Exhibit 10.1 (b)
Execution Version
Note: Any representations and warranties of a party set forth in this agreement
(including all exhibits and schedules) have been made solely for the benefit of
the other party to the agreement. Some of those representations and warranties
were made only as of the date of the agreement or such other date as specified
in the agreement, may be subject to a contractual standard of materiality
different from what may be viewed as material to stockholders, or may have been
used for the purpose of allocating risk between the parties rather than
establishing matters as facts. The agreement is included with this filing only
to provide investors with information regarding the terms of the agreement, and
not to provide investors with any other factual or disclosure information
regarding the registrant or its business.
SECOND LIEN TERM LOAN AND GUARANTY AGREEMENT
Among
DELTA AIR LINES, INC.,
as Borrower,
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent and Collateral Agent
BARCLAYS CAPITAL,
as Syndication Agent
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Lead Arranger and Joint Bookrunner
MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Co-Lead Arranger and Joint Bookrunner
BARCLAYS CAPITAL,
as Joint Bookrunner
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
C.I.T. LEASING CORPORATION
as Co-Documentation Agent
Dated as of April 30, 2007

ii



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1. DEFINITIONS
    2  
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Terms Generally
    37  
SECTION 1.03. Accounting Terms; GAAP
    38  
 
       
SECTION 2. AMOUNT AND TERMS OF CREDIT
    38  
 
       
SECTION 2.01. Commitments of the Lenders
    38  
SECTION 2.02. Requests for Borrowings
    39  
SECTION 2.03. Funding of Borrowings
    39  
SECTION 2.04. Interest Elections
    40  
SECTION 2.05. Limitation on Eurodollar Tranches
    41  
SECTION 2.06. Interest on Loans
    41  
SECTION 2.07. Default Interest
    41  
SECTION 2.08. Alternate Rate of Interest
    42  
SECTION 2.09. Amortization of Second Lien Term Loan; Repayment of Loans;
Evidence of Debt
    42  
SECTION 2.10. Mandatory Prepayment; Commitment Termination
    43  
SECTION 2.11. Optional Prepayment of Loans
    45  
SECTION 2.12. Increased Costs
    45  
SECTION 2.13. Break Funding Payments
    47  
SECTION 2.14. Taxes
    47  
SECTION 2.15. Payments Generally; Pro Rata Treatment
    48  
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
    49  
SECTION 2.17. Certain Fees
    50  
SECTION 2.18. Nature of Fees
    50  
SECTION 2.19. Right of Set-Off
    50  
SECTION 2.20. Payment of Obligations
    51  
SECTION 2.21. Defaulting Lenders
    51  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    51  
 
       
SECTION 3.01. Organization and Authority
    52  
SECTION 3.02. Air Carrier Status
    52  
SECTION 3.03. Due Execution
    52  
SECTION 3.04. Statements Made
    53  
SECTION 3.05. Financial Statements; Material Adverse Change
    53  
SECTION 3.06. Ownership
    54  
SECTION 3.07. Liens
    54  
SECTION 3.08. Use of Proceeds
    54  
SECTION 3.09. Litigation and Environmental Matters
    54  
SECTION 3.10. FAA Slot Utilization
    54  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.11. Primary Foreign Slot Utilization
    55  
SECTION 3.12. Primary Route Utilization
    55  
SECTION 3.13. Margin Regulations; Investment Company Act
    55  
SECTION 3.14. ERISA
    55  
SECTION 3.15. Properties
    56  
SECTION 3.16. Perfected Security Interests
    56  
SECTION 3.17. Payment of Taxes
    57  
SECTION 3.18. Section 1110
    57  
 
       
SECTION 4. CONDITIONS OF LENDING
    57  
 
       
SECTION 4.01. Conditions Precedent to Initial Loans
    57  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    63  
 
       
SECTION 5.01. Financial Statements, Reports, etc.
    64  
SECTION 5.02. Existence
    67  
SECTION 5.03. Insurance
    67  
SECTION 5.04. Maintenance of Properties
    69  
SECTION 5.05. Obligations and Taxes
    69  
SECTION 5.06. Notice of Event of Default, etc.
    69  
SECTION 5.07. Access to Books and Records
    69  
SECTION 5.08. Compliance with Laws
    70  
SECTION 5.09. Appraisal Reports and Field Audits
    71  
SECTION 5.10. FAA and DOT Matters; Citizenship
    71  
SECTION 5.11. FAA Slot Utilization
    72  
SECTION 5.12. Primary Foreign Slot Utilization
    72  
SECTION 5.13. Primary Route Utilization
    72  
SECTION 5.14. Additional Subsidiaries
    72  
SECTION 5.15. [Reserved]
    73  
SECTION 5.16. Additional Collateral; Additional Grantors
    73  
SECTION 5.17. Pledged Spare Parts
    74  
SECTION 5.18. Further Assurances
    74  
SECTION 5.19. Post Closing Items
    74  
 
       
SECTION 6. NEGATIVE COVENANTS
    75  
 
       
SECTION 6.01. Liens
    75  
SECTION 6.02. Merger, etc.
    78  
SECTION 6.03. Indebtedness
    78  
SECTION 6.04. Fixed Charge Coverage
    81  
SECTION 6.05. Unrestricted Cash Reserve
    81  
SECTION 6.06. Coverage Ratio
    81  
SECTION 6.07. Dividends; Capital Stock
    82  
SECTION 6.08. Transactions with Affiliates
    83  
SECTION 6.09. Investments, Loans and Advances
    83  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.10. Disposition of Assets
    86  
SECTION 6.11. Nature of Business
    86  
SECTION 6.12. Fiscal Year
    86  
 
       
SECTION 7. EVENTS OF DEFAULT
    86  
 
       
SECTION 7.01. Events of Default
    86  
 
       
SECTION 8. THE AGENTS
    90  
 
       
SECTION 8.01. Administration by Agents
    90  
SECTION 8.02. Rights of Administrative Agent and Collateral Agent
    90  
SECTION 8.03. Liability of Agents
    90  
SECTION 8.04. Reimbursement and Indemnification
    91  
SECTION 8.05. Successor Agents
    92  
SECTION 8.06. Independent Lenders
    92  
SECTION 8.07. Advances and Payments
    92  
SECTION 8.08. Sharing of Setoffs
    93  
SECTION 8.09. Other Agents
    93  
 
       
SECTION 9. GUARANTY
    94  
 
       
SECTION 9.01. Guaranty
    94  
SECTION 9.02. No Impairment of Guaranty
    95  
SECTION 9.03. Continuation and Reinstatement, etc.
    95  
SECTION 9.04. Subrogation
    95  
 
       
SECTION 10. MISCELLANEOUS
    96  
 
       
SECTION 10.01. Notices
    96  
SECTION 10.02. Successors and Assigns
    96  
SECTION 10.03. Confidentiality
    100  
SECTION 10.04. Expenses; Indemnity; Damage Waiver
    100  
SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process
    102  
SECTION 10.06. No Waiver
    102  
SECTION 10.07. Extension of Maturity
    102  
SECTION 10.08. Amendments, etc.
    102  
SECTION 10.09. Severability
    104  
SECTION 10.10. Headings
    104  
SECTION 10.11. Survival
    104  
SECTION 10.12. Execution in Counterparts; Integration; Effectiveness
    104  
SECTION 10.13. USA Patriot Act
    104  
SECTION 10.14. Registrations with International Registry
    105  
SECTION 10.15. WAIVER OF JURY TRIAL
    105  
SECTION 10.16. Intercreditor Arrangements
    105  

iii



--------------------------------------------------------------------------------



 



         
ANNEX A
  -   Commitment Amounts
EXHIBIT A
  -   Form of Second Lien Real Estate Mortgage
EXHIBIT B
  -   Form of Second Lien Security Agreement
EXHIBIT C
  -   Form of Second Lien Pledge Agreement
EXHIBIT D
  -   Form of Second Lien Slot, Gate and Route Security and Pledge Agreement
EXHIBIT E
  -   Form of Second Lien Aircraft Mortgage
EXHIBIT F-1
  -   Form of Second Lien Trademark Security Agreement
EXHIBIT F-2
  -   Form of Second Lien Patent Security Agreement
EXHIBIT F-3
  -   Form of Second Lien Copyright Security Agreement
EXHIBIT G-1
  -   Form of Opinion of Davis Polk & Wardwell
EXHIBIT G-2
  -   Form of Opinion of Kilpatrick Stockton LLP
EXHIBIT G-3
  -   Form of Opinion of Keating Muething & Klekamp PLL
EXHIBIT G-4
  -   Form of Opinion of Akerman Senterfitt
EXHIBIT G-5
  -   Form of Opinion of Morris, Nichols, Arsht & Tunnell LLP
EXHIBIT G-6
  -   Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson 
EXHIBIT H
  -   Form of Instrument of Assumption and Joinder
EXHIBIT I
  -   Form of Intercreditor Agreement
EXHIBIT J
  -   Form of Assignment and Acceptance
EXHIBIT K
  -   Form of Eligible Accounts Receivable Calculation Certificate

         
SCHEDULE 1.01(a)
  -   Excluded Flight Simulators
SCHEDULE 1.01(b)
  -   Immaterial Subsidiaries
SCHEDULE 1.01(c)
  -   Restricted Accounts
SCHEDULE 1.01(d)
  -   Restructuring Aircraft
SCHEDULE 3.06
  -   Subsidiaries
SCHEDULE 3.07
  -   Existing Liens
SCHEDULE 3.09
  -   Litigation
SCHEDULE 3.14
  -   ERISA
SCHEDULE 3.15(a)
  -   Real Property Interests
SCHEDULE 3.17
  -   Taxes
SCHEDULE 3.18
  -   Pre 10/22/94 Section 1110 Collateral
SCHEDULE 5.16
  -   737-800 Aircraft Agreements
SCHEDULE 6.03
  -   Indebtedness
SCHEDULE 6.08
  -   Transactions with Affiliates
SCHEDULE 6.09
  -   Existing Investments

v



--------------------------------------------------------------------------------



 



SECOND LIEN TERM LOAN AND GUARANTY AGREEMENT
Dated as of April 30, 2007
          SECOND LIEN TERM LOAN AND GUARANTY AGREEMENT, dated as of April 30,
2007, among DELTA AIR LINES, INC., a Delaware corporation (the “Borrower”), the
direct and indirect domestic subsidiaries of the Borrower (other than Excluded
Subsidiaries and, at the option of the Borrower, Immaterial Subsidiaries)
signatory hereto (each a “Guarantor” and collectively the “Guarantors”), the
several banks and other financial institutions or entities from time to time
party hereto (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”),
GSCP and MERRILL LYNCH COMMERCIAL FINANCE CORP. (“Merrill Lynch”), as co-lead
arrangers and joint bookrunners, BARCLAYS CAPITAL (“Barclays Capital”), the
investment banking division of BARCLAYS BANK PLC, as syndication agent (in such
capacity, the “Syndication Agent”) and as joint bookrunner, and CREDIT SUISSE
SECURITIES (USA) LLC and C.I.T. LEASING CORPORATION, as co-documentation agents
(in such capacity, the “Co-Documentation Agents”).
INTRODUCTORY STATEMENT
          The Borrower has applied to the Lenders for a term loan facility in an
aggregate principal amount not to exceed $900,000,000 as set forth herein. All
of the Borrower’s obligations under such facility are to be guaranteed by the
Guarantors.
          The proceeds of the Loans, as well as the proceeds of the First Lien
Loans and cash on hand, will be used to repay in full all of the obligations of
the Borrower and the Guarantors under and in connection with the Existing DIP
Facilities, for working capital and other general corporate purposes of the
Borrower and its Subsidiaries and for the other purposes described in
Section 3.08.
          To provide guarantees and security for the repayment of the Loans, and
the payment of the other obligations of the Borrower and the Guarantors
hereunder and under the other Loan Documents, the Borrower and the Guarantors
will, among other things, provide to the Administrative Agent, the Collateral
Agent and the Lenders the following (each as more fully described herein):
          (a) a guaranty from each of the Guarantors of the due and punctual
payment and performance of the Second Priority Obligations of the Borrower
pursuant to Section 9 hereof; and
          (b) a security interest in or mortgages (or comparable Liens) with
respect to the Collateral from the Borrower and each of the Guarantors pursuant
to the Collateral Documents.
          Accordingly, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1.
DEFINITIONS
          SECTION 1.01. Defined Terms.
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account” shall mean all “accounts” as defined in the UCC, and all
rights to payment for interest (other than with respect to debt and credit card
receivables).
          “Account Debtor” shall mean the Person obligated on an Account.
          “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Affiliate” shall mean, as to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, a Person (a
“Controlled Person”) shall be deemed to be “controlled by” another Person (a
“Controlling Person”) if the Controlling Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of the Controlled Person whether by contract or otherwise; provided,
that the PBGC shall not be an Affiliate of the Borrower or any Guarantor.
          “Agents” shall mean the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents, the Joint Bookrunners and
the Joint Lead Arrangers.
          “Agreement” shall mean this Second Lien Term Loan and Guaranty
Agreement, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.
          “Aggregate Exposure” shall mean, with respect to any Lender at any
time, an amount equal to (a) until the Closing Date, the aggregate amount of
such Lender’s Second Lien Term Loan Commitments at such time and (b) thereafter,
the aggregate then unpaid principal amount of such Lender’s Second Lien Term
Loans.
          “Aggregate Exposure Percentage” shall mean, with respect to any Lender
at any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.
          “Air Transportation Stabilization Act and Regulations” shall mean the
Air Transportation Safety and System Stabilization Act, P.L. 107-42, as the same
may be amended from time to time, and the regulations promulgated thereunder (14
C.F.R. Part 1310) and related OMB Regulations, 14 C.F.R. Part 1300.

2



--------------------------------------------------------------------------------



 



          “Aircraft” shall have the meaning set forth in the Second Lien
Aircraft Mortgage.
          “Airframe” shall have the meaning set forth in the Second Lien
Aircraft Mortgage.
          “Airport Authority” shall mean any city or any public or private board
or other body or organization chartered or otherwise established for the purpose
of administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the sum of
the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “ALPA Notes” shall mean the senior unsecured notes in an aggregate
principal amount not to exceed $650,000,000 to be issued by the Borrower for the
benefit of the Air Line Pilots Association in accordance with the Plan of
Reorganization and the Bankruptcy Restructuring Agreement referred to therein.
          “Amex” shall mean American Express Travel Related Services Company,
Inc.
          “Applicable Margin” shall mean a rate per annum equal to (i) 2.25% in
the case of ABR Loans and (ii) 3.25% in the case of Eurodollar Loans.
          “Appraisal Report” shall mean an appraisal in form and substance
reasonably satisfactory to the Administrative Agent and prepared by the
Appraisers or the Real Estate Appraiser, as applicable, which certifies, at the
time of determination, the Appraised Value of the applicable Appraised
Collateral.
          “Appraised Collateral” shall mean Collateral that is Mortgaged
Collateral, Primary Routes, Appraised FAA Slots, Flight Simulators, Tooling,
Ground Support Equipment, Real Property Assets or any other individual asset
that, in each case is included in an Appraisal Report.
          “Appraised FAA Slots” shall mean FAA Slots that are included in an
Appraisal Report.
          “Appraised Value” shall mean (a) in the case of Appraised Collateral,
the fair market value thereof as reflected in the most recent Appraisal Report
obtained in respect of such Collateral or assets in accordance with this
Agreement; provided that, with respect to Mortgaged Collateral, “Appraised
Value” shall mean the average of the Appraised Value (as otherwise calculated
pursuant to this definition) reflected in the Appraisal Reports obtained from
three separate Appraisers with respect to such Collateral and (b) in the case of
Eligible Accounts Receivable, Eligible Accounts Receivable, as reflected in the
most recent Officer’s Certificate delivered pursuant to Section 5.01(n), each
such value referred to in this definition to be (A) determined in a manner
reasonably satisfactory to the Administrative Agent and (B) subject to

3



--------------------------------------------------------------------------------



 



reserves and other criteria established by the Administrative Agent in its
commercially reasonable discretion.
          “Appraisers” shall mean (a) Simat, Helliesen & Eichner, Inc., as to
the FAA Slots, Primary Routes, Primary Foreign Slots, Ground Support Equipment,
Tooling and Flight Simulators, (b) Simat, Helliesen & Eichner, AVITAS, Inc. and
BK Associates, Inc., as to Mortgaged Collateral and (c) such other appraisal
firm or firms as may be retained by the Administrative Agent, in consultation
with the Borrower, from time to time.
          “Approved Fund” shall have the meaning given such term in
Section 10.02(b).
          “ARB Indebtedness” shall mean, with respect to the Borrower or any of
its Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
          “Asset Sale” shall mean any sale of Collateral or series of related
sales of Collateral (excluding any Permitted Disposition other than any sale of
Eligible Collateral) that yields Net Cash Proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.
          “Assignment” shall have the meaning given in the Cape Town Convention.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit J.
          “Associated Rights” shall have the meaning given in the Cape Town
Convention.
          “Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
          “Bankruptcy Court” shall mean the United States Bankruptcy Court for
the Southern District of New York.
          “Barclays” shall mean Barclays Bank PLC.
          “Barclays Capital” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.

4



--------------------------------------------------------------------------------



 



          “Borrowing” shall mean the incurrence, conversion or continuation of
Loans of a single Type made from the Lenders on a single date and having, in the
case of Eurodollar Loans, a single Interest Period.
          “Borrowing Request” shall mean a request by the Borrower for a
Borrowing in accordance with Section 2.02.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which commercial banks in New York City are required or authorized
to remain closed; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits on the London interbank
market.
          “Cape Town Convention” shall mean the official English language texts
of the Convention on International Interests in Mobile Equipment and the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment which were signed in Cape Town, South
Africa, as in effect in any applicable jurisdiction, as the same may be amended
from time to time.
          “Capitalized Lease” shall mean, as applied to any Person, any lease of
property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP. The amount of obligations of
such Person under a Capitalized Lease shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cases” shall mean the voluntary petitions for relief filed by the
Borrower and each of the Guarantors with the Bankruptcy Court pursuant to
chapter 11 of the Bankruptcy Code.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as heretofore and hereafter amended.
          “Change in Law” shall mean, after the date hereof, (a) the adoption of
any law, rule or regulation after the date of this Agreement, (b) any change in
any law (including pursuant to any treaty or, for purposes of Section 5.09, any
other agreement governing the right to fly international routes), rule or
regulation or in the interpretation or application thereof by any Governmental
Authority, Airport Authority, or Foreign Aviation Authorities after the date of
this Agreement applicable to the Borrower or any of the Guarantors or
(c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
          “Change of Control” shall mean (a) the acquisition after the Closing
Date (other than pursuant to a Permitted Change of Control Transaction) of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) during any
period of twelve

5



--------------------------------------------------------------------------------



 



consecutive months, a majority of the board of directors (excluding vacant
seats) of the Borrower shall cease to consist of Continuing Directors.
          “Closing Date” shall mean the date on which this Agreement has been
executed and the conditions precedent to the making of the initial Loans set
forth in Section 4.01 have been satisfied or waived.
          “Co-Documentation Agents” shall have the meaning set forth in the
first paragraph of this Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
          “Collateral” shall mean all of the “Collateral” referred to in the
Collateral Documents, which shall not include (a) the Excluded Accounts or
(b) other items as set forth in the Collateral Documents.
          “Collateral Agent” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Collateral Documents” shall mean, collectively, the Second Lien
Security Agreement, the Second Lien Pledge Agreement, the Second Lien Aircraft
Mortgage (including, without limitation, any Mortgage Supplement), the Second
Lien Real Estate Mortgages, the Second Lien SGR Security Agreement, the Second
Lien Trademark Security Agreement, the Second Lien Patent Security Agreement,
the Second Lien Copyright Security Agreement, any Control Agreements and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Collateral Agent for the benefit of the Second Priority Secured
Parties.
          “Collateral Event” shall mean, with respect to an item of Appraised
Collateral, any of the events described below:
          (a) with respect to any and all Appraised FAA Slots affected thereby,
the occurrence of any event, including the Borrower’s or any applicable
Guarantor’s abandonment or failure to comply with any applicable Use or Lose
Rule, that would allow the FAA or other Governmental Authority or Foreign
Aviation Authority to withdraw, cancel, suspend or terminate the Borrower’s or
such Guarantor’s authority to hold or use 15% or more of the Appraised FAA Slots
at any one airport (with the resulting appraisal under Section 5.09 being of the
Appraised FAA Slots at such airport); or
          (b) with respect to any Primary Route, abandonment by the Borrower or
any applicable Guarantor thereof or the occurrence of any event that would allow
the DOT, any Governmental Authority, or any Foreign Aviation Authority to
withdraw, cancel, suspend or terminate the authority granted to the Borrower or
any applicable Guarantor that authorizes the Borrower or any applicable
Guarantor to operate scheduled foreign air transportation of persons, property
and mail over such Primary Route or to use any associated Primary Foreign
Slot(s) other than (i) in cases where such Primary Route or Primary Foreign
Slot(s) has been transferred or otherwise disposed of as permitted in this
Agreement or the Second Lien SGR Security

6



--------------------------------------------------------------------------------



 



Agreement or (ii) in the case of any suspension or loss of a Primary Foreign
Slot(s), such suspension or loss could not reasonably be expected to have a
material adverse effect on the value of the relevant Primary Route taken as a
whole; or
          (c) the failure of any material assumption contained in any Appraisal
Report to be true, except to the extent such failure could not reasonably be
expected to affect in a materially adverse manner the Appraised Value of the
applicable Appraised Collateral.
          “Comair” shall mean Comair, Inc., an Ohio corporation.
          “Confirmation Order” shall mean the order of the Bankruptcy Court
confirming the Plan of Reorganization pursuant to Section 1129 of the Bankruptcy
Code, together with all schedules and exhibits thereto.
          “Connection Carrier” shall mean any regional carrier that operates
flights using the “DL” designation code pursuant to contractual arrangements
with the Borrower.
          “Consummation of the Plan of Reorganization” shall mean the occurrence
of the Effective Date (as defined in the Plan of Reorganization) and the
substantial consummation of the Plan of Reorganization within the meaning of
Section 1101(2) of the Bankruptcy Code.
          “Continuing Directors” shall mean the directors of the Borrower on the
Closing Date, after giving effect to the Plan of Reorganization and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing Directors.
          “Control Agreements” shall mean the Shifting Control Deposit Account
Agreements, the Full Control Deposit Account Agreements, the Shifting Control
Securities Account Agreements and the Full Control Securities Account
Agreements.
          “Cure Collateral” shall mean (a) cash collateral and Qualified
Permitted Investments pledged to the Collateral Agent (and held in segregated
accounts at the Administrative Agent or the First Lien Administrative Agent
subject to Full Control Deposit Account Agreements and/or Full Control
Securities Account Agreements, as the case may be), (b) amounts deemed to have
been received by the Borrower and designated as Cure Collateral pursuant to
Section 6.06(b) and (c) other assets (including aircraft, airframes, engines,
spare parts, Group Support Equipment and Flight Simulators) of the Borrower or
any Guarantor which shall be reasonably satisfactory to the Collateral Agent,
and all of which assets shall (i) (other than Cure Collateral of the type
described in clause (a) and (b) above) be valued by a new Appraisal Report or
Field Audit, as the case may be, at the time the Borrower designates such assets
as Cure Collateral and (ii) be subject to a perfected second priority (subject
to Specified Permitted Collateral Liens) Lien and/or mortgage (or comparable
Lien) in favor of the Collateral Agent and otherwise subject only to Permitted
Collateral Liens.
          “CVG Notes” shall mean the unsecured notes in an aggregate principal
amount not to exceed $85,000,000 to be issued by the Borrower to the trustee
under the Trust Indenture dated as of February 1, 1992 between Kenton County
Airport Board and UMB Bank N.A., as

7



--------------------------------------------------------------------------------



 



trustee (the “CVG Bond Indenture”), on behalf of the holders of bonds issued
under the CVG Bond Indenture in accordance with the Plan of Reorganization and
the CVG Settlement Agreement referred to therein.
          “Defaulting Lender” shall mean any Lender that (a) has failed to fund
any portion of the Loans required to be funded hereunder within one (1) Business
Day of the date required to be funded by it hereunder, unless the subject of a
good faith dispute or subsequently cured, (b) has otherwise failed to pay over
to the Administrative Agent or any Lender (or its banking Affiliates) any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
          “Designated Cash Management Obligations” means, as applied to any
Person, any direct or indirect liability, contingent or otherwise, of such
Person in respect of any treasury, depository and cash management services and
automated clearing house transfers of funds services provided by a First Lien
Lender or any of its banking Affiliates, as permitted by Section 6.03(h),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith, in each case as
designated by the Borrower from time to time by notice to the Administrative
Agent as constituting “Designated Cash Management Obligations”.
          “Designated Hedging Agreement” means any Hedging Agreement to the
extent that the Indebtedness related thereto is owing to a First Lien Lender or
any of its Affiliates and is permitted by Section 6.03(f) or (g), designated by
the Borrower from time to time by notice to the Administrative Agent as a
“Designated Hedging Agreement”.
          “Disposition” shall mean, with respect to any property, any sale,
lease, sale and leaseback, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$” shall mean lawful money of the United States of
America.
          “DOT” shall mean the United States Department of Transportation and
any successor thereto.
          “Earned Revenue Percentage” shall mean, a percentage, representing the
estimated portion of credit card revenue which has been earned by performance at
any point in time, based on a rolling twelve-month analysis of ticket sales
versus “booking curve” (i.e., tickets used for actual flights) experienced by
the Borrower during the most recent Rolling Twelve Month period for which such
information is available at the time of such determination. The Earned Revenue
Percentage shall be subject to re-determination by the Administrative Agent
based upon information contained in each Officer’s Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01(n), as updated
from time to time in the reasonable discretion of the Administrative Agent, by
the most recent Field Audit.
          “EBITDAR” shall mean, for any period, all as determined in accordance
with GAAP, without duplication, an amount equal to (a) the consolidated net
income (or net loss) of the Borrower and its Subsidiaries for such period, plus
(b) the sum of (i) any provision for

8



--------------------------------------------------------------------------------



 



income taxes, (ii) Interest Expense for such period, (iii) extraordinary,
non-recurring or unusual losses for such period, (iv) depreciation and
amortization for such period, (v) amortized debt discount for such period,
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any employee of the Borrower or its Subsidiaries of any Equity
Interests, (vii) depreciation, amortization and aircraft rent expense for such
period, in each case to the extent included in the calculation of consolidated
net income of the Borrower and its Subsidiaries for such period in accordance
with GAAP, (viii) any aggregate net loss during such period arising from a
Capital Asset Sale (as defined below), (ix) all other non-cash charges for such
period, (x) costs and expenses, including fees, incurred directly in connection
with the consummation of the transactions contemplated under the Loan Documents
to the extent included in the calculation of consolidated net income,
(xi) expenses incurred with respect to the Chapter 11 reorganization as set
forth on the Borrower’s consolidated statement of income for such period,
including (A) professional and other fees, (B) key employee retention program
payments, (C) financing fees, (D) severance costs and (E) any litigation
expenses incurred during or in connection with the Cases and (xii) any charges
arising from Fresh Start Reporting adjustments that do not impact the cash flows
of the Borrower and its Subsidiaries to the extent included in the calculation
of consolidated net income of the Borrower and its Subsidiaries for such period
in accordance with GAAP, minus (c) the sum of (i) income tax credits,
(ii) interest income, (iii) extraordinary, non-recurring or unusual gains for
such period, (iv) any aggregate net gain during such period arising from the
sale, exchange or other disposition of capital assets by the Borrower or its
Subsidiaries (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities) (a “Capital Asset Sale”), (v) any gains arising from Fresh Start
Reporting adjustments that do not impact the cash flows of the Borrower and its
Subsidiaries and (vi) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of the Borrower and its Subsidiaries for
such period in accordance with GAAP. For purposes of this definition, the
following items shall be excluded in determining consolidated net income of the
Borrower and its Subsidiaries: (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, the Borrower or and of its Subsidiaries; (2) the income (or
deficit) of any other Person (other than a Subsidiary) in which the Borrower or
any of its Subsidiaries has an ownership interest, except to the extent any such
income has actually been received by the Borrower or such Subsidiary, as
applicable, in the form of cash dividends or distributions; (3) any restoration
to income of any contingency reserve, except to the extent that provision for
such reserve was made out of income accrued during such period; (4) any write-up
of any asset; (5) any net gain from the collection of the proceeds of life
insurance policies; (6) any net gain arising from the acquisition of any
securities, or the extinguishment, under GAAP, of any Indebtedness, of the
Borrower or any of its Subsidiaries; (7) in the case of a successor to the
Borrower by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; and (8) any deferred credit representing the excess of equity in any
Subsidiary at the date of acquisition of such Subsidiary over the cost to the
Borrower or any of its Subsidiaries of the investment in such Subsidiary.
          “Eligible Accounts” shall mean, at the time of any determination
thereof, all of the Accounts owned by the Borrower and the Guarantors and
reflected in the most recent Officer’s Certificate (substantially in the form of
Exhibit K) delivered by the Borrower to the Administrative Agent pursuant to
Section 5.01(n). Criteria and eligibility standards used in

9



--------------------------------------------------------------------------------



 



determining Eligible Accounts may be fixed and revised from time to time by the
Administrative Agent, in its reasonable discretion, and in the Administrative
Agent’s reasonable exclusive judgment, with any changes in such criteria to be
effective upon the date of the next Field Audit to be conducted pursuant to the
terms herein. Unless otherwise approved from time to time in writing by the
Administrative Agent, no Account shall be an Eligible Account if, without
duplication:
     (a) the Borrower or a Guarantor does not have sole lawful and absolute
title to such Account; or
     (b) it is not subject to a valid and perfected second priority Lien in
favor of the Collateral Agent for the benefit of the Second Priority Secured
Parties, subject to no other Liens other than Liens permitted by this Agreement;
or
     (c) (i) it is unpaid more than 90 days from the original date of invoice or
60 days from the original due date or (ii) it has been written off the books of
the Borrower or a Guarantor or has been otherwise designated on such books as
uncollectible; or
     (d) the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor that is a debtor in possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or
     (e) the Account is not payable in Dollars or the Account Debtor is either
not organized under the laws of the United States of America, any state of the
United States of America or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States; provided the restrictions in this clause (e) shall not apply
to any Account if the Account Debtor related thereto is a travel agency that is
a member of Bank Settlement Plan so long as the method used for converting such
Account payables into Dollars for purposes of valuation is reasonably acceptable
to the Administrative Agent; or
     (f) the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the relevant Borrower duly assigns its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Administrative Agent; or
     (g) the associated revenue from such Account has not been earned by the
Borrower or the Guarantor (it being understood that Accounts arising from Travel
Agency Cash Transactions shall be deemed earned at the time such receivable is
recorded); or
     (h) to the extent the Account has been classified as a note receivable by
the Borrower or a Guarantor; or
     (i) the Account is a non-trade Account (other than any interest with
respect to deposit accounts or Permitted Investments); or

10



--------------------------------------------------------------------------------



 



     (j) it arises out of a sale made by the Borrower or a Guarantor to an
employee, officer, agent, director, stockholder, Subsidiary or Affiliate of the
Borrower or a Guarantor; or
     (k) such Account was not paid in full, and the Borrower or a Guarantor
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or
     (l) such Account is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless the Administrative Agent, in its
sole discretion, has established an appropriate reserve and determines to
include such Account as an Eligible Account; or
     (m) as to any Account, to the extent that a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason (other than bank
error prior to the correction thereof); or
     (n) such Account is a clearinghouse interline Account.
          “Eligible Accounts Receivable” shall mean, at the time of
determination thereof, the sum of Eligible Accounts plus the Estimated Credit
Card Receivables Component.
          “Eligible Assignee” shall mean (a) a commercial bank having total
assets in excess of $1,000,000,000, (b) a finance company, insurance company or
other financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) an
Affiliate of the assignor Lender, (d) an Approved Fund and (e) any other
financial institution reasonably satisfactory to the Administrative Agent.
          “Eligible Collateral” shall mean (a) all Mortgaged Collateral, Ground
Support Equipment, Tooling, Flight Simulators, Primary Routes, FAA Slots,
Eligible Accounts Receivable and Real Property Assets, in each case to the
extent owned or held by the Borrower or a Guarantor and on which the Collateral
Agent shall have a valid and perfected second priority (subject to Specified
Permitted Collateral Liens) Lien and/or mortgage (or comparable Lien), and which
is otherwise subject only to Permitted Collateral Liens, provided that if an
Aircraft is Parked for more than thirty (30) days, such Aircraft shall be
excluded from Eligible Collateral in its entirety unless three new Appraisal
Reports establishing the current Appraised Value of such Aircraft in its Parked
condition are delivered to the Administrative Agent, (b) cash collateral and
Permitted Investments in an aggregate amount not to exceed $750,000,000 pledged
to the Collateral Agent and held in accounts subject to Control Agreements,
(c) cash collateral and Permitted Investments maintained in accounts with the
Administrative Agent pursuant to Section 2.10(a) and (d) any Cure Collateral
designated (or deemed designated pursuant to Section 6.06(b)) by the Borrower at
its discretion.

11



--------------------------------------------------------------------------------



 



          “Engine” shall have the meaning set forth in the Second Lien Aircraft
Mortgage.
          “Entry Point Filing Forms” shall mean each of the FAA form AC 8050-135
forms to be filed with the FAA on the Closing Date.
          “Environmental Laws” shall mean all laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding requirements or agreements issued, promulgated or
entered into by or with any Governmental Authority, relating to the environment,
preservation or reclamation of natural resources, the handling, treatment,
storage, disposal, Release or threatened Release of, or the exposure of any
Person (including employees) to, any pollutants, contaminants or any toxic,
radioactive or otherwise hazardous materials.
          “Environmental Liability” shall mean any liability, contingent or
otherwise, (including any liability for damages, natural resource damage, costs
of environmental investigation, remediation or monitoring, administrative
oversight, costs, fines or penalties) resulting from or based upon (a) violation
of any Environmental Law or requirement of any Airport Authority relating to
environmental matters, (b) the generation, use, handling, transportation,
storage, treatment, disposal or the arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement, lease or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
          “Environmental Permits” shall mean any and all permits, licenses,
approvals, registrations, notifications, exemptions and any other authorization
issued pursuant to or required under any Environmental Law or by any Airport
Authority with respect to environmental matters.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person (whether
direct or indirect), and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as (i) a single
employer under Section 414(b) or (c) of the Code, or (ii) solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code, or that is under common control with the
Borrower within the meaning of Section 4001 of ERISA.
          “Escrow Accounts” shall mean (1) accounts of the Borrower or any
Subsidiary, solely to the extent any such accounts hold funds set aside by the
Borrower or any Subsidiary to manage the collection and payment of amounts
collected, withheld or incurred by the Borrower or such Subsidiary for the
benefit of third parties relating to: (a) federal income tax withholding and
backup withholding tax, employment taxes, transportation excise taxes and
security related

12



--------------------------------------------------------------------------------



 



charges, (b) any and all state and local income tax withholding, employment
taxes and related charges and fees and similar taxes, charges and fees,
including, but not limited to, state and local payroll withholding taxes,
unemployment and supplemental unemployment taxes, disability taxes, workman’s or
workers’ compensation charges and related charges and fees, (c) state and local
taxes imposed on overall gross receipts, sales and use taxes, fuel excise taxes
and hotel occupancy taxes, (d) passenger facility fees and charges collected on
behalf of and owed to various administrators, institutions, authorities,
agencies and entities, (e) other similar federal, state or local taxes, charges
and fees (including without limitation any amount required to be withheld or
collected under applicable law) and (f) other funds held in trust for an
identified beneficiary in an aggregate amount pursuant to this clause (f) not to
exceed $150,000,000; in each case, held in escrow accounts, trust funds or other
segregated accounts, plus accrued interest; or (2) accounts, capitalized
interest accounts, debt service reserve accounts, escrow accounts and other
similar accounts or funds established in connection with the ARB Indebtedness.
          “Estimated Credit Card Receivables Component” shall mean an amount
representing the estimated portion (determined in accordance with the other
provisions of this definition) of receivables owing to the Borrower in
connection with ticket purchases from and other goods and services provided by
the Borrower on major credit cards (including, without limitation, Visa,
MasterCard, American Express, Diners Club, Discover and Carte Blanche) which
have been earned by performance by the Borrower but not yet paid to the Borrower
by the credit card issuer or by the Borrower’s credit card processing bank, as
applicable, as determined monthly in accordance with the following formula and
set forth in the most recent Officer’s Certificate delivered to the
Administrative Agent pursuant to Section 5.01(n). Such amount shall be equal to
(i) the average number of days the relevant credit card receivables remained
outstanding in the most recent fiscal month multiplied by (ii) the average daily
credit card sales earned for the most recent fiscal month. The average daily
credit card sales earned for the most recent fiscal month shall be equal to
(a) the gross retail credit card sales for the most recent fiscal month
available at the time of determination (it being understood that such number
shall only include the Specified Dollar Receivables (as defined below) if the
circumstances described in clause (2) below shall exist) multiplied by (b) the
Applicable Earned Percentage divided by (c) the number of days in such month.
For all purposes hereof, except as set forth in the last sentence of this
definition, “Applicable Earned Percentage” shall be equal to the Earned Revenue
Percentage. The Estimated Credit Card Receivables Component shall be subject to
such adjustments as may be deemed appropriate by the Administrative Agent based
upon the results of each Field Audit of the Borrower conducted after the Closing
Date. Notwithstanding the foregoing, (1) until the occurrence of a
Visa/MasterCard Dollar Trigger Event that results in a reserve held by the
credit card processing bank (the “Applicable Reserve”) that is less than 100% of
the value of airline tickets and other goods and services sold on Visa or
MasterCard but not yet flown or used or otherwise earned by performance by the
Borrower (the “Unearned Value”), or that is not calculated based on the Unearned
Value, retail credit card receivables due from the credit card processing bank
for Visa or MasterCard that are denominated in Dollars (the “Specified Dollar
Receivables”) shall not be subject to the formula set forth above and the
Applicable Earned Percentage to be applied to such receivables shall be equal to
100%, (2) after the occurrence of a Visa/MasterCard Dollar Trigger Event that
results in an Applicable Reserve that is equal to 0% of the Unearned Value, or
that is not calculated based upon the Unearned

13



--------------------------------------------------------------------------------



 



Value, the Specified Dollar Receivables shall be subject to the formula set
forth above (i.e., the Applicable Earned Percentage to be applied to such
receivables shall be equal to the Earned Revenue Percentage), and (3) after the
occurrence of a Visa/MasterCard Dollar Trigger Event that results in an
Applicable Reserve that is greater than 0% but less than 100% of the Unearned
Value, the Applicable Earned Percentage to be applied to the Specified Dollar
Receivables shall be determined on a straight line basis between the percentages
set forth in clauses (1) and (2) above (it being understood that the Applicable
Earned Percentage to be applied to such Specified Dollar Receivables shall be
equal to 100% minus the product of (A) the Applicable Reserve and (B) the
excess, if any, of (I) 100% over (II) the Earned Revenue Percentage).
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate.
          “Eurodollar Tranche” shall mean the collective reference to Eurodollar
Loans the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
          “Event of Default” shall have the meaning given such term in
Section 7.
          “Event of Loss” shall have the meaning given such term in the Second
Lien Aircraft Mortgage.
          “Excluded Accounts” shall mean (i) the Escrow Accounts, (ii) the
Payroll Accounts, (iii) the Petty Cash Accounts, (iv) the Restricted Accounts
and (v) any other deposit accounts or securities accounts subject to Permitted
Liens of the type described in clauses (c) or (e) of the definition thereof or
liens permitted under clauses (a), (d), (j), (p), (v), (w), (bb), (dd), (ee) or
(s) (to the extent relating to any of the foregoing clauses) of Section 6.01.
          “Excluded Subsidiaries” shall mean Aero Assurance, Ltd. and its
subsidiaries.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
Collateral Agent, any Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed by any jurisdiction
other than the United States of America or any state thereof or is imposed by
the United States of America on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.14(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a).

14



--------------------------------------------------------------------------------



 



          “Existing Amex DIP Facility” shall mean the Second Amended and
Restated Advance Payment Supplements to Delta’s Co-Branded Credit Card Program
Agreement and Membership Rewards Agreement (as amended, restated, amended and
restated, supplemented, extended or otherwise modified to the date hereof),
dated as of March 27, 2006, among the Borrower, the direct and indirect
subsidiaries of the Borrower party thereto, Amex and American Express Bank,
F.S.B.
          “Existing DIP Facilities” shall mean the Existing GE DIP Facility and
the Existing Amex DIP Facility.
          “Existing DIP Facility Letter of Credit” shall mean each letter of
credit that was issued under the Existing GE DIP Facility and remains
outstanding as of the Closing Date.
          “Existing GE DIP Facility” shall mean that certain Amended and
Restated Secured Super-Priority Debtor in Possession Credit Agreement (as
amended, restated, amended and restated, supplemented, extended or otherwise
modified to the date hereof), dated as of March 27, 2006, among the Borrower,
the direct and indirect subsidiaries of the Borrower party thereto, the lenders
from time to time party thereto, and General Electric Capital Corporation, as
administrative agent and collateral agent.
          “FAA” shall mean the Federal Aviation Administration of the United
States of America and any successor thereto.
          “FAA Slots” shall mean all “slots” as defined in 14 CFR §
93.213(a)(2), as that section may be amended or re-codified from time to time,
or, in the case of slots at New York LaGuardia, as defined in the Final Order,
Operating Limitations at New York LaGuardia Airport, Docket No. FAA
2006-25755-82 dated December 13, 2006, as such order may be amended or
re-codified from time to time, and in any subsequent order issued by the FAA
related to New York’s LaGuardia Airport, as such order may be amended or
re-codified from time to time, in each case of the Borrower and, if applicable,
any other Guarantor, now held or hereafter acquired (other than “slots” which
have been permanently allocated to another air carrier and in which the Borrower
and, if applicable, any Guarantor holds temporary use rights).
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fees” shall collectively mean the fees referred to in Section 2.17.
          “Field Audit” shall mean a field examination conducted by a Field
Auditor of the Borrower’s and the Guarantors’ accounts receivable and books and
records related thereto, and the results of such field examination shall be
reasonably satisfactory to the Administrative Agent in all respects.

15



--------------------------------------------------------------------------------



 



          “Field Auditor” shall mean the Administrative Agent or its Affiliates,
appraisers or other advisors who may be retained by the Administrative Agent to
conduct a Field Audit.
          “Fifth-Freedom Rights” shall mean the operational right to enplane
passenger traffic and cargo in a foreign country and deplane it in another
foreign country.
          “First Lien Administrative Agent” shall mean the “Administrative
Agent” under and as defined in the First Lien Credit Agreement.
          “First Lien Collateral Agent” shall mean the “Collateral Agent” under
and as defined in the First Lien Credit Agreement.
          “First Lien Credit Agreement” shall mean that certain First Lien
Revolving Credit and Guaranty Agreement (as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time),
dated as of April 30, 2007, among the Borrower, the Guarantors, the lenders
party thereto, JPMCB, as administrative agent and collateral agent, and the
other parties thereto.
          “First Lien LC Exposure” shall mean the “LC Exposure” as such term is
defined in the First Lien Credit Agreement.
          “First Lien Lender” shall mean the “Lenders” as such term is defined
in the First Lien Credit Agreement.
          “First Lien Loan Documents” shall mean the “Loan Documents” as such
term is defined in the First Lien Credit Agreement.
          “First Lien Loans” shall mean the “Loans” as such term is defined in
the First Lien Credit Agreement.
          “First Lien Obligations” shall mean the sum of (i) the aggregate
outstanding principal amount of the First Lien Loans plus (ii) the First Lien LC
Exposure (other than LC Exposure which has been Cash Collateralized (as defined
in the First Lien Credit Agreement)) plus (iii) the Swap Termination Value of
all Designated Hedging Agreements to the extent secured as permitted by
Section 6.01(f).
          “First Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
          “Fixed Charge Coverage Ratio” shall mean, at any date for which such
ratio is to be determined, the ratio of EBITDAR for the Rolling Twelve Month
period ended on such date to the sum of the following for such period:
(a) Interest Expense, plus (b) the aggregate cash aircraft rental expense of the
Borrower and its Subsidiaries on a consolidated basis for such period payable in
cash in respect of any aircraft leases (other than Capitalized Leases), all as
determined in accordance with GAAP.
          “Flight Simulators” shall mean the flight simulators and flight
training devices of the Borrower or any applicable Guarantor (including, without
limitation, any such simulators or

16



--------------------------------------------------------------------------------



 



training devices located on a Real Property Asset) other than the flight
simulators listed on Schedule 1.01(a) (as such Schedule may be amended from time
to time with the consent of the Administrative Agent).
          “Foreign Aviation Authorities” shall mean any foreign governmental,
quasi-governmental, regulatory or other agencies, public corporations or private
entities that exercise jurisdiction over the authorization (a) to serve any
foreign point on each of the Routes and/or to conduct operations related to the
Routes and Supporting Route Facilities and/or (b) to hold and operate any
Foreign Slots.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Slot” shall mean all of the rights and operational authority,
now held or hereafter acquired, of the Borrower and, if applicable, a Guarantor,
to conduct one landing or takeoff at a specific time or in a specific time
period on a specific day of the week at each non-U.S. airport served in
conjunction with the Borrower’s, or, if applicable, a Guarantor’s operations
over a Route, other than “slots” which have been permanently allocated to
another air carrier and in which the Borrower and, if applicable, any Guarantor,
hold temporary use rights.
          “Fresh Start Reporting” shall mean the preparation of consolidated
financial statements of the Borrower in accordance with American Institute of
Certified Public Accountants Statement of Position (90-7), which reflects the
consummation of the transactions contemplated by the Plan of Reorganization on a
presumed effective date of April 30, 2007.
          “Full Control Agreement” shall mean any Full Control Deposit Account
Agreement or any Full Control Securities Account Agreement.
          “Full Control Deposit Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent or the First Lien Collateral Agent, and any bank at which the relevant
deposit account of the Borrower or any Guarantor, as the case may be, is at any
time maintained.
          “Full Control Securities Account Agreement” shall mean an agreement in
writing in form and substance reasonably satisfactory to the Collateral Agent,
by and among the Borrower or any Guarantor, as the case may be, the Collateral
Agent or the First Lien Collateral Agent and any securities intermediary in
respect of the relevant securities account.
          “GAAP” shall mean generally accepted accounting principles applied in
accordance with Section 1.03.
          “Gate Interests” shall mean all of the right, title, privilege,
interest, and authority now or hereafter acquired or held by the Borrower or, if
applicable, a Guarantor in connection with the right to use or occupy holdroom
and passenger boarding and deplaning space in any

17



--------------------------------------------------------------------------------



 



airport terminal located in the United States at which the Borrower conducts
scheduled operations.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank organization, or other entity exercising executive,
legislative, judicial, taxing or regulatory powers or functions of or pertaining
to government. Governmental Authority shall not include any Person in its
capacity as an Airport Authority.
          “Ground Support Equipment” shall mean the equipment owned by the
Borrower or, if applicable, a Guarantor for crew and passenger ground
transportation, cargo, mail and luggage handling, catering, fuel/oil servicing,
de-icing, cleaning, aircraft maintenance and servicing, dispatching, security
and motor vehicles.
          “GSCP” shall have the meaning set forth in the first paragraph of this
Agreement.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposits or (ii) customary contractual
indemnities in commercial agreements, in each case in the ordinary course of
business and consistent with past practice. The amount of any obligation
relating to a Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (or, if less, the maximum reasonably anticipated liability for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform) as determined by the guarantor in good faith.
          “Guarantor” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature that are

18



--------------------------------------------------------------------------------



 



regulated pursuant to, or could reasonably be expected to give rise to liability
under, any Environmental Law.
          “Hedging Agreement” shall mean any agreement with respect to any swap,
forward, future, fuel hedging or other derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, fuel or other commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
          “Immaterial Subsidiaries” shall mean one or more Subsidiaries of the
Borrower, for which, (a) the assets of all such designated Subsidiaries
constitute, in the aggregate, no more than 21/2% of the total assets of the
Borrower and its Subsidiaries on a consolidated basis (determined as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01), and (b) the revenues
of such Subsidiaries account for no more than 21/2% of the total revenues of the
Borrower and its Subsidiaries on a consolidated basis for the twelve-month
period ending on the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 5.01. The
domestic Immaterial Subsidiaries as of the Closing Date that are not Guarantors
on the Closing Date shall be listed on Schedule 1.01(b).
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all obligations of such Person in
respect of Capitalized Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all obligations of such person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, and (k) all obligations in
respect of Hedging Agreements valued at the amount equal to what would be
payable by such Person to its counterparty to such Hedging Agreements if such
Hedging Agreement was terminated early on such date of determination. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning given such term in
Section 10.04(b).

19



--------------------------------------------------------------------------------



 



          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated the date hereof among the Administrative Agent, the Collateral
Agent, JPMCB, as administrative agent and collateral agent under the First Lien
Credit Agreement, the Borrower and the Guarantors party thereto in substantially
the form attached as Exhibit I.
          “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.04.
          “Interest Expense” shall mean, for any period, the gross cash interest
expense (including the interest component of Capitalized Leases), of the
Borrower and its Subsidiaries on a consolidated basis for such period, all as
determined in accordance with GAAP.
          “Interest Payment Date” shall mean (a) as to any Eurodollar Loan
having an Interest Period of one, two or three months (or any other Interest
Period shorter than three months), the last day of such Interest Period, (b) as
to any Eurodollar Loan having an Interest Period of more than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period and (c) with
respect to ABR Loans, the last Business Day of each March, June, September and
December.
          “Interest Period” shall mean, as to any Borrowing of Eurodollar Loans,
the period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, two, three or six months thereafter (or the appropriate date thereafter for
any other Interest Period available to all the Lenders), as the Borrower may
elect in the related notice delivered pursuant to Sections 2.02 or 2.04;
provided, that (i) if any Interest Period would end on a day which shall not be
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) no Interest Period shall end later than the
Termination Date.
          “International Interest” shall mean “International Interest” as
defined in the Cape Town Convention.
          “International Registry” shall mean “International Registry” as
defined in the Cape Town Convention.
          “Investments” shall mean any stock, evidence of indebtedness or other
security of any Person, any loan, advance, contribution of capital, extension of
credit or commitment therefor (including, without limitation, the Guarantee of
loans made to others, but excluding current trade and customer accounts
receivable arising in the ordinary course of business and payable in accordance
with customary trading terms in the ordinary course of business), and any
purchase or acquisition of (a) any security of another Person or (b) a line of
business, or all or substantially all of the assets, of any Person.
          “Jet Fuel Assets” shall mean (a) the existing jet fuel inventory of
the Borrower’s or its Subsidiaries’, or any Connection Carrier’s or SkyTeam
Partner’s, operations in or pipelines in transit to Atlanta, Cincinnati and New
York that is to be sold to the Jet Fuel Counterparty

20



--------------------------------------------------------------------------------



 



pursuant to the Jet Fuel Inventory Supply Agreement, or other jet fuel subject
to the Jet Fuel Inventory Supply Agreement, (b) the Borrower’s or its
Subsidiaries’ rights in certain existing supply and third-party sale agreements
to be assigned or assumed by the Jet Fuel Counterparty pursuant to the Jet Fuel
Inventory Supply Agreement, (c) the Borrower’s or its Subsidiaries’ rights in
certain existing infrastructure agreements to be transferred to the Jet Fuel
Counterparty pursuant to the Jet Fuel Inventory Supply Agreement and
(d) proceeds of the foregoing.
          “Jet Fuel Counterparty” shall mean J. Aron & Company, a New York
general partnership, or any of its Affiliates, or any other Person that becomes
a party to the Jet Fuel Inventory Supply Agreement.
          “Jet Fuel Inventory Supply Agreement” shall mean the Jet Fuel
Inventory Supply Agreement among the Borrower, the Jet Fuel Counterparty and
Epsilon Trading, Inc., dated as of August 31, 2006, as amended, renewed or
replaced from time to time.
          “Joint Bookrunners” shall mean GSCP, Merrill Lynch and Barclays
Capital, in their capacities as joint bookrunners.
          “Joint Lead Arrangers” shall mean GSCP and Merrill Lynch, in their
capacities as co-lead arrangers.
          “JPMCB” shall mean JPMorgan Chase Bank, N.A.
          “JPMSI” shall mean J.P. Morgan Securities Inc.
          “LBI” shall mean Lehman Brothers Inc.
          “LCPI” shall mean Lehman Commercial Paper Inc.
          “Lenders” shall have the meaning set forth in the first paragraph of
this Agreement.
          “LIBO Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

21



--------------------------------------------------------------------------------



 



          “Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to
secure debt, hypothecation, security interest, easement (including, without
limitation, reciprocal easement agreements and utility agreements),
rights-of-ways, reservations, encroachments, zoning and other land use
restrictions, claim or any other title defect, lease, encumbrance, restriction,
lien or charge of any kind whatsoever and (b) the interest of a vendor or a
lessor under any conditional sale, capital lease or other title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing).
          “Loans” shall mean the Second Lien Term Loans.
          “Loan Documents” shall mean this Agreement, the Collateral Documents,
the Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by the Borrower or
a Guarantor to the Administrative Agent, the Collateral Agent or any Lender, in
each case, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.
          “Margin Stock” shall have the meaning set forth in Section 3.13(a).
          “Material Adverse Change” shall mean any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents and the Lenders
thereunder, or (c) the ability of the Borrower or any Guarantor to pay its
respective obligations under the Loan Documents.
          “Material Indebtedness” shall mean Indebtedness (other than the
Obligations), of any one or more of the Borrower and the Guarantors in an
aggregate principal amount exceeding $57,500,000.
          “Maturity Date” shall mean April 30, 2014.
          “Merrill Lynch” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Collateral” shall mean all of the “Collateral” as defined
in the Second Lien Aircraft Mortgage (including any Mortgage Supplement).
          “Mortgage Supplement” shall have the meaning set forth in the Second
Lien Aircraft Mortgage.
          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the

22



--------------------------------------------------------------------------------



 



Borrower, or a Subsidiary of the Borrower or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
          “Multiple Employer Plan” shall mean a Single Employer Plan, which
(a) is maintained for employees of the Borrower or an ERISA Affiliate and at
least one person (as defined in Section 3(9) of ERISA) other than the Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such Plan has been or were to be terminated.
          “Net Cash Proceeds” shall mean, in connection with any Asset Sale or
any Recovery Event, the proceeds thereof in the form of cash and Permitted
Investments (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of
(i)attorneys’ fees, accountants’ fees, investment banking fees and brokerage
fees, (ii) amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event or otherwise required to be repaid upon
such sale (other than any Lien pursuant to a Collateral Document),
(iii) proceeds of insurance or condemnation awards maintained for the benefit of
any third party applied to restore assets as required by the terms of any
agreement with such third party, (iv) other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (v) reserves
provided, to the extent required by GAAP, against any liabilities that are
directly attributed to such Asset Sale; provided that any such unutilized
reserves shall constitute Net Cash Proceeds at any time and to the extent that
the maintenance of such reserves is no longer required by GAAP and, provided
further, that, in the case of any Asset Sale of fuel that has been pre-ordered
in the ordinary course of business occurring substantially concurrently with the
purchase of such fuel subject to such Asset Sale, “Net Cash Proceeds” shall be
deemed net of the purchase price of such fuel.
          “Obligations” shall mean the unpaid principal of and interest on
(including interest, reasonable fees and reasonable out-of-pocket costs accruing
after the maturity of the Loans and interest, reasonable fees and reasonable
out-of-pocket costs accruing after the filing of any petition of bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest, fees or costs is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, reasonable fees, indemnities,
reasonable out-of-pocket costs, reasonable out-of-pocket expenses (including all
reasonable fees, charges and disbursements of counsel to any Agent or any Lender
that are required to be paid by the Borrower pursuant hereto) or otherwise.
          “Officer’s Certificate” shall mean, as applied to the Borrower or any
Guarantor, a certificate executed by a Responsible Officer of such Person in
his/her capacity as such.

23



--------------------------------------------------------------------------------



 



          “Other Taxes” shall mean any and all present or future stamp,
mortgage, intangible or documentary taxes or any other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Parked” shall mean, as to any Aircraft, that such Aircraft has been
removed from service, other than Aircraft temporarily grounded for maintenance
being actively conducted.
          “Participant” shall have the meaning given such term in
Section 10.02(d).
          “Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L.
107-56, signed into law on October 26, 2001 or any subsequent legislation that
amends, supplements or supersedes such Act.
          “Payroll Accounts” shall mean depository accounts used only for
payroll.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor agency or entity performing substantially the same functions.
          “Pension Act” shall mean the Pension Protection Act of 2006, as it
presently exists or as it may be amended from time to time.
          “Permitted Acquisition” shall mean any acquisition, whether by
purchase, merger, consolidation or otherwise, by the Borrower or any Guarantor
of all or substantially all the assets of, or all the Equity Interests (or, so
long as the acquired Person becomes a Guarantor pursuant to Section 5.14 hereof,
Equity Interests sufficient to cause the acquired Person to become a Subsidiary)
in, a Person or a division, line of business or other business unit of a Person
but only so long as:
     (a) (i) no Event of Default shall have occurred and be continuing
immediately prior or immediately after giving effect to such Permitted
Acquisition and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
     (b) with respect to any acquisition in excess of $25,000,000, the Borrower
shall have delivered to the Administrative Agent an Officer’s Certificate to the
effect set forth in clause (a) above, together with the relevant financial
information for the Person or assets to be acquired, promptly after consummation
of such acquisition; and
     (c) with respect to any acquisition in excess of $25,000,000, the Borrower
shall have provided the Administrative Agent with written notice and with copies
of the material acquisition documents promptly after consummation of such
acquisition.
          “Permitted Change of Control Transaction” shall mean any transaction,
whether by purchase, merger, consolidation or otherwise, pursuant to which a
Permitted Holder acquires all or substantially all the assets of, or all the
Equity Interests in, the Borrower but only so long as:

24



--------------------------------------------------------------------------------



 



          (a) (i) no Event of Default shall have occurred and be continuing
immediately prior or immediately after giving effect to such Permitted Change of
Control Transaction and (ii) all transactions related thereto shall have been
consummated in all material respects in accordance with applicable laws;
          (b) the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clause (a) above, together with
the relevant financial information for the Permitted Holder, promptly after
consummation of such transaction;
          (c) the Borrower shall have provided the Administrative Agent with
written notice and with copies of the material acquisition documents promptly
after consummation of such transaction; and
          (d) the operations of the Borrower are not merged with the operations
of any other major U.S. airline owned by such Permitted Holder.
          “Permitted Collateral Liens” shall mean those Liens permitted pursuant
to clauses (b), (e), (f), (g), (i) (solely with respect to interests of airport
operators in the assets located at the applicable facilities), (k) (solely to
the extent relating to the underlying credit card receivables and related
assets), (l), (m), (n), (q), (r), (u), (cc)(i) (solely to the extent relating to
the applicable underlying accounts or amounts or other assets deposited therein,
in each case arising in the ordinary course of business) or (s) (to the extent
relating to any of the foregoing clauses) of Section 6.01.
          “Permitted Disposition” shall mean any of the following:
          (a) (i) the sale of inventory in the ordinary course of business,
(ii) the sale of Spare Parts in the ordinary course of business, and
(iii) swaps, exchanges, interchange or pooling of assets or, in the case of
Mortgaged Collateral, other transfers of possession (subject to the limitations
set forth in the Collateral Documents) in the ordinary course of business;
          (b) the sale or other disposition of Permitted Investments for cash or
in exchange for Permitted Investments;
          (c) sales or dispositions of surplus, obsolete, negligible or
uneconomical assets (other than Mortgaged Collateral that are not Parts (as
defined in the Second Lien Aircraft Mortgage)) no longer used in the business of
Borrower and the Guarantors;
          (d) sales or dispositions of assets among the Borrower and the
Guarantors; provided that, with respect to any such asset that constitutes
Collateral, such asset remains subject to a Lien in favor of the Collateral
Agent for the benefit of the Second Priority Secured Parties following such sale
or disposition (it being understood that the Borrower and the Guarantors shall
execute any documents and take any actions reasonably required to create, grant,
establish, preserve or perfect such Lien in accordance with the other provisions
of this Agreement or the other Collateral Documents dealing with the creation,
granting, establishment, preservation or perfection of Liens);

25



--------------------------------------------------------------------------------



 



          (e) (i) abandonment of Intellectual Property; provided, that such
abandonment is (A) in the ordinary course of business consistent with past
practices and (B) with respect to Intellectual Property that is not material to
the business of Borrower and it Subsidiaries and (ii) licensing or sublicensing
of Intellectual Property in the ordinary course of business consistent with past
practices;
          (f) the sale or discount of Accounts to a collection agency in
connection with collections of delinquent receivables;
          (g) (i) abandonment of FAA Slots, Gate Interests, Routes or Supporting
Route Facilities; provided, that such abandonment is (A) in connection with the
downsizing of any hub or other facility located in Cincinnati as reflected in
the budgets provided pursuant to Section 5.01(e), (B) in connection with the
downsizing of any other hub or facility as reflected in the budgets provided
pursuant to Section 5.01(e), which does not materially and adversely affect the
business of Borrower and its Subsidiaries, taken as a whole, or (C) in the
ordinary course of business consistent with past practices and does not
materially and adversely affect the business of Borrower and its Subsidiaries,
taken as a whole, (ii) transfer or other disposition in the ordinary course of
business of FAA Slots, Foreign Slots, Gate Interests, Routes or Supporting Route
Facilities, in each case, to the extent not constituting Eligible Collateral or
utilized in connection therewith, (iii) exchange of FAA Slots in the ordinary
course of business that in the Borrower’s reasonable judgment are of reasonably
equivalent value, and (iv) assignments of leases or granting of leases of
(A) Aircraft or Engines to the extent permitted pursuant to the Second Lien
Aircraft Mortgage and (B) other aircraft or engines (that do not constitute
Collateral), in each case, in the ordinary course of business;
          (h) the sale or other disposition of any 737-800 aircraft
substantially concurrently with the consummation of the purchase of such
aircraft to the extent such purchase occurs pursuant to a purchase agreement to
which the Borrower or a Subsidiary was a party as of the Closing Date;
          (i) to the extent not prohibited by any of the Collateral Documents,
the disposition of leasehold or similar interests in real property that is not
Real Property Assets, including through assignment, sublease or lease
termination or rejection, in whole or in part, or the return, surrender,
exchange or abandonment of any property subject thereto;
          (j) any sale of Margin Stock for fair value as determined in good
faith by Borrower;
          (k) (i) any loss of or damage to property of the Borrower or any
Guarantor, (ii) any taking of property of the Borrower or any Guarantor, or
(iii) an Event of Loss;
          (l) the sale, assignment and/or other transfer of the Jet Fuel Assets
to the Jet Fuel Counterparty, in each case pursuant to the Jet Fuel Inventory
Supply Agreement;
          (m) Permitted Liens of the type described in clause (d) of the
definition thereof; and

26



--------------------------------------------------------------------------------



 



          (n) the lease or sublease of assets and properties in the ordinary
course of business.
          “Permitted Holder” shall mean any corporation or limited liability
company organized under the laws of the United States of America or any state
thereof organized for the purpose of consummating any Permitted Change of
Control Transaction so long as such entity is a holding company which has (or
simultaneously with such Change of Control Transaction will acquire) as its
other principal investment another major U.S. airline.
          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) direct obligations of state and local government entities in each
case maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
          (c) obligations of domestic or foreign companies and their
subsidiaries (including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody’s;
          (d) investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
          (e) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody’s (or is the principal banking Subsidiary of
a bank holding company that has such ratings);
          (f) fully collateralized repurchase agreements with a term of not more
than six (6) months for underlying securities that would otherwise be eligible
for investment;
          (g) Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in

27



--------------------------------------------------------------------------------



 



obligations of the type described in (a) through (f) above. This could include,
but not be limited to, money market funds or short-term and intermediate bonds
funds; and
          (h) money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or
the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000; and
          (i) investments, in accordance with investment policies approved by
the board of directors of the Borrower, in the ordinary course of business.
          “Permitted Liens” shall mean: (a) Liens imposed by law (other than
Liens imposed under Environmental Laws and any Lien imposed under ERISA) for
taxes, assessments, levies or charges of any Governmental Authority for claims
not yet delinquent or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP; (b) Liens of landlords,
carriers, warehousemen, consignors, mechanics, materialmen and other Liens
(other than Liens imposed under Environmental Laws and any Lien imposed under
ERISA) in existence on the Closing Date (which, in the case of Real Property
Assets, are specified in the applicable Second Lien Real Estate Mortgage) or
imposed by law and created in the ordinary course of business and securing
obligations that are not overdue or are being contested in compliance with
Section 5.05; (c) (i) Liens (other than any Lien imposed under ERISA) incurred
or (ii) deposits made (including, without limitation, surety bonds and appeal
bonds), in each case, in connection with workers’ compensation, unemployment
insurance and other types of social security benefits (or benefits arising under
other public liability laws or similar legislation) or to secure the performance
of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations or arising as
a result of progress payments under government contracts; (d) leases, subleases,
licenses, use agreements, usufructs, easements (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-way,
covenants, reservations, encroachments, land use restrictions or encumbrances,
which, in the case of Real Property Assets, (i) do not interfere materially with
the ordinary conduct of the business of the Borrower or any Guarantor, as the
case may be, (ii) do not materially detract from the value of the property to
which they attach or materially impair the use thereof to the Borrower or any
Guarantor, as the case may be and (iii) do not materially adversely affect the
marketability of the applicable property; (e) letters of credit or deposits in
the ordinary course to secure leases; (f) Liens imposed by applicable law on the
assets of the Borrower or any Guarantor located at an airport for the benefit of
any nation or government or national or governmental authority of any nation,
state, province or other political subdivision thereof, and any agency,
department, regulator, airport authority, air navigation authority or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government in respect of the regulation of
commercial aviation or the registration, airworthiness or operation of civil
aircraft and having jurisdiction over the Borrower or such Guarantor including,
without limitation, the FAA or DOT, (g) Liens in favor of depositary banks
arising as a matter of law encumbering deposits (including the right of setoff)
and that are within the general parameters customary in the banking industry,
(h) in the case of Real Property Assets, those Liens specified in the applicable
Second Lien Real Estate Mortgage; (i) in the case of any Mortgaged Collateral,
those Liens specified in the applicable Second Lien

28



--------------------------------------------------------------------------------



 



Aircraft Mortgage; and (j) extensions, renewals or replacements of any Lien
referred to in paragraphs (a) through (g) above, provided, that the principal
amount of the obligation secured thereby is not increased and that any such
extension, renewal or replacement is limited to the property originally
encumbered thereby.
          “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization, Airport Authority or
Governmental Authority or any agency or political subdivision thereof.
          “Petty Cash Accounts” shall mean domestic or foreign deposit or
securities accounts of the Borrower and Guarantors holding aggregate balances in
an amount not to exceed $50,000,000 with respect to domestic accounts and
$150,000,000 with respect to foreign accounts at any one time.
          “Plan” shall mean a Single Employer Plan or a Multiple Employer Plan
that is a pension plan subject to the provisions of Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA.
          “Plan of Reorganization” shall mean the Debtors’ Joint Plan of
Reorganization pursuant to Chapter 11 of the United States Bankruptcy Code
together with all schedules and exhibits thereto, as confirmed by the
Confirmation Order, together with any amendments, supplements or modifications
thereto that have been approved or authorized by the Bankruptcy Court prior to
the Closing Date.
          “Pledged Spare Parts” shall mean Spare Parts which are maintained by
or on behalf of the Borrower or any Guarantor at a Spare Parts Location.
          “Post-Petition Aircraft Agreement” shall have the meaning set forth in
the Plan of Reorganization.
          “Primary Foreign Slots” shall mean the Foreign Slots set forth on
Schedule 4(f) to the Second Lien SGR Security Agreement, as such Schedule may be
amended from time to time pursuant to the Second Lien SGR Security Agreement.
          “Primary Routes” shall mean the Routes set forth on Schedule 4(h) to
the Second Lien SGR Security Agreement, as such Schedule may be amended from
time to time pursuant to the Second Lien SGR Security Agreement.
          “Primary Supporting Route Facilities” shall mean the Supporting Route
Facilities of the Borrower and, if applicable, a Guarantor, at the airports
listed on Schedule 4(i) to the Second Lien SGR Security Agreement.
          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by GSCP as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

29



--------------------------------------------------------------------------------



 



          “Prospective Assignment” shall have the meaning given in the Cape Town
Convention.
          “Prospective International Interest” shall have the meaning given in
the Cape Town Convention.
          “Prospective Sale” shall have the meaning given in the Cape Town
Convention.
          “Protocol” shall mean the Protocol referred to in the defined term
“Cape Town Convention.”
          “Qualified Judgment” shall mean any judgment arising from the
resolution of disputed pre-petition claims, so long as, and to the extent that,
a reserve has been established therefor (including a reserve of Equity Interests
of the Borrower to satisfy certain pre-petition claims pursuant to the Plan of
Reorganization).
          “Qualified Permitted Investments” shall mean Permitted Investments of
the type described in clause (e) of the definition thereof issued, guaranteed or
placed with the Administrative Agent and other Permitted Investments of the type
from time to time generally permitted in money market deposit accounts at JPMCB
or GSCP.
          “Qualified Restructuring Indebtedness” shall mean any Indebtedness of
the Borrower or any of its Subsidiaries with respect to any Restructuring
Aircraft other than any such Indebtedness (i) created by any Post-Petition
Aircraft Agreement that has been entered into relating to such Restructuring
Aircraft or (ii) arising out of the assumption without modification of
pre-petition agreements related to such Restructuring Aircraft.
          “Real Estate Appraiser” shall mean, in the case of the Real Property
Assets, (a) American Appraisal Associates with respect to those certain parcels
of real property described in Schedule 3.15(a) or (b) such other appraisal firms
as may be retained by the Administrative Agent, in consultation with the
Borrower, from time to time.
          “Real Property Assets” shall mean those certain parcels of real
property owned in fee by the Borrower and described in Schedule 3.15(a) and
together with, in each case, all buildings, improvements, facilities,
appurtenant fixtures and equipment, easements and other property and rights
incidental or appurtenant to the ownership of such parcel of real property (as
each such real property is more particularly described in the applicable Second
Lien Real Estate Mortgage) (including, without limitation, all Collateral
described in the applicable Second Lien Real Estate Mortgage), and, from time to
time, all Collateral identified in a Second Lien Real Estate Mortgage granted
pursuant to Section 5.14, Section 5.16 or any other provision of this Agreement
(including in connection with the designation of such real property or related
asset as Cure Collateral).
          “Recovery Event” shall mean any settlement of or payment in respect of
any property or casualty insurance claim or any condemnation proceeding relating
to any Collateral or any Event of Loss.

30



--------------------------------------------------------------------------------



 



          “Redeemable Stock” shall mean any class or series of Equity Interests
of any Person that by its terms or otherwise (a) is required to be redeemed
prior to the Maturity Date, (b) may be required to be redeemed at the option of
the holder of such class or series of Equity Interests at any time prior to the
Maturity Date or (c) is convertible into or exchangeable for (i) Equity
Interests referred to in clause (a) or (b) above or (ii) Indebtedness.
          “Register” shall have the meaning set forth in Section 10.02(b)(iv).
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
dumping, or disposing into the indoor or outdoor environment (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any hazardous substance or pollutant or contaminant).
          “Replacement Airframe” shall have the meaning given to such term in
the Second Lien Aircraft Mortgage.
          “Replacement Engine” shall have the meaning given to such term in the
Second Lien Aircraft Mortgage.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of (a) until the Closing Date, the Second Lien Term Loan Commitments then in
effect and (b) thereafter, the aggregate unpaid principal amount of the Second
Lien Term Loans then outstanding.
          “Responsible Officer” shall mean the chief executive officer,
president, chief financial officer, treasurer, vice president, controller, chief
accounting officer, secretary or assistant secretary of the Borrower or any
Guarantor, as applicable, but in any event, with respect to financial matters,
the chief financial officer, treasurer, controller or chief accounting officer
of the Borrower or any Guarantor, as applicable.
          “Restricted Accounts” shall mean the accounts identified as Restricted
Accounts on Schedule 1.01(c);
          “Restricted Captive Insurance Company Subsidiary” shall mean a
Subsidiary that is a captive insurance company and is prohibited from becoming a
Guarantor hereunder pursuant to applicable rules and regulations.
          “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Guarantor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower.

31



--------------------------------------------------------------------------------



 



          “Restructuring Aircraft” shall mean each of the aircraft listed on
Schedule 1.01(d).
          “Rolling Twelve Months” shall mean, with respect to any date of
determination, the month most recently ended and the eleven (11) immediately
preceding months for which, in each case, financial statements are available
considered as a single period.
          “Routes” shall mean the routes for which the Borrower or, if
applicable, a Guarantor, holds or hereafter acquires the requisite authority to
operate foreign air transportation pursuant to Title 49 including, without
limitation, applicable frequencies, exemption and certificate authorities,
Fifth-Freedom Rights and “behind/beyond rights”.
          “Sale” shall have the meaning given in the Cape Town Convention.
          “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “SEC” shall mean the United States Securities and Exchange Commission.
          “Second Lien Aircraft Mortgage” shall mean that “Second Lien Aircraft
Mortgage” as defined in Section 4.01(e), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
          “Second Lien Copyright Security Agreement” shall mean that certain
Second Lien Copyright Security Agreement as defined in Section 4.01(f), as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
          “Second Lien Patent Security Agreement” shall mean that certain Second
Lien Patent Security Agreement as defined in Section 4.01(f), as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
          “Second Lien Pledge Agreement” shall mean that certain Pledge
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
          “Second Lien Real Estate Mortgages” shall mean, collectively, (a) that
certain Real Estate Deed to Secure Debt, Assignment of Leases and Rents,
Security Agreement, dated the date hereof, by the Borrower to the Collateral
Agent, in substantially the form of Exhibit A and (b) each other mortgage
granted pursuant to the terms hereof, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
          “Second Lien Security Agreement” shall mean that certain Security
Agreement as defined in Section 4.01(c), as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
          “Second Lien SGR Security Agreement” shall mean that certain Slot,
Gate and Route Security and Pledge Agreement as defined in Section 4.01(d), as
the same may be

32



--------------------------------------------------------------------------------



 



amended, restated, modified, supplemented, extended or amended and restated from
time to time.
          “Second Lien Term Loan” shall have the meaning set forth in
Section 2.01(a).
          “Second Lien Term Loan Commitment” shall mean the commitment of each
Lender to make a Second Lien Term Loan hereunder in a principal amount not to
exceed the amount set forth under the heading “Second Lien Term Loan Commitment”
opposite its name in Annex A hereto. The original aggregate amount of the Second
Lien Term Loan Commitments is $900,000,000.
          “Second Lien Term Loan Commitment Percentage” shall mean, at any time,
with respect to each Lender at any time, the percentage which such Lender’s
Second Lien Term Loan Commitment then constitutes of the aggregate Second Lien
Term Loan Commitments (or, at any time after the Closing Date, the percentage
which the aggregate principal amount of such Lender’s Second Lien Term Loans
then outstanding constitutes of the aggregate principal amount of the Second
Lien Term Loans of all Lenders then outstanding).
          “Second Lien Trademark Security Agreement” shall mean that certain
Second Lien Trademark Security Agreement as defined in Section 5.19(a), as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
          “Second Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
          “Second Priority Obligations Payment Date” shall have the meaning set
forth in the Intercreditor Agreement.
          “Second Priority Secured Parties” shall have the meaning set forth in
the Intercreditor Agreement.
          “Shifting Control Agreement” shall mean any Shifting Control Deposit
Account Agreement or any Shifting Control Securities Account Agreement.
          “Shifting Control Deposit Account Agreement” shall mean an agreement
in writing in form and substance reasonably satisfactory to the Collateral
Agent, by and among the Borrower or any Guarantor, as the case may be, the First
Lien Collateral Agent or the Collateral Agent, and the relevant bank at which
the relevant deposit account of the Borrower or any Guarantor, as the case may
be, is at any time maintained.
          “Shifting Control Securities Account Agreement” shall mean an
agreement in writing in form and substance reasonably satisfactory to the
Collateral Agent, by and among the Borrower or any Guarantor, as the case may
be, the First Lien Collateral Agent or the Collateral Agent and any securities
intermediary in respect of the relevant securities account.
          “Single Employer Plan” shall mean a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or an ERISA Affiliate or (b) was so maintained and in respect of which
the Borrower could reasonably be

33



--------------------------------------------------------------------------------



 



expected to have liability under Title IV of ERISA in the event such Plan has
been or were to be terminated.
          “SkyTeam Partner” shall mean any airline that is a member of the
SkyTeam international airline alliance.
          “Spare Engine” shall have the meaning set forth in the Second Lien
Aircraft Mortgage.
          “Spare Parts” shall have the meaning set forth in the Second Lien
Aircraft Mortgage.
          “Spare Parts Locations” shall have the meaning set forth in the Second
Lien Aircraft Mortgage.
          “Specified Jet Fuel Action” shall mean, if the transactions effected
pursuant to the Jet Fuel Inventory Supply Agreement are re-characterized as
Indebtedness owed by the Borrower, any action by the Jet Fuel Counterparty, as
secured party, to the extent such action seeks to foreclose (or obtain a lien)
on the Jet Fuel Assets.
          “Specified Permitted Collateral Liens” shall mean Permitted Collateral
Liens (other than Liens permitted under clauses (c)(i) (other than any such
Liens that are non-consensual or imposed by law), (c)(ii) and (e) of the
definition of Permitted Liens and clause (j) of the definition of Permitted
Liens (to the extent related to such other specified clauses of such definition)
and clauses (m), (n) and (u) of Section 6.01 and clause (s) of Section 6.01 (to
the extent related to such other specified clauses of Section 6.01)).
          “Statutory Reserve Rate” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject with respect to the LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinations” shall have the meaning given in the Cape Town
Convention.
          “Subsidiary” shall mean, with respect to any Person (in this
definition referred to as the “parent”), any corporation, association or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the securities or other ownership or membership interests having
ordinary voting power for the election of directors is, at the time as of which
any determination is being made, owned or controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless

34



--------------------------------------------------------------------------------



 



otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Supporting Route Facilities” shall mean gates, ticket counters and
other facilities assigned, allocated, leased, or made available to the Borrower
at non-U.S. airports used in the operation of scheduled service over a Route.
          “Swap Termination Value” shall mean, in respect of any contract or
agreement relating to Indebtedness permitted by Section 6.03(f) or (g), after
taking into account the effect of any legally enforceable netting agreement
relating to such contract or agreement, (a) for any date on or after the date
such contract or agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such contract or agreement, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such contract or agreement (which may include a Lender or
any Affiliate of a Lender).
          “Syndication Agent” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date” shall mean the earlier to occur of (a) the Maturity
Date and (b) the acceleration of the Loans in accordance with the terms hereof.
          “Termination Event” shall mean (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. 4043), (b) an
event described in Section 4068 of ERISA, (c) the withdrawal of the Borrower or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA, (d) the incurrence of liability by the Borrower or any ERISA Affiliate
under Section 4064 of ERISA upon the termination of a Multiple Employer Plan,
(e) the imposition of Withdrawal Liability or receipt of notice from a
Multiemployer Plan that such liability may be imposed, (f) a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) providing notice of intent to
terminate a Plan pursuant to Section 4041(c) of ERISA or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, if such amendment
requires the provision of security, (h) the institution of proceedings to
terminate a Plan by the PBGC under Section 4042 of ERISA, (i) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (j) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, or (k) any other event or condition which would reasonably be expected to
constitute grounds under

35



--------------------------------------------------------------------------------



 



Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the imposition of any liability under Title IV of ERISA
(other than for the payment of premiums to the PBGC in the ordinary course).
Notwithstanding the above, for purposes of this definition, the sale by the
Borrower of its interest in Comair shall not be considered a “reportable event”
under clause (a) above.
          “Title 14” shall mean Title 14 of the United States Code of Federal
Regulations, including Part 93, Subparts K and S thereof, as amended from time
to time or any successor or recodified regulation.
          “Title 49” shall mean Title 49 of the United States Code, which, among
other things, recodified and replaced the U.S. Federal Aviation Act of 1958, and
the rules and regulations promulgated pursuant thereto or any subsequent
legislation that amends, supplements or supersedes such provisions.
          “Tooling” shall mean tooling inventory, including but not limited to
dies, molds, tooling, casting patterns, gauges, jigs, racks and stands for
engines, cowls, radome and wheels, aircraft jacks, test benches, test equipment,
lathes, welders, grinders, presses, punches and hoists and other similar items
(whether or not completed or fixed or handheld).
          “Total Collateral Coverage Ratio” shall have the meaning set forth in
Section 6.06(a).
          “Total Obligations” shall have the meaning set forth in
Section 6.06(a).
          “Transactions” shall mean the execution, delivery and performance by
the Borrower and Guarantors of this Agreement and the other Loan Documents to
which they may be a party, the creation of the Liens in the Collateral in favor
of the Collateral Agent, the borrowing of Loans and the use of the proceeds
thereof.
          “Travel Agency Cash Transaction” shall mean any purchase in cash or
check of a ticket through a travel agency that is a member of Bank Settlement
Plan or Airline Reporting Corporation, as applicable, it being understood and
agreed that the account receivable in respect of such purchase that is included
in the calculation of Eligible Account shall be net of any set-off for
commissions or refunds and shall be included only to the extent such travel
agency is unconditionally required to pay such net amount to the applicable
clearinghouse or for the account of the Borrower.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBO Rate or the Alternate Base
Rate.
          “UBS” shall mean UBS Securities LLC.
          “UBS Finance” shall mean UBS Loan Finance LLC.
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York from time to time.

36



--------------------------------------------------------------------------------



 



          “United States Citizen” shall have the meaning set forth in
Section 3.02.
          “Unrestricted Cash” shall mean all cash and Permitted Investments of
the Borrower and the Guarantors held in accounts (other than the Escrow
Accounts, Payroll Accounts and Restricted Accounts) which are the subject of
Control Agreements that have been executed and delivered to the Collateral
Agent.
          “Unused Total Revolving Commitment” shall have the meaning set forth
in the First Lien Credit Agreement.
          “Use or Lose Rule” shall mean with respect to FAA Slots or Foreign
Slots, as the case may be, the terms of 14 C.F.R. Section 93.227 or other
applicable utilization requirements issued by the FAA, other Governmental
Authorities, any Foreign Aviation Authorities or any Airport Authorities.
          “Visa/MasterCard Dollar Trigger Event” shall mean any amendment to the
existing processing agreement or the Borrower entering into any replacement
processing agreement with respect to Visa and MasterCard receivables denominated
in Dollars that changes the percentage or calculation of reserves held by the
credit card processing bank in respect of such receivables (solely, in the case
of any such change in calculation, to the extent resulting in a calculation that
is no longer based upon Unearned Value (as such term is defined in the
definition of “Estimated Credit Card Receivables Component” contained herein)).
          “Withdrawal Liability” shall have the meaning given such term under
Part I of Subtitle E of Title IV of ERISA and shall include liability that
results from either a complete or partial withdrawal.
          SECTION 1.02. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) “knowledge” or “aware” or words of similar
import shall mean, when used in reference to the Borrower or the Guarantors, the
actual knowledge of any Responsible Officer.

37



--------------------------------------------------------------------------------



 



          SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
          SECTION 2.01. Commitments of the Lenders.
          (a) Second Lien Term Loan Commitment. (i) Each Lender agrees, upon the
terms and subject to the conditions herein set forth, to make available to the
Borrower on the Closing Date a term loan (a “Second Lien Term Loan”) in a
principal amount equal to such Lender’s Second Lien Term Loan Commitment. Once
repaid or prepaid, the Second Lien Term Loans may not be reborrowed.
               (ii) The Second Lien Term Loans shall be made by the Lenders pro
rata in accordance with their respective Second Lien Term Loan Commitments;
provided, however, that the failure of any Lender to make its Second Lien Term
Loan shall not in itself relieve the other Lenders of their obligations to lend.
          (b) Type of Borrowing. Except as otherwise provided in Section 2.02,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) Amount of Borrowing. At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is in an integral multiple of $1,000,000 and not less than $5,000,000. At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. Borrowings of more than one Type may be outstanding at the same
time.

38



--------------------------------------------------------------------------------



 



          (d) Limitation on Interest Period. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
          SECTION 2.02. Requests for Borrowings. To request the initial
Borrowing of Second Lien Term Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, two
(2) Business Days before the date of the proposed Borrowing and (ii) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Such telephonic notice shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Such telephone and written Borrowing Request shall
specify the following information in compliance with Section 2.01:
          (a) the aggregate amount of the requested Borrowing (which shall
comply with Section 2.01(c));
          (b) the date of such Borrowing, which shall be a Business Day;
          (c) the portion of the Borrowing that is to be an ABR Borrowing and
that is to be a Eurodollar Borrowing; and
          (d) in the case of such portion of the Borrowing that is a Eurodollar
Borrowing, the initial Interest Period applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any portion of the requested Borrowing that is to be a Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of the Borrowing Request in
accordance with this Section 2.02, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
          SECTION 2.03. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, or such earlier
time as may be reasonably practicable, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the

39



--------------------------------------------------------------------------------



 



Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith upon written demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate otherwise applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.04. Interest Elections. (a) The Borrower may elect from time
to time to (i) convert ABR Loans to Eurodollar Loans, (ii) convert Eurodollar
Loans to ABR Loans, provided that any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto or
(iii) continue any Eurodollar Loan as such upon the expiration of the then
current Interest Period with respect thereto
          (b) To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.02 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.01:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

40



--------------------------------------------------------------------------------



 



          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.05. Limitation on Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than twenty Eurodollar
Tranches shall be outstanding at any one time.
          SECTION 2.06. Interest on Loans.
          (a) Subject to the provisions of Section 2.07, each ABR Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a
year with 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
          (b) Subject to the provisions of Section 2.07, each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
          (c) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date and after the
Termination Date on written demand and (with respect to Eurodollar Loans) upon
any repayment or prepayment thereof (on the amount repaid or prepaid); provided
that in the event of any conversion of any Eurodollar Loan to an ABR Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          SECTION 2.07. Default Interest. If the Borrower or any Guarantor, as
the case may be, shall default in the payment of the principal of or interest on
any Loan or in the payment of any other amount becoming due hereunder, whether
at stated maturity, by acceleration or otherwise, the Borrower or such
Guarantor, as the case may be, shall on written demand of the Administrative
Agent from time to time pay interest, to the extent permitted by law, on all
overdue amounts up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over

41



--------------------------------------------------------------------------------



 



a year of 360 days or when the Alternate Base Rate is applicable and is based on
the Prime Rate, a year with 365 days or 366 days in a leap year) equal to
(a) with respect to any Loan, the rate then applicable for such Borrowings plus
2.0% and (b) in the case of all other amounts, the rate applicable for ABR Loans
plus 2.0%.
          SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that on the date that is two Business Days prior to the commencement
of any Interest Period for a Eurodollar Loan, the Administrative Agent shall
have reasonably determined (which determination shall be conclusive and binding
upon the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
          SECTION 2.09. Amortization of Second Lien Term Loan; Repayment of
Loans; Evidence of Debt.
          (a) Subject to adjustment pursuant to Section 2.10(d), the Borrower
shall repay to the Lenders the aggregate principal amount of all Second Lien
Term Loans outstanding on the following dates in the respective amounts set
forth opposite such dates:

          Date   Amount
September 30, 2007
  $ 2,250,000  
December 31, 2007
  $ 2,250,000  
March 31, 2008
  $ 2,250,000  
June 30, 2008
  $ 2,250,000  
September 30, 2008
  $ 2,250,000  
December 31, 2008
  $ 2,250,000  
March 31, 2009
  $ 2,250,000  
June 30, 2009
  $ 2,250,000  
September 30, 2009
  $ 2,250,000  
December 31, 2009
  $ 2,250,000  
March 31, 2010
  $ 2,250,000  
June 30, 2010
  $ 2,250,000  
September 30, 2010
  $ 2,250,000  
December 31, 2010
  $ 2,250,000  
March 31, 2011
  $ 2,250,000  
June 30, 2011
  $ 2,250,000  
September 30, 2011
  $ 2,250,000  
December 31, 2011
  $ 2,250,000  
March 31, 2012
  $ 2,250,000  
June 30, 2012
  $ 2,250,000  
September 30, 2012
  $ 2,250,000  
December 31, 2012
  $ 2,250,000  

42



--------------------------------------------------------------------------------



 



          Date   Amount
March 31, 2013
  $ 2,250,000  
June 30, 2013
  $ 2,250,000  
September 30, 2013
  $ 2,250,000  
December 31, 2013
  $ 2,250,000  
March 31, 2014
  $ 2,250,000  
Maturity Date
  $ 839,250,000  

provided, however, that the final principal repayment installment of the Second
Lien Term Loans shall be repaid on the Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Second Lien Term
Loans outstanding on such date. Once repaid, no portion of the Second Lien Term
Loans may be reborrowed.
          (b) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Borrower shall have the right, upon reasonable notice, to request information
regarding the accounts referred to in the preceding sentence.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall promptly execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
furnished by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.02) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.10. Mandatory Prepayment; Commitment Termination.

43



--------------------------------------------------------------------------------



 



          (a) Within three (3) Business Days of the Borrower or any Guarantor
receiving any Net Cash Proceeds as a result of an Asset Sale or Recovery Event
(including, without limitation, an Event of Loss concerning an Airframe, Engine,
Spare Engine or Spare Parts), the Borrower or such Guarantor shall, if the
Borrower shall not be in compliance with Section 6.06(a) on the date such Net
Cash Proceeds are received, deposit such received Net Cash Proceeds (solely to
the extent necessary to maintain compliance with Section 6.06) into an account
that is maintained with the Administrative Agent or First Lien Administrative
Agent for such purpose and subject to a Full Control Agreement; provided that
(i) in the case of the Net Cash Proceeds of any Event of Loss so deposited and
involving an Airframe, Engine or Spare Engine, the Borrower shall be permitted
to use such Net Cash Proceeds to replace such Airframe, Engine or Spare Engine,
as the case may be, with a Replacement Airframe or Replacement Engine, as the
case may be, in accordance with the requirements of the First Lien Aircraft
Mortgage, with such Replacement Airframe or Replacement Engine to be subject to
the Lien of the Collateral Agent for the benefit of the First Priority Secured
Parties pursuant to the First Lien Aircraft Mortgage and otherwise satisfying
the requirements of the First Lien Aircraft Mortgage at the time of (or
substantially simultaneously with) the release of such Net Cash Proceeds,
(ii) in the case of Net Cash Proceeds of any  Recovery Event (other than Net
Cash Proceeds covered by clause (i) above) so deposited, the Borrower may use
such Net Cash Proceeds to repair or replace the assets which are the subject of
such Recovery Event with comparable assets, (iii) in the case of any Net Cash
Proceeds of any Asset Sale so deposited, the Borrower may use such Net Cash
Proceeds to  replace the assets which are the subject of such Asset Sale with
comparable assets within 365 days after such deposit is made, (iv) all such Net
Cash Proceeds shall be subject to release as provided in Section 6.06(c) or, at
the option of the Borrower at any time, may be applied in accordance with the
requirements of Section 2.10(b), and (v) upon the occurrence of an Event of
Default, the amount of any such deposit may be applied, subject to the
Intercreditor Agreement, by the Administrative Agent in accordance with Section
2.10(b)), provided that any release of Net Cash Proceeds pursuant to clause
(iii) of this Section shall be conditioned on the Borrower being in compliance
with Section 6.06(a), after giving effect thereto (it being understood that the
failure to be in compliance with Section 6.06(a) shall not prevent the release
of any Net Cash Proceeds in connection with any repair or replacement of assets
permitted hereunder so long as no decrease in the Total Collateral Coverage
Ratio will result therefrom).  
          (b) Amounts to be applied in connection with prepayments made pursuant
to this Section 2.10 shall, subject to the Intercreditor Agreement, be applied
to the prepayment of the Second Lien Term Loans on a pro rata basis. The
application of any prepayment pursuant to this Section 2.10 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans.
          (c) The Second Lien Term Loan Commitments shall terminate at 5:00
p.m., New York City time, on the Closing Date. Upon the Termination Date, the
Borrower shall repay the Loans in full.
          (d) All prepayments under this Section 2.10 shall be accompanied by
accrued but unpaid interest on the principal amount being prepaid to (but not
including) the date of prepayment, plus any Fees and any losses, costs and
expenses, as more fully described in Section 2.13 and 2.17 hereof. Any
prepayments of the Second Lien Term Loans under this Section 2.10 shall be
applied pro rata to the remaining scheduled amortization payments set forth in
Section 2.09(a).

44



--------------------------------------------------------------------------------



 



          SECTION 2.11. Optional Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Second Lien Term Loans, in whole or in part, (i) with respect
to Eurodollar Loans, upon (A) telephonic notice followed promptly by written or
facsimile notice or (B) written or facsimile notice received by 1:00 p.m., New
York City time, three Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $5,000,000 and in integral multiples of
$1,000,000, (B) no prepayment of Eurodollar Loans shall be permitted pursuant to
this Section 2.11(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
described in Section 2.13, and (C) no partial prepayment of a Borrowing of
Eurodollar Loans shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $10,000,000.
          (b) All prepayments under Section 2.11(a) shall be accompanied by
accrued but unpaid interest on the principal amount being prepaid to (but not
including) the date of prepayment, plus any Fees and any losses, costs and
expenses, as more fully described in Sections 2.13 and 2.17 hereof. Any partial
prepayments of the Second Lien Term Loans pursuant to this Section 2.11 shall be
applied at the direction of the Borrower.
          (c) Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided, that the Borrower may revoke any notice of prepayment
under this Section 2.11 if such prepayment would have resulted from a
refinancing of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
          SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement subject to
Section 2.12(c)); or
          (ii) impose on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender;

45



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
          (b) If any Lender reasonably determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts, in each case as
documented by such Lender to the Borrower as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; it being understood
that to the extent duplicative of the provisions in Section 2.14, this
Section 2.12(b) shall not apply to Taxes.
          (c) The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits, additional interest on
the unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Second Lien Term Loan Commitments or the funding of the Eurodollar Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Second Lien Term Loan Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.
          (d) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
          (e) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such

46



--------------------------------------------------------------------------------



 



compensation; provided, that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The protection of this Section shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
          SECTION 2.13. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of the occurrence and
continuance an Event of Default), (b) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (c) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16 or Section 10.08(b), then, in any such
event, at the request of such Lender the Borrower shall compensate such Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably determined
in good faith by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable rate of interest for such Loan (excluding,
however the Applicable Margin included therein, if any), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
          SECTION 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

47



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within thirty (30) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment to the
extent available, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.15. Payments Generally; Pro Rata Treatment.
          (a) The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.12 or 2.13, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in

48



--------------------------------------------------------------------------------



 



immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 30 Hudson Street,
17th Floor, Jersey City, NJ 07302, pursuant to wire instructions to be provided
by the Administrative Agent, except that payments pursuant to Sections 2.12,
2.13 and 10.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent or to the Collateral Agent to pay fully all Second
Priority Obligations then due hereunder, such funds shall be applied (i) first,
towards payment of fees and expenses then due under Section 10.04 payable to the
Administrative Agent and the Collateral Agent, in their respective capacities as
such, ratably among the parties entitled thereto in accordance with the amounts
of fees and expenses then due to such parties, (ii) second, towards payment of
fees and expenses then due under Section 10.04 payable to the Agents and the
Lenders and towards payment of interest then due on account of the Second Lien
Term Loans, ratably among the parties entitled thereto in accordance with the
amounts of such fees and expenses and interest then due to such parties, and
(iii) third, towards payment of principal of the Second Lien Term Loans then due
hereunder (pro rata among the holders of such Indebtedness), ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (d) If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.03(a) or (b) or 10.04(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
          SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If
the Borrower is required to pay any additional amount to any Lender under
Section 2.12 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14,

49



--------------------------------------------------------------------------------



 



then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder, to assign its rights and
obligations hereunder to another of its offices, branches or affiliates or to
file any certificate or document reasonably requested by the Borrower, if, in
the judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) If, after the date hereof, any Lender requests compensation under
Section 2.12 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.02), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts due, owing and payable to it hereunder at such time, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
          SECTION 2.17. Certain Fees. The Borrower shall pay to the
Administrative Agent, for the respective accounts of the Administrative Agent
and the Lenders, the fees set forth in that certain Arrangers Fee Letter dated
as of January 29, 2007 among the Administrative Agent, JPMSI, Goldman Sachs,
LBI, LCPI, Merrill Lynch, UBS, UBS Finance, Barclays, Barclays Capital and the
Borrower at the times set forth therein, and as otherwise heretofore agreed.
          SECTION 2.18. Nature of Fees. All Fees shall be paid on the dates due,
in immediately available funds, to the Administrative Agent, as provided herein
and in the fee letters described in Section 2.17. Once paid, none of the Fees
shall be refundable under any circumstances.
          SECTION 2.19. Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative

50



--------------------------------------------------------------------------------



 



Agent and each such Lender (or any of such banking Affiliates) to or for the
credit or the account of the Borrower or any Guarantor against any and all of
any such overdue amounts owing under the Loan Documents, irrespective of whether
or not the Administrative Agent or such Lender shall have made any demand under
any Loan Document. Each Lender and the Administrative Agent agree promptly to
notify the Borrower and Guarantors after any such set-off and application made
by such Lender or the Administrative Agent (or any of such banking Affiliates),
as the case may be, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and the Administrative Agent under this Section are in addition to other rights
and remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.
          SECTION 2.20. Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.
          SECTION 2.21. Defaulting Lenders. (a) If at any time any Lender
becomes a Defaulting Lender, then the Borrower may, on ten (10) Business Days’
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.02(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender or other
such Person.
          (b) Any Lender being replaced pursuant to Section 2.21(a) above shall
(i) execute and deliver an Assignment and Acceptance with respect to such
Lender’s outstanding Second Lien Term Loan Commitments and Loans and
(ii) deliver any documentation evidencing such Loans to the Borrower or the
Administrative Agent. Pursuant to such Assignment and Acceptance, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s outstanding Second Lien Term Loan Commitments and Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Second Lien Term Loan Commitments and Loans so assigned shall be paid in
full by the assignee Lender to such assigning Lender concurrently with such
assignment and acceptance and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate
documentation executed by the Borrower in connection with previous Borrowings,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, except with respect to indemnification provisions under this Agreement,
which shall survive as to such assigning Lender.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders to make Loans hereunder, the Borrower
and each of the Guarantors jointly and severally represent and warrant as
follows:

51



--------------------------------------------------------------------------------



 



          SECTION 3.01. Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect, (b) has the requisite corporate or limited liability
company power and authority to effect the Transactions, and (c) has all
requisite power and authority and the legal right to own or lease and operate
its properties (subject, in the case of any Restructuring Aircraft, to the
Post-Petition Aircraft Agreement applicable to such Restructuring Aircraft) and
pledge or mortgage Collateral, and to conduct its business as now or currently
proposed to be conducted.
          SECTION 3.02. Air Carrier Status. (a) Each of the Borrower and Comair
is an “air carrier” within the meaning of Section 40102 of Title 49 and holds a
certificate under Section 41102 of Title 49. Each of the Borrower and Comair
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. Each of the Borrower and Comair is a “citizen of the United States” as
defined in Section 40102(a)(15) of Title 49 and as that statutory provision has
been interpreted by the DOT pursuant to its policies (a “United States
Citizen”). Each of the Borrower and Comair possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
          (b) Other than Comair, no Guarantor is an “air carrier” within the
meaning of Section 40102(a)(2) of Title 49, and no Guarantor holds a certificate
under Section 41102 of Title 49 (other than as a result of a Guarantor becoming
an “air carrier” or holding such certificate in connection with a Permitted
Acquisition).
          SECTION 3.03. Due Execution. The execution, delivery and performance
by each of the Borrower and the Guarantors of each of the Loan Documents to
which it is a party (a) are within the respective corporate or limited liability
company powers of each of the Borrower and the Guarantors, have been duly
authorized by all necessary corporate or limited liability company action,
including the consent of shareholders or members where required, and do not
(i) contravene the charter, by-laws or limited liability company agreement (or
equivalent documentation) of any of the Borrower or the Guarantors, (ii) violate
any applicable law (including, without limitation, the Securities Exchange Act
of 1934) or regulation (including, without limitation, Regulations T, U or X of
the Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, constitute a default under, or create an adverse liability or rights
under, any material indenture, mortgage or deed of trust or any material lease,
agreement or other instrument binding on the Borrower or the Guarantors or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of any of the Borrower or the
Guarantors other than the Liens granted pursuant to this Agreement or the other
Loan Documents; and (b) do not require the consent, authorization by or approval
of or notice to or filing or registration with any Governmental Authority other
than (i) the filing of financing statements under the New York

52



--------------------------------------------------------------------------------



 



Uniform Commercial Code, (ii) the filings and consents contemplated by the
Collateral Documents, (iii) approvals, consents and exemptions that have been
obtained on or prior to the Closing Date and (iv) consents, approvals and
exemptions that the failure to obtain in the aggregate would not be reasonably
expected to result in a Material Adverse Effect. This Agreement has been duly
executed and delivered by each of the Borrower and the Guarantors. This
Agreement is, and each of the other Loan Documents to which the Borrower and
each of the Guarantors is or will be a party, when delivered hereunder or
thereunder, will be, a legal, valid and binding obligation of the Borrower and
each Guarantor, as the case may be, enforceable against the Borrower and the
Guarantors, as the case may be, in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.04. Statements Made. No representation or warranty or
certification of the Borrower or any Guarantor contained in writing in this
Agreement, any other Loan Document or in any other document, report, public or
private confidential information memorandum, financial statement, certificate or
other written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished, other than to the extent that any such statements
constitute projections, budgets, estimates or other forward looking statements),
taken as a whole and in light of the circumstances in which made, contains, when
furnished, any untrue statement of a material fact or omits to state a material
fact necessary to make such statements not materially misleading; and, to the
extent that any such information constitutes projections, budgets, estimates or
other forward looking statements, such projections, budgets, estimates or other
forward looking statements were prepared in good faith on the basis of
assumptions believed by the Borrower or such Guarantor to be reasonable at the
time such projections, budgets, estimates or other forward looking statements
were furnished (it being understood that projections, budgets, estimates or
other forward looking statements by their nature are inherently uncertain, that
no assurances can be given that projections, budgets, estimates or other forward
looking statements will be realized and that actual results in fact may differ
materially from any projections, budgets, estimates or other forward looking
statements provided to the Administrative Agent or the Lenders).
          SECTION 3.05. Financial Statements; Material Adverse Change.
          (a) The Borrower has furnished the Administrative Agent on behalf of
the Lenders with copies of the audited consolidated financial statement and
schedules of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, in accordance with GAAP,
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as of such date and for such period; such
balance sheets and the notes thereto disclose all liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof required
to be disclosed by GAAP and such financial statements were prepared in a manner
consistent with GAAP in all material respects.
          (b) Since January 29, 2007, there has been no Material Adverse Change.

53



--------------------------------------------------------------------------------



 



          SECTION 3.06. Ownership. As of the Closing Date, other than as set
forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries, whether directly or indirectly.
          SECTION 3.07. Liens. Except for the Liens existing on the Closing Date
as reflected on Schedule 3.07, there are no Liens of any nature whatsoever on
any assets of the Borrower or any of the Guarantors other than Liens permitted
pursuant to Section 6.01 (including any waiver or amendment thereto subsequent
to the Closing Date).
          SECTION 3.08. Use of Proceeds. The proceeds of the Loans shall be used
to repay amounts outstanding under the Existing DIP Facilities, to pay certain
accrued administrative expenses, and for the payment of fees and transaction
costs as contemplated hereby and as referred to in Section 2.17.
          SECTION 3.09. Litigation and Environmental Matters. Other than as set
forth on Schedule 3.09:
          (a) There are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Borrower or the Guarantors, threatened against or
affecting the Borrower or the Guarantors or any of their respective properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, (i) that would reasonably be expected
to have a Material Adverse Effect or (ii) that purport to, or could reasonably
be expected to, affect the legality, validity, binding effect or enforceability
of the Loan Documents or, in any material respect, the rights and remedies of
the Administrative Agent, the Collateral Agent or the Lenders thereunder or in
connection with the Transactions.
          (b) Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) the Borrower and each Guarantor is currently in compliance with all,
and has not violated any, Environmental Laws and/or requirements of any Airport
Authority with respect to environmental matters and maintains and complies with
all, and has not violated any, Environmental Permits and (ii) none of the
Borrower or the Guarantors has (x) become subject to any Environmental
Liability, or (y) received written or, to the knowledge of the Borrower or the
Guarantors, verbal notice of any pending or, to the knowledge of the Borrower or
the Guarantors, threatened claim with respect to any Environmental Liability,
and there is no reasonable basis for any Environmental Liability.
          SECTION 3.10. FAA Slot Utilization. Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and the
Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective FAA Slots in a manner consistent with applicable rules, regulations,
laws and contracts in order to preserve both their respective right to hold and
operate the FAA Slots, taking into account any waivers or other relief granted
to the Borrower and any Guarantor by the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority. Except as otherwise disclosed in the
Borrower’s most recent Form 10-K, neither the Borrower nor any Guarantor has
received any written notice from the FAA, other applicable U.S. Governmental
Authority or U.S. Airport Authority, or are aware of any other event or
circumstance, that would be reasonably likely to

54



--------------------------------------------------------------------------------



 



impair in any material respect their respective right to hold and operate any
FAA Slot, except that which would not reasonably be expected to have a Material
Adverse Effect.
          SECTION 3.11. Primary Foreign Slot Utilization. The Borrower and the
Guarantors, as applicable, are utilizing, or causing to be utilized, their
respective Primary Foreign Slots in a manner consistent with applicable
regulations, foreign laws and contracts in order to preserve their respective
right to hold and operate the Primary Foreign Slots. Except as otherwise
disclosed in the Borrower’s most recent Form 10-K, neither the Borrower nor any
Guarantor, as applicable, has received any written notice from any applicable
Foreign Aviation Authorities, or is aware of any other event or circumstance
that would be reasonably likely to impair in any material respect their
respective right to hold and operate any such Primary Foreign Slot, except that
which would not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.12. Primary Route Utilization. The Borrower and the
Guarantors, as applicable, hold the requisite authority to operate each of their
respective Primary Routes pursuant to Title 49, applicable foreign law, and the
applicable rules and regulations of the FAA, DOT and any applicable Foreign
Aviation Authorities, and have, at all times after being awarded each such
Primary Route, complied in all material respects with all of the terms,
conditions and limitations of each such certificate or order issued by the DOT
and the applicable Foreign Aviation Authorities regarding such Primary Route and
with all applicable provisions of Title 49, applicable foreign law, and the
applicable rules and regulations of the FAA, DOT and any Foreign Aviation
Authorities regarding such Primary Route. There exists no failure of the
Borrower and any applicable Guarantor to comply with such terms, conditions or
limitations that gives the FAA, DOT or any applicable Foreign Aviation
Authorities the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of the Borrower and the Guarantors, as
applicable, in any such Primary Route, except to the extent that such failure
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.13. Margin Regulations; Investment Company Act.
          (a) Neither the Borrower nor any Guarantor is engaged, nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board, “Margin Stock”), or extending credit for the purpose of purchasing
or carrying Margin Stock and no proceeds of any Loans will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in violation of Regulation U.
          (b) Neither the Borrower nor any Guarantor is, or after the making of
the Loans will be, or is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended. Neither the making of any
Loan, nor the application of the proceeds or repayment thereof by the Borrower,
nor the consummation of the other transactions contemplated by the Loan
Documents, will violate any provision of such Act or any rule, regulation or
order of the SEC thereunder.
          SECTION 3.14. ERISA. Except as set forth on Schedule 3.14 and other
than in connection with the bankruptcy proceedings of the Borrower and certain
of the direct and

55



--------------------------------------------------------------------------------



 



indirect subsidiaries of the Borrower in the Bankruptcy Court, no Termination
Event has occurred or is reasonably expected to occur. Except to the extent the
same could not reasonably be expected to have a Material Adverse Effect and
except as otherwise disclosed in the Borrower’s most recent Form 10-K (including
the Notes to the financial statements contained therein), the present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans. As of the date hereof, neither the Borrower nor
any of its ERISA Affiliates contributes to or is obligated to contribute to any
Multiemployer Plan subject to Title IV of ERISA.
          SECTION 3.15. Properties.
          (a) The Borrower and the Guarantors have good title to (and with
respect to Real Property Assets, good and marketable title to) each of the
properties and assets reflected on the financial statements referred to in
Section 3.05 hereof, including, without limitation, the Real Property Assets
(other than such properties or assets disposed of in the ordinary course of
business since the date of such financial statements or as permitted hereunder).
As of the Closing Date, Schedule 3.15(a) is a true and complete description of
(i) each parcel of real property owned by the Borrower or any Guarantor and
(ii) the entity who owns such real property.
          (b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each of the Borrower and
the Guarantors owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business and
(ii) the use thereof by such Borrower or Guarantor, to the Borrower’s or such
Guarantor’s knowledge, does not infringe upon the rights of any other Person.
          (c) As of the Closing Date, neither the Borrower nor any Guarantor has
received any written notice of a pending or contemplated condemnation proceeding
affecting any Real Property Asset having a fair market value in excess of
$5,000,000.
          SECTION 3.16. Perfected Security Interests. The Collateral Documents,
taken as a whole, are effective to create in favor of the Collateral Agent, for
the benefit of the Second Priority Secured Parties, a legal, valid and
enforceable security interest in all of the Collateral subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. At such time as (a) financing statements in appropriate form are
filed in the appropriate offices (and the appropriate fees are paid), (b) the
Second Lien Aircraft Mortgage (including, without limitation, any Mortgage
Supplement) is filed for recordation with the FAA (and the appropriate fees are
paid) and registrations with respect to the International Interests in the
Mortgaged Collateral

56



--------------------------------------------------------------------------------



 



constituted by the Second Lien Aircraft Mortgage are duly made in the
International Registry, (c) with respect to identified intellectual property
registered in the United States, the Second Lien Trademark Security Agreement
and the Second Lien Patent Security Agreement are filed in the appropriate
divisions of the United States Patent and Trademark Office (and the appropriate
fees are paid) and the Second Lien Copyright Security Agreement is filed in the
United States Copyright Office (and the appropriate fees are paid), (d) the
Second Lien Real Estate Mortgages are filed in the appropriate recording office
(and the appropriate fees are paid), (e) execution of the Control Agreements and
(f) delivery of pledged securities under the Second Lien Pledge Agreement
(together with appropriate stock powers) to the Administrative Agent or the
First Lien Administrative Agent, the Collateral Agent, for the benefit of the
Second Priority Secured Parties, shall have a second priority perfected security
interest and/or mortgage (or comparable Lien) in all of the Collateral to the
extent that the Liens on such Collateral may be perfected upon the filings or
upon the taking of the actions described in clauses (a) through (f) above,
subject in each case only to Liens permitted by Section 6.01 (or, in the case of
the Real Property Assets, subject only to the Permitted Liens and other Liens
specified in the applicable Second Lien Real Estate Mortgage).
          SECTION 3.17. Payment of Taxes. Except as set forth on Schedule 3.17
(and except as otherwise specifically permitted by the Plan of Reorganization
and the Bankruptcy Court), each of the Borrower and the Guarantors has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid when due all Taxes required to have been
paid by it, except and solely to the extent that, in each case (a) such Taxes
are being contested in good faith by appropriate proceedings and the Borrower or
such Guarantor, as applicable, has set aside on its books adequate reserves
therefor or (b)  the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.
          SECTION 3.18. Section 1110. The Aircraft, Engines and Spare Engines
listed on Schedule 3.18 represent each of the Aircraft, Engine and Spare Engine
constituting Mortgaged Collateral as of the Closing Date that were first placed
in service prior to October 22, 1994.
SECTION 4.
CONDITIONS OF LENDING
          SECTION 4.01. Conditions Precedent to Initial Loans. The obligation of
the Lenders to make the initial Loans is subject to the satisfaction (or waiver
in accordance with Section 10.08) of the following conditions precedent:
          (a) Supporting Documents. The Administrative Agent shall have received
for each of the Borrower and the Guarantors:
          (i) a copy of such entity’s certificate of incorporation or formation,
as amended, certified as of a recent date by the Secretary of State of the state
of its incorporation or formation;

57



--------------------------------------------------------------------------------



 



          (ii) a certificate of the Secretary of State of the state of such
entity’s incorporation or formation, dated as of a recent date, as to the good
standing of that entity (to the extent available in the applicable jurisdiction)
and as to the charter documents on file in the office of such Secretary of
State;
          (iii) a certificate of the Secretary or an Assistant Secretary of such
entity dated the date of the initial Loans hereunder and certifying (A) that
attached thereto is a true and complete copy of the by-laws or limited liability
company agreement of that entity as in effect on the date of such certification,
(B) that attached thereto is a true and complete copy of resolutions adopted by
the board of directors, board of managers or members of that entity authorizing
the Borrowings hereunder, the execution, delivery and performance in accordance
with their respective terms of this Agreement, the Loan Documents and any other
documents required or contemplated hereunder or thereunder and the granting of
the Liens contemplated hereby or the other Loan Documents, (C) that the
certificate of incorporation or formation of that entity has not been amended
since the date of the last amendment thereto indicated on the certificate of the
Secretary of State furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer of that entity executing this
Agreement and the Loan Documents or any other document delivered by it in
connection herewith or therewith (such certificate to contain a certification by
another officer of that entity as to the incumbency and signature of the officer
signing the certificate referred to in this clause (iii)); and
          (iv) an Officer’s Certificate from the Borrower certifying (A) as to
the truth in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
initial Loans, except to the extent that any such representation or warranty
relates to a specified date, in which case such representation or warranty shall
be or was true and correct in all material respects as of such date after giving
effect to the Consummation of the Plan of Reorganization and to the Transactions
and (B) the absence of any event occurring and continuing, or resulting from the
initial extensions of credit on the Closing Date that constitutes an Event of
Default or event which, with giving of notice or passage of time or both, would
be an Event of Default.
          (b) Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
          (c) Security Agreement, Pledge Agreement and Perfection Certificate.
The Borrower and each of the Guarantors shall have duly executed and delivered
to the Collateral Agent or the First Lien Collateral Agent, as applicable, a
Second Lien Security Agreement in substantially the form of Exhibit B (the
“Second Lien Security Agreement”) and a Second Lien Pledge Agreement in
substantially the form of Exhibit C (the “Second Lien Pledge Agreement”),
together with (i) any pledged Collateral (together with undated stock powers or
note powers, as applicable, executed in blank) required to be delivered
thereunder, (ii) all documents, certificates, forms and filing fees that the
Collateral Agent may deem necessary to perfect and protect the Liens and
security interests created under the Second Lien Security Agreement and Second
Lien Pledge Agreement, including, without limitation, financing statements in
form and substance reasonably acceptable to the Collateral Agent, as may be
required to grant, continue and maintain

58



--------------------------------------------------------------------------------



 



an enforceable security interest in the Collateral (subject to the terms hereof
and of the other Loan Documents) in accordance with the Uniform Commercial Code
as enacted in all relevant jurisdictions and (iii) the perfection certificate
attached as an exhibit to the Second Lien Security Agreement
          (d) SGR Security Agreement. Each of the Borrower and Comair shall have
duly executed and delivered to the Collateral Agent or First Lien Collateral
Agent, as applicable, a slot, gate and route security and pledge agreement, in
substantially the form of Exhibit D (the “Second Lien SGR Security Agreement”),
together with (i) in respect of each of the FAA Slots, undated slot transfer
documents, executed in blank to be held in escrow by the Collateral Agent or
First Lien Collateral Agent, as applicable, and (ii) all financing statements in
form and substance reasonably acceptable to the Collateral Agent, as may be
required to grant, continue and maintain an enforceable security interest in the
applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with the Uniform Commercial Code as enacted in all
relevant jurisdictions
          (e) Aircraft Mortgage. Each of the Borrower and Comair shall have duly
executed and delivered to the Collateral Agent an aircraft mortgage, in
substantially the form of Exhibit E (the “Second Lien Aircraft Mortgage”), and a
Mortgage Supplement with respect to the Mortgaged Collateral in substantially
the form annexed to the Second Lien Aircraft Mortgage, together with
(i) evidence of the filing for recordation with the FAA of the Second Lien
Aircraft Mortgage and the Mortgage Supplement (together with any other necessary
documents, instruments, affidavits or certificates) as the Collateral Agent may
deem reasonably necessary to perfect and protect the Liens created thereby,
including, without limitation, recordings and filings with the FAA, and all
filings and recording fees and taxes in respect thereof shall have been duly
paid, (ii) copies of the Entry Point Filing Forms, and (iii) evidence that all
other action that the Collateral Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the Second Lien
Aircraft Mortgage and the Mortgage Supplement has been taken. The parties hereto
acknowledge and agree that any Lien described in this Agreement on the Mortgaged
Collateral is a Lien in favor of the Collateral Agent for the ratable benefit of
the Second Priority Secured Parties.
          (f) Intellectual Property Security Agreements. The Borrower and each
applicable Guarantor shall have duly executed and delivered to the Collateral
Agent a (i) Second Lien Patent Security Agreement in substantially the form of
Exhibit F-2 (the “Second Lien Patent Security Agreement”) and (ii) Second Lien
Copyright Security Agreement, in substantially the form of Exhibit F-3 (the
“Second Lien Copyright Security Agreement” ), together with all documents,
certificates, forms and filing fees that the Collateral Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created in the identified intellectual property in the Second Lien Patent
Security Agreement and the Second Lien Copyright Security Agreement.
          (g) Real Estate Mortgages. The Borrower or the applicable Guarantor
(as the case may be) shall have duly executed and delivered to the Collateral
Agent the Second Lien Real Estate Mortgages, together with (i) evidence that
Second Lien Real Estate Mortgages shall be recorded in all places to the extent
that the Collateral Agent may deem reasonably necessary to perfect and protect
the Liens created thereby, including, without limitation, recordings and

59



--------------------------------------------------------------------------------



 



filings with the appropriate agencies, and all filings and recording fees and
taxes in respect thereof shall have been duly paid and (ii) evidence that all
other action that the Collateral Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the Second Lien Real
Estate Mortgages has been taken.
          (h) Appraisals and Field Audits. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, (i) appraisals
from (1) the Appraisers in respect of the Appraised Collateral (other than the
Real Property Assets) and (2) the Real Estate Appraiser in respect of the Real
Property Assets and (ii) a Field Audit in respect of the Eligible Accounts
Receivable.
          (i) Opinions of Counsel. The Administrative Agent, the Lenders and the
Collateral Agent shall have received:
          (i) a written opinion of Leslie P. Klemperer, Vice President and
Deputy General Counsel for the Borrower;
          (ii) a written opinion of Davis Polk & Wardwell, counsel to the
Borrower and the Guarantors, dated the date of the initial Loans, substantially
in the form of Exhibit G-1;
          (iii) a written opinion of each of (A) Kilpatrick Stockton LLP,
(B) Keating Muething & Klekamp PLL, (C) Akerman Senterfitt and (D) Morris,
Nichols, Arsht & Tunnell LLP, each a special local counsel to the Borrower and
the Guarantors, each dated the date of the initial Loans, substantially in the
form of Exhibits G-2, G-3, G-4 and G-5, respectively;
          (iv) a written opinion of Daugherty, Fowler, Peregrin, Haught &
Jenson, special FAA counsel, substantially in the form of Exhibit G-6; and
          (v) a written opinion with respect to each Second Lien Real Estate
Mortgage reasonably satisfactory to the Administrative Agent of such other local
real estate counsel as the Administrative Agent may reasonably request.
          (j) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent the then unpaid balance of all accrued and unpaid Fees due,
owing and payable under and pursuant to this Agreement, as referred to in
Section 2.17 and as heretofore agreed upon by the Borrower and the
Administrative Agent, and all reasonable fees and reasonable out-of-pocket
expenses of the Administrative Agent, the Lead Arrangers, the Joint Bookrunners
and the Collateral Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Administrative Agent) as to which
invoices have been issued and presented.
          (k) Lien Searches; International Registry Searches. The Administrative
Agent shall have received UCC searches conducted in the jurisdictions in which
the Borrower and the Guarantors are incorporated or such other jurisdictions as
the Administrative Agent may reasonably require and Lien searches conducted in
the recording office of the Federal Aviation Administration and, with respect to
the applicable Mortgaged Collateral, “priority search

60



--------------------------------------------------------------------------------



 



certificates” (as defined in the Regulations and Procedures for the
International Registry), all as may be reasonably satisfactory to the
Administrative Agent (dated as of a date reasonably satisfactory to the
Administrative Agent), reflecting the absence of Liens and encumbrances on the
assets of the Borrower and the Guarantors other than Liens permitted hereunder
and as may be reasonably satisfactory to the Administrative Agent and the
absence of registrations on the International Registry with respect to the
applicable Mortgaged Collateral other than the registrations contemplated
herein, and (in the case of the searches conducted at the recording office of
the FAA) indicating that the Borrower (or a Guarantor) is the registered owner
of each of the aircraft which is intended to be covered by the Second Lien
Aircraft Mortgage.
          (l) Insurance. (i) The Collateral Agent shall have received
certificates of insurance with respect to insurance maintained by the Borrower
or any Guarantor, as the case may be, which certificates evidence compliance by
the Borrower and the Guarantors with the insurance requirements set forth herein
and in the Collateral Documents as of the Closing Date and contain signatures of
duly authorized representatives of AON Risk Services or such other insurance
broker as may be reasonably acceptable to the Collateral Agent.
          (ii) The Collateral Agent shall have been named as loss payees and/or
additional insured, as applicable, with respect to the Collateral on such
policies of insurance of the Borrower and the Guarantors as the Collateral Agent
may have reasonably requested (or as otherwise specified in the Collateral
Documents).
          (m) Title/Survey. The Collateral Agent shall have received title
insurance policies with respect to each Real Property Asset from Lawyers Title
Insurance Company or another title company reasonably acceptable to the
Collateral Agent and real property surveys with respect to the Real Property
Assets, all in form and substance reasonably satisfactory to the Collateral
Agent.
          (n) Order; Plan of Reorganization. (i) The Confirmation Order shall
have been entered in accordance with the Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, any applicable orders of the Bankruptcy Court and any
applicable local rules and the provisions relating to the Facilities contained
therein shall be reasonably satisfactory to the Administrative Agent, (ii) the
Confirmation Order shall be in full force and effect, shall not, without the
consent of the Agents (such consent not to be unreasonably withheld, conditioned
or delayed), have been reversed or modified or be subject to stay or a motion to
stay, (iii) all conditions to the effectiveness of the Plan of Reorganization
shall have been satisfied or waived (the waiver thereof (other than the waiver
of the condition that the Confirmation Order shall have become a Final Order),
if materially adverse to the Lenders, having been approved by the Administrative
Agent (which approval shall not be unreasonably withheld, conditioned or
delayed)) and the Consummation of the Plan of Reorganization shall occur on the
Closing Date contemporaneously with the making of the initial Loans hereunder,
and (iv) the pro forma capital and ownership structure shall be substantially as
described in the Joint Plan of Reorganization of the Borrower and its domestic
Subsidiaries filed with the Bankruptcy Court on April 25, 2007 and such plan
shall not have been amended in any manner materially adverse to the Lenders
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).

61



--------------------------------------------------------------------------------



 



          (o) Repayment of Existing DIP Facility. Upon Consummation of the Plan
of Reorganization and the making of the initial Loans, the Existing DIP
Facilities shall have been repaid in full (or, in the case of any Existing DIP
Facility Letter of Credit, cash-collateralized or guaranteed by a back-to-back
letter of credit) and all action necessary to release all collateral pledged to
secure the Loans shall have been taken, in form and substance reasonably
satisfactory to the Administrative Agent. Substantially all other existing
Indebtedness of the Borrower and its Subsidiaries, other than any Indebtedness
otherwise permitted hereunder, shall have been repaid, restructured or
reinstated as expressly contemplated by the Plan of Reorganization.
          (p) Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
          (q) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the three most recent
fiscal years ended prior to the Closing Date, (ii) unaudited interim
consolidated financial statements of the Borrower for each quarterly period
ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this Section 4.01(q) and 60 days or more prior to the
Closing Date, (iii) a pro forma consolidated balance sheet of the Borrower as of
the date of the most recent consolidated balance sheet delivered pursuant to the
preceding clauses (i) or (ii), giving effect to the consummation of the Plan of
Reorganization and the financings contemplated hereby and thereby, and (iv) a
business plan of the Borrower including quarterly projections through December
31, 2007 and annual projections through December 31, 2010. Documents required to
be delivered pursuant to clauses (i) and (ii) hereof which are made available
via EDGAR, or any successor system of the SEC, in the Borrower’s Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, shall be deemed delivered to the
Lenders on the date such documents are made so available; provided that, upon
request, the Borrower shall deliver paper copies of such documents to the
Administrative Agent.
          (r) No Illegality. No law or regulation shall be applicable in the
reasonable judgment of the Administrative Agent or the Lenders that restrains,
prevents or imposes materially adverse conditions upon the Transactions.
          (s) Representations and Warranties. All representations and warranties
set forth in Section 3 hereof shall be true and correct in all material respects
on and as of the Closing Date, after giving effect to the Consummation of the
Plan of Reorganization and to the Transactions, as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date, in which event such representation or
warranty shall be true and correct in all material respects as of such specified
date).
          (t) No Event of Default. After giving effect to the Consummation of
the Plan of Reorganization and the Transactions, no Event of Default or event
which, with the giving of notice or passage of time or both, would be an Event
of Default shall have occurred and be continuing on the Closing Date.

62



--------------------------------------------------------------------------------



 



          (u) Intercreditor Agreement. The Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent, and the First Lien Collateral Agent
shall have executed the Intercreditor Agreement.
          (v) Eligible Collateral. At the time the Lenders make the initial
Loans, and after giving effect thereto, the Appraised Value of the Eligible
Collateral shall not be less than 125% of the Total Obligations outstanding on
the Closing Date.
          (w) Restructuring Aircraft Certificate. The Borrower shall have
delivered an Officer’s Certificate certifying that there have been no material
adverse developments or changes in the status of the Qualified Restructuring
Indebtedness from the information previously disclosed to the Administrative
Agent.
          (x) Eligible Accounts Receivable Certificate. The Borrower shall have
delivered an Officer’s Certificate, substantially in the form of Exhibit K,
setting forth the amount of the Eligible Accounts Receivable as of the Closing
Date, together with all supporting documents with respect to such Eligible
Accounts Receivable as the Administrative Agent may reasonably request.
          (y) Corporate Ratings. The Borrower shall have obtained a corporate
credit rating from S&P and a corporate family rating from Moody’s.
          (z) No Material Adverse Effect. Since January 29, 2007, no Material
Adverse Effect shall have occurred.
          (aa) First Lien Credit Agreement. The First Lien Credit Agreement
shall have become effective in accordance with its terms and the Borrower shall
have received $600,000,000 in gross proceeds from the borrowing of First Lien
Loans thereunder.
          (bb) Other Documentation and Information. The Administrative Agent
shall have received (i) such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower and each Guarantor and the
authorization of the Transactions and (ii) a fully executed copy of the First
Lien Credit Agreement.
          (cc) Notice. The Administrative Agent shall have received a Borrowing
Request pursuant to Section 2.02 with respect to the borrowing of the Loans.
SECTION 5.
AFFIRMATIVE COVENANTS
          From the date hereof and for so long as the Second Lien Term Loan
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors agree
to:

63



--------------------------------------------------------------------------------



 



          SECTION 5.01. Financial Statements, Reports, etc. Deliver to the
Administrative Agent on behalf of the Lenders:
          (a) Within 90 days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (without a “going concern” or like
qualification or exception and without any qualification or exception (other
than with respect to the 2005 audit and the 2006 audit) as to the scope of such
audit) and to be certified by a Responsible Officer of the Borrower to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
Documents required to be delivered pursuant to this clause (a) which are made
available via EDGAR, or any successor system of the SEC, in the Borrower’s
Annual Report on Form 10-K, shall be deemed delivered to the Lenders on the date
such documents are made so available; provided that, upon request, the Borrower
shall deliver paper copies of such documents to the Administrative Agent;
          (b) Within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the Borrower’s consolidated balance sheets and
related statements of income and cash flows, showing the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes. Documents
required to be delivered pursuant to this clause (b) which are made available
via EDGAR, or any successor system of the SEC, in the Borrower’s Quarterly
Report on Form 10-Q, shall be deemed delivered to the Lenders on the date such
documents are made so available; provided that, upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent;
          (c) (i) concurrently with any delivery of financial statements under
(a) and (b) above, a certificate of a Responsible Officer of the Borrower
(A) certifying that no Event of Default or event which upon notice or lapse of
time or both would constitute an Event of Default has occurred, or, if such an
Event of Default or event has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
(B) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the provisions of
Sections 6.04, 6.05 and 6.06 and (C) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and (ii) concurrently with any delivery of financial
statements under (a) above, a certificate (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations) of the
accountants auditing the consolidated financial statements delivered under

64



--------------------------------------------------------------------------------



 



(a) above certifying that, in the course of the regular audit of the business of
the Borrower and its Subsidiaries, such accountants have obtained no knowledge
that an Event of Default pursuant to Section 7.01(c) due to any failure to
comply with Section 6.04 or 6.05 has occurred and is continuing or if, in the
opinion of such accountants, such an Event of Default has occurred and is
continuing, specifying the nature thereof and all relevant facts with respect
thereto;
          (d) promptly after the same become publicly available, copies of all
registration statements and all periodic and other reports, proxy statements and
other materials filed by it with the SEC, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be. Documents required to be
delivered pursuant to this clause (d) which are made available via EDGAR, or any
successor system of the SEC, shall be deemed delivered when made so available;
provided that, upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent;
          (e) Within ninety (90) days from the last Business Day of the
immediately preceding fiscal year, a detailed consolidated budget for the
following 12-month period (including projected statements of operations and cash
flow for such period);
          (f) as soon as available and in any event within fifteen (15) Business
Days after the Borrower or any of its ERISA Affiliates knows or has reason to
know that any Termination Event has occurred, a statement of a Responsible
Officer of the Borrower describing the full details of such Termination Event
and the action, if any, which the Borrower or such ERISA Affiliate is required
or proposes to take with respect thereto, together with any notices required or
proposed to be given to or filed with or by the Borrower, the ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto;
          (g) promptly and in any event within fifteen (15) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the PBGC
copies of each notice received by the Borrower or any such ERISA Affiliate of
the PBGC’s intention to terminate any Single Employer Plan of the Borrower or
such ERISA Affiliate or to have a trustee appointed to administer any such Plan;
          (h) if requested by the Administrative Agent, promptly and in any
event within thirty (30) days after the filing thereof with the Internal Revenue
Service, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan of the Borrower or any of its ERISA
Affiliates;
          (i) within fifteen (15) Business Days after notice is given or
required to be given to the PBGC under Section 302(f)(4)(A) of ERISA of the
failure of the Borrower or any of its ERISA Affiliates to make timely payments
to a Plan, a copy of any such notice filed and a statement of a Responsible
Officer of the Borrower setting forth (i) sufficient information necessary to
determine the amount of the lien under Section 302(f)(3) of ERISA, (ii) the
reason for the failure to make the required payments and (iii) the action, if
any, which the Borrower or any of its ERISA Affiliates proposed to take with
respect thereto;

65



--------------------------------------------------------------------------------



 



          (j) promptly and in any event within fifteen (15) Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or any ERISA Affiliate
concerning (i) the imposition of Withdrawal Liability by a Multiemployer Plan,
(ii) the determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability incurred, or which may be incurred, by the Borrower or any ERISA
Affiliate in connection with any event described in clause (i), (ii) or
(iii) above;
          (k) promptly after a Responsible Officer obtains knowledge of (i) the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect; or (ii) the receipt of any environmental audits and reports, whether
prepared by personnel of the Borrower or any Guarantor or by independent
consultants, which relate to an Environmental Liability which could be expected
to have a Material Adverse Effect, notification thereof (together with, in the
case of clause (ii) above, copies of such audits and reports), each such notice
to be accompanied by a statement of a Responsible Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto;
          (l) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Guarantor as the Administrative Agent, at the request of any Lender, may
reasonably request;
          (m) within (i) twenty (20) Business Days following the end of each
calendar month, a certificate of a Responsible Officer of the Borrower or, if
applicable, a Guarantor, (x) stating that at all times since the last
certificate delivered under this Section 5.01(m) (or, in the case of the first
certificate to be delivered after the Closing Date, at all times since the
Closing Date) the Borrower or Guarantor, as the case may be, has utilized the
Primary Routes and the Primary Foreign Slots in a manner consistent in all
material respects with applicable regulations, rules, law, foreign law and
contracts in order to preserve their respective rights in and to use each of the
Primary Routes and Primary Foreign Slots and (y) setting forth (A) any permanent
disposition or transfer by the Borrower or such Guarantor of any Appraised FAA
Slot, Primary Foreign Slot or Primary Route and (B) airports associated with
additional Primary Routes allocated to or acquired by the Borrower or such
Guarantor which airports are not already listed on Schedule 4(g) to the Second
Lien SGR Security Agreement or Schedule 4(i) to the Second Lien SGR Security
Agreement and (ii) five (5) Business Days following the end of each calendar
month, copies of any report filed by the Borrower or any Guarantor in such
calendar month with the FAA, DOT or any other applicable Governmental Authority
or Airport Authority or any Foreign Aviation Authorities regarding utilization
of Primary Routes or Primary Foreign Slots or access to the Primary Supporting
Route Facilities, as well as a summary thereof, in a format reasonably
acceptable to the Administrative Agent;
          (n) at any time that Eligible Accounts Receivable shall be included as
Eligible Collateral, promptly and in any event within 30 days after the end of
each month while Eligible Accounts Receivable are part of Eligible Collateral,
an Officer’s Certificate from the Borrower, substantially in the form of
Exhibit K, setting forth the amount of Eligible Accounts Receivable

66



--------------------------------------------------------------------------------



 



as of such date, together with all supporting documents with respect to Eligible
Accounts Receivable as the Administrative Agent may reasonably request;
          (o) promptly after a Responsible Officer obtains knowledge thereof,
notice of any Collateral Event;
          (p) promptly after a Responsible Officer obtains knowledge thereof,
notice of any Event of Loss;
          (q) promptly after a Responsible Officer obtains knowledge of any
Visa/MasterCard Dollar Trigger Event, notification thereof (accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
such Visa/MasterCard Dollar Trigger Event).
          Subject to the next succeeding sentence, information delivered
pursuant to this Section 5.01 to the Administrative Agent may be made available
by the Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
delivered pursuant to this Section 5.01 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower provides written notice to the Administrative Agent that such
information has been posted on the Borrower’s website on the Internet at
http://www.delta.com (to the extent such information has been posted or is
available as described in such notice). Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.
          Any notice or other communication delivered pursuant to this
Section 5.01, or otherwise pursuant to this Agreement, shall be deemed to
contain material non-public information unless (i) expressly marked by the
Borrower as “PUBLIC” or (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC.
          SECTION 5.02. Existence. Preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary in the normal conduct of its business except (a)(i) if
in the reasonable business judgment of the Borrower it is no longer necessary
for the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (ii) such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, and (b) as otherwise permitted in connection
with (i) sales of assets permitted by Section 6.10 or (ii) mergers, liquidations
and dissolutions permitted by Section 6.02.
          SECTION 5.03. Insurance.
          (a) In addition to the requirements of Section 5.03(b) or as set forth
in each Real Property Mortgage, (i) keep its properties (other than the
Mortgaged Collateral, as to which only the insurance provisions of the Second
Lien Aircraft Mortgage shall be applicable) insured at all times, against such
risks, including fire and other risks insured against by extended coverage, and
on such term and conditions, as is prudent and customary with U.S. based

67



--------------------------------------------------------------------------------



 



companies of the same or similar size in the same or similar businesses;
(ii) maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by the
Borrower or any Guarantor, as the case may be, in such amounts and with such
deductibles as are customary with companies of the same or similar size in the
same or similar businesses and in the same geographic area; and (iii) maintain
such other insurance or self insurance as may be required by law.
          (b) Maintain business interruption insurance in amounts that are
reasonably satisfactory to the Administrative Agent and as is customary in the
United States domestic airline industry for major United States air carriers
having both substantial domestic and international operations.
          (c) All such insurance referred to in Section 5.03(a) with respect to
the Collateral (other than the Mortgaged Collateral as to which only the
provisions of the Aircraft Mortgage shall be applicable) shall (i) contain a
Lender’s Loss Payable Endorsement in favor of the Collateral Agent, on behalf of
the Second Priority Secured Parties, in all loss or damage insurance policies,
(ii) provide that no cancellation thereof shall be effective until at least
thirty (30) days after written notice thereof to the Collateral Agent, on behalf
of the Second Priority Secured Parties, permitting the Collateral Agent to cure
any default with respect to applicable outstanding premiums, (iii) name the
Collateral Agent, for the benefit of the Second Priority Secured Parties, as
loss payees for physical damage insurance with respect to property which
constitutes Collateral (other than the Mortgaged Collateral as to which only the
provisions of the Aircraft Mortgage shall be applicable) or a Real Property
Asset as to which a Lien has been granted to the Collateral Agent, and as
additional insureds for liability insurance, (iv) provide that once the
Collateral Agent has given notice of the occurrence of an Event of Default, no
loss in excess of $5,000,000 shall be adjusted or otherwise settled without the
prior written consent of the Collateral Agent, and (v) state that none of the
Collateral Agent, any of the Lenders, nor any other Second Priority Secured
Party shall be responsible for premiums, commissions, club calls, assessments or
advances.
          (d) Promptly deliver to the Collateral Agent copies of any notices
received from its insurers with respect to insurance programs required by the
Terrorism Risk Insurance Act of 2002 (as extended by the Terrorism Risk
Insurance Extension Act of 2005) and, if so requested by the Collateral Agent,
procure and maintain in force the insurance that is offered in such programs to
the same extent maintained by companies of the same or similar size in the same
or similar businesses.
          (e) No less frequently than annually, but in any event prior to
expiration of any insurance policy maintained in connection herewith or in
connection with any Collateral Document, furnish to the Collateral Agent
certificates of insurance with respect to insurance maintained by the Borrower
or any Guarantor, as the case may be, which certificates evidence compliance by
the Borrower and the Guarantors with the insurance requirements set forth herein
and in any of the Collateral Documents and contain signatures of duly authorized
representatives of AON Risk Services or such other insurance broker as may be
reasonably acceptable to the Collateral Agent, at all times prior to policy
termination, cessation or cancellation.

68



--------------------------------------------------------------------------------



 



          (f) Make available at the Borrower’s headquarters, upon the reasonable
request of the Collateral Agent and upon reasonable prior notice, all insurance
policies maintained by the Borrower and the Guarantors for the review of the
Collateral Agent and any agents or representatives thereof.
          SECTION 5.04. Maintenance of Properties. Except to the extent
otherwise permitted hereunder, in its reasonable business judgment, keep and
maintain, and cause each of its Subsidiaries to keep and maintain, all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and damage by casualty and condemnation excepted),
except where the failure to keep such property in good working order and
condition would not have a Material Adverse Effect.
          SECTION 5.05. Obligations and Taxes. Pay all its material obligations
(other than any obligations with respect to any Restructuring Aircraft, except
obligations under any Post-Petition Aircraft Agreement applicable to such
Restructuring Aircraft) promptly and in accordance with their terms and pay and
discharge promptly all taxes, assessments and governmental charges, levies or
claims (other than such taxes, assessments and governmental charges, levies and
claims to the extent addressed in the Plan of Reorganization, which shall be
paid in accordance with the Plan of Reorganization) imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
more than ninety (90) days delinquent, except in each case where the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that the Borrower and each
Guarantor shall not be required to pay and discharge or to cause to be paid and
discharged any such obligation, tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) the Borrower and the Guarantors shall have set
aside on their books adequate reserves therefor in accordance with GAAP.
          SECTION 5.06. Notice of Event of Default, etc. Promptly upon the
Borrower’s knowledge thereof give to the Administrative Agent notice in writing
of any Event of Default or the occurrence of any event or circumstance which
with the passage of time or giving of notice or both would constitute an Event
of Default.
          SECTION 5.07. Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in all material
respects in a manner consistent with GAAP in all material respects of the
financial operations of the Borrower and the Guarantors and provide the
Administrative Agent, the Collateral Agent and their respective representatives
and advisors reasonable access to all such books and records (subject to
requirements under any confidentiality agreements, if applicable), as well as
any appraisals of the Collateral, during regular business hours, in order that
the Administrative Agent and the Collateral Agent may upon reasonable prior
notice and with reasonable frequency, but in any event, so long as no Event of
Default has occurred and is continuing, no more than one time per year, examine
and make abstracts from such books, accounts, records, appraisals and other
papers, and permit the Administrative Agent, the Collateral Agent and their
respective representatives and advisors to confer with the officers of the
Borrower and the Guarantors and representatives (provided that the Borrower
shall be given the right to participate in such discussions with such
representatives) of the Borrower and the Guarantors, all for the purpose of

69



--------------------------------------------------------------------------------



 



verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to the Administrative Agent or the Lenders pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement; and at any
reasonable time and from time to time during regular business hours, upon
reasonable notice to the Borrower, permit the Administrative Agent, the
Collateral Agent, and any agents or representatives (including, without
limitation, appraisers) thereof to visit the properties of the Borrower and the
Guarantors and to conduct examinations of and to monitor the Collateral held by
the Collateral Agent, in each case at the expense of the Borrower (provided,
that the Borrower shall not be required to pay the expenses of more than one
such visit a year unless an Event of Default has occurred and is continuing).
          (b) Grant access to and the right to inspect all final reports, final
audits (and draft reports and audits where no final reports or audits are
available) and other similar internal information of the Borrower relating to
the Real Property Assets with respect to environmental matters upon reasonable
notice, and obtain any third party verification of matters relating to the
Release or alleged Release of Hazardous Materials at the Real Property Assets
and compliance with Environmental Laws and requirements of Airport Authorities
with respect to environmental matters (for matters that would impact the value
of the Real Property Assets) reasonably requested by the Administrative Agent at
any time and from time to time.
          SECTION 5.08. Compliance with Laws.
          (a) Comply, and cause each of its Subsidiaries to comply, with all
applicable laws, rules, regulations and orders of any Airport Authority (with
respect to environmental matters) or Governmental Authority applicable to it or
its property (including Environmental Laws), except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          (b) To the extent the following are required by Environmental Laws,
any Governmental Authority or any requirements of an Airport Authority relating
to environmental matters, conduct, and cause each of its Subsidiaries to
conduct, any and all investigations, studies, sampling and testing and take, and
cause each of its Subsidiaries to take, any and all necessary remedial action in
connection with the presence, storage, use, disposal, transportation or Release
of any Hazardous Materials for which the Borrower or the Guarantors or their
respective Subsidiaries is, or could be, liable. The foregoing shall not apply
if, and only to the extent that (i) the Borrower’s or the Guarantors’ or their
respective Subsidiaries’ liability for or any requirement of an Airport
Authority with respect to such presence, storage, use, disposal, transportation
or Release of any Hazardous Materials is being contested in good faith and by
appropriate proceedings diligently conducted by such Persons, (ii) such remedial
action is taken by other Persons responsible for such remedial action through an
indemnification of the Borrower or the Guarantors or any Subsidiary thereof or
(iii) such non-compliance would not in any case or in the aggregate reasonably
be expected to have a Material Adverse Effect. In the event that the Borrower or
the Guarantors or any of their respective Subsidiaries undertakes any such
investigation, study, sampling, testing or remedial action with respect to any
Hazardous Materials, the Borrower or such Guarantors will, and will cause any
such Subsidiary to, conduct and complete such action in compliance in all
material respects with all applicable Environmental Laws and all applicable
requirements of Airport Authorities relating to environmental matters.

70



--------------------------------------------------------------------------------



 



          (c) If an Event of Default has occurred and is continuing or upon a
reasonable belief that the Borrower has breached any representation, warranty or
covenant hereunder with regard to environmental matters, at the request of the
Administrative Agent from time to time, the Borrower will provide to the
Administrative Agent within sixty (60) days after such request, or such longer
time period as is reasonably necessary to secure any required governmental or
third party authorizations for soil or groundwater investigations or other
invasive samplings, at the expense of the Borrower, an environmental site
assessment report for any properties of the Borrower, the Guarantors or any of
their Subsidiaries described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, reasonable in
scope based upon the circumstances of the request, indicating, where relevant
under the circumstances of the request, the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided in the time referred to above, the Administrative Agent reasonably
may retain an environmental consulting firm to prepare such report at the
expense of the Borrower, and the Borrower and the Guarantors hereby grant, and
agree to cause any Subsidiary that owns property described in such a request to
grant, at the time of such request to the Administrative Agent, such firm and
any agents or representatives thereof a right, subject to the rights of tenants,
to enter into their respective properties to undertake such an assessment.
          SECTION 5.09. Appraisal Reports and Field Audits. Cooperate with the
Appraiser, Real Estate Appraiser or Field Auditor, as the case may be, such that
the Administrative Agent shall receive one or more Appraisal Reports or Field
Audits, as the case may be, establishing the value of the Appraised Collateral
or Eligible Accounts Receivable, as the case may be, (a) in the case of
Appraisal Reports, by no later than thirty (30) days prior to each anniversary
of the Closing Date, (b) on the date upon which any additional property or
assets that constitutes Appraised Collateral (including, without limitation,
applicable Cure Collateral) is pledged as Collateral to the Collateral Agent to
secure the Second Priority Obligations, but only with respect to such additional
Collateral, (c) promptly at the request of the Administrative Agent upon the
occurrence and during the continuation of an Event of Default, (d) in the case
of Field Audits, promptly at the request of the Administrative Agent (which are
not contemplated to occur more than once per year, but in any event, so long as
no Event of Default has occurred and is continuing, no more than once per year)
and (e) upon a Change in Law with respect to any assets which constitute
Collateral, which change could reasonably be expected to result in the
Borrower’s failure to maintain the required coverage ratios pursuant to
Section 6.06. In addition to the requirements set forth in this Section 5.09, if
at any time the Collateral Agent in its reasonable good faith business judgment
believes that a Collateral Event has occurred, it may request the delivery of an
updated Appraisal Report with respect to the affected Collateral, and the
Borrower and the Guarantors shall cooperate with the Appraiser to ensure that
the Collateral Agent receives the same. The Borrower may from time to time cause
to be delivered subsequent Appraisal Reports if it believes that the affected
item of Collateral has a higher Appraised Value than that reflected in the most
recent Appraisal Report delivered.
          SECTION 5.10. FAA and DOT Matters; Citizenship. In the case of the
Borrower and any applicable Guarantor (a) maintain at all times its status as an
“air carrier” within the meaning of Section 40102(a)(2) of Title 49, and hold a
certificate under Section

71



--------------------------------------------------------------------------------



 



41102(a)(1) of Title 49; (b) at all times hereunder be a United States Citizen;
(c) maintain at all times its status at the FAA as an air carrier and hold an
air carrier operating certificate and other operating authorizations issued by
the FAA pursuant to 14 C.F.R. Parts 119 and 121 as currently in effect or as may
be amended or recodified from time to time; and (d) except as specifically
permitted herein or in the Second Lien SGR Security Agreement, possess and
maintain all necessary certificates, exemptions, franchises, licenses, permits,
designations, rights, concessions, Gate Interests, authorizations, frequencies
and consents which are material to the operation of the FAA Slots, the Routes
and Foreign Slots utilized by it and the conduct of its business and operations
as currently conducted except, in any case described in this clause (d), where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
          SECTION 5.11. FAA Slot Utilization. (i) Subject to transfers,
exchanges and other dispositions permitted by this Agreement and the Second Lien
SGR Security Agreement, utilize (or arrange for utilization by exchanging FAA
Slots with other air carriers) the FAA Slots (except FAA Slots which are
reasonably determined by the Appraisers to be of de minimis value) in a manner
consistent in all material respects with applicable regulations, rules, laws and
contracts in order to preserve its right to hold and operate the FAA Slots,
taking into account any waivers or other relief granted to the Borrower by the
FAA, any other applicable Governmental Authority or any Airport Authority.
          SECTION 5.12. Primary Foreign Slot Utilization. Subject to transfers,
exchanges and other dispositions permitted by this Agreement and the Second Lien
SGR Security Agreement, utilize (or arrange for utilization by exchanging
Primary Foreign Slots with other air carriers) the Primary Foreign Slots (except
Primary Foreign Slots which are reasonably determined by the Appraisers to be of
de minimis value) in a manner consistent in all material respects with
applicable regulations, rules, foreign law and contracts in order to preserve
its right to hold and operate the Primary Foreign Slots, taking into account any
waivers or other relief granted to the Borrower by any applicable Foreign
Aviation Authorities.
          SECTION 5.13. Primary Route Utilization. (a) Subject to transfers,
exchanges and other dispositions permitted by this Agreement and the Second Lien
SGR Security Agreement, utilize the Primary Routes (except Primary Routes which
are reasonably determined by the Appraisers to be of de minimis value) in a
manner consistent in all material respects with applicable regulations, rules,
treaties, foreign law and contracts in order to preserve its right to hold and
operate the Primary Routes and maintain access to the Primary Supporting Route
Facilities sufficient to ensure its ability to retain its rights in and to the
Primary Routes, taking into account any waivers or other relief granted to the
Borrower by the FAA, any other applicable Governmental Authority, any Airport
Authority or any applicable Foreign Aviation Authorities.
          SECTION 5.14. Additional Subsidiaries. If any additional Subsidiary of
the Borrower is formed or acquired after the Closing Date, the Borrower will
promptly, and in any event within twenty (20) Business Days after such
Subsidiary is formed or acquired, (a) to the extent such Subsidiary is an entity
incorporated or organized in the United States and is not an Immaterial
Subsidiary, an Excluded Subsidiary or a Restricted Captive Insurance Company
Subsidiary, cause such Subsidiary to become a party to the Guarantee contained
in Section 9

72



--------------------------------------------------------------------------------



 



hereof, each applicable Collateral Document and all other agreements,
instruments or documents that create or purport to create and perfect a Lien in
favor of the Collateral Agent for the benefit of the Second Priority Secured
Parties, by executing an Instrument of Assumption and Joinder substantially in
the form attached hereto as Exhibit H and, subject to preexisting Liens on such
Subsidiary’s assets and the terms thereof (to the extent the same are permitted
under this Agreement), promptly take such actions to create and perfect Liens on
such Subsidiary’s assets to secure the Second Priority Obligations to the extent
required under the applicable Collateral Documents and (c) cause any Equity
Interests or promissory notes evidencing Indebtedness of such Subsidiary that,
in each case, are owned by or on behalf of the Borrower or any Guarantor to be
pledged to the extent required by the Collateral Documents, provided that, if
such Subsidiary is directly owned by the Borrower or any Guarantor and is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof or the District of Columbia, Equity Interests of
such Subsidiary to be pledged shall be limited to 65% of the outstanding voting
Equity Interests of such Subsidiary.
          SECTION 5.15. [Reserved]
          SECTION 5.16. Additional Collateral; Additional Grantors.
          (a) If any aircraft, engines, spare parts or owned real property
(including, in the case of owned real property, only owned real property valued
individually in excess of $5,000,000 or $20,000,000 in the aggregate from the
Closing Date, but excluding any leasehold interests) are acquired by the
Borrower or any Guarantor after the Closing Date (other than any spare parts
that become subject to a Lien pursuant to the Aircraft Mortgage upon acquisition
thereof), the Borrower will promptly notify the Administrative Agent thereof and
at the Administrative Agent’s request within forty-five (45) days of such
notice, will cause such assets to be subjected to a Lien securing the Second
Priority Obligations to the extent not excluded from the definition of
“Collateral” under the Loan Documents, subject to preexisting Liens on such
assets permitted hereunder and any other Liens permitted hereunder, and will
take, and cause the Guarantors to take, such actions as shall be necessary to
grant and perfect such Liens, including actions described in this paragraph (a),
all at the expense of the Borrower and Guarantors; provided, however, that this
clause (a) shall not apply (i) if and to the extent that, on the date of and
after giving effect to such acquisition, the Borrower shall be in compliance
with Section 6.06(a) and shall have delivered to the Administrative Agent an
Officer’s Certificate certifying to such compliance or (ii) to any aircraft,
engines, spare parts or owned real property to the extent that the
Administrative Agent has received, on or before the date of such acquisition, a
copy of an executed commitment letter, letter of intent, memorandum or
understanding or other similar document that evidences a commitment to
consummate a financing of such aircraft, engines, spare parts or owned real
property within forty-five (45) days of the date of such acquisition and such
financing actually occurs within forty-five (45) days (it being understood that
the Lenders hereby authorize the Collateral Agent to withhold or delay such
filing if the Collateral Agent shall be satisfied in its sole discretion that
the applicable financing shall be consummated within a reasonable timeframe
thereafter); provided further that the Administrative Agent shall not require
the execution or delivery of any Mortgage Supplement, or require the Borrower or
any Guarantor to take any actions with respect to the FAA, relating to any of
the 737-800 aircraft to be sold pursuant to agreements described on
Schedule 5.17 hereof.

73



--------------------------------------------------------------------------------



 



          (b) Upon any Guarantor acquiring any right, title or interest in any
FAA Slots, Foreign Slots, Routes, Supporting Route Facilities or Gate Interests
acquired in connection with a Permitted Acquisition, such Guarantor will
promptly, and in any event within twenty (20) Business Days of such acquisition,
become a party to the Second Lien SGR Security Agreement.
          SECTION 5.17. Pledged Spare Parts. Segregate all of its Pledged Spare
Parts from any Spare Parts which are subject to any consignment arrangement, and
shall keep all Spare Parts not so subject to a consignment arrangement in Spare
Parts Locations, except to the extent permitted in the Second Lien Aircraft
Mortgage. The Pledged Spare Parts will be maintained by or on behalf of the
Borrower and Comair, as required by the Second Lien Aircraft Mortgage.
          SECTION 5.18. Further Assurances. Execute any and all further
documents and instruments, and take all further actions, that may be required or
advisable under applicable law, the Cape Town Convention or by the FAA, or that
the Collateral Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents, including, without limitation, amending, amending and
restating, supplementing, assigning or otherwise modifying, renewing or
replacing the Second Lien Aircraft Mortgage or other agreements, instruments or
documents relating thereto, in each case as may be reasonably requested by the
Collateral Agent, in order to (i) create interests (including, but not limited
to, International Interests, Assignments, Prospective International Interests,
Prospective Assignments, Sales, Prospective Sales, Assignments of Associated
Rights and Subordinations) that may be registered and/or assigned under the Cape
Town Convention, (ii) create, grant, establish, preserve, protect and perfect
the Liens in favor of the Collateral Agent for the benefit of the Second
Priority Secured Parties to the fullest extent possible under the Cape Town
Convention, including, where necessary, the subordination of other rights or
interests and (iii) realize the benefit of the remedial provisions that are
contemplated by the Cape Town Convention, subject to the provisions of
Section 4.07 of the Second Lien Aircraft Mortgage.
          Without limiting the generality of the foregoing or any other
provisions of the Loan Documents, the Borrower hereby (a) agrees to exclude the
application of Article XVI(1)(a) of the Protocol and (b) consents, pursuant to
Article XV of the Protocol, to any Assignment of Associated Rights within the
scope of Article 33(1) of the Cape Town Convention which is permitted or
required by the applicable Loan Documents and further agrees that the provisions
of the preceding paragraph shall apply, in particular, with respect to Articles
31(4) and 36(1) of the Cape Town Convention to the extent applicable to any such
Assignment of Associated Rights.
          SECTION 5.19. Post Closing Items.
          (a) Within thirty (30) days of the Closing Date, the Borrower and each
applicable Guarantor shall have duly executed and delivered to the Collateral
Agent a Trademark Security Agreement in substantially the form of Exhibit F-1
(the “Second Lien Trademark Security Agreement”), together with all documents,
certificates, forms and filing fees that the Collateral Agent may deem
reasonably necessary to perfect and protect the Liens and security interests
created in the identified intellectual property in the Second Lien Trademark
Security Agreement.

74



--------------------------------------------------------------------------------



 



          (b) Within thirty (30) days of the Closing Date (or such later date as
the Administrative Agent may, in its reasonable discretion, consent to in
writing), the Borrower and each applicable Guarantor shall have delivered to the
Collateral Agent or First Lien Collateral Agent a Shifting Control Agreement or
any other Control Agreement, properly executed by the Borrower or any Guarantor,
as the case may be, and each bank or other financial institution (as may be
specified by the Borrower) at which the Borrower or any Guarantor, as the case
may be, maintains a deposit account or securities account (it being understood
that no Control Agreement shall be required to be delivered with respect to any
Excluded Account).
          (c) Within thirty (30) days of the later of (i) the Closing Date and
(ii) the date the Collateral Agent becomes registered with the International
Registry (or such later date as the Administrative Agent may, in its reasonable
discretion, consent to in writing), the Borrower and each applicable Guarantor
shall have delivered evidence of the registrations in the International Registry
of International Interests in the Airframes, Engines and Spare Engines
constituted by the Second Lien Aircraft Mortgage.
SECTION 6.
NEGATIVE COVENANTS
          From the date hereof and for so long as the Second Lien Term Loan
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder (other than contingent indemnification
obligations not due and payable), the Borrower and each of the Guarantors will
not:
          SECTION 6.01. Liens. Incur, create, assume or suffer to exist any Lien
on any asset of the Borrower or the Guarantors, now owned or hereafter acquired
by the Borrower or any of such Guarantors, other than:
          (a) Liens which were existing on the Closing Date as reflected on
Schedule 3.07;
          (b) Permitted Liens;
          (c) Liens in favor of the Collateral Agent and the Lenders pursuant to
the Loan Documents;
          (d) Liens securing Indebtedness or Capitalized Leases permitted by
Section 6.03(l) or any permitted refinancing thereof, provided that such Lien
attach only to the assets of the Borrower or Guarantor (including related leases
thereof and, in the case of personal property, other assets integral to the use
thereof including security deposits from any sublessee collaterally assigned for
the benefit of lessors) subject to such acquisition or financing;
          (e) Liens on the Collateral that are pari passu with the Liens in
favor of the First Lien Collateral Agent securing the Designated Cash Management
Obligations;
          (f) Liens on the Collateral that are pari passu with the Liens in
favor of the First Lien Collateral Agent securing Indebtedness permitted by
Section 6.03(f) or (g) and relating to

75



--------------------------------------------------------------------------------



 



Designated Hedging Agreements; provided that the maximum amount of such
Indebtedness that constitutes First Priority Obligations shall not exceed
$200,000,000 at any time;
          (g) licenses, leases and subleases of (A) Mortgaged Collateral and
Collateral (as defined in the Second Lien SGR Security Agreement) granted to
others but only to the extent permitted by the Second Lien Aircraft Mortgage
with respect to Mortgaged Collateral and to the extent permitted by the Second
Lien SGR Security Agreement with respect to Collateral as defined therein and
(B) all other assets to the extent such license, sublicense, lease or sublease
does not interfere in any material respect with the business of the Borrower and
the Guarantors, taken as a whole;
          (h) Liens arising from precautionary UCC financing statements
regarding operating leases permitted by this Agreement;
          (i) any interest or title of a licensor, sublicensor, lessor,
sublessor or airport operator under any lease, license or use agreement;
          (j) Liens on real and personal property acquired in connection with
acquisitions permitted by this Agreement to the extent such Liens exist on such
acquired property at the time of acquisition or Liens existing on any property
or asset of any Person that becomes a Guarantor after the date hereof prior to
the time such Person becomes a Guarantor, provided, (1) such Liens are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Guarantor, as the case may be, (2) such Liens shall not apply
to any other property or assets of the Borrower or any Guarantor and (3) such
Liens shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Guarantor, as the case may be;
          (k) Liens in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business and consistent with past practices;
          (l) Liens on (1) the Borrower’s right to receive a refund of unearned
insurance premiums and (2) insurance policies and the proceeds thereof, to
secure the Borrower’s payment of such insurance premiums financed by
Indebtedness permitted pursuant to Section 6.03(e);
          (m) Liens on the Collateral in favor of the First Lien Collateral
Agent securing the First Priority Obligations;
          (n) junior Liens on the Collateral securing the Indebtedness permitted
pursuant to Section 6.03(m), provided, that such Liens shall be subject in all
respects to an intercreditor agreement substantially in the form of the
Intercreditor Agreement;
          (o) Liens consisting of setoff or netting rights in connection with
Hedging Agreements;
          (p) Liens securing reimbursement obligations in respect of standby or
documentary letters of credit or bankers acceptances, provided that in the case
of (1) documentary letters of credit or bankers acceptances, such Liens attach
only to the documents,

76



--------------------------------------------------------------------------------



 



goods covered thereby and proceeds thereof and (2) in the case of standby
letters of credit, such Liens may only be on cash in an amount not to exceed
$172,500,000;
          (q) Liens on the underlying commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business;
          (r) Liens which arise under Article 2 of the UCC;
          (s) replacement, extension and renewal of any Lien permitted hereby,
provided that any such replacement, extension, or renewal of any Lien shall not
extend to any property or assets of the Borrower or any Guarantor which was not
subject to the Lien being replaced, extended or renewed;
          (t) Liens in favor of any of the Borrower or a Guarantor that do not
encumber any Collateral;
          (u) Liens arising by operation of law in connection with judgments,
attachment or awards which do not constitute an Event of Default hereunder;
          (v)  other Liens incurred by the Borrower and the Guarantors (except
with respect to Real Property Assets) so long as the Indebtedness and other
obligations secured thereby does not exceed Indebtedness permitted by
Section 6.03(ee);
          (w) Liens on cash collateral and fuel inventory (and the proceeds
thereof) or letters of credit in each case securing Indebtedness permitted
pursuant to Section 6.03(f), and Indebtedness permitted by Section 6.03(g) in an
aggregate amount at any one time for all such cash and letters of credit in
excess of the amount thereof that is secured as permitted by Section 6.01(f),
not in excess (other than with respect to Liens on fuel inventory and the
proceeds thereof) of $575,000,000;
          (x) Liens on Margin Stock, if and to the extent the value of all
Margin Stock of the Borrower and its Subsidiaries exceeds 25% of the total
assets subject to this Section 6.01;
          (y) Liens on any Restructuring Aircraft created by or pursuant to any
Post-Petition Aircraft Agreement;
          (z) Liens on the Excluded Accounts and amounts on deposit therein in
favor of the beneficiaries of the amounts on deposit therein to the extent such
Liens secure obligations owed to such beneficiaries;
          (aa) the Lien of the Jet Fuel Counterparty on the Jet Fuel Assets, in
the event that the transactions underlying the Jet Fuel Inventory Supply
Agreement are re-characterized as Indebtedness owed by the Borrower;
          (bb) Liens attaching solely to cash earnest money deposits in
connection with Investments permitted pursuant to Section 6.09;

77



--------------------------------------------------------------------------------



 



          (cc) Liens securing Indebtedness permitted by (i) Section 6.03(h) and
(ii) Section 6.03(y);
          (dd) Liens on cash collateral securing surety and appeal bonds in an
aggregate amount for all such cash collateral not exceeding $172,500,000; and
          (ee) other Liens so long as the obligations secured thereby do not
exceed $28,750,000 at any time.
          SECTION 6.02. Merger, etc. Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except (a) that any Subsidiary
(so long as such Subsidiary is not the Borrower) may merge into the Borrower or
any other Guarantor in a transaction in which the Borrower or any Guarantor is
the surviving corporation, provided that (i) immediately after giving effect
thereto no Event of Default or event with which upon notice or the passage of
time or both would constitute an Event of Default shall have occurred and be
continuing and (ii) any such merger involving a Person whose Equity Interests
are not 100% owned by the Borrower directly or indirectly immediately prior to
such merger shall not be permitted unless also permitted by Section 6.10;
(b) that any Subsidiary (so long as such Subsidiary is not the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that an Event of Default
does not result from such liquidation or dissolution; (c) any Person (other than
the Borrower) may merge into the Borrower or any Guarantor pursuant to a
Permitted Acquisition in which the Borrower or such Guarantor is the surviving
corporation; (d) asset sales permitted hereunder; and (e) any Permitted Change
of Control Transaction.
          SECTION 6.03. Indebtedness. Contract, create, incur, assume or suffer
to exist any Indebtedness, except for:
          (a) Indebtedness under the Loan Documents;
          (b) Indebtedness incurred pursuant to the First Lien Credit Agreement
or any refinancing thereof in accordance with the Intercreditor Agreement;
provided that the principal amount of Indebtedness incurred in connection with
any such refinancing shall not exceed the amount permitted by the Intercreditor
Agreement;
          (c) Indebtedness incurred prior to the Closing Date or with respect to
which an option exists (including existing Capitalized Leases) as set forth on
Schedule 6.03;
          (d) intercompany Indebtedness between the Borrower and the Guarantors,
which Indebtedness shall be pledged to the Collateral Agent pursuant to the
Second Lien Pledge Agreement, to the extent required pursuant to the terms
thereof;
          (e) Indebtedness of the Borrower or any Guarantor owed to one or more
Persons in connection with the financing of certain insurance premiums;

78



--------------------------------------------------------------------------------



 



          (f) Indebtedness owed to any First Lien Lender (or any of its banking
Affiliates) or any other Person in respect of fuel hedges and other derivatives
contracts, in each case to the extent that such agreement or contract is entered
into for bona fide hedging purposes and, in the case of such other derivatives
contracts, in the ordinary course of business;
          (g) Indebtedness owed to any First Lien Lender or any of its banking
Affiliates or any other Person in respect of (i) foreign exchange contracts,
currency swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign exchange rates and
currency values and (ii) interest rate swap, cap or collar agreements, interest
rate future or option contracts and other similar agreements designed to hedge
against fluctuations in interest rates, in each case to the extent that such
agreement or contract is entered into in the ordinary course of business for
bona fide hedging purposes;
          (h) Indebtedness owed to any First Lien Lender or any of its banking
Affiliates or any other Person in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing house transfers of funds;
          (i) Indebtedness of any of the Borrower and the Guarantors consisting
of take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business and consistent with past practices of the Borrower
and the Guarantors;
          (j) Indebtedness of any of the Borrower and the Guarantors arising in
the ordinary course of business of the relevant party and owing to Citibank,
N.A., its banking Affiliates and other financial institutions providing netting
services permitted to be incurred and outstanding pursuant to this Agreement so
long as such Indebtedness does not remain outstanding for more than three (3)
Business Days from the date of its incurrence;
          (k) Indebtedness of any of the Borrower and the Guarantors to credit
card processors in connection with credit card processing services incurred in
the ordinary course of business of the Borrower and the Guarantors;
          (l) (i) Indebtedness incurred to finance the acquisition of aircraft,
engines, spare parts or other operating assets; provided that no such
Indebtedness may be incurred more than twelve (12) months after such acquisition
if, after giving effect to such Indebtedness, an Event of Default shall have
occurred and be continuing under Section 6.06; and (ii) other Indebtedness
secured by aircraft, engines, spare parts or other operating assets that are not
subject to Liens described in Section 6.01(c) (including without limitation as a
result of any release of such Liens pursuant to Section 6.06(c));
          (m) Indebtedness of the Borrower and the Guarantor in an aggregate
amount not to exceed $1,150,000,000, provided that such Indebtedness shall have
a final maturity six months after the Maturity Date and shall be on terms
reasonably satisfactory to the Administrative Agent;
          (n) Indebtedness consisting of promissory notes issued to current or
former directors, consultants, managers, officers and employees or their spouses
or estates to purchase

79



--------------------------------------------------------------------------------



 



or redeem capital stock of the Borrower issued to such director, consultant,
manager, officer or employee in an aggregate amount not to exceed $1,150,000
annually;
          (o) Indebtedness to the extent permitted by an Investment permitted by
Section 6.09(j);
          (p) Indebtedness of a person or acquired assets that is the subject of
a Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof;
          (q) intercompany Indebtedness owed by the Borrower and any Guarantor
to another Subsidiary, which is not a Guarantor, in an amount not to exceed
$57,500,000 in the aggregate at any one time outstanding;
          (r) any Indebtedness extending, renewing, replacing or refinancing
(collectively, “Refinancing”) all or any portion of any Indebtedness permitted
under paragraph (c), (l), (m), (p), (x), (y) or (z), provided that (1) any such
Refinancing of Indebtedness permitted under clause (m) which is subordinated to
the Obligations shall remain subordinated on substantially the same basis, and
(2) the weighted average life to maturity of such Indebtedness, in the case of
clause (m), shall not be shortened, provided further that any such Refinancing
of Indebtedness permitted under clause (c) or (l)(i) may exceed the amount being
Refinanced so long as the Lien securing such Refinancing does not extend to any
property or asset of the Borrower or any Guarantor which was not subject to the
Lien securing the Indebtedness being Refinanced;
          (s) other unsecured Indebtedness incurred subsequent to the Closing
Date;
          (t) Indebtedness in respect of Redeemable Stock;
          (u) Indebtedness in respect of deferred rent;
          (v) Indebtedness in respect of deferred taxes;
          (w) Indebtedness permitted to be secured pursuant to Section 6.01(p);
          (x) Indebtedness under the ALPA Notes and the CVG Notes;
          (y) Indebtedness secured by purchase money security interests and
Capitalized Leases (including in the form of sale-leaseback, synthetic lease or
similar transactions) to the extent such Indebtedness was incurred in connection
with ARB Indebtedness; provided, that the amount of such Indebtedness does not
exceed 100% of the purchase price or construction cost (including any
capitalized interest and issuance fees and expenses) of the subject asset;
          (z) Indebtedness relating to any Restructuring Aircraft created by or
pursuant to any Post-Petition Aircraft Agreement;
          (aa) Indebtedness consisting of indemnification obligations owed by
Comair to Bombardier Inc., a Canadian national corporation, relating to certain
CRJ leases, in an amount not to exceed $9,000,000 in the aggregate;

80



--------------------------------------------------------------------------------



 



          (bb) in the event that the transactions underlying the Jet Fuel
Inventory Supply Agreement are re-characterized as Indebtedness owed by the
Borrower, such Indebtedness;
          (cc) reimbursement obligations in respect of standby or documentary
letters of credit or bankers acceptances that are secured by Liens permitted
pursuant to Section 6.01(p);
          (dd) surety and appeal bonds secured by Liens permitted pursuant to
Section 6.01(dd); and
          (ee) Indebtedness not to exceed $28,750,000 at any one time
outstanding for Indebtedness of the Borrower or any Guarantor incurred
subsequent to the Closing Date that will be secured Indebtedness.
          SECTION 6.04. Fixed Charge Coverage. Permit the Fixed Charge Coverage
Ratio as of the last day of each fiscal quarter ending in the months below to be
less than the corresponding ratio opposite such month:

          Fiscal quarter ending   Ratio
June 2007
  0.85:1.00
September 2007
  0.85:1.00
December 2007
  0.85:1.00
March 2008 and thereafter for each fiscal quarter ending through the Maturity
Date
  1.02:1.00

          SECTION 6.05. Unrestricted Cash Reserve. Permit the aggregate amount
of Unrestricted Cash to be less than $650,000,000 at any time after the 30th day
following the Closing Date.
          SECTION 6.06. Coverage Ratio. (a) Permit at any time the ratio (the
“Total Collateral Coverage Ratio”) of (i) the Appraised Value of the Eligible
Collateral to (ii) the sum of the aggregate outstanding principal amount of the
First Lien Obligations plus the outstanding principal amount of the Second Lien
Term Loans (such sum the “Total Obligations”) to be less than 125%, provided,
that if, (A) upon (i) delivery of an Appraisal Report or a Field Audit (as
applicable) pursuant to Section 5.09 hereof or (2) the establishment of reserves
pursuant to clause (B) of the definition of “Appraised Value” contained herein
and (B) solely with respect to determining compliance with this Section as a
result thereof, it is determined that the Borrower shall not be in compliance
with this Section 6.06(a), the Borrower shall, within forty-five (45) days of
the date of such Appraisal Report, Field Audit or establishment of reserves (as
applicable), (I) designate Cure Collateral as additional Eligible Collateral in
accordance with clause (d) of the definition of Eligible Collateral in
Section 1.01 or (II) prepay the Loans, in each case in an amount sufficient to
enable the Borrower to comply with this Section 6.06(a).
          (b) Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with Section 6.06(a) solely
as a result of an Event of Loss (as defined in the Second Lien Aircraft
Mortgage) or other Recovery Event, in each case,

81



--------------------------------------------------------------------------------



 



covered by insurance (pursuant to which the Collateral Agent is named as loss
payee and with respect to which payments are to be delivered directly to the
Collateral Agent or First Lien Collateral Agent) for which the insurer thereof
has been notified of the relevant claim and has not challenged such coverage,
any calculation made pursuant to Section 6.06(a) shall deem the Borrower to have
received Net Cash Proceeds (and to have taken all steps necessary to designate,
and to have designated, such Net Cash Proceeds as Cure Collateral) in an amount
equal to the expected coverage amount (as determined by the Borrower in good
faith and updated from time to time to reflect any agreements reached with the
applicable insurer and net of any amounts required to be paid out of such
proceeds and secured by a Lien permitted pursuant to Section 6.01(l)) until the
earlier of (i) the date any such Net Cash Proceeds are actually received by the
Collateral Agent or First Lien Collateral Agent, as applicable, (ii) the date
that is 270 days after such Event of Loss or Recovery Event and (iii) the date
on which any such insurer denies such claim; provided that, prior to giving
effect to this clause (c), the Appraised Value of the Eligible Collateral shall
be no less than 100% of the Total Obligations. It is understood and agreed that
if the Collateral Agent should receive any Net Cash Proceeds directly from the
insurer in respect of an Event of Loss or a Recovery Event and at the time of
such receipt, (A) no Event of Default shall have occurred and be continuing and
the Borrower is in compliance with Section 6.06(a) (without giving effect to the
receipt of such Net Cash Proceeds), the Collateral Agent shall promptly cause
such proceeds to be paid to the Borrower or the applicable Guarantor and (B) an
Event of Default shall have occurred and be continuing or the Borrower fails to
be in compliance with Section 6.06(a) (without giving effect to the receipt of
such Net Cash Proceeds), the Collateral Agent shall promptly cause such proceeds
to be deposited into the account of the Borrower or the applicable Guarantor
maintained for such purpose with the Administrative Agent that is subject to a
Full Control Agreement and such proceeds shall be applied or released from such
account in accordance with Section 2.10(a).
          (c) At the Borrower’s request, (i) the Lien on an operating asset
constituting Collateral in connection with any financing permitted pursuant to
(x) Section 6.03(l) secured by such operating asset or (y) Section 6.03(y) or
(ii) the Lien on an asset constituting Eligible Collateral will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (A) no Event of Default or event which upon notice or lapse of time or
both would constitute an Event of Default shall have occurred and be continuing,
(B) either (x) after giving effect to such release, the remaining Eligible
Collateral shall continue to satisfy this Section 6.06, (y) the Borrower shall
prepay the Loans in an amount required to comply with this Section 6.06, or
(z) the Borrower shall deliver to the Collateral Agent Cure Collateral in an
amount required to comply with this Section 6.06, and (C) the Borrower shall
deliver an Officer’s Certificate demonstrating compliance with this Section 6.06
following such release. In connection herewith, the Collateral Agent agrees to
promptly provide any documents or releases reasonably requested by the Borrower
to evidence such release.
          SECTION 6.07. Dividends; Capital Stock. Declare or pay, directly or
indirectly, or otherwise make any Restricted Payment or set apart any sum for
the aforesaid purposes, except (a) dividends or other distributions or transfers
to the Borrower or another Guarantor; (b) dividends by any Guarantor to any
other holder of its equity on a pro rata basis; (c) dividends in the form of
capital stock or increases in the aggregate liquidation value of any preferred
stock; (d) repurchases of Equity Interests deemed to occur upon (i) the exercise
of stock options if the Equity Interests represent a portion of the exercise
price thereof or (ii) the

82



--------------------------------------------------------------------------------



 



withholding of a portion of Equity Interests issued to (A) employees under the
Plan of Reorganization and (B) employees and other participants under an equity
compensation program of the Borrower or its Subsidiaries, in each case to cover
withholding tax obligations of such persons in respect of such issuance;
(e) dividends or repurchases of Equity Interests with the proceeds from the
issuance of additional Equity Interests or subordinated Indebtedness permitted
hereunder, provided that no Event of Default shall have occurred and be
continuing at the time of payment of such dividend; (f) to the extent not
otherwise permitted under clauses (c) or (e) of this Section, dividends or other
distributions or transfers pursuant to stock option plans, other benefit plans
or other arrangements for management or employees of the Borrower and its
Subsidiaries in a maximum aggregate amount not to exceed $2,300,000; and
(g) other Restricted Payments in an aggregate amount not to exceed $1,150,000
annually.
          SECTION 6.08. Transactions with Affiliates. Sell or transfer any
property or assets to, or otherwise engage in any other material transactions
with, any of its Affiliates (other than the Borrower and its Subsidiaries),
other than (a) on overall terms and conditions not less favorable to the
Borrower or such Guarantor than could be obtained on an arm’s-length basis from
unrelated third parties; (b) transactions contemplated by the Plan of
Reorganization; (c) fees and compensation paid to, and indemnities provided on
behalf of, officers, directors or employees of the Borrower or any Guarantor as
reasonably determined by the board of directors or senior management, as the
case may be, of the Borrower or any Guarantor; (d) any dividends, other
distributions or payments permitted by Section 6.07; (e) the existence of, and
the performance by a Guarantor or the Borrower of its obligations under the
terms of, any limited liability company, limited partnership or other
organization document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and set forth on Schedule 6.08, and similar agreements that
it may enter into thereafter; (f) the provision of any legal, accounting or
administrative services to the Borrower or any of its Subsidiaries in the
ordinary course of business in accordance with past practices; and
(g) transactions with Affiliates set forth on Schedule 6.08.
          SECTION 6.09. Investments, Loans and Advances. Purchase, hold or
acquire any Investments, except for:
          (a) ownership by the Borrower and the Guarantors of the capital stock
of each of the Subsidiaries subject in each case to Section 6.02;
          (b) Permitted Investments;
          (c) advances and loans among the Borrower and the Guarantors;
          (d) Investments in the Escrow Accounts and other trust accounts;
          (e) Investments existing on the date hereof and described on
Schedule 6.09 hereto;
          (f) Investments in connection with (i) foreign exchange contracts,
currency swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest rates and
currency values, (ii) interest rate swap, cap or collar agreements and interest
rate future or option contracts and other similar agreements

83



--------------------------------------------------------------------------------



 



designed to hedge against fluctuations in interest rates, and (iii) fuel hedges
and other derivatives contracts, in each case to the extent that such agreement
or contract is entered into for bona fide hedging purposes and (other than in
the case of fuel hedges) in the ordinary course of business;
          (g) Investments received (x) in settlement of amounts due to any of
the Borrower and the Guarantors effected in the ordinary course of business
(including as a result of dispositions permitted by this Agreement) or (y) in
connection with the bankruptcy or the reorganization of any customers or
suppliers;
          (h) Investments in an amount not to exceed $172,500,000 in the
aggregate at any one time outstanding in connection with (1) Investments in
travel or airline related businesses made in connection with marketing and
promotion agreements, alliance agreements, distribution agreements, agreements
with respect to fuel consortiums, agreements relating to flight training,
agreements relating to insurance arrangements, agreements relating to parts
management systems and other similar agreements, (2) additional Investments in
joint ventures listed on Schedule 6.09 or Investments in new joint ventures made
after the Closing Date, and (3) Investments by the Borrower and the Guarantors
not otherwise permitted under this Agreement;
          (i) advances to officers, directors and employees of the Borrower and
the Guarantors in an aggregate not to exceed (i) $287,500 at any time
outstanding to any individual officer, director or employee or (ii) $5,750,000
in the aggregate at any time outstanding for all such advances;
          (j) Investments held or invested in by any of the Borrower and the
Guarantors in the form of foreign cash equivalents in the ordinary course of
business;
          (k) advances to officers, directors and employees of the Borrower and
the Guarantors in connection with relocation expenses or signing bonuses for
newly hired officers, directors or employees of the Borrower and the Guarantors;
          (l) Investments in the form of lease, utility and other similar
deposits or any other deposits permitted hereunder in the ordinary course of
business;
          (m) pledges and deposits by the Borrower and the Guarantors permitted
under Sections 6.01 or 6.03;
          (n) (i) Investments and guarantees by the Borrower and the Guarantors
permitted under Sections 6.01 or 6.03, (ii) Guarantees in the ordinary course of
business of obligations that do not constitute Indebtedness of (A) the Borrower
or any of its Subsidiaries or (B) any regional air carrier that is a member of
the Delta Connection program owed to airport operators in connection with its
activities under the Delta Connection program and (iii) advances to airport
operators of landing fees and other customary airport charges on behalf of
carriers for which the Borrower or any of its Subsidiaries provides ground
handling services;
          (o) loans or Investments by the Borrower or any Guarantor that could
otherwise be made as a distribution permitted under Section 6.07; provided that
for purposes of Section 6.07 such loan or Investment shall be treated as a
distribution thereunder;

84



--------------------------------------------------------------------------------



 



          (p) Investments held by the Borrower or any Guarantor to the extent
such Investments reflect an increase in the value of Investments;
          (q) Investments by the Borrower and the Guarantors creating new
Subsidiaries so long as they comply with Section 5.14 hereof;
          (r) Investments in Subsidiaries which are not Guarantors in an
aggregate amount not to exceed $28,750,000 in the aggregate at any one time
outstanding;
          (s) Investments in Aero Assurance, Ltd. or New Sky, Ltd., to the
extent reasonably necessary to support the working capital insurance obligations
of the Borrower and the Guarantors;
          (t) any Permitted Acquisition by the Borrower or any Guarantor so long
as (1) on a pro forma basis after giving effect to such Permitted Acquisition,
the Borrower and the Guarantors shall be in compliance with Sections 6.04, 6.05
and 6.06 and (2) in the event the purchase price for such Permitted Acquisition
exceeds $750,000,000, the sum of (A) the unrestricted cash of the Borrower and
its Subsidiaries and (B) the Unused Total Revolving Commitment, in each case, as
determined immediately prior to such acquisition, shall be no less than
$1,500,000,000;
          (u) any Investments acquired in connection with Permitted
Acquisitions;
          (v) capitalization or forgiveness of any Indebtedness owed to the
Borrower by any Guarantor or owed to any Guarantor by the Borrower or any other
Guarantor;
          (w) cancellation, forgiveness, set-off, or acceptance of prepayments
by the Borrower or any Guarantor with respect to debt, other obligations and/or
equity securities in the ordinary course of business and to the extent not
otherwise prohibited by the terms of this Agreement;
          (x) Investments consisting of the acquisition of equity interests
pursuant to Sections 6.07(d) and 6.07(e);
          (y) the Borrower and the Guarantors may hold Investments comprised of
notes payable, or stock or other securities issued by Account Debtors to the
Borrower or such Guarantor, as the case may be, pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business, consistent with past practices;
          (z) the Borrower and the Guarantors may make Investments with the
funds held in the Excluded Accounts;
          (aa) the Borrower may make any Investment in any Guarantor, any
Guarantor may make any Investment in the Borrower and any Guarantor may make any
Investment in any other Guarantor;

85



--------------------------------------------------------------------------------



 



          (bb) the Borrower may make Investments in the form of advances under a
revolving loan facility in an aggregate principal amount not to exceed
$28,750,000 outstanding at any time, to the Borrower’s Plans or any similar
benefit plans of the Borrower (together, the “Benefits Plans”) for the payment
of ordinary operating expenses of the Benefits Plans (including the payment of
benefits in accordance with the terms of the Benefits Plans and periodic
premiums under insurance or annuity contracts) or for the purposes incidental to
the ordinary operation of the Benefits Plans;
          (cc) Investments resulting from any sale or other Disposition of
assets otherwise permitted by Section 6.10; and
          (dd) the Borrower and the Guarantors may make other Investments in an
aggregate amount outstanding at any one time not to exceed $28,750,000 for all
Investments made pursuant to this clause (dd).
The amount of any investment or loan shall be the initial amount of such
investment less all returns of principal, capital, dividends and other cash
returns thereof and less all liabilities expressly assumed by another person in
connection with the sale of such investment.
          SECTION 6.10. Disposition of Assets. Sell or otherwise Dispose of any
Collateral (including, without limitation, the capital stock of any Subsidiary,
but excluding any Permitted Disposition), except that such sale or other
Disposition of Collateral shall be permitted provided that upon consummation of
any such sale or other Disposition (i) no Event of Default shall have occurred
and be continuing and (ii) the Borrower is in compliance, after giving effect to
the grace periods referred to in Section 6.06 and after giving effect to such
sale or other Disposition (including any deposit of any Net Cash Proceeds
received upon consummation thereof in an account subject to a Full Control
Agreement), with Section 6.06 hereof; provided that nothing contained in this
Section 6.10 is intended to excuse performance by the Borrower or any Guarantor
of any requirement of any Collateral Document that would be applicable to a
Disposition permitted hereunder.
          SECTION 6.11. Nature of Business. Enter into any business that is
materially different from those conducted by the Borrower and the Guarantors on
the Closing Date, except for any business ancillary to the businesses conducted
by the Borrower and the Guarantors on the Closing Date.
          SECTION 6.12. Fiscal Year. Change the last day of its fiscal year from
December 31.
SECTION 7.
EVENTS OF DEFAULT
          SECTION 7.01. Events of Default. In the case of the happening of any
of the following events and the continuance thereof beyond the applicable grace
period if any (each, an “Event of Default”):

86



--------------------------------------------------------------------------------



 



          (a) any representation or warranty made by the Borrower or any
Guarantor in this Agreement, in any other Loan Document or in any written
document required to be delivered in connection herewith or therewith, shall
prove to have been false or materially misleading when made or delivered; or
          (b) default shall be made in the payment of any (i) Fees or interest
on the Loans and such default shall continue unremedied for more than five
(5) Business Days, (ii) other amounts payable hereunder when due (other than
amounts set forth in clauses (i) and (iii) hereof), and such default shall
continue unremedied for more than ten (10) Business Days, or (iii) principal of
the Loans, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or
          (c) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 6 hereof (subject to the Borrower’s right to cure non-compliance with
the covenants contained in Section 6.06(a) as described therein); or
          (d) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement to be
observed or performed pursuant to the terms of this Agreement or any of the
other Loan Documents and such default shall continue unremedied for more than
thirty (30) days from the earlier of (i) a Responsible Officer having knowledge
of such default and (ii) written notice by the Administrative Agent of such
default; or
          (e) other than with respect to (x) any Qualified Restructuring
Indebtedness and (y) any Specified Jet Fuel Action, the Borrower or any
Guarantor or any of their respective Subsidiaries shall fail to make any payment
of principal, interest or premium in respect of any Material Indebtedness, when
and as the same shall become due and payable (after giving effect to any
applicable grace periods or waivers or amendments); or
          (f) other than with respect to (x) any Qualified Restructuring
Indebtedness, (y) any Specified Jet Fuel Action and (z) the Regional Airports
Improvement Corporation Facilities Sublease Refunding Revenue Bonds, Issue of
1996, Delta Air Lines, Inc. (Los Angeles International Airport), any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or (in the case of any Material Indebtedness other than
Indebtedness under the First Lien Credit Agreement) that enables or permits
(after giving effect to any grace periods) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
the foregoing shall not apply to Indebtedness that becomes due as a result of
(i) the sale, transfer or other disposition (including as a result of a casualty
or condemnation event) of any property or assets pursuant to the terms of such
Indebtedness to the extent that (A) such sale, transfer or other disposition
does not give rise to a default thereunder and (B) the payment of such
Indebtedness is made in accordance with the terms of such Indebtedness with the
proceeds of such sale, transfer or other disposition or (ii) in the case of any
ARB Indebtedness, a change in law causing a determination of taxability-related
call in respect of such ARB Indebtedness; or

87



--------------------------------------------------------------------------------



 



          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Guarantor or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (h) the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or
          (i) the Borrower or any Guarantor admits in writing its inability to
pay its debts; or
          (j) a Change of Control shall occur; or
          (k) any material provision of any Loan Document shall, for any reason,
cease to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court or any material portion of any Lien on the Collateral (as reasonably
determined by the Administrative Agent, the Collateral Agent and the Borrower)
intended to be created by the Loan Documents shall cease to be or shall not be a
valid and perfected Lien having the priorities contemplated hereby or thereby;
or
          (l) any final judgment in excess of $57,500,000 (exclusive of any
Qualified Judgment, any Specified Jet Fuel Action and any judgment or order the
amounts of which are fully covered by insurance less any applicable deductible
and as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Borrower or any of the Guarantors
and the enforcement thereof shall not have been stayed, vacated, satisfied,
discharged or bonded pending appeal within sixty (60) consecutive days; or
          (m) any Termination Event that could reasonably be expected to result
in a Material Adverse Effect shall have occurred; or
          (n) (i) the Borrower or any ERISA Affiliate thereof shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) the Borrower or such ERISA
Affiliate does not have reasonable grounds, in the opinion of the Administrative
Agent, to contest such Withdrawal Liability and is not in fact contesting such
Withdrawal Liability in a timely and appropriate manner, and (iii) the

88



--------------------------------------------------------------------------------



 



amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid to Multiemployer Plans in connection
with Withdrawal Liabilities (determined as of the date of such notification),
exceeds an amount that could reasonably be expected to result in a Material
Adverse Effect; or
          (o) the Borrower or any ERISA Affiliate thereof shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years that include the date hereof by an amount that could reasonably be
expected to result in a Material Adverse Effect; or
          (p) it shall be determined that the Borrower or any Guarantor is
liable for the payment of claims arising out of any failure to comply (or to
have complied) with applicable Environmental Laws or regulations or requirements
of Airport Authorities (with respect to environmental matters) the payment of
which will have a Material Adverse Effect, and the enforcement thereof shall not
have been stayed, vacated or discharged within 30 days; or
          (q) all or substantially all of the Borrower’s flights and operations
are suspended for more than two (2) consecutive days (other than as a result of
an FAA suspension due to force majeure or any other extraordinary event
similarly affecting major United States air carriers having both substantial
domestic and international operations);
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i) declare the Loans or any portion thereof then outstanding to be forthwith
due and payable, whereupon the principal of the Loans together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (ii) set-off amounts in any accounts (other than
Escrow Accounts, Payroll Accounts or other accounts held in trust for an
identified beneficiary) maintained with the Administrative Agent or the
Collateral Agent (or any of their respective affiliates) and apply such amounts
to the obligations of the Borrower and the Guarantors hereunder and in the other
Loan Documents; and (iii) exercise any and all remedies under the Loan Documents
and under applicable law available to the Administrative Agent, the Collateral
Agent and the Lenders. In case of any event with respect to the Borrower
described in clause (g) or (h) of this Section, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Any payment received as a result
of the exercise of remedies hereunder shall be applied in accordance with
Section 2.15(b).

89



--------------------------------------------------------------------------------



 



SECTION 8.
THE AGENTS
          SECTION 8.01. Administration by Agents. (a) Each of the Lenders hereby
irrevocably appoints the Administrative Agent and the Collateral Agent as its
agents and authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms hereof, together with
such actions and powers as are reasonably incidental thereto.
          (b) Each of the Lenders hereby authorizes the Administrative Agent and
the Collateral Agent, as applicable, and in their sole discretion:
          (i) in connection with the sale or other disposition of any asset that
is part of the Collateral of the Borrower or any Guarantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Collateral Agent, for the benefit of the Second Priority Secured
Parties, on such asset;
          (ii) to determine that the cost to the Borrower or any Guarantor, as
the case may be, is disproportionate to the benefit to be realized by the Second
Priority Secured Parties by perfecting a Lien in a given asset or group of
assets included in the Collateral and that the Borrower or such Guarantor, as
the case may be, should not be required to perfect such Lien in favor of the
Collateral Agent, for the benefit of the Second Priority Secured Parties;
          (iii) to enter into and perform its obligations under the other Loan
Documents; and
          (iv) to enter into intercreditor and/or subordination agreements in
accordance with Section 6.01(n) on terms acceptable to the Administrative Agent.
          SECTION 8.02. Rights of Administrative Agent and Collateral Agent. Any
institution serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in their respective capacities
as Lenders as any other Lender and may exercise the same as though it were not
an Administrative Agent or Collateral Agent, and such bank and its respective
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent or Collateral Agent hereunder.
          SECTION 8.03. Liability of Agents.
          (a) The Administrative Agent and the Collateral Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (i) the Administrative Agent and the
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(ii) the Administrative Agent and the Collateral Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and

90



--------------------------------------------------------------------------------



 



powers expressly contemplated hereby that each such agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (iii) except as expressly set forth herein, the
Administrative Agent and the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the institution serving as an Administrative Agent or Collateral
Agent or any of its Affiliates in any capacity. Neither the Administrative Agent
nor the Collateral Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent and the Collateral Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Administrative Agent and the Collateral
Agent by the Borrower or a Lender, and the Administrative Agent and the
Collateral Agent shall not be responsible for, or have any duty to ascertain or
inquire into, (A) any statement, warranty or representation made in or in
connection with this Agreement, (B) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(E) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the Collateral Agent.
          (b) The Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          (c) Each of the Administrative Agent and the Collateral Agent may
perform any and all of its respective duties and exercise its respective rights
and powers by or through any one or more sub-agents appointed by such agent. The
Administrative Agent and the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent.
          SECTION 8.04. Reimbursement and Indemnification. Each Lender agrees
(a) to reimburse on demand the Administrative Agent (and the Collateral Agent)
for such Lender’s Aggregate Exposure Percentage of any expenses and fees
incurred for the benefit of the Lenders

91



--------------------------------------------------------------------------------



 



under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and the Collateral Agent and any of their Related Parties,
on demand, in the amount equal to such Lender’s Aggregate Exposure Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any of them in any way relating to or arising out of this
Agreement or any of the Loan Documents or any action taken or omitted by it or
any of them under this Agreement or any of the Loan Documents to the extent not
reimbursed by the Borrower or the Guarantors (except such as shall result from
their respective gross negligence or willful misconduct).
          SECTION 8.05. Successor Agents. Subject to the appointment and
acceptance of a successor agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation by the Administrative Agent, the Required
Lenders shall have the right, with the consent (provided no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred or is continuing) of the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank institution with an office
in New York, New York, or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
          SECTION 8.06. Independent Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or the
Collateral Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          SECTION 8.07. Advances and Payments.

92



--------------------------------------------------------------------------------



 



          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with its Second
Lien Term Loan Commitment hereunder. Should the Administrative Agent do so, each
of the Lenders agrees forthwith to reimburse the Administrative Agent in
immediately available funds for the amount so advanced on its behalf by the
Administrative Agent, together with interest at the Federal Funds Effective Rate
if not so reimbursed on the date due from and including such date but not
including the date of reimbursement.
          (b) Any amounts received by the Administrative Agent in connection
with this Agreement (other than amounts to which the Administrative Agent is
entitled pursuant to Sections 2.16, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.15(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
          SECTION 8.08. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise either by it or any of its banking Affiliates of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender (or any of its banking Affiliates)
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans as a result of which the unpaid portion
of its Loans is proportionately less than the unpaid portion of the Loans of any
other Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of each Lender’s
Loans and its participation in Loans of the other Lenders shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to the obtaining of such
payment was to the principal amount of all Loans outstanding prior to the
obtaining of such payment and (b) such other adjustments shall be made from time
to time as shall be equitable to ensure that the Lenders share such payment
pro-rata, provided, that if any such non-pro-rata payment is thereafter
recovered or otherwise set aside, such purchase of participations shall be
rescinded (without interest). The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding (or deemed to be holding) a
participation in a Loan acquired pursuant to this Section or any of its banking
Affiliates may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender as fully as if such Lender was the original obligee thereon, in the
amount of such participation.
          SECTION 8.09. Other Agents. No Agent (other than the Administrative
Agent and the Collateral Agent) shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, no such Agent
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any such Agent
in deciding to enter into this Agreement or in taking or not taking action
hereunder. Each such

93



--------------------------------------------------------------------------------



 



Agent shall be entitled to the benefit of the exculpation and indemnification
provided in this Section 8 to the same extent as the Administrative Agent and
the Collateral Agent.
SECTION 9.
GUARANTY
          SECTION 9.01. Guaranty.
          (a) Each of the Guarantors unconditionally and irrevocably guarantees
the due and punctual payment by the Borrower of the Second Priority Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding). Each of the Guarantors further agrees
that, to the extent permitted by applicable law, the Second Priority Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and it will remain bound upon this guaranty notwithstanding any
extension or renewal of any of the Second Priority Obligations. The Second
Priority Obligations of the Guarantors shall be joint and several.
          (b) To the extent permitted by applicable law, each of the Guarantors
waives presentation to, demand for payment from and protest to the Borrower or
any other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Collateral Agent for the Second Priority Obligations or any
of them; (v) the failure of the Collateral Agent or a Lender to exercise any
right or remedy against any other Guarantor; or (vi) the release or substitution
of any Collateral or any other Guarantor.
          (c) To the extent permitted by applicable law, each of the Guarantors
further agrees that this guaranty constitutes a guaranty of payment when due and
not just of collection, and waives any right to require that any resort be had
by the Administrative Agent, the Collateral Agent or a Lender to any security
held for payment of the Second Priority Obligations or to any balance of any
deposit, account or credit on the books of the Administrative Agent, the
Collateral Agent or a Lender in favor of the Borrower or any other Guarantor, or
to any other Person.
          (d) To the extent permitted by applicable law, each of the Guarantors
hereby waives any defense that it might have based on a failure to remain
informed of the financial condition of the Borrower and of any other Guarantor
and any circumstances affecting the ability of the Borrower to perform under
this Agreement.
          (e) To the extent permitted by applicable law, each Guarantor’s
guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Second Priority

94



--------------------------------------------------------------------------------



 



Obligations or any other instrument evidencing any Second Priority Obligations,
or by the existence, validity, enforceability, perfection, or extent of any
collateral therefor or by any other circumstance relating to the Second Priority
Obligations which might otherwise constitute a defense to this guaranty (other
than the occurrence of the Second Priority Obligations Payment Date). None of
the Administrative Agent, the Collateral Agent, nor any of the Lenders makes any
representation or warranty in respect to any such circumstances or shall have
any duty or responsibility whatsoever to any Guarantor in respect of the
management and maintenance of the Second Priority Obligations.
          (f) Upon the occurrence of the Obligations becoming due and payable
(by acceleration or otherwise), the Lenders shall be entitled to immediate
payment of such Obligations by the Guarantors upon written demand by the
Administrative Agent.
          SECTION 9.02. No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense (other than
the occurrence of the Second Priority Obligations Payment Date) or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Second Priority Obligations. To the extent
permitted by applicable law, without limiting the generality of the foregoing,
the obligations of the Guarantors hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent, the Collateral
Agent or a Lender to assert any claim or demand or to enforce any remedy under
this Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Second Priority Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantors or would
otherwise operate as a discharge (other than the occurrence of the Second
Priority Obligations Payment Date) of the Guarantors as a matter of law, until
the Second Priority Obligations Payment Date shall have occurred.
          SECTION 9.03. Continuation and Reinstatement, etc. Each Guarantor
further agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Second Priority Obligation is rescinded or must otherwise be restored by the
Administrative Agent, any Lender or any other Second Priority Secured Party upon
the bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.
          SECTION 9.04. Subrogation. Upon payment by any Guarantor of any sums
to the Administrative Agent, the Collateral Agent or a Lender hereunder, all
rights of such Guarantor against the Borrower arising as a result thereof by way
of right of subrogation or otherwise, shall in all respects be subordinate and
junior in right of payment to the prior payment in full of all the Second
Priority Obligations (including interest accruing on and after the filing of any
petition in bankruptcy or of reorganization of an obligor whether or not post
filing interest is allowed in such proceeding). If any amount shall be paid to
such Guarantor for the account of the Borrower relating to the Second Priority
Obligations, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the

95



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders to be credited and applied to the Second
Priority Obligations, whether matured or unmatured.
SECTION 10.
MISCELLANEOUS
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under any other Loan Document shall be in writing (including by facsimile or
electronic mail (other than to the Borrower, unless agreed) pursuant to
procedures approved by the Administrative Agent), and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
          (i) if to the Borrower or any Guarantor, to it at Delta Air Lines,
Inc., 1030 Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer,
Dept. 856, Telecopier No.: (404) 715-4862, Telephone No.: (404) 714-1724 and
(y) General Counsel, Dept. 971, Telecopier No.: (404) 715-2233, Telephone No.:
(404) 715-2611;
          (ii) if to GSCP as Administrative Agent, to it at c/o Goldman, Sachs &
Co., 30 Hudson Street, 17th Floor, Jersey City, NJ 07302, Attention: SBD
Operations, Attention: Pedro Ramirez (Telecopier:  (212) 357-4597, email and for
delivery of final financial statements for posting: gsd.link@gs.com), with a
copy to Goldman Sachs Credit Partners L.P., 1 New York Plaza, New York, New
York  10004, Attention: Rob Schatzman (Telecopier:  (212) 902-3000); and
          (iii) if to any other Lender, to it at its address (or telecopy
number) set forth in Annex A hereto or, if subsequently delivered, an
administrative questionnaire in a form as the Administrative Agent may require.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.02. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors

96



--------------------------------------------------------------------------------



 



and assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (d) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Second Lien
Term Loan to an assignee that is (I) immediately prior to giving effect to such
assignment a Lender, (II) an Affiliate of a Lender, or (III) an Approved Fund;
(B) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing or
(II) if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund.
(ii) Assignments shall be subject to the following additional conditions:
(A) any assignment of any portion of the Loans shall be made to an Eligible
Assignee;
(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of such Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000, and after giving effect to such
assignment, the portion of the Loan held by the assigning Lender shall not be
less than $1,000,000, in each case unless the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

97



--------------------------------------------------------------------------------



 



(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require.
          For the purposes of this Section 10.02(b), the term “Approved Fund”
means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.14 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
          (iv) The Administrative Agent shall maintain at its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Second Lien Term
Loan Commitments of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Guarantors, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (c) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
administrative

98



--------------------------------------------------------------------------------



 



questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.03(b) or 10.04(c), the Administrative Agent shall have no
obligation to accept such Assignment and Acceptance and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
          (d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Second Lien Term Loan
Commitment and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant. Subject to paragraph (d)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.08 as though it were a Lender, provided such
Participant agrees to be subject to the requirements of Section 8.08 as though
it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.
          (e) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.02 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any

99



--------------------------------------------------------------------------------



 



of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.02, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower or any of the Guarantors furnished to such
Lender by or on behalf of the Borrower or any of the Guarantors; provided, that
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant are advised of and agree to be bound by either the
provisions of Section 10.03 or other provisions at least as restrictive as
Section 10.03.
          SECTION 10.03. Confidentiality. Each Lender agrees to keep any
information delivered or made available by the Borrower or any of the Guarantors
to it confidential from anyone other than persons employed or retained by such
Lender who are or are expected to become engaged in evaluating, approving,
structuring or administering the Loans, and who are advised by such Lender of
the confidential nature of such information; provided, that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) or to any other Lender, (b) upon the order of any
court or administrative agency, (c) upon the request or demand of any regulatory
agency or authority, (d) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Agreement, (e) in connection with any litigation to which the
Administrative Agent, any Lender, or their respective Affiliates may be a party
to the extent reasonably required, (f) to the extent reasonably required in
connection with the exercise of any remedy hereunder, (g) to such Lender’s legal
counsel and independent auditors, and (h) to any actual or proposed participant
or assignee of all or part of its rights hereunder or to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f). If any Lender is in any manner
requested or required to disclose any of the information delivered or made
available to it by the Borrower or any of the Guarantors under clauses (b) or
(e) of this Section, such Lender will, to the extent permitted by law, provide
the Borrower with prompt notice, to the extent reasonable, so that the Borrower
may seek, at its sole expense, a protective order or other appropriate remedy or
may waive compliance with this Section.
          SECTION 10.04. Expenses; Indemnity; Damage Waiver. (a) (i) The
Borrower shall pay or reimburse: (A) all reasonable fees and reasonable
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees, disbursements and other charges of Simpson Thacher & Bartlett LLP
(“Simpson Thacher”), special counsel to the Administrative Agent, and any other
regulatory or local counsel retained by Simpson Thacher or the Administrative
Agent) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (B) all fees and out-of-pocket expenses of the Administrative
Agent (including the reasonable fees, disbursements and other charges of Simpson
Thacher, special counsel to the Administrative Agent, and any other counsel

100



--------------------------------------------------------------------------------



 



retained by Simpson Thacher or the Administrative Agent) and the Lenders in
connection with the enforcement of the Loan Documents.
          (ii) The Borrower shall pay or reimburse all reasonable fees and
reasonable expenses of the Administrative Agent and its internal and third-party
auditors, the Appraisers, the Real Estate Appraiser and consultants incurred in
connection with the Administrative Agent’s (a) periodic field examinations and
appraisals and (b) other monitoring of assets as allowed hereunder.
          (iii) All payments or reimbursements pursuant to the foregoing clauses
(a)(i) and (ii) shall be paid within thirty (30) days of written demand together
with back-up documentation supporting such reimbursement request.
          (b) The Borrower shall indemnify each Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or Release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way or
asserted against the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.

101



--------------------------------------------------------------------------------



 



          SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall, to the extent permitted by law, be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.06. No Waiver. No failure on the part of the Administrative
Agent or the Collateral Agent or any of the Lenders to exercise, and no delay in
exercising, any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.
          SECTION 10.07. Extension of Maturity. Should any payment of principal
of or interest or any other amount due hereunder become due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
          SECTION 10.08. Amendments, etc.
          (a) No modification, amendment or waiver of any provision of this
Agreement or any Collateral Document (other than any Control Agreement), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless

102



--------------------------------------------------------------------------------



 



the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of (i) each Lender directly affected
thereby (A) increase the Second Lien Term Loan Commitment of any Lender or
extend the expiry of the Second Lien Term Loan Commitment of any Lender (it
being understood that a waiver of an Event of Default shall not constitute an
increase in or extension of the expiry of the Second Lien Term Loan Commitment
of a Lender), (B) reduce the principal amount of any Loan or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
shall be necessary for a waiver of default interest referred to in
Section 2.07), extend the scheduled date or reduce the amount of any required
amortization payment of the Second Lien Term Loan pursuant to Section 2.09, or
extend any date for the payment of interest hereunder or extend the final
maturity of the Borrower’s obligations hereunder or (C) amend, modify or waive
any provision of Section 2.15(b) or (ii) all of the Lenders (A) amend or modify
any provision of this Agreement which provides for the unanimous consent or
approval of the Lenders, (B) amend this Section 10.08 or modify the percentage
of the Lenders required in the definition of Required Lenders or (C) release all
or substantially all of the Liens granted to the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document, or release all or
substantially all of the Guarantors. No such amendment or modification shall
adversely affect the rights and obligations of the Administrative Agent or the
Collateral Agent hereunder without its prior written consent. No notice to or
demand on the Borrower or any Guarantor shall entitle the Borrower or any
Guarantor to any other or further notice or demand in the same, similar or other
circumstances. Each assignee under Section 10.02(b) shall be bound by any
amendment, modification, waiver, or consent authorized as provided herein, and
any consent by a Lender shall bind any Person subsequently acquiring an interest
on the Loans held by such Lender. No amendment to this Agreement shall be
effective against the Borrower or any Guarantor unless signed by the Borrower or
such Guarantor, as the case may be.
          (b) Notwithstanding anything to the contrary contained in
Section 10.08(a), (i) in the event that the Borrower requests that this
Agreement be modified or amended in a manner which would require the unanimous
consent of all of the Lenders and such modification or amendment is agreed to by
the Required Lenders, then the Borrower may replace any such non-consenting
Lender in accordance with Section 10.02; provided that such amendment or
modification can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this clause (i)); (ii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Second Lien Term Loan Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Loans held or deemed held by any Defaulting Lender shall be excluded
for a vote of the Lenders hereunder requiring any consent of the Lenders) and
(iii) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days notice thereof.

103



--------------------------------------------------------------------------------



 



          SECTION 10.09. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.10. Headings. Section headings used herein are for
convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.
          SECTION 10.11. Survival. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Second Lien Term Loan Commitments have not expired
or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 10.04 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Second Lien Term Loan Commitments or
the termination of this Agreement or any provision hereof.
          SECTION 10.12. Execution in Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 10.13. USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and each Guarantor and other information
that will allow such Lender to identify the Borrower and each Guarantor in
accordance with the Patriot Act.

104



--------------------------------------------------------------------------------



 



          SECTION 10.14. Registrations with International Registry. Each of the
parties hereto consents to the registrations with the International Registry of
the International Interest constituted by the Second Lien Aircraft Mortgage, and
each party hereto covenants and agrees that it will take all such action
reasonably requested by Borrower or Collateral Agent in order to make any
registrations with the International Registry, including becoming a registry
user entity with the International Registry and providing consents to any
registration as may be contemplated by the Loan Documents.
          SECTION 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          SECTION 10.16. Intercreditor Arrangements. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent pursuant to this Agreement or any other Loan Document and the exercise of
any right or remedy by the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement, this Agreement and any other Loan Document, the terms
of the Intercreditor Agreement shall govern and control with respect to any
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Administrative Agent or the Collateral Agent (and the Lenders) shall be subject
to the terms of the Intercreditor Agreement, and until the First Priority
Obligations Payment Date (as defined in the Intercreditor Agreement), any
obligation of the Borrower and any Guarantor hereunder or under any other Loan
Document with respect to the delivery or control of any Collateral, the novation
of any lien on any certificate of title, bill of lading or other document, the
giving of any notice to any bailee or other Person, the provision of voting
rights or the obtaining of any consent of any Person shall be deemed to be
satisfied if the Borrower or such Guarantor, as applicable, complies with the
requirements of the similar provision of the applicable First Lien Loan
Document. Until the First Priority Obligations Payment Date (as defined in the
Intercreditor Agreement), the delivery of any Collateral to the First Lien
Collateral Agent pursuant to the First Lien Loan Documents shall satisfy any
delivery requirement hereunder or under any other Loan Document.

105



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first written.

            DELTA AIR LINES, INC.
      By:   /s/ Paul A. Jacobson         Name:   Paul A. Jacobson       
Title:   Vice President and Treasurer        ASA HOLDINGS, INC.
      By:   /s/ Paul A. Jacobson         Name:   Paul A. Jacobson       
Title:   President        COMAIR HOLDINGS, LLC
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President, Chief Financial Officer and Treasurer        COMAIR, INC.
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President and CFO        COMAIR SERVICES, INC.
      By:   /s/ Dan Dixon         Name:   Dan Dixon        Title:   Vice
President        CROWN ROOMS, INC.
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Assistant Treasurer        DAL GLOBAL SERVICES, LLC
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Assistant Treasurer                               

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:   /s/ Mona Warwar         Name:   Mona Warwar        Title:  
Treasurer        DELTA AIRELITE BUSINESS JETS, INC.
      By:   /s/ Michael B. Green         Name:   Michael B. Green       
Title:   President        DELTA BENEFITS MANAGEMENT, INC.
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   Treasurer        DELTA CONNECTION ACADEMY, INC.
      By:   /s/ Jason Dauderman         Name:   Jason Dauderman        Title:  
VP of Finance and CFO        DELTA LOYALTY MANAGEMENT SERVICES, LLC
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   Treasurer        DELTA TECHNOLOGY, LLC
      By:   /s/ E. Alan Arnold         Name:   E. Alan Arnold        Title:  
Secretary        EPSILON TRADING, LLC
      By:   /s/ Edward M. Smith         Name:   Edward M. Smith        Title:  
Treasurer and Comptroller     

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, INC.
      By:   /s/ Michael O. Randolfi         Name:   Michael O. Randolfi       
Title:   President     

 



--------------------------------------------------------------------------------



 



            BARCLAYS CAPITAL, as Syndication Agent
and Joint Bookrunner
      By:   /s/ Diane F. Rolfe         Name:   Diane F. Rolfe        Title:  
Director        C.I.T. LEASING CORPORATION, as
Co- Documentation Agent
      By:   /s/ Nicholas Pastushan         Name:   Nicholas Pastushan       
Title:   Senior Vice President        CREDIT SUISSE SECURITIES (USA) LLC, as
Co-Documentation Agent
      By:   /s/ Chris Cunningham         Name:   Chris Cunningham       
Title:   Managing Director        GOLDMAN SACHS CREDIT PARTNERS,
L.P., as Administrative Agent, Collateral Agent,
Co-Lead Arranger, Joint Bookrunner and Lender
      By:   /s/ Bruce H. Mendelsohn         Name:   Bruce H. Mendelsohn       
Title:   Authorized Signatory        MERRILL LYNCH COMMERCIAL
FINANCE CORP., as Co-Lead Arranger and
Joint Bookrunner
      By:   /s/ Joshua A. Green         Name:   Joshua A. Green        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



ANNEX A
to Second Lien Credit Agreement
LENDERS AND COMMITMENTS

          Lender   Second Lien Term Loan Commitment
Goldman Sachs Credit Partners L.P.
  $ 900,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[ABOVE SPACE FOR RECORDING OFFICE USE ONLY]
After recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Christopher Garcia
STATE OF GEORGIA
COUNTY OF FULTON
SECOND LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
FROM
DELTA AIR LINES, INC.,
Grantor,
TO
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent,
Grantee,
DATED: As of April 30, 2007
NOTE TO TAX COMMISSIONER: THIS INSTRUMENT IS EXEMPT FROM GEORGIA INTANGIBLE
RECORDING TAX PURSUANT TO 11 U.S.C. §1146(a).



--------------------------------------------------------------------------------



 



Table of Contents

              Page
1. Definitions
    4  
2. Payment of the Second Priority Obligations
    4  
3. Representations and Warranties
    5  
4. Further Assurances; Payments
    5  
5. Insurance
    5  
6. Compliance
    5  
7. Actions by Grantee to Protect the Collateral; Etc
    6  
8. Remedies; Etc
    6  
9. Expenses
    8  
10. Right of Possession
    8  
11. Application of Proceeds
    9  
12. Withdrawal or Discontinuance of Proceedings
    9  
13. Waiver of Statutory Rights
    9  
14. Effect of Judgment
    10  
15. Remedies Cumulative
    10  
16. Notices
    10  
17. Time of Essence
    10  
18. Deed in Trust
    10  
19. Amendments; Etc
    10  
20. Successors and Assigns
    10  
21. Severability
    11  
22. Merger
    11  
23. Future Advances
    11  
24. Conflict
    11  
25. Last Dollar
    11  
26. Release
    11  
27. Security Agreement under Uniform Commercial Code
    12  
28. Grantee’s Fees and Expenses; Indemnification.
    12  
29. Additional Provisions
    13  
30. Compliance with Applicable Law
    14  
31. Intercreditor Agreement
    15  
32. Subordination
    15  

i



--------------------------------------------------------------------------------



 



          THIS SECOND LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT is subject to the terms and provisions of the
Intercreditor Agreement, dated as of April 30, 2007 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
as collateral agent for the First Priority Secured Parties (as defined in the
Intercreditor Agreement), Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties (as defined in the Intercreditor
Agreement), Delta Air Lines, Inc. and the Guarantors (as defined below).
SECOND LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
          THIS SECOND LIEN DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT (this “Deed”), dated as of April 30, 2007, by DELTA AIR
LINES, INC., a Delaware corporation, having an address at 1030 Delta Boulevard,
Atlanta, Georgia 30354 (the “Grantor”) to GOLDMAN SACHS CREDIT PARTNERS L.P., a
national banking association, having an address at c/o Goldman, Sachs & Co., 30
Hudson Street, 17th Floor, Jersey City, New Jersey 07302, as Collateral Agent
(together with its successors and assigns, in such capacity, the “Grantee”) for
the financial institutions party to the Second Lien Credit Agreement (as
hereinafter defined) from time to time (collectively, the “Lenders”, and
individually a “Lender”) and the other secured parties referred to herein.
W I T N E S S E T H :
          WHEREAS, Grantor, the direct and indirect domestic subsidiaries of
Grantor (other than Excluded Subsidiaries and, at the option of Grantor,
Immaterial Subsidiaries) (the “Guarantors”), each of the Lenders from time to
time party to the Second Lien Credit Agreement, Grantee, as the Administrative
Agent and as the Collateral Agent for the Lenders, Goldman Sachs Credit Partners
L.P. and Merrill Lynch Commercial Finance Corp., as Co-Lead Arrangers and Joint
Bookrunners, Barclays Capital, the investment banking division of Barclays Bank
PLC, as Syndication Agent and as Joint Bookrunner, and Credit Suisse Securities
(USA) LLC and C.I.T. Leasing Corporation, as Co-Documentation Agents, have
entered into a certain Second Lien Term Loan and Guaranty Agreement, dated as of
even date herewith (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Credit
Agreement”), pursuant to which the Lenders have agreed to make certain loans and
other extensions of credit to Grantor; and
          WHEREAS, pursuant to the guaranty set forth in Section 9 of the Second
Lien Credit Agreement, the Guarantors have agreed to guarantee the performance
and payment in full of the Second Priority Obligations (as defined in the
Intercreditor Agreement); and
          WHEREAS, pursuant to the Second Lien Security Agreement, dated as of
even date herewith (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Security
Agreement”) by and among Grantor, the Guarantors party thereto and Grantee,
Grantor has granted a security interest to Grantee for the ratable benefit of
the Second Priority Secured Parties in the Collateral (as defined in the Second
Lien Security Agreement); and



--------------------------------------------------------------------------------



 



2

          WHEREAS, it is a condition to the making of the Loans (as defined in
the Second Lien Credit Agreement) that Grantor shall have granted a security
interest in, pledge of and lien on, the Collateral (as defined hereinafter) as
security for the Second Priority Obligations; and
          WHEREAS, Grantor is executing this Deed on the real property assets of
Grantor, in favor of Grantee for the benefit of the Second Priority Secured
Parties as security for the Second Priority Obligations; and
          WHEREAS, the maximum principal amount of the Second Priority
Obligations, created pursuant to the Second Lien Credit Agreement, and which may
be evidenced from time to time by one or more promissory notes, and that is
secured hereby is $900,000,000 with a scheduled maturity date of April 30, 2014
for the obligations latest to mature.
          NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt whereof is hereby acknowledged, and in order to
secure the Second Priority Obligations, GRANTOR HEREBY IRREVOCABLY GRANTS,
BARGAINS, SELLS, CONVEYS, TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, AND GRANTS
A SECURITY TITLE AND A SECURITY INTEREST, TO AND IN FAVOR OF GRANTEE, ITS
SUCCESSORS AND ASSIGNS, with power of sale (for the benefit of Second Priority
Secured Parties), in all of Grantor’s right, title, interest and security
interest in, to and under any and all of the following described property
(collectively, the “Collateral”):
     (a) The lands and premises described in Schedule A hereto, together with
all and singular the tenements, hereditaments, easements, rights of way and
appurtenances now or hereafter thereunto belonging or now or hereafter in
anywise appertaining and also all estate, right, title and interest of Grantor
in and to the same and in and to the streets, ways, sidewalks, alleys and areas
now or hereafter adjacent thereto or now or hereafter used in connection
therewith (collectively, the “Land”);
     (b) All structures, buildings, facilities and other improvements now or
hereafter erected on the Land (collectively, the “Improvements”);
     (c) All estate, right, title and interest now owned or hereafter acquired
by Grantor in and to all fixtures, fittings, building or construction materials,
appliances, apparatus, equipment, goods, machinery, furnishings, furniture and
other tangible personal property and any and all replacements thereof and
additions thereto, now or hereafter affixed or attached to the Land and/or the
Improvements and constituting fixtures under Article 9 of the Uniform Commercial
Code as adopted by the State of Georgia, as amended and/or supplemented from
time to time; provided, however, that fixtures shall not include (or shall have
excluded therefrom), any and all trade fixtures of Grantor, including computer
hardware, mainframes, software, servers, telecommunications or network
facilities (collectively, the “Personal Property”);
     (d) Any and all reversions and remainders of the Land and/or the
Improvements and all estate, right, title and interest now owned or hereafter
acquired by Grantor both at law and in equity in and to any and all present and
future leases (under which Grantor is landlord), subleases (under which Grantor
is sublandlord), occupancy



--------------------------------------------------------------------------------



 



3

agreements and similar arrangements as same may be amended, modified, extended
or renewed in connection with the Land, the Improvements and/or the Personal
Property and all rents, revenues, issues, income, deposits of cash, securities
and profits payable thereunder and claims against guarantors under any thereof
or otherwise in connection with the Land, the Improvements and/or the Personal
Property (collectively, the “Space Leases”);
     (e) All estate, light, title and interest now owned or hereafter acquired
by Grantor in and to all proceeds of the insurance required to be maintained
under Section 5 herein and all awards heretofore or hereafter made with respect
to the Land, the Improvements and/or the Personal Property as the result of the
exercise of the power of eminent domain, including, without limitation, any
awards for changes of the grades of streets and/or as the result of any other
damage to the Land, the Improvements and/or the Personal Property for which
compensation shall be given by any governmental authority (a “Taking”), all of
which are hereby assigned to Grantee who is hereby authorized to collect and
receive the proceeds thereof and to give proper receipts and acquittances
therefor, and to apply the same in accordance with the Loan Documents (as
defined in the Second Lien Credit Agreement);
     (f) Any and all now owned or hereafter acquired air rights, development
rights, zoning rights and other similar rights or interests which benefit or are
appurtenant to the Land and/or the Improvements and any and all proceeds arising
therefrom;
     (g) Any and all now owned or hereafter acquired water, mineral, gas, oil,
timber and other similar right, or interests which relate to the Land and/or the
Improvements and any and all proceeds arising therefrom; and
     (h) Any and all proceeds of any of the foregoing.
          EXCLUDING, HOWEVER, from the grant of the lien, security title and
security interest as provided herein, all property, equipment, goods, interests,
accounts or assets of Grantor described in Section 2.03 of the Second Lien
Security Agreement, including without limitation, Excluded Equipment (as defined
in the Second Lien Security Agreement).
          TO HAVE AND TO HOLD the Collateral unto Grantee forever, subject only
to the Permitted Liens (as defined in the Second Lien Credit Agreement), the
Liens set forth as exceptions in Schedule B to the mortgagee’s insurance policy
delivered to Grantee contemporaneously herewith by Lawyers Title Insurance
Corporation (collectively, the “Permitted Title Exceptions”) and to satisfaction
and release as provided in Section 26 herein.
          If and when the Second Priority Obligations Payment Date shall have
occurred, then this Deed and the estate, right and interest of Grantee in and to
the Collateral shall be cancelled and reconveyed to Grantor pursuant to the
terms of Section 26 herein, and shall thereafter be of no further force and
effect.
          This conveyance is intended to and shall constitute and be construed
as a deed passing the title to the Collateral to Grantee and is made under those
provisions of the existing



--------------------------------------------------------------------------------



 



4

laws of the State of Georgia relating to conveyances and deeds to secure debt,
and not as a mortgage pursuant to O.C.G.A. § 44-14-60 et seq. and establishes a
perpetual security interest in the Collateral and is given to secure the Second
Priority Obligations. This Deed shall also constitute a security agreement under
the Code (as defined herein) as to all that part of the Collateral that
constitutes personal property.
          AND Grantor hereby covenants with Grantee as follows:
          1. Definitions. In this Deed, all words and terms not defined herein
shall have the respective meanings and be construed herein as provided in the
Second Lien Credit Agreement. Any reference to a provision of the Second Lien
Credit Agreement shall be deemed to incorporate that provision as a part hereof
in the same manner and with the same effect as if the same were fully set forth
herein unless otherwise expressly stated. References to this “Deed” shall mean
this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument. The term “Default Rate” shall mean the rate of
interest applicable in the event of Grantor’s default in the payment of the
principal of or interest on any Loan or in the payment of any other amount
becoming due under the Second Lien Credit Agreement, in accordance with
Section 2.07 of the Second Lien Credit Agreement. The term “Second Priority
Obligations” (as defined in the Second Lien Credit Agreement) shall also
include, without limitation, any judgment(s) or final decree(s) rendered to
collect any money obligations of Grantor to Grantee and/or the Second Priority
Secured Parties and/or to enforce the performance or collection of all rights,
remedies, obligations, covenants, agreements, conditions, indemnities,
representations, warranties, and other liabilities of Grantor under this Deed or
any or all of the other Loan Documents. Subject to the compliance with O.C.G.A.
Section 44-14-161, the obtaining of any judgment by Grantee and/or the Lenders
(other than a judgment foreclosing this Deed) and any levy of any execution
under any such judgment upon the Collateral shall not affect in any manner or to
any extent the lien, security title and security interest of this Deed upon the
Collateral or any part thereof, or any liens, powers, rights and remedies of
Grantee and/or the Lenders hereunder, but such title, interests, liens, powers,
rights and remedies shall continue unimpaired as before until the judgment or
levy is satisfied. Furthermore, Grantor acknowledges and agrees that the Second
Priority Obligations are secured by the Collateral and various other collateral
at the time of execution of this Deed. Grantor specifically acknowledges and
agrees that the Collateral, in and of itself, if foreclosed or realized upon,
would not be sufficient to satisfy the outstanding amount of the Second Priority
Obligations. Accordingly, Grantor acknowledges that it is in Grantor’s
contemplation that the other collateral pledged to secure the Second Priority
Obligations may be pursued by Grantee in separate proceedings, to the fullest
extent permitted by applicable law, in the various states and counties where
such collateral may be located and additionally that Grantor will remain liable
for any deficiency judgment for any portion of the aggregate principal amount of
the Second Priority Obligations remaining unpaid. Specifically, and without
limitation of the foregoing, it is agreed that it is the intent of the parties
hereto that in the event of a foreclosure of this Deed, that, to the fullest
extent permitted by applicable law, the Second Priority Obligations shall not be
deemed merged into any foreclosure or exercise of the power of sale, but shall
rather remain outstanding to the fullest extent permitted by applicable law.
          2. Payment of the Second Priority Obligations. Grantor shall abide by
and comply with each and every covenant and agreement set forth in the Loan
Documents.



--------------------------------------------------------------------------------



 



5

          3. Representations and Warranties. Grantor hereby represents and
warrants that Grantor is lawfully seized and possessed of a good and marketable
fee simple estate in and to the Land and the Improvements, subject to no Liens,
except for Permitted Liens, including, without limitation, the Permitted Title
Exceptions. Grantor shall forever warrant and defend the title to the Collateral
against the claims and demands of all Persons whomsoever except those having
rights under the Permitted Liens, including, without limitation, the Permitted
Title Exceptions.
          4. Further Assurances; Payments. (a) Grantor shall execute,
acknowledge and deliver, from time to time within 10 days of demand therefor,
such further instruments as Grantee may reasonably require to accomplish the
purposes of this Deed (collectively, the “Further Instruments”).
     (b) Grantor, after the date that this Deed is recorded and until the Second
Priority Obligations are fully satisfied, within 10 days after demand therefor,
shall execute and deliver to Grantee each Further Instrument to be filed,
registered and/or recorded, or refiled, reregistered and/or rerecorded (if
recordable) as may be required by any present or future laws in order to (i)
publish notice of and/or (ii) perfect the lien and estate of this Deed in and to
the Collateral. Grantor shall promptly pay to Grantee all required costs and
expenses (including, without limitation, filing, registration and recording
taxes, fees, charges, duties, stamps and imposts) related to such filing,
registration and/or recording.
     (c) Grantor shall pay (i) all filing, registration and recording taxes,
fees and charges, all re-filing, re-registration and re-recording taxes, fees
and charges required by applicable law and all other reasonable costs and
expenses actually incurred by Grantee in connection with (1) the execution,
delivery, acknowledgment and/or recordation of this Deed and each Further
Instrument and/or (2) the transactions contemplated hereby (including, without
limitation, title insurance premiums, title examination charges and reasonable
legal, consulting, engineering, appraisal, survey and inspection fees, expenses
and disbursements actually incurred by Grantee) and (ii) all federal, state,
county and municipal stamps, taxes, duties, imposts, assessments and charges in
connection with the execution, delivery, acknowledgement and/or recordation of
this Deed and each Further Instrument.
          5. Insurance. Grantor shall cause the Improvements and the Personal
Property to be kept insured (a) as required by and in accordance with
Section 5.03 of the Second Lien Credit Agreement, and (b) if the Land or any
portion thereof is located in an area identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, as amended, or otherwise, against flood risks. All such insurance shall be
in such amounts as required by Section 5.03 of the Second Lien Credit Agreement.
Grantor shall promptly notify Grantee of any loss in connection with the
Improvements and/or the Personal Property.
          6. Compliance. Grantor shall comply with (a) all requirements of the
insurance policies required to be maintained pursuant to this Deed and (b) all
present and future Liens (including, without limitation, the Permitted Title
Exceptions) affecting the Collateral, except where such noncompliance,
individually or in the aggregate, could not reasonably be



--------------------------------------------------------------------------------



 



6

expected to result in a Material Adverse Effect (as defined in the Second Lien
Credit Agreement).
          7. Actions by Grantee to Protect the Collateral; Etc. If Grantor shall
fail to (a) effect the insurance required under Section 5 herein, (b) make any
other payment required under this Deed or (c) comply with any other term or
covenant of this Deed, which with notice or lapse of time would constitute an
Event of Default, upon reasonable prior written notice to Grantor, Grantee may
effect, pay or cure the same, as the case may be. All sums, including, without
limitation, reasonable attorneys’ fees and disbursements, so incurred by Grantee
or incurred by Grantee (i) to sustain the lien or estate of this Deed or its
priority, (ii) to protect or enforce any of Grantee’s rights under any Loan
Document or (iii) to recover or collect the Second Priority Obligations, shall
be a lien on the Collateral, shall be deemed secured by this Deed and shall be
paid to Grantee by Grantor within 10 days after demand therefor (together with
interest thereon at the Default Rate from the date the same was incurred to the
date of the full payment thereof). In any action and/or proceeding to foreclose
this Deed and/or to recover and/or collect the Second Priority Obligations (or
any portion thereof), the provisions of law respecting the recovery of costs,
disbursements and/or allowances shall prevail unaffected by this covenant.
          8. Remedies; Etc. (a) If an Event of Default shall have occurred and
be continuing, Grantee may, to the extent permitted by law, personally or, to
the extent permitted by law, by agents, with or without entry, if Grantee shall
deem it advisable:
          (i) proceed to protect and enforce its rights under any of the Loan
Documents by suit for specific performance of any covenant herein contained or
contained in any of the other Loan Documents, or in aid of the execution of any
power herein granted or granted in any of the other Loan Documents, or for the
foreclosure of this Deed and the sale of the Collateral (or any portion thereof)
under the judgment or decree of a court of competent jurisdiction, or for the
enforcement of any other right as Grantee shall deem most effectual for such
purpose; or
          (ii) sell and dispose of the Collateral (or any part thereof) at one
or more public sale or sales, at the usual place for conducting sales at the
courthouse in the county where the Collateral or any part thereof may be located
in order to pay the Second Priority Obligations, to the highest bidder for cash,
first advertising the time, terms and place of such sale by publishing a notice
thereof once a week for four consecutive weeks immediately preceding the date of
sale (without regard to the actual number of days) in a newspaper in which
sheriff’s advertisements are published in said county, all other notice being
hereby waived by Grantor; and Grantee may thereupon execute and deliver to the
purchaser at said sale a sufficient conveyance of the Collateral in fee simple,
which conveyance may contain recitals as to the happening of the default upon
which the execution of the power of sale, herein granted, depends, and said
recitals shall be presumptive evidence that all preliminary acts prerequisite to
said sale and deed were in all things duly complied with; and Grantor hereby
constitutes and appoints Grantee or its assigns agent and attorney-in-fact to
make such recitals, sale and conveyance, and all of the acts of such
attorney-in-fact are hereby ratified, and Grantor agrees that such recitals
shall be binding and conclusive upon Grantor and that the conveyance to be made
by



--------------------------------------------------------------------------------



 



7

Grantee, or its assigns (and in the event of a deed in lieu of foreclosure, then
as to such conveyance) shall, to the extent permitted by law, be effectual to
bar all right, title and interest, equity of redemption, including all statutory
redemption, homestead, dower, curtesy and all other exemptions of Grantor, or
its successors in interest, in and to said Collateral; and Grantor agrees that
in case of a sale, as herein provided, Grantor or any person in possession under
Grantor shall then become and be tenants holding over, and shall forthwith
deliver possession to the purchaser at such sale, or be summarily dispossessed
in accordance with the provisions of law applicable to tenants holding over; the
power and agency hereby granted are coupled with an interest and are irrevocable
by death or otherwise, and are in addition to any and all other remedies which
Grantee may have at law or in equity. Any portion of the Collateral sold
pursuant to this Deed may, to the extent permitted by applicable law, be sold in
one parcel as an entirety, or in such parcels and in such manner or order as
Grantee in its sole discretion, may elect, to the maximum extent permitted by
the laws of the State of Georgia. One or more exercises of the powers herein
granted shall not extinguish or exhaust the power unless the Second Priority
Obligations are paid in full or the Collateral is sold. Grantee, or its
designee, may bid for and acquire the Collateral or any part thereof at any sale
made under or by virtue of this Deed and, in lieu of paying cash therefor, may
make settlement for the purchase price by crediting against the purchase price
the unpaid amounts due and owing in respect of any Second Priority Obligations
after deducting from the sales price the reasonable expenses of the sale
actually incurred by Grantee and the reasonable costs of the action or
proceedings actually incurred by Grantee and any other sums that Grantee is
authorized to deduct under this Deed or applicable law.
Grantee, and its agents and representatives, shall have the right to enter upon
all or any portion of the Land or the Improvements to exercise any remedy
specified in any Loan Document.
          (b) Upon, or at any time after the occurrence and during the
continuance of an Event of Default hereunder, whether or not Grantee has
instituted an action in foreclosure, Grantee may petition any court of competent
jurisdiction for the appointment of a receiver for the Collateral, and Grantor
hereby irrevocably and unconditionally waives any right to contest the
appointment of such receiver and consents thereto. Such appointment may be made
either before or after a foreclosure sale, without notice, without regard to the
solvency or insolvency of Grantor at the time of application for such receiver
and without regard to the then value of the Collateral, and whether or not the
same is occupied as a homestead, and without bond being required of the
applicant. Grantee hereunder or any agent of Grantee may be appointed as such
receiver. Such receiver shall have all powers and duties prescribed by
applicable law, including, without limitation, the powers to: (i) collect the
rents of the Collateral during the pendency of any foreclosure suit as well as
during any other times when Grantor or its devisees, legatees, heirs, executors,
administrators, legal representatives, successors, or assigns, except for the
intervention of such receiver, would be entitled to collect such rents; (ii) to
extend or modify any then existing Space Leases and to make new Space Leases,
which extensions, modifications and new Space Leases may provide for terms to
expire, or for options to lessees to extend or renew terms to expire, beyond the
maturity date of any Second Priority Obligations and beyond the date of issuance
of a deed or deeds to a purchaser or purchasers at a foreclosure sale, it being
understood and agreed that any such Space Leases, and the options or other such
provisions to be contained therein, shall be binding upon Grantor and all
persons whose interests in the Collateral



--------------------------------------------------------------------------------



 



8

are subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any discharge or satisfaction of the Second
Priority Obligations, satisfaction of any foreclosure decree or deficiency
judgment, or issuance of any bill of sale or deed to any purchaser; (iii) to
exercise all other powers which may be necessary or are usual in such cases for
the protection, possession, control, management and operation of the Collateral
during the whole of such period; and (iv) as may otherwise be granted by the
court or under applicable law. Except as otherwise specified in the Second Lien
Credit Agreement, the receiver shall, upon receipt of authority from the court
and upon application to the court from Grantee, apply the net income in his or
her hands in payment in whole or in part to: (1) the Second Priority Obligations
secured hereby or by any judgment or decree foreclosing this Deed, or any
imposition or lien which may be or become superior to the lien hereof or of such
judgment or decree, provided such application is made prior to foreclosure sale;
(2) all rents due or which may become due under the superior lease if this is a
leasehold mortgage; and (3) the deficiency judgment, in case of a foreclosure
sale and deficiency judgment. Notwithstanding the appointment of any receiver or
other custodian, Grantee shall be entitled to the continued possession and
control of any cash, deposits or instruments at the time held or payable or
deliverable under the terms of this Deed to Grantee and shall apply such
proceeds in the manner described in the immediately preceding sentence.
          (c) In any sale under any provision of this Deed or pursuant to any
judgment or decree of court, the Collateral, to the extent permitted by law, may
be sold in one or more parcels, or as an entirety, and in such order as Grantee
may elect, without regard to the right of Grantor or any Person claiming under
Grantor to the marshalling of assets. The purchaser at such sale shall take
title to the property so sold free and discharged of the estate of Grantor
therein, the purchaser being hereby discharged from all liability to see to the
application of the purchase money; provided, however that if Grantee is the
purchaser at such sale, Grantee shall not be so discharged but instead shall
apply the purchase money in accordance with this Deed and the Second Lien Credit
Agreement. Any Person, including, without limitation, Grantee, may purchase at
any such sale.
          9. Expenses. In any foreclosure or partial foreclosure of the lien,
security title and security interest of this Deed, there shall be allowed and
included, as additional indebtedness, all reasonable expenses actually paid or
incurred by or on behalf of Grantee in the protection of the Collateral and the
exercise of Grantee’s rights and remedies hereunder. Such expenses shall
include, without limitation: reasonable attorney’s fees actually incurred (and
not as a percentage of indebtedness pursuant to O.C.G.A. Section 13-1-11),
appraiser’s fees, outlays for documentary and expert evidence, stenographer’s
charges, publication costs, survey costs, and costs of procuring all abstracts
of title, title searches and examinations, title insurance policies, and any
similar data and assurances with respect to title to the Collateral as Grantee
may reasonably deem necessary either to prosecute or prepare for such
foreclosure or to evidence to bidders at any sale pursuant to such decree the
true condition of the title to or value of the Collateral. All such expenses
shall be due and payable by Grantor upon demand with interest thereon at the
Default Rate.
          10. Right of Possession. To the fullest extent permitted by applicable
law, following the occurrence of an Event of Default and during the continuance
thereof, Grantor shall, immediately upon Grantee’s demand, surrender to Grantee,
and Grantee shall be entitled to



--------------------------------------------------------------------------------



 



9

take actual possession of the Collateral or any part thereof, personally or by
its agent or attorneys. To the extent permitted by applicable law, Grantee may
enter upon and take and maintain possession or may apply to the court in which a
foreclosure is pending to be placed in possession of all or any part of the
Collateral, together with all documents, books, records, papers, and accounts of
Grantor or the then owner of the Collateral relating thereto, and exclude
Grantor, such owner, and any agents and servants from the Collateral. As
attorney-in-fact or agent of Grantor or such owner, or in its own name Grantee
may hold, operate, manage, and control all or any part of the Collateral, either
personally or by its agents. Grantee shall have full power to use such measures,
legal or equitable, as it may deem proper or necessary to enforce the payment or
security of the rents, issues, deposits, profits, and avails of the Collateral,
including actions for recovery of rent, actions in forcible detainer, and
actions in distress for rent, all without notice to Grantor.
          11. Application of Proceeds. Grantor agrees that Grantee shall apply
any proceeds from the disposition of any of the Collateral following an Event of
Default first, to pay the costs incurred in the exercise of any remedies under
this Deed, and second, in accordance with Section 2.15(b) of the Second Lien
Credit Agreement and the Intercreditor Agreement.
          12. Withdrawal or Discontinuance of Proceedings. In case Grantee shall
have proceeded to enforce any right, power or remedy under this Deed by
foreclosure, entry or otherwise or in the event Grantee shall have commenced
advertising the intended exercise of the right of foreclosure provided
hereunder, and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Grantee, then in every such case (i) Grantor and Grantee shall be
restored to their former positions and rights, (ii) all rights, powers and
remedies of Grantee shall continue as if no such proceeding had been taken,
(iii) each and every Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall and shall be deemed to be a
continuing Default, and (iv) this Deed, the Second Priority Obligations and all
other indebtedness secured by this Deed, or any other instrument concerned
therewith, shall not be and shall not be deemed to have been reinstated or
otherwise affected by such withdrawal, discontinuance or abandonment, and
Grantor hereby expressly waives the benefit of any statute or rule of law now
provided (including, without limitation, Official Code of Georgia
Section 44-14-85), or which may hereafter be provided, which would produce a
result contrary to or in conflict with the above.
          13. Waiver of Statutory Rights. GRANTOR SHALL NOT APPLY FOR OR AVAIL
ITSELF OF ANY APPRAISEMENT, VALUATION, REDEMPTION, STAY, EXTENSION, OR EXEMPTION
LAWS, OR ANY SO-CALLED “MORATORIUM LAWS,” NOW EXISTING OR HEREAFTER ENACTED, IN
ORDER TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS DEED, AND
GRANTOR HEREBY WAIVES THE BENEFIT OF SUCH LAWS. GRANTOR, FOR ITSELF AND ALL WHO
MAY CLAIM THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE PROPERTY
AND ESTATES COMPRISING THE COLLATERAL MARSHALED UPON ANY FORECLOSURE OF THE
LIEN, SECURITY TITLE AND SECURITY INTEREST OF THIS DEED, AND AGREES THAT THE
COLLATERAL MAY BE SOLD IN ITS ENTIRETY OR IN SUCH PARTS AS GRANTEE MAY ELECT.
GRANTOR FURTHER WAIVES ANY AND ALL



--------------------------------------------------------------------------------



 



10

RIGHTS OF REDEMPTION FROM FORECLOSURE, IF ANY, FOR ITSELF AND ON BEHALF OF:
(I) ANY TRUST ESTATE OF WHICH THE COLLATERAL IS A PART; (II) ALL BENEFICIALLY
INTERESTED PERSONS; (III) EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR
TITLE TO THE COLLATERAL SUBSEQUENT TO THE DATE OF THIS DEED; AND (IV) ALL OTHER
PERSONS TO THE EXTENT PERMITTED BY THE PROVISIONS OF LAWS OF THE STATE IN WHICH
THE COLLATERAL IS LOCATED. GRANTOR EXPRESSLY ACKNOWLEDGES THE RIGHT OF GRANTEE
TO ACCELERATE THE INDEBTEDNESS SECURED HEREBY AS PROVIDED HEREIN AND IN THE
SECOND LIEN CREDIT AGREEMENT AND THE POWER OF ATTORNEY GIVEN HEREIN TO GRANTEE
TO SELL THE COLLATERAL BY NON-JUDICIAL FORECLOSURE UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN
SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
DEED OR THE OTHER LOAN DOCUMENTS.
          14. Effect of Judgment. The obtaining of any judgment by Grantee and
any levy of any execution under any judgment upon the Collateral shall not
affect in any manner or to any extent the lien, security title and security
interest created by this Deed in or upon the Collateral or any part thereof, or
any liens, powers, rights and remedies of Grantee hereunder, but such liens,
powers, rights and remedies shall continue unimpaired as before until the
judgment or levy is satisfied.
          15. Remedies Cumulative. Each of the remedies provided herein are
cumulative and not exclusive of any remedies provided by (a) law or (b) any of
the other Loan Documents.
          16. Notices. All notices, demands, consents, statements, requests,
approvals and other communications hereunder (collectively, “Notices”) shall be
in writing. All Notices shall be given in the manner provided in the Second Lien
Credit Agreement.
          17. Time of Essence. Time is of the essence in this Deed.
          18. Deed in Trust. If title to the Collateral or any part thereof is
now or hereafter becomes vested in a trustee, any prohibition or restriction
against the creation of any lien on the Collateral shall be construed as a
similar prohibition or restriction against the creation of any lien on or
security interest in the beneficial interest of such trust.
          19. Amendments; Etc. This Deed cannot be terminated, cancelled,
modified, amended, supplemented, waived or discharged except by an instrument in
writing, duly acknowledged in form for recording signed by Grantor and Grantee
and in compliance with the Intercreditor Agreement.
          20. Successors and Assigns. The provisions of this Deed shall run with
the Land and shall bind Grantor, its successors and assigns, and all subsequent
encumbrances, tenants and subtenants of the Collateral (or any portion thereof),
and shall inure to the benefit of Grantee, its successors and assigns.



--------------------------------------------------------------------------------



 



11

          21. Severability. If any provision of this Deed or the application
thereof to any Person or circumstance shall, to any extent, be illegal, invalid
and/or unenforceable, the remainder of this Deed or the application of such
provision to Persons or circumstances other than those as to which it is
illegal, invalid and/or unenforceable, as the case may be, shall not be
affected, and each provision of this Deed shall be legal, valid and enforceable
to the extent permitted by law. The illegality, invalidity and/or
unenforceability of any provision of this Deed in any jurisdiction shall not
affect the legality, validity and/or enforceability thereof in any other
jurisdiction.
          22. Merger. This Deed, the Second Lien Credit Agreement and the other
Loan Documents constitute the entire understanding between Grantor and Grantee
with respect to the transactions contemplated by this Deed, and any and all
other agreements, understandings and statements (oral or written) between
Grantor and Grantee in connection therewith are merged into this Deed, the
Second Lien Credit Agreement and the other Loan Documents.
          23. Future Advances. This Deed shall secure the payment of all loans,
monies, credit and other Second Priority Obligations, whether the entire amount
shall have been advanced at the date hereof or at a later date, or having been
advanced, shall have been repaid in part and further advances made at a later
date, and whether or not related to the original advances, together with the
specified interest thereon all in accordance with the terms of the Second Lien
Credit Agreement or any of the other Loan Documents. It is understood that at
any time before the cancellation and release of this Deed, the terms of the
Second Lien Credit Agreement or any of the other Loan Documents, including the
terms of repayment, may from time to time be modified or amended in writing by
the parties thereto to include or provide for additional or future advances and
this Deed shall secure all such additional or future advances. The priority of
the lien of this Deed securing all advances referred to in this Section shall be
the same as the priority of the lien of this Deed securing Second Priority
Obligations outstanding on the date hereof.
          24. Conflict. In the event of express and direct contradiction between
any of the provisions of the Second Lien Credit Agreement and any of the
provisions contained herein, the provisions in the Second Lien Credit Agreement
shall control.
          25. Last Dollar. The Second Priority Obligations secured by this Deed
shall be reduced only by the last and final sums that Grantor repays with
respect to the Loans and shall not be reduced by any intervening repayments of
the Loans by Grantor, except as may otherwise be permitted herein. Such
intervening payments shall instead be deemed to reduce only such portions of the
Second Priority Obligations as are not secured by this Deed. As of the date of
recording of this Deed, the outstanding principal balance of the Loans exceeds
the amount of the maximum principal amount secured by this Deed, so that the
maximum principal amount secured by this Deed represents only a portion of the
Second Priority Obligations actually outstanding.
          26. Release.
          (a) This Deed shall terminate when the Second Priority Obligations
Payment Date shall have occurred. Upon termination of this Deed, Grantee shall
promptly execute, acknowledge and deliver to Grantor (i) an instrument, in
proper form for recording, without



--------------------------------------------------------------------------------



 



12

warranty, reconveying to Grantor the Property and (ii) any other termination
statements or instruments which Grantor shall reasonably request to evidence
such termination. Upon such recording, this Deed and the estate, right and
interest of Grantee in and to the Property shall be cancelled and thereafter be
of no further force and effect.
          (b) Notwithstanding anything to the contrary herein, at any time and
from time to time at the request of Grantor, prior to the occurrence of the
Second Priority Obligations Payment Date in connection with any sale or transfer
of such Collateral permitted under the Loan Documents or upon the effectiveness
of any written consent by Grantee or the requisite Lenders as provided under the
Second Lien Credit Agreement, to the release of the lien and security interest
granted hereby in any or all of the Collateral, the estate, right and interest
of Grantee in and to the Collateral shall be automatically cancelled and
reconveyed to Grantor and Grantee shall execute, acknowledge and deliver to
Grantor (i) an instrument, in proper form for recording, without warranty,
reconveying to Grantor such portion of the Collateral and (ii) any other
termination statements or instruments which Grantor shall reasonably request to
evidence such termination. Upon such recording, the estate, right and interest
of Grantee in and to such portion of the Collateral shall be cancelled and
thereafter be of no further force and effect.
          27. Security Agreement under Uniform Commercial Code. It is the
intention of the parties hereto that this Deed shall constitute a “security
agreement” within the meaning of the Uniform Commercial Code of the State of
Georgia, or if the perfection or nonperfection or priority of a Lien in any
Collateral is governed by the Uniform Commercial Code in effect in another
jurisdiction, such other Uniform Commercial Code (the “Code”) with respect to
any part of the Collateral which may or might now or hereafter be deemed to be
Personal Property. All of Grantor’s right, title and interest in the Personal
Property is hereby assigned to Grantee to secure the payment of the Second
Priority Obligations. If an Event of Default shall occur and be continuing, then
in addition to having any other right or remedy available at law or in equity,
Grantee shall have the remedies of a secured party under the Code, including
without limitation the right to take immediate and exclusive possession of the
Personal Property or any part thereof. The remedies of Grantee hereunder are
cumulative and the exercise of any one or more of the remedies provided for
herein or under the Code shall not be construed as a waiver of any of the other
remedies of Grantee, including having the Personal Property deemed part of the
realty upon any foreclosure so long as any part of the Second Priority
Obligations remains unsatisfied. Grantor hereby authorizes Grantee to cause to
be recorded in the County where the Land is located, as well as the applicable
offices of the applicable jurisdiction, such financing statements and fixture
filings as shall be necessary in order to perfect and preserve the priority of
Grantee’s lien upon the Personal Property.
          28. Grantee’s Fees and Expenses; Indemnification. (a) Without
duplication of any fees or expenses provided for under the Second Lien Credit
Agreement and the other Loan Documents, Grantor agrees to pay to Grantee within
30 days of written demand (including back-up documentation supporting such
reimbursement request) the amount of any and all reasonable out-of-pocket
expenses, disbursements and other reasonable charges of its counsel (including,
without limitation, local and special counsel) and of any experts, agents or
appraisers, which Grantee may incur in connection with (i) the administration of
this Deed, (ii) the custody or preservation of, or the sale of, collection from
or other realization upon any of the Collateral,



--------------------------------------------------------------------------------



 



13

(iii) the exercise, enforcement or protection of any of the rights of Grantee
hereunder, or (iv) the failure of Grantor to perform or observe any of the
provisions hereof.
     (b) Without duplication of any indemnification obligations provided for
under the Second Lien Credit Agreement and the other Loan Documents, Grantor
agrees to indemnify Grantee and the other Second Priority Secured Parties and
their Indemnitees against, and hold each of them harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
fees and disbursements and other reasonable charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery, or performance of this Deed or any claim,
litigation, investigation or proceeding relating hereto or to the Collateral,
whether or not the Second Priority Secured Parties or any of their Indemnitees
is a party thereto; provided that such indemnity shall not, as to Grantee, the
other Second Priority Secured Parties or any such Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of Grantee, the other Second Priority Secured Parties or such
Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
Second Priority Obligations secured hereby. The provisions of this Section 28
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of any of the Loans, or
the invalidity or unenforceability of any term or provision of this Deed. All
amounts due under this Section 28 shall be payable within 30 days of written
demand (including back-up documentation supporting such reimbursement request)
to Grantor given in accordance with Section 16 hereof.
          29. Additional Provisions. Notwithstanding anything contained herein
to the contrary:
          (a) Where any provision of this Deed is inconsistent with any
provision of Georgia law regulating the creation or enforcement of a lien,
security title, or security interest in real or personal property including, but
not by way of limitation, the Code, as amended, modified and/or replaced from
time to time, the provisions of Georgia law shall take precedence over the
provisions of this Deed, but shall not invalidate or render unenforceable any
other provisions of this Deed that can be construed in a manner consistent with
Georgia law. The words “lien of this Deed” or words of similar import shall mean
the lien, security title and security interest created and conveyed by this
Deed.
          (b) To the extent the laws of the State of Georgia limit (i) the
availability of the exercise of any of the remedies set forth in this Deed,
including without limitation the remedies involving a power of sale on the part
of Grantee and/or the Lenders and the right of Grantee and the Lenders to
exercise self-help in connection with the enforcement of the terms of this Deed,
or (ii) the enforcement of waivers and indemnities made by Grantor, such
remedies, waivers, or indemnities shall be exercisable or enforceable, any
provisions in this Deed to the contrary notwithstanding, if, and to the extent,
permitted by the laws in force at the time of the exercise of such remedies or
the enforcement of such waivers or indemnities without regard to



--------------------------------------------------------------------------------



 



14

the enforceability of such remedies, waivers or indemnities at the time of the
execution and delivery of this Deed.
          (c) Nothing in this Deed shall be deemed to be a waiver by Grantor of
the time limitations on issuance of process set out in the Official Code of
Georgia or the Rules and Regulations of the State of Georgia.
          (d) To the fullest extent permitted by applicable law, the lien,
security interest and security title of this Deed with respect to any future
advances, modifications, extensions, and renewals referred to herein and made
from time to time shall have the same priority to which this Deed otherwise
would be entitled as of the date this Deed is executed and recorded without
regard to the fact that any such future advance, modification, extension, or
renewal may occur after the Deed is executed.
          (e) Even though the lien, security title and security interest of this
Deed shall be released from the Collateral subject to Article I, any of the
terms and provisions of this Deed that are expressly intended to survive, shall
nevertheless survive the release or satisfaction of this Deed whether
voluntarily granted by Grantee or the Lenders, as a result of a judicial or
non-judicial foreclosure of this Deed or in the event a deed in lieu of
foreclosure is granted by Grantor to Grantee and/or the Lenders.
          (f) Any receiver appointed under this Deed shall have all of the usual
powers and duties of receivers pursuant to Georgia common and statutory law,
including, but not limited to, Official Code of Georgia Sections 9-8-1 through
9-8-14, as amended, modified and/or replaced from time to time.
          (g) It is the intent of the parties to secure payment of the Second
Priority Obligations. The total amount of the Second Priority Obligations may
decrease or increase from time to time. It is expressly agreed that the Second
Priority Obligations may from time to time be reduced to a zero balance without
such repayment operating to extinguish or release the lien, security title and
security interest created by this Deed. This Deed shall remain in full force and
effect as to any subsequent future advances made after the zero balance without
loss of any priority until the Second Priority Obligations are paid in full and
satisfied and all agreements between Grantor and Grantee for further advances
have been terminated and this Deed released of record.
          30. Compliance with Applicable Law. Anything elsewhere herein
contained to the contrary notwithstanding,
          (a) Non-Residential Status of Secured Collateral. Grantor represents
and warrants to Grantee and the other Secured Parties that none of the
Collateral is to be used as a dwelling place by Grantor at the time this Deed is
entered into and, accordingly, the notice requirement of O.C.G.A. §§44-14-162.2
and 44-14-162.3 shall not be applicable to any exercise of the power of sale
contained in this Deed.
          (b) Commercial Transaction. The interest of Grantee hereunder and the
obligations of Grantor for the Second Priority Obligations arise from the
“commercial transaction” within the meaning of O.C.G.A. § 44-14-260(1).
Accordingly, pursuant to



--------------------------------------------------------------------------------



 



15

O.C.G.A. § 44-14-263, Grantor waives any and all rights which Grantor may have
to notice prior to seizure by Grantee of any interest in personal property of
Grantor which constitutes part of the Collateral, whether such seizure is by
writ of possession or otherwise, and also waives the requirement for any bond in
connection with any writ of immediate possession sought by Grantee.
          (c) All agreements between Grantor and Grantee are expressly limited
so that in no event whatsoever shall the amount paid or agreed to be paid to
Grantee exceed the highest lawful rate of interest permissible under the laws of
the State of Georgia. If, from any circumstances whatsoever, fulfillment of any
provision hereof or in the Loan Documents at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of the State of Georgia; and if for any reason whatsoever Grantee
shall ever receive as interest an amount which would be deemed unlawful such
interest shall be applied to the payment of the last maturing installment or
installments of the Second Priority Obligations (whether or not then due and
payable) and not to the payment of interest.
          31. Intercreditor Agreement Notwithstanding anything herein to the
contrary, the Lien and security interest granted to Grantee pursuant to this
Deed or any other Loan Document and the exercise of any right or remedy by the
Grantee or any of the other Second Priority Secured Parties hereunder or under
any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Deed and any other Loan Document, the terms of the Intercreditor
Agreement shall govern and control with respect to any right or remedy. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, all rights and remedies of Grantee and the other Second Priority
Secured Parties shall be subject to the terms of the Intercreditor Agreement,
and until the First Priority Obligations Payment Date, any obligation of Grantor
hereunder or under any other Loan Document with respect to the delivery or
control of any Collateral, the novation of any lien on any certificate of title,
bill of lading or other document, the giving of any notice to any bailee or
other Person, the provision of voting rights or the obtaining of any consent of
any Person shall be deemed to be satisfied if Grantor or any of the other Second
Priority Secured Parties, complies with the requirements of the similar
provision of the applicable First Lien Loan Document. Until the First Priority
Obligations Payment Date, the delivery of any Collateral to the First Lien
Collateral Agent pursuant to the First Lien Loan Documents shall satisfy any
delivery requirement hereunder or under any other Loan Document.
          32. Subordination. Notwithstanding anything to the contrary contained
in this Deed, the lien created by this Deed on the Collateral described herein
is junior and subordinate to the lien on such Collateral created by the First
Lien Deed to Secure Debt, Assignment of Leases and Rents and Security Agreement
dated as of April 30, 2007, any mortgage, deed to secure debt, deed of trust,
deed or similar instrument now or hereafter granted to JPMorgan Chase Bank,
N.A., as collateral agent, and its successors and assigns, in such Collateral,
in accordance with the provisions of the Intercreditor Agreement dated as of
April 30, 2007 among JPMorgan Chase Bank, N.A., as collateral agent for the
First Priority Secured Parties referred to therein,



--------------------------------------------------------------------------------



 



16

Grantee, as collateral agent for the Second Priority Secured Parties referred to
therein, Grantor and the other Loan Parties (as defined in the Intercreditor
Agreement) referred to therein, and any other Persons who become parties
thereto, as amended from time to time.
(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



17

          IN WITNESS WHEREOF, the undersigned, by its duly elected officers and
pursuant to proper authority of its board of directors has duly executed,
sealed, acknowledged and delivered this instrument under seal as of the date
indicated, which instrument is intended to be effective as of said date.

              Signed, sealed and delivered in the presence of:       GRANTOR:
 
                    DELTA AIR LINES, INC., a
Unofficial Witness
      Delaware corporation
 
           
 
      By:    
 
           
Notary Public
          Name:
 
          Title:
My Commission Expires:
           
 
           
 
[NOTARIAL SEAL]
          [AFFIX CORPORATE SEAL]





--------------------------------------------------------------------------------



 



SCHEDULE A
LEGAL DESCRIPTION
Parcel 1, A-3 Building and parking:
Tract 1:
Tax parcel 14 -0127-LL-111-5
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a pk nail found at the intersection of the northerly right-of-way line
of International Boulevard, having a 50' wide right-of-way, and the common line
between that parcel now or formerly owned by Hospitality Properties, Inc. and
that parcel described herein, said pk nail being the POINT OF BEGINNING; THENCE
run along said common property line, North 33 degrees 09 minutes 12 seconds West
for a distance of 561.64 feet to a point at the intersection of said common line
and the southerly right-of-way line of Interstate Highway 85, having a variable
width right-of-way; THENCE along said southerly right-of-way line the following
courses and distances: THENCE along a curve to the right having a radius of
11309.16 feet and an arc length of 373.41 feet, being subtended by a chord of
North 65 degrees 53 minutes 57 seconds East for a distance of 373.40 feet to a
point; THENCE North 66 degrees 54 minutes 38 seconds East for a distance of
37.05 feet to a 1" capped pipe found; THENCE leaving said southerly right-of-way
line, run South 01 degrees 33 minutes 58 seconds West for a distance of 573.48
feet to a 1/2" rebar found on the northerly right-of-way line of International
Boulevard; THENCE run along said northerly right-of-way line South 39 degrees 10
minutes 13 seconds West for a distance of 82.49 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 2.955 acres, as more fully shown and
delineated as Tract 1 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 2:
Tax parcels 14 -0127-LL-074-5 and 14 -0127-LL-100-8
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
COMMENCE at a nail & cap found at the intersection of the westerly right-of-way
line of Lang Avenue, having a 40' wide right-of-way, and the southerly
right-of-way line of International

 



--------------------------------------------------------------------------------



 



Boulevard, having a 50' wide right-of-way; THENCE North 01 degree 58 minutes 20
seconds East for a distance of 25.04 feet to a point in the middle of
International Boulevard; THENCE North 01 degree 14 minutes 20 seconds East for a
distance of 25.06 feet to a pk nail set on the northerly right-of-way line of
International Boulevard, said pk nail being the POINT OF BEGINNING; THENCE run
along said northerly right-of-way line along a curve to the left having a radius
of 434.26 feet and an arc length of 380.43 feet, being subtended by a chord of
South 69 degrees 57 minutes 10 seconds West for a distance of 368.38 feet to a
1/2" rebar found; THENCE North 01 degree 33 minutes 58 seconds East for a
distance of 573.48 feet to a 1" capped pipe found on the southerly right-of-way
line of Interstate Highway 85, having a variable width right-of-way; THENCE run
along said southerly right-of-way line the following courses and distances:
THENCE North 66 degrees 54 minutes 40 seconds East for a distance of 330.03 feet
to a point, said point being located South 75 degrees 50 minutes 17 seconds West
a distance of 0.7 feet from a broken concrete monument found; THENCE South 88
degrees 43 minutes 59 seconds East for a distance of 51.76 feet to a concrete
monument found; THENCE South 72 degrees 20 minutes 19 seconds East for a
distance of 28.78 feet to a 1/2" rebar set; THENCE leaving said southerly
right-of-way line run South 01 degrees 16 minutes 06 seconds West for a distance
of 225.15 feet to a point; THENCE South 87 degrees 30 minutes 15 seconds East
for a distance of 126.24 feet to a point; THENCE along a curve to the right
having a radius of 277.51 feet and an arc length of 30.18 feet, being subtended
by a chord of South 84 degrees 59 minutes 45 seconds East for a distance of
30.16 feet to a point; THENCE South 01 degrees 14 minutes 00 seconds West for a
distance of 346.72 feet to a 1/2" rebar set on the northerly right-of-way line
of Custer Street, having a 50' wide right-of-way; THENCE run along said
northerly right-of-way line North 85 degrees 34 minutes 27 seconds West for a
distance of 156.53 feet to a pk nail set; THENCE North 88 degrees 12 minutes 27
seconds West for a distance of 40.06 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 6.095 acres, as more fully shown and
delineated as Tract 2 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 3:
The northern portion of tax parcel 14 -0127-LL-105-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a 1/2" rebar found at the intersection of the southerly right-of-way
line of Willingham Drive, having a variable width right-of-way, and the westerly
right-of-way line of Elkins Street, having a 40' wide right-of-way, said 1/2"
rebar being the POINT OF BEGINNING; THENCE run along said westerly right-of-way
line the following courses and distances: THENCE South 17 degrees 56 minutes 46
seconds West for a distance of 150.02 feet to a 1/2" rebar set; THENCE

2



--------------------------------------------------------------------------------



 



South 18 degrees 06 minutes 00 seconds West for a distance of 40.01 feet to a
1/2" rebar set; THENCE leaving said westerly right-of-way line, run North 72
degrees 16 minutes 20 seconds West for a distance of 152.40 feet to a point;
THENCE North 72 degrees 16 minutes 10 seconds West for a distance of 99.28 feet
to a point; THENCE along a curve to the left having a radius of 277.51 feet and
an arc length of 59.63 feet, being subtended by a chord of North 75 degrees 46
minutes 16 seconds West for a distance of 59.52 feet to a point; THENCE along a
curve to the left having a radius of 277.51 feet and an arc length of 30.18
feet, being subtended by a chord of North 84 degrees 59 minutes 45 seconds West
for a distance of 30.16 feet to a point; THENCE North 87 degrees 30 minutes 15
seconds West for a distance of 126.24 feet to a point; THENCE North 01 degrees
16 minutes 06 seconds East for a distance of 225.15 feet to a 1/2" rebar set on
the southerly right-of-way line of Willingham Drive; THENCE along said southerly
right-of-way line the following courses and distances: THENCE South 72 degrees
10 minutes 00 seconds East for a distance of 208.08 feet to a 1/2" rebar set;
THENCE North 08 degrees 14 minutes 20 seconds East for a distance of 19.03 feet
to a 1/2" rebar set; THENCE South 72 degrees 01 minutes 50 seconds East for a
distance of 171.95 feet to a 1/2" rebar set; THENCE South 72 degrees 13 minutes
33 seconds East for a distance of 150.05 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 2.201 acres, as more fully shown and
delineated as Tract 3 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Tract 4:
The southern portion of tax parcel 14 -0127-LL-105-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, 14th District,
Fulton County, Georgia, and being more particularly described as follows:
BEGIN at a 1/2" rebar found at the intersection of the westerly right-of-way
line of Elkins Street, having a 40' wide right-of-way, and the northerly
right-of-way line of Custer Street, having a 50' wide right-of-way, said 1/2"
rebar being the POINT OF BEGINNING; THENCE along said northerly right-of-way
line the following courses and distances: THENCE along a curve to the left
having a radius of 608.68 feet and an arc length of 103.64 feet, being subtended
by a chord of North 77 degrees 25 minutes 50 seconds West for a distance of
103.51 feet to a point; THENCE North 86 degrees 07 minutes 40 seconds West for a
distance of 111.97 feet to a point; THENCE leaving said northerly right-of-way
line, run North 01 degrees 14 minutes 00 seconds East for a distance of 346.72
feet to a point; THENCE along a curve to the right having a radius of 277.51
feet and an arc length of 59.63 feet, being subtended by a chord of South 75
degrees 46 minutes 16 seconds East for a distance of 59.52 feet to a point;
THENCE South 72 degrees 16 minutes 10 seconds East for a distance of 99.28 feet
to a point; THENCE South 72 degrees 16 minutes 20 seconds East for a distance of
152.40 feet to a point on the westerly right-of-way line

3



--------------------------------------------------------------------------------



 



of Elkins Street; THENCE along said westerly right-of-way line, South 17 degrees
53 minutes 20 seconds West for a distance of 299.96 feet to the POINT OF
BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 1.908 acres, as more fully shown and
delineated as Tract 4 on that ALTA/ACSM Land Title Survey for General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Company, prepared by R.A. Hathaway, Georgia Registered Land Surveyor
No. 1550 of Post, Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Parcel 2, A-4 Software Testing Building:
Tax parcel 14 -0098-LL-022-9
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 97 and 98, 14th
District, Fulton County, Georgia, and being more particularly described as
follows:
COMMENCING at a point at the intersection of the northwesterly right-of-way of
Atlanta Avenue (right-of-way varies) and the southwesterly right-of-way of Doug
Davis Drive (65 feet right-of-way); proceeding thence northwesterly along said
right-of-way of Doug Davis Drive a distance of 260.76 feet to 3/8" rebar found,
said point being the POINT OF BEGINNING; thence leaving said right-of-way of
Doug Davis Drive and proceeding South 31 degrees 47 minutes 51 seconds West a
distance of 452.92 feet to a 5/8" rebar found on the northerly right-of-way of
Airport Loop Road (right-of-way varies), said rebar found 0.36 feet South and
0.82 feet East from 1/2" rebar found; thence proceeding along said right-of-way
of Airport Loop Road North 58 degrees 09 minutes 50 seconds West a distance of
250.00 feet to a 5/8" rebar found; thence leaving said right-of-way of Airport
Loop Road and proceeding North 31 degrees 47 minutes 51 seconds East a distance
of 452.78 feet to a 5/8" rebar found on the southwesterly right-of-way of Doug
Davis Drive; thence proceeding South 58 degrees 11 minutes 48 seconds East a
distance of 250.00 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 113,213 square feet or 2.5990 acres, as
more fully shown and delineated on that ALTA/ACSM Land Title Survey for General
Electric Capital Corporation, American Express Travel Related Services Company,
Inc., Delta Air Lines, Inc., Chicago Title Insurance Company, and Lawyers Title
Insurance Corporation, prepared by Jon G. Adams, Georgia Registered Land
Surveyor No. 2768 of Travis Pruitt and Associates, Inc., dated November 19,
2004, revised November 23, 2004.
Parcel 3, Reliability Center:
Tax parcel 14 -0098-LL-023-7
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 97 and 98, 14th
District, Fulton County, Georgia, and being more particularly described as
follows:

4



--------------------------------------------------------------------------------



 



COMMENCING at a point at the intersection of the northwesterly right-of-way of
Atlanta Avenue (right-of-way varies) and the southwesterly right-of-way of Doug
Davis Drive (65 feet right-of-way); proceeding thence northwesterly along said
right-of-way of Doug Davis Drive a distance of 260.76 feet to 3/8" rebar found;
thence continuing along said right-of-way of Doug Davis Drive North 58 degrees
11 minutes 48 seconds West a distance of 250.00 feet to a 5/8" rebar found, said
point being the POINT OF BEGINNING; thence leaving said right-of-way of Doug
Davis Drive and proceeding South 31 degrees 47 minutes 51 seconds West a
distance of 452.78 feet to a 5/8" rebar found on the northerly right-of-way of
Airport Loop Road (right-of-way varies); thence proceeding along said
right-of-way of Airport Loop Road North 58 degrees 09 minutes 50 seconds West a
distance of 914.38 feet to a 1/2" rebar found; thence leaving said right-of-way
of Airport Loop Road and proceeding North 31 degrees 40 minutes 39 seconds East
a distance of 452.26 feet to a 1/2" rebar found on the southwesterly
right-of-way of Doug Davis Drive; thence proceeding along said right-of-way of
Doug Davis Drive South 58 degrees 11 minutes 48 seconds East a distance of
915.33 feet to the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 413,989 square feet or 9.5038 acres, as
more fully shown and delineated on that ALTA/ACSM Land Title Survey for General
Electric Capital Corporation, American Express Travel Related Services Company,
Inc., Delta Air Lines, Inc., Chicago Title Insurance Company and Lawyers Title
Insurance Corporation, prepared by Jon G. Adams, Georgia Registered Land
Surveyor No. 2768 of Travis Pruitt and Associates, Inc., dated November 19,
2004, revised November 23, 2004.
Parcel 4, Reservations Center:
Tax parcels 14 -0098-LL-031-0 and 14 -0098-0006-047-9
ALL THAT TRACT or parcel of land lying and being in Land Lot 98 of the 14th
District, City of Hapeville, Fulton County, Georgia, and being more particularly
described as follows:
BEGIN at a brass right-of-way marker found, Marked AP104, on the northeastern
right-of-way line of Doug Davis Drive (having a 65 foot right-of-way width),
said brass marker being North 1330864.2320 East 2220756.8840 on the Georgia
State Plane Coordinate System, North American Datum of 1983, thence leaving said
northeastern right-of-way line, run in a generally northeasterly direction along
the southeastern boundary line of property now or formerly owned by Delta Air
Lines, Inc., the following courses and distances: North 43 degrees 28 minutes 23
seconds East a distance of 153.78 feet to an iron pin found; North 22 degrees 53
minutes 04 seconds East a distance of 49.53 feet to a point; North 42 degrees 14
minutes 42 seconds East a distance of 184.99 feet to a point; thence continuing
along said southeastern boundary line of property now or formerly owned by Delta
Air Lines, Inc., North 42 degrees 26 minutes 56 seconds East a distance of
643.57 feet to a point, thence leaving said boundary lines of property, run
South 54 degrees 21 minutes 55 seconds East a distance of 67.53 feet to a point;
thence North 40 degrees 40 minutes 28 seconds East a distance of 170.75 feet to
a point on the southwestern right-of-way line of Central Avenue (having a
variable right-of-way width); run thence along said southwestern right-of-way
line in a generally southeasterly direction, the

5



--------------------------------------------------------------------------------



 



following courses and distances: South 54 degrees 54 minutes 58 seconds East a
distance of 61.15 feet to a point; South 38 degrees 10 minutes 18 seconds West a
distance of 25.03 feet to a point; South 54 degrees 46 minutes 24 seconds East a
distance of 40.06 feet to a point; thence along the southwestern right-of-way
line of Central Avenue, South 54 degrees 46 minutes 24 seconds East a distance
of 191.63 feet to an iron pin found; thence along the southwestern right-of-way
line of Central Avenue, South 54 degrees 46 minutes 24 seconds East a distance
of 497.29 feet to an iron pin set; thence leaving said southwestern right-of-way
line, run along the northwestern boundary line of property now or formerly a
“City Park” South 35 degrees 13 minutes 31 seconds West a distance of 239.53
feet to an iron pin set, run thence along the northern and western boundary line
of property now or formerly owned by First National Bank of Atlanta in a
generally northwesterly, southwesterly and southeasterly direction the following
courses and distances: North 88 degrees 59 minutes 11 seconds West a distance of
78.48 feet to an iron pin found; North 73 degrees 57 minutes 36 seconds West a
distance of 54.39 feet to an iron pin found; South 76 degrees 51 minutes 42
seconds West a distance of 147.41 feet to an iron pin found; South 70 degrees 23
minutes 26 seconds West a distance of 64.07 feet to an iron pin found; South 67
degrees 47 minutes 00 seconds West a distance of 72.40 feet to an iron pin
found; South 74 degrees 31 minutes 22 seconds West a distance of 249.00 feet to
an iron pin found; South 16 degrees 44 minutes 46 seconds West a distance of
154.29 feet to an iron pin found; South 03 degrees 13 minutes 44 seconds East a
distance of 210.34 feet to an iron pin found; and South 32 degrees 01 minutes 39
seconds West a distance of 96.77 feet to an iron pin found on the northeastern
right-of-way line of Doug Davis Drive run thence along said northeastern
right-of-way line in a generally northwesterly direction, the following courses
and distances: North 58 degrees 04 minutes 40 seconds West a distance of 534.66
feet to an iron pin found and North 58 degrees 04 minutes 30 seconds West a
distance of 191.35 feet to a brass right-of-way marker found, marked AP104, said
brass marker being the POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 17.97065 acres, as more fully shown and
delineated on that ALTA/ACSM Land Title Survey entitled “Delta Reservations
Center, 700 South Central Avenue” for Delta Air Lines, Inc., General Electric
Capital Corporation, American Express Travel Related Services Company, Inc.,
Chicago Title Insurance Company and Lawyers Title Insurance Corporation,
prepared by R.A. Hathaway, Georgia Registered Land Surveyor No. 1550 of Post,
Buckley, Schuh & Jernigan, Inc., dated November 23, 2004.
Parcel 9 (East of Lang Ave.), Tract One:
Tax parcel 14 -0127-LL-112-3
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, District 14,
Fulton County, Georgia, and being more particularly described as follows:
BEGINNING at a nail set located at the intersection of the easterly right-of-way
(R/W) of Lang Avenue (40'R/W) with the southerly R/W of Custer Street (50'R/W);
THENCE continue along the southerly R/W of Custer Street S86°11'25"E 167.62' to
an IPF; THENCE leaving said R/W

6



--------------------------------------------------------------------------------



 



S01°44'10"W 150.88' to a nail set; THENCE S87°41'00"E 166.50' to a nail set
located on the westerly R/W of Elkins Street 40'R/W; THENCE continue along said
R/W along a curve to the left an arc distance of 50.00' (said curve being
subtended by a chord bearing of S04°40'10"W and a chord distance of 50.00'
having a radius of 1,020.63') to a point; THENCE continue along said R/W
S03°29'20"W 49.97' to a point; THENCE continue along said R/W S02°23'30"W 49.97'
to a point; THENCE continue along said R/W S02° 34'30"W 49.94' to a nail set;
THENCE leaving said R/W N87°36'15"W 162.50' to an IPF; THENCE continue
N87°35'42"W 166.39' to a nail set located on the easterly R/W of Lang Avenue;
THENCE continue along the easterly R/W of Lang Avenue N02°00'00"E 198.80' to an
IPF; THENCE continue along said R/W N01°29'30"E 155.80' to a nail set and the
Point of Beginning.
SAID TRACT OR PARCEL OF LAND contains 2.101 acres, as more fully shown and
delineated as Parcel 9 (East of Lang Ave.), Tract One, on that ALTA/ACSM Land
Title Survey for Delta Air Lines, Inc., General Electric Capital Corporation, as
Collateral Agent, American Express Travel Related Services Company, Inc., as
Collateral Agent, Lawyers Title Insurance Corporation, Chicago Title Insurance
Company and LandAmerica National Commercial Services, prepared by George M.
Venable, Jr., Georgia Registered Land Surveyor No. 1331 of Bostwick, Duke,
Harper & Worthy, Inc., dated November 16, 2004, revised November 23, 2004.
Parcel 9 (East of Lang Ave.), Tract Two:
Tax parcel 14 -0127-LL-113-1
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 127, District 14,
Fulton County, Georgia, and being more particularly described as follows:
Commence at a nail set located at the intersection of the easterly right-of-way
(R/W) of Lang Avenue (40'R/W) with the southerly R/W of Custer Street (50'R/W);
THENCE continue along the southerly R/W of Custer Street S86°11'25"E 167.62' to
an IPF and the POINT OF BEGINNING; THENCE continue along said R/W S88°34'09"E
50.35' to a nail set; THENCE Continue along said R/W on a curve to the right an
arc distance of 140.74' (said curve being subtended by a chord bearing of
S79°30'11"E and a chord distance of 140.47' having a radius of 652.48') to an
IPF located at intersection of the southerly R/W of Custer Street with the
westerly R/W of Elkins Street (40'R/W); THENCE along the westerly R/W of Elkins
Street along a curve to the left an arc distance of 133.51' (said curve being
subtended by a chord bearing of S11°31'46"W and a chord distance of 133.38'
having a radius of 892.60') to a nail set; THENCE leaving said R/W N87°41'00"W
166.50' to a nail set; THENCE N01°44'10"E 150.88' to an IPF located on the
southerly R/W of Custer Street and the Point of Beginning.
SAID TRACT OR PARCEL OF LAND contains 0.595 acres, as more fully shown and
delineated as Parcel 9 (East of Lang Ave.), Tract Two, on that ALTA/ACSM Land
Title Survey for Delta Air Lines, Inc., General Electric Capital Corporation, as
Collateral Agent, American Express Travel Related Services Company, Inc., as
Collateral Agent, Lawyers Title Insurance Corporation, Chicago Title Insurance
Company and LandAmerica National Commercial

7



--------------------------------------------------------------------------------



 



Services, prepared by George M. Venable, Jr., Georgia Registered Land Surveyor
No. 1331 of Bostwick, Duke, Harper & Worthy, Inc., dated November 16, 2004,
revised November 23, 2004.
Parcel 7, Camp Creek Employee Parking Lot and Access Easement:
Camp Creek Employee Parking Lot:
Tax parcels 13 -0005-LL-001-7 and 13 -0005-LL-004-1
ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 5, 13th District,
Fulton County Georgia and being more particularly described as follows:
BEGINNING at a 1-inch open top found at the intersection of the northern
right-of-way line First Avenue (50 foot R/W) and the former eastern right-of-way
line of Alcott Place (50 foot R/W) (said point of beginning having a Georgia
State Plane (West Zone) NAD 1983 value of north 1324738.53 and east 2205719.90);
thence along said eastern right-of-way line North 17 degrees 44 minutes 17
seconds West a distance of 682.52 feet to a iron pin set; thence leaving said
right-of-way line North 88 degrees 14 minutes 22 seconds East a distance of
225.08 feet to a iron pin set; thence North 41 degrees 57 minutes 59 seconds
East a distance of 490.58 feet to a iron pin set; thence South 48 degrees 10
minutes 02 seconds East a distance of 40.50 feet to a iron pin set; thence North
41 degrees 57 minutes 59 seconds East a distance of 98.77 feet to a iron pin
set; thence North 48 degrees 10 minutes 02 seconds West a distance of 40.50 feet
to a iron pin set; thence North 41 degrees 57 minutes 59 seconds East a distance
of 336.04 feet to a iron pin set; thence North 01 degrees 45 minutes 38 seconds
West a distance 316.62 feet to a iron pin set; thence North 38 degrees 32
minutes 09 seconds West a distance of 256.40 feet to an iron pin set; thence
North 01 degrees 45 minutes 38 seconds West a distance of 41.76 feet to a iron
pin set; thence North 38 degrees 32 minutes 09 seconds West a distance of 396.02
feet to an iron pin set; thence North 29 degrees 25 minutes 41 seconds West a
distance of 204.83 feet to an iron pin set; thence along the arc of a curve to
the right (said curve having a radius of 29.30 feet with a chord length of 50.56
feet on a bearing of North 30 degrees 12 minutes 07 seconds East) an arc
distance of 60.99 feet to a iron pin set on the southern right-of-way line of
Northwest Drive (50 foot R/W); thence along said right-of-way line North 89
degrees 49 minutes 55 seconds East a distance of 365.00 feet to a iron pin set;
thence leaving said right-of-way line South 15 degrees 10 minutes 33 seconds
East a distance of 173.87 feet to a iron pin set; thence South 89 degrees 53
minutes 25 seconds East a distance of 70.03 feet to an iron pin set; thence
North 22 degrees 32 minutes 55 seconds East a distance of 182.43 feet to an iron
pin set on the southern right-of-way line of said Northwest Drive; thence along
said right-of-way line North 89 degrees 49 minutes 55 seconds East a distance of
268.38 feet to an iron pin set; thence leaving said right-of-way line South 00
degrees 32 minutes 07 seconds East a distance of 33.09 feet to an iron pin set;
thence along the arc of a curve to the right (said curve having a radius of
350.00 feet with a chord length of 478.49 feet on a bearing of South 44 degrees
52 minutes 56 seconds East) an arc distance of 526.83 feet to a iron pin set;
thence South 01 degrees 45 minutes 38 seconds East a distance of 243.54 feet to
an iron pin set; thence South 88 degrees 14 minutes 22 seconds West a distance
of 24.00 feet to an iron pin set; thence South 01 degrees 45 minutes 38 seconds
East a distance of 1829.99 feet to an iron pin set on the northern right-of-way
line of said First Avenue;

8



--------------------------------------------------------------------------------



 



thence along said right-of-way line South 88 degrees 14 minutes 22 seconds West
a distance of 91.00 feet to an iron pin set; thence along said right-of-way line
North 89 degrees 49 minutes 34 seconds West a distance of 150.15 feet to an iron
pin set; thence along said right-of-way line North 89 degrees 29 minutes 41
seconds West a distance of 1098.02 feet to a 1-inch open top found and the TRUE
POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 57.558 acres, as more fully shown and
delineated on that Property Survey for Delta Air Lines, Inc., entitled “Delta
Parking Lot,” prepared by Chester M. Smith, Jr., Georgia Registered Land
Surveyor No. 1445 of Metro Engineering and Surveying Co., Inc., dated
November 5, 2004, revised November 23, 2004.
Access Easement:
TOGETHER WITH the Access Easement appurtenant to the foregoing Parcel 7 by
virtue of that Limited Warranty Deed from Gateway Airport Associates, L.P. to
Delta Air Lines, Inc., dated March 21, 1997, filed March 24, 1997, recorded in
Deed Book 22352, Page 255, aforesaid records, over and across the following
Access Easement Area:
ALL THAT TRACT OR PARCEL OF LAND, lying and being in Land Lot 5 of the 13th
District of Fulton County, Georgia being more particularly described as follows:
Commencing at the former intersection of the northeasterly right-of-way line of
Oak Hill Drive (50 foot right-of-way) and the northern right-of-way line of
Northwest Drive (50 foot right-of-way) and running thence in a northeasterly
direction along said northern right-of-way line of Northwest Drive a distance of
801.86 feet to a point along the northern right-of-way of Northwest Drive, said
point being THE TRUE POINT OF BEGINNING; thence leaving said right-of-way and
running North 00 degrees 32 minutes 07 seconds East a distance of 233.45 feet to
a point on the southern right-of-way line of Camp Creek Parkway (variable width
right-of-way) and also being located on the land lot line common to Land Lot 5
of the 13th District and Land Lot 192 of the 14th District of Fulton County;
thence easterly along said right-of-way and common land lot line South 89
degrees 27 minutes 53 seconds East a distance of 100.0 feet to a point; thence
leaving said right-of-way and common land lot line and running South 00 degrees
32 Minutes 07 seconds West a distance of 232.22 feet to a point on the northern
right of way line of Northwest Drive (50 foot right-of-way); thence running in a
southwesterly direction along said right-of-way line a distance of 100.01 feet
to a point, said point being the TRUE POINT OF BEGINNING.
SAID ACCESS EASEMENT AREA contains 0.5345 acre, as more fully shown and
delineated as Ingress/Egress Drive Easement on that Property Survey for Delta
Air Lines, Inc., entitled “Delta Parking Lot,” prepared by Chester M. Smith,
Jr., Georgia Registered Land Surveyor No. 1445 of Metro Engineering and
Surveying Co., Inc., dated November 5, 2004, revised November 23, 2004.

9



--------------------------------------------------------------------------------



 



3425 & 3429 Elkins Street:
3425 Elkins Street:
Tax parcel 14 -0127-0003-040-2
ALL THAT TRACT OF LAND lying and being in the City of Hapeville, Land Lot 127 of
the 14th District of Fulton County, Georgia, being more particularly described
as follows:
TO FIND THE TRUE POINT OF BEGINNING, BEGIN at an iron pin found at the
intersection of the southern right-of-way line of Orchard Street (40 foot
right-of-way) with the western right-of-way line of Elkins Street (40 foot
right-of-way), said iron pin located at a point having State Plane Coordinates,
Georgia West Zone (NAD 83) of North 1,331,523.97 and East 2,219,436.72, and run
thence along said right-of-way of Elkins Street the following courses and
distances: North 0 degrees 41 minutes 08 seconds West 40.03 feet to a 1" open
top pipe located at the intersection of the northern right-of-way line of
Orchard Street (40 foot right-of-way) with the western right-of-way line of
Elkins Street (40 foot right-of-way); North 1 degree 39 minutes 42 seconds East
50.04 feet to a 1" crimped top pipe found; North 1 degree 26 minutes 44 seconds
East 50.02 feet to a 1" open top pipe found; North 1 degree 10 minutes 23
seconds East 50.00 feet to a computed point, said computed point being the TRUE
POINT OF BEGINNING; from the TRUE POINT OF BEGINNING as thus established,
continue along said right-of-way line of Elkins Street North 1 degree 10 minutes
23 seconds East 50.00 feet to a 1/2" rebar set; thence leave said right-of-way
line of Elkins Street and run North 88 degrees 46 minutes 39 seconds West 162.50
feet to a 1/2" rebar found; thence run South 0 degrees 58 minutes 33 seconds
West 49.96 feet to a computed point; thence run South 88 degrees 45 minutes 46
seconds East 162.33 feet to the TRUE POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 8,117 square feet, as more fully shown and
delineated as 3425 Elkins Street (Lot 89) on that ALTA/ACSM Land Title Survey
for General Electric Capital Corporation, American Express Travel Related
Services Company, Inc., Delta Air Lines, Inc., Chicago Title Insurance Company,
and Lawyers Title Insurance Corporation, prepared by R.A. Hathaway, Georgia
Registered Land Surveyor No. 1550 of Post, Buckley, Schuh & Jernigan, Inc.,
dated November 23, 2004.
3429 Elkins Street:
Tax parcel 14 -0127-0003-041-0
ALL THAT TRACT OF LAND lying and being in the City of Hapeville, Land Lot 127 of
the 14th District of Fulton County, Georgia, being more particularly described
as follows:
TO FIND THE TRUE POINT OF BEGINNING, BEGIN at an iron pin found at the
intersection of the southern right-of-way line of Orchard Street (40 foot
right-of-way) with the western right-of-way line of Elkins Street (40 foot
right-of-way), said iron pin located at a point having State Plane Coordinates,
Georgia West Zone (NAD 83) of North 1,331,523.97 and East 2,219,436.72,

10



--------------------------------------------------------------------------------



 



and run thence along said right-of-way of Elkins Street the following courses
and distances: North 0 degrees 41 minutes 08 seconds West 40.03 feet to a 1"
open top pipe located at the intersection of the northern right-of-way line of
Orchard Street (40 foot right-of-way) with the western right-of-way line of
Elkins Street (40 foot right-of-way); North 1 degree 39 minutes 42 seconds East
50.04 feet to a 1" crimped top pipe found; North 1 degree 26 minutes 44 seconds
East 50.02 feet to a 1" open top pipe found; said open top pipe being the TRUE
POINT OF BEGINNING; from the TRUE POINT OF BEGINNING as thus established, leave
said right-of-way line of Elkins Street and run North 88 degrees 44 minutes 52
seconds West 162.16 feet to a 1/2" rebar found, thence run North 0 degrees 58
minutes 33 seconds East 49.96 feet to a computed point, thence run South 88
degrees 45 minutes 46 seconds East 162.33 feet to a computed point located on
said right-of-way line of Elkins Street, thence along said right-of-way line of
Elkins Street run South 1 degree 10 minutes 23 seconds West 50.00 feet to the
TRUE POINT OF BEGINNING.
SAID TRACT OR PARCEL OF LAND contains 8,109 square feet, as more fully shown and
delineated as 3429 Elkins Street (Lot 88) on that ALTA/ACSM Land Title Survey
for General Electric Capital Corporation, American Express Travel Related
Services Company, Inc., Delta Air Lines, Inc., Chicago Title Insurance Company,
and Lawyers Title Insurance Corporation, prepared by R.A. Hathaway, Georgia
Registered Land Surveyor No. 1550 of Post, Buckley, Schuh & Jernigan, Inc.,
dated November 23, 2004.

11



--------------------------------------------------------------------------------



 



EXHIBIT B
          THIS SECOND LIEN SECURITY AGREEMENT is subject to the terms and
provisions of the Intercreditor Agreement, dated as of April 30, 2007 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as collateral agent for the First Priority Secured
Parties referred to therein, Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties referred to therein, Delta Air
Lines, Inc. and the Guarantors (as defined below).
SECOND LIEN SECURITY AGREEMENT
     SECOND LIEN SECURITY AGREEMENT, dated as of April 30, 2007 (as this
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), by and among DELTA AIR
LINES, INC., a Delaware corporation (the “Borrower”), and all of the direct and
indirect domestic subsidiaries of the Borrower signatory hereto (the
“Guarantors”, and together with the Borrower, the “Grantors”), and GOLDMAN SACHS
CREDIT PARTNERS L.P., acting as collateral agent (in such capacity, the
“Collateral Agent”) on behalf of the Second Priority Secured Parties (as defined
below).
R E C I T A L S
     WHEREAS, in connection with the execution and delivery of this Agreement,
the Grantors are entering into a Second Lien Term Loan and Guaranty Agreement,
dated as of the date hereof (as such agreement may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors and Goldman Sachs Credit
Partners, L.P., as administrative agent for the financial institutions party
thereto (the “Lenders”), the Collateral Agent, Barclays Capital, as syndication
agent and joint bookrunner, Goldman Sachs Credit Partners L.P. and Merrill Lynch
Commercial Finance Corp., as co-lead arrangers and joint bookrunners, Credit
Suisse Securities (USA) LLC and C.I.T. Leasing Corporation, as co-documentation
agents, and the Lenders; and
     WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Second Priority Obligations (as defined below); and
     WHEREAS, it is a condition to the making of Loans (as defined in the Credit
Agreement) that the Grantors shall have granted a security interest in and lien
on the Collateral as security for the Second Priority Obligations; and
     WHEREAS, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest and lien;
     NOW, THEREFORE, to secure the prompt and complete payment when due of the
Second Priority Obligations for the benefit of the Collateral Agent on behalf of
the Second Priority Secured Parties, for good and valuable consideration, the
receipt of which is hereby acknowledged, each of the Grantors and the Collateral
Agent, on behalf of the Second Priority





--------------------------------------------------------------------------------



 



Secured Parties (and each of their respective successors or permitted assigns),
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Account Debtor” shall mean any Person who is or may become obligated to
any Grantor under, with respect to, or on account of an Account.
     “Accounts” shall mean all of any Grantor’s “accounts” as such term is
defined in Article 9 of the UCC.
     “Additional Grantor” shall have the meaning given to that term in
Section 7.05 of this Agreement.
     “Administrative Agent” shall mean Goldman Sachs Credit Partners L.P., as
administrative agent on behalf of the Lenders.
     “Amex/Delta Agreements” shall mean, collectively, (i) that certain Delta
American Express Co-Branded Credit Card Program Agreement, dated as of
January 1, 2001, originally among Amex, American Express Centurion Bank, the
Borrower and DLMS and (ii) that certain Membership Rewards Agreement, dated as
of January 1, 2001, among Amex, the Borrower and DLMS, in each case together
with all extensions, renewals, amendments, supplements, addenda, modifications,
substitutions and replacements thereto and thereof.
     “Borrower” shall have the meaning given to that term in the first paragraph
of this Agreement.
     “Card Service Agreement” shall mean that certain Airline Card Service
Agreement, dated as of January 1, 2001, between Amex and the Borrower, together
with all extensions, renewals, amendments, supplements, addenda, modifications,
substitutions and replacements thereto and thereof.
     “Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the UCC.
     “Collateral” shall mean, subject to Section 2.03 of this Agreement, all of
any Grantor’s right, title and interest in and to all of the following:
(a) Accounts, (b) Documents, (c) Equipment, (d) Goods, including without
limitation, Goods that are or are to become Fixtures, (e) General Intangibles,
(f) Inventory, (g) Deposit Accounts, (h) Investment Property, (i) Instruments,
(j) Chattel Paper, (k) Commercial Tort Claims listed on Schedule VI (as such
schedule may be amended or supplemented from time to time), (l) Letter-of-Credit
Rights that constitute Supporting Obligations, (m) Supporting Obligations,
(n) Intellectual Property, and (o)

2



--------------------------------------------------------------------------------



 



to the extent not otherwise included, all Proceeds of the foregoing, in each
case whether now owned or hereafter acquired and wherever the same may be
located; provided, however, that in no event shall “Collateral” include any
Excluded Property.
     “Collateral Agent” shall have the meaning given to that term in the first
paragraph of this Agreement.
     “Commercial Tort Claims” shall mean all “commercial tort claims”, as such
term is defined in Article 9 of the UCC, which are held or owned by any Grantor.
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
     “Copyrights” shall mean all United States, state and foreign copyrights,
including, but not limited to, copyrights in software and databases, and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, now or hereafter in force, and, with respect to any
and all of the following: (a) all registrations and recordings thereof and all
applications in connection therewith, including, without limitation,
registrations, recordings and pending applications for registration in the
United States Copyright Office listed on Schedule I, (b) all extensions,
continuations, reversions and renewals thereof, (c) all rights corresponding
thereto throughout the world, (d) all rights to sue at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof, including, without limitation, the right to receive
all income, royalties, proceeds and damages thereof, whether now or hereafter
due or payable, and (e) all payments and royalties and rights to payments and
royalties arising out of the sale, lease, license, assignment or other
disposition thereof.
     “Credit Agreement” shall have the meaning given to that term in the first
paragraph of the recitals to this Agreement.
     “Deposit Account” shall mean a “deposit account” as such term is defined in
Article 9 of the UCC.
     “DLMS” shall mean Delta Loyalty Management Services, LLC.
     “Documents” shall mean all “documents” as such term is defined in Article 9
of the UCC.
     “Equipment” shall mean all of any Grantor’s “equipment” as such term is
defined in the UCC.
     “Excluded Equipment” shall mean (a) Equipment financed, in whole or in
part, by ARB Indebtedness or which secures other Indebtedness permitted to be
secured thereby under the Credit Agreement to the extent the granting of a
security interest in such Equipment would constitute a breach or violation of a
valid and effective restriction in favor of a third party or,

3



--------------------------------------------------------------------------------



 



with respect to any such Equipment financed in whole or in part by ARB
Indebtedness, give rise to any valid and effective indemnification obligations
or any valid and effective right to terminate or commence the exercise of
remedies under such restrictions and (b) aircraft, engines and spare parts to
the extent excluded from Article 9 of the UCC; provided, that “Excluded
Equipment” shall not include Proceeds, substitutions or replacements of Excluded
Equipment (unless such Proceeds, substitutions or replacements would constitute
Excluded Equipment, but only to the extent, and for so long as, such restriction
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other applicable law).
     “Excluded Equity Interests” shall mean (a) any Equity Interests held by any
Grantor in (i) Delta Air Lines, Inc. and Pan American World Airways, Inc., GMBH,
(ii) Guardant, Inc., (iii) Aero Assurance Ltd., (iv) New Sky, Ltd., (v) Atlanta
Airlines Terminal Corp. and (vi) ARNIC Incorporated and (b) any Margin Stock
held by any Grantor.
     “Excluded Property” shall have the meaning set forth in Section 2.03.
     “Excluded SkyMiles Assets” shall mean all right, title and interest of
(a) DLMS in the following property, whether now owned or at any time hereafter
acquired by it: all Chattel Paper, all Documents, all General Intangibles, all
Goods, all Inventory, all Equipment, all Instruments, all Investment Property,
all Supporting Obligations and Letter of Credit Rights, and all Proceeds of each
of the foregoing, in each case to the extent related to the Amex/Delta
Agreements or the Delta SkyMiles program and (b) the Borrower in the Amex/Delta
Agreements and the Card Service Agreement; provided, however, that Excluded
SkyMiles Assets shall not include any Deposit Account or Securities Account (or
any Financial Assets credited to any such account or any Security Entitlements
held in any such account).
     “Financial Asset” shall mean a “financial asset” as such term is defined in
Article 8 of the UCC.
     “First Priority Obligations Payment Date” shall have the meaning set forth
in the Intercreditor Agreement.
     “Fixtures” shall mean all “fixtures” as such term is defined in Article 9
of the UCC.
     “General Intangibles” shall mean all of any Grantor’s “general intangibles”
as such term is defined in Article 9 of the UCC.
     “Goods” shall have the meaning assigned to such term in Article 9 of the
UCC.
     “Grantors” shall have the meaning given to that term in the first paragraph
of this Agreement.
     “Guarantors” shall have the meaning given to that term in the first
paragraph of this Agreement.
     “Indemnitee” shall mean, with respect to any Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Affiliates.

4



--------------------------------------------------------------------------------



 



     “Instrument” shall mean an “instrument” as such term is defined in
Article 9 of the UCC.
     “Intellectual Property” shall mean all intellectual property of any Grantor
of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, correspondence, confidential or proprietary technical and business
information, know-how, show-how or other data or information, all Software and
databases and all embodiments or fixations thereof and related documentation,
and all other computer materials, created or owned by any Grantor, registrations
and franchises, and all additions and improvements.
     “Inventory” shall mean all of any Grantor’s “inventory” as such term is
defined in Article 9 of the UCC.
     “Investment Property” shall mean all of any Grantor’s “investment
property”, as such term is defined in Article 9 of the UCC.
     “Joinder” shall have the meaning given to that term in Section 7.05 of this
Agreement.
     “Lenders” shall have the meaning given to that term in the first paragraph
of the recitals to this Agreement.
     “Letter-of-Credit Rights” shall mean any “letter-of-credit right” as such
term is defined in Article 9 of the UCC.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense to which any Grantor is a party, whether
as licensor or licensee (other than those license agreements in existence on the
date hereof or entered into after the date hereof, which by their terms prohibit
the grant of a security interest by such Grantor as licensee thereunder).
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
     “Patents” shall mean all United States and foreign patents and certificates
of invention, or similar industrial property rights, now or hereafter in force,
including, but not limited to each such United States patent registered in the
USPTO referred to in Schedule II, and with respect to any and all of the
foregoing, (a) all grants thereof and applications therefor including, without
limitation, such United States patents and patent applications referred to in
Schedule II, (b) all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals, and reexaminations of the
foregoing, (c) all rights corresponding thereto throughout the world, (d) all
inventions and improvements described therein, (e) all rights to sue at law or
in equity for any past, present and future infringement, misappropriation,
violation or other impairment thereof, including, without limitation, the right
to receive all income, royalties, proceeds and damages therefore, whether now or
hereafter due or payable, and (f) all payments and royalties and rights

5



--------------------------------------------------------------------------------



 



to payments and royalties arising out of the sale, lease, license, assignment,
or other disposition thereof.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Exhibit A hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
the Borrower and each Guarantor.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.
     “Proceeds” shall mean all “proceeds” as such term is defined in Article 9
of the UCC.
     “Second Priority Obligations” shall have the meaning set forth in the
Intercreditor Agreement.
     “Second Priority Obligations Payment Date” shall have the meaning set forth
in the Intercreditor Agreement.
     “Second Priority Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.
     “Securities” shall mean all “securities” as such term is defined in
Article 8 of the UCC.
     “Securities Account” shall mean a “securities account” as such term is
defined in Article 8 of the UCC.
     “Security Entitlement” shall mean a “securities entitlements” as such term
is defined in Article 8 of the UCC.
     “Security Interest” shall have the meaning given to that term in
Section 2.01.
     “Software” shall mean any computer program and any supporting information
provided in connection with any transaction relating to any such program.
     “Supporting Obligations” shall mean all “supporting obligations” as such
term is defined in Article 9 of the UCC.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
     “Trademarks” shall mean all United States, state and foreign trademarks,
service marks, certification marks, collective marks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, trade styles, logos, other source or business identifiers, designs and
general intangibles of a like nature, rights of publicity and privacy pertaining
to the names, likeness, signature and biographical data of natural persons (to

6



--------------------------------------------------------------------------------



 



the extent any such rights validly exist), now or hereafter in force, including,
but not limited to, each such United States trademark registered in the USPTO
referred to in Schedule III, and, with respect to any and all of the foregoing:
(a) all registrations and recordation thereof and all applications in connection
therewith including, but not limited to, such United States registrations and
applications referred to in Schedule III, (b) all renewals and extensions
thereof, (c) the goodwill of the business associated therewith and symbolized
thereby, (d) all rights corresponding thereto throughout the world, (e) all
rights to sue at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof, including,
without limitation, the right to receive all income, royalties, proceeds and
damages therefore, whether now or hereafter due or payable, and (f) all payments
and royalties and rights to payments and royalties arising out of the sale,
lease, license assignment or other disposition thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time.
     “USPTO” shall mean the United States Patent and Trademark Office.
     SECTION 1.02. Other Terms. Unless the context otherwise requires, terms
used in this Agreement (whether capitalized or not), other than those set forth
in Section 1.01 hereof or elsewhere in this Agreement, shall have the meanings
given to them in the UCC. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The terms
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to any Grantor, the actual knowledge of any Responsible Officer.
Capitalized terms not defined herein shall have the meanings given to those
terms in the Credit Agreement.
ARTICLE II
SECURITY INTERESTS
     SECTION 2.01. Grants of Security Interests. As security for the payment or
performance, as the case may be, in full of the Second Priority Obligations,
each Grantor hereby grants to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Second Priority Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under the Collateral (the “Security Interest”). Without limiting any of the
foregoing, the Collateral Agent is hereby authorized to file one or more
financing statements (including fixture filings or financing statements
describing the Collateral as “all assets (other than Excluded Property)” or “all
personal property (other than Excluded Property)” of the debtor or words of
similar effect or with greater detail), continuation statements and, with prior
notice to the Borrower, filings with the USPTO or United States Copyright Office
(or any successor office) for the purpose of perfecting, confirming, continuing,
enforcing or protecting its Security Interest in the Collateral, without the
signature of any Grantors, and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party.
     SECTION 2.02. No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the Collateral Agent or any other Second
Priority Secured Party to, or

7



--------------------------------------------------------------------------------



 



in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Collateral.
     SECTION 2.03. Excluded Property. The security interest granted under
Section 2.01 shall not attach to (a) any interests of any of the Grantors in the
joint ventures set forth on Schedule V attached hereto and any subsequent joint
ventures in which the Grantors invest, but only to the extent that applicable
law or the organizational documents (including other applicable agreements among
the investors in such joint venture) with respect to any such joint venture
(i) do not permit the grant of a security interest in such interest or an
assignment of such interest or (ii) require the consent of any third party to
permit such grant of a security interest or assignment (and such consent has not
been granted), it being understood that as to any such joint venture where the
applicable organizational documents (including other agreements among the
investors in such joint venture) permit such a grant of a security interest or
assignment without the consent of any third party and in accordance with
applicable law, such interest in such joint venture shall be included in the
Collateral (subject to clause (c) and clause (j) below) and the applicable
Grantor shall cause the related certificates, if any, for such joint venture to
be delivered to the Collateral Agent or the First Lien Collateral Agent within
ninety (90) days from the Closing Date (or such longer period as the Collateral
Agent or the First Lien Collateral Agent may agree), it being further understood
that, in any event, the grant of the security interest described in Section 2.01
shall extend to the proceeds (of any kind) of any disposition of any such joint
venture interests and all distributions thereon to the extent that the
assignment of such proceeds or distributions are not prohibited,
(b) applications filed in the USPTO to register trademarks or service marks on
the basis of any Grantor’s “intent to use” such trademarks or service marks
unless and until the filing of a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted by the USPTO, whereupon such applications shall be
automatically subject to the lien granted herein and deemed included in the
Collateral, (c) any of the Securities in each foreign subsidiary of a Grantor in
excess of sixty-five percent (65%) of the issued and outstanding Securities of
such foreign subsidiary which to the extent applicable shall include any issued
and outstanding Securities of such foreign subsidiary pledged under the Pledge
Agreement so that collectively no more than 65% of such issued and outstanding
stock is pledged notwithstanding the delivery by any Grantor to the Collateral
Agent of Securities representing in excess of such percentage, (d) the Excluded
Accounts, all Financial Assets credited to such Excluded Accounts and all
Security Entitlements held in such Excluded Accounts, (e) the Grantors’ right,
title or interest in or to any property or rights in and to which the Collateral
Agent has been granted a perfected security interest pursuant to the Second Lien
Aircraft Mortgage, the Second Lien SGR Security Agreement or the Second Lien
Pledge Agreement, (f) any rights or property acquired under or in connection
with a lease, contract, healthcare insurance receivable, property rights
agreement or license, so long as the grant of a security interest in such rights
or property shall (i) constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or
(ii) require the consent of a third party or constitute or result in a breach or
termination pursuant to the terms of, or a default under, any lease, contract,
healthcare insurance receivable, property rights agreement or license (other
than to the extent that any restriction on such assignment would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity), provided that the proceeds therefrom
shall not be excluded from the definition of Collateral to the extent that the
assignment of such proceeds is not prohibited, (g)

8



--------------------------------------------------------------------------------



 



any governmental permit or franchise that prohibits Liens on or collateral
assignments of such permit or franchise, (h) Goods owned by any Grantor on the
date hereof or hereafter acquired that are subject to a Lien securing an
obligation or Capitalized Lease permitted to be incurred pursuant to the
provisions of the Credit Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such obligation or
Capitalized Lease) prohibits the creation of any other Lien on such Goods,
(i) any Intellectual Property, including without limitation, intent-to-use
trademark applications, for which the creation by a Grantor of a security
interest therein is prohibited without the consent of a third party (and such
consent has not been obtained) or by law, or would otherwise result in the loss
by any Grantor of any material rights therein (other than to the extent that any
restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any relevant jurisdiction or any other applicable law or
principles of equity), (j) the Excluded Equity Interests, (k) the Excluded
Equipment, (l) Excluded SkyMiles Assets, (m) assets that are subject to Liens
permitted by Section 6.01(a), (d), (j), (y) or (aa) of the Credit Agreement (or
the replacement, extension or renewal of any such Lien pursuant to Section
6.01(s) of the Credit Agreement) and (n) real property interests, farm products,
as-extracted collateral or timber to be cut (all of the foregoing, collectively,
the “Excluded Property”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Grantors jointly and severally represent and warrant to the
Collateral Agent and the Second Priority Secured Parties that:
     SECTION 3.01. Organization. Except as otherwise changed in accordance with
the terms herein, each Grantor’s exact legal name is that which is indicated on
the signature pages hereof. Except as otherwise changed in accordance with the
terms herein, each Grantor is organized under the laws of the jurisdiction
listed on Schedule IV hereto. Except as otherwise changed in accordance with the
terms herein, Schedule IV hereto further accurately sets forth each Grantor’s
organizational identification number (or accurately states that it has none) and
taxpayer identification number.
     SECTION 3.02. Title and Authority. Each Grantor has good title to the
Collateral with respect to which it has purported to grant the Security Interest
hereunder and has the requisite corporate or limited liability company power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement.
     SECTION 3.03. Filings.
          (a) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein as of the date hereof is correct
and complete in all material respects. Upon the filing of UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and containing a description of the Collateral in its

9



--------------------------------------------------------------------------------



 



jurisdiction of incorporation or organization as specified in the Perfection
Certificate and payment of the required fees, the Security Interest will
constitute a valid and perfected security interest (subject to certain Liens
permitted under the Loan Documents) in favor of the Collateral Agent (for the
ratable benefit of the Second Priority Secured Parties) in all of the Collateral
to the extent a security interest can be perfected by filing under the Uniform
Commercial Code as in effect in the applicable jurisdiction from time to time,
and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is, or will be, necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
          (b) Each Grantor represents and warrants that fully executed security
agreements in form reasonably satisfactory to the Collateral Agent containing
descriptions of all Collateral consisting of United States patents and patent
applications and United States trademark registrations (and pending United
States trademark registration applications, other than intent-to-use
applications) and United States registered Copyrights have been or concurrently
herewith are being delivered, or in the case of such Trademarks, will be
delivered within 30 days after the Closing Date, to the Second Lien Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. Section 261, 15 U.S.C.
Section 1060 or 17 U.S.C. Section 205 and the regulations thereunder, as
applicable, to protect the validity of and to continue valid and perfected
security interests in favor of the Collateral Agent (for the ratable benefit of
the Second Priority Secured Parties) in respect of such Collateral.
     SECTION 3.04. Validity of Security Interest. The Security Interest
constitutes a legal, valid, binding and enforceable security interest in all the
Collateral securing the payment of the Second Priority Obligations (except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditor rights generally or
by general equity principles).
     SECTION 3.05. Absence of Other Liens. There are no Liens of any nature
whatsoever on the Collateral other than Permitted Liens, the Liens permitted
pursuant to Section 6.01 of the Credit Agreement (including any waiver or
amendment thereto subsequent to the Closing Date) and the Liens in favor of the
Collateral Agent and the Second Priority Secured Parties pursuant to this
Agreement and the other Loan Documents. Except for filings in respect of Liens
which have been satisfied and filings that are permitted under Section 6.01 of
the Credit Agreement or dispositions permitted by Section 6.10 of the Credit
Agreement, the Grantors have not filed or consented to the filing of (a) any
financing statement or analogous document under the UCC or any other applicable
laws covering any Collateral, (b) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the USPTO or the United States Copyright Office or (c) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens permitted pursuant to the Loan Documents.
     SECTION 3.06. Commercial Tort Claims. As of the date hereof, except as
specifically described in Schedule VI, no Grantor has any Commercial Tort Claim
in respect of which a

10



--------------------------------------------------------------------------------



 



complaint or a counterclaim has been filed by such Grantor seeking damages in an
amount in excess of $5,000,000.
ARTICLE IV
COVENANTS
     SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.
          (a) Each Grantor shall provide the Collateral Agent with at least ten
(10) days prior written notice of any change (i) in its name, (ii) in its
jurisdiction of organization, (iii) in the location of its chief executive
office or (iv) in its Federal Taxpayer Identification Number. Upon any change
referred to in the preceding sentence, the Collateral Agent is authorized to
make all filings under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have valid,
legal and perfected security interests (subject to Liens permitted by the Loan
Documents) in all the Collateral.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
materially complete and accurate records with respect to the Collateral owned by
it as are consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.
     SECTION 4.02. Protection of Security. Each Grantor shall, at its own cost
and expense, take commercially reasonable actions necessary or appropriate to
defend title to the Collateral against all Persons and to defend the Security
Interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien not expressly permitted pursuant to the Loan Documents.
     SECTION 4.03. Maintenance of Collateral and Compliance with Laws.
          (a) Except as otherwise expressly permitted by this Agreement or the
other Loan Documents, each Grantor, in its reasonable business judgment, agrees
to keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by casualty
and condemnation excepted, and to make or cause to be made all appropriate
repairs, renewals and replacements thereof (to the extent such Equipment is not
surplus, uneconomical or obsolete), consistent with past practice of such
Grantor and as soon as commercially reasonable after the occurrence of any loss
or damage thereto, which are necessary or reasonably desirable, except where the
failure to keep such property in good working order and condition would not have
a Material Adverse Effect.
          (b) Each Grantor shall comply in all material respects with all
federal, state and local laws, rules, regulations and decrees applicable to the
Collateral (except where noncompliance, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect), provided
that a Grantor may contest the validity or applicability thereof in good faith
by proper proceedings so long as such contest will not have a Material Adverse
Effect.

11



--------------------------------------------------------------------------------



 



          (c) Until the Second Priority Obligations Payment Date has occurred,
at any time when an Event of Default has occurred and is continuing: (i) each
Grantor will perform any and all reasonable actions requested in writing by the
Collateral Agent to enforce the Collateral Agent’s security interest in the
Inventory and/or Equipment constituting Collateral and all of the Collateral
Agent’s rights hereunder; (ii) the Collateral Agent shall have the right to hold
all Inventory subject to the security interests granted hereunder; and (iii) the
Collateral Agent shall have the right to take possession of the Inventory
constituting Collateral or any part thereof and to maintain such possession on
such Grantor’s premises or to remove any or all of such Inventory to such other
place or places as the Collateral Agent, as the case may be, desires in its sole
discretion. If the Collateral Agent exercises its right to take possession of
the Inventory constituting Collateral, such Grantor, upon demand of the
Collateral Agent, will assemble such Inventory and make it available to the
Collateral Agent, as the case may be, at such Grantor’s premises at which it is
located.
          (d) Except as otherwise provided in this subsection (d), each Grantor
shall continue to collect in accordance with its customary practice, at its own
expense, all amounts due or to become due to such Grantor under the Accounts
and, prior to the request of the Collateral Agent upon the occurrence and
continuance of an Event of Default, such Grantor shall have the right to adjust,
settle or compromise the amount or payment of any Account, or release wholly or
partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon, all in accordance with its customary practices. In connection with such
collections, the Grantors may, upon the occurrence and during the continuation
of an Event of Default, take (and at the direction of the Collateral Agent shall
take) such action as the Grantors or the Collateral Agent may reasonably deem
necessary or advisable to enforce collection of the Accounts; provided, that
upon written notice by the Collateral Agent to any Grantor, following the
occurrence and during the continuation of an Event of Default, of its intention
so to do, the Collateral Agent shall have the right to notify the Account
Debtors or obligors under any Accounts of the assignment of such Accounts to the
Collateral Agent and to direct such Account Debtors or obligors to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor,
to enforce collection of any such Accounts, and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done until such Event of Default is cured or waived. After
receipt by such Grantor of the notice referred to in the proviso to the
preceding sentence, and unless and until such notice is rescinded by the
Collateral Agent by written notice to such Grantor (provided, that the
Collateral Agent agrees to promptly rescind such notice upon the cure or waiver
of such Event of Default), (i) all amounts and proceeds (including instruments)
received by such Grantor in respect of the Accounts shall be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of the Grantors and shall be promptly paid over to the Collateral
Agent in the same form as so received (with any necessary endorsement) to be
held as cash collateral and either (A) promptly released to the Grantors if such
Event of Default shall have been cured or waived or (B) if such Event of Default
shall be continuing, applied as provided in Section 6.02 hereof, and (ii) the
Grantors shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.
     SECTION 4.04. Additional Deliveries and Further Assurances.

12



--------------------------------------------------------------------------------



 



          (a) Prior to or contemporaneously with the execution of this
Agreement, the Grantors shall cause to be delivered to the Collateral Agent the
Perfection Certificate, duly completed and executed.
          (b) Each Grantor agrees, at its own expense, to the extent otherwise
contemplated by the provisions hereof, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
further assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby; provided that in no event shall any Grantor
be required to take any action in any foreign jurisdiction to the extent such
action is not required in order to perfect such Security Interest under U.S. law
as a matter of U.S. law. If any amount in excess of $5,000,000 payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be promptly
pledged and delivered to the Collateral Agent, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent. Each Grantor agrees that it
will use reasonable efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 30 days after the date it has been notified by
the Collateral Agent of the specific identification of such Collateral.
          (c) The Borrower agrees that it will deliver to the Collateral Agent
an updated Perfection Certificate which shall be true and correct in all
material respects with respect to each Additional Grantor which becomes a party
hereto pursuant to Section 7.05 of this Agreement concurrently with the delivery
of any Joinder pursuant to Section 7.05 of this Agreement (it being understood
that any Perfection Certificate delivered pursuant to this clause (c) shall
include only the pertinent information for the Additional Grantor being joined
as a party hereto pursuant to such Joinder).
          (d) With respect to each Deposit Account or Securities Account (other
than any Excluded Account) maintained by any Grantor as of the Closing Date,
such Grantor shall comply with Section 5.19(b) of the Credit Agreement in
respect of such Deposit Account or Securities Account. With respect to any new
Deposit Account or Securities Account (other than any Excluded Account) opened
by any Grantor after the Closing Date, such Grantor agrees that, prior to making
any deposit in such Deposit Account or Securities Account, such Grantor shall
notify the Collateral Agent of such new Deposit Account or Securities Account
and cause each bank or other financial institution at which such Deposit Account
or Securities Account is maintained to enter into a Shifting Control Agreement
or any other Control Agreement (in each case, as defined in the Credit
Agreement). The Collateral Agent agrees that it shall not deliver a notice that
it is exercising exclusive control over any Deposit Account or Securities
Account that is subject to a Shifting Control Agreement unless an Event of
Default has occurred and is continuing, and further agrees to promptly rescind
such notice upon the cure or waiver of such Event of Default.
     SECTION 4.05. Verification. The Collateral Agent and such Persons as the
Collateral Agent may reasonably designate shall have the right, at the Grantors’
own cost and expense, following the occurrence and during the continuance of an
Event of Default, to contact Account Debtors or any third Person possessing such
Collateral for the purpose of verifying Accounts.

13



--------------------------------------------------------------------------------



 



     SECTION 4.06. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof.
     SECTION 4.07. Use and Disposition of Collateral. None of the Grantors shall
make or permit to be made an assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by the Loan Documents. None of the Grantors shall make or
permit to be made any transfer of the Collateral owned by it, except to the
extent permitted by the terms of the Credit Agreement.
     SECTION 4.08. Insurance. Each of the Grantors will keep its insurable
properties insured as required by the terms of the Credit Agreement. In the
event that any Grantor at any time or times shall fail to obtain or maintain any
of the policies of insurance required by the Loan Documents in respect of
Collateral or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole discretion with
prior notice to the applicable Grantor, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable. All sums disbursed by the Collateral
Agent in connection with this Section 4.08, including reasonable attorneys’
fees, court costs, reasonable out-of-pocket expenses and other charges relating
thereto shall be payable, within 30 days of written demand, by the Grantors to
the Collateral Agent and shall be additional Second Priority Obligations secured
hereby.
     SECTION 4.09. Covenants Regarding Patent, Trademark and Copyright
Collateral.
          (a) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor agrees that it will not, nor
will it permit any of its licensees to, knowingly do any act, or omit to do any
act, whereby any Patent may become invalidated or dedicated to the public, and
agrees that, reasonably consistent with its past practices, it shall continue to
mark any products covered by a Patent with the relevant patent number as
necessary and sufficient to establish and preserve its maximum rights under
applicable patent laws.
          (b) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor (either itself or through its
licensees or its sublicensees) will, for each Trademark, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality standard of products and services offered
under such Trademark, (iii) as applicable, display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law, and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights, in each case in a manner reasonably consistent with its past
practices.
          (c) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, each Grantor (either itself or through
licensees) will, for each work covered by a Copyright, continue to publish,
reproduce, display, adopt and distribute the work

14



--------------------------------------------------------------------------------



 



with appropriate copyright notice as necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws in a manner
reasonably consistent with its past practices.
          (d) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, no Grantor will knowingly do any act, or
omit to do any act, whereby any Patent, Trademark or Copyright may become
abandoned, lost or dedicated to the public. Except as would not reasonably be
expected to have, in the aggregate, a Material Adverse Effect, each Grantor
shall notify the Collateral Agent promptly if it knows or has reason to know
that any Patent, Trademark or Copyright may become abandoned, lost or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the USPTO, United States Copyright Office or any court or similar office of any
country) regarding such Grantor’s ownership of any such Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.
          (e) In the event any Grantor, either itself or through any agent,
employee, licensee or designee, files an application for any Patent, Trademark
or Copyright (or for the registration of any Trademark or Copyright) or an
assignment of any material Patent, Trademark or Copyright which such Grantor
acquired from a third party with the USPTO or United States Copyright Office,
such Grantor shall, concurrently with the Borrower’s delivery of a certificate
of a Responsible Officer pursuant to Section 5.01(c) of the Credit Agreement,
inform the Collateral Agent of such filing, and such Grantor shall execute and
deliver any and all agreements, supplements, instruments, documents and papers
as the Collateral Agent may reasonably request to evidence and perfect the
Collateral Agent’s security interest in such Patent, Trademark or Copyright or
application therefor, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.
          (f) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect and unless otherwise permitted by this
Section 4.09, each Grantor will take all reasonably necessary steps that are
consistent with the applicable practice in any proceeding before any relevant
office or agency, such as the United States Patent and Trademark Office, the
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any foreign country, to maintain and
pursue each application relating to the Patents, Trademarks and/or Copyrights
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registration of the Trademarks and Copyrights, including timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
          (g) Except as would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, in the event that any Grantor has reason
to believe that any Collateral consisting of a Patent, Trademark or Copyright
has been or is about to be infringed, misappropriated or diluted by a third
party, such Grantor promptly shall notify the Collateral Agent and shall, if
consistent with good business judgment, promptly take appropriate action to

15



--------------------------------------------------------------------------------



 



end such infringement, misappropriation or dilution, and take such other action
as is appropriate under the circumstances to protect such Collateral.
          (h) Each Grantor will deliver security agreements in form suitable for
filing with the USPTO, and the United States Copyright Office, respectively,
reasonably requested by the Collateral Agent at any time to evidence, perfect,
maintain and record the Collateral Agent’s interests in all material United
States Trademarks, material United States Patents and material United States
Copyrights, and applications of the foregoing, and each Grantor hereby
authorizes the Collateral Agent to execute and file one or more accurate
financing statements or copies thereof or security agreements with respect to
material Patents, Trademarks and Copyrights signed only by the Collateral Agent,
with prior written notice to such Grantor.
Notwithstanding anything to the contrary in this Section 4.09, (x) each Grantor
may dispose of (or abandon) its Intellectual Property to the extent permitted by
Section 6.10 of the Credit Agreement and (y) no Grantor shall be obligated to
perfect the Security Interest granted to the Collateral Agent with respect to
any Intellectual Property registered or issued outside the United States or any
state thereof.
     SECTION 4.10. Covenant Regarding Commercial Tort Claims. Concurrently with
each delivery of a certificate of a Responsible Officer of the Borrower pursuant
to Section 5.01(c) of the Credit Agreement, each Grantor will update Schedule VI
to specifically describe any Commercial Tort Claim of any Grantor in respect of
which a complaint or a counterclaim seeking damages in an amount in excess of
$5,000,000 has been filed by such Grantor prior to the last day of the fiscal
quarter or fiscal year to which such certificate relate and which is not, prior
to such update specifically described on such Schedule and shall deliver such
updated Schedule VI to the Collateral Agent.
ARTICLE V
POWER OF ATTORNEY
     Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent and attorney-in-fact (which appointment
shall be irrevocable and coupled with an interest subject to the terms of this
Agreement), and in such capacity the Collateral Agent shall have the right, with
power of substitution for each Grantor and in each Grantor’s name or otherwise,
for the use and benefit of the Collateral Agent and the other Second Priority
Secured Parties, upon the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument the Collateral Agent
may reasonably deem advisable to accomplish the purposes of this Agreement,
including, without limitation, (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of

16



--------------------------------------------------------------------------------



 



the Collateral; (d) to send verifications of Accounts to any Account Debtor;
(e) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction, or to take any other action
which the Collateral Agent may reasonably deem necessary to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (g) to
notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent; (h) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, subject to applicable law; (i) to obtain and adjust insurance
required pursuant to Section 4.08; and (j) to do all other acts and things
reasonably necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent or any other
Second Priority Secured Party to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent or
any other Second Priority Secured Party, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the monies due or to become due in respect thereof or any property covered
thereby, and no action taken or omitted to be taken by the Collateral Agent or
any other Second Priority Secured Party with respect to the Collateral or any
part thereof shall give rise to any defense, counterclaim or offset in favor of
any Grantor or to any claim or action against the Collateral Agent or any other
Second Priority Secured Party except to the extent arising from the bad faith,
gross negligence or willful misconduct of such Person. The provisions of this
Article shall in no event relieve any Grantor of any of its obligations
hereunder or under any other Loan Document with respect to the Collateral or any
part thereof or impose any obligation on the Collateral Agent or any Second
Priority Secured Party to proceed in any particular manner with respect to the
Collateral or any part thereof, or in any way limit the exercise by the
Collateral Agent or any other Second Priority Secured Party of any other or
further right which they may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.
ARTICLE VI
REMEDIES
     SECTION 6.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
take any or all of the following actions at the same or different times:
(a) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon written request of the Collateral Agent forthwith, assemble all
or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent which is reasonably convenient to both parties; (b) without assuming any
obligations or liability thereunder, enforce (it being understood that the
Collateral Agent shall have the exclusive right to so enforce) all rights and
remedies of the Grantors against any licensee or sublicensee in, to and under
any license agreements with respect to the Collateral, and take or refrain from
taking any action under any thereof, and each of the Grantors hereby releases
the Collateral Agent from, and agrees to hold the Collateral Agent free and
harmless from and against any claims arising out

17



--------------------------------------------------------------------------------



 



of, any action taken or omitted to be taken with respect to any such license
agreement except claims involving gross negligence, willful misconduct or bad
faith of the Collateral Agent as determined by a court of competent
jurisdiction; and (c) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral and
without liability for trespass to enter any premises owned by a Grantor where
the Collateral may be located for the purpose of taking possession of or
removing the Collateral and, generally, to exercise any and all rights afforded
to a secured party under the UCC or other applicable law.
     Without limiting the generality of the foregoing, each Grantor agrees that
the Collateral Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board, on any
securities exchange or in the over-the-counter market, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the fullest extent permitted by law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
     Each Grantor agrees that, to the extent notice of any such sale shall be
required by law, at least ten (10) business days’ notice to the applicable
Grantor of the Collateral Agent’s intention to make any sale of Collateral shall
constitute reasonable notification. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may, in its sole and absolute discretion,
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication (except that each Grantor shall receive any
notice required pursuant to the first sentence of this paragraph), adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any Second Priority Secured Party may bid for or
purchase, free from any right of redemption, stay, valuation or appraisal on the
part of any

18



--------------------------------------------------------------------------------



 



Grantor (all said rights being also hereby waived and released to the fullest
extent permitted by law), the Collateral or any part thereof offered for sale
and may make payment on account thereof by using any Second Priority Obligation
then due and payable to such Second Priority Secured Party from any Grantor as a
credit against the purchase price, and such Second Priority Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement, all Events of Default shall have been remedied and the Second
Priority Obligations Payment Date shall have occurred. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose on this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.
     SECTION 6.02. Application of Proceeds. Upon an Event of Default, each
Grantor further agrees that the Collateral Agent may apply any proceeds from the
disposition of any of the Collateral in accordance with Section 2.15(b) of the
terms of the Credit Agreement and the Intercreditor Agreement. Each Grantor
shall remain liable for any deficiency if the proceeds of any such disposition
are insufficient to pay its Second Priority Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any Second
Priority Secured Party to collect such deficiency.
     SECTION 6.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sub-license
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, subject to applicable law, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof; provided
that any license, sub-license or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of the applicable Event of Default.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01. Notices. If any notification of intended disposition of any
of the Collateral or of any other act by the Collateral Agent is required by law
and a specific time period is not stated therein or herein, such notification
given at least ten (10) days before such disposition or act shall be deemed
reasonably and properly given. Notices and other

19



--------------------------------------------------------------------------------



 



communications provided for herein shall be in the manner and at the addresses
set forth in, and otherwise in accordance with, Section 10.01 of the Credit
Agreement.
     SECTION 7.02. Security Interests Absolute. All rights of the Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall, to the fullest extent permitted by applicable law, be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
any Loan Document, any agreement with respect to any of the Second Priority
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Second Priority Obligations, or any other
amendment to or waiver of or any consent to any departure from any Loan
Document, or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other Collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Second Priority Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Second Priority Obligations or this
Agreement (other than that the Second Priority Obligations Payment Date shall
have occurred).
     SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in any
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Collateral Agent and shall continue in full force and effect until this
Agreement shall terminate.
     SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Second Priority
Secured Parties and their respective successors and permitted assigns, except
that, except as otherwise permitted in the Credit Agreement, no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void). This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, restated, amended and restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
     SECTION 7.05. Additional Grantors. Each Grantor acknowledges that, pursuant
to Section 5.14 of the Credit Agreement, the Borrower is required to cause each
Person which becomes a direct or indirect domestic subsidiary of the Borrower
(other than Immaterial Subsidiaries, Excluded Subsidiaries and Restricted
Captive Insurance Company Subsidiaries) to become a party hereto as an
additional Grantor (each such Person, an “Additional Grantor”) by executing an
Instrument of Assumption and Joinder (a “Joinder”) substantially in the form of
Exhibit H to the Credit Agreement. Upon delivery of any such Joinder to the
Collateral Agent, notice of which is hereby waived by the Grantors, each such
Additional Grantor shall be deemed a Grantor hereunder and shall be as fully a
party hereto as if such Additional Grantor were an

20



--------------------------------------------------------------------------------



 



original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be discharged, diminished or otherwise affected
(a) by the addition or release of any other Grantor hereunder, (b) any failure
by the Borrower or any Grantor to cause any Subsidiary of the Borrower to become
an Additional Grantor or a Grantor hereunder or (c) by reason of the Collateral
Agent’s or any of the other Second Priority Secured Parties’ actions in
effecting, or failure to effect, any such Joinder, or in releasing any Grantor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of any other Grantor. This Agreement shall be fully effective as to
any Grantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Grantor hereunder.
     SECTION 7.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     SECTION 7.07. Set-Off. Upon the occurrence and during the continuance of
any Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each Second Priority Secured
Party (and their respective Affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding deposits in the Escrow Accounts, Payroll Accounts and other
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by the Collateral Agent, the
Administrative Agent and each such Second Priority Secured Party (or any of such
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Collateral Agent, the Administrative Agent or
such Second Priority Secured Party shall have made any demand under any Loan
Document. Each Second Priority Secured Party, the Collateral Agent and the
Administrative Agent agree promptly to notify the Borrower and Guarantors after
any such set-off and application made by such Second Priority Secured Party, the
Collateral Agent or the Administrative Agent (or any of such Affiliates), as the
case may be, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Second Priority
Secured Party, the Collateral Agent and the Administrative Agent under this
Section are in addition to other rights and remedies which such Second Priority
Secured Party, the Collateral Agent and the Administrative Agent may have upon
the occurrence and during the continuance of any Event of Default.
     SECTION 7.08. Collateral Agent’s Fees and Expenses; Indemnification.
          (a) Without duplication of any fees or expenses provided for under the
Credit Agreement and the other Loan Documents, each Grantor jointly and
severally agrees to pay to the Collateral Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts, agents or appraisers, which the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the

21



--------------------------------------------------------------------------------



 



custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the rights of the Collateral Agent hereunder, or (iv) the failure of any
Grantor to perform or observe any of the provisions hereof.
          (b) Without duplication of any indemnification obligations provided
for under the Credit Agreement and the other Loan Documents, each Grantor
jointly and severally agrees to indemnify the Collateral Agent and the other
Second Priority Secured Parties and their Indemnitees against, and hold each of
them harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees and disbursements and other reasonable
charges of counsel, incurred by or asserted against any of them arising out of,
in any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any claim, litigation, investigation or
proceeding relating hereto or to the Collateral, whether or not the Second
Priority Secured Parties or any of their Indemnitees is a party thereto;
provided that such indemnity shall not, as to the Collateral Agent, the other
Second Priority Secured Parties or any such Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of the Collateral Agent, the other Second Priority Secured Parties or
such Indemnitee.
          (c) Except as otherwise provided in Section 7.16, any such amounts
payable as provided hereunder shall be additional Second Priority Obligations
secured hereby. The provisions of this Section 7.08 shall remain survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration or termination of the Commitments, the termination of this Agreement
or the invalidity or unenforceability of any term or provision of this
Agreement. All amounts due under this Section 7.08 shall be payable within
30 days of written demand (including back-up documentation supporting such
reimbursement request) to the Grantor given in accordance with Section 7.01
hereof.
     SECTION 7.09. Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without reference to conflict of laws principles.
     SECTION 7.10. Waivers; Amendment.
          (a) No failure or delay of the Collateral Agent in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provisions of this Agreement or any other Loan Documents or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on any Grantor in any case shall entitle
such

22



--------------------------------------------------------------------------------



 



Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
complying (other than in the case of any Schedules hereto) with Section 10.08 of
the Credit Agreement and the Intercreditor Agreement.
     SECTION 7.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
     SECTION 7.12. Independent Effectiveness; Severability. In the event any one
or more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).
     SECTION 7.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one instrument, and shall become effective
as provided in Section 7.04 hereof. Delivery of an executed signature page to
this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart hereof.
     SECTION 7.14. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 7.15. Jurisdiction; Consent to Service of Process. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED
UPON THIS SECOND LIEN SECURITY AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY
THE SECOND PRIORITY SECURED PARTIES OR ANY OF THEIR SUCCESSORS OR PERMITTED
ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF

23



--------------------------------------------------------------------------------



 



MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS SECOND LIEN
SECURITY AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY
SUCH COURT. EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES TO SECTION 7.01 HEREOF.
     SECTION 7.16. Termination.
          (a) This Agreement and the Security Interest shall terminate when the
Second Priority Obligations Payments Date shall have occurred. Upon termination
of this Agreement or the Security Interest on any Collateral, the Collateral
Agent shall promptly execute and deliver to the Grantors, at the Grantors’
expense, all appropriate UCC termination statements and similar documents which
the Grantors shall reasonably request to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.16 shall be without recourse to or warranty by the Collateral Agent.
          (b) Upon (i) any sale or other transfer by any Grantor of any
Collateral that is permitted under the Credit Agreement to any person that is
not a Grantor, (ii) the permitted release of the security interest granted
hereby in any Collateral pursuant to Section 6.06(d) of the Credit Agreement or
(iii) the effectiveness of any written consent by the Collateral Agent or the
requisite Lenders as provided under the Credit Agreement, to the release of the
security interest granted hereby in any or all of the Collateral, the security
in such Collateral shall be automatically released.
          (c) In connection with any release of any Collateral of a Grantor
pursuant to Section 7.16(b), the Collateral Agent will execute and deliver to
such Grantor, as such Grantor’s sole expense, all documents, that such Grantor
shall reasonably request to evidence such release.
     SECTION 7.17. Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the Lien and security interest granted to the Collateral Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent or the Collateral Agent hereunder or
under any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent or the Collateral Agent (and the Lenders) shall be subject to the terms of
the Intercreditor Agreement, and until the First Priority Obligations Payment
Date, any obligation of the Borrower and any Guarantor hereunder or under any
other Loan Document with respect to the delivery or control of any Collateral,
the novation of any lien on any certificate of title, bill of lading or other
document, the giving of any notice to any bailee or other Person, the provision
of voting rights or the obtaining of any consent of any

24



--------------------------------------------------------------------------------



 



Person shall be deemed to be satisfied if the Borrower or such Guarantor, as
applicable, complies with the requirements of the similar provision of the
applicable First Lien Loan Document. Until the First Priority Obligations
Payment Date, the delivery of any Collateral to the First Lien Collateral Agent
pursuant to the First Lien Loan Documents shall satisfy any delivery requirement
hereunder or under any other Loan Document.
[Remainder of page intentionally left blank]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Grantors has caused this Agreement to be
duly executed by its officer thereunto duly authorized as of the date and year
first above written.

            DELTA AIR LINES, INC.
      By:           Name:           Title:           ASA HOLDINGS, INC.
      By:           Name:           Title:           COMAIR HOLDINGS, LLC
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:           COMAIR SERVICES, INC.
      By:           Name:           Title:           CROWN ROOMS, INC.
      By:           Name:           Title:           DAL GLOBAL SERVICES, LLC
      By:           Name:           Title:      

Signature Page to Second Lien Security Agreement

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:           Name:           Title:           DELTA AIRELITE BUSINESS
JETS, INC.
      By:           Name:           Title:           DELTA BENEFITS MANAGEMENT,
INC.
      By:           Name:           Title:           DELTA CONNECTION ACADEMY,
INC.
      By:           Name:           Title:           DELTA LOYALTY MANAGEMENT
SERVICES,
    LLC     By:           Name:           Title:           DELTA TECHNOLOGY, LLC
      By:           Name:           Title:           EPSILON TRADING, LLC
      By:           Name:           Title:      

Signature Page to Second Lien Security Agreement

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, LLC
      By:           Name:           Title:      

Signature Page to Second Lien Security Agreement

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.
as Collateral Agent
      By:           Name:           Title:      

Signature Page to Second Lien Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SECOND LIEN SECURITY AGREEMENT
DELTA AIR LINES, INC.
Perfection Certificate
               Reference is made to that certain Second Lien Term Loan and
Guaranty Agreement, dated as of April 30, 2007 (the “Credit Agreement), among
Delta Air Lines, Inc. (the “Borrower”), all of the direct and indirect domestic
subsidiaries of the Borrower signatory thereto (together with the Borrower, the
“Grantors”), Goldman Sachs Credit Partners L.P., as collateral agent (in such
capacity, the “Collateral Agent”) and administrative agent (in such capacity,
the “Administrative Agent”), Barclays Capital, as syndication agent, Goldman
Sachs Credit Partners L.P. and Merrill Lynch Commercial Finance Corp., as
co-lead arrangers, Goldman Sachs Credit Partners, L.P., Merrill Lynch Commercial
Finance Corp. and Barclays Capital, as joint bookrunners, and Credit Suisse
Securities (USA) LLC and C.I.T. Leasing Corporation, as co-documentation agents,
and the financial institutions party thereto (the “Lenders”). Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Second Lien Security Agreement, dated as of April 30, 2007, among the
Grantors and the Collateral Agent. I, solely in my capacity as
                    , do hereby certify that as of the date hereof:

1.   Names.   a)   The exact corporate name of each Grantor, as such name
appears in its respective certificate of incorporation or certificate of
formation, as applicable, and the jurisdiction in which it was organized, are as
follows:   b)   Set forth below is each other corporate name each Grantor has
had in the past five years, together with the date of the relevant change:   c)
  Except as set forth in Schedule 1 hereto, no Grantor has changed its identity
or corporate structure in any way within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Section 1 and 2 of this certificate for each
acquiree or constituent party to a merger or consolidation.

 



--------------------------------------------------------------------------------



 



d)   The following is a list of all names (including trade names or similar
appellations) used by each Grantor of its divisions or other business units in
connection with the conduct of its business or the ownership of its properties
at any time during the past five years:   e)   Set forth below is the Federal
Taxpayer Identification Number and Organization Identification Number of each
Grantor:   f)   Each Grantor is a [limited liability company/corporation] as set
forth below.   2.   Current Locations.   a)   The current mailing address of the
chief executive office of each Grantor is
                                        .   3.   Real Estate Mortgage Filings.
Attached hereto as Schedule 2 is a schedule setting forth, with respect to each
Real Property Asset (as defined in the Credit Agreement), (a) the exact
corporate name of the Person that owns such property as such name appears in its
certificate of incorporation or other organization document, if applicable, and
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office in which a Real Estate Mortgage (as defined in the Credit
Agreement) with respect to such property must be filed or recorded in order for
the Agents to obtain a perfected security interest therein.   4.   Deposit
Accounts and Securities Accounts. Attached hereto as Schedule 3 is a true and
correct list of Deposit Accounts and Securities Accounts (other than the
Excluded Accounts) maintained by each Grantor, including the name and address of
the depositary institution, the type of account, and the account number.

Page 2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate on this 30th day of April, 2007.

            DELTA AIR LINES, INC.
      By:           Name:           Title:           ASA HOLDINGS, INC.
      By:           Name:           Title:           COMAIR, INC.
      By:           Name:           Title:           COMAIR HOLDINGS, LLC
      By:           Name:           Title:           COMAIR SERVICES, INC.
      By:           Name:           Title:           CROWN ROOMS, INC.
      By:           Name:           Title:           DAL GLOBAL SERVICES, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            DAL MOSCOW, INC.
      By:           Name:           Title:           DELTA AIRELITE BUSINESS
JETS, INC.
      By:           Name:           Title:           DELTA BENEFITS MANAGEMENT,
INC.
      By:           Name:           Title:           DELTA CONNECTION ACADEMY,
INC.
      By:           Name:           Title:           DELTA LOYALTY MANAGEMENT
SERVICES,
    LLC     By:           Name:           Title:           DELTA TECHNOLOGY, LLC
      By:           Name:           Title:           EPSILON TRADING, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            KAPPA CAPITAL MANAGEMENT, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 3

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO
SECOND LIEN SECURITY AGREEMENT
U.S. Copyright Registrations
U.S. Copyright Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO
SECOND LIEN SECURITY AGREEMENT
U.S. Patent Registrations
U.S. Patent Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE III TO
SECOND LIEN SECURITY AGREEMENT
U.S. Trademark Registrations
U.S. Trademark Applications

 



--------------------------------------------------------------------------------



 



SCHEDULE IV TO
SECOND LIEN SECURITY AGREEMENT
Organization

 



--------------------------------------------------------------------------------



 



SCHEDULE V TO
SECOND LIEN SECURITY AGREEMENT
Excluded Joint Ventures

 



--------------------------------------------------------------------------------



 



SCHEDULE VI TO
SECOND LIEN SECURITY AGREEMENT
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT C
               THIS SECOND LIEN PLEDGE AGREEMENT is subject to the terms and
provisions of the Intercreditor Agreement, dated as of April 30, 2007 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as collateral agent for the First Priority Secured
Parties referred to therein, Goldman Sachs Credit Partners L.P., as collateral
agent for the Second Priority Secured Parties referred to therein, Delta Air
Lines, Inc. and the Guarantors (as defined below).
SECOND LIEN PLEDGE AGREEMENT
               This SECOND LIEN PLEDGE AGREEMENT, dated as of April 30, 2007 (as
this agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), is by and among DELTA
AIR LINES, INC., a Delaware corporation (the “Borrower”), and all of the direct
and indirect domestic subsidiaries of the Borrower signatory hereto (each a
“Guarantor” and together, the “Guarantors”; the Borrower and the Guarantors are
referred to herein individually as a “Pledgor” and collectively as the
“Pledgors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., acting as collateral agent
(in such capacity, the “Collateral Agent”) on behalf of the Second Priority
Secured Parties (as defined in the Security Agreement, dated as of the date
hereof among the Pledgors and the Collateral Agent (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”)).
R E C I T A L S
               WHEREAS, in connection with the execution and delivery of this
Agreement, the Pledgors are entering into a Second Lien Term Loan and Guaranty
Agreement, dated as of the date hereof (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”) among the Pledgors, Goldman
Sachs Credit Partners L.P., as administrative agent for the financial
institutions party thereto (the “Lenders”), the Collateral Agent, Barclays
Capital, as syndication agent, Goldman Sachs Credit Partners L.P.. and Merrill
Lynch Commercial Finance Corp., as co-lead arrangers, Goldman Sachs Credit
Partners L.P., Merrill Lynch Commercial Finance Corp. and Barclays Capital, as
joint bookrunners, Credit Suisse Securities (USA) LLC and C.I.T. Leasing
Corporation, as co-documentation agents, and the Lenders; and
               WHEREAS, pursuant to the guaranty set forth in Section 9 of the
Credit Agreement, the Guarantors have agreed to guarantee the performance and
payment in full of all the Second Priority Obligations of the Borrower; and
               WHEREAS, it is a condition to the making of Loans (as defined in
the Credit Agreement) that the Pledgors shall have granted a security interest
in, pledge of and lien on, the Pledged Collateral described below as security
for the Second Priority Obligations; and
               WHEREAS, the parties hereto desire to more fully set forth their
respective rights in connection with such security interest, pledge and lien;





--------------------------------------------------------------------------------



 



               NOW, THEREFORE, in order to (i) secure the prompt and complete
payment when due of the Second Priority Obligations and for good and valuable
consideration, the receipt of which is hereby acknowledged, and (ii) grant and
pledge to the Collateral Agent, for the ratable benefit of the Second Priority
Secured Parties, a security interest in all of the Pledgors’ right, title and
interest in, to and under the Pledged Collateral whether presently existing or
hereafter arising or acquired, each of the Pledgors and the Collateral Agent, on
behalf of itself and each Second Priority Secured Party (and each of their
respective successors or permitted assigns), hereby agrees as follows:
          SECTION 1. Definition of Certain Terms Used Herein. Except as
specifically defined in this Agreement, all capitalized terms shall have the
meanings given to those terms in the Security Agreement.
          SECTION 2. Pledge. As security for the payment in full of the Second
Priority Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Second
Priority Secured Parties, a security interest in all of such Pledgor’s right,
title and interest in, to and under (a) any shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person
(collectively, the “Equity Interests”) owned by such Pledgor (other than
Excluded Equity Interests) (which, if certificated, are listed on Schedule I
hereto) and any Equity Interests obtained in the future by such Pledgor (other
than Excluded Equity Interests) and the certificates (if any) representing all
such Equity Interests (collectively, the “Pledged Equity Interests”); provided
that (i) Pledged Equity Interests of each foreign subsidiary of a Pledgor shall
be limited, in the aggregate, to the pledge of 65% of the issued and outstanding
common stock, partnership interest or membership interest, as applicable, of
such foreign subsidiary notwithstanding the delivery by any Pledgor to the
Collateral Agent of a stock or unit certificate, as applicable, representing in
excess of such percentage ownership and (ii) any interests of any of the
Pledgors in the joint ventures set forth on Schedule V attached to the Security
Agreement and any subsequent joint ventures in which the Pledgors invest shall
be excluded from the definition of Pledged Equity Interests to the extent that
applicable law or the organizational documents with respect to any such joint
venture (including other applicable agreements among the investors in such joint
venture) (x) do not permit the pledge or assignment of such interest or (y)
require the consent of any third party to permit such pledge or assignment (to
the extent such consent has not been granted), it being understood that as to
any such joint venture where the applicable organizational documents (including
other agreements among the investors in such joint venture) permit such pledge
without the consent of any third party and in accordance with applicable law,
such interest in such joint venture shall be included in the definition of
Pledged Equity Interests (subject to clause (i) above) and the applicable
Pledgor shall cause the related certificates, if any, for such joint venture to
be delivered to the Collateral Agent within ninety (90) days from the Closing
Date (or such longer period as the Collateral Agent may agree); (b)(i) the
Indebtedness evidenced by promissory notes and instruments and individually in
excess of $5,000,000 owed to it which are listed opposite the name of such
Pledgor on Schedule I hereto, (ii) any Indebtedness evidenced by promissory
notes and instruments and individually in excess of $5,000,000 arising in the
future and owing to such Pledgor; and (iii) the promissory notes and any other
instruments evidencing such Indebtedness; (c) subject to Section 7 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of,

2



--------------------------------------------------------------------------------



 



in exchange for or upon the conversion of the securities or Indebtedness
referred to in clauses (a) and (b) above; (d) subject to Section 7 hereof, all
rights and privileges of such Pledgor with respect to the securities,
Indebtedness and other property referred to in clauses (a), (b) and (c) above;
and (e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”). Without limiting the foregoing, the Collateral Agent is hereby
authorized to file one or more financing statements (including a financing
statement describing the Pledged Collateral, together with the other Collateral
granted pursuant to the Security Agreement, as “all personal property (other
than Excluded Property)” or “all assets (other than Excluded Property)” of the
debtor or words of similar effect or with greater detail) or continuation
statements for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by each Pledgor hereunder, without the
signature of any Pledgors, and naming any Pledgor or the Pledgors as debtors and
the Collateral Agent as secured party.
          SECTION 3. No Assumption of Liability. The security interest in the
Pledged Collateral is granted as security only and shall not subject the
Collateral Agent or any other Second Priority Secured Party to any obligation or
liability, or in any way alter or modify, any obligation or liability of any
Pledgor, in each case, with respect to or arising out of the Pledged Collateral.
          SECTION 4. Delivery of the Pledged Collateral.
     (a) Upon delivery to the Collateral Agent, any stock certificates, notes or
other securities to the extent certificated now or hereafter included in the
Pledged Collateral (the “Pledged Securities”) shall be accompanied by stock
powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request in order to allow the Collateral Agent, only upon the occurrence and
during the continuance of an Event of Default, to exercise its rights and
remedies under this Agreement. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities theretofore and then being
pledged hereunder, which schedule shall be attached hereto as Schedule I and
made a part hereof. Each schedule so delivered shall supersede any prior
schedules so delivered. Schedule I may be amended from time to time by the
addition of the Pledged Collateral subsequently created or acquired by execution
of a Supplement in substantially the form of Annex I attached hereto.
     (b) Each Pledgor will promptly deliver to the Collateral Agent any
certificate representing Pledged Equity Interests owned by it.
     (c) Each Pledgor will pledge and promptly deliver to the Collateral Agent
any promissory note issued in such Pledgor’s favor evidencing indebtedness for
borrowed money that constitutes Pledged Collateral owed to the Pledgor by any
Person which promissory note has a face value in excess of $5,000,000.
          SECTION 5. Representations, Warranties And Covenants. Each Pledgor
hereby represents, warrants and covenants, as to itself and the Pledged
Collateral pledged by it hereunder, to the Collateral Agent that:

3



--------------------------------------------------------------------------------



 



     (a) the Pledged Equity Interests represent that percentage as set forth on
Schedule I (as supplemented from time to time) of the issued and outstanding
shares of each class of the Equity Interests of the issuer with respect thereto;
     (b) except for the security interest granted hereunder or as otherwise
permitted in the Credit Agreement or hereunder, such Pledgor (i) is and will at
all times continue to be the direct owner, beneficially and of record, of the
Pledged Collateral indicated on Schedule I (as supplemented from time to time),
(ii) holds the same free and clear of all Liens except for Liens permitted by
Section 6.01 of the Credit Agreement (including any waiver or amendment thereto
subsequent to the Closing Date), (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral other than pursuant hereto and as
permitted by the Credit Agreement, and (iv) subject to Section 6, will cause any
and all Pledged Collateral that is certificated to be promptly deposited with
the First Lien Collateral Agent and pledged hereunder;
     (c) such Pledgor (i) has the requisite corporate or limited liability
company, as applicable, power and authority to pledge the Pledged Collateral in
the manner hereby done or contemplated and (ii) will, to the extent commercially
reasonable, defend its title or interest thereto or therein against any and all
Liens, however arising, of all Persons whomsoever (other than Liens granted
hereunder or Permitted Liens);
     (d) except as already obtained, no consent of any other Person (including
stockholders or creditors of any Pledgor) and no consent or approval of any
governmental authority or any securities exchange was or is necessary to the
validity of the pledge effected hereby;
     (e) by virtue of the execution and delivery by the Pledgors of this
Agreement, when the Pledged Securities, certificates or other documents
representing or evidencing the Pledged Collateral are delivered to the
Collateral Agent or the First Lien Collateral Agent (and upon the filing of
appropriate financing statements in the office of the Secretary of State of the
jurisdiction of organization of the applicable Pledgor identifying such Pledged
Collateral and payment of the required fees) in accordance with this Agreement,
the Collateral Agent will have a valid and perfected lien upon, and security
interest in (subject to Liens permitted under the Credit Agreement), such
Pledged Collateral as security for the payment and performance of the Second
Priority Obligations; provided, however, that to the extent the Pledged
Collateral constitutes securities or interests in an entity with its
jurisdiction of organization outside the United States, other actions may be
required in order to perfect the Collateral Agent’s security interest thereon in
accordance with the laws of that jurisdiction;
     (f) the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the Second Priority Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein;
     (g) all information set forth herein relating to the Pledged Collateral,
including but not limited to the information set forth on Schedule I hereto as
updated from time to time, is accurate and complete in all material respects as
of the date hereof;

4



--------------------------------------------------------------------------------



 



     (h) the Pledged Equity Interests issued by each Subsidiary of a Pledgor
have been duly authorized and, to the extent applicable, validly issued and are
fully paid and non-assessable; and
     (i) the Pledged Equity Interests described on Schedule I hereof, as updated
from time to time, constitute all of the issued and outstanding Equity Interests
of each of the Subsidiaries of such Pledgor owned by such Pledgor and required
to be pledged hereunder.
          SECTION 6. Registration in Nominee Name; Denominations. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, in its sole and absolute discretion, to hold the
Pledged Collateral in its own name as pledgee, in the name of its nominee (as
pledgee or as sub-agent) or in the name of the Pledgors, endorsed or assigned in
blank or in favor of the Collateral Agent. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor will promptly give to the
Collateral Agent copies of any material written notices or other written
communications received by it with respect to Pledged Collateral registered in
the name of such Pledgor. Upon the occurrence of and during the continuance of
an Event of Default, the Collateral Agent shall at all times have the right to
exchange, at the relevant Pledgor’s expense, the certificates representing
Pledged Collateral for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.
          SECTION 7. Voting Rights; Dividends and Interest, Etc.
     (a) Unless and until an Event of Default shall have occurred and be
continuing and prior written notice has been delivered to the applicable
Pledgor:
               (i) Each Pledgor shall be entitled to exercise any and all voting
and other consensual rights and powers inuring to an owner of Pledged Collateral
or any part thereof for any purpose consistent with the terms of this Agreement
and the other Loan Documents.
               (ii) Each Pledgor shall be entitled to receive and retain any and
all cash dividends, interest and principal paid on the Pledged Collateral to the
extent and only to the extent that such cash dividends, interest and principal
are permitted by, and otherwise paid in accordance with, the terms and
conditions of the Loan Documents and applicable laws. All noncash dividends,
interest and principal, and all dividends, interest and principal paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than distributions referred to in the preceding
sentence) made on or in respect of the Pledged Collateral, whether paid or
payable in cash or otherwise, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral and, if received
by any Pledgor, shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and shall be promptly delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement).

5



--------------------------------------------------------------------------------



 



               (iii) The Collateral Agent shall execute and deliver to each
Pledgor, or cause to be executed and delivered to each Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above and to receive the cash dividends it is entitled to receive pursuant
to subparagraph (ii) above.
     (b) Upon the occurrence and during the continuance of an Event of Default
and with prior written notice by the Collateral Agent to the applicable Pledgor,
all rights of any Pledgor to dividends, interest or principal that such Pledgor
is authorized to receive pursuant to paragraph (a)(ii) above shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest or principal. Upon the occurrence and during the continuance
of an Event of Default all dividends, interest or principal received by the
Pledgor contrary to the provisions of this Section 7 shall be held in trust for
the benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be promptly delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property to be applied in accordance with Section 2.15(b) of the
Credit Agreement. After all Events of Default have been cured or waived, (i) the
Pledgor shall thereafter be entitled to retain all cash dividends, interest and
principal that such Pledgor would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(ii) above and (ii) upon the request of such Pledgor,
within five (5) Business Days after such cure or waiver, the Collateral Agent
shall repay and deliver to such Pledgor all cash and monies that such Pledgor
would have otherwise been entitled to retain pursuant to Section 7(a)(i) which
was not applied in accordance with Section 2.15(b) of the Credit Agreement.
     (c) Upon the occurrence and during the continuance of an Event of Default,
all rights of any Pledgor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 7, and the obligations of the Collateral Agent under paragraph (a)(iii)
of this Section 7, shall cease upon the giving of written notice by the
Collateral Agent to the Pledgor, and upon the giving of such written notice all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers, provided that the Collateral Agent shall have the
right, but not the obligation, from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.
          SECTION 8. Remedies Upon Default.
     (a) Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent, on behalf of the Second Priority Secured Parties, may
exercise all the rights and remedies granted under this Agreement or otherwise
available to it under applicable law, including, without limitation, the right
to sell the Pledged Collateral, or any part thereof, at

6



--------------------------------------------------------------------------------



 



public or private sale or at any broker’s board, on any securities exchange or
in the over-the-counter market, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate subject to the terms hereof or as
otherwise provided in the UCC. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict to the full extent
permitted by applicable law the prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing the Pledged Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Pledged Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
     (b) Each Pledgor agrees that, to the extent notice of any such sale shall
be required by law, at least ten (10) Business Days’ notice to the applicable
Pledgor of the Collateral Agent’s intention to make any sale of Collateral shall
constitute reasonable notification. Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Pledged Collateral, or
portion thereof, will first be offered for sale at such board or exchange. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice of such sale. At any such sale, the Pledged Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may, in its sole and absolute discretion,
determine. The Collateral Agent shall not be obligated to make any sale of any
Pledged Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Pledged Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Pledged Collateral so sold and, in case of any such failure, such Pledged
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by applicable law, private) sale made pursuant to this Section 8, any
Second Priority Secured Party may bid for or purchase, free from any claim or
right of whatever kind, including any equity of redemption, of the Pledgors, any
such demand, notice, claim, right or equity being hereby expressly waived and
released to the extent permitted by applicable law, the Pledged Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any Second Priority Obligation then due and payable to it from such
Pledgor as a credit against the purchase price, and it may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor.
          SECTION 9. Application of Proceeds of Sale. The proceeds of sale of
the Pledged Collateral sold pursuant to Section 8 hereof shall be applied by the
Collateral Agent on behalf of

7



--------------------------------------------------------------------------------



 



the Second Priority Secured Parties in accordance with the terms of
Section 2.15(b) of the Credit Agreement and the Intercreditor Agreement. Each
Pledgor shall remain liable for any deficiency if the proceeds of any such
disposition are insufficient to pay its Second Priority Obligations and the
reasonable fees and disbursements of any attorneys employed by the Collateral
Agent or any Second Priority Secured Party to collect such deficiency.
          SECTION 10. Reimbursement of Collateral Agent.
     (a) Without duplication of any fees or expenses provided for under the
Credit Agreement and the other Loan Documents, each Pledgor jointly and
severally agrees to pay to the Collateral Agent within 30 days of written demand
(including back-up documentation supporting such reimbursement request) the
amount of any and all reasonable out-of-pocket expenses, disbursements and other
reasonable charges of its counsel (including, without limitation, local and
special counsel) and of any experts or agents or appraisers, which the
Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Collateral Agent hereunder
or (iv) the failure by such Pledgor to perform or observe any of the provisions
hereof.
     (b) Without duplication of its indemnification obligations under the other
Loan Documents, each Pledgor agrees to indemnify the Collateral Agent, the other
Second Priority Secured Parties and their respective Indemnitees (collectively,
the “Indemnified Parties”) against, and hold each such Indemnified Party
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any such Indemnified Party arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the other transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnified Party is a party thereto, provided that such indemnity shall not, as
to any Indemnified Party, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party.
     (c) Any amounts payable as provided hereunder shall be additional Second
Priority Obligations secured hereby and by the other Loan Documents. The
provisions of this Section 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration or termination of the Commitments,
the termination of this Agreement or the invalidity or unenforceability of any
term or provision of this Agreement. All amounts due under this Section 10 shall
be payable within 30 days of written demand (together with back-up documentation
supporting such reimbursement request) therefor to the relevant Pledgor given in
accordance with Section 17 hereof.

8



--------------------------------------------------------------------------------



 



          SECTION 11. Collateral Agent Appointed Attorney-In-Fact. Until
termination of this Agreement in accordance with Section 16 hereof, each Pledgor
hereby appoints the Collateral Agent the attorney-in-fact of such Pledgor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all monies due or to
become due under and by virtue of any Pledged Collateral, to endorse checks,
drafts, orders and other instruments for the payment of money payable to the
Pledgor representing any interest or dividend or other distribution payable in
respect of the Pledged Collateral or any part thereof or on account thereof and
to give full discharge for the same, to settle, compromise, prosecute or defend
any action, claim or proceeding with respect thereto, and to sell, assign,
endorse, pledge, transfer and make any agreement respecting, or otherwise deal
with, the same; provided, however, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Pledged Collateral or any part thereof or the
monies due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Second Priority Secured Parties shall be
accountable only for amounts actually received hereunder, and neither they nor
their shareholders, officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence, bad faith or willful misconduct.
          SECTION 12. Collateral Agent May Perform. If any Pledgor fails to
perform any agreement contained herein, upon written notice to such Pledgor and
to the extent the applicable Pledgor has not remedied such failure to perform
within 30 days, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the reasonable out-of-pocket expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Pledgors under
Section 10 hereof.
          SECTION 13. Waivers; Amendment.
     (a) No failure or delay of the Collateral Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other Second Priority
Secured Parties under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or consent to any departure by any Pledgor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Pledgor in any case shall entitle such Pledgor to any other or further
notice or demand in similar or other circumstances.

9



--------------------------------------------------------------------------------



 



     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject (other than in the case of any
Schedule hereto) to Section 10.08 of the Credit Agreement and the Intercreditor
Agreement.
          SECTION 14. Securities Act, Etc. In view of the position of the
Pledgors in relation to the Pledged Securities, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might limit the
course of conduct of the Collateral Agent if the Collateral Agent were to
attempt to dispose of all or any part of the Pledged Securities, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Securities could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Collateral Agent in any attempt
to dispose of all or part of the Pledged Securities under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Pledged Securities, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Securities for their own account, for investment, and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Securities or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Securities at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 14 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
          SECTION 15. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the grant of a security interest in the Pledged Collateral and
all obligations of each Pledgor hereunder, shall, to the fullest extent
permitted by applicable law, be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Loan Documents, any agreement
with respect to any of the Second Priority Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Second
Priority Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument relating
to any of the foregoing, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or

10



--------------------------------------------------------------------------------



 



departure from any guarantee, for all or any of the Second Priority Obligations
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Pledgor in respect of the Second Priority
Obligations or in respect of this Agreement (other than that the Second Priority
Obligations Payment Date shall have occurred).
          SECTION 16. Termination or Release.
     (a) This Agreement and the pledge and security interest created hereby
shall terminate without any further action by any Person when the Second
Priority Obligations Payment Date shall have occurred.
     (b) Upon any sale or other transfer by any Pledgor of any Pledged
Collateral that is permitted under the Credit Agreement to any person that is
not a Pledgor, or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Pledged Collateral pursuant to
the Credit Agreement, the security interest in such Pledged Collateral shall be
automatically released.
     (c) Upon termination of this Agreement or release of the security interest
in any Pledged Collateral pursuant to (a) or (b) above, the Collateral Agent
shall promptly execute and deliver to the Pledgors, at the Pledgors’ expense,
all appropriate documents which the Pledgors shall reasonably request to
evidence such termination or release. Any execution and delivery of termination
statements or documents pursuant to this Section 16 shall be without recourse to
or warranty by the Collateral Agent.
          SECTION 17. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and delivered in
the manner and at the addresses set forth in, and otherwise in accordance with,
Section 10.01 of the Credit Agreement.
          SECTION 18. Further Assurances. Each Pledgor agrees to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as the Collateral Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Pledged Collateral or any part thereof or in
order better to assure and confirm unto the Collateral Agent its rights and
remedies hereunder, in each case to the extent required by the terms hereof or
the terms of the Credit Agreement.
          SECTION 19. Binding Effect; Several Agreement; Assignments. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of any Pledgor that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns. This Agreement shall become effective as to any Pledgor
when a counterpart hereof executed on behalf of such Pledgor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Pledgor and the Collateral Agent and their respective successors and
permitted assigns, and shall inure to the benefit of such Pledgor, the
Collateral Agent and the other Second Priority Secured Parties, and their
respective successors and permitted assigns, except that no Pledgor shall have
the right to assign its rights hereunder or

11



--------------------------------------------------------------------------------



 



any interest herein or in the Pledged Collateral (and any such attempted
assignment shall be void), except as permitted by this Agreement or the other
Loan Documents. This Agreement shall be construed as a separate agreement with
respect to each Pledgor and may be amended, restated, amended and restated,
modified, supplemented, waived or released with respect to any Pledgor without
the approval of any other Pledgor and without affecting the obligations of any
other Pledgor hereunder.
          SECTION 20. Set-Off. Upon the occurrence and during the continuance of
any Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each Second Priority Secured
Party (and their respective banking Affiliates) is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final but excluding deposits in the Escrow Accounts, Payroll Accounts and other
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by the Collateral Agent, the
Administrative Agent and each such Second Priority Secured Party (or any of such
banking Affiliates) to or for the credit or the account of the Borrower or any
Guarantor against any and all of any such overdue amounts owing under the Loan
Documents, irrespective of whether or not the Collateral Agent, the
Administrative Agent or such Second Priority Secured Party shall have made any
demand under any Loan Document. Each Second Priority Secured Party, the
Collateral Agent and the Administrative Agent agree promptly to notify the
Borrower and Guarantors after any such set-off and application made by such
Second Priority Secured Party, the Collateral Agent or the Administrative Agent
(or any of such banking Affiliates), as the case may be, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Second Priority Secured Party, the Collateral
Agent and the Administrative Agent under this Section are in addition to other
rights and remedies which such Second Priority Secured Party, the Collateral
Agent and the Administrative Agent may have upon the occurrence and during the
continuance of any Event of Default.
          SECTION 21.Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).
          SECTION 22. Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without reference to conflict of laws principles.
          SECTION 23. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract, and shall become
effective as provided in Section 19. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic .pdf copy shall be as
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 24. Jurisdiction; Consent to Service of Process.

12



--------------------------------------------------------------------------------



 



     (a) Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall, to the extent permitted by law, be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Collateral Agent or any other Second Priority Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against any Pledgor or its properties in the courts of any
jurisdiction.
     (b) Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court described in subparagraph (a) above. Each Pledgor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each Pledgor irrevocably consents to service of process in the manner
provided for notices in Section 17 hereof. Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.
          SECTION 25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 26. Additional Pledgors. Pursuant to Section 5.14 of the
Credit Agreement, each direct or indirect domestic Subsidiary (other than
Immaterial Subsidiaries, Excluded Subsidiaries or Restricted Captive Insurance
Company Subsidiaries) of the Borrower that was not in existence or not a
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement as a Pledgor upon becoming a Subsidiary if such Subsidiary owns or
possesses property of a type that would be considered Pledged Collateral
hereunder. Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Exhibit H to the Credit Agreement, such
Subsidiary shall become a Pledgor hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of

13



--------------------------------------------------------------------------------



 



such instrument shall not require the consent of any Pledgor hereunder. The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Pledgor as a party to this
Agreement.
     SECTION 27. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Collateral Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent or the Collateral Agent hereunder or
under any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent or the Collateral Agent (and the Lenders) shall be subject to the terms of
the Intercreditor Agreement, and until the First Priority Obligations Payment
Date, any obligation of the Borrower and any Guarantor hereunder or under any
other Loan Document with respect to the delivery or control of any Collateral,
the novation of any lien on any certificate of title, bill of lading or other
document, the giving of any notice to any bailee or other Person, the provision
of voting rights or the obtaining of any consent of any Person shall be deemed
to be satisfied if the Borrower or such Guarantor, as applicable, complies with
the requirements of the similar provision of the applicable First Lien Loan
Document. Until the First Priority Obligations Payment Date, the delivery of any
Collateral to the First Lien Collateral Agent pursuant to the First Lien Loan
Documents shall satisfy any delivery requirement hereunder or under any other
Loan Document.
[Remainder of Page Intentionally Left Blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Pledgors has caused this Agreement to be
duly executed by its officer thereunto duly authorized as of the date and year
first above written.

                  DELTA AIR LINES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ASA HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                COMAIR, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                COMAIR HOLDINGS, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                COMAIR SERVICES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                CROWN ROOMS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DAL GLOBAL SERVICES, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



                  DAL MOSCOW, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DELTA AIRELITE BUSINESS JETS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DELTA BENEFITS MANAGEMENT, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DELTA CONNECTION ACADEMY, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DELTA LOYALTY MANAGEMENT
     SERVICES, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                DELTA TECHNOLOGY, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                EPSILON TRADING, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



                  KAPPA CAPITAL MANAGEMENT, LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



                  Accepted and Agreed to:    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.         as Collateral Agent  
 
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Schedule I to the Second Lien Pledge Agreement
EQUITY INTERESTS

                                                          No. and Class        
            Certificate   of Equity   % Issuer   Pledgor   Number   Interests  
Owned

INDEBTEDNESS
Schedule I to Second Lien Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ANNEX I
FORM OF SUPPLEMENT
SUPPLEMENT NO. ___ TO
SECOND LIEN PLEDGE AGREEMENT DATED AS OF APRIL 30, 2007
          WHEREAS, pursuant to that certain Second Lien Pledge Agreement, dated
as of April 30, 2007 (as the same has been, or may hereafter be, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized terms used herein without definition
have the meanings given to them in the Pledge Agreement) made by DELTA AIR
LINES, INC. (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower signatory thereto, [ANY ADDITIONAL PLEDGORS,] (together with the
Borrower, the “Pledgors”), in favor of GOLDMAN SACHS CREDIT PARTNERS L.P. (the
“Collateral Agent”) for the Second Priority Secured Parties, the Pledgors have
granted and pledged to the Collateral Agent for the ratable benefit of the
Second Priority Secured Parties, a security interest in all of the Pledgors’
right, title and interest in, to and under the Pledged Collateral, all as more
fully set forth in the Pledge Agreement.
          A. WHEREAS, the Pledgors have acquired or created additional Pledged
Collateral since the date of execution of the Pledge Agreement and the most
recent Supplement thereto and hold certain additional Pledged Collateral; and
          B. WHEREAS, Schedule I to the Pledge Agreement does not reflect
Pledged Collateral acquired or created by the Pledgors since the date of
execution of the Pledge Agreement and the most recent Supplement thereto.
          THEREFORE,
          To secure the prompt and complete payment when due of the Second
Priority Obligations (other than contingent indemnification obligations not due
and payable) of the Borrowers, to secure the performance and observance by each
of the Pledgors of all the agreements, covenants and provisions contained in the
Credit Agreement and in the Loan Documents for the benefit of the Collateral
Agent on behalf of the Second Priority Secured Parties, the Pledgors do hereby
grant to the Collateral Agent, for the ratable benefit of the Second Priority
Secured Parties, a security interest (subject to Liens permitted by the Credit
Agreement) in and to all of the Pledgors’ right, title and interest in and to
the Pledged Collateral being added to Schedule I to the Pledge Agreement below.
          The Pledge Agreement is hereby supplemented, effective as of the date
hereof, by amending Schedule I thereof so as to reflect all of the Pledged
Collateral in and to which the Pledgors have granted a security interest to the
Collateral Agent, for the ratable benefit of the Second Priority Secured
Parties, pursuant to the terms of the Pledge Agreement and the Credit Agreement.
          The following Pledged Collateral is hereby added to Schedule I to the
Pledge Agreement:

 



--------------------------------------------------------------------------------



 



EQUITY INTERESTS

                                                          No. and Class        
            Certificate   of Equity   % Issuer   Pledgor   Number   Interests  
Owned

INDEBTEDNESS
          Except as expressly supplemented hereby, the Pledge Agreement shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof. As used in the Pledge Agreement, the terms “Agreement”, “this
Agreement”, “this Pledge Agreement”, “herein”, “hereafter”, “hereto”, “hereof”
and words of similar import, shall, unless the context otherwise requires, mean
the Pledge Agreement as supplemented by this Supplement and all other
Supplements.
          This Supplement shall be construed as supplemental to the Pledge
Agreement and shall form a part thereof, and the Pledge Agreement and all
documents contemplated thereby and any previously executed Supplements thereto,
are each hereby incorporated by reference herein and confirmed and ratified by
the Pledgors.
          The execution and filing of this Supplement, and the addition of the
Pledged Collateral set forth herein are not intended by the parties to derogate
from, or extinguish, any of the rights or remedies of the Collateral Agent under
(i) the Pledge Agreement and/or any agreement, amendment or supplement thereto
or any other instrument executed by the Pledgors or (ii) any financing
statement, continuation statement, deed or charge or other instrument executed
by the Pledgors and heretofore filed in any state or county in the United States
of America or elsewhere.
          THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT
OF LAWS PRINCIPLES.
          This Supplement may be executed in any number of counterparts, each of
which when so executed and delivered shall constitute an original for all
purposes, but all such counterparts taken together shall constitute but one and
the same instrument. Any signature delivered by a party by facsimile or .pdf
electronic transmission shall be deemed to be an original signature thereto.

 



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgors have caused this Supplement No. ___ to the
Second Lien Pledge Agreement to be duly executed as of the date and year first
written above.

                  [NAME OF EACH PLEDGOR]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Accepted and Agreed to:    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.         as Collateral Agent  
 
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT D
SECOND LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
Dated as of April 30, 2007
from
Delta Air Lines, Inc.,
and
Comair, Inc.
as Grantors
to
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



THIS SECOND LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT is subject
to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
SECOND LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT
     SECOND LIEN SLOT, GATE AND ROUTE SECURITY AND PLEDGE AGREEMENT dated as of
April [30], 2007 (this “Agreement”), made by DELTA AIR LINES, INC., a Delaware
corporation (the “Borrower”), and COMAIR, INC., an Ohio corporation (“Comair”
and, together with the Borrower, the “Grantors”, and each a “Grantor”), to
GOLDMAN SACHS CREDIT PARTNERS L.P., acting as collateral agent (the “Collateral
Agent”) for the Second Priority Secured Parties (as defined in the Intercreditor
Agreement referred to in the Credit Agreement described below).
W I T N E S S E T H:
     WHEREAS, in connection with the execution and delivery of this Agreement,
the Borrower is entering into a Second Lien Term Loan and Guaranty Agreement
dated as of the date hereof (as amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Subsidiaries of the Borrower party thereto, Goldman Sachs Credit Partners L.P.,
as administrative agent and collateral agent for the lenders from time to time
party thereto (the “Lenders”), Barclays Capital, as syndication agent, Goldman
Sachs Credit Partners L.P. and Merrill Lynch Commercial Finance Corp., as
co-lead arrangers, Goldman Sachs Credit Partners L.P., Merrill Lynch Commercial
Finance Corp. and Barclays Capital, as joint bookrunners, Credit Suisse
Securities (USA) LLC and C.I.T. Leasing Corporation, as co-documentation agents,
and the Lenders; and
     WHEREAS, unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined; and
     WHEREAS, pursuant to the guaranty set forth in Section 9 of the Credit
Agreement, the Guarantors have agreed to guarantee the payment in full of all
the Second Priority Obligations of the Borrower; and
     WHEREAS, it is a condition precedent to the making of Loans that the
Grantors shall have granted a security interest in, pledge of and lien on the
Collateral as security for the Second Priority Obligations; and
     WHEREAS, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest, pledge and lien; and
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans, the Grantors hereby agree with the Collateral Agent as
follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Pledge. Each of the Grantors hereby pledges to the Collateral
Agent and grants to the Collateral Agent for the ratable benefit of the Second
Priority Secured Parties a security interest in all of such Grantor’s right,
title and interest in and to each of the following, whether now owned, held or
hereafter acquired by such Grantor, and whether now or hereafter existing or
arising (together, the “Collateral”):
          (a) each and every FAA Slot of such Grantor; and
          (b) to the extent permitted under Applicable Law, each and every Route
of such Grantor; and
          (c) to the extent permitted by applicable law and contract, each and
every Gate Interest of such Grantor; and
          (d) to the extent permitted by applicable law, each and every Foreign
Slot of such Grantor; and
          (e) to the extent permitted by applicable law and contract, all
Supporting Route Facilities of such Grantor; and
          (f) all Proceeds of any kind of any and all of the foregoing
(including, without limitation, in the cases of the Collateral listed in (c),
(d) and (e), above, the proceeds (of any kind) received or to be received by
such Grantor upon the transfer or other disposition of such Collateral
notwithstanding whether the pledge and grant of the security interest in such
Collateral is legally effective under applicable law).
It being understood, that no Grantor shall be deemed to have granted, assigned,
conveyed, mortgaged, pledged, hypothecated or transferred (such actions,
collectively, the “granting of a security interest”) over Collateral insofar as
such granting of a security interest would constitute a breach or violation of a
valid and effective restriction in favor of a third party (including, but not
limited to, any mandatory consent rights, and the parties hereby agree that the
Collateral Agent shall not require any actions to be taken with respect to such
consent rights except following the occurrence of an Event of Default as
specifically provided herein) that would result in the termination of such
Grantor’s interest in such Collateral or give rise to any valid and effective
indemnification obligation or any valid and effective right to terminate or
commence the exercise of remedies under such restriction. Notwithstanding the
foregoing, in no event shall “Collateral” include any Excluded Property.
     Section 2. Security For Second Priority Obligations. This Agreement and the
Collateral secure the payment of the Grantors’ Second Priority Obligations (as
defined in the Intercreditor Agreement), now or hereafter existing, under the
Credit Agreement and the other Loan Documents (and any other documents in
respect of such Second Priority Obligations).
     Section 3. No Release. Nothing set forth in this Agreement shall relieve
any Grantor from the performance of any term, covenant, condition or agreement
on such Grantor’s part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or impose any obligation on the Collateral Agent or any Second
Priority Secured Party to perform or observe any such term, covenant,

2



--------------------------------------------------------------------------------



 



condition or agreement on such Grantor’s part to be so performed or observed or
impose any liability on the Collateral Agent or any Second Priority Secured
Party for any act or omission on the part of such Grantor relating thereto or
for any breach of any representation or warranty on the part of any Grantor
contained in this Agreement, or in respect of the Collateral or made in
connection herewith or therewith. This Section shall survive the termination of
this Agreement and the discharge of any Grantor’s other obligations hereunder
and under the Loan Documents.
     Section 4. Representation, Warranties And Covenants. Each of the Grantors
represents, warrants and covenants as follows:
          (a) Filings. To the extent that perfection is governed by the Uniform
Commercial Code in effect in the State of New York from time to time, all
filings, registrations and recordings necessary under U.S. law to create,
preserve, protect and perfect the security interest granted by the Grantors to
the Collateral Agent hereby in respect of the Collateral in which the Grantors
are permitted by applicable law to grant a security interest have been
accomplished, and such security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral will constitute a perfected
security interest therein prior to the rights of all other Persons therein (but
subject, however, to the authority of the DOT and any Foreign Aviation Authority
or any Airport Authority to amend or withdraw the Routes or Supporting Route
Facilities and/or the authority of the FAA to withdraw FAA Slots pursuant to
Title 49 and Title 14, the rights of other applicable Governmental Authorities,
Airport Authorities or Foreign Aviation Authorities with respect to Routes,
Foreign Slots and Supporting Route Facilities, and the rights of the lessor,
sub-lessor or other Person providing any Grantor (or to which the Grantor
provides) the authority to occupy and/or use the Gate Interests and Supporting
Route Facilities) and subject to no other Liens other than Liens permitted
pursuant to Section 6.01 of the Credit Agreement. Nothing herein shall be
construed to require Grantors to record any memoranda of lease or similar
instruments with respect to Gate Interests.
          (b) Ownership. Each Grantor is, and as to Collateral acquired by it
from time to time after the date hereof, such Grantor will be, the holder of all
of such Collateral free from any Lien (other than the Liens referred to in
Section 6.01 of the Credit Agreement and subject to the regulatory authority of
the DOT and the FAA under Title 49 and the regulatory authority of Foreign
Aviation Authorities under applicable law). Subject to the preceding sentence,
the Grantors shall defend the Collateral against any and all claims and demands
of all Persons at any time claiming any interest therein adverse to the
Collateral Agent or any Second Priority Secured Party.
          (c) No Competing Interests. Except as otherwise permitted by clauses
(i) and (ii) below, there is no financing statement (or to any Grantor’s
knowledge, without independent investigation, similar statement or instrument of
registration under the law of any jurisdiction intended to provide notice of a
Lien) covering or purporting to cover any interest of any kind in the
Collateral, and so long as the Credit Agreement has not been terminated or any
of the Second Priority Obligations remain unpaid, the Grantors shall not execute
or authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction intended to provide notice of a Lien) relating to the Collateral of
the Grantors, except financing statements filed or to be filed in respect of and

3



--------------------------------------------------------------------------------



 



covering the security interests (i) granted hereby to the Collateral Agent and
(ii) granted to the holders of Liens permitted pursuant to Section 6.01 of the
Credit Agreement.
          (d) Location. The chief executive office of each Grantor is located at
the address listed opposite such Grantor’s name on Schedule 4(d) hereto, which
schedule may be updated from time to time.
          (e) As to FAA Slots. Set forth on Schedule 4(e) is a true, correct and
complete list of each Grantor’s Appraised FAA Slots as of the date of this
Agreement, which Schedule 4(e) shall be revised from time to time by such
Grantor as provided for in Section 6(d)(i) of this Agreement. Each Grantor
represents and warrants that (A) it holds each of the FAA Slots pursuant to
authority granted by the FAA, other applicable Governmental Authority or Airport
Authority, pursuant to Title 14 or Title 49, as the case may be, or other
applicable law, (B) it has, at all times after obtaining each FAA Slot, complied
in all material respects with all of the terms, conditions and limitations of
each rule or regulation of the FAA, DOT, any other applicable Governmental
Authority or Airport Authority applicable thereto and with all applicable
provisions of law, and (C) there exists no violation of such terms, conditions,
limitations or law that gives the FAA, DOT, other applicable Governmental
Authority or Airport Authority the right to terminate, cancel, suspend, withdraw
or modify, in any materially adverse respect, the rights of such Grantor in any
such FAA Slot except to the extent that such failure to comply could not be
reasonably expected to result in a Material Adverse Effect.
          (f) As to Primary Foreign Slots. Set forth on Schedule 4(f) is a true,
correct and complete list of each Grantor’s Primary Foreign Slots as of the date
of this Agreement, which Schedule 4(f) shall be revised from time to time by
such Grantor as provided for in Section 6(d)(i) of this Agreement. Each Grantor
represents and warrants that it holds the requisite authority and holds each of
the Primary Foreign Slots pursuant to authority granted by the applicable
Foreign Aviation Authorities, and that it has, at all times after obtaining each
such Primary Foreign Slot, complied in all material respects with all of the
terms, conditions, and limitations of each rule or regulation of the applicable
Foreign Aviation Authorities regarding such Primary Foreign Slots and with all
applicable provisions of foreign law, and that there exists no violation of such
terms, conditions, limitations or foreign law that gives any Foreign Aviation
Authority the right to terminate, cancel, suspend, withdraw or modify the rights
of such Grantor in any Primary Foreign Slot in any materially adverse respect
except to the extent that such failure to comply could not be reasonably
expected to result in a Material Adverse Effect.
          (g) As to Primary Gate Interests.
                    (i) Set forth on Schedule 4(g) is a true, correct and
complete list of each Grantor’s Primary Gate Interests as of the date of this
Agreement which Schedule 4(g) shall be revised from time to time by such Grantor
as provided for in Section 6(d)(iii) of this Agreement. Except for matters that
would not reasonably be expected to result in a Material Adverse Effect, each
Grantor represents and warrants that (A) it holds the Primary Gate Interests
pursuant to authority granted by the applicable Governmental Authority or
Airport Authority, and (B) no violation by the Grantor of any terms, conditions,
or limitations of any

4



--------------------------------------------------------------------------------



 



rule or regulation of the applicable Governmental Authority or Airport Authority
regarding such Primary Gate Interests or any applicable provisions of law has
occurred and is continuing that would give any Governmental Authority or Airport
Authority the right to terminate, cancel, suspend, withdraw or modify in any
materially adverse respect the rights of such Grantor in any such Primary Gate
Interests.
                    (ii) Each Grantor represents and warrants that it is
utilizing the Primary Gate Interests in a manner consistent in all material
respects with applicable law, regulations and contracts in order to preserve its
right to hold and have access to the Primary Gate Interests to the extent
necessary to operate sufficient service over each Primary Route to maintain its
rights in and to such Primary Route and the Primary Foreign Slot associated with
such Primary Route. No Grantor has received any written notice from any
Governmental Authority or Airport Authority, or is aware of any other event or
circumstance, that would be reasonably likely to impair its right to hold and
use any Primary Gate Interest in any materially adverse respect except to the
extent that such failure to comply could not be reasonably expected to result in
a Material Adverse Effect.
          (h) As to Primary Routes. Set forth on Schedule 4(h) is a true,
correct and complete list of each Grantor’s Primary Routes as of the date of
this Agreement, which Schedule 4(h) shall be revised from time to time by such
Grantor as provided for in Section 6(d)(ii) of this Agreement.
          (i) As to Primary Supporting Route Facilities. Set forth on Schedule
4(i) is a true, correct and complete list of each Grantor’s Primary Supporting
Route Facilities as of the date of this Agreement, which Schedule 4(i) shall be
revised from time to time by such Grantor as provided in Section 6(d)(iii) of
this Agreement. Each Grantor represents and warrants that (A) it holds the
Primary Supporting Route Facilities pursuant to authority granted by the
applicable Foreign Aviation Authorities or Airport Authorities, and (B) no
violation by such Grantor of any terms, conditions, or limitations of any rule
or regulation of the applicable Foreign Aviation Authorities or Airport
Authorities regarding such Primary Supporting Route Facilities or any applicable
provisions of foreign law has occurred and is continuing that gives the
applicable Foreign Aviation Authorities or Airport Authority the regulatory
authority to terminate, cancel, suspend, withdraw or modify in any materially
adverse respect the rights of such Grantor in any Primary Supporting Route
Facilities except to the extent that such violation could not reasonably be
expected to result in a Material Adverse Effect.
          (j) Authority and Accuracy. Except as otherwise provided to the
contrary herein, each Grantor has full corporate power and authority and legal
right to grant a security interest in and pledge all the Collateral of such
Grantor pursuant to this Agreement. All information set forth herein relating to
the Collateral of any Grantor is accurate in all material respects as of the
date hereof.
          (k) Consents. No consent of any other party (including, without
limitation, stockholders or creditors of any Grantor), and no consent,
authorization, approval, or other action by, and (except in connection with the
perfection of the Liens created hereby) no notice to or filing with, any
Governmental Authority or other Person is required either (i) for the pledge by
each Grantor of the Collateral, with respect to which such Grantor is permitted
under

5



--------------------------------------------------------------------------------



 



applicable law and contract to so pledge, pursuant to this Agreement or for the
execution, delivery or performance of this Agreement or (ii) for the exercise by
the Collateral Agent of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement; provided,
however, that (A) any transfer of FAA Slots is subject to confirmation by the
FAA, (B) the transfer of certain Routes is subject to approval by the DOT
pursuant to Section 41105 of Title 49, (C) the transfer of Routes may be subject
to Presidential review pursuant to Section 41307 of Title 49 and the pledge of,
transfer of, and exercise of remedies with respect to Routes, may be subject to
the approval of Foreign Aviation Authorities, (D) the pledge or transfer of Gate
Interests may be subject to approval by Governmental Authorities or Airport
Authorities, aviation authorities, air carriers or other lessors and (E) the
transfer of, pledge of, and exercise of remedies with respect to, Foreign Slots
and Supporting Route Facilities may be subject to approval by Foreign Aviation
Authorities or Airport Authorities.
          (l) Recourse. This Agreement is made with full recourse to each
Grantor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of each Grantor contained herein, in the other Loan
Documents and otherwise in writing in connection herewith or therewith.
     Section 5. Supplements, Further Assurances.
          (a) At the reasonable request of the Collateral Agent, each Grantor
shall promptly execute and deliver to the Collateral Agent, at any time and from
time to time, at the expense of such Grantor, documentation in form and
substance reasonably satisfactory to the Collateral Agent, and take all further
action, that may be required or that the Collateral Agent reasonably requests,
evidencing the security interests granted hereby and providing for the
perfection, preservation and protection of such security interests, and enabling
the Collateral Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral of such Grantor.
          (b) Each Grantor authorizes the Collateral Agent to prepare and file
such financing and continuation statements, in form and substance reasonably
acceptable to it, as may from time to time be necessary to grant, continue and
maintain a valid, enforceable, second priority security interest in the
Collateral of such Grantor and the other rights, as against third parties
provided hereby, all in accordance with the Uniform Commercial Code as enacted
in any and all relevant jurisdictions or any other relevant law. Each Grantor
shall pay any applicable filing fees and other expenses related to the filing of
financing and continuation statements in the United States or the expenses for
other action taken in accordance with this Agreement (whether by the Collateral
Agent or by such Grantor upon the Collateral Agent’s reasonable request) to
perfect the security interest granted hereunder. Each Grantor hereby authorizes
the Collateral Agent to file any financing or continuation statements without
the signature of such Grantor when permitted by law. No Grantor shall be
required to seek a memorandum of lease or leasehold mortgage or similar
instrument or filing with respect to Gate Interests of Supporting Route
Facilities.
          (c) Notwithstanding anything to the contrary herein, the Collateral
Agent shall not take any security interest in, or prior to the occurrence of any
Event of Default, require any

6



--------------------------------------------------------------------------------



 



actions to be taken with respect to those assets as to which Collateral Agent
shall determine, in its reasonable discretion, that the costs of obtaining such
security interest or taking such action are excessive in relation to the benefit
to the Second Priority Secured Parties afforded thereby.
          (d) As required pursuant to Section 5.16(b) of the Credit Agreement,
upon any Guarantor acquiring any right, title or interest in or to any
Collateral (including any Proceeds of any of the foregoing), the Borrower shall
cause such Guarantor to become a party to this Agreement the result of which
shall be that such Guarantor shall have pledged to the Collateral Agent, and
granted the Collateral Agent, a duly perfected second priority security interest
(subject to Specified Permitted Collateral Liens) in and to such Collateral (and
such Collateral shall otherwise be subject only to those Liens permitted
pursuant to Section 6.01 of the Credit Agreement), to the same extent and
subject to the same terms and conditions as each Grantor is subject hereunder.
     Section 6. Affirmative Covenants and Provisions Concerning Collateral.
          (a) Notice of Violations of Laws and Regulations. Each Grantor agrees
to give the Collateral Agent notice of any material violations of any applicable
laws, foreign laws, treaties or agreements, rules, or regulations (collectively,
the “Requirements”) (whether presently in effect or hereinafter enacted, passed,
promulgated, made, issued or adopted by the DOT, FAA, any Governmental
Authority, Foreign Aviation Authorities or Airport Authorities) affecting the
Collateral or such Grantor’s use thereof, by sending within fifteen
(15) business days after service upon, or receipt by, an SGR Responsible Officer
of such Grantor, a copy of each and every one thereof to the Collateral Agent.
At the same time, such Grantor will inform the Collateral Agent as to the work
or steps which such Grantor proposes to do or take in order to correct the
violation. Notwithstanding the foregoing, however, if such work or step would
require any alterations which would, in such Grantor’s reasonable opinion,
reduce the value of the Collateral, such Grantor may defer compliance therewith,
as long as such deferral is consistent with applicable law in order that such
Grantor may, at such Grantor’s expense, contest or seek modification of or other
relief with respect to such Requirements so long as such contest or the seeking
of such relief does not involve any substantial danger of the sale, forfeiture
or loss of the related Collateral.
          (b) Notice of Changes in Laws and Regulations. Each Grantor agrees to
use commercially reasonable efforts to give the Collateral Agent notice of any
material changes in or new applicable Requirements that could reasonably be
expected to have a materially adverse effect on the Appraised FAA Slots, Primary
Foreign Slots or Primary Routes or such Grantor’s use of any of the foregoing,
by sending within forty-five (45) days after service upon, receipt by, or after
the same otherwise comes to the attention of an SGR Responsible Officer of such
Grantor, a copy of each and every such change to the Collateral Agent.
          (c) Updated Schedules.
                    (i) Appraised FAA Slots and Primary Foreign Slots. Each
Grantor shall deliver or cause to be delivered to the Collateral Agent, at such
Grantor’s expense, updated Schedules 4(e) and 4(f) to replace the then-existing
Schedules 4(e) or 4(f), as the case may be, (A) from time to time to reflect the
allocation to, or the acquisition, by whatever means, by such

7



--------------------------------------------------------------------------------



 



Grantor of any permanent FAA Slots which such Grantor wishes to designate as
Appraised FAA Slots or any Foreign Slot which Grantor desires to add to
Schedule 4(f), (B) upon delivery of any certificate pursuant to Section 5.01(m)
of the Credit Agreement reflecting any permanent disposition or transfer by such
Grantor of any Appraised FAA Slot or Primary Foreign Slot permitted pursuant to
the terms of the Credit Agreement or (C) upon any reasonable request by the
Collateral Agent to update such Schedules 4(e) and 4(f).
                    (ii) Primary Routes. Each Grantor shall deliver or cause to
be delivered to the Collateral Agent, at such Grantor’s expense, an updated
Schedule 4(h) to replace the then-existing Schedule 4(h) (A) from time to time
to reflect any allocation to, or acquisition by, such Grantor of an additional
Route which such Grantor wishes to designate as a Primary Route, (B) upon
delivery of any certificate pursuant to Section 5.01(m) of the Credit Agreement
reflecting any permanent disposition or transfer by such Grantor of any Primary
Route permitted pursuant to the terms of the Credit Agreement or (C) upon any
reasonable request by the Collateral Agent to update such Schedule 4(h).
                    (iii) Primary Gate Interests and Primary Supporting Route
Facilities. Each Grantor shall deliver or cause to be delivered to the
Collateral Agent, at such Grantor’s expense, updated Schedules 4(g) and 4(i) to
replace the then-existing Schedule 4(g) and 4(i) (A) upon delivery of any
certificate pursuant to Section 5.01(m) of the Credit Agreement reflecting
airports associated with additional Primary Routes allocated to or acquired by a
Grantor which airports are not already listed on Schedule 4(g) or Schedule 4(i)
or (B) upon any reasonable request by the Collateral Agent to update such
Schedules 4(g) and 4(i).
     Section 7. Collateral Agent Appointed.
          (a) Attorney-In-Fact. Each Grantor hereby irrevocably appoints the
Collateral Agent as such Grantor’s attorney-in-fact (which appointment shall be
irrevocable and deemed coupled with an interest) with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion, upon and during the
occurrence and continuation of an Event of Default, to take any action and to
execute any instrument which the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:
                    (i) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral;
                    (ii) to receive, endorse, and collect any instruments and
documents in connection with clause (i) above;
                    (iii) to receive, endorse and collect all instruments made
payable to such Grantor representing any distribution in respect of the
Collateral or any part thereof and to give full discharge for the same; and
                    (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection

8



--------------------------------------------------------------------------------



 



of any of the Collateral or otherwise to enforce the rights of the Collateral
Agent with respect to any of the Collateral.
          (b) Collateral Agent’s Duties. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest and the interests of the
Second Priority Secured Parties in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
the Collateral Agent hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral, whether
or not the Collateral Agent has or has been or is deemed to have knowledge of
such matters.
     Section 8. Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein within a reasonable time after receipt of a
written request to do so from the Collateral Agent, the Collateral Agent may
perform, or cause performance of, such agreement, and the reasonable expenses of
the Collateral Agent, including, without limitation, the reasonable fees and
expenses of counsel, incurred in connection therewith, shall be payable by such
Grantor and shall be considered Second Priority Obligations.
     Section 9. Events Of Default, Remedies.
          (a) Events Of Default. It shall be an Event of Default hereunder if
under the Credit Agreement an “Event of Default” shall occur.
          (b) Remedies; Obtaining Collateral Upon Event Of Default. If any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent may, at any time or from time to time during the
continuance of such Event of Default:
                    (i) Declare the entire right, title and interest of the
Grantors in and to each Slot vested, subject to the requirements imposed by
Title 49, Title 14, other applicable law and regulations and the FAA and any
other applicable Governmental Authority or Airport Authority, in which event
such rights, title and interest shall immediately vest in the Collateral Agent,
in which case the Collateral Agent may or may cause the Grantors to effectuate
the transfer of any or all of the Slots and the Grantors agree to execute and
deliver such transfer documents, deeds of conveyance, assignments and other
documents or instruments (including any notices or applications to the DOT, FAA,
any other Governmental Authority or Airport Authority having jurisdiction over
any such Slot or the use thereof) as shall be required or requested by the
Collateral Agent in order to effectuate the transfer of such Slots, together
with copies of any certificates, confirmations, notices or orders issued by the
FAA, other applicable Governmental Authority or Airport Authority representing
same and any other rights of the Grantors with respect thereto, to any designee
or designees selected by the Collateral Agent if required by applicable law or
regulation; it being understood that, as of the date hereof, transfers of Slots
within the United States must accommodate the FAA requirement that such Slots be
used only by air carriers generally; it being further understood that each
Grantor’s obligation to deliver such Collateral and such documents and
instruments with respect thereto is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, the
Collateral Agent

9



--------------------------------------------------------------------------------



 



shall be entitled to a decree requiring specific performance by each Grantor of
said obligations; and
                    (ii) In the Collateral Agent’s reasonable discretion, the
Collateral Agent may use the blank, undated, signed Slot transfer documents held
in escrow (in the form of Exhibit I hereto) as a means to effectuate a transfer
as contemplated herein; and
                    (iii) Declare, to the extent permitted by foreign law or
regulations, the entire right, title and interest of each Grantor in and to each
Foreign Slot vested, subject to the requirements imposed by foreign law,
regulations and Foreign Aviation Authorities, in which event such rights, title
and interest shall immediately vest in the Collateral Agent, in which case the
Collateral Agent may or may cause such Grantor to effectuate the transfer of any
or all of the Foreign Slots as may be required under foreign law or regulations
and each Grantor agrees to execute and deliver such transfer documents, deeds of
conveyance, assignments and other documents or instruments (including any
notices or applications to the Foreign Aviation Authorities, Airport Authority
or any other Governmental Authority having jurisdiction over any such Foreign
Slot or the use thereof) and to take such other actions and use its reasonable
best efforts (including seeking the assistance of the U.S. Government) as shall
be reasonably required or requested by the Collateral Agent in order to
effectuate the transfer of such Foreign Slots; it being understood that, with
respect to each Foreign Slot, if any of the foregoing is not permitted under
applicable law, foreign law or regulations, the Collateral Agent for the ratable
benefit of the Second Priority Secured Parties shall nevertheless continue to
have all of each Grantor’s right, title and interest in and to all of the
proceeds (of any kind) received or to be received by such Grantor upon the
transfer or other disposition of such Collateral; it being further understood
that where it is permitted under foreign law or regulations, each Grantor’s
obligation to deliver such Collateral and such documents and instruments with
respect thereto is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by each Grantor of said
obligations; and
                    (iv) Declare the entire right, title and interest of each
Grantor in and to each Route and the Supporting Route Facilities, vested,
subject to the requirements imposed by Title 49, other applicable law,
regulations, the DOT, and Foreign Aviation Authorities, in which event such
rights, title and interest shall immediately vest in the Collateral Agent, and,
whether or not such vesting is legally effective, each Grantor agrees to execute
and deliver such deeds of conveyance, assignments and other documents or
instruments (including any notices or applications to the DOT, FAA, applicable
Foreign Aviation Authorities, any other Governmental Authority or Airport
Authority having jurisdiction over any such Route or Supporting Route
Facilities, or the use thereof) and to take such other actions and use its
reasonable best efforts (including seeking the assistance of the U.S.
Government) as shall be reasonably required or requested by the Collateral Agent
in order to legally effectuate the transfer of such Routes and Supporting Route
Facilities, together with copies of the certificates or orders issued by the DOT
and the Foreign Aviation Authorities representing the same and any other rights
of each Grantor with respect thereto, and to use its reasonable best efforts to
transfer, assign or convey all of the Routes and the Supporting Route Facilities
associated with, or related to, each Grantor’s operation of the

10



--------------------------------------------------------------------------------



 



applicable Route, to any designee or designees selected by the Collateral Agent
and approved by the DOT and to the extent necessary, by any Foreign Aviation
Authorities, any other Governmental Authority or Airport Authority, it being
understood that, with respect to each Route and Supporting Route Facilities, if
any of the foregoing is not permitted under applicable law, the Collateral Agent
for the ratable benefit of the Second Priority Secured Parties shall
nevertheless continue to have all of each Grantor’s right, title and interest in
and to all of the proceeds (of any kind) received or to be received by such
Grantor upon the transfer or other disposition of such Collateral; it being
further understood that (A) as of the date hereof, the transfer of any Route
(but not a pledge or the grant of a security interest therein) is subject to
approval by the DOT pursuant to Section 41105 of Title 49 and review by the
President pursuant to Section 41307 of Title 49, and that pursuant to such
provisions the Routes may be transferred only to one or more Certificated Air
Carriers and (B) each Grantor’s obligation to deliver such Collateral and such
documents and instruments with respect thereto, including to use its reasonable
best efforts to transfer, assign or convey all of its right, title and interest
in and to the Routes and the Supporting Route Facilities, is of the essence of
this Agreement and that, accordingly, upon application to a court having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by each Grantor of said obligations.
                    (v) Declare the entire right, title and interest of each
Grantor in and to each Gate Interest vested, in which event such rights, title
and interest shall immediately vest in the Collateral Agent, and, whether or not
such vesting is legally effective, each Grantor agrees to execute and deliver
such deeds of conveyance, assignments and other documents or instruments as
shall be requested by the Collateral Agent in order to legally effectuate the
transfer of such Gate Interest, to any designee or designees selected by the
Collateral Agent and to use its reasonable best efforts to effect such transfer;
it being understood that if any of the foregoing is not permitted under
applicable law or agreement to which any Grantor is a party relating to a Gate
Interest, the Collateral Agent for the ratable benefit of the Second Priority
Secured Parties shall nevertheless continue to have all of such Grantor’s right,
title and interest in and to all of the proceeds (of any kind) received or to be
received by such Grantor upon the transfer or other disposition of such
Collateral; it being further understood that any such Gate Interest transfer may
be subject to the approval or consent of the relevant Airport Authority; and it
being further understood that each Grantor’s obligation to deliver such
Collateral and such documents and instruments with respect thereto is of the
essence of this Agreement and that, accordingly, upon application to a court of
equity having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by each Grantor of said obligations it being
further understood that any such Gate Interest transfer may be subject to
approval or consent by an Airport Authority or airport operator; and
                    (vi) Sell, transfer, lease or otherwise liquidate, or direct
each Grantor to sell, transfer, lease or otherwise liquidate, any or all of the
Collateral or any part thereof, subject to the requirements imposed by Title 14,
Title 49, the FAA, the DOT, Foreign Aviation Authorities and Airport Authorities
and take possession of the proceeds of any such sale, transfer, lease or
liquidation.
          (c) Remedies; Disposition Of The Collateral.

11



--------------------------------------------------------------------------------



 



                    (i) The Collateral Agent shall, from time to time exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein or otherwise available to it and to the extent not in violation of
applicable law, including Title 14 and Title 49, and subject to the approval of
the DOT and/or the FAA, all the rights and remedies of a secured party on
default under the UCC in effect in all relevant jurisdictions at the time of an
Event of Default and the Collateral Agent may also in its discretion, without
notice except as specified below and as may be required by applicable law, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker’s board or at the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. To the extent not inconsistent with Title 49, Title 14 or the
requirements of the DOT or the FAA, the Collateral Agent or any Second Priority
Secured Party may be the purchasers of any or all of the Collateral at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
such sale, to use and apply any of the Second Priority Obligations owed to such
Person as a credit on account of the purchase price of any Collateral payable by
such Person at such sale. Each purchaser at any such sale shall acquire the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives, to the fullest extent permitted by law,
all rights of redemption, stay or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. Each Grantor agrees that at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale.
                    (ii) Except as otherwise provided herein, each Grantor
hereby waives, to the fullest extent permitted by applicable law, notice or
judicial hearing in connection with the Collateral Agent’s taking possession or
the Collateral Agent’s disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Grantor would otherwise have under law,
and each Grantor hereby further waives to the fullest extent permitted by
applicable law: (A) all damages occasioned by such taking of possession; (B) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Collateral Agent’s rights hereunder; and
(C) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. Any sale of, or
the grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
law or in equity, of each Grantor therein and thereto, and shall be a perpetual
bar both at law and in equity against each Grantor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under each of the
Grantors.

12



--------------------------------------------------------------------------------



 



          (d) Continuing Use During Remedies. In the event that the Collateral
Agent invokes its rights or remedies under (b) or (c) of this Section, each
Grantor shall do or cause to be done all things necessary to preserve and keep
in full force and effect its material rights in and to use its Routes, Slots and
Foreign Slots until the Collateral Agent is able to complete the transfer or
otherwise dispose of such Routes, Slots and Foreign Slots.
     Section 10. Application Of Proceeds. All cash proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral pursuant to the exercise by
it of its remedies as a secured party as provided in Section 9 of this Agreement
shall, in the discretion of the Administrative Agent, be held by the Collateral
Agent as collateral for, and then at any time thereafter shall, upon instruction
from the Administrative Agent, be applied (after payment of any amounts payable
to the Collateral Agent pursuant to Section 10.4 of the Credit Agreement) in
whole or in part against, all or any part of the Second Priority Obligations in
such order as provided for in the Credit Agreement and the Intercreditor
Agreement. Any surplus of such cash or cash proceeds held by the Collateral
Agent and remaining after payment in full of all the Second Priority Obligations
shall be promptly paid over to the Grantors or to whomever may be at such time
lawfully entitled to receive such surplus. Each Grantor shall remain liable for
any deficiency if the proceeds of any such sale, collection or other realization
are insufficient to pay its Second Priority Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any Second
Priority Secured Party to collect such deficiency.
     Section 11. No Waiver, Discontinuance Of Proceeding.
          (a) Each and every right, power and remedy hereby specifically given
to the Collateral Agent or otherwise in this Agreement shall be cumulative and
shall be in addition to every other right, power and remedy specifically given
under this Agreement, the Credit Agreement or the other Loan Documents now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Collateral Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the Second Priority
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any default or Event of Default or an acquiescence therein. No
notice to or demand on any Grantor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Collateral Agent to any other or further
action in any circumstances without notice or demand. In the event that the
Collateral Agent shall bring any suit to enforce any of its rights hereunder and
shall be entitled to judgment, then in such suit the Collateral Agent may
recover reasonable expenses, including reasonable attorneys’ fees, and the
amounts thereof shall be included in such judgment.
          (b) In the event the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement, the
Credit Agreement or the other Loan Documents by foreclosure, sale, entry or
otherwise, and such proceeding shall have been

13



--------------------------------------------------------------------------------



 



discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case each Grantor, the
Collateral Agent and each holder of any of the Second Priority Obligations shall
to the extent permitted by applicable law be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Collateral Agent and the Second Priority Secured
Parties shall continue as if no such proceeding had been instituted.
     Section 12. Amendments, Etc. This Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated unless the
same shall be in writing and signed and delivered by the Collateral Agent,
acting at the direction of the Administrative Agent, and each Grantor, subject
to the requirements set forth in Section 10.08 of the Credit Agreement.
     Section 13. Security Interest Absolute. The obligations of each Grantor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by: (a) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Loan Document, except as specifically set forth in a waiver granted pursuant to
Section 12; (b) any amendment to or modification of any Loan Document or any
security for any of the Second Priority Obligations, whether or not such Grantor
shall have notice or knowledge of any of the foregoing, except as specifically
set forth in an amendment or modification executed pursuant to Section 12;
(c) any lack of validity or enforceability of the Credit Agreement or any other
agreement or instrument relating thereto; or (d) any other circumstances which
might otherwise constitute a defense available to, or a discharge of, such
Grantor.
     Section 14. Additional Grantor. Each Grantor (and any additional Grantor
party hereto) acknowledges that (i) pursuant to Section 5.14 of the Credit
Agreement, the Borrower is required to cause each Person which becomes a direct
or indirect domestic subsidiary of the Borrower (other than Immaterial
Subsidiaries, Excluded Subsidiaries and Restricted Captive Insurance Company
Subsidiaries) to become a party hereto as an additional Grantor by executing an
Instrument of Assumption and Joinder (a “Joinder”) substantially in the form of
Exhibit H to the Credit Agreement and (ii) pursuant to Section 5.16(b) of the
Credit Agreement, any Guarantor acquiring any right, title or interest in any
Slots, Foreign Slots, Routes, Supporting Route Facilities or Gate Interests will
promptly become a party hereto as an additional Grantor by executing a Joinder
(each such Person or Guarantor referred to in clauses (i) and (ii), an
“Additional Grantor”). Upon delivery of any such Joinder to the Collateral
Agent, notice of which is hereby waived by the Grantors, each such Additional
Grantor shall be deemed a Grantor hereunder and shall be as fully a party hereto
as if such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be discharged,
diminished or otherwise affected (a) by the addition or release of any other
Grantor hereunder, (b) any failure by the Borrower or any Grantor to cause any
Subsidiary of the Borrower to become an Additional Grantor or a Grantor
hereunder or (c) by reason of the Collateral Agent’s or any of the Second
Priority Secured Parties’ actions in effecting, or failure to effect, any such
Joinder, or in releasing any Grantor hereunder, in each case without the
necessity of giving notice to or obtaining the consent of any other Grantor.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

14



--------------------------------------------------------------------------------



 



     Section 15. Termination; Release.
          (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Second
Priority Obligations Payment Date shall have occurred, (ii) be binding upon each
Grantor, its successors and assigns and (iii) inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and each of the Second Priority Secured Parties and their respective
successors, transferees and assigns. Upon the occurrence of the Second Priority
Obligations Payment Date and without further action by any Person, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantors subject to any existing liens, security interests or
encumbrances on such Collateral (other than any thereof attributable to actions
or inactions of the Collateral Agent or any Second Priority Secured Party). Upon
any such termination, the Collateral Agent will, at the Grantors’ expense,
promptly execute and deliver to the Grantors such documents as the Grantors
shall reasonably request to evidence such termination.
          (b) In the event that any part of the Collateral of the Grantors
(i) is disposed of in connection with a disposition permitted by the Credit
Agreement or this Agreement or (ii) is otherwise released pursuant to the terms
and conditions of the Credit Agreement, to the extent applicable, such
Collateral will, in the case of a disposition, be sold free and clear of the
Liens created by this Agreement and, in each case, the Collateral Agent, at the
request and expense of the relevant Grantor, will duly assign, transfer and
deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral of such Grantor as is then being (or has been)
so sold or released and has not theretofore been released pursuant this
Agreement.
          (c) Except as may be otherwise provided in the Credit Agreement, at
any time that any Grantor desires that the Collateral of such Grantor be
released as provided in the foregoing Sections 15(a) or (b), the Borrower shall
deliver to the Collateral Agent a certificate signed by a Responsible Officer
stating that the release of the respective Collateral is permitted pursuant to
Sections 15(a) or (b). The Collateral Agent shall have no liability whatsoever
to any Second Priority Secured Party as the result of any release of Collateral
by it as permitted by this Section 15.
     Section 16. Definitions. Except as otherwise defined in this Agreement,
including this Section 16, terms defined in the Credit Agreement, as applicable,
shall be used herein as therein defined. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Federal, state, local or municipal law, rule, order, regulation,
statute, ordinance, code or decree of any Governmental Authority shall be
construed as referring to such law, rule, order, regulation, statute,

15



--------------------------------------------------------------------------------



 



ordinance, code or decree as from time to time amended, supplemented, extended,
re-codified or otherwise modified from time to time, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections and
Schedules shall be construed to refer to Articles and Sections of, and Schedules
to, this Agreement, (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (g) “knowledge” or “aware” or words of similar import shall
mean, when used in reference to any Grantor, the actual knowledge of any SGR
Responsible Officer. The following terms shall have the following meanings:
     “Applicable Law” means, in the case of any Routes, the laws of United
States of America and the laws of the other country party to the agreement with
the United States of America under which the route authorities for such Routes
were issued.
     “Certificated Air Carrier” means a Citizen of the United States holding an
air carrier operating certificate issued pursuant to Chapter 447 of Title 49 or
any analogous successor provision of the U.S.C., for aircraft capable of
carrying ten or more individuals or 6,000 pounds or more of cargo or that
otherwise is certified or registered to the extent required to fall within the
purview of Section 1110 of the Bankruptcy Code or any analogous successor
provision of the Bankruptcy Code.
     “Collateral” has the meaning provided in Section 1 hereof.
     “Excluded Property” shall mean, to the extent applicable, “Excluded
Property” as such term is defined in the Security Agreement.
     “Non-Primary Routes” shall mean all of the Routes other than the Primary
Routes.
     “Primary Gate Interests” shall mean the Gate Interests used by the Borrower
to conduct scheduled nonstop operations from the points listed on Schedule 4(g)
servicing the Primary Routes, to the extent such space is used for the operation
of such flights.
     “Proceeds” shall have the meaning assigned that term under the Uniform
Commercial Code in effect in the State of New York or under other relevant law
and, in any event, shall include, but not be limited to, any and all
(a) proceeds of any insurance, indemnity, warranty or guarantee payable to the
Collateral Agent, the Administrative Agent or to any Grantor or any Affiliate of
any Grantor from time to time with respect to any of the Collateral,
(b) payments (in any form whatsoever), made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of Governmental
Authority), (c) instruments representing obligations to pay amounts in respect
of the Collateral, (d) products of the Collateral, (e) any and all rights of any
Grantor to receive moneys due and to become due from any Person under or
pursuant to any contract or other agreement with respect to the Collateral,
including, all rents, revenues, royalties, license fees, for the use, or
otherwise in respect, of the Collateral, (f) all causes of action, claims and
warranties now or hereafter held by

16



--------------------------------------------------------------------------------



 



any Grantor in respect of any of the assets and property of such Grantor
described in Section 1 and, to the extent related to any property described in
said Section 1, all books, correspondence, credit files, records, invoices and
other papers, and (g) other amounts from time to time paid or payable under or
in connection with any of the Collateral.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers and employees of such
Person and such Person’s Affiliates.
     “Requirements” has the meaning set forth in Section 6(h) hereof.
     “Slots” means all FAA Slots and Foreign Slots.
     “SGR Responsible Officer” means any employee of the Borrower having
oversight responsibility for the administration of this Agreement.
     Section 17. Notices. Except as otherwise specified herein, and except in
the case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
the manner and at the addresses set forth in, and otherwise in accordance with,
Section 10.01 of the Credit Agreement.
     Section 18. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
          (b) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING

17



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
     Section 19. Severability Of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
     Section 20. Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
     Section 21. Execution In Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or electronic transmission (including
Adobe.pdf file) be confirmed by a manually-signed original thereof; provided,
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.
     Section 22. Successors And Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Credit Agreement; provided,
that no Grantor may transfer or assign any or all of its rights or obligations
hereunder without the prior written consent of the Collateral Agent.
     Section 23. Set-Off. Upon the occurrence and during the continuance of any
Event of Default pursuant to Section 7.01(b) of the Credit Agreement, the
Collateral Agent, the Administrative Agent and each Second Priority Secured
Party (and their respective Affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding deposits in the Escrow Accounts, Payroll Accounts and other
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by the Collateral Agent, the
Administrative Agent or each such Second Priority Secured Party (and their
respective Affiliates) to or for the credit or the account of the Borrower or
any Grantor against any and all of any such overdue amounts owing under the Loan
Documents, irrespective of whether or not the Collateral Agent, the
Administrative Agent or such Second Priority Secured Party shall have made any
demand under any Loan Document. The Collateral

18



--------------------------------------------------------------------------------



 



Agent, each Second Priority Secured Party and the Administrative Agent agree
promptly to notify the Borrower and Grantors after any such set-off and
application made by the Collateral Agent, such Second Priority Secured Party or
the Administrative Agent (and their respective Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Collateral Agent, each Second
Priority Secured Party and the Administrative Agent under this Section are in
addition to other rights and remedies which the Collateral Agent, such Second
Priority Secured Party and the Administrative Agent may have upon the occurrence
and during the continuance of any Event of Default.
     Section 24. Survival Of Representations And Warranties, Etc. All
representations and warranties made by any Grantor herein or in any certificate
or other instrument delivered by any Grantor or on its behalf under this
Agreement shall be considered to have been relied upon by the Second Priority
Secured Parties and shall survive the execution and delivery of this Agreement,
the Credit Agreement and the other Loan Documents.
     Section 25. Conflicts With Other Loan Documents. Unless otherwise expressly
provided in this Agreement, if any provision contained in this Agreement
conflicts with any provision of any other Loan Document, the provision contained
in this Agreement shall govern and control, provided, that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the
Collateral Agent or the Second Priority Secured Parties in any other Loan
Document shall not be deemed a conflict with this Agreement.
     Section 26. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any Applicable Law.
     Section 27. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Collateral Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent or the Collateral Agent hereunder or
under any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent or the Collateral Agent (and the Lenders) shall be subject to the terms of
the Intercreditor Agreement, and until the First Priority Obligations Payment
Date, any obligation of the Borrower and any Guarantor hereunder or under any
other Loan Document with respect to the delivery or control of any Collateral,
the novation of any lien on any certificate of title, bill of lading or other
document, the giving of any notice to any bailee or other Person, the provision
of voting rights or the obtaining of any consent of any Person shall be deemed
to be satisfied if the Borrower or such Guarantor, as applicable, complies with
the requirements of the similar provision of the applicable First Lien Loan
Document. Until the First Priority Obligations Payment Date, the delivery of any
Collateral to the First Lien

19



--------------------------------------------------------------------------------



 



Collateral Agent pursuant to the First Lien Loan Documents shall satisfy any
delivery requirement hereunder or under any other Loan Document.
[SIGNATURE PAGES TO FOLLOW]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first written.

                  GRANTORS:    
 
                DELTA AIR LINES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                COMAIR, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Pages to Second Lien Slot, Gate and Route Security and Pledge
Agreement

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS CREDIT PARTNERS L.P.         as Collateral Agent
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Pages to Second Lien Slot, Gate and Route Security and Pledge
Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4(d)
CHIEF EXECUTIVE OFFICE OF GRANTOR

i



--------------------------------------------------------------------------------



 



SCHEDULE 4(e)
APPRAISED FAA SLOTS

ii



--------------------------------------------------------------------------------



 



SCHEDULE 4(f)
PRIMARY FOREIGN SLOTS

iii



--------------------------------------------------------------------------------



 



SCHEDULE 4(g)
PRIMARY GATE INTERESTS

iv



--------------------------------------------------------------------------------



 



SCHEDULE 4(h)
PRIMARY ROUTES

v



--------------------------------------------------------------------------------



 



SCHEDULE 4(i)
SUPPORTING ROUTE FACILITIES IN RESPECT OF PRIMARY ROUTES

vi



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
SECOND LIEN SGR SECURITY AGREEMENT
Office of Slot Administration
Office of Chief Counsel — Slot Transfers
Federal Aviation Administration
800 Independence Avenue, S.W.
Washington, D.C. 20591

Re:   Request for Confirmation of Slot Transfers

Dear Sirs/Madams:
     Please be advised that, pursuant to 14 C.F.R. § 93.221(a), [Delta Air
Lines, Inc. (“Delta”)][Comair, Inc. (“Comair”)] intends to transfer all rights,
interests, and privileges pertaining to the slots listed on the attached
Schedule A (attached hereto) to [NAME A]. The slots involved in the transaction
are not used for international or essential air service, nor are they AIR-21
slot exemptions. This slot transfer is permanent.
     This letter serves as written evidence of [Delta’s] [Comair’s] and [NAME
A]’s consent to the transfer of the above-referenced slots — said transfer to be
effective as of the date upon which [NAME A] signs this letter, subject to
confirmation by the FAA. Upon confirmation by the FAA, [NAME A] will become the
holder of record of the above-described slots.
     Please confirm the transfer of the above-described slots by stamping and
signing the acknowledgement copy of this letter and returning it to [Name,
Title,] by facsimile at                      and by mail at
                    .
Sincerely,

             
 
[NAME]               [Date]
     
 
[NAME]               [Date]    
[TITLE]
      [TITLE]    
[Delta Air Lines, Inc.][Comair, Inc.]
      [NAME A]    

         
CONFIRMED BY:
       
 
 
 
     [FAA Name, Date]    

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SECOND LIEN
AIRCRAFT, SPARE ENGINES
AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
dated as of April 30, 2007
made by
DELTA AIR LINES, INC., and COMAIR, INC.,
as Grantors
in favor of
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 DEFINITIONS
    5    
Section 1.01   Definitions
    5  
 
       
ARTICLE 2 COVENANTS OF THE GRANTORS
    13    
Section 2.01    Possession, Operation and Use, Maintenance and Registration
    13    
Section 2.02    Replacement and Pooling of Parts; Alterations, Modifications and
Additions
    22    
Section 2.03    Insurance
    24    
Section 2.04    Inspection
    32    
Section 2.05    Other Representations, Warranties and Covenants
    33    
Section 2.06    Pledged Spare Parts
    36  
 
       
ARTICLE 3 EVENT OF LOSS
    39    
Section 3.01    Event of Loss
    39    
Section 3.02    Requisition for Use of an Aircraft or Spare Engine by the United
States Government or Government of Registry of the Aircraft
    44  
 
       
ARTICLE 4 REMEDIES
    44    
Section 4.01    Event of Default
    44    
Section 4.02    Remedies with Respect to Collateral
    44    
Section 4.03    Waiver of Appraisement, Etc.
    47    
Section 4.04    Application of Proceeds
    47    
Section 4.05    Remedies Cumulative
    47    
Section 4.06    Discontinuance of Proceedings
    48  
 
       
ARTICLE 5 TERMINATION OF MORTGAGE
    48    
Section 5.01    Termination of Mortgage
    48  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 6 MISCELLANEOUS
    49    
Section 6.01    No Legal Title to Collateral in Secured Creditor
    49    
Section 6.02    Sale of Collateral by Collateral Agent is Binding
    49    
Section 6.03    Benefit of Mortgage
    49    
Section 6.04    Notices
    49    
Section 6.05    Governing Law; Jurisdiction; Service of Process
    50    
Section 6.06    Counterparts
    50    
Section 6.07    Waiver; Amendment
    51    
Section 6.08    Waiver of Jury Trial
    51    
Section 6.09    Successors and Assigns
    51    
Section 6.10    Lien Absolute
    51    
Section 6.11    General Indemnity
    52    
Section 6.12    Section 1110 of the Bankruptcy Code
    56    
Section 6.13    Intercreditor Agreement
    56    
Section 6.14    Subordination
    57  

     
EXHIBITS  
   
 
   
Exhibit A
  Form of Mortgage Supplement
Exhibit B
  Certain Economic Terms
Exhibit C
  Form of Data Report
Exhibit D
  Country List
Exhibit E
  Form of Second Lien Term Loan and Guaranty Agreement (excluding Annexes,
Exhibits and Schedules)
Exhibit F
  Form of Intercreditor Agreement

ii



--------------------------------------------------------------------------------



 



SECOND LIEN
AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
     THIS SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT dated as of April 30, 2007 (as amended or supplemented from
time to time, including by one or more Mortgage Supplements, this “Mortgage”) is
made by DELTA AIR LINES, INC., a Delaware corporation (“Borrower”), and COMAIR,
INC., an Ohio corporation (“Comair”) (each of the Borrower and Comair, a
“Grantor” and, collectively, the “Grantors”), in favor of GOLDMAN SACHS CREDIT
PARTNERS L.P., acting as collateral agent (in such capacity, the “Collateral
Agent”) for the Second Priority Secured Parties.
W I T N E S S E T H:
     WHEREAS, all capitalized terms used shall have the respective meanings set
forth or referred to in Article 1 hereof or, if not defined in Article 1, in the
Credit Agreement;
     WHEREAS, all things necessary to make this Mortgage the legal, valid and
binding obligation of Grantors and the Collateral Agent, for the uses and
purposes herein set forth, in accordance with its terms, have been done and
performed and have happened;
     WHEREAS, pursuant to that certain Second Lien Term Loan and Guaranty
Agreement, dated as of the date hereof (as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among Delta Air Lines,
Inc., Comair, Inc. and each of the other direct and indirect domestic
Subsidiaries of the Borrower from time to time party thereto, Goldman Sachs
Credit Partners L.P., as administrative agent for the financial institutions
party thereto, the Collateral Agent, Goldman Sachs Credit Partners L.P. and
Merrill Lynch Commercial Finance Corp., as co-lead arrangers and joint
bookrunners, and Barclays Capital the investment banking division of Barclays
Bank plc, as syndication agent and as joint bookrunner, and Credit Suisse
Securities (USA) LLC and C.I.T. Leasing Corporation, as co-documentation agents
and the Lenders, the Lenders have agreed to make Loans to and issue and
participate in Letters of Credit on behalf of the Borrower;
     WHEREAS, in order to induce the Collateral Agent, the other Agents, the
Lenders and the other parties thereto to enter into the Credit Agreement and the
other Loan Documents and in order to induce the Lenders to make the Loans and
issue Letters of Credit as provided for in the Credit Agreement, each Grantor
has agreed to execute and deliver this Mortgage to the Collateral Agent for the
benefit of the Second Priority Secured Parties;
GRANTING CLAUSE
     NOW, THEREFORE, THIS SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT WITNESSETH, that, to secure the prompt and
complete payment and performance when due of the Second Priority Obligations of
the Borrower and each of the Guarantors under the Credit Agreement and each of
the other Loan Documents, to secure the performance and observance by the
Borrower and each

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
of the Guarantors of all the agreements, covenants and provisions contained
herein and in the Loan Documents to which they are a party for the benefit of
the Collateral Agent on behalf of the Second Priority Secured Parties and each
of the other Indemnified Persons, and for the uses and purposes and subject to
the terms and provisions hereof, and in consideration of the premises and of the
covenants herein contained, and of other good and valuable consideration the
receipt and adequacy whereof are hereby acknowledged, each Grantor has granted,
bargained, sold, assigned, transferred, conveyed, mortgaged, pledged and
confirmed, and does hereby grant, bargain, sell, assign, transfer, convey,
mortgage, pledge and confirm, unto the Collateral Agent, its successors and
assigns, for the security and benefit of the Second Priority Secured Parties and
such other Persons, a second priority continuing security interest in and second
priority mortgage Lien on all estate, right, title and interest of such Grantor
in, to and under the following described property, rights, interests and
privileges whether now or hereafter acquired and subject to the Lien hereof
(which collectively, including all property hereafter specifically subjected to
the Lien of this Mortgage by any instrument supplemental hereto, are herein
called the “Collateral”), such security interest and mortgage lien to be second
in priority to the First Lien Aircraft Mortgage as provided in Sections 6.13 and
6.14 hereof:
     (1) each Aircraft (including, without limitation, each Airframe and its
related Engines, if any, as indicated in a Mortgage Supplement (each such Engine
having 1750 or more pounds of thrust or the equivalent thereof)), as the same is
now and will hereafter be constituted, whether now or hereafter acquired and
subjected to the Lien hereof, and, in the case of such Engines, whether or not
any such Engine shall be installed in or attached to the related Airframe or any
other Airframe or airframe and all substitutions or replacements therefor, as
provided in this Mortgage, together with all Parts of whatever nature which are
from time to time included in any “Airframe” or its related “Engines”, whether
now or hereafter acquired and subjected to the Lien hereof, and all renewals,
substitutions, replacements, additions, improvements, accessories and
accumulations with respect to any of the foregoing, and all records, logs,
manuals, maintenance data and inspection, modification and overhaul records and
other related materials with respect to any of the foregoing (as may be required
to be maintained by a Grantor’s FAA-approved maintenance program);
     (2) each Engine and each Spare Engine (each Engine or Spare Engine having
1750 or more pounds of thrust or the equivalent thereof) as the same is now and
will hereafter be constituted, whether now or hereafter acquired and subjected
to the Lien hereof, and whether or not any such Engine or Spare Engine shall be
installed in or attached to any Airframe or airframe and all substitutions or
replacements therefor, as provided in this Mortgage, together with all Parts of
whatever nature which are from time to time included in any “Engine” or “Spare
Engine”, whether now or hereafter acquired and subjected to the Lien hereof, and
all renewals, substitutions, replacements, additions, improvements, accessories
and accumulations with respect to any of the foregoing, and all records, logs,
manuals, maintenance data and inspection, modification and overhaul records and
other related materials with respect to any of the foregoing (as are maintained
or as may be required to be maintained by a Grantor’s FAA-approved maintenance
program);

2



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (3) (x) in the case of Comair, all Spare Parts, and (y) in the case of the
Borrower, all Spare Parts relating to or used in connection with General
Electric Model CF34 engines, in each case whether now or hereafter acquired and
subjected to the Lien hereof, including any replacements, substitutions or
renewals therefor, and accessions thereto, including but not limited to
Rotables, Expendables, Key Repairables, Appliances, and located at the
applicable Designated Spare Parts Locations, other than any Excluded Parts;
     (4) all proceeds with respect to the requisition of title to or use of each
Airframe, Engine or Spare Engine or any Part thereof, or any Spare Parts, all
insurance proceeds or indemnity payments with respect to any of the foregoing
and any other proceeds of any kind resulting from an Event of Loss;
     (5) all moneys and securities now or hereafter paid or deposited or
required to be paid or deposited to or with the Collateral Agent by or for the
account of such Grantor pursuant to the terms hereof and held or required to be
held by the Collateral Agent hereunder;
     (6) any and all property that may, from time to time hereafter, in
accordance with the provisions of the Loan Documents, by delivery or by Mortgage
Supplement or by other writing of any kind, for the purposes hereof be in any
way subjected to the Lien and security interest hereof or be expressly conveyed,
mortgaged, assigned, transferred, deposited hereunder, in which a security
interest may be granted by such Grantor and/or pledged by such Grantor, or any
Person authorized to do so on its behalf or with its consent, to and with the
Collateral Agent, who are hereby authorized to receive the same at any and all
times as and for additional security hereunder;
     (7) all rents, issues, profits, revenues and other income of the property
subjected or required to be subjected to the Lien of this Mortgage;
     (8) all right, title, interest, claims and demands of such Grantor, in, to
and under any lease of any Airframe or Engine;
     (9) all repair, maintenance and inventory records, logs, tags, manuals and
all other documents and materials similar thereto (including, without
limitation, any such records (whether on paper or in an electronic format),
logs, manuals, documents and materials that are computer print-outs) at any time
maintained, created or used by the Grantors, and all records, logs, tags,
documents and other materials required at any time to be maintained by each
Grantor by the FAA or under the FAA Act, in each case with respect to any of the
Pledged Spare Parts;
     (10) any Tracking Software; and
     (11) all proceeds of the foregoing, including, without limitation, all
causes of action, claims and Warranty Rights now or hereafter held by such
Grantor in respect of any of the items listed above and, to the extent related
to any property described in said clauses or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.

3



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so
long as no Event of Default shall have occurred and be continuing, each Grantor
shall have the right, to the exclusion of Collateral Agent, but subject to the
terms and conditions of this Mortgage: (i) to quiet enjoyment of the Aircraft,
the Airframes, the Engines, the Spare Engines and Pledged Spare Parts, and to
possess, use, retain and control the Aircraft, the Airframes, the Spare Engines
and Pledged Spare Parts and (ii) with respect to the Warranty Rights, to
exercise in a Grantor’s name all rights and powers of such Grantor under the
Warranty Rights and to retain any recovery or benefit resulting from the
enforcement of any warranty or indemnity or other obligation under the Warranty
Rights.
HABENDUM CLAUSE
     TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Collateral Agent and for the uses and purposes and subject to the terms and
provisions set forth in this Mortgage.
     1. It is expressly agreed that anything herein contained to the contrary
notwithstanding, each Grantor shall remain liable under each of the contracts
and agreements included in the Collateral to which it is a party to perform all
of the obligations assumed by it thereunder, all in accordance with and pursuant
to the terms and provisions thereof, and neither the Collateral Agent nor any of
the Second Priority Secured Parties shall have any obligation or liability under
any such contracts and agreements to which a Grantor is a party by reason of or
arising out of the assignment hereunder, nor shall the Collateral Agent or any
Second Priority Secured Party be required or obligated in any manner to perform
or fulfill any obligations of a Grantor, or to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     2. Each Grantor does hereby designate the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, the true and lawful attorney-in-fact of such Grantor,
irrevocably, for good and valuable consideration and coupled with an interest
and with full power of substitution (in the name of such Grantor or otherwise)
subject to the terms and conditions of this Mortgage, to ask, require, demand,
receive, sue for, compound and give acquittance for any and all moneys and
claims for moneys due (in each case including insurance and requisition proceeds
and indemnity payments) and to become due to such Grantor under or arising out
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith, to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem to be necessary or advisable in
the premises as fully as such Grantor itself could do generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral (including executing a bill of sale, conveyance,
amendment, termination, release, disclaimer, request to cancel US registration,
supplement, assignment, airworthiness application or request for a ferry permit
or any other document necessary to file with or submit to the FAA in connection
with any or all of the Collateral, which documents may be executed by the
Collateral Agent as attorney in fact for such Grantor), as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense,

4



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
at any time, or from time to time, all acts and things which the Collateral
Agent deems necessary to protect, preserve or realize upon the Collateral and to
effect the intent of this Mortgage. Each Grantor agrees that promptly upon
receipt thereof, it will transfer to the Collateral Agent any and all moneys
from time to time received by such Grantor constituting part of the Collateral
to the extent that it is not entitled to retain the same under the express
provisions of this Mortgage, for distribution by the Collateral Agent pursuant
to the Credit Agreement and this Mortgage.
     3. Grantors agree that at any time and from time to time upon the written
request of the Collateral Agent, Grantors, at their sole cost and expense, will
promptly and duly execute and deliver or cause to be duly executed and delivered
any and all such further instruments and documents as the Collateral Agent may
reasonably deem necessary or desirable, by reference to prudent industry
practice, in obtaining the full benefits of the assignment hereunder and/or
intended to be effected hereunder and of the rights and powers herein granted
and/or intended to be granted hereunder including, without limitation, taking
such steps as may be required to establish, maintain or enforce the Lien
intended to be granted hereunder in full force and effect (whether under the
UCC, Title 49, or the law of any other jurisdiction under which any Aircraft or
other portion of the Collateral may be registered).
     4. Grantors hereby warrant and represent that none of the Collateral is
currently subject to any assignment, pledge or other Lien (other than Permitted
Encumbrances), and hereby covenant that neither Grantor will otherwise assign or
pledge, so long as the Lien of this Mortgage has not been discharged in
accordance with the terms hereof, any of its rights, title or interests hereby
assigned to any Person other than the Collateral Agent.
     5. No other conveyance, assignment or act on the part of such Grantor or
the Collateral Agent shall be necessary for any part of the Collateral to become
subject to the Lien of this Mortgage.
     6. The Collateral shall be subject to release as and to the extent provided
in Section 6.06(d) of the Credit Agreement and Article 5 hereof.
     7. Each Grantor agrees that it will timely and completely pay and perform
all of its obligations under the Loan Documents.
     IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto
as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01   Definitions. (a)  For all purposes of this Mortgage, except
as otherwise expressly provided or unless the context otherwise requires:
     (1) each of the “Grantors,” “Collateral Agent,” any “Lender” “Second
Priority Secured Party” or any other Person includes any successor in interest
to it and any permitted transferee, permitted purchaser or permitted assignee of
it;

5



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (2) the terms defined in this Article 1 have the meanings assigned to them
in this Article 1, and include the plural as well as the singular;
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, as in effect from time to time;
     (4) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Mortgage as a whole and not to any particular Article,
Section or other subdivision;
     (5) all references in this Mortgage to Articles, Sections and
Exhibits refer to Articles, Sections and Exhibits of this Mortgage;
     (6) “knowledge” or “aware” or words of similar import shall mean, when used
in reference to a Grantor, the actual knowledge of any Responsible Officer;
     (7) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; and
     (8) for all purposes of this Mortgage, the following capitalized terms have
the following respective meanings:
     “Additional Insured” shall mean each Second Priority Secured Party, the
Collateral Agent, a Grantor in its capacity as lessor under any Permitted Lease
(collectively, the “Named Additional Insured”), and each of their respective
Affiliates, successors and permitted assigns, and the respective directors,
officers and employees of each of the foregoing.
     “Additional Parts” shall have the meaning given to that term in
Section 2.02(c) of this Mortgage.
     “Aircraft” shall mean each Airframe together with the related Engines, if
any, as indicated in the initial or any subsequent Mortgage Supplement, whether
or not such Engines are installed on such Airframe or any other Airframe or
airframe.
     “Airframe” shall mean: (i) each aircraft or airframe (excluding Engines,
Spare Engines or engines either initially or from time to time installed
thereon) specified by Manufacturer, model, United States Registration Number and
Manufacturer’s serial number in the initial Mortgage Supplement and any
subsequent Mortgage Supplement, (ii) any Replacement Airframe which may from
time to time be substituted for such Airframe pursuant to Section 3.01 hereof
and (iii) in either case, any and all Parts which are from time to time
incorporated or installed in or attached thereto (including, without limitation,
the portion of any quick engine change kits installed thereon) or which have
been removed therefrom, unless the Lien of this Mortgage shall not be applicable
to such Part in accordance with Section 2.02.
     “Appliance” means an instrument, equipment, apparatus, a part, an
appurtenance, or an accessory used, capable of being used, or intended to be
used, in operating or controlling aircraft

6



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
in flight, including a parachute, communication equipment, and another mechanism
installed in or attached to aircraft during flight, and not a part of an
aircraft, engine, or Propeller.
     “Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
     “Cape Town Convention” shall mean the official English language texts of
the Convention on International Interests in Mobile Equipment and the Protocols
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect from time to time in any applicable jurisdiction.
     “Certificated Air Carrier” shall mean a Citizen of the United States
holding an air carrier operating certificate issued by the Secretary of
Transportation of the United States pursuant to Chapter 447 of Title 49 for
aircraft capable of carrying ten or more individuals or 6,000 pounds or more of
cargo or that otherwise is certified or registered to the extent required to
fall within the purview of Section 1110 of the Bankruptcy Code or any analogous
provision of the Bankruptcy Code enacted in substitution or replacement thereof.
     “Citizen of the United States” shall have the meaning given to such term in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies or any similar legislation of
the United States enacted in substitution or replacement therefor.
     “Claims” shall have the meaning given in Section 6.11(a) of this Mortgage.
     “Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.
     “Collateral Agent” shall have the meaning given to that term in the
recitals of this Mortgage.
     “Credit Agreement” shall have the meaning given to that term in the
recitals of this Mortgage.
     “Data Report” means information and data relating to the Pledged Spare
Parts supplied by the Borrower to the Collateral Agent and substantially in the
form of Exhibit C to this Mortgage.
     “Designated Spare Parts Locations” means the locations in the United
States. designated from time to time by the Grantors at which the Pledged Spare
Parts may be maintained by or on behalf of such Grantors, which initially shall
be the locations set forth in the initial Mortgage Supplement and shall include
the additional locations designated by the Grantors pursuant to Section 2.06(b)
of this Mortgage.
     “Encumbered Aircraft” means any aircraft owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such aircraft.

7



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Encumbered Engine” means any engine owned or hereafter acquired by a
Grantor as to which such Grantor has granted a security interest (or shall grant
a security interest) to a financier of such engine.
     “Engine” shall mean (i) each of the engines listed by Manufacturer, model
and Manufacturer’s serial numbers in Part B of Exhibit 1 to the initial Mortgage
Supplement and every subsequent Mortgage Supplement, and whether or not either
initially or from time to time installed on an Airframe or any other airframe;
(ii) any Replacement Engine which may from time to time be substituted for any
of such Engines pursuant to the terms hereof; and (iii) in either case, any and
all Parts which are from time to time incorporated or installed in or attached
to any such Engine (including, without limitation, the portion of any quick
engine change kits installed thereon) and any and all Parts removed therefrom
unless the Lien of this Mortgage shall not apply to such Parts in accordance
with Section 2.02.
     “Excepted Taxes” shall mean any Taxes (including any withholding Taxes)
based on, or measured by or with respect to, gross or net income, gross or net
receipts, capital or net worth or that are minimum, franchise, excess profits,
conduct of business or branch profits Taxes, in each case however denominated,
other than (i) any such Taxes which are in the nature of sales or use taxes,
stamp taxes, license or property taxes, mortgage or mortgage recording taxes,
turnover taxes, valorem taxes, and value added taxes (to the extent not imposed
in direct and clear substitution for an income tax), (ii) any such Taxes
necessary to make any indemnity amount that is required to be paid by a Grantor
under Section 6.11 hereof to be paid on an After-Tax Basis, and (iii) any such
Taxes imposed by any foreign or international taxing authority or by any
territory or possession of the United States (A) on any Indemnitee who does not
otherwise maintain an office or other place of business and is not otherwise
located in such locations solely as a result of the transactions contemplated by
the Loan Documents or the operation or registration of any Aircraft or the
identity or other activities of a Grantor or any lessee or other Person in
possession of any Aircraft or any part thereof in the jurisdiction of such
taxing authority, and (B) on any Indemnitee who is doing business, maintaining
an office or other place of business, or otherwise located in the jurisdiction
of such taxing authority, but only to the extent of any incremental Taxes that
would not have been imposed but for the transactions contemplated by the Loan
Documents or the operation or registration of any Aircraft or the identity or
other activities of a Grantor or any lessee or other Person in possession of any
Aircraft or any part thereof in such jurisdiction.
     “Excluded Parts” means (i) any Spare Part (including an Appliance)
specifically identifiable by any Person, other than the Collateral Agent and any
Second Priority Secured Party, as having been removed from an Encumbered
Aircraft or an Encumbered Engine, as the case may be, and under the document
creating such security interest the financier has a continuing security interest
therein, until any such Spare Part is replaced on such Encumbered Aircraft or
Encumbered Engine, as the case may be or (ii) any Hazardous Materials.
     “Expendables” means Pledged Spare Parts that, once used, cannot be re-used,
and if not serviceable, cannot be overhauled or repaired.
     “Event of Loss” shall mean, with respect to any Aircraft, any Airframe or
any Engine, Spare Engine or Spare Part, any of the following events with respect
to such property:

8



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (a) any damage to such property which results in an insurance settlement
with respect to such property on the basis of an actual or constructive total
loss;
     (b) the loss of such property or of the use thereof due to destruction or
damage beyond repair;
     (c) the theft or disappearance of such property for a period in excess of
120 days;
     (d) the condemnation, confiscation, seizure or requisition of such property
for a period in excess of 120 days or the requisition or taking of title of such
property;
     (e) the requisition for use of such property by any Governmental Authority
(other than a requisition for use by the government of the country of registry
of such Aircraft) that results in the loss of possession of such property by a
Grantor (or any Permitted Lessee) for a period in excess of nine consecutive
months;
     (f) as a result of any law, rule, regulation, order or other action by the
FAA, the DOT or other Governmental Authority having jurisdiction, the use of
such Aircraft or such Airframe, Engine or Spare Engine in the normal business of
air transportation is prohibited by virtue of a condition affecting all aircraft
of the same type for a period of 12 consecutive months, unless prior to the
expiration of such 12 month period, Grantors have undertaken and are diligently
carrying forward all steps that are necessary or desirable to permit the normal
use of such Aircraft or such Airframe, Engine or Spare Engine or, in any event,
if such use is prohibited for a period of more than eighteen consecutive months;
and
     (g) any event with respect to an Engine or Spare Engine that is deemed to
be an Event of Loss with respect to such Engine pursuant to Section 2.01(a)(vii)
of this Mortgage.
     An Event of Loss with respect to an Aircraft shall be deemed to have
occurred if an Event of Loss occurs with respect to the corresponding Airframe.
     “FAA Act” shall mean Title 49.
     “First Lien Aircraft Mortgage” shall mean the “First Lien Aircraft
Mortgage” as such term is defined in the First Lien Credit Agreement.
     “Foreign Air Carrier” shall mean any air carrier principally domiciled in a
country other than the United States and which performs maintenance,
preventative maintenance and inspections for aircraft, engines and related parts
to standards which are approved by, or which are substantially equivalent to
those required by, the civil aviation authority of the United States, Australia,
Austria, Belgium, Canada, Denmark, France, Germany, Ireland, Italy, Japan, the
Netherlands, Norway, New Zealand, Spain, Sweden, Switzerland or the United
Kingdom.
     “Grantor” and “Grantors” shall have the meaning given to that term in the
first paragraph of this Mortgage.
     “Indemnitee” shall have the meaning given in Section 6.11(b) of this
Mortgage.

9



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Insured Amount” shall have the meaning specified therefor on Exhibit B
hereto.
     “Key Repairable” means those Spare Parts, including Appliances, that can be
economically restored or repaired to a serviceable condition, but have a life
that is considerably less than the life of the flight equipment to which they
are related.
     “Manufacturer” shall mean, with respect to any Airframe, Engine, Spare
Engine or Spare Part, the manufacturer thereof.
     “Minimum Liability Insurance Amount” shall have the meaning specified
therefor on Exhibit B hereto.
     “Mortgage Supplement” shall mean any supplement to this Mortgage which is
delivered from time to time pursuant to the terms hereof in the form of
Exhibit A hereto.
     “Obsolete Parts” shall have the meaning given in Section 2.02(c) of this
Mortgage.
     “Opinion of Counsel” means a written opinion from legal counsel to a
Grantor who is reasonably acceptable to the Administrative Agent.
     “Parts” shall mean any and all appliances, part, instruments,
appurtenances, accessories, furnishings and other equipment of whatever nature
(other than (a) complete Engines, Spare Engines, or engines, (b) any items
leased by a Grantor or any Permitted Lessee, (c) cargo containers, (d) severable
components or systems installed on or affixed to an Airframe that are used to
provide individual telecommunications or electronic entertainment to passengers
aboard an Aircraft (“Passenger Convenience Equipment”), (e) medical and similar
emergency equipment and (f) passenger service items and passenger service
equipment generally used in but not affixed to an Aircraft, such as blankets,
coffee pots, beverage and meal servicing carts, etc.), so long as the same are
incorporated or installed in or attached to any Airframe or any Engine or Spare
Engine or so long as the same are subject to the Lien of the Mortgage in
accordance with the terms of Section 2.02 thereof after removal from any
Airframe or any Engine or Spare Engine.
     “Passenger Convenience Equipment” shall mean severable components or
systems defined as such in the definition of the term “Parts”.
     “Permitted Air Carrier” shall mean any Certificated Air Carrier or any
Foreign Air Carrier.
     “Permitted Encumbrances” shall mean, with respect to any Aircraft,
Airframe, Engine, Spare Engine, Part or Spare Part or any interest therein:
     (a) the respective rights of the Collateral Agent and each Grantor as
provided herein and other rights expressly permitted pursuant to the Loan
Documents (including any lease permitted pursuant to Section 2.01(a) hereof);

10



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (b) Liens for Taxes either not yet due or payable or being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material risk of the sale, forfeiture or loss of such property or the
Collateral Agent’s interest therein;
     (c) materialmen’s, mechanics’, workmen’s, repairmen’s, employees’ or other
like Liens arising in the ordinary course of a Grantor’s (or any Permitted
Lessee’s) business securing obligations that are not overdue for a period of
more than 60 days or are being contested in good faith by appropriate
proceedings so long as during such 60-day period there is not, or such
proceedings do not involve, any material risk of the sale, forfeiture or loss of
such property or any interest therein;
     (d) Liens arising out of any judgment or award against a Grantor (or any
Permitted Lessee), unless the judgment or award secured shall not, within
60 days after the entry thereof, have been discharged, vacated, reversed or
execution thereof stayed pending appeal or shall not have been discharged,
vacated or reversed within 60 days after the expiration of such stay, so long as
during either such 60-day period there is not, or any such judgment or award
does not involve, any material danger of the sale, forfeiture or loss of such
property or any interest therein;
     (e) salvage or similar rights of insurers under the insurances required to
be maintained pursuant to Section 2.03(b) hereof;
     (f) any other Lien with respect to which a Grantor (or any Permitted
Lessee) shall have provided a bond or other security to the Collateral Agent in
an amount and under terms and issued by a Person reasonably satisfactory to the
Collateral Agent;
     (g) the rights of any Permitted Lessee under any Permitted Lease;
     (h) Liens approved in writing by the Collateral Agent;
     (i) Permitted Collateral Liens referred to in Sections 6.01(e), 6.01(f),
6.01(l), 6.01(m), 6.01(n) and 6.01(r) (with respect to sales permitted
hereunder) of the Credit Agreement; and
     (j) for the avoidance of doubt, any International Interest and any
extension, renewal or replacement in respect of any of the foregoing.
     “Permitted Lease” shall mean a lease permitted under Section 2.01(a)
hereof.
     “Permitted Lessee” shall mean the lessee under a Permitted Lease.
     “Pledged Spare Parts” means the Spare Parts included in the Collateral.
     “Propeller” includes a part, appurtenance, and accessory of a propeller.
     “Registration and Lease Limit” shall have the meaning given to that term in
Section 2.01(e) hereof.

11



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Replacement Airframe” shall mean any airframe substituted for an Airframe
in accordance with Section 3.01(a) hereof.
     “Replacement Engine” shall mean any engine substituted for an Engine or
Spare Engine in accordance with Section 3.01(b) hereof.
     “Rotable” means those Spare Parts, including Appliances, that can be
repeatedly and economically restored to a serviceable condition over a period
approximating the life of the flight equipment to which they are related.
     “Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement” or “this Agreement” or “this Mortgage” shall mean this Second Lien
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement, as the
same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
     “Spare Engine” shall mean (i) each of the engines listed by Manufacturer,
model and Manufacturer’s serial numbers in Part B of Exhibit 1 to the initial
Mortgage Supplement and each subsequent Mortgage Supplement, and whether or not
either initially or from time to time installed on any Airframe or airframe;
(ii) any Replacement Engine which may from time to time be substituted for any
of such Spare Engines pursuant to the terms hereof; and (iii) in either case,
any and all Parts which are from time to time incorporated or installed in or
attached to any such Spare Engine (including, without limitation, the portion of
any quick engine change kits installed thereon) and any and all Parts removed
therefrom unless the Lien of this Mortgage shall not apply to such Parts in
accordance with Section 2.02.
     “Spare Part” means an accessory, appurtenance, or part of an aircraft
(except an engine or Propeller), engine (except a Propeller), Propeller, or
Appliance, that is to be installed at a later time in an aircraft, engine,
Propeller or Appliance and shall include, without limitation, “spare parts” as
defined in 49 U.S.C. § 40102(a)(38).
     “Specified Default” shall mean the occurrence of a Default arising under
Sections 7.01(b), (g), (h) and (i) of the Credit Agreement.
     “Title 49” shall mean Title 49 of the United States Code, as amended and in
effect from time to time, and the regulations promulgated pursuant thereto.
     “Tracking Software” means any software utilized by a Grantor or its
designees in its Tracking System to track the Pledged Spare Parts and shall
include any licenses, service or support contracts related thereto.
     “Tracking System” shall mean a Grantor’s centralized computer system for
monitoring and tracking the location, condition and status of its Spare Parts,
and any and all improvements, upgrades or replacement systems. The Tracking
System shall include the Tracking Software.
     “United States” or “U.S.” shall mean the United States of America.
     “United States Government” shall mean the federal government of the United
States or any instrumentality or agency thereof.

12



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     “Warranty Rights” means, as to any Airframe, Engine, Spare Engine or
Pledged Spare Part, any continuing rights of a Grantor in respect of any
warranty, indemnity or agreement, express or implied, as to title, materials,
workmanship, design or patent infringement or related matters with respect to
such Airframe, Engine, Spare Engine or Pledged Spare Part.
     “Wet Lease” shall mean any arrangement whereby a Grantor agrees to furnish
any Airframes or airframes and the Engines or engines installed thereon to a
third party pursuant to which such Airframes or airframes and the Engines or
engines (i) shall be operated solely by regular employees or agents of a Grantor
possessing all current certificates and licenses that would be required under
the FAA or, if the Aircraft is not registered in the United States, all
certificates and licenses required by the laws of the jurisdiction of registry,
for the performance by such employees of similar functions within the United
States of America or such other jurisdiction of registry and (ii) shall be
maintained by a Grantor in accordance with its normal maintenance practices.
ARTICLE 2
COVENANTS OF THE GRANTORS
     Grantors represent, warrant and covenant, which representations, warranties
and covenants shall survive execution and delivery of this Mortgage, as follows:
     Section 2.01   Possession, Operation and Use, Maintenance and Registration.
          (a) Possession. Without the prior written consent of Collateral Agent,
neither Grantor shall lease or otherwise in any manner deliver, transfer or
relinquish possession of any Airframe or any Engine or Spare Engine or install
any Engine or Spare Engine, or permit any Engine or Spare Engine to be
installed, on any airframe other than an Airframe; provided that either Grantor
(or, except with respect to clauses (viii) and (ix) below, any Permitted Lessee)
may without the prior written consent of Collateral Agent:
     (i) subject any Airframe to interchange agreements or subject any Engine or
Spare Engine, to interchange or pooling agreements or arrangements, in each case
entered into by a Grantor (or any Permitted Lessee) in the ordinary course of
its business; provided that (A) no such agreement or arrangement contemplates or
requires the transfer of title to such Airframe, and (B) if such Grantor’s title
to any such Engine or Spare Engine is divested under any such agreement or
arrangement, such divestiture shall be deemed to be an Event of Loss with
respect to such Engine or Spare Engine, and Grantors shall (or shall cause any
Permitted Lessee to) comply with Section 3.01(b) in respect thereof;
     (ii) deliver possession of any Airframe or any Engine or Spare Engine to
any Person for testing, service, repair, restoration, storage, maintenance or
other similar purposes or for alterations, modifications or additions to such
Airframe or such Engine or Spare Engine to the extent required or permitted by
the terms hereof;

13



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (iii) transfer or permit the transfer of possession of any Airframe or any
Engine or Spare Engine to the United States government pursuant to a lease,
contract or other instrument;
     (iv) subject (or permit any Permitted Lessee to subject) any Airframe or
any Engine or any Spare Engine to the CRAF Program or transfer (or permit any
Permitted Lessee to transfer) possession of any Airframe or any Engine or any
Spare Engine to the United States Government in accordance with applicable laws,
rulings, regulations or orders (including, without limitation, any transfer of
possession pursuant to the CRAF Program); provided, that such Grantor (or any
Permitted Lessee) (A) shall promptly notify Collateral Agent upon transferring
possession of any Airframe or any Engine or any Spare Engine pursuant to this
clause (iv) and (B) in the case of a transfer of possession pursuant to the CRAF
Program, shall notify Collateral Agent of the name and address of the
responsible Contracting Office Representative for the Military Airlift Command
of the United States Air Force or other appropriate Person to whom notices must
be given and to whom requests or claims must be made to the extent applicable
under the CRAF program;
     (v) install an Engine or Spare Engine on an airframe owned by such Grantor
(or any Permitted Lessee) free and clear of all Liens, except (A) Permitted
Encumbrances and Liens that apply only to the engines (other than Engines or
Spare Engines), appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment (other than Parts) installed on such airframe
(but not to the airframe as an entirety) and (B) the rights of third parties
under interchange agreements or pooling or similar arrangements that would be
permitted under clause (i) above;
     (vi) install an Engine or Spare Engine on an airframe leased to a Grantor
(or any Permitted Lessee) or purchased or owned by such Grantor (or any
Permitted Lessee) subject to a conditional sale or other security agreement;
provided that: (A) such airframe is free and clear of all Liens except (1) the
rights of the parties to the lease or conditional sale or other security
agreement covering such airframe, or their successors and assigns, and (2) Liens
of the type permitted by clause (v) of this Section 2.01(a); and (B) either:
(1) such Grantor has obtained from the lessor or secured party of such airframe
a written agreement (which may be the lease, conditional sale or other security
agreement covering such airframe), in form and substance satisfactory to
Collateral Agent (an agreement from such lessor or secured party substantially
in the form of the penultimate paragraph of this Section 2.01(a) being deemed to
be satisfactory to Collateral Agent), whereby such lessor or secured party
expressly agrees that neither it nor its successors or assigns will acquire or
claim any right, title or interest in any Engine or Spare Engine by reason of
such Engine or Spare Engine being installed on such airframe at any time while
such Engine or Spare Engine is subject to the Lien of this Mortgage, or (2) such
lease, conditional sale or other security agreement provides that such Engine or
Spare Engine shall not become subject to the Lien of such lease, conditional
sale or other security agreement at any time while such Engine or Spare Engine
is subject to the Lien of this Mortgage, notwithstanding its installation on
such airframe;

14



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (vii) install an Engine or Spare Engine on an airframe owned by such
Grantor (or any Permitted Lessee), leased to such Grantor (or any Permitted
Lessee) or purchased by such Grantor (or any Permitted Lessee) subject to a
conditional sale or other security agreement under circumstances where neither
clause (v) nor clause (vi) of this Section 2.01(a) is applicable; provided that
such installation shall be deemed an Event of Loss with respect to such Engine
or Spare Engine, and Grantors shall comply with Section 3.01(b) in respect
thereof, if such installation adversely affects Collateral Agent’s security
interest in such Engine or Spare Engine, Collateral Agent not intending hereby
to waive any right or interest it may have to or in such Engine or Spare Engine
under applicable law until compliance by such Grantor with Section 3.01(b);
     (viii) lease any Engine or Spare Engine or any Airframe and its related
Engines to any Certificated Air Carrier; provided that at the commencement of
such lease no Event of Default or Specified Default has occurred and is
continuing and such Certificated Air Carrier, if other than an Affiliate in the
same proceeding, is not at that time subject to a proceeding under applicable
bankruptcy, insolvency or reorganization laws; and
     (ix) lease any Engine or Spare Engine or any Airframe and its related
Engines to:
     (1) any Foreign Air Carrier that is at the inception of the lease based in
and a domiciliary of a country listed in Exhibit D hereto, or
     (2) a manufacturer of airframes or engines (either directly or through an
affiliate, so long as the obligations of such affiliate are subject to the
unconditional guarantee of its related manufacturer) that is at the inception of
the lease based in and a domiciliary of the United States or any country listed
on Exhibit D hereto, or
     (3) any other Foreign Air Carrier consented to in writing by Collateral
Agent;
provided that at the commencement of such lease no Event of Default or Specified
Default has occurred and is continuing, and provided, further, that: (x) the
aggregate of the Appraised Values of all Airframes, Engines and Spare Engines
(including the Appraised Value(s) attributable to any quick engine change kits
installed on any such Engine or Spare Engine) leased pursuant to
Section 2.01(a)(viii) and this Section 2.01(a)(ix), other than Engines or Spare
Engines so leased under leases having a term (including any renewal term) of six
months or less, when aggregated with the Appraised Value of all Airframes
reregistered outside the United States pursuant to Section 2.01(e), shall be
subject to the Reregistration and Lease Limit (except to the extent such
Reregistration and Lease Limit is expressly waived in writing by the Collateral
Agent), and (y) in the case of a lease of an Airframe, Engine or Spare Engine to
a Foreign Air Carrier under clause (1) above, Collateral Agent receives the
following documents at least two Business Days prior to the time of such lease
(provided that such documents

15



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
can be furnished less than two Business Days prior to such time if the
Collateral Agent received drafts of such documents no later than two Business
Days prior to such time):
     a. a certificate of such Grantor’s independent insurance brokers stating
that in the opinion of such firm the insurance required to be carried and
maintained with respect to such Aircraft, Engine or Spare Engine by the terms of
this Mortgage will be in full force and effect during the term of such lease and
     b. an Opinion of Counsel to such Grantor to the effect that
     i. there exist no possessory rights in favor or the lessee under the laws
of such lessee’s country which would, upon bankruptcy or insolvency of or other
default by such Grantor and assuming at such time such lessee is not insolvent
or bankrupt, prevent the taking of possession of such Airframe, Engine or Spare
Engine by Collateral Agent in accordance with and when permitted by the terms of
Section 4.02 upon the exercise by Collateral Agent of its remedies under
Section 4.02.
     ii. the terms of the proposed lease (including the provisions therein as to
being subject and subordinate as required below) will be legal, valid, binding
and (subject to customary exceptions in foreign opinions generally acceptable to
aircraft financiers) enforceable against the proposed lessee in the country in
which the proposed lessee is principally based,
     iii. the laws of such lessee’s country of domicile require fair
compensation by the government of such jurisdiction payable in currency freely
convertible into Dollars for the loss of use or title of such Aircraft, Engine
or Spare Engine in the event of the requisition by such government of such use
or title, and
     iv. the laws of such lessee’s country of domicile would give recognition to
such Grantor’s title to such Aircraft, Engine or Spare Engine, to the registry
of such Aircraft in the name of a Grantor (or the proposed lessee, as “lessee”,
as appropriate) and to the Lien of this Mortgage, and
(y) in the case of a lease to any foreign entity (other than a foreign entity
principally based in Taiwan), the United States maintains normal diplomatic
relations with the country in which such foreign entity is based at the time
such lease is entered into, and (z) in the case of any lease to a foreign
entity, such entity, other than an Affiliate of such Grantor in the same
proceeding, is not then subject to any bankruptcy, insolvency, liquidation,
reorganization, dissolution or

16



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
similar proceeding and shall not have substantially all of its property in the
possession of any liquidator, trustee, receiver or similar person;
provided that the rights of any lessee or other transferee covered by the
preceding clauses (i) through (ix) who receives possession of any Aircraft, any
Airframe or any Engine, Spare Engine or Spare Part by reason of a transfer
permitted by this Section 2.01(a) (other than the transfer of an Engine or Spare
Engine which is deemed an Event of Loss) shall be subject and subordinate to,
and any Permitted Lease shall be made expressly subject and subordinate to, all
the terms of this Mortgage, including Collateral Agent’s rights to repossess
pursuant to Section 4.02 and to avoid such lease upon such repossession, and
Grantors shall remain primarily liable hereunder for the performance and
observance of all of the terms and conditions of this Mortgage, to the same
extent as if such lease or transfer had not occurred, any such lease shall
include appropriate provisions for the maintenance and insurance of any such
Aircraft, Airframe, Engine or Spare Engine, and no lease or transfer of
possession otherwise in compliance with this Section 2.01 shall (x) result in
any registration or reregistration of any Aircraft except to the extent
permitted in Section 2.01(e) or the maintenance, operation or use thereof that
does not comply with Section 2.01(b) and (c) or the registration of any
subordination in favor of the Permitted Lessee or in respect of other transfers
in the International Registry, or (y) permit any action not permitted to be
taken by Grantors with respect to any Aircraft hereunder.
     Grantors shall provide the Collateral Agent a copy of each Permitted Lease
which has a term of more than one year promptly after execution thereof. In
addition, in furtherance of the Granting Clause, the applicable Grantor shall
expressly assign to the Collateral Agent in a manner reasonably acceptable to
the Collateral Agent (such assignment to be expressly junior and subordinate to
the First Lien Aircraft Mortgage and/or any lease assignment to the First Lien
Collateral Agent thereunder) (and take all further actions in order to create,
grant, establish, preserve, protect and perfect the validity, perfection and
priority of the Liens and security interests created or intended to be created
by this Mortgage), as part of the Collateral, such Grantor’s rights, but not its
obligations, under any such Permitted Lease with a term of more than one year
(provided that so long as no Event of Default shall have occurred and be
continuing hereunder, Grantor shall be entitled to exercise all rights and
remedies with respect to such Permitted Lease). In connection with the foregoing
assignment, such Grantor shall deliver any chattel paper originals of any
Permitted Lease having a term in excess of one year to the Collateral Agent;
provided, that unless and until the First Lien Aircraft Mortgage has been
terminated and discharged in accordance with its terms, all such originals shall
be delivered to the First Lien Collateral Agent.
     No Permitted Lease shall be entered into unless Grantors shall reimburse
the Collateral Agent for all of their respective reasonable out-of-pocket fees
and expenses (including reasonable fees and disbursements of counsel) incurred
in connection therewith and with any collateral assignment thereof.
     Collateral Agent agrees, for the benefit of Grantors (and any Permitted
Lessee) and for the benefit of the lessor or secured party of any airframe or
engine leased to a Grantor (or any Permitted Lessee) or purchased or owned by a
Grantor (or any Permitted Lessee) subject to a conditional sale or other
security agreement, that Collateral Agent will not acquire or claim, as against
Grantors (or any Permitted Lessee) or such lessor or secured party, any right,
title or

17



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
interest in: (A) any engine or engines owned by such Grantor (or any Permitted
Lessee) or by the lessor under such lease or subject to a security interest in
favor of the secured party under such conditional sale or other security
agreement as the result of such engine or engines being installed on any
Airframe, or (B) any airframe owned by such Grantor (or any Permitted Lessee) or
by the lessor under such lease or subject to a security interest in favor of the
secured party under such conditional sale or other security agreement as the
result of any Engine or Spare Engine being installed on such airframe.
     Collateral Agent acknowledges that any Wet Lease or other similar
arrangement under which a Grantor (or any Permitted Lessee) maintains
operational control of an Aircraft does not constitute a delivery, transfer or
relinquishment of possession for purposes of this Section 2.01(a).
          (b) Operation and Use. Grantors agree that no Aircraft, Airframe,
Engine or Spare Engine will be maintained, used or operated in violation of any
law, rule or regulation of any Governmental Authority of any country having
jurisdiction over such Aircraft, Airframe, Engine or Spare Engine or in
violation of any airworthiness certificate, license or registration relating to
such Aircraft issued by any such Governmental Authority, except for
unanticipated, minor or non-recurring violations, and except to the extent a
Grantor (or, if a Lease is then in effect with respect to such Aircraft, any
Permitted Lessee) of such Aircraft is contesting in good faith the validity or
application of any such law, rule or regulation in any manner that does not
involve any material risk of sale, forfeiture or loss of such Aircraft,
Airframe, Engine or Spare Engine or any material risk of subjecting the
Collateral Agent or any Lender to criminal liability or materially impair the
Lien of this Mortgage; provided that, Grantors shall not be in default under, or
required to take any action set forth in, this sentence if it is not possible
for them to comply with the laws of a jurisdiction other than the United States
(and other than any jurisdiction in which such Aircraft is then registered)
because of a conflict with the applicable laws of the United States (and such
jurisdiction in which such Aircraft is then registered); provided, further, that
Grantors shall only be entitled to contest mandatory grounding orders if it does
not operate such Aircraft or Spare Engine during such contest. Grantors will not
operate any Aircraft, Airframe, Engine or Spare Engine or permit any Aircraft,
Airframe, Engine or Spare Engine to be operated or located, (i) in any area
excluded from coverage by any insurance required by the terms of Section 2.03 or
(ii) in any war zone or recognized or, in Grantors’ reasonable judgment
threatened areas of hostilities unless covered by war risk insurance in
accordance with Section 2.03, unless in the case of either clause (i) or (ii),
indemnification complying with Section 2.03(d) has been provided; provided,
however, that Grantors’ failure to comply with the provisions of this sentence
shall not give rise to an Event of Default hereunder where such failure is
attributable to causes beyond the control of Grantors (or any Permitted Lessee)
or to extraordinary circumstances involving an isolated occurrence or isolated
series of occurrences attributable to a hijacking, medical emergency, equipment
malfunction, weather conditions, navigational error or other similar unforeseen
circumstances.
          (c) Maintenance. Grantors shall maintain, service, repair and overhaul
each Aircraft, Airframe, Engine and Spare Engine (or cause the same to be done)
so as to keep each Aircraft, Airframe, Engine and Spare Engine in good operating
condition and in such condition as may be necessary to enable the airworthiness
certification of each Aircraft to be maintained in good standing at all times
(other than during temporary periods of storage, during maintenance,

18



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
testing or modification permitted hereunder, or during periods of grounding by
applicable Governmental Authorities, unless such grounding is due to the failure
by Grantors to maintain such Aircraft in accordance with the terms hereof) under
Title 49, during such periods in which such Aircraft is registered under the
laws of the United States, or, if such Aircraft is registered under the laws of
any other jurisdiction, the applicable laws of such jurisdiction, in compliance
always with Section 5.10 of the Credit Agreement, using the same standards as
Grantors (or a Permitted Lessee of such Aircraft, if a Lease is in effect with
respect to such Aircraft) uses with respect to similar aircraft operated by
Grantors (or such Permitted Lessee) in similar circumstances. In any case, each
Aircraft, Airframe, Engine, Spare Engine and Spare Part will be maintained in
accordance with the maintenance standards required by the FAA (while operated
under an FAA-approved maintenance program) or, while operated under the
maintenance program of another jurisdiction, standards substantially equivalent
to those required by the central aviation authority of the United States,
Australia, Austria, Belgium, Canada, Denmark, France, Germany, Ireland, Italy,
Japan, the Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland or the
United Kingdom. Each Grantor shall maintain or cause to be maintained all
records, logs and other documents required to be maintained in respect of each
of its Aircraft and Spare Engines by appropriate authorities in the jurisdiction
in which such Aircraft is registered.
          (d) Identification of Collateral Agent’s Interest. (i) Grantors agree
to affix as promptly as practicable after the Closing Date and thereafter to
maintain in the cockpit of each Aircraft, in a clearly visible location, and (if
not prevented by applicable law or regulations or by any government) on each
Engine and Spare Engine a nameplate bearing the inscription “MORTGAGED TO
GOLDMAN SACHS CREDIT PARTNERS L.P., AS COLLATERAL AGENT” (such nameplate to be
replaced, if necessary, with a nameplate reflecting the name of any successor
Collateral Agent); provided, that each such sign shall also bear the inscription
required by the terms of the First Lien Aircraft Mortgage.
     (ii) On or prior to the Closing Date and from time to time thereafter, the
Grantors shall install signs, in size and form reasonably satisfactory to the
Collateral Agent, at each of the Designated Spare Parts Locations in which the
Pledged Spare Parts are stored and otherwise as may be directed by the
Collateral Agent within each Designated Spare Parts Location, bearing the
inscription: “MORTGAGED TO GOLDMAN SACHS CREDIT PARTNERS L.P., AS COLLATERAL
AGENT” (such sign to be replaced if there is a successor Collateral Agent);
provided, that each such sign shall also bear the inscription required by the
terms of the First Lien Aircraft Mortgage.
          (e) Registration. The applicable Grantors shall cause each Aircraft to
remain duly registered, under the laws of the United States, in the name of the
applicable Grantor. Notwithstanding the preceding sentence, Grantors, at their
own expense, may cause or allow such Aircraft to be duly registered under the
laws of any country listed on Exhibit C (except as indicated therein) in the
name of the appropriate Grantor or of any nominee thereof, or, if required by
applicable law, in the name of any other Person (and, following any such foreign
registration, may cause such Aircraft to be re-registered under the laws of the
United States); provided, that Collateral Agent shall have received, at least
two Business Days prior to the time of such non-US registration (provided that
such document can be furnished less than two Business Days prior to such time if
Collateral Agent received a draft of such document no later

19



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
than two Business Days prior to such time), one or more Opinions of Counsel,
expert in the laws of the United States and such other jurisdiction, in form and
substance reasonably satisfactory to Collateral Agent, subject to exceptions,
assumptions and limitations customary in such jurisdiction and of a nature
customarily accepted by aircraft financiers making loans to entities in such
jurisdiction, to the effect that:
     (1) such jurisdiction maintains normal diplomatic relations with the United
States (except, in the case of Taiwan);
     (2) such re-registration will not adversely affect Collateral Agent’s
second priority and perfected Lien on such Aircraft (and Grantors shall, at
their expense, to the extent legally permitted, cause the interest of Collateral
Agent as secured party in respect of such Aircraft to be duly registered or
recorded under the laws of such jurisdiction and the International Interests of
the Collateral Agent in such Airframe and Engines to be duly registered in the
International Registry, and at all times thereafter to remain so duly registered
or recorded unless and until the registration of such Aircraft is changed as
provided herein, and shall cause to be done at all times all other acts
necessary or, by reference to prudent industry practice in such jurisdiction and
under the Cape Town Convention, advisable in order to create, preserve and
protect such interests in such Aircraft, and the priority thereof, as against a
Grantor or any third parties), and the laws of such jurisdiction would provide
Collateral Agent with protections of its interest in and to such Aircraft
substantially equivalent to the protections afforded to the holder or a
second-priority security interest under the New York Uniform Commercial Code;
     (3) the obligations of Grantors under this Mortgage shall remain valid,
binding and enforceable to the same extent as before such registration, and such
re-registration shall not create any disability or adverse effect to the
existence or enforceability of the rights and remedies of Collateral Agent under
the Loan Documents;
     (4) any import or export permits necessary to take such Aircraft into such
jurisdiction and any exchange permits necessary to allow all payments provided
for under this Mortgage and the other Loan Documents shall be in full force and
effect;
     (5) there are no possessory rights in favor of a Grantor or any Permitted
Lessee which would, upon bankruptcy or other default by a Grantor or any
Permitted Lessee, prevent the return of such Aircraft to Collateral Agent in
accordance with and when permitted by the terms of the Mortgage upon Collateral
Agent’s exercise of remedies thereunder, or, if such possessory rights exist,
they are not materially greater than those available to owners and lessees under
United States law and there are no procedural impediments to the return of such
Aircraft to Collateral Agent materially greater than under United States law,
and upon termination of any lease, registration shall be terminable without
material burden or delay;

20



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (6) there is no strict liability imposed on passive lenders, except such
tort liability not of materially greater scope or magnitude than might be
imposed on such passive lender under the prevailing law among the states of the
United States, and except liabilities that Grantors or a Permitted Lessee has
agreed to insure against in a manner reasonably satisfactory to Collateral
Agent.
     (7) that it is not necessary by reason of such re-registration or for
purposes of enforcing remedies contained herein or in any Lease, for Collateral
Agent or any Lender to register or qualify to do business in such jurisdiction;
     (8) no Liens (other than Permitted Encumbrances) shall arise by reason of
such re-registration;
     (9) (unless Grantors shall have agreed to provide insurance reasonably
satisfactory to Collateral Agent covering the risk of requisition of use of such
Aircraft by the government of such jurisdiction so long as such Aircraft is
registered under the laws of such jurisdiction) the laws of such jurisdiction
require fair compensation by the government of such jurisdiction, payable in
currency freely convertible into Dollars, for the loss of use of such Aircraft
in the event of requisition by such government of such use; and
     (10) neither Collateral nor any Lender shall be subjected to any adverse
tax consequences as a result of such re-registration for which Grantors are not
required to indemnify such Person, unless Grantors have agreed to indemnify such
Person therefor.
Collateral Agent will cooperate with Grantors in effecting such foreign
registration. Notwithstanding the foregoing, the aggregate of the Appraised
Values of all Airframes reregistered outside the United States pursuant to this
Section 2.01(e) and of all Airframes and Engines and Spare Engines (including
the Appraised Value(s) attributable to any quick engine change kits installed on
any such Engine or Spare Engine) leased pursuant to Sections 2.01(a)(viii) and
2.01(a)(ix), other than of Engines or Spare Engines so leased (whether or not
reregistered) having a term (including any renewal term) of six months or less,
shall not exceed fifteen percent (15%) of the total Appraised Values of all
Collateral at any time (such 15% limitation is the “Reregistration and Lease
Limit”) (except to the extent that such Reregistration and Lease Limit is
expressly waived in writing by the Collateral Agent) and prior to any such
change in the country of registry of any Aircraft, the following conditions
shall be met (unless waived as provided in Section 10.08 of the Credit
Agreement):
          (i) no Event of Default shall have occurred and be continuing at the
effective date of the change in registration or occurs as a result of such
change in registration; provided that it shall not be necessary to comply with
this condition if the change in registration results in the registration of such
Aircraft under the laws of the United States;
          (ii) all insurance provided for in this Mortgage shall be in full
force and effect, before, at the time of, and after such change in registration,
and Collateral

21



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Agent shall have received a certificate of Grantors’ or a Permitted Lessee’s
insurance broker to such effect;
          (iii) such country imposes, or Grantors shall agree to cause such
Aircraft to be maintained in accordance with, aircraft maintenance standards
approved by, or which are substantially equivalent to those required by, the
civil aviation authority of the United States, Australia, Belgium, Canada,
Denmark, France, Germany, Ireland, Italy Japan, the Netherlands, Norway, New
Zealand, Spain, Switzerland or the United Kingdom;
          (iv) all action shall be taken as Collateral Agent deems reasonably
necessary to insure that all insurance and indemnities provided for in the Loan
Documents shall be in full force and effect at the time of and following such
re-registration; and
          (v) Grantors pay all fees, Taxes, expenses and other charges relating
to such re-registration (including those of each Lender).
          (f) Substitution of Engines. Each Grantor may at any time, at no cost
to the Collateral Agent, on at least ten (10) days prior written notice to the
Collateral Agent, replace any Engine or Spare Engine subjected to the Lien
hereof by causing an engine to be substituted for such Engine or Spare Engine
hereunder in accordance with the provisions of Section 3.01(b) hereof to the
same extent as if an Event of Loss has occurred with respect to such Engine or
Spare Engine.
     Section 2.02 Replacement and Pooling of Parts; Alterations, Modifications
and Additions.
          (a) Replacement of Parts. Grantors, at their own cost and expense,
will promptly replace or cause to be replaced all Parts which may from time to
time become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever,
except as otherwise provided in Section 2.02(f). In addition, a Grantor (or any
Permitted Lessee) may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that such Grantor (or any Permitted Lessee), except as
otherwise provided in Section 2.02(c), replaces such Parts as promptly as
practicable. All replacement Parts shall be owned by a Grantor free and clear of
all Liens (except Permitted Encumbrances, pooling arrangements permitted by
Section 2.02(b) hereof and replacement parts temporarily installed on an
emergency basis) and shall be in the condition and repair required by the terms
hereof. All Parts at any time removed from any Airframe, Engine or Spare Engine
shall remain the property of a Grantor and subject to the Lien of this Mortgage,
no matter where located, until such time as such Parts shall be replaced by
Parts which meet the requirements for replacement Parts specified herein.
Immediately upon any replacement Part becoming incorporated or installed in or
attached to the applicable Airframe, Engine or Spare Engine, without further act
(subject only to Permitted Encumbrances and any pooling arrangement permitted by
Section 2.02(b) hereof and except replacement parts temporarily installed on an
emergency basis), such replacement Part shall

22



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
become the property of a Grantor and subject to the Lien of this Mortgage and be
deemed a Part for all purposes hereof to the same extent as the Parts originally
incorporated or installed in or attached to such Airframe, Engine or Spare
Engine and the replaced Part shall be free and clear of all rights of the
Collateral Agent hereunder and shall no longer be deemed a Part hereunder. Upon
request of a Grantor from time to time, Collateral Agent shall execute and
deliver to such Grantor an appropriate instrument confirming the release of any
such replaced Part from the Lien of this Mortgage.
          (b) Pooling of Parts. Any Part removed from any Airframe, Engine or
Spare Engine as provided in Section 2.02(a) hereof may be subjected by a Grantor
(or any Permitted Lessee) to a pooling arrangement entered into in the ordinary
course of such Grantor’s business; provided, that the Part replacing such
removed Part shall be incorporated or installed in or attached to such Airframe,
Engine or Spare Engine in accordance with Section 2.01(a) as promptly as
practicable after the removal of such removed Part. In addition, any replacement
Part when incorporated or installed in or attached to an Airframe, Engine or
Spare Engine in accordance with such Sections may be owned by any third Party
subject to such a pooling arrangement, provided, that such Grantor (or any
Permitted Lessee), at its expense, as promptly thereafter as practicable, either
(i) causes such replacement Part to become subject to the Lien of this Mortgage,
free and clear of all Liens other than Permitted Encumbrances or (ii) replaces
or causes to be replaced such replacement Part with a further replacement Part
owned by a Grantor (or any Permitted Lessee) which shall become the property of
a Grantor and subject to the Lien of this Mortgage, free and clear of all Liens
other than Permitted Encumbrances.
          (c) Alterations, Modifications and Additions. Grantors, at their own
expense, will make (or cause to be made) such alterations and modifications in
and additions to each Airframe, Engine and Spare Engine as may be required to be
made from time to time so as to comply with any law, rule, regulation or order
of any Governmental Authority of any jurisdiction in which an Aircraft may then
be registered or any Spare Engine may be located; provided, however, that a
Grantor or any Permitted Lessee may, in good faith, and by appropriate
proceedings contest the validity or application of any such law, rule,
regulation or order in any reasonable manner, subject any such Person to
material risk of any civil or any criminal penalties, or involve any material
risk of loss or forfeiture of title to any Airframe, Engine or Spare Engine. In
addition, each Grantor (or any Permitted Lessee), at its own expense, may from
time to time add further parts or accessories and make or cause to be made such
alterations and modifications in and additions to any Airframe, Engine or Spare
Engine as a Grantor (or any Permitted Lessee) may deem desirable in the proper
conduct of its business, including removal (without replacement) of Parts which
a Grantor (or any Permitted Lessee) deems to be obsolete or no longer suitable
or appropriate for use on such Airframe, Engine or Spare Engine (such parts,
“Obsolete Parts”); provided that no such alteration, modification, removal or
addition materially diminishes the fair market value or utility of such
Airframe, Engine or Spare Engine below the fair market value or utility thereof
immediately prior to such alteration, modification, removal or addition assuming
such Airframe, Engine or Spare Engine was then in the condition required to be
maintained by the terms of this Mortgage. In addition, the fair market value
(but not the utility) of an Airframe, Engine or Spare Engine may be reduced by
the fair market value, if any, of Obsolete Parts which shall have been removed
so long as the aggregate fair market value of all Obsolete Parts which shall
have been removed and not replaced with respect to any Aircraft shall not exceed
$500,000 in the aggregate. All Parts incorporated or installed in or

23



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
attached or added to an Airframe, Engine or Spare Engine as the result of such
alteration, modification or addition (except those parts which are excluded from
the definition of Parts or which may be removed by a Grantor pursuant to the
next sentence) (the “Additional Parts”) shall, without further act, become
subject to the Lien of this Mortgage. Notwithstanding the foregoing sentence, a
Grantor (or any Permitted Lessee) may, at its own expense, remove or suffer to
be removed any Additional Part, provided that such Additional Part (i) is in
addition to, and not in replacement of or substitution for, any Part originally
incorporated or installed in or attached to such Airframe, Engine or Spare
Engine or any Part in replacement of or substitution for any such Part, (ii) is
not required to be incorporated or installed in or attached or added to such
Airframe, Engine or Spare Engine pursuant to the first sentence of this
paragraph (c) and (iii) can be removed from such Airframe, Engine or Spare
Engine without diminishing the value or utility of such Airframe, Engine or
Spare Engine which such Airframe, Engine or Spare Engine would have had at such
time had such alteration, modification or addition not occurred, assuming that
such Airframe, Engine or Spare Engine was in the condition and repair required
to be maintained by the terms hereof. Upon the removal thereof as provided
above, such Part shall no longer be deemed to be subject to the Lien of this
Mortgage or part of such Airframe, Engine or Spare Engine from which it was
removed. Upon request of a Grantor from time to time, Collateral Agent shall
execute and deliver to such Grantor an appropriate instrument confirming the
release of any such removed Part from the Lien of this Mortgage.
     Section 2.03 Insurance.
          (a) Aircraft Liability Insurance.
     (i) Except as provided in paragraph (ii) of this Section 2.03(a) and
subject to the rights of Grantors to establish and maintain self-insurance in
the manner and to the extent specified in Section 2.03(c) below, Grantors will
carry, or cause to be carried, at no expense to Collateral Agent, aircraft
liability insurance (including, but not limited to, passenger, contractual,
bodily injury, personal injury and property damage liability (exclusive of
manufacturer’s product liability insurance), and including without limitation,
war risk, hijacking and related perils insurance, if and to the extent, in the
case of war risk, hijacking and related perils insurance, any Aircraft or Spare
Engine is being operated in any war zone or area of recognized or threatened
hostilities or war risk, hijacking and related perils insurance is otherwise
maintained by a Grantor (or, if a Permitted Lease in respect of any Airframe,
Engine or Spare Engine is then in effect, by Permitted Lessee) with respect to
other similar aircraft and engines operated by such Grantor or such Permitted
Lessee, as the case may be, on the same routes) with respect to each Aircraft or
Spare Engine that is of the type as from time to time applicable to aircraft and
engines operated by such Grantor (or, if a Permitted Lease in respect of such
Airframe, Engine or Spare Engine is then in effect, by the Permitted Lessee) of
the same type as such Aircraft or Spare Engine (A) in amounts that are not less
than the aircraft liability insurance applicable to similar aircraft and engines
in such Grantor’s fleet on which Grantor carries insurance; provided that such
liability insurance shall not be less than the Minimum Liability Insurance
Amount, and (B) that is maintained in effect with insurers of recognized
responsibility. Any policies of insurance carried in accordance with this
Section 2.03(a) and any policies taken out in substitution or replacement for
any of such policies shall:

24



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (1) name the Additional Insureds, as their Interests (defined below) may
appear as additional insureds;
     (2) subject to the conditions of clause (3) below, provide that, in respect
of the interest of each Additional Insured in such policies, the insurance shall
not be invalidated by any action or inaction of a Grantor or any other Person
(other than such Additional Insured) and shall insure each Additional Insured’s
Interests as they appear, regardless of any breach or violation by a Grantor or
any other Person (other than such Additional Insured) of any warranty,
declaration or condition contained in such policies;
     (3) provide that, if such insurance is canceled for any reason, or if any
change is made in the insurance that materially reduces the amount of or the
coverage certified in the insurance report delivered on the Closing Date to
Collateral Agent or if such insurance is allowed to lapse for nonpayment of
premium, such cancellation, change or lapse shall not be effective as to any
Additional Insured for 30 days (seven days, or such other period as is then
customary in the industry, in the case of any war risk, hijacking and related
perils coverage) after receipt by such Additional Insured of written notice from
such insurers of such cancellation, change or lapse, provided that in the case
of any war risk, hijacking and related perils, liability insurance, if the same
is directly or indirectly provided by the United States government, or any
agency or regulatory body thereof, such notice shall be deemed delivered if
published in the Federal Register;
     (4) provide that the Additional Insured shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
     (5) provide that the insurers shall waive any rights of (x) setoff,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Additional Insureds to the extent of any moneys
due to the Additional Insureds and (y) subrogation against the Additional
Insureds to the extent that Grantors have waived their rights by their
agreements to indemnify the Additional Insureds pursuant to the Loan Documents;
     (6) be primary without right of contribution from any other insurance
carried by any Additional Insured with respect to its Interests as such in any
Aircraft, Engine or Spare Engine; and
     (7) expressly provide that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.
“Interests” as used in this Section 2.03(a) and in Section 2.03(b) below with
respect to any Person means the interests of such Person in the transactions
contemplated by the Loan Documents.

25



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (ii) During any period that any Airframe or an Engine or a Spare Engine, as
the case may be, is on the ground and not being flown, Grantors may carry or
cause to be carried as to such non-flown Airframe, Engine or Spare Engine, in
lieu of the insurance required by clause (i) above, and subject to
self-insurance to the extent permitted by Section 2.03(c) below, insurance
otherwise conforming with the provisions of said clause (i) except that: (A) the
amounts of coverage shall not be required to exceed the amounts of airline
liability insurance from time to time applicable to airframes or engines owned
or leased by a Grantor (or, if a Permitted Lease in respect of such Airframe,
Engine or Spare Engine is then in effect, by the Permitted Lessee) of the same
type as such non-flown Airframe, Engine or Spare Engine and that are on the
ground and not being flown and (B) the scope of the risks covered and the type
of insurance shall be the same as from time to time are applicable to airframes
or engines operated by a Grantor (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe, Engine or Spare Engine and that are on the ground and not
being flown.
     (b) Insurance Against Loss or Damage.
     (i) Except as provided in clause (ii) of this Section 2.03(b), and subject
to the rights of Grantors to establish and maintain self-insurance in the manner
and to the extent specified in Section 2.03(f) below, Grantors shall maintain,
or cause to be maintained, in effect with insurers of recognized responsibility,
at no expense to Collateral Agent, all-risk aircraft hull insurance covering
each Aircraft and Spare Engine and all-risk coverage with respect to any Engine,
Spare Engine or Part while removed from an Airframe or airframe (or Engine,
Spare Engine or engine (in the case of a Part)) (including, without limitation,
war risk, hijacking and related perils insurance, if and to the extent the same
is maintained by a Grantor (or, if a Permitted Lease in respect of such
Airframe, Engine or Spare Engine is then in effect, by the Permitted Lessee)
with respect to other similar aircraft and engines operated by such Grantor or
such Permitted Lessee, as the case may be, on the same routes or if such
Aircraft and Spare Engine is being operated in any war zone or area of
recognized or threatened hostilities), that is of the type as from time to time
applicable to aircraft operated by such Grantor (or, if a Permitted Lease in
respect of such Airframe, Engine and Spare Engine is then in effect, by the
Permitted Lessee) of the same type as such Aircraft and Spare Engine; provided
that such insurance (including the permitted self-insurance) in the case of such
Aircraft and Spare Engine shall at all times while such Aircraft and Spare
Engine is subject to this Mortgage be for an amount not less than the greater of
(x) 110% of the Appraised Value, if any, thereof set forth in the most recent
Appraisal Report delivered before the date (or renewal date) of the applicable
insurance policies, and (y) the Insured Amount therefor. Any insurance amounts
described in this clause (b)(i) which relate to the loss of an engine (other
than an Engine or Spare Engine) shall be, if received by the Collateral Agent,
paid over to the Person legally entitled thereto. Any policies carried in
accordance with this Section 2.03(b) and any policies taken out in substitution
or replacement for any such policies shall:
     (1) provide that any insurance proceeds payable for any loss or damage,
with respect to any Aircraft or Spare Engine, together with accrued but unpaid
interest thereon, shall be paid to the First Lien Administrative Agent (at

26



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
such account and address as the First Lien Collateral Agent specifies) (or,
after the First Priority Obligations Payment Date, the Administrative Agent at
such account and address as the Collateral Agent specifies) as follows: (a) if
such insurance proceeds are in respect of an Event of Loss, or (b) if the
insurer has received a notice from the Collateral Agent or the First Lien
Collateral Agent directing that such insurance proceeds shall be so paid to the
First Lien Administrative Agent (or, after the First Priority Obligations
Payment Date, the Administrative Agent); otherwise all such insurance proceeds
shall be payable to the applicable Grantor;
     (2) subject to the conditions of clause (3) below, provide that, in respect
of the interests of the Additional Insureds in such policies, the insurance
shall not be invalidated by any action or inaction of a Grantor or any other
Person (other than such Additional Insured) and shall insure the Additional
Insureds’ Interests as they appear, regardless of any breach or violation by a
Grantor or any other Person (other than such Additional Insured) of any
warranty, declaration or condition contained in such policies;
     (3) provide that if such insurance is canceled for any reason, or if any
change is made in the insurance that materially reduces the coverage (not
including the amount if such amount exceeds the coverage required hereunder)
certified in the insurance report delivered on the Closing Date to Collateral
Agent and each Lender or if such insurance is allowed to lapse for nonpayment of
premium, such cancellation, change or lapse shall not be effective as to the
Additional Insureds for 30 days (seven days, or such other period as is then
customary in the industry, in the case of war risk, hijacking or related perils
coverage) after receipt by the Additional Insureds of written notice from such
insurers of such cancellation, change or lapse; provided that in the case of any
war risk, hijacking and related perils hull insurance, if the same is directly
or indirectly provided by the United States government, or any agency or
regulatory body thereof, such notice shall be deemed delivered if published in
the Federal Register;
     (4) provide that the Additional Insureds shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance;
     (5) provide that the insurers shall waive rights of (x) setoff,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Additional Insureds to the extent of any moneys
due to the Additional Insureds and (y) subrogation against the Additional
Insureds to the extent that Grantors have waived their rights by its agreement
to indemnify the Additional Insureds pursuant to the Loan Documents;
     (6) be primary without rights of contribution from any other insurance
carried by any Additional Insured with respect to its Interests as such in any
Aircraft, Engine or Spare Engine; and

27



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (7) contain a “50/50 clause” (AVN 103 or its equivalent).
The Collateral Agent or the First Lien Collateral Agent shall be entitled to
notify an insurer that insurance proceeds payable in respect of loss or damage
shall be paid directly to the First Lien Administrative Agent (or, after the
First Priority Obligations Payment Date, the Administrative Agent) as provided
in clause (1) above, for deposit into an account maintained with the First Lien
Administrative Agent (or, after the First Priority Obligations Payment Date, the
Administrative Agent) subject to a Full Control Agreement, in the following
circumstances: (1) an Event of Default has occurred and is continuing, (2) such
insurance proceeds are in respect of an Event of Loss, or (3) such proceeds if
paid to the applicable Grantor would be required to be deposited in such account
maintained with the Administrative Agent or the First Lien Administrative Agent
subject to a Full Control Agreement in accordance with the terms of the First
Lien Credit Agreement or Section 2.12(a) of the First Lien Credit Agreement (or,
after the First Priority Obligations Payment Date, Section 2.10(a) of the Credit
Agreement) (all calculations thereunder and under Section 6.06 of the First Lien
Credit Agreement (or, after the First Priority Obligations Payment Date,
Section 6.06 of the Credit Agreement) to be performed in accordance with the
First Lien Credit Agreement (or, after the First Priority Obligations Payment
Date, the Credit Agreement) after giving effect to the Event of Loss or other
circumstance giving rise to such insurance proceeds). For the avoidance of doubt
the parties agree that the First Lien Credit Agreement and the Credit Agreement
govern the right of the Grantors to receive and use any insurance proceeds so
deposited with the Administrative Agent or the First Lien Administrative Agent.
     (ii) During any period that an Airframe or an Engine or a Spare Engine is
on the ground and not being flown, Grantors may carry or cause to be carried as
to such non-flown Airframe or Engine or Spare Engine, in lieu of the insurance
required by clause (i) above, and subject to self-insurance to the extent
permitted by Section 2.03(c), insurance otherwise conforming with the provisions
of said clause (i) except that the scope of the risks covered and the type of
insurance shall be the same as from time to time applicable to airframes and
engines operated by Grantors (or, if a Permitted Lease in respect of such
Aircraft is then in effect, by the Permitted Lessee) of the same type as such
non-flown Airframe or Engine and that are on the ground and not being flown;
provided that, subject to self-insurance to the extent permitted by
Section 2.03(c), Grantors shall maintain or cause to be maintained insurance
against risk of loss or damage to such non-flown Airframe or Engine or Spare
Engine in an amount at least equal to the applicable amount required under
Section 2.03(b) during such period that such Airframe or Engine or Spare Engine
is on the ground and not being flown.
          (c) Pledged Spare Parts Liability Insurance. Each Grantor will carry
or cause to be carried at all times, at no expense to Collateral Agent, third
party liability insurance with respect to the Pledged Spare Parts, which is
(i) of amount and scope as is usually carried by corporations engaged in the
same or similar business, similarly situated with such Grantor and owning or
operating similar spare parts for aircraft and engines and covering risks of the
kind customarily insured against by such Grantor for equipment similar to the
Pledged Spare Parts and (ii) maintained in effect with insurers of recognized
responsibility. Each Grantor will carry or cause to be carried at all times, at
no expense to Collateral Agent, with insurers of recognized

28



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
responsibility, third party liability insurance covering the Designated Spare
Parts Locations where any Pledged Spare Parts shall be located.
          (d) Pledged Spare Parts Insurance Against Loss or Damage. Each Grantor
will carry or cause to be carried at all times, at no expense to Collateral
Agent, with insurers of recognized responsibility insurance covering physical
damage to the Pledged Spare Parts, of the type covering the same risks as are
usually carried by corporations engaged in the same or similar business as such
Grantor and covering risks of the kind customarily insured against by Borrower
and providing for the reimbursement of the actual expenditure incurred in
repairing or replacing any damaged or destroyed Pledged Spare Part or, if not
repaired or replaced, for then payment of the amount it would cost to repair or
replace such Pledged Spare Part, on the date of loss, with proper deduction for
obsolescence and physical depreciation. Each Grantor will carry or cause to be
carried at all times, at no expense to Collateral Agent, with insurers of
recognized responsibility property insurance covering the Designated Spare Parts
Locations where any Pledged Spare Parts shall be located.
          (e) Pledged Spare Parts Insurance Against Loss or Damage. Any policies
of insurance carried in accordance with Sections 2.03(c) and 2.03(d), including
any policies taken out in substitution or replacement for each policies:
     (1) in the case of Section 2.03(d), provide that any insurance proceeds
payable for any loss or damage, with respect to any Pledged Spare Parts,
together with accrued but unpaid interest thereon, shall be paid to the First
Lien Administrative Agent (as such account as the First Lien Collateral Agent
specifies) (or, after the First Priority Obligations Payment Date, the
Administrative Agent (at such account and address as the Collateral Agent
specifies)) as follows: (a) if such insurance proceeds are in respect of an
Event of Loss, or (b) if the insurer has received a notice from the Collateral
Agent or the First Lien Collateral Agent directing that such insurance proceeds
shall be so paid to the First Lien Administrative Agent (or, after the First
Priority Obligations Payment Date, the Administrative Agent); otherwise all such
insurance proceeds shall be payable to the applicable Grantor;
     (2) in the case of Section 2.03(c), shall name the Additional Insureds, as
additional insureds, as their respective interests may appear;
     (3) shall provide that, in respect of the interests of the Additional
Insureds in such policies the insurance shall not be invalidated or impaired by
any act or omission (including misrepresentation and nondisclosure) by the
applicable Grantor or any other Person (including, without limitation, use of
the Pledged Spare Parts for illegal purposes) and shall insure the Additional
Insureds regardless of any breach or violation of any representation, warranty,
declaration, term or condition contained in such policies by such Grantor;
     (4) shall provide that, if the insurers cancel such insurance for any
reason whatsoever, or if the same is allowed to lapse for nonpayment of premium,
or if any material change is made in the insurance which adversely affects the

29



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
interest of any of the Additional Insureds, such cancellation, lapse or change
shall not be effective as to the Additional Insureds for 30 days (7 days for
nonpayment of premiums or cancellation by such Grantor) after receipt by the
Additional Insureds of written notice by such insurers of such cancellation,
lapse or change.
     (5) shall waive any right of recourse, subrogation, setoff, recoupment,
counterclaim or other deduction against any Additional Insured;
     (6) shall be primary without right of contribution from any other insurance
that may be available to any Additional Insured, other than Grantors’ all risk
aircraft hull insurance carried pursuant to Section 2.03(b);
     (7) in the case of Section 2.03(c), shall provide that all of the liability
insurance provisions thereof, except the limits of liability, shall operate in
all respects as if a separate policy had been issued covering each party insured
thereunder, and
     (8) shall provide that none of the Additional Insureds shall be liable £or
any insurance premium.
The Collateral Agent or the First Lien Collateral Agent shall be entitled to
notify an insurer that insurance proceeds payable in respect of loss or damage
shall be paid directly to the First Lien Administrative Agent (or, after the
First Priority Obligations Payment Date, the Administrative Agent) as provided
in clause (1) above, for deposit into an account maintained with the First Lien
Administrative Agent (or, after the First Priority Obligations Payment Date, the
Administrative Agent) subject to a Full Control Agreement, in the following
circumstances: (1) an Event of Default has occurred and is continuing, (2) such
insurance proceeds are in respect of an Event of Loss, or (3) such proceeds if
paid to the applicable Grantor would be required to be deposited in such account
maintained with the Administrative Agent or the First Lien Administrative Agent
subject to a Full Control Agreement in accordance with the terms of the First
Lien Credit Agreement or Section 2.12(a) of the First Lien Credit Agreement (or,
after the First Priority Obligations Payment Date, Section 2.10(a) of the Credit
Agreement) (all calculations thereunder and under Section 6.06 of the First Lien
Credit Agreement (or, after the First Priority Obligations Payment Date,
Section 6.06 of the Credit Agreement) to be performed in accordance with the
First Lien Credit Agreement (or, after the First Priority Obligations Payment
Date, the Credit Agreement) after giving effect to the Event of Loss or other
circumstance giving rise to such insurance proceeds). For the avoidance of doubt
the parties agree that the First Lien Credit Agreement and the Credit Agreement
govern the right of the Grantors to receive and use any insurance proceeds so
deposited with the Administrative Agent or the First Lien Administrative Agent.
          (f) Self-Insurance. Grantors may from time-to-time self-insure, by way
of deductible, self-insured retention, premium adjustment or franchise or
otherwise (including, with respect to insurance maintained pursuant to
Section 2.03(a) or (b), insuring for a maximum amount that is less than the
amounts set forth in Sections 2.03(a) and (b)), the risks required to be insured
against pursuant to Sections 2.03(a) and (b); provided, that in no case shall
the aggregate amount of such self-insurance with respect to all of the aircraft
and engines in the Grantors’ fleet

30



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
(including, without limitation, the Airframes, the Engines and the Spare
Engines) exceed for any twelve (12) month policy period the lesser of (A) 100%
of the highest replacement value of any single aircraft in the Grantors’ fleet,
or (B) 1.5% of the average aggregate insurable value (for the preceding policy
year) of all aircraft (including, without limitation, the Airframes, the Engines
and the Spare Engines) on which the Grantors carry insurance. Any deductible per
occurrence that, in the case of the Aircraft or Spare Engines, is not in excess
of the amount customarily allowed as a deductible in the industry or is required
to facilitate claims handling or any applicable mandatory minimum per aircraft
(or if applicable per annum or other period) hull or liability insurance
deductibles imposed by the aircraft hull or liability insurers shall be
permitted in addition to the above-mentioned self-insurance.
          (g) Indemnification by Government in Lieu of Insurance.
Notwithstanding any provision of this Section 2.03 requiring insurance, in lieu
of insurance against any risk with respect to an Airframe, Engine, Spare Engine
or Spare Part, indemnification from, or insurance provided by, the United States
government, or any agency or instrumentality thereof, against such risk in an
amount which, when added to the amount of insurance maintained against such risk
by Grantors (or, if a Permitted Lease in respect of such Aircraft is then in
effect, by the Permitted Lessee), shall be at least equal to the amount of
insurance against such risk otherwise required by this Section 2.03 (taking into
account self-insurance permitted by 2.03(f)) shall be considered adequate
insurance for purposes of this Section 2.03.
          (h) Reports, Etc. On or before the Closing Date and annually following
renewal of Grantors’ insurance coverage, Grantors will furnish to Collateral
Agent a report signed by a firm of independent aircraft insurance brokers
appointed by Grantors (which brokers may be in the regular employ of Grantors),
stating the opinion of such firm that the insurance then carried and maintained
on each Airframe, Engine and Spare Engine and the Pledged Spare Parts complies
with the terms hereof and that the portion of such insurance that is commercial
insurance provides coverages that are in substantially similar form, are of such
types, and have limits within the range of limits as are customarily carried by
similarly-situated U.S. carriers operating similar routes, and including a
confirmation that the commercial insurance has been placed with insurers and
identification of the primary claims lead. All information contained in such
report shall be treated by Collateral Agent and each Lender and each of their
affiliates, members and officers, directors, agents and employees in accordance
with the confidentiality provisions of Section 10.03 of the Credit Agreement.
Grantors will cause such firm to notify Collateral Agent and each Lender of any
act or omission on the part of a Grantor of which such firm has knowledge that
might invalidate or render unenforceable, in whole or in part, any insurance on
any Airframe, Engine or Spare Engine. Grantors will also cause such firm to
notify Collateral Agent and each Lender as promptly as practicable after such
firm acquires knowledge that an interruption of any insurance carried and
maintained on any Aircraft pursuant to the insurance provisions of this Mortgage
will occur. Such information may only be provided to other Persons in accordance
with the confidentiality provisions of Section 10.03 of the Credit Agreement.
Upon request from Collateral Agent, Grantors will provide Collateral Agent with
copies of any certificates evidencing renewal of any insurance policies with
respect to the Aircraft maintained by Grantors with any agency or regulatory
body of the United States government.

31



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     In the event that Grantors shall fail to maintain or to cause to be
maintained insurance as herein provided, Collateral Agent may at its option
obtain such insurance (giving Grantors prompt written notice thereof) and, in
such event, Grantors shall, upon demand, reimburse Collateral Agent for the cost
to Collateral Agent of such insurance, together with interest thereon at the
Past Due Rate for the period commencing with the date such cost was paid to the
date of reimbursement.
          (i) Salvage Rights; Other. All salvage rights to each Airframe and
each Engine and each Spare Engine shall remain with Grantors’ insurers at all
times, and any insurance policies of Collateral Agent insuring any Airframe or
any Engine or any Spare Engine shall provide for a release to Grantors of any
and all salvage rights in and to any Airframe or any Engine or any Spare Engine.
Neither Collateral Agent nor any Lender may, directly or indirectly, obtain
insurance for its own account with respect to any Airframe or any Engine or any
Spare Engine if such insurance would limit or otherwise adversely affect the
coverage or amounts payable under, or increase the premiums for, any insurance
required to be maintained pursuant to this Mortgage or any other insurance
maintained with respect to any Aircraft or any other aircraft in Grantors’
fleet.
     Section 2.04 Inspection. At reasonable times, but upon at least 15 Business
Days’ prior written notice to the applicable Grantor, any Lender (provided that
all Lenders shall exercise their respective inspection rights at the same time)
or Collateral Agent or their respective authorized representatives may, subject
to the other conditions or this Section 2.04, inspect any Airframe, Engine,
Spare Engine or Pledged Spare Part and may inspect the books and records of such
Grantor, relating to the maintenance of the Airframe, Engines, Spare Engines and
Pledged Spare Parts required to be maintained by the FAA or the government of
another jurisdiction in which any Aircraft is then registered; provided that:
     (i) any Lender or Collateral Agent or their respective representatives, as
the case may be, shall be fully insured at no cost to Grantors in a manner
reasonably satisfactory to Grantors with respect to any risks incurred in
connection with any such inspection or shall provide to the applicable Grantor a
written release satisfactory to such Grantor with respect to such risks;
     (ii) any such inspection shall be during such Grantor’s normal business
hours and subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations;
     (iii) any such inspection of any Airframe, Engine or Spare Engine shall be
a visual, walk-around inspection of the interior and exterior thereof and shall
not include opening any panels, bays or the like without such Grantor’s express
consent, which consent such Grantor may in its sole discretion withhold;
     (iv) any such inspection of an Airframe, Engine, Spare Engine or Pledged
Spare Part shall occur only during regularly scheduled maintenance visits (and
each Grantor shall notify Lender and Collateral Agent, upon request, of the next
scheduled maintenance visit); and

32



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (v) no exercise of such inspection right shall interfere with the use,
operation or maintenance of any Airframe, Engine, Spare Engine or Pledged Spare
Part by, or the business of, such Grantor and no Grantor shall be required to
undertake or incur any additional liabilities in connection therewith. All
information obtained in connection with any such inspection of an Airframe,
Engine, Spare Engine or Pledged Spare Part and of such books and records shall
be treated by each Lender and Collateral Agent and their respective
representatives in accordance with the provisions of Section 10.13 of the Credit
Agreement. Any inspection pursuant to this Section 2.04 shall be at the sole
risk (including, without limitation, any risk of personal injury or death) and
expense of the Lender or Collateral Agent (or their respective representatives)
making such inspection; provided that the costs of any such inspection during
the continuance of an Event of Default shall be for account of Grantors. Except
during the continuance of a Specified Default or an Event of Default, all
inspections by a Lender and Collateral Agent and their respective
representatives provided for under this Section 2.04 shall be limited to one
inspection of any kind contemplated by this Section 2.04 during any consecutive
twelve month period.
     Section 2.05 Other Representations, Warranties and Covenants.
          (a) Grantors hereby represent and warrant that (i) each Grantor has
good title to (x) each of the Airframes, Engines and Spare Engines that are
listed on the initial Mortgage Supplement in its name and will have good title
to each of the Airframes, Engines and Spare Engines listed on each subsequent
Mortgage Supplement in its name at the time of execution and delivery thereof;
and (y) all of the Spare Parts which are held by or on behalf of such Grantor at
the Designated Spare Parts Locations identified on the initial Mortgage
Supplement and will have good title to each of the Spare Parts which are held by
or on behalf of such Grantor at the Designated Spare Parts Locations identified
on each subsequent Mortgage Supplement and that such Spare Parts will be held by
or on behalf of such Grantor at the Designated Spare Parts Locations identified
on the applicable Mortgage Supplement at the time of execution and delivery;
(ii) each Grantor will have good title to any of its other Collateral which is
subject to this Mortgage or which becomes subject to this Mortgage from time to
time hereafter; (iii) the Airframes, Engines and Spare Engines are correctly
described by Manufacturer, model and serial number as set forth on the
Manufacturer’s serial plate for said Airframes, Engines and Spare Engines, in
each case subject to Permitted Encumbrances; and (iv) for purposes of the
International Registry, model references for the Airframes, Engines and Spare
Engines set forth in each Mortgage Supplement constitute the manufacturers’
respective generic model designations for such Airframes, Engines, and Spare
Engines (as required to be used pursuant to the “regulations” (as defined in the
Cape Town Convention)).
          (b) Certificated U.S. Air Carrier. Each Grantor hereby confirms that
it is a Certificated Air Carrier.
          (c) Necessary Filings. Upon the filing of this Mortgage with the FAA
in accordance with Title 49 and the regulations thereunder, the filing of
financing statements (and continuation statements at periodic intervals) with
respect to the security and other interests created hereby under the UCC as in
effect in any applicable jurisdiction, the registrations of International
Interests in the International Registry with respect to the Airframes, Engines
and

33



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Spare Engines, and placing of the insignia referred to in Section 2.01(d)
herein, (i) all filings, registrations and recordings (including, without
limitation, the filing of financing statements under the UCC) necessary in the
United States or in the International Registry to create, preserve, protect and
perfect the security interest granted by each Grantor to the Collateral Agent
hereby in respect of the Collateral have been accomplished or, as to Collateral
to become subject to the security interest of this Mortgage as provided herein
from time to time after the date hereof, will be so filed, registered and
recorded simultaneously with such Collateral being subject to the Lien of this
Mortgage, and (ii) the security interest granted to the Collateral Agent
pursuant to this Mortgage in and to the Collateral will constitute a perfected
security interest therein prior to the rights of all other Persons therein
(other than the First Lien Collateral Agent), but subject to no other Liens
(other than Permitted Encumbrances), and is entitled to all the rights,
priorities and benefits afforded by Title 49, the Cape Town Convention, and
other relevant U.S. law as enacted in any relevant jurisdiction to perfected
security interests or Liens.
          (d) No Liens. Each Grantor is, and as to Collateral acquired by it
from time to time after the date hereof each Grantor will be, the owner of all
such Collateral free from any Lien, or other right, title or interest of any
Person (other than Permitted Encumbrances), and Grantors shall promptly, at
their own expense, (i) defend the Collateral against all claims and demands of
all Persons (other than the First Lien Collateral Agent and other than Persons
claiming by, through or under the Collateral Agent) at any time claiming the
same or any interest therein adverse to the Collateral Agent and (ii) take such
action as may be necessary to duly discharge any Lien (other than Permitted
Encumbrances) arising at any time.
          (e) Other Filings or Registrations. There is no financing statement
(or similar statement or instrument of encumbrance under the law of any
jurisdiction) or registration covering or purporting to cover any interest of
any kind in the Collateral (other than Permitted Encumbrances), and there are no
International Interests registered on the International Registry in respect of
any of the Collateral (other than with respect to the First Lien Aircraft
Mortgage), and so long as any Commitment remains in effect, any Letter of Credit
remains outstanding (in a face amount in excess of the sum of (i) the amount of
cash then held in the Letter of Credit Account and (ii) the face amount of
back-to-back letters of credit delivered pursuant to Section 2.02(j) of the
Credit Agreement), any Credit-Linked Deposit remains outstanding, or any of the
Loans or other amounts are owing to a Lender or to the Administrative Agent
(other than contingent indemnity obligations not due and payable) under the
Credit Agreement, neither Grantor will execute or authorize or permit to be
filed in any public office any financing statement or statements (or similar
statement or instrument of encumbrance under the law of any jurisdiction)
relating to the Collateral, other than with respect to Permitted Encumbrances,
or any International Interests on the International Registry (other than with
respect to the First Lien Aircraft Mortgage and other International Interests as
to which neither Grantor has agreed or consented) relating to the Collateral or
location (as such term is used in Section 9-307 of the UCC).
          (f) Identification. The names of the Grantors are Delta Air Lines,
Inc., a Delaware corporation, and Comair, Inc., an Ohio corporation. Neither
Grantor will change its name or location (as such term is used in Section 9-307
of the UCC) until (i) it shall have given to the Collateral Agent not less than
thirty (30) days’ prior written notice of its intention to do so, (ii) it shall
have taken all action, satisfactory to the Collateral Agent, to maintain the
security

34



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
interest of the Collateral Agent in the Collateral intended to be granted hereby
at all times fully perfected and in full force and effect, (iii) at the request
of the Collateral Agent, it shall have furnished an Opinion of Counsel to the
effect that all financing or continuation statements and amendments or
supplements thereto have been filed in the appropriate filing office or offices,
and (iv) the Collateral Agent shall have received evidence that all other
actions (including, without limitation, International Registry registrations and
the payment of all filing fees and taxes, if any, payable in connection with
such filings) have been taken, in order to perfect (and maintain the perfection
and priority of) the security interest granted hereby.
          (g) Recourse. Each Grantor agrees that the obligations of the
“Grantors” hereunder are joint and several obligations of each of the Grantors.
Each Grantor further specifically agrees that it shall not be necessary or
required, and that neither Grantor shall be entitled to require, that Collateral
Agent or any Lender or any other person:

  (a)   make any effort to enforce the payment or performance by the other
Grantor of any of its obligations under this Mortgage or the other Loan
Documents, or     (b)   foreclose against or seek to realize upon collateral
security or other credit support, if any, now or hereafter existing, for the
Second Priority Obligations or any obligations of either of the Grantors under
this Mortgage or the other Loan Documents, or     (c)   file suit or proceed to
obtain or assert a claim for personal judgment against any other Grantor or any
other person liable for payment or performance of any of the Second Priority
Obligations or of any of the obligations of either of the Grantors under this
Mortgage or the other Loan Documents, or     (d)   exercise or assert any other
right or remedy to which Collateral Agent, the Lenders or any other person is or
may be entitled in connection with this Mortgage or the other Loan Documents,
the Second Priority Obligations, or any security or other guaranty therefor, or
    (e)   assert of file any claim against the assets of the other Grantor, or
any other person liable for the Second Priority Obligations or any of the
obligations of either of the Grantors under this Mortgage or the other Loan
Documents, or any part thereof.

before or as a condition precedent to the enforcement of the obligations of such
Grantor hereunder.
Each Grantor hereby unconditionally waives any requirement that, as a condition
precedent to the enforcement of the obligations of such Grantor hereunder, the
other Grantor or the Collateral Agent or any Lender be joined as parties to any
proceedings for the enforcement of any provision of this Mortgage or the other
Loan Documents.
          (h) Filings and Registrations. Each Grantor will take, or cause to be
taken, at Grantors’ cost and expense, such action with respect to the recording,
filing, re-recording and re-filing of this Mortgage and each Mortgage Supplement
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in

35



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
the U.S., and any financing statements or other instruments, or registrations on
the International Registry, as are necessary, or reasonably requested by the
Collateral Agent and appropriate, to maintain, so long as this Mortgage is in
effect, the perfection, priority and preservation of the Lien created by this
Mortgage and the International Interests of the Collateral Agent in each
Airframe, Engine, Spare Engine and Pledged Spare Part, and will furnish to the
Collateral Agent timely notice of the necessity of such action, together with,
if requested by the Collateral Agent, such instruments, in execution form, and
such other information as may be reasonably required to enable the Collateral
Agent to take such action or otherwise reasonably requested by the Collateral
Agent. To the extent permitted by applicable law, each Grantor hereby authorizes
the Collateral Agent to execute and file financing statements or continuation
statements without each Grantor’s signature appearing thereon. Each Grantor
shall pay the costs of, or incidental to, any recording or filing, including,
without limitation, any filing of financing or continuation statements,
concerning the Collateral.
          (i) Notice of Certain Events. Each Grantor shall provide the
Collateral Agent with prior written notice of its intent to convert any of the
Aircraft from passenger configuration to cargo configuration.
          (j) Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to further assure, preserve, protect and
perfect the Lien and the rights and remedies created hereby.
     Section 2.06 Pledged Spare Parts.
          (a) Tracking System. The Grantors shall at all times maintain the
Tracking System in at least as favorable a condition as the condition it was in
as at the Closing Date and its perpetual inventory procedures for Pledged Spare
Parts that provide a continuous internal audit of Pledged Spare Parts.
Notwithstanding the limitations in this Section 2.06, at reasonable times during
normal business hours, at their own expense and upon reasonable notice (which
shall not be less than 5 Business Days) to the Grantors (as often as may be
reasonably requested), the Collateral Agent shall be entitled to access and
inspect the Tracking System to ensure each Grantor’s compliance with the terms
hereof. Such inspection right shall not be exercised in a manner which is unduly
disruptive to the operation or maintenance of the Tracking System or the
business operations of a Grantor. If requested by the Collateral Agent, Grantors
will use commercially reasonable efforts to obtain a written acknowledgment of
the Collateral Agent’s access and inspection rights hereunder from any third
party which owns or operates the Tracking System. Any inspection pursuant to
this Section 2.06 shall be at the sole risk (including, without limitation, any
risk of personal injury or death) and expense of the Lender or Collateral Agent
(or their respective representatives) making such inspection;
          (b) Designated Spare Parts Locations. Each Grantor represents,
warrants and agrees that all of Comair’s Spare Parts and all of the Borrower’s
Spare Parts relating to or used in connection with General Electric Model CF34
engines shall be maintained by or on behalf or such Grantor at one or more of
the Designated Spare Parts Locations. The Grantors will promptly notify the
Collateral Agent in writing if any of the representations, warranties or
agreements contained in the preceding sentence become inaccurate in any respect
with respect to

36



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
any of the Pledged Spare Parts or the interest of either Grantor therein. If
either Grantor desires at any time to add a Designated Spare Parts Location,
such Grantor shall promptly furnish the following to the Collateral Agent:
     (A) thirty (30) days prior to the utilization of such new Designated Spare
Parts Location, a Mortgage Supplement duly executed by each Grantor, identifying
each location that is to become a Designated Spare Parts Location and
specifically subjecting the Pledged Spare Parts at such location to the Lien of
this Mortgage;
     (B) five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Opinion of Counsel, dated the date of execution of said
Mortgage Supplement, stating that said Mortgage Supplement has been duly filed
for recording in accordance with the provisions of the FAA Act, and either:
(a) no other filing or recording is required in any other place within the
United States in order to perfect the Lien of this Mortgage on the Pledged Spare
Parts held at the Designated Spare Parts Locations specified in such Mortgage
Supplement under the laws of the United States, or (b) if any such other filing
or recording shall be required that said filing or recording has been
accomplished in such other manner and places, which shall be specified in such
Opinion of Counsel, as are necessary to perfect the Lien of this Mortgage with
respect to such Pledged Spare Parts; and
     (C) five (5) days prior to the utilization of such new Designated Spare
Parts Location, an Officer’s Certificate stating that in the opinion of the
Responsible Officer executing the Officer’s Certificate, all conditions
precedent provided for in this Mortgage relating to the subjection of such
property to the Lien of this Mortgage have been complied with.
          (c) Possession, Use; Permitted Sales and Maintenance.
     (i) Possession. Without the prior written consent of the Collateral Agent,
neither Grantor will sell, lease (whether by way of a finance lease, operating
lease or otherwise), transfer or relinquish possession of any Pledged Spare Part
to anyone except as permitted by the provisions of this Section 2.06(c) and
except that such Grantor shall have the right, in the ordinary course of
business, (x) to transfer possession of any Pledged Spare Part to the
manufacturer thereof or any other organization for testing, overhaul, repairs,
maintenance, alterations or modifications (to the extent required or permitted
by the terms hereof) or to any Person for the purpose of transport to any of the
foregoing, (y) to subject any Pledged Spare Part to a pooling, exchange,
borrowing or maintenance servicing agreement arrangement and entered into in the
ordinary course of business or (z) to transfer any Pledged Spare Part between
any Designated Spare Parts Locations.
     (ii) Use; Permitted Sales Dispositions or Modifications.

37



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     (A) Use. Each of the Grantors shall have the right, at any time and from
time to time at its own cost and expense, without the necessity of any release
from or consent by the Collateral Agent, to:
     (1) incorporate in, install on, attach or make appurtenant to, or use in,
any aircraft, engine, or spare part in its or in the other Grantor’s fleet
(whether or not subject to any Lien and whether or not operated by either
Grantor) such Pledged Spare Part and, as a result thereof, if such Pledged Spare
Part is not incorporated in, installed in, attached or made appurtenant to an
Airframe or Engine or Spare Engine, such Pledged Spare Part shall thereupon be
free from the Lien of this Mortgage; and
     (2) dismantle any Pledged Spare Part that has become worn out or obsolete
or unfit for use, and to scrap, sell or dispose of any such Pledged Spare Part
or any salvage resulting from such dismantling, in which case such Pledged Spare
Part shall thereupon be free from the Lien of this Mortgage.
     (B) Permitted Sales, Dispositions and Modifications. The Grantors may, in
the ordinary course of its business consistent with past practices, sell, lease,
transfer or dispose of any Pledged Spare Parts in each case, free from the Lien
of this Mortgage. In addition, the Grantors may modify or alter any Pledged
Spare Parts as the Grantors may deem appropriate in the proper conduct of their
business, so long as the Grantors remain in compliance at all times with the
requirements of Section 2.06(c)(iii) below, after giving effect to any such
modification or alteration.
     (iii) Maintenance. Each of the Grantors:
     (A) shall maintain, or cause to be maintained, at all times its Pledged
Spare Parts in accordance with, (x) all applicable laws and all applicable rules
and regulations issued by the FAA and (y) all applicable laws and all applicable
rules and regulations issued by any other Governmental Authority having
jurisdiction over such Grantor or any such Pledged Spare Parts, including making
any modifications, alterations, replacements and additions necessary therefor;
     (B) shall maintain, or cause to be maintained, all records, logs and other
materials required by the FAA or under Title 49 to be maintained in respect of
its Pledged Spare Parts and shall not modify its record retention procedures in
respect of its Pledged Spare Parts unless such modification is consistent with
such Grantor’s FAA approved maintenance program; and
     (C) shall maintain, or cause to be maintained on a timely basis, its
Pledged Spare Parts in good working order (other than during periods of
maintenance, repair, inspection and testing) and condition and shall perform all
maintenance thereon necessary for that purpose, excluding (x) Pledged Spare
Parts that have become worn out or unfit for use, beyond economic repair or

38



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
become obsolete or scrap, (y) Pledged Spare Parts and quick change engine kits
that are not required for such Grantor’s normal operations and (z) Expendables
that have been consumed or used in Grantors’ operations. Notwithstanding
anything herein to the contrary, all Rotables and Key Repairables and, to the
extent customary, Expendables, located at Designated Spare Parts Locations other
than as excluded under clause (x), (y) or (z) above, shall have a current and
valid serviceable tag and shall be in compliance with such tag, in each case in
compliance with applicable FAA regulations.
          (d) Data Reports. After the occurrence and during the continuance of
an Event of Default, as requested by the Collateral Agent from time to time,
each Grantor shall furnish the Collateral Agent with a Data Report certified (as
a true and correct copy of the most recent data obtained from each Grantor’s
Spare Parts Tracking System) by an Officer of each Grantor.
ARTICLE 3
EVENT OF LOSS
     Section 3.01 Event of Loss.
          (a) Event of Loss with Respect to an Airframe. If an Event of Loss
occurs (or an event or circumstance which, with the passage of time, would
constitute an Event of Loss with respect to an Airframe or an Aircraft, Grantors
shall promptly (and in any event within 10 days after the occurrence of such
Event of Loss and otherwise in accordance with the Credit Agreement) notify the
Collateral Agent thereof and, to the extent required by Section 2.12(a) of the
First Lien Credit Agreement (or, after the First Priority Obligations Payment
Date, Section 2.10(a) of the Credit Agreement) (all calculations under Section
6.06 of the First Lien Credit Agreement (or, after the First Priority
Obligations Payment Date, Section 6.06 of the Credit Agreement) to be performed
after giving effect to such Event of Loss), deposit within 3 Business Days of
receipt all Net Cash Proceeds thereof, if any, received by a Grantor (and not
paid directly by an insurer to the Administrative Agent pursuant to a loss payee
clause as provided in Section 2.03 hereof or to the First Lien Administrative
Agent as provided in Section 2.03 of the First Lien Aircraft Mortgage) into an
account that is maintained with the First Lien Administrative Agent pursuant to
Section 2.12(a) of the First Lien Credit Agreement (or after the First Priority
Obligations Payment Date, the Administrative Agent pursuant to Section 2.10(a)
of the Credit Agreement) and subject to a Full Control Agreement. The applicable
Grantor may use Net Cash Proceeds held by the Administrative Agent (including
Net Cash Proceeds in the form of insurance proceeds paid directly by an insurer
to the Administrative Agent as aforesaid) to replace, as soon as reasonably
possible, the Airframe or Aircraft which suffered such Event of Loss in
accordance with this Section 3.01(a), but subject to the provisions of
Section 2.12(a) and any other applicable provisions of the First Lien Credit
Agreement (or, after the First Priority Obligations Payment Date,
Section 2.10(a) and any other applicable provisions of the Credit Agreement).
     Each Grantor’s right to substitute a Replacement Airframe (together with
the same number of Replacement Engines as the number of Engines, if any,
installed on such Airframe at

39



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
the time such Event of Loss occurred) shall be subject to the fulfillment, at
Grantors’ sole cost and expense, of the following conditions precedent:
          (i) on the date when such Replacement Airframe is subjected to the
Lien of this Mortgage, the following documents shall have been duly authorized,
executed and delivered by the respective party or parties thereto and shall be
in full force and effect, and an executed counterpart of each thereof shall have
been delivered to the Collateral Agent:
          (A) a Mortgage Supplement covering such Replacement Airframe and each
Replacement Engine shall have been duly filed for recordation pursuant to Title
49 or such other applicable law of such jurisdiction other than the United
States in which such Replacement Airframe is registered in accordance with
Section 2.01(e);
          (B) an Officer’s Certificate of a Responsible Officer of such Grantor
stating that (1) such Replacement Airframe is of at least equal fair market
value, utility and remaining useful life (except for maintenance cycle
condition) as the Airframe it replaces assuming such Airframe has been
maintained in the condition required hereunder, (2) if applicable, each
Replacement Engine is of at least equal fair market value, utility and remaining
useful life (except for maintenance cycle condition) as the Engine it replaces,
assuming such Engine was of the fair market value, utility and remaining useful
life (except for maintenance cycle condition) required by the terms of this
Mortgage, and (3) each of the conditions specified in this Section 3.01(a) with
respect to such Replacement Airframe and any comparable provisions of any
Permitted Lease to which such Airframe is subject, as the case may be, have been
satisfied;
          (C) UCC financing statements (and any similar statements or other
documents required to be filed or delivered pursuant to the laws of the
jurisdiction in which such Replacement Airframe may be registered and
registrations on the International Registry) as are deemed necessary or, by
reference to prudent industry practice, desirable by counsel for the Collateral
Agent to protect the security interests of the Collateral Agent in such
Replacement Airframe and each Replacement Engine shall have been duly filed; and
          (D) a certificate, reasonably acceptable to the Collateral Agent in
form and substance, of either (such selection to be at such Grantor’s option) an
aircraft engineer (who may be a regular employee of such Grantor) or qualified
independent aircraft appraiser certifying, with respect to such Replacement
Airframe to the effect specified in clause (1) of Section 3.01(a)(i)(B) hereof
and with respect to such Replacement Engine to the effect specified in clause
(2) of Section 3.01(a)(i)(B) (as applicable);
          (ii) such Grantor shall furnish the Collateral Agent with (A) upon
recordation, an opinion of qualified FAA counsel, or if applicable, qualified
Opinion of Counsel in the jurisdiction of the relevant Aircraft’s registration
addressed to the

40



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Collateral Agent as to the due recordation of the Mortgage Supplement as a
second priority Lien on the Replacement Airframe and Replacement Engine, if any,
and the due registration of the International Interest of the Collateral Agent
in such Replacement Airframe and Replacement Engine, if any, as a second
priority International Interest therein, and stating that the Replacement
Airframe and/or Replacement Engine, is free from Liens of record (except for or
with respect to Permitted Encumbrances) and International Interests of record
(except with respect to the First Lien Aircraft Mortgage), (B) an Opinion of
Counsel as to the availability of the benefits of Section 1110 of the Bankruptcy
Code to the same extent as for the Airframe and Engines being replaced, and
(C) such satisfactory evidence of compliance with the insurance provisions of
Section 2.03 hereof with respect to such Replacement Airframe and each
Replacement Engine as the Collateral Agent may reasonably request;
          (iii) such Grantor shall have delivered to the Collateral Agent (A) a
copy of the bill(s) of sale respecting such Replacement Airframe, each
Replacement Engine, if any, or other evidence of a Grantor’s ownership of such
Replacement Airframe and each Replacement Engine, reasonably satisfactory to the
Collateral Agent and such Grantor shall cause (subject, if necessary, to the
consent of the prior owner of the Replacement Airframe and/or Replacement
Engine) the sale of the Replacement Airframe and each Replacement Engine
effected by such bill(s) of sale (or other evidence) to be registered with the
International Registry as a sale, and (B) appropriate instruments assigning to
the Collateral Agent the benefits, if any, of all manufacturer’s and vendor’s
warranties generally available and permitted to be assigned by a Grantor with
respect to such Replacement Airframe and each Replacement Engine; provided that
such assignment shall by its terms be junior and subordinate to the rights of
the First Lien Collateral Agent; and
          (iv) such Grantor shall have satisfied any additional conditions (not
to include the furnishing of an appraisal except as may be required under the
Credit Agreement) to replacement as shall reasonably be specified by the
Collateral Agent, acting reasonably.
     For all purposes hereof, each such Replacement Airframe shall be deemed to
be subjected to the Lien of this Mortgage and shall be deemed an “Airframe”, and
the Lien of this Mortgage shall still cover such replaced Airframe.
          (b) Event of Loss with Respect to an Engine or Spare Engine. If an
Event of Loss occurs (or an event or circumstance which, with the passage of
time, would constitute an Event of Loss) with respect to an Engine or a Spare
Engine under circumstances in which there has not occurred an Event of Loss with
respect to the related Airframe (if any), Grantors shall promptly (and in any
event within 10 days after the occurrence of such Event of Loss) notify the
Collateral Agent thereof and, to the extent required by Section 2.12(a) of the
First Lien Credit Agreement (or, after the First Priority Obligations Payment
Date, Section 2.10(a) of the Credit Agreement) (all calculations under
Section 6.06 of the First Lien Credit Agreement (or, after the First Priority
Obligations Payment Date, Section 6.06 of the Credit Agreement) to be performed
after giving effect to such Event of Loss and otherwise in accordance with the
Credit Agreement), deposit within 3 Business Days of receipt all Net Cash
Proceeds thereof, if any,

41



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
received by a Grantor (and not paid directly by an insurer to the Administrative
Agent pursuant to a loss payee clause as provided in Section 2.03 hereof or to
the First Lien Administrative Agent as provided in Section 2.03 of the First
Lien Aircraft Mortgage) into an account that is maintained with the First Lien
Administrative Agent pursuant to Section 2.12(a) of the First Lien Credit
Agreement (or after the First Priority Obligations Payment Date, the
Administrative Agent pursuant to Section 2.10(a) of the Credit Agreement) and
subject to a Full Control Agreement. The applicable Grantor may use Net Cash
Proceeds held by the Administrative Agent (including Net Cash Proceeds in the
form of insurance proceeds paid directly by an insurer to the Administrative
Agent as aforesaid) to, as soon as reasonably possible, replace the Engine or
Spare Engine which suffered such Event of Loss in accordance with this
Section 3.01(b), but subject to the provisions of Section 2.12(a) and any other
applicable provisions of the First Lien Credit Agreement (or, after the First
Priority Obligations Payment Date, Section 2.10(a) and any other applicable
provisions of the Credit Agreement). Upon application of such Net Cash Proceeds,
the applicable Grantor shall substitute an engine (that is reasonably
satisfactory to the Appraisers), free and clear of all Liens (other than
Permitted Encumbrances) and cause such engine to be subject to the Lien of this
Mortgage. Each Grantor’s right to make a replacement hereunder shall be subject
to the fulfillment (which may be simultaneous with such replacement) of the
following conditions precedent at Grantors’ sole cost and expense and the
Collateral Agent agrees to make reasonable efforts to cooperate with Grantors to
the extent reasonably necessary to enable it to timely satisfy such conditions:
          (i) the following documents shall be duly authorized, executed and
delivered by the respective party or parties thereto, and an executed
counterpart of each shall be delivered to the Collateral Agent:
          (A) a Mortgage Supplement covering the Replacement Engine, which shall
have been duly filed for recordation pursuant to Title 49 or such other
applicable law of the jurisdiction other than the United States in which the
aircraft of which such Replacement Engine is a part is registered in accordance
with Section 2.01(a)(3), as the case may be;
          (B) an Officer’s Certificate of a Responsible Officer of such Grantor
stating (i) that the Replacement Engine is of at least equal fair market value
and utility (without regard to hours and cycles) as the Engine it replaces
assuming such Engine had been maintained in the condition required hereunder and
(ii) each of the conditions specified in this paragraph (b) with respect to such
Replacement Engine, and any comparable provisions of any Permitted Lease to
which such Engine is subject, have been satisfied;
          (C) UCC financing statements covering the security interests created
by this Mortgage (and any similar statements or other documents required to be
filed or delivered pursuant to the laws of the jurisdiction in which such
aircraft may be registered or in the International Registry) as are deemed
necessary or, by reference to prudent industry practice, desirable by counsel to
the Collateral Agent to protect the security interests of the Collateral Agent
in the Replacement Engine;

42



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (D) a certificate, reasonably satisfactory to the Collateral Agent, in
form and substance, of either (such selections to be at such Grantor’s option)
an aircraft engineer (who may be a regular employee of a Grantor) or qualified
independent aircraft appraiser certifying, with respect to such Replacement
Engine, to the effect specified in Section 3.01(b)(i)(B) hereof;
          (E) upon request by the Collateral Agent, such Grantor shall furnish
the Collateral Agent with (1) upon recordation, an opinion of qualified FAA
counsel, or if applicable, qualified counsel in the jurisdiction of the relevant
Aircraft’s registration addressed to the Collateral Agent (in either case which
opinion and counsel shall be reasonably satisfactory to the Collateral Agent),
as to (a) the due recordation of the Mortgage Supplement as a second priority
Lien on the Replacement Engine, and the due registration of the International
Interest of the Collateral Agent in such Replacement Engine as a second priority
International Interest therein, stating that the Replacement Engine is free from
Liens of record (except for or with respect to Permitted Encumbrances) and of
International Interests of record (other than with respect to the First Lien
Aircraft Mortgage), and (2) such evidence of compliance with the insurance
provisions of Section 2.03 hereof with respect to such Replacement Engine as the
Collateral Agent may reasonably request;
          (F) such Grantor shall have delivered to the Collateral Agent (1) a
copy of the bill of sale respecting such Replacement Engine or other evidence of
such Grantor’s ownership of such Replacement Engine, reasonably satisfactory to
the Collateral Agent and such Grantor shall cause (subject to the consent of the
prior owner of the Replacement Engine) the sale of such Replacement Engine
effected by said bill of sale (or other evidence) to be registered with the
International Registry as a sale, and (2) appropriate instruments assigning to
the Collateral Agent the benefits, if any, of all manufacturer’s and vendor’s
warranties generally available and permitted to be assigned by a Grantor with
respect to such Replacement Engine; provided that such assignment shall by its
terms be junior and subordinate to the rights of the First Lien Collateral
Agent; and
          (ii) Such Grantor shall have satisfied any additional conditions (not
to include the furnishing of an appraisal except as required under the Credit
Agreement) to replacement as shall reasonably be specified by the Collateral
Agent, acting reasonably.
     For all purposes hereof, each such Replacement Engine shall be deemed to be
subjected to the Lien of this Mortgage and shall be deemed an “Engine” and the
Lien of this Mortgage shall no longer still cover such replaced Engine.
          (c) Event of Loss with Respect to a Spare Part. (i) Upon the
occurrence of an event or circumstance which constitutes an Event of Loss (or an
event or circumstance which, with the passage of time, would constitute an Event
of Loss) with respect to one (1) or more Spare Parts, the aggregate value of
which exceeds $5,000,000, Grantors shall forthwith (and in any event within ten
(10) days after such occurrence) give the Collateral Agent written notice

43



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
thereof and, to the extent required by Section 2.12(a) of the First Lien Credit
Agreement (or, after the First Priority Obligations Payment Date,
Section 2.10(a) of the Credit Agreement) (all calculations under Section 6.06 of
the First Lien Credit Agreement (or, after the First Priority Obligations
Payment Date, Section 6.06 of the Credit Agreement) to be performed after giving
effect to such Event of Loss and otherwise in accordance with the Credit
Agreement), deposit all Net Cash Proceeds thereof, if any, received by a Grantor
(and not paid directly by an insurer to the Administrative Agent pursuant to a
loss payee clause as provided in Section 2.03 hereof or to the First Lien
Administrative Agent as provided in Section 2.03 of the First Lien Aircraft
Mortgage) within 3 Business Days after receipt thereof into an account with
First Lien Administrative Agent maintained pursuant to Section 2.12(a) the First
Lien Credit Agreement (or, after the First Priority Obligations Payment Date,
the Administrative Agent pursuant to Section 2.10(a) of the Credit Agreement)
and subject to a Full Control Agreement. The applicable Grantor may use Net Cash
Proceeds held by the Administrative Agent (including Net Cash Proceeds in the
form of insurance proceeds paid directly by an insurer to the Administrative
Agent as aforesaid) to, as soon as reasonably possible, replace the Spare Part
which suffered such Event of Loss in accordance with this Section 3.01(c), but
subject to the provisions of Section 2.12(a) and any other applicable provisions
of the First Lien Credit Agreement (or, after the First Priority Obligations
Payment Date, Section 2.10(a) and any other applicable provisions of the Credit
Agreement). Upon such application of any Net Cash Proceeds, the applicable
Grantor shall substitute spare part(s) (reasonably satisfactory to the
Appraisers), free and clear of all Liens (other than Permitted Encumbrances) and
cause the same to be subjected to the Lien of this Mortgage.
     Section 3.02 Requisition for Use of an Aircraft or Spare Engine by the
United States Government or Government of Registry of the Aircraft. In the event
of the requisition for use of an Airframe and related engines, Engines or Spare
Engines installed on such Airframe by the United States Government or any other
government of registry (or any instrumentality or agency thereof) of such
Airframe, or the applicable airframe in the case of an Engine or Spare Engine
installed thereon, if so registered, Grantors shall promptly notify the
Collateral Agent of such requisition, and, unless an Event of Loss results
therefrom, all of Grantors’ obligations under this Mortgage with respect to such
Airframe, Engines or Spare Engines shall continue to the same extent as if such
requisition had not occurred.
ARTICLE 4
REMEDIES
     Section 4.01 Event of Default. It shall be an Event of Default hereunder
and for all purposes of the Cape Town Convention, if under the Credit Agreement
an “Event of Default” shall occur and be continuing thereunder.
     Section 4.02 Remedies with Respect to Collateral.
          (a) Remedies Available. Subject to the provisions of Sections 6.13 and
6.14, upon (i) the occurrence and continuance of any Event of Default, the
Collateral Agent may do one or more of the following; provided, however, that
during any period that an Aircraft is subject to the Civil Reserve Air Fleet
Program in accordance with the provisions of Section

44



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
2.01(a)(iv) hereof and in possession of the United States government or an
agency or instrumentality of the United States, the Collateral Agent shall not,
on account of any Event of Default, be entitled to exercise any of the remedies
specified in the following clauses (i), (ii) and (iii) in relation to such
Aircraft in such manner as to limit a Grantor’s control (or any Permitted
Lessee’s control under any Permitted Lease) under this Mortgage of the relevant
Airframe, or any Engines or Spare Engines installed thereon, unless at least
sixty (60) days’ (or such lesser period as may then be applicable under the Air
Mobility Command program of the United States Air Force) written notice of
default hereunder shall have been given by the Collateral Agent by registered or
certified mail to Grantors (and any Permitted Lessee) with a copy addressed to
the Contracting Office Representative for the Air Mobility Command of the United
States Air Force under any contract with a Grantor (or any Permitted Lessee)
relating to such Aircraft:
          (i) cause either Grantor or both Grantors, upon the written demand of
the Collateral Agent, at Grantors’ expense, to deliver promptly, and such
Grantor(s) shall deliver promptly, all or such part of the Airframes, the
Engines, the Spare Engines or other Collateral as the Collateral Agent may so
demand to the Collateral Agent or its order, or the Collateral Agent, at its
option, may access the Tracking System (and demand the assistance of a Grantor’s
personnel necessary to utilize the Tracking System) and enter upon the premises
where all or any part of the Airframes, the Engines, the Spare Engines or other
Collateral are located and take immediate possession (to the exclusion of the
Grantors and all Persons claiming under or through a Grantor) of and remove the
same by summary proceedings or otherwise together with any engine which is not
an Engine or Spare Engine but which is installed on an Airframe, subject to all
of the rights of the owner, lessor, or lien holder of or with respect to such
engine;
          (ii) sell all or any part of the Airframes, Engines, Spare Engines or
other Collateral at public or private sale, whether or not the Collateral Agent
shall at the time have possession thereof, as the Collateral Agent may
determine, or otherwise dispose of, hold, use, operate, lease to others or keep
idle all or any part of the Airframes, the Engines, Spare Engines or other
Collateral as the Collateral Agent, in its sole discretion, may determine, all
free and clear of any rights or claims of whatsoever kind of either Grantor, any
person claiming by, through or under either Grantor and any person holding an
interest subordinate to the interests of the Collateral Agent hereunder;
provided, however, that neither Grantor shall be entitled at any time prior to
any such disposition to redeem the Collateral by paying in full all of the
Second Priority Obligations; or
          (iii) exercise any or all of the rights and powers and pursue any and
all remedies of a secured party under the UCC of the State of New York (whether
or not in effect in the jurisdiction in which enforcement is sought) or by any
other applicable law (including, without limitation, the Cape Town Convention)
or proceed by appropriate court action to enforce the terms or to recover
damages for the breach hereof.
          Upon every taking of possession of Collateral under this Section 4.02,
the Collateral Agent may, from time to time, at the expense of the Grantors,
make all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, the Collateral

45



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Agent shall have the right to maintain, use, insure, operate, store, lease,
control or manage the Collateral and to carry on business and to exercise all
rights and powers of each Grantor relating to the Collateral in connection
therewith, as the Collateral Agent shall deem appropriate, including the right
to enter into any and all such agreements with respect to the maintenance, use,
insurance, operation, storage, leasing, control, management or disposition of
the Collateral or any part thereof as the Collateral Agent may determine; and
the Collateral Agent shall be entitled to collect and receive directly all
tolls, rents, revenues, issues, income, products, proceeds and profits of the
Collateral and every part thereof, without prejudice, however, to the right of
the Collateral Agent under any provision of this Mortgage to collect and receive
all cash held by, or required to be deposited with, the Collateral Agent
hereunder. Such tolls, rents, revenues, issues, income, products, proceeds and
profits shall be applied to pay the expenses of using, operating, storage,
leasing, control, management or disposition of the Collateral, and of all
maintenance, insurance, repairs, replacement, alterations, additions and
improvements, and to make all payments which the Collateral Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof (including the
employment of engineers and accountants to examine, inspect and make reports
upon the properties and books and records of a Grantor), and all other payments
which the Collateral Agent may be required or authorized to make under any
provision of this Mortgage, as well as just and reasonable compensation for the
services of the Collateral Agent, and of all Persons engaged and employed by the
Collateral Agent.
          In addition, Grantors shall be liable for all legal fees and other
costs and expenses incurred by reason of the occurrence of any Event of Default
or the exercise of the Collateral Agent’s remedies with respect thereto,
including all costs and expenses incurred in connection with the retaking,
return or sale of any Airframe, Engines, Spare Engines or other Collateral in
accordance with the terms hereof under the UCC of the State of New York, which
amounts shall, until paid, be secured by the Lien of this Mortgage.
          Subject to the provisions of Sections 6.13 and 6.14, if any Event of
Default shall have occurred and be continuing, or the Loans shall have been
declared forthwith due and payable pursuant to the Credit Agreement, at the
direction of the Administrative Agent, the Collateral Agent shall at any time
thereafter while any Event of Default shall be continuing, without notice of any
kind to either Grantor (except as provided herein) to the extent permitted by
law, carry out or enforce any one or more of the actions and remedies provided
in this Article 4 or elsewhere in this Mortgage or otherwise available to a
secured party under the UCC as in effect at the time in New York State, whether
or not any or all of the Collateral is subject to the jurisdiction of such UCC
and whether or not such remedies are referred to in this Article 4.
          Nothing in the foregoing shall affect the right of each Second
Priority Secured Party to receive all payments of principal of, and interest on,
the Second Priority Obligations held by such Second Priority Secured Party and
all other amounts owing to such Second Priority Secured Party as and when the
same may be due.
          (b) Notice of Sale. The Collateral Agent shall give each Grantor at
least ten (10) days’ prior written notice of the date fixed for any public sale
of any of its Airframes, Engines, Spare Engines, Spare Parts or other
Collateral, or the date on or after which any private sale will be held, which
notice each Grantor hereby agrees is reasonable notice.

46



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (c) Receiver. Subject to the provisions of Sections 6.13 and 6.14, if
any Event of Default shall occur and be continuing, to the extent permitted by
law, the Collateral Agent shall be entitled, as a matter of right as against a
Grantor, without notice or demand and without regard to the adequacy of the
security for the Second Priority Obligations or the solvency of either Grantor,
upon the commencement of judicial proceedings by it to enforce any right under
this Mortgage, to the appointment of a receiver of the Collateral or any part
thereof and of the tolls, rents, revenues, issues, income, products and profits
thereof for the recovery of judgment for the indebtedness secured by the Lien
created under this Mortgage or for the enforcement of any other proper, legal or
equitable remedy available under applicable law.
          (d) Concerning Sales. At any sale under this Article, any Second
Priority Secured Party may bid for and purchase the property offered for sale,
may make payment on account thereof as herein provided, free of any right of
redemption, stay valuation or appraisal on the part of a Grantor (all said
rights being hereby waived and released to the fullest extent permitted by law)
and, upon compliance with the terms of sale, may hold, retain and dispose of
such property without further accountability therefor. Any purchaser shall be
entitled, for the purpose of making payment for the property purchased, to
deliver any of the Second Priority Obligations in lieu of cash in the amount
which shall be payable thereon as principal or interest. Said Second Priority
Obligations, in case the amount so payable to the holders thereof shall be less
than the amounts due thereon, shall be returned to the holders thereof after
being stamped or endorsed to show partial payment.
     Section 4.03 Waiver of Appraisement, Etc. Each Grantor, for itself and all
who may claim under it, waives, to the extent that it lawfully may, all right to
have the property in the Collateral marshalled upon any foreclosure hereof, and
agrees that any court having jurisdiction to foreclosure under this Mortgage may
order the sale of the Collateral as an entirety.
     Section 4.04 Application of Proceeds. Subject to the provisions of
Sections 6.13 and 6.14, after the exercise of remedies pursuant to Section 4.02
hereof, any payments in respect of the Second Priority Obligations and any
proceeds (as defined in the UCC) of the Collateral, when received by the
Collateral Agent or any other Second Priority Secured Party in cash or its
equivalent, will be applied in the order set forth in and in accordance with
Section 2.15 of the Credit Agreement and to the Intercreditor Agreement.
     Section 4.05 Remedies Cumulative. Subject to the provisions of
Sections 6.13 and 6.14, each and every right, power and remedy hereby
specifically given to the Collateral Agent or otherwise in this Mortgage shall
be cumulative and in addition to every other right, power and remedy
specifically given under this Mortgage or the other Loan Documents or now or
hereafter existing at law, in equity or by statute or treaty (including, without
limitation, the Cape Town Convention) and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of a Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Second Priority Obligations
shall impair any such right, power or remedy or shall be construed to be a
waiver of any Event of Default or an acquiescence therein. No notice to or

47



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
demand on a Grantor in any case shall entitle it or the other Grantor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Collateral Agent to any other or
further action in any circumstances. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit such Collateral Agent may recover
reasonable expenses, including attorneys’ fees, and the amounts thereof shall be
included in such judgment.
     Section 4.06 Discontinuance of Proceedings. In case the Collateral Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to a Collateral Agent, then and in every such case a Grantor, the
Collateral Agent and each holder of any of the Second Priority Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Mortgage, and all
rights, remedies and powers of the Collateral Agent shall continue as if no such
proceeding had been instituted (but otherwise without prejudice).
ARTICLE 5
TERMINATION OF MORTGAGE
     Section 5.01 Termination of Mortgage.
          (a) This Mortgage shall terminate on the Second Priority Obligations
Payment Date. Upon termination, each Grantor may request, at a Grantor’s sole
cost and expense, the Collateral Agent to execute and deliver to or as directed
in writing by such Grantor an appropriate instrument reasonably required to
release such Grantor’s Collateral from the Lien of this Mortgage and to
discharge from the International Registry the registration of the International
Interests constituted by this Mortgage with respect to such Collateral, and the
Collateral Agent shall execute and deliver such instrument as aforesaid at a
Grantor’s expense; provided, however, that in the event that any portion of the
Collateral is sold or otherwise disposed of in accordance with the applicable
provisions of the Credit Agreement, or is released as provided in
Section 6.06(d) of the Credit Agreement, entitling the Grantors to a release
from the Lien of this Mortgage, the Collateral Agent shall cooperate, at
Grantors’ sole cost and expense, in releasing the Lien of this Mortgage from
such portion of the Collateral. Except as aforesaid otherwise provided, this
Mortgage and the trusts created hereby shall continue in full force and effect
in accordance with the terms hereof.
          (b) At any time that a Grantor desires that the Collateral be released
as provided in the foregoing Section 5.01(a), it shall deliver to the Collateral
Agent a certificate signed by an authorized officer stating that the release of
the respective Collateral is permitted pursuant to Section 5.01(a) hereof and
the Credit Agreement. The Collateral Agent shall have no liability whatsoever to
any Second Priority Secured Party as the result of any release of Collateral by
it as permitted by Section 5.01(a) hereof.

48



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
ARTICLE 6
MISCELLANEOUS
     Section 6.01 No Legal Title to Collateral in Secured Creditor. No Second
Priority Secured Party shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any portion of the Loans or other
right, title and interest of a Second Priority Secured Party in and to the
Collateral or this Mortgage shall operate to terminate this Mortgage or entitle
any successor or transferee of such Second Priority Secured Party to an
accounting or to the transfer to it of legal title to any part of the
Collateral.
     Section 6.02 Sale of Collateral by Collateral Agent is Binding. Any sale or
other conveyance of any Airframe, Engine, Spare Engine or other item of
Collateral or any interest therein by the Collateral Agent made pursuant to the
terms of this Mortgage shall bind the Second Priority Secured Parties and each
Grantor, and shall be effective to transfer or convey all right, title and
interest of the Collateral Agent, each Grantor, and the other Second Priority
Secured Parties therein. No purchaser or other grantee shall be required to
inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Collateral Agent.
     Section 6.03 Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than a Grantor, the
Collateral Agent and the Second Priority Secured Parties any legal or equitable
right, remedy or claim under or in respect of this Mortgage.
     Section 6.04 Notices. All notices and other communication provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy as follows:
     if to the Grantors, to:
Delta Air Lines, Inc. and Comair, Inc.
1030 Delta Boulevard
Atlanta, GA 30320
Attention: Treasurer, Dept. 856
Telecopier: (404) 715-4862
Copy to: General Counsel, Dept. 971
Telecopier: (404) 715-2233
     if to the Collateral Agent, to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
Attention: Rob Schatzman
Telecopier: (212) 9023000

49



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
with a copy to:
Goldman, Sachs & Co.,
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: Pedro Ramirez
Telecopier: ((212) 357-4597
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Patrick S. Ryan
Telecopier: (212) 455-2502
Either party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other party hereto. All notices
and other communications given to either party hereto in accordance with the
provisions of this Mortgage shall be deemed to have been given on the date of
receipt.
     Section 6.05 Governing Law; Jurisdiction; Service of Process. THIS MORTGAGE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS ITSELF TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW
YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR BASED UPON THIS MORTGAGE OR THE SUBJECT MATTER
HEREOF BROUGHT BY THE SECOND PRIORITY SECURED PARTIES OR ANY OF THEIR SUCCESSORS
OR PERMITTED ASSIGNS. EACH PARTY HERETO, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE NAMED COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS MORTGAGE OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY HEREBY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.04 HEREOF.
     Section 6.06 Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

50



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
     Section 6.07 Waiver; Amendment. (a) No waiver of any provisions of this
Mortgage or consent to any departure by either Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on a
Grantor in any case shall entitle a Grantor to any other or further notice or
demand in similar or other circumstances.
          (b) Neither this Mortgage nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent, acting in accordance with Section 10.08 of
the Credit Agreement, and each Grantor with respect to which such waiver,
amendment or modification is to apply.
     Section 6.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS MORTGAGE, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
     Section 6.09 Successors and Assigns. This Mortgage shall be binding upon
each Grantor and its successors and permitted assigns and shall inure to the
benefit of the Collateral Agent and each Second Priority Secured Party and their
respective successors and permitted assigns; provided, that neither Grantor may
transfer or assign any or all of its rights or obligations hereunder (other than
to each other) without the prior written consent of the Collateral Agent. All
agreements, statements, representations and warranties made by each Grantor
herein or in any certificate or other instrument delivered by either Grantor or
on its behalf under this Mortgage shall be considered to have been relied upon
by the Second Priority Secured Parties and shall survive the execution and
delivery of this Mortgage and the other Loan Documents regardless of any
investigation made by the Second Priority Secured Parties or on their behalf.
     Section 6.10 Lien Absolute. All rights of the Collateral Agent hereunder,
the Lien hereof and all obligations of the Grantors hereunder shall, to the
fullest extent permitted by applicable law, be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Second Priority Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Second Priority Obligations, or any other amendment to or waiver of or
any consent to any departure from any Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Second

51



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
Priority Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Second Priority Obligations or this Agreement (other than that the Second
Priority Obligations Payment Date shall have occurred).
     Section 6.11 General Indemnity.
          (a) Claims Defined. For the purposes of this Section 6.11, “Claims”
means any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs or expenses of whatsoever kind and nature (whether or not
on the basis of negligence, strict or absolute liability or liability in tort)
that may be imposed on or asserted against an Indemnitee, as defined below, and,
except as otherwise expressly provided in this Section 6.11, includes all
reasonable out-of-pocket costs, disbursements and expenses (including reasonable
out-of-pocket legal fees and expenses) actually incurred by an Indemnitee in
connection therewith or related thereto.
          (b) Other Terms Defined. For the purposes of this Section 6.11: (1)
“Indemnitee” shall mean any Indemnitee party to this Mortgage, or in the case of
an Indemnitee not party to this Agreement, any such Indemnitee which has
expressly agreed in writing to be bound by the terms of this Section 6.11 prior
to, or concurrently with, the making of a Claim; (2) “After-Tax Basis” means
that indemnity and compensation payments required to be made will be
supplemented by the Person paying the base amount by that amount which, when
added to such base amount, and after deduction of all Federal, state, local and
foreign Taxes required to be paid by or on behalf of the payee with respect to
the receipt or realization of any such amounts, and after consideration of any
current tax savings of such payee resulting by way of any deduction, credit or
other tax benefit attributable to such base amount or Tax, shall net such payee
the full amount of such base amount; (3) “Collateral Agent Liens” means any Lien
attributable to Goldman Sachs Credit Partners L.P. or the Collateral Agent or
the Administrative Agent with respect to an Aircraft, Airframe, an Engine, a
Spare Engine, a Spare Part, any interest therein or any other portion of the
Collateral arising as a result of (i) claims against Goldman Sachs Credit
Partners L.P. or the Collateral Agent or the Administrative Agent not related to
its interest in Aircraft, Airframe, an Engine, a Spare Engine, a Spare Part or
the administration of the Collateral pursuant to this Mortgage, (ii) acts of
Goldman Sachs Credit Partners L.P. or the Collateral Agent or the Administrative
Agent not permitted by, or the failure of Goldman Sachs Credit Partners L.P. or
the Collateral Agent or the Administrative Agent to take any action required by
the Loan Documents, (iii) claims against Goldman Sachs Credit Partners L.P. or
the Collateral Agent or the Administrative Agent relating to Taxes or Claims
that are excluded from the indemnification provided by Section 6.11 of this
Mortgage or (iv) claims against Goldman Sachs Credit Partners L.P. or the
Collateral Agent or the Administrative Agent arising out of the transfer by any
such party of all or any portion of its interest in the Aircraft, Airframe, an
Engine, a Spare Engine, a Spare Part, other Collateral, the Loan Documents,
except while an Event of Default is continuing and prior to the time that
Collateral Agent or the Administrative Agent has received all amounts due to it
pursuant to the Loan Documents; and (4) “Lender Lien” means any Lien
attributable to a Lender on or against an Aircraft, Airframe, Engine, Spare
Engine, Spare Part, any interest therein or any other portion of the Collateral,
arising out of any claims against such Person that are not related to the Loan
Documents, or out of any act or omission of such Person that is not related to
the transactions contemplated by, or that constitutes a breach by such Person of
its obligations under, the Loan Documents. If any Indemnitee fails to comply

52



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
with any duty or obligation under this Section 6.11 with respect to any Claim,
such Indemnitee shall not be entitled to any indemnity with respect to such
Claim under this Section 6.11 to the extent (x) such failure was prejudicial to
such Grantor or (y) such Grantor’s indemnification obligations are increased as
a result of such failure.
          (c) Claims Indemnified. Subject to the exclusions stated in Subsection
6.11(d), each Grantor agrees to indemnify, protect, defend and hold harmless on
an After-Tax Basis each Indemnitee against Claims resulting from or arising out
of (i) the Loan Documents and the transactions contemplated thereby, (ii) the
operation, possession, use, maintenance, overhaul, testing or registration of
the Aircraft, Airframes, Engines, Spare Engines and Spare Parts (including
injury, death or property damage of passengers, shippers or others, and
environmental control, noise and pollution regulations), and (iii) the
manufacture, design, sale, purchase, acceptance, non-acceptance or rejection,
delivery or condition of the Aircraft, Airframes, Engines, Spare Engines and
Spare Parts or the ownership, possession, use, non-use, substitution,
airworthiness, control, operation, storage, modification, alteration, lease,
sublease, return, transfer or other disposition of any Aircraft, any Airframe,
any Engine, any Spare Engine, any Part or any Spare Part (including, without
limitation, latent or other defects, whether or not discoverable, and any claim
for patent, trademark or copyright infringement) by a Grantor, any Permitted
Lessee or any other Person.
          (d) Claims Excluded. The following are excluded from the Grantors’
agreement to indemnify an Indemnitee under this Section 6.11:
          (i) any Claim to the extent such Claim is attributable to acts or
events occurring after (x) the Second Priority Obligations Payment Date,
(y) with respect to an Airframe, Engine, Spare Engine or Spare Part, the
transfer of possession thereof pursuant to Article IV of this Mortgage except to
the extent that such Claim is attributable to acts occurring in connection with
the exercise of remedies pursuant to Section 4.02 of this Mortgage following the
occurrence and continuance of an Event of Default or (z) any disposition of the
Collateral permitted hereunder or under the Credit Agreement;
          (ii) any Claim to the extent such Claim is, or is attributable to, an
Excepted Tax;
          (iii) any Claim to the extent such Claim is attributable to the gross
negligence or willful misconduct of such Indemnitee or attributable to
negligence by such Indemnitee in exercising its right of inspection;
          (iv) any Claim to the extent such Claim is attributable to the
noncompliance with or breach by such Indemnitee of any of the terms of, or any
misrepresentation by such Indemnitee contained in, this Agreement, any other
Loan Document to which such Indemnitee is a party or any agreement relating
hereto or thereto;
          (v) any Claim to the extent such Claim constitutes a Lender Lien or
Collateral Agent Lien attributable to such Indemnitee;

53



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (vi) any Claim to the extent such Claim is attributable to the offer,
sale, assignment, transfer, participation or other disposition (whether
voluntary or involuntary) by or on behalf of such Indemnitee (other than as a
result of, or following, or in lieu of exercising remedies during the occurrence
and continuance of, an Event of Default) of any Loan, all or any part of such
Indemnitee’s interest in the Loan Documents or any interest in the Collateral or
any similar security;
          (vii) any Claim to the extent such Claim is attributable to a failure
on the part of the Collateral Agent to distribute in accordance with this
Mortgage any amounts received and distributable by it hereunder or thereunder;
          (viii) any Claim to the extent such Claim is attributable to the
authorization or giving or withholding of any future amendments, supplements,
waivers or consents with respect to any Loan Document, other than such as have
been requested or consented to by a Grantor, or such as are expressly required
or contemplated by the provisions of the Loan Documents; and
          (ix) any Claim to the extent such Claim is payable or required to be
borne by a Person other than the Grantors pursuant to any provision of any Loan
Document.
          (e) Insured Claims. In the case of any Claim indemnified by a Grantor
hereunder that is covered by a policy of insurance maintained by such Grantor,
each Indemnitee agrees to cooperate, at such Grantor’s expense, with the
insurers in the exercise of their rights to investigate, defend and compromise
such Claim.
          (f) Claims Procedure. An Indemnitee shall promptly notify the Grantors
of any Claim as to which indemnification is sought. Such Indemnitee shall
promptly submit to the Grantors all additional information in such Indemnitee’s
possession to substantiate such Claim as the Grantors reasonably requests.
Subject to the rights of the Grantors’ insurers, the Grantors may, at its sole
cost and expense, investigate any Claim, and may in its sole discretion defend
or compromise any Claim. The Grantors shall be entitled, at its sole cost and
expense, acting through counsel acceptable to the respective Indemnitee, (A) so
long as such Grantor has agreed in a writing acceptable to such Indemnitee that
such Grantor is liable to such Indemnitee for such Claim hereunder (unless such
Claim is covered by Section 6.11(d)), in any judicial or administrative
proceeding that involves solely a claim for one of more Claims, to assume
responsibility for and control thereof, (B) so long as such Grantor has agreed
in a writing acceptable to such Indemnitee that such Grantor is liable to such
Indemnitee for such Claim hereunder (unless such Claim is covered by Section
6.11(d)), in any judicial or administrative proceeding involving a claim for one
or more Claims and other claims related or unrelated to the transactions
contemplated by the Loan Documents, to assume responsibility for and control of
such claim for Claims to the extent that the same may be and is severed from
such other claims (and such Indemnitee shall use reasonable efforts to obtain
such severance), and (C) in any other case, to be consulted by such Indemnitee
with respect to judicial proceedings subject to the control of such Indemnitee.
Notwithstanding any of the foregoing to the contrary, the Grantors shall not be
entitled to assume responsibility for and control of any such judicial or
administrative proceedings (i) while an Event of Default exists, (ii) if such
proceeding will

54



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
involve a material risk of the sale, forfeiture or loss of, or the creation of
any Lien (other than a Permitted Encumbrance) on any Aircraft, Airframe, Engine,
Spare Engine, Spare Part, other Collateral or any part thereof, or (iii) if such
proceeding could in the good faith opinion of such Indemnitee entail any
material risk of criminal liability or present a conflict of interest making
separate representation necessary, and, in any such proceeding, the Grantors
shall be liable for the cost of such proceeding and (subject to the provisions
of Section 6.11(d)) any Claim resulting therefrom. The affected Indemnitee may
participate at its own expense and with its own counsel in any judicial
proceeding controlled by a Grantor pursuant to the preceding provisions. At the
Grantors’ expense, any Indemnitee shall cooperate with all reasonable requests
of a Grantor in connection therewith. Such Indemnitee shall not enter into a
settlement or other compromise with respect to any Claim without the prior
written consent of the Grantors, which consent shall not be unreasonably
withheld or delayed, unless such Indemnitee waives its right to be indemnified
with respect to such Claim. Where a Grantor or its insurers undertake the
defense of an Indemnitee with respect to a Claim, no additional legal fees or
expenses of such Indemnitee in connection with the defense of such Claim shall
be indemnified hereunder unless such fees or expenses were incurred at the
written request of a Grantor or such insurers. Subject to the requirements of
any policy of insurance, an Indemnitee may participate at its own expense in any
judicial proceeding controlled by a Grantor pursuant to the preceding
provisions; provided that such party’s participation does not, in the Opinion of
Counsel appointed by a Grantor or its insurers to conduct such proceedings,
interfere with such control. Such participation shall not constitute a waiver of
the indemnification provided in this Section 6.11. Notwithstanding anything to
the contrary contained herein, the Grantors shall not under any circumstances be
liable for the fees and expenses of more than one counsel for all Indemnitees
with respect to any one Claim unless a conflict of interest shall exist among
such Indemnitees.
          (g) Subrogation. To the extent that a Claim is in fact paid in full by
the Grantors or its insurer, the Grantors or such insurer (as the case may be)
shall, without any further action, be subrogated to the rights and remedies of
the Indemnitee on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. Such Indemnitee shall give such
further assurances or agreements and shall cooperate with a Grantor or such
insurer, as the case may be, to permit such Grantor or such insurer to pursue
such rights and remedies, if any, to the extent reasonably requested by such
Grantor. So long as no Specified Default under Section 7.01(b) of the Credit
Agreement or Event of Default has occurred and is continuing, if an Indemnitee
receives any payment, in whole or in part, from any party other than a Grantor
or its insurers with respect to any Claim paid by such Grantor or its insurers,
it shall promptly pay over to such Grantor the amount received (but not an
amount in excess of the amount such Grantor or any of its insurers has paid in
respect of such Claim). Any amount referred to in the preceding sentence that is
payable to a Grantor shall not be paid to such Grantor, or, if it has been
previously paid directly to such Grantor, shall not be retained by such Grantor,
if at the time of such payment a Specified Default under Section 7.01(b) of the
Credit Agreement or an Event of Default has occurred and is continuing, but
shall be paid to and held by the Collateral Agent as security for the Second
Priority Obligations. At the option of the Collateral Agent, such amount payable
shall be applied against the Second Priority Obligations when and as they become
due and payable. At such time as such Specified Default under Section 7.01(b) of
the Credit Agreement or Event of Default is no longer continuing, such amount,
to the extent not previously so applied against a Grantor’s obligations, shall
be paid to such Grantor.

55



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
          (h) No Guaranty. Nothing set forth in this Section 6.11 constitutes a
guarantee by the Grantors that any Aircraft, Airframe, Engine, Spare Engine or
Spare Part at any time will have any particular value, useful life or residual
value.
          (i) Payments; Interest. Any amount payable to any Indemnitee on
account of a Claim shall be paid within 30 days after receipt by a Grantor of a
written demand therefor from such Indemnitee accompanied by a written statement
describing in reasonable detail the Claims that are the subject of and basis for
such indemnity and the computation of the amount payable. Any payments made
pursuant to this Section 6.11 directly to an Indemnitee or to a Grantor, as the
case may be, shall be made in immediately available funds at such bank or to
such account as is specified by the payee in written directions to the payor or,
if no such directions are given, by check of the payor payable to the order of
the payee and mailed to the payee by certified mail, return receipt requested,
postage prepaid to its address referred to in Section 6.04. To the extent
permitted by applicable law, interest at the applicable rate provided for in
Section 2.08 of the Credit Agreement shall be paid, on demand, on any amount or
indemnity not paid when due pursuant to this Section 6.11 until the same is
paid. Such interest shall be paid in the same manner as the unpaid amount in
respect of which such interest is due.
          (j) Tax deduction or credit. If, by reason of any Claim payment made
to or for the account of an Indemnitee by a Grantor pursuant to this
Section 6.11, such Indemnitee subsequently realizes a tax deduction or credit
(including foreign tax credit and any reduction in Taxes) not previously taken
into account in computing such payment, such Indemnitee shall promptly pay to
such Grantor, but only if such Grantor has made all payments then due and owing
to such Indemnitee under the Loan Documents, an amount equal to the sum of
(1) the actual reduction in Taxes realized by such Indemnitee which is
attributable to such deduction or credit, and (2) the actual reduction in Taxes
realized by such Indemnitee as a result of any payment made by such Indemnitee
pursuant to this sentence; provided that, a Grantor, upon request of such
Indemnitee, agrees to repay the amount paid over to such Grantor (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such Indemnitee to the extent a subsequent determination by such taxing
authority results in an actual increase in Taxes payable by such Indemnitee
which is attributable to such deduction or credit.
     Section 6.12 Section 1110 of the Bankruptcy Code. It is the intention of
the parties that the Collateral Agent be entitled to the benefits of
Section 1110 of the Bankruptcy Code, subject to each Grantor’s rights
thereunder, with respect to the right to take possession of Aircraft, Engine,
Spare Engines and Spare Parts (other than Aircraft, Engines and Spare Engines
listed on Schedule 3.19 to the Credit Agreement and Spare Parts that were first
placed in service prior to October 22, 1994), and to enforce any of its other
rights or remedies as provided in this Mortgage in the event of a case under
Chapter 11 of the Bankruptcy Code in which a Grantor is a debtor, all subject to
the provisions and limitations of the Bankruptcy Code.
     Section 6.13 Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the Liens and rights granted pursuant to
this Mortgage shall be subject to the terms and conditions of the Intercreditor
Agreement. In the event of any conflict between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to the Collateral Agent hereunder or under any

56



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
other Loan Document shall be exercised by the Collateral Agent, and no direction
shall be given by the Collateral Agent in contravention of the Intercreditor
Agreement.
     Section 6.14 Subordination. Notwithstanding anything to the contrary
contained in this Mortgage, the Lien created by this Mortgage on the Collateral
described herein is junior and subordinate to the Lien on such Collateral
created by the First Lien Aircraft Mortgage, in accordance with the provisions
of the Intercreditor Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement to be duly executed by their respective officers thereunto duly
authorized.

                  DELTA AIR LINES, INC.,
as a Grantor    
 
           
 
  By:        
 
     
 
Name:
Title:    
 
                COMAIR, INC.,
as a Grantor    
 
           
 
  By:        
 
     
 
Name:
Title:    

Signature Page to Second Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent    
 
           
 
  By:        
 
     
 
        Name:         Title:    

Signature Page to Second Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT A
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___
          THIS SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS MORTGAGE AND
SECURITY AGREEMENT SUPPLEMENT NO. ___ dated                      (this “Mortgage
Supplement”) made by DELTA AIR LINES, INC., a Delaware corporation (“Borrower”)
and COMAIR, INC., a Ohio corporation (“Comair”) (each of the Borrower and
Comair, a “Grantor” and collectively the “Grantors”), in favor of GOLDMAN SACHS
CREDIT PARTNERS L.P., acting as collateral agent (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, the Second Lien Aircraft, Spare Engines and Spare Parts
Mortgage and Security Agreement, dated as of April 30, 2007 (herein called the
“Mortgage”; capitalized terms used herein but not defined shall have the meaning
ascribed to them in the Mortgage), between the Grantors and Collateral Agent,
provides for the execution and delivery of supplements thereto substantially in
the form hereof, which shall particularly describe certain collateral, and shall
specifically mortgage the same to the Collateral Agent; and
          WHEREAS, the Mortgage was entered into between the Grantors and the
Collateral Agent in order to secure the Second Priority Obligations of Delta Air
Lines, Inc. (the “Borrower”) and each of the Guarantors under that certain
Second Lien Term Loan and Guaranty Agreement, dated as of April 30, 2007 (as
such agreement may be amended, restated, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time, herein called the
“Credit Agreement”), among the Borrower, each of the direct and indirect
domestic Subsidiaries of the Borrower (as defined in the Credit Agreement) from
time to time party thereto, Goldman Sachs Credit Partners L.P. and the other
lenders from time to time party thereto (collectively, the “Lenders”), Goldman
Sachs Credit Partners L.P. and Merrill Lynch Commercial Finance Corp., as
co-lead arrangers and joint bookrunners, and Barclays Capital the investment
banking division of Barclays Bank plc, as syndication agent and as joint
bookrunner, and Credit Suisse Securities (USA) LLC and C.I.T. Leasing
Corporation, as co-documentation agents, and the other Loan Documents;
          WHEREAS, the Mortgage relates to the Airframes, Engines, Spare Engines
and Spare Parts described in Exhibit 1 hereto, and a counterpart of the Mortgage
is attached hereto and made a part hereof and this Mortgage Supplement, together
with such counterpart of the Mortgage and any previous Mortgage Supplements, is
being filed for recordation on the date hereof with the Federal Aviation
Administration, as one document;
EXHIBIT A
Page 1

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, this Mortgage Supplement Witnesseth, that to secure
the prompt and complete payment and performance when due of the Second Priority
Obligations of the Borrower and each of the Guarantors under the Credit
Agreement and each of the other Loan Documents, to secure the performance and
observance by the Borrower and each of the Guarantors of all the agreements,
covenants and provisions contained in the Mortgage and in the Loan Documents for
the benefit of the Collateral Agent on behalf of the Second Priority Secured
Parties and each of the other Indemnified Persons, and for the uses and purposes
and subject to the terms and provisions of the Mortgage, and in consideration of
the premises and of the covenants contained in the Mortgage, and of other good
and valuable consideration the receipt and adequacy whereof are hereby
acknowledged, each Grantor has granted, bargained, sold, assigned, transferred,
conveyed, mortgaged, pledged and confirmed, and does hereby grant, bargain,
sell, assign, transfer, convey, mortgage, pledge and confirm, unto the
Collateral Agent, its successors and assigns, for the security and benefit of
the Lenders and such other Persons, a second priority continuing security
interest in and second priority mortgage lien on all estate, right, title and
interest of such Grantor in, to and under the following described property, such
security interest and mortgage lien to be second in priority to the First Lien
Aircraft Mortgage as provided in Sections 6.13 and 6.14 of the Mortgage:
     1. The Airframes described on Part A of Exhibit 1 hereto together with all
Parts which are from time to time incorporated or installed in or attached
thereto or which shall be removed therefrom, unless the Lien of the Mortgage
shall not be applicable to such Part pursuant to the provisions of the Mortgage.
     2. The Engines described on Part A of Exhibit 1 hereto (each such engine
having 1750 or more pounds of thrust or the equivalent thereof, whether or not
such engines shall be installed in or attached to an Airframe or any other
airframe) in each case, together with all Parts which are from time to time
incorporated or installed in or attached thereto or which shall be removed
therefrom, unless the Lien of the Mortgage shall not be applicable to such Part
pursuant to the provisions of the Mortgage.
     3. The Spare Engines described on Part B of Exhibit 1 hereto (each such
engine having 1750 or more pounds of thrust or the equivalent thereof, whether
or not such engines shall be installed in or attached to an Airframe or any
other airframe) in each case, together with all Parts which are from time to
time incorporated or installed in or attached thereto or which shall be removed
therefrom, unless the Lien of the Mortgage shall not be applicable to such Part
pursuant to the provisions of the Mortgage.
     4. (x) In the case of Comair, all Spare Parts, and (y) in the case of the
Borrower, all Spare Parts relating to or used in connection with General
Electric Model CF34 engines, in each case located at the applicable Designated
Spare Parts Locations described in Part C of Exhibit 1 hereto.
          TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Collateral Agent, its successors and assigns, for the uses and purposes and
subject to the terms and provisions set forth in the Mortgage.
EXHIBIT A
Page 2

 



--------------------------------------------------------------------------------



 



     This Mortgage Supplement shall be construed as a supplemental Mortgage and
shall form a part thereof, and the Mortgage is hereby incorporated by reference
herein and is hereby ratified, approved and confirmed.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
EXHIBIT A
Page 3

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor caused this Mortgage Supplement to be
duly executed by one of its officers, thereunto duly authorized, on the day and
year first above written.

                  DELTA AIR LINES, INC.,
as a Grantor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                COMAIR, INC.,
as a Grantor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to Second Lien Airframe, Engine and Spare Parts Mortgage and
Security Agreement
Supplement No. 1

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT 1
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SUPPLEMENT NO. ___

PART A — DESCRIPTION OF AIRCRAFT, AIRFRAMES AND ENGINES1

                          FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
McDonnell Douglas MD-88
  N926DL   49713   Pratt & Whitney
JT8D-219   P718170D, P718171D
 
                   
McDonnell Douglas MD-88
  N927DA   49714   Pratt & Whitney
JT8D-219   P718172D
 
                   
McDonnell Douglas MD-88
  N928DL   49715   Pratt & Whitney
JT8D-219   P718175D, P718176D
 
                   
McDonnell Douglas MD-88
  N929DL   49716   Pratt & Whitney
JT8D-219   P718177D, P718178D
 
                   
McDonnell Douglas MD-88
  N930DL   49717        
 
                   
McDonnell Douglas MD-88
  N931DL   49718   Pratt & Whitney
JT8D-219   P718202D, P718203D
 
                   
McDonnell Douglas MD-88
  N932DL   49719   Pratt & Whitney
JT8D-219   P718224D, P718225D
 
                   
McDonnell Douglas MD-88
  N933DL   49720   Pratt & Whitney
JT8D-219   P718212D, P718208D
 
                   
McDonnell Douglas MD-88
  N934DL   49721   Pratt & Whitney
JT8D-219   P718216D, P718217D
 
                   
McDonnell Douglas MD-88
  N935DL   49722   Pratt & Whitney
JT8D-219   P718218D, P718223D
 
                   
McDonnell Douglas MD-88
  N936DL   49723   Pratt & Whitney
JT8D-219   P718226D, P718228D
 
                   
McDonnell Douglas MD-88
  N937DL   49810   Pratt & Whitney
JT8D-219   P718247D, P718248D
 
                   
McDonnell Douglas MD-88
  N938DL   49811   Pratt & Whitney
JT8D-219   P725356D, P718282D
 
                   
McDonnell Douglas MD-88
  N939DL   49812   Pratt & Whitney
JT8D-219   P725358D, P725368D
 
                   
McDonnell Douglas MD-88
  N940DL   49813   Pratt & Whitney
JT8D-219   P725393D,

 

1   Engines listed opposite an Airframe are “related” Engines for purposes of
this Mortgage.

EXHIBIT 1
Page 1

 



--------------------------------------------------------------------------------



 



                              FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
 
              Pratt & Whitney
JT8D-219 (shown as
Pratt & Whitney
JT8D-217 on FAA
record)   P726021D  
 
                       
McDonnell Douglas MD-88
  N941DL   49814   Pratt & Whitney
JT8D-219   P725395D, P725416D  
 
                       
McDonnell Douglas MD-88
  N942DL   49815   Pratt & Whitney
JT8D-219   P725354D, P725396D  
 
                       
McDonnell Douglas MD-88
  N943DL   49816   Pratt & Whitney
JT8D-219   P725403D, P725419D  
 
                       
McDonnell Douglas MD-88
  N944DL   49817            
 
                       
McDonnell Douglas MD-88
  N945DL   49818   Pratt & Whitney
JT8D-219   P725373DCN, P725390DCN  
 
                       
McDonnell Douglas MD-88
  N948DL   49879   Pratt & Whitney
JT8D-219   P725488D, P725489D  
 
                       
McDonnell Douglas MD-88
  N950DL   49881   Pratt & Whitney
JT8D-219   P718179D, P718214D  
 
                       
McDonnell Douglas MD-88
  N951DL   49882   Pratt & Whitney
JT8D-219   P725513D, P725514D  
 
                       
McDonnell Douglas MD-88
  N985DL   53312   Pratt & Whitney
JT8D-219   P725977D, P725978D  
 
                       
McDonnell Douglas MD-88
  N986DL   53313   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726011D, P725989D  
 
                       
McDonnell Douglas MD-88
  N988DL   53339   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726015D, P726007D  
 
                       
McDonnell Douglas MD-88
  N989DL   53341   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726047D, P726088D  
 
                       
McDonnell Douglas MD-88
  N991DL   53343   Pratt & Whitney
JT8D-219   P725939D, P725959D  
 
                       
McDonnell Douglas MD-88
  N992DL   53344   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726038D, P726031D  
 
                       
McDonnell Douglas MD-88
  N994DL   53346   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726051D, P726053D  
 
                       
McDonnell Douglas MD-88
  N995DL   53362   Pratt & Whitney
JT8D-219 (shown as
JT8D-   P726086D, P726081D  

EXHIBIT 1
Page 2

 



--------------------------------------------------------------------------------



 



                              FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
 
              217C on FAA record)        
 
                       
McDonnell Douglas MD-88
  N997DL   53364   Pratt & Whitney
JT8D-219   P726067D, P726069D  
 
                       
McDonnell Douglas MD-88
  N998DL   53370   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726074D, P726077D  
 
                       
McDonnell Douglas MD-88
  N900DE   53372   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726082D, P726087D  
 
                       
McDonnell Douglas MD-88
  N901DE   53378   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P726052D, P726822D  
 
                       
McDonnell Douglas MD-88
  N903DE   53380   Pratt & Whitney
JT8D-219   P726826D, P726827D  
 
                       
McDonnell Douglas MD-88
  N904DE   53409   Pratt & Whitney
JT8D-219 (shown as
JT8D-217C on FAA
record)   P725998D, P726872D  
 
                       
McDonnell Douglas MD-88
  N906DE   53415   Pratt & Whitney
JT8D-219   P726009D, P726905D  
 
                       
McDonnell Douglas MD-88
  N907DE   53416   Pratt & Whitney
JT8D-219   P726907D, P726908D  
 
                       
McDonnell Douglas MD-88
  N909DE   53418   Pratt & Whitney
JT8D-219   P726923D, P726924D  
 
                       
McDonnell Douglas MD-88
  N910DE   53419   Pratt & Whitney
JT8D-219   P725380D, P726918D  
 
                       
McDonnell Douglas MD-88
  N912DE   49997   Pratt & Whitney
JT8D-219   P726931D, P726933D  
 
                       
McDonnell Douglas MD-88
  N913DE   49956   Pratt & Whitney
JT8D-219   P726865D, P726932D  
 
                       
McDonnell Douglas MD-88
  N915DE   53420   Pratt & Whitney
JT8D-219   P726929D, P726952D  
 
                       
McDonnell Douglas MD-88
  N916DE   53421   Pratt & Whitney
JT8D-219   P726950D, P726951D  
 
                       
McDonnell Douglas MD-88
  N918DE   49959   Pratt & Whitney
JT8D-219   P726967D, P726968D  
 
                       
McDonnell Douglas MD-88
  N919DE   53422   Pratt & Whitney
JT8D-219   P726976D, P726979D  
 
                       
McDonnell Douglas MD-90-30
  N902DA   53382   International Aero
Engines V2528-D5   V20007, V20008
 
                       
McDonnell Douglas MD-90-30
  N903DA   53383   International Aero
Engines V2528-D5   V20009, V20010

EXHIBIT 1
Page 3

 



--------------------------------------------------------------------------------



 



                              FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
McDonnell Douglas MD-90-30
  N905DA   53385   International Aero
Engines V2528-D5   V20014, V20015
 
                       
McDonnell Douglas MD-90-30
  N906DA   53386   International Aero
Engines V2528-D5   V20019, V20021
 
                       
McDonnell Douglas MD-90-30
  N908DA   53388   International Aero
Engines V2528-D5   V20025, V20026
 
                       
McDonnell Douglas MD-90-30
  N909DA   53389   International Aero
Engines V2528-D5   V20030, V20027
 
                       
McDonnell Douglas MD-90-30
  N911DA   53391   International Aero
Engines V2528-D5   V20035, V20036
 
                       
McDonnell Douglas MD-90-30
  N912DN   53392   International Aero
Engines V2528-D5   V20045, V20046
 
                       
McDonnell Douglas MD-90-30
  N914DN   53394   International Aero
Engines V2528-D5   V20075, V20070
 
                       
McDonnell Douglas MD-90-30
  N915DN   53395   International Aero
Engines V2528-D5   V20079, V20074
 
                       
McDonnell Douglas MD-90-30
  N916DN   53396   International Aero
Engines V2528-D5   V20084, V20080
 
                       
Boeing 757-232
  N601DL   22808   Pratt & Whitney
PW2037   P716336B  
 
                       
Boeing 757-232
  N606DL   22813   Pratt & Whitney
PW2037   P716325B  
 
                       
Boeing 757-232
  N608DA   22815   Pratt & Whitney
PW2037   P716348B  
 
                       
Boeing 757-232
  N613DL   22820   Pratt & Whitney
PW2037   P716308B, P716385B  
 
                       
Boeing 757-232
  N614DL   22821            
 
                       
Boeing 757-232
  N615DL   22822   Pratt & Whitney
PW2037   P716366B, P716392B  
 
                       
Boeing 757-232
  N639DL   23993   Pratt & Whitney
PW2037   P716305B, P716505B  
 
                       
Boeing 757-232
  N640DL   23994   Pratt & Whitney
PW2037   P716506B, P716507B  
 
                       
Boeing 757-232
  N642DL   23996   Pratt & Whitney
PW2037   P716512B, P716513B  
 
                       
Boeing 757-232
  N643DL   23997   Pratt & Whitney
PW2037   P716510B, P716310B  

EXHIBIT 1
Page 4

 



--------------------------------------------------------------------------------



 



                              FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
Boeing 757-232
  N644DL   23998   Pratt & Whitney
PW2037   P716514B, P716326B  
 
                       
Boeing 757-232
  N646DL   24217   Pratt & Whitney
PW2037   P716518B, P716522B  
 
                       
Boeing 757-232
  N647DL   24218   Pratt & Whitney
PW2037   P716523B, P716528B  
 
                       
Boeing 757-232
  N648DL   24372   Pratt & Whitney
PW2037   P716359B, P716524B  
 
                       
Boeing 757-232
  N649DL   24389   Pratt & Whitney
PW2037   P716526B, P716534B  
 
                       
Boeing 757-232
  N651DL   24391   Pratt & Whitney
PW2037   P716521B, P716536B  
 
                       
Boeing 757-232
  N652DL   24392   Pratt & Whitney
PW2037   P716537B, P716527B  
 
                       
Boeing 757-232
  N655DL   24395   Pratt & Whitney
PW2037   P716543B, P716544B  
 
                       
Boeing 757-232
  N656DL   24396   Pratt & Whitney
PW2037   P716545B, P716546B  
 
                       
Boeing 757-232
  N671DN   25332   Pratt & Whitney
PW2037   P716577B, P716578B  
 
                       
Boeing 757-232
  N672DL   25977   Pratt & Whitney
PW2037   P716581B, P716582B  
 
                       
Boeing 757-232
  N674DL   25979   Pratt & Whitney
PW2037   P716586B, P716587B  
 
                       
Boeing 757-232
  N676DL   25981   Pratt & Whitney
PW2037   P716590B, P716591B  
 
                       
Boeing 757-232
  N678DL   25983   Pratt & Whitney
PW2037   P716595B, P716596B  
 
                       
Boeing 757-232
  N679DA   26955   Pratt & Whitney
PW2037   P716598B, P726701B  
 
                       
Boeing 757-26D
  N900PC   28446   Pratt & Whitney
PW2037   P727211B, P727212B  
 
                       
Boeing 757-212
  N751AT   23125   Pratt & Whitney
PW2037   P716315, P716324  
 
                       
Boeing 757-212
  N750AT   23126   Pratt & Whitney
PW2037   P716341, P716327  
 
                       
Boeing 757-212
  N757AT   23127   Pratt & Whitney
PW2037   P716329, P716316  
 
                       
Boeing 757-212
  N752AT   23128   Pratt & Whitney
PW2037   P716339, P716320  
 
                       
Boeing 767-332
  N139DL   25984   General Electric
CF6-80A2   580144

EXHIBIT 1
Page 5

 



--------------------------------------------------------------------------------



 



                              FAA               Engines     Registration  
Manufacturer’s       Serial Aircraft Model   Number   Serial Number   Engine
Model and Type   Number
Boeing 767-332
  N171DN   24759            
 
                       
Boeing 767-332
  N173DN   24800            
 
                       
Boeing 767-332
  N175DN   24803   Pratt & Whitney
PW4060   P724146B, P724147B  
 
                       
Boeing 767-332
  N183DN   27110   Pratt & Whitney
PW4060   P724681B, P724682B  
 
                       
Boeing 767-3P6
  N152DL   24984   General Electric
CF6-80C2B4   695307, 695376
 
                       
Boeing 767-3P6
  N153DL   24985   General Electric
CF6-80C2B4   695476, 695438
 
                       
Boeing 767-3P6
  N155DL   25269   General Electric
CF6-80C2B4   695442, 695334
 
                       
Boeing 767-3P6
  N156DL   25354   General Electric
CF6-80C2B4   695374, 695521
 
                       
Canadair CL-600-2B19
  N868CA   7427   General Electric
CF34-3A1   807634, 807633
 
                       
Canadair CL-600-2B19
  N986CA   7174   General Electric
CF34-3A1   807477, 807488
 
                       
Canadair CL-600-2B19
  N936CA   7043   General Electric
CF34-3A1   807149, 807146
 
                       
Canadair CL-600-2B19
  N937CA   7044   General Electric
CF34-3A1   807147, 807151
 
                       
Canadair CL-600-2B19
  N938CA   7046   General Electric
CF34-3A1   807161, 807654
 
                       
Canadair CL-600-2B19
  N940CA   7048   General Electric
CF34-3A1   807169, 807170
 
                       
Canadair CL-600-2B19
  N941CA   7050   General Electric
CF34-3A1   807177, 807178

PART B — DESCRIPTION OF SPARE ENGINES

          Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
  807070
 
       
General Electric CF34-3A1
  807051
 
       
General Electric CF34-3A1
  807305
 
       
General Electric CF34-3A1
  807226
 
       
General Electric CF34-3A1
  807318
 
       
General Electric CF34-3A1
  807352
 
       
General Electric CF34-3A1
  807255
 
       
General Electric CF34-3A1
  807421
 
       
General Electric CF34-3A1
  807465

EXHIBIT 1
Page 6

 



--------------------------------------------------------------------------------



 



          Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
  807467
 
       
General Electric CF34-3A1
  807468
 
       
General Electric CF34-3A1
  807512
 
       
General Electric CF34-3A1
  807444
 
       
General Electric CF34-3A1
  807466
 
       
General Electric CF34-3A1
  807587
 
       
General Electric CF34-3A1
  807441
 
       
General Electric CF34-3A1
  807590
 
       
General Electric CF34-3A1
  807600
 
       
General Electric CF34-3A1
  807630
 
       
General Electric CF34-3A1
  807648
 
       
General Electric CF34-3A1
  807623
 
       
General Electric CF34-3A1
  807591
 
       
General Electric CF34-3B1
  873516
 
       
General Electric CF34-3B1
  873173
 
       
General Electric CF34-3B1
  873640
 
       
General Electric CF34-3B1
  873174
 
       
General Electric CF34-3B1
  873947
 
       
General Electric CF34-3B1
  873763
 
       
General Electric CF34-3B1
  873891
 
       
General Electric CF34-8C1
  965337
 
       
General Electric CF34-8C1
  965291
 
       
General Electric CF34-8C1
  965443
 
       
General Electric CF34-8C1
  965384

PART C — DESIGNATED SPARE PARTS LOCATIONS

                  Plant     Address   Code   Location
BORROWER:
DELTA AIR LINES INC.
DELTA TECH OPS CENTER
1775 AVIATION BLVD.
ATLANTA, GA 30354-3743
USA
  1010   Atlanta Repair Shops at the Delta
Technical Ops Center
 
           
COMAIR:
COMAIR, INC.
82 COMAIR BLVD.
ERLANGER, KY 41048
USA
  N/A   N/A

EXHIBIT 1
Page 7

 



--------------------------------------------------------------------------------



 



PART D — GENERIC DESCRIPTIONS
The generic descriptions of the Airframes, Engines and Spare Engines, for
purposes of the Cape Town Convention, are as follows:
Airframes:
1. McDonnell Douglas MD-80-88
2. McDonnell Douglas MD-90-30
3. Boeing 757-200
4. Boeing 767-300
5. Bombardier CRJ-100
Engines:
1. General Electric CF34-3
2. General Electric CF34-8
3. General Electric CF6-80A
4. General Electric CF6-80C2
5. Pratt & Whitney PW2037
6. Pratt & Whitney PW4000 94
7. Pratt & Whitney JT8D 200
8. International Aero V2500-D5
EXHIBIT 1
Page 8

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT B
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
CERTAIN ECONOMIC TERMS

     
Insured Amount:
  Replacement cost
 
   
Minimum Liability
Insurance Amount:
  $350,000,000 per occurrence for any regional jet aircraft

$600,000,000 per occurrence for any narrow-body aircraft (including, without
limitation, any MD-88 or MD-90 aircraft.

$750,000,000 per occurrence for any aircraft other than those mentioned above
(including, without limitation, any Boeing 767 aircraft)
 
   
 
  In the event a Grantor includes a new type of wide-body aircraft in its
aircraft fleet after the date hereof (including, without limitation, any Airbus
A380 aircraft), then the Minimum Liability Insurance Amount with respect to such
aircraft type shall be such amount as may be agreed by the Collateral Agent.

EXHIBIT B
Page 1

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT C
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
LIST OF PERMITTED COUNTRIES
Australia
Austria
Belgium
Brazil (only for lease to current aircraft manufacturer in Brazil, no
reregistration)
Canada
Czech Republic
Denmark
Finland
France
Germany
Greece
Hong Kong
Hungary
Iceland
Ireland
Italy
Japan
Luxembourg
Mexico (lease only, no reregistration)
Netherlands, the
New Zealand
Norway
Poland
Peoples Republic of China
Peoples Republic of China (Taiwan)
Russian Federation
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
United Kingdom
EXHIBIT C
Page 1

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT D
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
[Address to Collateral Agent]
                                        , 20___
Data Report For Pledged Spare Parts
     Ladies and Gentlemen:
     We refer to the Second Lien Aircraft, Engine, Spare Engine And Spare Parts
Security Agreement (the “Security Agreement”), dated as of April 30, 2007, among
Delta Air Lines, Inc. (the “Borrower”), Comair, Inc. (“Comair”) and Goldman
Sachs Credit Partners L.P., as Collateral Agent. Terms defined in the Security
Agreement and used herein have such respective defined meanings. The Grantors
hereby certify that:
     Attached hereto as Exhibit 1 is a report that correctly sets forth the
following information as of the date hereof with respect to each Pledged Spare
Part:

  i)   Manufacturer’s part number;     ii)   part description;     iii)  
related aircraft model(s) in summary form;     iv)   classification as Rotable
or Expendable or Key Repairable;     v)   quantity on hand;     vi)   Designated
Spare Parts Location;     vii)   each Pledged Spare Part out for repair; and    
viii)   each Pledged Spare Part in transit.

EXHIBIT D
Page 1

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]

                  Very truly yours,    
 
                [DELTA AIR LINES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title    
 
      Date:]    
 
                [COMAIR, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title    
 
      Date:]    

Signature Page to Data Report for Pledged Spare Parts

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT E
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
SECOND LIEN TERM LOAN AND GUARANTY AGREEMENT
[ATTACHED AS FOLLOWS]
EXHIBIT E

 



--------------------------------------------------------------------------------



 



[Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and Security
Agreement]
EXHIBIT F
TO
SECOND LIEN AIRCRAFT, SPARE ENGINES AND SPARE PARTS
MORTGAGE AND SECURITY AGREEMENT
INTERCREDITOR AGREEMENT
[ATTACHED AS FOLLOWS]
EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
     THIS SECOND LIEN GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS is subject
to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
SECOND LIEN GRANT OF
SECURITY INTEREST IN TRADEMARK RIGHTS
     This SECOND LIEN GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS
(“Agreement”), effective as of May 8, 2007 is made by DELTA AIR LINES, INC. a
Delaware corporation (the “Borrower”), and all of the direct and indirect
domestic subsidiaries of the Borrower signatory hereto (the “Guarantors”, and
together with the Borrower, the “Grantors”), in favor of GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Collateral Agent (the “Agent”) for the Second
Priority Secured Parties (as defined in the Second Lien Term Loan and Guaranty
Agreement, dated as of April 30, 2007, (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”)), among the Borrower, the
Guarantors, the Agent, GSCP, acting as administrative agent, GSCP and MERRILL
LYNCH COMMERCIAL FINANCE CORP., as co-lead arrangers and joint bookrunners,
BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC, as
syndication agent and as joint bookrunner, CREDIT SUISSE SECURITIES (USA) LLC
and C.I.T. LEASING CORPORATION, as co-documentation agents, and the lenders
party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
     WHEREAS, in connection with the Credit Agreement, the Grantors executed and
delivered a Second Lien Security Agreement, dated as of April 30, 2007, in favor
of the Agent (together with all amendments and modifications, if any, from time
to time thereafter made thereto, the “Second Lien Security Agreement”);
     WHEREAS, pursuant to the Second Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the Second
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Trademarks set forth on
Schedule A hereto; and
     WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



2 
SECOND LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement, the Grantors agree, for the benefit
of the Agent and the Second Priority Secured Parties, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the Second Lien Security Agreement, as applicable.
     SECTION 2. Grant of Security Interest. The Grantors hereby pledge and grant
a continuing security interest in all of the Grantors’ right, title and interest
in, to and under Trademarks constituting Collateral (including, without
limitation, the U.S. Trademark registrations and applications listed on
Schedule A hereto), but not including any applications filed in the United
States Patent and Trademark Office to register trademarks or service marks on
the basis of any Grantor’s “intent to use” such trademarks or service marks
unless and until the filing of a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted by the United States Patent and Trademark Office,
whereupon such applications shall be automatically subject to the lien granted
herein (collectively, the “Trademark Collateral”), to the Agent for the benefit
of the Agent and the Second Priority Secured Parties to secure payment,
performance and observance of the Second Priority Obligations.
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantors for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Second Priority Secured Parties in connection
with the Second Lien Security Agreement and is expressly subject to the terms
and conditions thereof and the Intercreditor Agreement. The Second Lien Security
Agreement (and all rights and remedies of the Second Priority Secured Parties
thereunder) shall remain in full force and effect in accordance with its terms.
In the event of any conflict between the terms of this Agreement and the terms
of the Second Lien Security Agreement, the terms of the Second Lien Security
Agreement shall govern.
     SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Second Priority Secured Parties with
respect to the security interest in the Trademark Collateral granted hereby are
more fully set forth in the Credit Agreement, the Second Lien Security Agreement
and the Intercreditor Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together constitute
one and the same original.

 



--------------------------------------------------------------------------------



 



3 
SECOND LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers on this ___ day of May,
2007.

            DELTA AIR LINES, INC.
      By:         Name:           Title:             COMAIR HOLDINGS, LLC
      By:         Name:           Title:             COMAIR, INC.
      By:         Name:           Title:             Accepted and Agreed to:

GOLDMAN SACHS CREDIT PARTNERS L.P.
as Collateral Agent for the Second Priority Secured Parties
      By:         Name:           Title:        

 



--------------------------------------------------------------------------------



 



4 
SECOND LIEN GRANT OF SECURITY INTEREST
IN TRADEMARK RIGHTS
SCHEDULE A
U.S. Trademark Registrations and Applications

                  Registration No   Mark Name   Grantor   Registration Date  
0523611    
FLYING TRIANGLE
  DELTA AIR LINES, INC.   4/4/1950   0654915    
DELTA
  DELTA AIR LINES, INC.   11/19/1957   0697598    
DREAM VACATION
  DELTA AIR LINES, INC.   5/10/1960   0704103    
WIDGET LOGO
  DELTA AIR LINES, INC.   9/6/1960   0802405    
DELTAMATIC
  DELTA AIR LINES, INC.   1/18/1966   0945465    
DASH
  DELTA AIR LINES, INC.   10/17/1972   0963228    
WINGED DELTA AIR LINES IN OVAL LOGO
  DELTA AIR LINES, INC.   7/3/1973   0970418    
DELTA AIR LINES
  DELTA AIR LINES, INC.   10/9/1973   1143697    
WIDGET (OPEN)
  DELTA AIR LINES, INC.   12/16/1980   1171170    
SKY
  DELTA AIR LINES, INC.   9/29/1981   1201484    
CA COMAIR & DESIGN
  COMAIR HOLDINGS, LLC   7/13/1982   1428763    
DELTA CONNECTION
  DELTA AIR LINES, INC.   2/10/1987   1485570    
WE LOVE TO FLY
  DELTA AIR LINES, INC.   4/19/1988   1485571    
WE LOVE TO FLY AND IT SHOWS
  DELTA AIR LINES, INC.   4/19/1988   1514873    
COMAIR ( Stylized)
  COMAIR HOLDINGS, LLC   11/29/1988   1595729    
MEETING NETWORK
  DELTA AIR LINES, INC.   5/8/1990   1628653    
YOUNG AT HEART
  DELTA AIR LINES, INC.   12/18/1990   1645584    
COMAIR
  COMAIR HOLDINGS, LLC   5/21/1991   1703774    
DELTA SHUTTLE
  DELTA AIR LINES, INC.   7/28/1992   1718831    
READY WHEN YOU ARE
  DELTA AIR LINES, INC.   9/22/1992   1733703    
DELTA CENTER
  DELTA AIR LINES, INC.   11/17/1992   1740294    
DELTA CENTER (WITH WIDGET LOGO)
  DELTA AIR LINES, INC.   12/15/1992   1968255    
SKYMILES
  DELTA AIR LINES, INC.   4/16/1996   2022300    
WORLDWIDE PARTNERS
  DELTA AIR LINES, INC.   12/10/1996   2058985    
DELTA & 1960 AIRCRAFT DESIGN
  DELTA AIR LINES, INC.   5/6/1997   2291036    
CROWN ROOM CLUB
  DELTA AIR LINES, INC.   11/9/1999   2351283    
DELTA EXPRESS
  DELTA AIR LINES, INC.   5/23/2000   2408003    
DELTA VACATIONS
  DELTA AIR LINES, INC.   11/28/2000   2508582    
BUILDING ON OUR SUCCESS
  COMAIR, INC.   11/20/2001   2521530    
BUSINESSELITE
  DELTA AIR LINES, INC.   12/25/2001   2531956    
DELTA HORIZONS
  DELTA AIR LINES, INC.   1/22/2002   2538221    
CITY DASH ( NEW)
  DELTA AIR LINES, INC.   2/12/2002   2553482    
COMAIR NAVIGATOR & DESIGN
  COMAIR, INC.   3/26/2002   2556013    
WIDGET LOGO (NEW)
  DELTA AIR LINES, INC.   4/2/2002   2564978    
MIND YOUR OWN BUSINESS TRAVEL
  DELTA AIR LINES, INC.   4/30/2002   2594082    
MEDALLION
  DELTA AIR LINES, INC.   7/16/2002   2603414    
COMAIR SKYSHOP
  COMAIR HOLDINGS, LLC   8/6/2002   2608693    
DELTA GOLF
  DELTA AIR LINES, INC.   8/20/2002   2638933    
COMAIR
  COMAIR, INC.   10/22/2002   2662451    
DELTA AIRELITE
  DELTA AIR LINES, INC.   12/17/2002   2682464    
CONTROL KEY DESIGN
  DELTA AIR LINES, INC.   2/4/2003   2683848    
COMAIR (2001 STYLIZED LOGO)
  COMAIR, INC.   2/4/2003   2811872    
SONG
  DELTA AIR LINES, INC.   2/3/2004   2836485    
SONG FLOURISH
  DELTA AIR LINES, INC.   4/27/2004   2975726    
FAN FARES
  DELTA AIR LINES, INC.   7/26/2005   2980826    
DELTA CONNECTION
  DELTA AIR LINES, INC.   8/2/2005   2999167    
SAVORINGS
  DELTA AIR LINES, INC.   9/20/2005   3004245    
SIMPLIFARES
  DELTA AIR LINES, INC.   10/4/2005   3018887    
DELTA FABRIC DESIGN
  DELTA AIR LINES, INC.   11/29/2005   3022337    
DELTA FABRIC DESIGN
  DELTA AIR LINES, INC.   12/6/2005   3028534    
GOOD GOES AROUND
  DELTA AIR LINES, INC.   12/13/2005   3077727    
SKYPOINTS
  DELTA AIR LINES, INC.   4/4/2006   3077909    
DELTA FABRIC DESIGN
  DELTA AIR LINES, INC.   4/6/2006   3094219    
DART (stylized)
  DELTA AIR LINES, INC.   5/16/2006   3138714    
FLYBY DESIGN
  DELTA AIR LINES, INC.   9/5/2006   2789294    
SKYBONUS
  DELTA AIR LINES, INC.   12/2/2003

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF SECOND LIEN PATENT SECURITY AGREEMENT
     THIS SECOND LIEN GRANT OF SECURITY INTEREST IN PATENT RIGHTS is subject to
the terms and provisions of the Intercreditor Agreement, dated as of April 30,
2007 (as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent for the First
Priority Secured Parties referred to therein, Goldman Sachs Credit Partners
L.P., as collateral agent for the Second Priority Secured Parties referred to
therein, Delta Air Lines, Inc. and the Guarantors (as defined below).
SECOND LIEN GRANT OF
SECURITY INTEREST IN PATENT RIGHTS
     This SECOND LIEN GRANT OF SECURITY INTEREST IN PATENT RIGHTS (“Agreement”),
effective as of April 30, 2007 is made by DELTA AIR LINES, INC. a Delaware
corporation (the “Borrower”), and all of the direct and indirect domestic
subsidiaries of the Borrower signatory hereto (the “Guarantors”, and together
with the Borrower, the “Grantors”), in favor of GOLDMAN SACHS CREDIT PARTNERS
L.P. (“GSCP”), as Collateral Agent (the “Agent”) for the Second Priority Secured
Parties (as defined in the Second Lien Term Loan and Guaranty Agreement, dated
as of April 30, 2007, (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”)), among the Borrower, the Guarantors, the
Agent, and GSCP, acting as administrative agent, GSCP and MERRILL LYNCH
COMMERCIAL FINANCE CORP., as co-lead arrangers and joint bookrunners, BARCLAYS
CAPITAL, the investment banking division of BARCLAYS BANK PLC, as syndication
agent and as joint bookrunner, CREDIT SUISSE SECURITIES (USA) LLC and C.I.T.
LEASING CORPORATION, as co-documentation agents, and the lenders party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
     WHEREAS, in connection with the Credit Agreement, the Grantors executed and
delivered a Second Lien Security Agreement, dated as of April 30, 2007, in favor
of the Agent (together with all amendments and modifications, if any, from time
to time thereafter made thereto, the “Second Lien Security Agreement”);
     WHEREAS, pursuant to the Second Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the Second
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Patents set forth on Schedule A
hereto; and
     WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



2 
SECOND LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement, the Grantors agree, for the benefit
of the Agent and the Second Priority Secured Parties, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the Second Lien Security Agreement, as applicable.
     SECTION 2. Grant of Security Interest. The Grantors hereby pledge and grant
a continuing security interest in all of the Grantors’ right, title and interest
in, to and under Patents constituting Collateral (including, without limitation,
the U.S. Patent registrations and applications listed on Schedule A hereto)
(collectively, the “Patent Collateral”), to the Agent for the benefit of the
Agent and the Second Priority Secured Parties to secure payment, performance and
observance of the Second Priority Obligations.
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantors for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Second Priority Secured Parties in connection
with the Second Lien Security Agreement and is expressly subject to the terms
and conditions thereof and the Intercreditor Agreement. The Second Lien Security
Agreement (and all rights and remedies of the Second Priority Secured Parties
thereunder) shall remain in full force and effect in accordance with its terms.
In the event of any conflict between the terms of this Agreement and the terms
of the Second Lien Security Agreement, the terms of the Second Lien Security
Agreement shall govern.
     SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Second Priority Secured Parties with
respect to the security interest in the Patent Collateral granted hereby are
more fully set forth in the Credit Agreement, the Second Lien Security Agreement
and the Intercreditor Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together constitute
one and the same original.

 



--------------------------------------------------------------------------------



 



3 
SECOND LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers on this 30th day of
April, 2007.

            DELTA AIR LINES, INC.
      By:         Name:           Title:             DELTA TECHNOLOGY, L.L.C.
      By:         Name:           Title:             Accepted and Agreed to:

GOLDMAN SACHS CREDIT PARTNERS L.P.
as Collateral Agent for the Second Priority Secured Parties
      By:         Name:           Title:        

 



--------------------------------------------------------------------------------



 



4 
SECOND LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS
SCHEDULE A
U.S. Patent Registrations and Applications

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
Method and System for Providing Dynamic and Real-Time Air Travel Information
  Delta Air Lines, Inc.   United States   09/708,890
11/08/2000   7,171,369
01/30/2007
 
               
Method and System for Conducting a Target Audit in High Volume Transaction
Environment
  Delta Air Lines, Inc.   United States   09/892,604
06/27/2001   6,959,287
10/25/2005
 
               
System and Method for Selection of Bearings
  Delta Air Lines, Inc.   United States   10/772,713
02/05/2004   6,851,202
02/08/2005
 
               
Method and System for Origin-Destination Passenger Demand Forecast Inference
  Delta Air Lines, Inc.   United States   10/313,556
12/06/2002   6,804,658
10/12/2004
 
               
Digital Placard Production Process
  Delta Air Lines, Inc.   United States   09/796,352
03/02/2001   6,706,373
03/16/2004
 
               
System and Method for Selection of Wheel Bearings
  Delta Air Lines, Inc.   United States   09/888,833
06/25/2001   6,688,015
02/10/2004
 
               
Surface Treatments for Articles and Vehicles
  Delta Air Lines, Inc.   United States   09/554,590
08/15/2000   6,432,486
08/13/2002
 
               
Barless Cargo Container Cover Combination
  Delta Air Lines, Inc.   United States   08/544,216
10/17/1995   5,570,801
11/05/1996
 
               
System and Method for Managing Flight Turn Time Violations
  Delta Air Lines, Inc.   United States   60/899817
02/06/2007    
 
               
Codeshare Flight Profitability System II
  Delta Air Lines, Inc.   United States   60/810,966
06/05/2006    
 
               
Method and System for Selection of Codeshare Routes in a Transportation System
  Delta Air Lines, Inc.   United States   11/543,729
10/05/2006    
 
               
Method and System for Providing Dynamic and Real-Time Air Travel Information
  Delta Air Lines, Inc.   United States   11/516,461
09/06/2006    

 



--------------------------------------------------------------------------------



 



5 
SECOND LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
Method and System for Estimating Price Elasticity of Product Demand
  Delta Air Lines, Inc.   United States   11/009,945
12/10/2004    
 
               
Method and System for Providing Rebooking Information to Passengers
  Delta Air Lines, Inc.   United States   10/835,931
04/30/2004    
 
               
Method and System for Obtaining Service Reward Credits for a Customer Loyalty
Program Via a Stored Value Token
  Delta Air Lines, Inc.   United States   10/803,476
03/17/2004    
 
               
Enterprise Data Model
  Delta Air Lines, Inc.   United States   10/651,822
08/29/2003    
 
               
Method and System for Rebooking a Passenger
  Delta Air Lines, Inc.   United States   10/406,960
04/04/2003    
 
               
Method and System for Implementing Security in the Travel Industry
  Delta Air Lines, Inc.   United States   10/366,113
02/12/2003    
 
               
System and Method for Managing Customer Requests
  Delta Air Lines, Inc.   United States   10/178,078
06/21/2002    
 
               
Revenue Recognition System and Method for Efficiently Performing
Business-Related Processing and Storing of Event Information Related to a
Transaction
  Delta Air Lines, Inc.   United States   10/099,075
03/13/2002    
 
               
Method and System of Forecasting Unscheduled Component Demand
  Delta Technology, L.L.C.   United States   10/072,971
02/12/2002    
 
               
Exchanging Electronic Messages Between a Host Computer System and a Distributed
Computer System
  Delta Air Lines, Inc.   United States   10/038,528
01/02/2002    
 
               
Measuring Tools and Method for Performing Measurements in Mating Machine Parts
  Delta Air Lines, Inc.   United States   09/972,857
10/10/2001    

 



--------------------------------------------------------------------------------



 



6 
SECOND LIEN GRANT OF SECURITY INTEREST
IN PATENT RIGHTS

                                  PATENT             APPLICATION   NUMBER      
      NUMBER   GRANT TITLE   OWNER   COUNTRY   FILING DATE   DATE
System and Method for Boarding Passengers Onto Multiple Vehicles
  Delta Air Lines, Inc.   United States   09/968,738
09/28/2001    
 
               
Method and System for Providing Current Data to Baggage Handlers
  Delta Air Lines, Inc.   United States   09/952,436
09/14/2001    
 
               
Method and System for Transferring Connecting Baggage
  Delta Air Lines, Inc.   United States   09/778,220
02/06/2001    

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF SECOND LIEN COPYRIGHT SECURITY AGREEMENT
     THIS SECOND LIEN GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS is subject
to the terms and provisions of the Intercreditor Agreement, dated as of
April 30, 2007 (as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as collateral agent
for the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the Guarantors (as defined
below).
SECOND LIEN GRANT OF
SECURITY INTEREST IN COPYRIGHT RIGHTS
     This SECOND LIEN GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS
(“Agreement”), effective as of April 30, 2007 is made by DELTA AIR LINES, INC. a
Delaware corporation (the “Borrower”), and all of the direct and indirect
domestic subsidiaries of the Borrower signatory hereto (the “Guarantors”, and
together with the Borrower, the “Grantors”), in favor of GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as Collateral Agent (the “Agent”) for the Second
Priority Secured Parties (as defined in the Second Lien Term Loan and Guaranty
Agreement, dated as of April 30, 2007, (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”)), among the Borrower, the
Guarantors, the Agent, GSCP, acting as administrative agent, GSCP and MERRILL
LYNCH COMMERCIAL FINANCE CORP., as co-lead arrangers and joint bookrunners,
BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC, as
syndication agent and as joint bookrunner, CREDIT SUISSE SECURITIES (USA) LLC
and C.I.T. LEASING CORPORATION, as co-documentation agents, and the lenders
party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;
     WHEREAS, in connection with the Credit Agreement, the Grantors executed and
delivered a Second Lien Security Agreement, dated as of April 30, 2007, in favor
of the Agent (together with all amendments and modifications, if any, from time
to time thereafter made thereto, the “Second Lien Security Agreement”);
     WHEREAS, pursuant to the Second Lien Security Agreement, the Grantors
pledged and granted to the Agent for the benefit of the Agent and the Second
Priority Secured Parties a continuing security interest in all Intellectual
Property constituting Collateral, including the Copyrights set forth on
Schedule A hereto; and
     WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

 



--------------------------------------------------------------------------------



 



2 
SECOND LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement, the Grantors agree, for the benefit
of the Agent and the Second Priority Secured Parties, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement or the Second Lien Security Agreement, as applicable.
     SECTION 2. Grant of Security Interest. The Grantors hereby pledge and grant
a continuing security interest in all of the Grantors’ right, title and interest
in, to and under Copyrights constituting Collateral (including, without
limitation, the U.S. Copyright registrations and applications listed on
Schedule A hereto) (collectively, the “Copyright Collateral”), to the Agent for
the benefit of the Agent and the Second Priority Secured Parties to secure
payment, performance and observance of the Second Priority Obligations.
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantors for the purpose of recording the grant of security interest herein with
the United States Copyright Office. The security interest granted hereby has
been granted to the Second Priority Secured Parties in connection with the
Second Lien Security Agreement and is expressly subject to the terms and
conditions thereof and the Intercreditor Agreement. The Second Lien Security
Agreement (and all rights and remedies of the Second Priority Secured Parties
thereunder) shall remain in full force and effect in accordance with its terms.
In the event of any conflict between the terms of this Agreement and the terms
of the Second Lien Security Agreement, the terms of the Second Lien Security
Agreement shall govern.
     SECTION 4. Acknowledgment. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Second Priority Secured Parties with
respect to the security interest in the Copyright Collateral granted hereby are
more fully set forth in the Credit Agreement, the Second Lien Security Agreement
and the Intercreditor Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together constitute
one and the same original.

 



--------------------------------------------------------------------------------



 



3 
SECOND LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers on this 30th day of
April, 2007.

            DELTA AIR LINES, INC.
      By:         Name:           Title:             Accepted and Agreed to:

GOLDMAN SACHS CREDIT PARTNERS L.P.
as Collateral Agent for the Second Priority Secured Parties
      By:         Name:           Title:        

 



--------------------------------------------------------------------------------



 



4 
SECOND LIEN GRANT OF SECURITY INTEREST
IN COPYRIGHT RIGHTS
SCHEDULE A
U.S. Copyright Registrations and Applications

              Title   Owner   Reg. No.   Reg. Date
COLDSTART
  Delta Air Lines, Inc.   TXu-945-869   2/21/2001
 
           
Guide to ROADMAP prototype
  Delta Air Lines, Inc.   TXu-945-870   2/21/2001

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
April 30, 2007
To the Lenders, the Administrative Agent
and the Collateral Agent referred to below,
c/o Goldman Sachs Credit Partners L.P, as Administrative Agent
1 New York Plaza
New York, NY 10004
Ladies and Gentlemen:
     We have acted as special New York counsel for the Credit Parties (as
defined below) in connection with the Second Lien Term Loan and Guaranty
Agreement dated as of April 30, 2007 (the “Credit Agreement”) among Delta Air
Lines, Inc., a Delaware corporation (“Delta”), DAL Global Services, LLC, a
Delaware limited liability company, DAL Moscow, Inc., a Delaware corporation,
Delta Loyalty Management Services, LLC., a Delaware limited liability company,
Epsilon Trading, LLC., a Delaware limited liability company, Kappa Capital
Management, LLC, a Delaware limited liability company, Comair Holdings, LLC, a
Delaware limited liability company, and Delta Benefits Management, Inc., a
Delaware corporation (together with Delta, the “Delaware Credit Parties”), Crown
Rooms, Inc., a New York corporation (the “New York Credit Party”), the other
subsidiaries of Delta listed on Schedule A hereto (the “Other Credit Parties”
and, together with the Delaware Credit Parties and the New York Credit Party,
the “Credit Parties”), the Lenders listed therein (the “Lenders”), Goldman Sachs
Credit Partners L.P., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders, Goldman Sachs Credit Partners L.P. and Merrill Lynch
Commercial Finance Corp., as Co-Lead Arrangers and Joint Bookrunners, Barclays
Capital, as Syndication Agent and Joint Bookrunner, and Credit Suisse Securities
(USA) LLC and C.I.T. Leasing Corporation, as Co-Documentation Agents. This
opinion is being delivered to you pursuant to Section 4.01(i)(ii) of the Credit
Agreement. Terms used (but not defined) herein have the meanings assigned to
them in the Credit Agreement.
     We have reviewed executed copies of:
     (a) the Credit Agreement;





--------------------------------------------------------------------------------



 



     (b) the Second Lien Pledge Agreement dated as of April 30, 2007 among the
Credit Parties and the Collateral Agent (the “Pledge Agreement”);
     (c) the Second Lien Security Agreement dated as of April 30, 2007 among the
Credit Parties and the Collateral Agent (the “Security Agreement”);
     (d) the Second Lien Slot, Gate and Route Security and Pledge Agreement
dated as of April 30, 2007 made by Delta and Comair, Inc., an Ohio corporation
(“Comair”), to the Collateral Agent (the “Slot, Gate and Route Agreement”);
     (e) the Second Lien Aircraft, Spare Engines and Spare Parts Mortgage and
Security Agreement dated as of April 30, 2007 among Delta, Comair, Inc. and the
Collateral Agent (the “Aircraft Mortgage”);
     (f) the Intercreditor Agreement dated as of April 30, 2007 among the Credit
Parties, the Collateral Agent and Goldman Sachs Credit Partners L.P., as
collateral agent for the Second Priority Secured Parties described therein (the
“Intercreditor Agreement”);
     (g) the form of the Uniform Commercial Code financing statement attached
hereto as Exhibit A with respect to the New York Credit Party (the “New York
Financing Statement”);
     (h) the Debtors’ Joint Plan of Reorganization dated April 25, 2007 (the
“Plan of Reorganization”) pursuant to Chapter 11 of the United States Bankruptcy
Code (the “Bankruptcy Code”) as filed with the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”) by Delta; and
     (i) the Order of the Bankruptcy Court dated April 25, 2007 confirming the
Plan of Reorganization pursuant to Section 1129 of the Bankruptcy Code as
entered by the Bankruptcy Court on April 25, 2007 (the “Confirmation Order”).
     The documents listed in items (a) through (f) above are sometimes
hereinafter referred to as the “Credit Documents.” The documents listed in items
(b) through (e) above are sometimes hereinafter referred to as the “Collateral
Documents.”
     We have examined, among other things, originals or copies certified or
otherwise identified to our satisfaction as being true copies of such records,
documents or other instruments as in our judgment are necessary or appropriate
to enable us to render the opinions expressed below. As to factual matters we
have, with your consent, relied upon statements, certificates and other
assurances of

2



--------------------------------------------------------------------------------



 



public officials and of officers and other representatives of the Credit Parties
and upon such other certificates as we have deemed appropriate and upon the
representations and warranties made in or pursuant to the Credit Documents and
the other documents referred to therein, which factual matters have not been
independently established or verified by us.
     Based on the foregoing, and subject to the assumptions and qualifications
set forth below, we are of the opinion that:
     1. Each of the Delaware Credit Parties is a corporation (or limited
liability company, as applicable) validly existing and in good standing under
the laws of the State of Delaware. The New York Credit Party is a corporation
validly existing and in good standing under the laws of the State of New York.
     2. The execution, delivery and performance by each Delaware Credit Party
and the New York Credit Party of each Credit Document to which it is a party are
within its corporate (or limited liability company, as applicable) powers and
have been duly authorized by all necessary corporate (or limited liability
company, as applicable) action. Each Delaware Credit Party and New York Credit
Party has duly executed and delivered each Credit Document to which it is a
party.
     3. The execution, delivery and performance by each Credit Party of each
Credit Document to which it is a party (a) require no action by or in respect
of, or filing with, any governmental body, agency or official under United
States federal or New York State law (other than filings and recordings to
perfect security interests granted, filings required to be made within the
United States Patent and Trademark Office or the United States Copyright Office,
and any action, filing or recording required to be made with the Federal
Aviation Administration), (b) comply with the requirements of the Confirmation
Order and the Plan of Reorganization and (c) do not contravene any provision of
(i) applicable United States federal or New York State law or regulation, the
Delaware General Corporation Law or the Delaware Limited Liability Company Act,
in each case that in our experience is normally applicable to entities engaging
in transactions of the type contemplated by the Credit Documents without regard
to any other activities or business of such entities, (ii) the certificate of
incorporation or by-laws or other constitutive documents of any Delaware Credit
Party or New York Credit Party or (iii) the Confirmation Order or the Plan of
Reorganization.
     4. Each Credit Document constitutes a valid and binding obligation of each
Credit Party party thereto enforceable against such Credit Party in accordance
with its terms.
     5. Each of the Collateral Documents is effective to create, in favor of the
Collateral Agent for the benefit of the First Priority Secured Parties, as
security for the First Priority Obligations, a valid security interest (the
“Security

3



--------------------------------------------------------------------------------



 



Interest”) in the pledgors’ right, title and interest in that portion of the
relevant Collateral (the “New York Collateral”) described therein in which a
security interest may be created pursuant to Article 9 of the Uniform Commercial
Code as in effect in the State of New York on the date hereof (the “UCC”).
     6. To the extent that the filing of a Uniform Commercial Code financing
statement in the State of New York is effective under the UCC to perfect a
security interest in the New York Collateral, the Security Interest in the New
York Collateral of the New York Credit Party will be perfected upon the filing
of a Uniform Commercial Code financing statement in the form of the New York
Financing Statement in the filing office located in the State of New York that
is indicated thereon, except that (a) continuation statements with respect to
the New York Financing Statement must be filed within the period of six months
prior to the expiration of five years from the date of the filing of the New
York Financing Statement and any such continuation statement and (b) additional
filings may be necessary if the New York Credit Party changes its name or its
“location” (as defined in Section 9-307 of the UCC).
     7. The Aircraft Mortgage is effective to create, in favor of the Collateral
Agent for the benefit of the First Priority Secured Parties, as security for the
First Priority Secured Obligations, a security interest in the Collateral in
which it purports to create a security interest, the perfection and rank thereof
being subject to the due filing and recording of the Aircraft Mortgage with the
Federal Aviation Administration in accordance with Title 49 of the United States
Code (the “Transportation Code”).
     8. Assuming that the certificates evidencing the Pledged Equity Interests
(as defined in the Pledge Agreement) and instruments evidencing the pledged
Indebtedness, in each case listed on Schedule I to the Pledge Agreement and in
each case indorsed by an appropriate person in blank or accompanied by
instruments of transfer or assignment in blank duly executed by an appropriate
person, have been delivered on or prior to the date hereof to the Collateral
Agent or the First Lien Collateral Agent, and have been continuously held by
such collateral agent since such delivery, in each case in the State of New
York, (a) the Security Interest in such Pledged Equity Interests and such
pledged Indebtedness is perfected and (b) such collateral agent has, for the
benefit of the Second Priority Secured Parties, control (within the meaning of
Section 8-106 of the UCC) of such Pledged Equity Interests and pledged
Indebtedness.
     9. The New York Financing Statement is in appropriate form for filing in
the filing office located in the State of New York that is indicated thereon.
     10. The Loans to be made on the date hereof and the application of the
proceeds thereof as contemplated by the Credit Agreement do not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.

4



--------------------------------------------------------------------------------



 



     11. None of the Credit Parties is required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     The foregoing opinions are subject to the following qualifications:
     (a) Our opinions in paragraphs 4-8 above are subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.
     (b) We express no opinion as to the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above (including Section 548 of the Bankruptcy Code).
     (c) We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
may limit the rate of interest that such Lender may charge or collect.
     (d) We express no opinion as to provisions in the Credit Documents that
purport to (i) indemnify any Person for its own gross negligence or willful
misconduct or (ii) confer upon any Person the right to require specific
performance or to receive liquidated damages.
     (e) We express no opinion as to provisions in the Credit Documents that
purport to create rights of set-off in favor of participants or that provide for
set-off to be made otherwise than in accordance with applicable laws.
     (f) We express no opinion as to provisions in the Credit Documents that
purport to waive objections to venue, claims that a particular jurisdiction is
an inconvenient forum or the like. We note that the selection of New York State
or United States federal courts sitting in New York City contained in the Credit
Documents as the venue for proceedings relating to the Credit Documents is
subject to the power of such courts to transfer actions pursuant to 28 U.S.C.
Section 1404(a).
     (g) We express no opinion as to whether a United States federal court would
have subject-matter or personal jurisdiction over a controversy arising under
the Credit Documents.
     (h) We express no opinion as to the right, title or interest of any Credit
Party in or to any collateral or the value given therefor.
     (i) Except as expressly set forth in paragraphs 5-8 above, we express no
opinion as to the creation, attachment, perfection or priority of

5



--------------------------------------------------------------------------------



 



any security interest, and we express no opinion as to the accuracy of any
description of any commercial tort claim or any Lien on any commercial tort
claim, whether now existing or arising after the date hereof.
     (j) We note the possible unenforceability in whole or in part of certain
remedial provisions of, and waivers contained in, the Collateral Documents,
although the inclusion of such provisions does not render any of the Collateral
Documents invalid and, subject, to the extent applicable, to Section 9-408(c) of
the UCC, each of the Collateral Documents contains, in our judgment, adequate
remedial provisions for the practical realization of the rights and benefits
afforded thereby. In addition, we note that any foreclosure or other exercise of
remedies by the Collateral Agent or the Administrative Agent may require
additional approvals and consents that have not been obtained from regulators
and from lenders to, and suppliers, customers or other contractual parties of,
the Credit Parties and failure to obtain such approval or consent could result
in a default by, or a breach of agreement or other legal obligations of, the
Credit Parties.
     (k) We express no opinion as to any security interest in proceeds of any
Collateral other than in compliance with, and subject to the limitations set
forth in, Section 9-315 of the UCC. In addition, we express no opinion as to
(i) the effect, if any, of the United States Assignment of Claims Act, as
amended, or any similar state law, rule or regulation, (ii) the creation or
perfection of any security interest in insurance except to the extent such
insurance constitutes proceeds of Collateral, (iii) the perfection of any
security interest in vehicles covered by a certificate of title law of any state
or (iv) any Collateral that constitutes fixtures.
     (l) We express no opinion on the effectiveness of any service of process
made other than in accordance with applicable law.
     (m) We express no opinion as to any matters covering federal aviation law
or any similar state or federal laws, rules or regulations.
     (n) We express no opinion as to the creation, perfection, existence or
enforcement of any security interest in any FAA Slots, Routes, Gate Interests,
Foreign Slots or Supporting Route Facilities, except to the extent that (i) the
creation, perfection, existence or enforcement of such security interest is
governed by the UCC and (ii) such matters are expressly addressed in paragraphs
5 and 6 above.
     (o) We express no opinion as to any security interest in any trademarks,
copyrights, patents or other intellectual property collateral, except to the
extent that (i) the creation, perfection, existence or enforcement of such
security interest is governed by the UCC and (ii) such matters are expressly
addressed in paragraphs 5 and 6 above.

6



--------------------------------------------------------------------------------



 



     (p) We express no opinion as to any contract, agreement, instrument or
undertaking authorized or contemplated by the Confirmation Order or the Plan of
Reorganization other than the Credit Documents as expressly set forth herein.
     We have reviewed the docket of the Clerk of the Bankruptcy Court in the
Cases (the “Docket”). The Confirmation Order has been entered on the Docket, and
as of 8:00 a.m. (New York City time) on the date hereof, no order amending or
motion seeking to amend the Confirmation Order or motion or notice to stay,
reverse, vacate or appeal the Confirmation Order has been entered on the Docket.
     The foregoing opinion is limited to the laws of the State of New York, the
General Corporation Law, the Delaware Limited Liability Company Act and the
federal laws of the United States of America. In expressing the foregoing
opinions, we have as to all matters of aviation law (including the
Transportation Code) relied without independent investigation on the opinion of
Daugherty, Fowler, Peregrin & Haught, P.C., a copy of which has been delivered
to you today, and our opinion is subject in all respects to the assumptions,
qualifications and exceptions contained in such opinion.
     In giving the foregoing opinion, we have assumed, without independent
investigation, that (i) all parties have been duly organized and (other than the
Delaware Credit Parties and the New York Credit Party) are validly existing and
in good standing under the laws of their relevant states of formation, (ii) that
all documents, agreements and instruments have been duly authorized, executed
and delivered by all parties thereto (other than the Delaware Credit Parties and
the New York Credit Party), (iii) that all such parties (other than the Delaware
Credit Parties and the New York Credit Party) had the power and legal right to
execute, deliver and perform all such documents, agreements and instruments,
(iv) the execution, delivery and performance of the Credit Documents by the
parties thereto does not require any action by or in respect of, or filing with,
any governmental body, agency or official (except with respect to the Credit
Parties under New York State or United States federal law), and do not and will
not violate or constitute a default under any provision of applicable law or
regulation (except with respect to the Credit Parties under New York State or
United States federal law, the Delaware General Corporation Law and the Delaware
Limited Liability Company Act that in our experience is normally applicable to
entities engaging in transactions of the type contemplated by the Credit
Documents without regard to any other activities or business of such entities),
or any organizational document of the parties (except for the Delaware Credit
Parties and the New York Credit Party) or any undertaking, judgment, injunction,
order or decree to which any of the parties are a party or by which any of the
parties are bound, (v) that such documents, agreements and instruments are
(other than with respect to the Credit Parties) valid and binding obligations of
such parties enforceable against such parties in accordance with their terms,
(vi) the genuineness of all signatures, (vii) the authenticity of all documents
submitted to

7



--------------------------------------------------------------------------------



 



us as originals, (viii) the conformity with originals of all documents submitted
to us as certified, reproduction or facsimile copies and (ix) the legal
competency of all individuals who executed documents or who purported to act in
connection with matters addressed in the opinions expressed above.
     This opinion is delivered to you by us as special New York counsel to the
Credit Parties, solely in their capacities as Borrower or Guarantor under the
Credit Agreement.
     This opinion is delivered to you in connection with the Credit Agreement.
This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without our prior written consent, except that any Person
that becomes a Lender in accordance with the provisions of the Credit Documents
may rely upon this opinion as if it were specifically addressed and delivered to
such Person on the date hereof. We assume no obligation to advise you or any
other Person or entity of any changes concerning the above, whether or not
deemed material, which may hereafter come or be brought to our attention,
including but not limited to, changes which could result from pending or future
legislation, law or jurisprudence.
Very truly yours,

8



--------------------------------------------------------------------------------



 



EXHIBIT G-1
Schedule A
Other Credit Parties
ASA Holdings, Inc., a Georgia corporation
Comair, Inc., an Ohio corporation
Comair Services, Inc., a Kentucky corporation
Delta AirElite Business Jets, Inc., a Kentucky corporation
Delta Connection Academy, Inc., a Florida corporation
Delta Technology, LLC, a Georgia limited liability company

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
Exhibit A
New York Financing Statement

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
Suite 1400 699 Broad St.
Augusta GA 30901-1453
mailing address:
PO Box 2043
Augusta GA 30903-2043
t 706 724 2622 f 706 722 0219
www.KilpatrickStockton.com

          direct dial 404 815 6159     direct fax 404 541 3192 April 30, 2007  
CBrazell@KilpatrickStockton.com

Goldman Sachs Credit Partners L.P., as
Administrative Agent,
on behalf of itself and the other Lenders
party to the Credit Agreement referred to below

  RE:   Second Lien Term Loan And Guaranty Agreement dated as of April 30, 2007
(the “Credit Agreement”) by and among Delta Air Lines, Inc., the Guarantors
signatory to the Credit Agreement, Goldman Sachs Credit Partners L.P., for
itself, as Lender, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders, and the other Lenders signatory thereto from time to
time.

Ladies and Gentlemen:
             This opinion is furnished pursuant to Section 4.01 of the Credit
Agreement. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings set forth or referred to in the Credit
Agreement.
             We have acted as counsel for Delta Technology, LLC, a Georgia
limited liability company and ASA Holdings, Inc., a Georgia corporation (the
“Opinion Parties”), in connection with the preparation, negotiation, execution
and delivery of the following documents:

  (i)   the Credit Agreement;     (ii)   the Second Lien Pledge Agreement, dated
as of April 30, 2007 (the “Pledge Agreement”);     (iii)   the Second Lien
Security Agreement, dated as of April 30, 2007 (the “Security Agreement”); and  
  (iv)   the Uniform Commercial Code financing statements described on Schedule
1 attached hereto naming each of the Opinion Parties as debtors and the
Collateral

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 2

      Agent as secured party (the “Financing Statements”) to be filed in the
filing office described on Schedule 1 attached hereto (the “Filing Office”).

             The documents listed in clauses (i) through (iii) being hereinafter
referred to collectively as the “Documents”.
             In connection with this opinion, we have examined and relied on
executed originals of the Documents and on the factual matters contained in the
following certificates or Documents relating to each of the Opinion Parties:

  (a)   Certificate of the Secretary or Assistant Secretary, as appropriate, of
each of the Opinion Parties, dated as of the date hereof, respecting (i) the
Articles of Incorporation and Bylaws, or the Articles of Organization and
Operating Agreement, as applicable, of each of the Opinion Parties, and (ii) the
authorizing resolutions adopted by the Board of Directors or Managers (or duly
constituted committee of the Board of Directors or Managers), as applicable, of
each of the Opinion Parties;     (b)   Supporting Certificates of each of the
Opinion Parties dated as of the date hereof, copies of which are attached hereto
as Exhibit A and Exhibit B (the “Supporting Certificates”); and     (c)   The
certificates of good standing/existence of each of the Opinion Parties which are
listed on Schedule 2 attached hereto.

             Whenever any opinion or confirmation of fact set forth in this
opinion letter is qualified by the words “to our knowledge”, “known to us” or
other words of similar meaning, such words mean the current awareness by lawyers
in the Primary Lawyer Group (defined below) of factual matters such lawyers
recognize as being relevant to the opinion or confirmation so qualified.
“Primary Lawyer Group” means Cindy A. Brazell, Candace Fowler and Clinton E.
Dye, III. Except as may be expressly described herein, we have not undertaken
any investigation to determine the existence or absence of facts and no
inference as to our knowledge of the existence or absence of facts should be
drawn from our serving as outside counsel for each of the Opinion Parties.
             As to various factual matters that are material to our opinions set
forth herein, we have relied on the representations and warranties of each of
the Opinion Parties set forth in the Documents and the Supporting Certificates.
We also have relied on certificates of or telephone confirmations from public
officials. We have not independently verified, nor do we assume any
responsibility for, the factual accuracy or completeness of any such
representations, warranties, statements or certificates.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 3
          Moreover, our review of the Documents was conducted, and our opinions
thereon are rendered, only as of the dates of execution, delivery and
effectiveness of the same as indicated hereinabove, and we have not undertaken
any investigation to determine the continued existence or absence of any facts
upon which such Documents or opinions are predicated.
          In rendering this opinion, we have assumed, with your permission and
without independent investigation or inquiry: (1) the genuineness of all
signatures (including those of the Opinion Parties) on, and authenticity of, all
Documents submitted to us as originals and the conformity to original documents
of all Documents submitted to us as copies; (2) that all the parties to the
Documents (including the Opinion Parties) have all requisite power and authority
to enter into and perform their respective obligations under the Documents;
(3) the due authorization, execution and delivery of all Documents by all
parties thereto (including the Opinion Parties), (4) that no agreements and
terms relating to the transaction contemplated by the Documents (the
“Transaction”) exist except those expressed in the Documents; and (5) that the
Documents constitute the binding obligations of the parties thereto (including
the Opinion Parties), and each party thereto (including the Opinion Parties) has
all requisite power and authority to perform its obligations thereunder.
          We also have assumed, with your permission and without independent
investigation or inquiry, the following:
          (1) Each of the Opinion Parties has, before or concurrently with the
execution and delivery of the Security Agreement, rights in the Collateral
covered by the Security Agreement, or the power to transfer rights in such
Collateral to a secured party, including that portion of such Collateral which
constitutes personal property (other than fixtures) of a type (i) in which a
security interest may be granted and perfected under the provisions of Article 9
of the Uniform Commercial Code as in effect in the State of Georgia (the
“State”) on this date (the “UCC”), and (ii) as to which federal law has not
preempted the UCC with respect to the validity, enforceability, or perfection of
security interests therein (such portion of such Collateral as described in
clauses (i) and (ii) of this paragraph being herein collectively called the “UCC
Collateral”);
          (2) The descriptions of the Collateral contained in the Security
Agreement and the Financing Statements reasonably identify such Collateral,
except to the extent that the Collateral is described by reference to the types
of Collateral defined in the UCC (other than commercial tort claims);
          (3) Each of the Opinion Parties is duly organized under the laws of
the State of Georgia, and the Secretary of State of the State of Georgia
maintains a public record showing each of the Opinion Parties to be so
organized;

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 4
          (4) The Financing Statements set forth: (a) the correct mailing
address for each of the Opinion Parties; and (b) the correct legal name and
address of the Agent from which information concerning the security interest to
be perfected thereby may be obtained;
          (5) Each party has acted in good faith and without notice of any
defense against the enforcement of rights created by, or adverse claim to any
property transferred as a part of, the Transaction;
          (6) Each natural person acting on behalf of any party to the
Transaction has sufficient legal competency to carry out such person’s role in
the Transaction;
          (7) Each party will act in accordance with the terms and conditions of
the Documents and in accordance with any requirements of good faith or fairness
under applicable law;
          (8) No discretionary act of the Opinion Parties or on behalf of the
Opinion Parties will be taken after the date of this opinion if such act might
result in a violation of law or breach or default under any agreement, decree,
writ, judgment or court order;
          (9) Each of the Credit Agreement and the Security Agreement to which
each of the Opinion Parties is a party has been duly authorized, executed and
delivered by each of the Opinion Parties, and each of the Credit Agreement and
the Security Agreement to which each of the Opinion Parties is a party
constitutes the legal, valid and binding obligation of each of the Opinion
Parties, enforceable against each of the Opinion Parties in accordance with its
respective terms;
          (10) Each of the Opinion Parties is validly existing and in good
standing under the laws of the State of Georgia. Each of the Opinion Parties has
full corporate power and authority to own its assets as known to us and conduct
the businesses in which it is now engaged as known to us and has full corporate
power and authority to enter into each Document to which it is a party and to
perform its obligations thereunder;
          (11) Each of the Documents to which each of the Opinion Parties is a
party has been duly authorized, executed and delivered by each of the Opinion
Parties;
          (12) There has been no mutual mistake of fact or fraud, undue
influence or duress in connection with the Transaction or the Documents; and
          (13) The Opinion Parties have received value under the Credit
Agreement.
          We have also made such investigations of law as we have deemed
necessary as the basis for the opinions expressed herein.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 5
          Based on the foregoing, and subject to the exceptions and
qualifications set forth below, it is our opinion that:
          1. The execution and delivery by each of the Opinion Parties of the
Documents to which it is a party do not, and if each of the Opinion Parties was
now to perform its respective obligations thereunder such performance would not:
(i) result in any violation of any existing Georgia constitution, statute,
regulation, rule, order or law to which it or its properties are bound; (ii)
violate any judicial or administrative decree, writ, judgment or order in the
State of Georgia to which, to our knowledge, either of the Opinion Parties or
any of its respective properties are subject; or (iii) require the consent or
approval of, or any filing or registration with, any Governmental Authority in
the State of Georgia other than (a) the filing of the Financing Statements,
(b) those which have been obtained, and (c) any consents, approvals or filings
required in connection with the exercise by the Collateral Agent of certain
remedies under the Documents to the extent required pursuant to the terms
thereof.
          2. The Security Agreement is effective under the laws of the State of
Georgia to create a valid security interest in favor of the Collateral Agent,
for the benefit of the Second Priority Secured Parties, in all right, title and
interest of each of the Opinion Parties with respect to the UCC Collateral. Upon
the filing of the Financing Statements in the Filing Office, together with the
payment of any required filing fees, the Collateral Agent’s security interest in
the UCC Collateral will be perfected in that portion of the UCC Collateral as to
which a security interest may be perfected by the filing of a financing
statement under the UCC.
          Our opinions set forth above are subject to the following
qualifications:
          A. Our opinions herein are limited to (i) the laws of the State of
Georgia, (ii) any applicable federal laws of the United States, and
(iii) Article 9 of the UCC as in effect on this date in the State of Georgia. We
note that the Documents purport to be governed by the laws of the State of New
York. In rendering the opinions set forth herein, we have assumed, with your
consent, that the Documents were governed by the internal laws of Georgia
(without giving effect to its conflict of laws rules).
          B. Our opinion is subject to the following additional exceptions,
assumptions and qualifications: (i) we note that the perfection and priority of
the Collateral Agent’s security interest under the Security Agreement in any
proceeds of any of the UCC Collateral covered thereby may be limited under
Section 9-315 of the UCC, and we also note that Section 552 of the U.S.
Bankruptcy Code limits the extent to which property acquired by a debtor after
commencement of a case under the U.S. Bankruptcy Code may be subject to a
security interest arising under a security agreement entered into by the debtor
prior to the commencement of such case; (ii) we express no opinion with respect
to the perfection of the security interests created under the Security Agreement
in such of the Collateral covered thereby which constitutes

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 6
property of a type in which a security interest must be perfected under the UCC
other than by the filing of a UCC financing statement in the State; (iii) we
express no opinion with respect to the perfection of any security interest in
any Collateral consisting of goods that are or are to become fixtures, standing
timber to be cut, farm products, consumer goods, as-extracted collateral, or
goods covered by certificate of title; (iv) we call your attention to the fact
that the perfection of a security interest perfected by the filing of a
financing statement in the State will be terminated (1) pursuant to
Section 9-507(c) of the UCC, as to any property covered thereby which is
acquired by a debtor more than four months after such debtor so changes its name
as to make the financing statement seriously misleading unless an amendment to
the financing statement which renders the financing statement not seriously
misleading is filed before the expiration of such four-month period,
(2) pursuant to Section 9-316 of the UCC, four months after a debtor changes its
location, which, for a “registered organization” (as such term is defined in the
UCC), includes becoming organized under the laws of a state other than its state
of incorporation, and (3) pursuant to Section 9-316, one year after the transfer
of any UCC Collateral by the debtor to a person that thereby becomes a debtor
and is located in another jurisdiction, including without limitation any merger
or consolidation of the debtor into another person, unless such security
interest becomes perfected under the laws of such other jurisdiction prior to
such termination; (v) we express no opinion as to the validity, perfection or
priority of the security interest with respect to any UCC Collateral in the
possession of the Opinion Party on a “sale on approval” basis or a “consignment”
basis; and (vi) we note that, under Section 9-515 of the UCC, in order to
continue the perfection of a secured party’s security interest, a continuation
statement with respect to the financing statement must be filed within the
period of six months prior to the expiration of five years from the date of
filing the financing statement. We call your attention to the fact that any
security interest created under the Security Agreement in any of the Collateral
consisting of accounts, chattel paper or general intangibles may be subject to
the rights, claims or defenses of the account debtor obligated thereon and to
the terms of any applicable agreement between the applicable Opinion Party and
such account debtor.
          C. We have not examined title to, and we express no opinion herein
with respect to each Opinion Party’s title to, any of the property covered by
any of the Documents. Except to the extent expressly stated in paragraph 2
above, we express no opinion herein with respect to the validity,
enforceability, perfection or priority of the Collateral Agent’s Liens under any
of the Documents.
          D. The opinions expressed in paragraph 2 above are subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting the rights of creditors, including the United States Bankruptcy
Code in its entirety. We express no opinion in the paragraph 2 with respect to
the effect of general principles of equity, whether applied by a court of law or
equity, including the following concepts:

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 7

  (i)   principles governing the availability of specific performance,
injunctive relief or other judicial or equitable remedies;     (ii)   principles
affording traditional equitable defenses (e.g., waiver, laches and estoppel);  
  (iii)   good faith and fair dealing;     (iv)   reasonableness;     (v)  
materiality of the breach;     (vi)   impracticality or impossibility of
performance;     (vii)   the effect of obstruction, failure to perform or
otherwise to act in accordance with an agreement by any person other than an
Opinion Party;     (viii)   the effect of Section 1-102(3) of the UCC; and    
(ix)   unconscionability.

          E. We express no opinion herein with respect to subsection (i) in
paragraph 1 above with respect to the Pledge Agreement.
          F. This letter speaks only as of the date hereof and is limited to
present statutes, regulations and administrative and judicial interpretation. We
undertake no responsibility to update or supplement this letter after the date
hereof.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 8
          This letter has been delivered solely for the benefit of the
Administrative Agent and the Lenders pursuant to Section 4.01 of the Credit
Agreement thereto and may not be relied upon by any other person or entity or
for any other purpose without our express written permission; provided that this
opinion may be furnished to bank regulatory authorities or Persons that become
an Agent or Lender in accordance with the provisions of the Loan Documents or as
required by any Governmental Authority or pursuant to the legal process. We
expressly disclaim any duty to update this letter in the future in the event
there are any changes in relevant fact or law that may change or otherwise
affect any of the opinions or confirmations expressed herein.

            Very truly yours,
      By:           Cindy A. Brazell, a Partner             

 



--------------------------------------------------------------------------------



 



Schedule 1
FILING OFFICE

      Name of Debtor   UCC Filing Office
Delta Technology, LLC
  Office of the Clerk of the Superior Court of any county in the State of
Georgia
ASA Holdings, Inc.
  Office of the Clerk of the Superior Court of any county in the State of
Georgia

 



--------------------------------------------------------------------------------



 



Schedule 2
CERTIFICATES OF GOOD STANDING FOR THE OPINION PARTIES

              State of Issuance of Good   Date of Good Standing     Standing
Certificate   Certificate
Delta Technology, LLC
  Georgia   04/16/2007
ASA Holdings, Inc.
  Georgia   04/16/2007

 



--------------------------------------------------------------------------------



 



Exhibit A
SUPPORTING CERTIFICATE
     The undersigned, E. Alan Arnold, in his capacity as Secretary of Delta
Technology, LLC, a Georgia limited liability company (the “Opinion Party”), has
executed this Certificate in connection with the legal opinion (the “Opinion”)
to be rendered by Kilpatrick Stockton LLP pursuant to Section 4.01 of that
certain Second Lien Term Loan And Guaranty Agreement, dated as of April 30,
2007, among Delta Air Lines, Inc., the Guarantors signatory to the Credit
Agreement, Goldman Sachs Credit Partners L.P., for itself, as Lender, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
the other Lenders signatory thereto from time to time (the “Credit Agreement”).
The undersigned authorizes Kilpatrick Stockton LLP to rely on the matters set
forth in this Certificate in rendering the Opinion. This Certificate may not be
relied on by any person other than Kilpatrick Stockton LLP or such Agents, the
Collateral Agent, and their respective counsel, or for any purpose other than
the credit transactions contemplated by the Credit Agreement without the express
prior written consent of the undersigned. Capitalized terms used in this
Certificate shall have the meanings set forth or referred to in the Opinion
unless otherwise defined herein.
     Whenever any statement herein with reference to the existence or absence of
any facts is indicated to be based on the undersigned’s knowledge or awareness,
it is intended to signify that such indication is to the best of his present
knowledge obtained during the general and ordinary course of exercising his
duties as Secretary of the Opinion Party. The undersigned has not undertaken any
independent investigation to determine the existence or absence of such facts
and no inference as to his knowledge of the existence or absence of such facts
should be imputed to him or drawn from his serving as Secretary of the Opinion
Party.
     The undersigned knows of no reason why he, Kilpatrick Stockton LLP, the
Lenders, and the Administrative Agent are not justified in relying on the
representations and warranties given on the Closing Date by the Opinion Party in
the Credit Agreement or any other Document and the certificates of the various
officers of the Opinion Party furnished on the Closing Date in connection
therewith, and the undersigned authorizes Kilpatrick Stockton LLP to rely
thereon.
     Subject to the foregoing, the undersigned, in his representative capacity
as Secretary of the Opinion Party, hereby certifies, that:
          1. The undersigned is familiar with the Transaction and other factual
matters described in the Opinion, and has made such investigations and
inquiries, including, without limitation, of personnel and employees of the
Opinion Party having familiarity with the Transaction and such factual matters,
as the undersigned deemed appropriate to enable the undersigned to execute and
deliver this Certificate.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 2
          2. The Opinion Party has at all material times had a registered Agent
and office in the state of its incorporation and has notified the Secretary of
State of such state of any change in its registered Agent or registered office
or any resignation of its registered Agent or any discontinuation of its
registered office, and the Opinion Party has not received any notice from such
Secretary of State of any determination that any grounds exist for
administratively dissolving the Opinion Party, and the Opinion Party has
received notice of the commencement of any proceeding to judicially dissolve the
Opinion Party, and neither the managers nor the members of the Opinion Party
have taken any action with respect to the dissolution of the Opinion Party, and
the Opinion Party has not filed any notice of intent to dissolve with such
state.
          3. Neither the execution or delivery by the Opinion Party of, nor
performance by the Opinion Party of its obligations under, the Documents
(a) does or will conflict with, violate or constitute a breach of (i) the
Articles of Organization or Operating Agreement of the Opinion Party, (ii) any
laws, rules or regulations applicable to the Opinion Party, (iii) any contract
or other agreement to which the Opinion Party is a party or by which any of its
properties is bound, (iv) any judgment, writ, determination, order, decree or
arbitral award to which the Opinion Party is a party or by which the Opinion
Party or any of its properties is bound, (b) requires the consent of, notice to,
license from or filing with any governmental authority which has not been duly
obtained or made on or prior to the date hereof (other than such filings as may
be necessary in order to perfect any of the Liens of the Collateral Agent or the
Agents under the Documents), or (c) does or will result in the creation or
imposition of any lien, pledge, charge or encumbrance of any nature upon or with
respect to any of the properties of the Opinion Party (other than any Liens of
the Collateral Agent and the Agents under the Documents).
          4. There is no material litigation or other proceeding against the
Opinion Party or any of its properties which is pending or overtly threatened by
written communication to the Opinion Party.
          5. The undersigned has reviewed the Opinion and, with respect to the
factual statements and assumptions set forth in the Opinion, hereby certifies
that (i) each factual statement or assumption contained therein relating to the
Opinion Party is, to the best of the undersigned’s knowledge, true and correct
and does not fail to state a material fact the omission of which makes the
statement or assumption as it appears incomplete or misleading, and (ii) with
respect to factual statements or assumptions contained therein which relate to
parties to the Transaction discussed therein other than the Opinion Party, while
the undersigned expressly disclaims any certification hereby as to the truth,
correctness or completeness of such other statements or assumptions, based on
the undersigned’s participation in the Transaction, the undersigned does not
have actual knowledge that the statements or assumptions contained

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 3
therein relating to parties other than the Opinion Party are untrue, incorrect
or incomplete so as to be misleading.
          6. The Opinion Party is a limited liability company in good standing
under the laws of the State of Georgia.
          7. There are no proceedings, pending or threatened, against the
Opinion Party which call into question the validity or enforceability of any
Document or any document delivered in connection therewith, or any action to be
taken in connection with the transactions contemplated thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 4
     IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this
30th day of April, 2007.

                  By:           Name:   E. Alan Arnold        Title:  
Secretary     

 



--------------------------------------------------------------------------------



 



Exhibit B
SUPPORTING CERTIFICATE
     The undersigned, Alan T. Rosselot, in his capacity as Assistant Secretary
of ASA Holdings, Inc., a Georgia corporation (the “Opinion Party”), has executed
this Certificate in connection with the legal opinion (the “Opinion”) to be
rendered by Kilpatrick Stockton LLP pursuant to Section 4.01 of that certain
Second Lien Term Loan And Guaranty Agreement, dated as of April 30, 2007, among
Delta Air Lines, Inc., the Guarantors signatory to the Credit Agreement, Goldman
Sachs Credit Partners L.P., for itself, as Lender, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders, and the other Lenders
signatory thereto from time to time (the “Credit Agreement”). The undersigned
authorizes Kilpatrick Stockton LLP to rely on the matters set forth in this
Certificate in rendering the Opinion. This Certificate may not be relied on by
any person other than Kilpatrick Stockton LLP or such Agents, the Collateral
Agent, and their respective counsel, or for any purpose other than the credit
transactions contemplated by the Credit Agreement without the express prior
written consent of the undersigned. Capitalized terms used in this Certificate
shall have the meanings set forth or referred to in the Opinion unless otherwise
defined herein.
     Whenever any statement herein with reference to the existence or absence of
any facts is indicated to be based on the undersigned’s knowledge or awareness,
it is intended to signify that such indication is to the best of his present
knowledge obtained during the general and ordinary course of exercising his
duties as Assistant Secretary of the Opinion Party. The undersigned has not
undertaken any independent investigation to determine the existence or absence
of such facts and no inference as to his knowledge of the existence or absence
of such facts should be imputed to him or drawn from his serving as Assistant
Secretary of the Opinion Party.
     The undersigned knows of no reason why he, Kilpatrick Stockton LLP, the
Lenders, and the Administrative Agent are not justified in relying on the
representations and warranties given on the Closing Date by the Opinion Party in
the Credit Agreement or any other Document and the certificates of the various
officers of the Opinion Party furnished on the Closing Date in connection
therewith, and the undersigned authorizes Kilpatrick Stockton LLP to rely
thereon.
     Subject to the foregoing, the undersigned, in his representative capacity
as Assistant Secretary of the Opinion Party, hereby certifies, that:
          1. The undersigned is familiar with the Transaction and other factual
matters described in the Opinion, and has made such investigations and
inquiries, including, without limitation, of personnel and employees of the
Opinion Party having familiarity with the Transaction and such factual matters,
as the undersigned deemed appropriate to enable the undersigned to execute and
deliver this Certificate.

 



--------------------------------------------------------------------------------



 



                    
Page 2
          2. The Opinion Party has at all material times had a registered Agent
and office in the state of its incorporation and has notified the Secretary of
State of such state of any change in its registered Agent or registered office
or any resignation of its registered Agent or any discontinuation of its
registered office, and the Opinion Party has not received any notice from such
Secretary of State of any determination that any grounds exist for
administratively dissolving the Opinion Party, and the Opinion Party has
received notice of the commencement of any proceeding to judicially dissolve the
Opinion Party, and neither the board of directors nor the shareholders of the
Opinion Party have taken any action with respect to the dissolution of the
Opinion Party, and the Opinion Party has not filed any notice of intent to
dissolve with such state.
          3. Neither the execution or delivery by the Opinion Party of, nor
performance by the Opinion Party of its obligations under, the Documents
(a) does or will conflict with, violate or constitute a breach of (i) Articles
of Incorporation or the Bylaws of the Opinion Party, (ii) any laws, rules or
regulations applicable to the Opinion Party, (iii) any contract or other
agreement to which the Opinion Party is a party or by which any of its
properties is bound, (iv) any judgment, writ, determination, order, decree or
arbitral award to which the Opinion Party is a party or by which the Opinion
Party or any of its properties is bound, (b) requires the consent of, notice to,
license from or filing with any governmental authority which has not been duly
obtained or made on or prior to the date hereof (other than such filings as may
be necessary in order to perfect any of the Liens of the Collateral Agent or the
Agents under the Documents), or (c) does or will result in the creation or
imposition of any lien, pledge, charge or encumbrance of any nature upon or with
respect to any of the properties of the Opinion Party (other than any Liens of
the Collateral Agent and the Agents under the Documents).
          4. There is no material litigation or other proceeding against the
Opinion Party or any of its properties which is pending or overtly threatened by
written communication to the Opinion Party.
          5. The undersigned has reviewed the Opinion and, with respect to the
factual statements and assumptions set forth in the Opinion, hereby certifies
that (i) each factual statement or assumption contained therein relating to the
Opinion Party is, to the best of the undersigned’s knowledge, true and correct
and does not fail to state a material fact the omission of which makes the
statement or assumption as it appears incomplete or misleading, and (ii) with
respect to factual statements or assumptions contained therein which relate to
parties to the Transaction discussed therein other than the Opinion Party, while
the undersigned expressly disclaims any certification hereby as to the truth,
correctness or completeness of such other statements or assumptions, based on
the undersigned’s participation in the Transaction, the undersigned does not
have actual knowledge that the statements or assumptions contained

 



--------------------------------------------------------------------------------



 



                    
Page 3
therein relating to parties other than the Opinion Party are untrue, incorrect
or incomplete so as to be misleading.
          6. The Opinion Party is a corporation in good standing under the laws
of the State of Georgia.
          7. There are no proceedings, pending or threatened, against the
Opinion Party which call into question the validity or enforceability of any
Document or any document delivered in connection therewith, or any action to be
taken in connection with the transactions contemplated thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



                    
Page 4
     IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this
30th day of April, 2007.

                  By:           Name:   Alan T. Rosselot        Title:  
Assistant Secretary     

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2

          Suite 2800 1100 Peachtree St.
Atlanta GA 30309-4530
t 404 815 6500 f 404 815 6555
www.KilpatrickStockton.com           direct dial 404 815 6159     direct fax 404
541 3192 April 30, 2007   CBrazell@KilpatrickStockton.com

Goldman Sachs Credit Partners L.P., as
Administrative Agent,
on behalf of itself and the other Lenders
party to the Credit Agreement referred to below
Ladies and Gentlemen:
     We have acted as special counsel in the State of Georgia (the “State”) to
DELTA AIR LINES, INC., a Delaware corporation, as a debtor and
debtor-in-possession under Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq. (the “Borrower”), in connection with the Security Deed and the Fixture
Financing Statement being executed and delivered pursuant to the consummation of
the loan transactions (the “Loan Transactions”) contemplated by the Second Lien
Term Loan and Guaranty Agreement dated as of April 30, 2007 (the “Credit
Agreement”) by and among the Borrower, the Guarantors signatory to the Credit
Agreement, Goldman Sachs Credit Partners L.P. (in its individual capacity,
“GSCP”), for itself, as Lender, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”), and the other
Lenders signatory thereto from time to time, with respect to certain property of
Borrower located in Fulton County, Georgia (the “County”). All capitalized terms
(not otherwise defined herein or in Schedule A, attached hereto and by this
reference incorporated herein) shall have the meanings ascribed to them in the
Credit Agreement.
     Borrower has requested that we deliver the legal opinions (the “Opinions”)
contained in this letter (the “Opinion Letter”) to you, and we understand the
Opinion Recipient will rely on this Opinion Letter.
          In so acting as special counsel, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of the documents set
forth below. Except as otherwise noted, all of the following documents are dated
as of the date hereof.
               A. The Credit Agreement.
               B. The Second Lien Deed to Secure Debt, Assignment of Leases and
Rents and Security Agreement, made by Borrower to Administrative Agent (the
“Security

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 2
Deed”), securing the Secured Obligations and encumbering certain property of
Borrower more particularly described therein.
               C. The Uniform Commercial Code Financing Statement naming
Borrower, as debtor, and Administrative Agent, as secured party, concerning the
Georgia Personal Property (the “Personalty Financing Statement”).
               D. The Uniform Commercial Code Financing Statement naming
Borrower, as debtor, and Administrative Agent, as secured party, concerning the
Georgia Fixtures, to be filed in Fulton County, Georgia (the “Fixture Financing
Statement”).
The documents listed as items A through D, above, are sometimes collectively
referred to herein as the “Loan Documents”; the documents listed as items C and
D, above, are sometimes collectively referred to herein as the “Financing
Statements”; and the Loan Documents excluding the Security Deed and the Fixture
Financing Statement, together with any and all other agreements, instruments,
and documents executed or delivered in connection with the Loan Transactions,
are sometimes collectively referred to herein as the “Other Transaction
Documents”.
          We have also examined such documents and other instruments and such
certificates or comparable documents of public officials as we have deemed
relevant and necessary as a basis for the Opinions hereinafter set forth,
including, without limitation, the following certificates:
          I. Certificate of formation, good standing and legal existence of
Borrower issued by the Secretary of State of the State of Delaware dated
April 18, 2007 (the “Borrower Delaware Certificate”);
          II. Certificate of Existence of the Borrower issued by the Secretary
of State of the State dated April 16, 2007 (the “Borrower Georgia Certificate”).
          Whenever any opinion or confirmation of fact set forth in this Opinion
Letter is qualified by the words “to our knowledge,” “known to us,” or other
words of similar meaning, the quoted words mean the current awareness by lawyers
in the primary lawyer group of factual matters such lawyers recognize as being
relevant to the Opinion or confirmation so qualified. “Primary lawyer group”
means the lawyer who signs this Opinion Letter and, solely as to information
relevant to an Opinion or confirmation issue, and lawyer in this law firm who is
primarily responsible for providing the response concerning the particular
issue.
ASSUMPTIONS
          In reaching the opinions set forth below, we have assumed, with your
permission, and without independent investigation, that:

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 3
          (i) Each of the parties to the Security Deed, the Fixture Financing
Statement and the Other Transaction Documents has the power and authority to
execute, deliver and perform its obligations under each of the Security Deed,
Fixture Financing Statement and Other Transaction Documents to which it is a
party, and each of the parties has duly authorized the execution, delivery and
performance of, and has validly executed and delivered, each such instrument,
document, and agreement required to be executed in connection with the Loan
Transactions to which such party is a signatory. Without limiting the generality
of the foregoing, all approvals of the United States Bankruptcy Court for the
Southern District of New York in Borrower’s Chapter 11 Case No. 05-17923
(ASH) which are necessary for the execution, delivery and performance of the
Loan Documents by Borrower have been duly obtained. Where appropriate, execution
of the Security Deed, the Fixture Financing Statement and the Other Transaction
Documents has been duly and properly witnessed, notarized or acknowledged. Each
party’s obligations set forth in the Other Transaction Documents are such
party’s legal, valid and binding obligations and such obligations are
enforceable in accordance with their respective terms.
          (ii) Each of the Other Transaction Documents is, and all of the
obligations created thereunder are, under all applicable laws, legal, valid and
binding on the each of the parties thereto, and enforceable against each of the
parties thereto in accordance with their respective terms.
          (iii) Each natural person executing the Security Deed, the Fixture
Financing Statement or the Other Transaction Documents is legally competent to
do so and has sufficient legal competency to carry out such person’s role in the
Loan Transactions.
          (iv) All signatures on the Security Deed, the Fixture Financing
Statement and the Other Transaction Documents are genuine.
          (v) All Loan Documents and other documents submitted to us as
originals are authentic; all Loan Documents and other documents submitted to us
as certified or photostatic copies conform to the original document; all
documents submitted to us for review are accurate and complete; and all public
records reviewed are accurate and complete.
          (vi) The terms and conditions of the Loan Transactions as reflected in
the Loan Documents have not been amended, modified or supplemented by any other
agreement or understanding of the parties or waiver of any of the material
provisions of the Loan Documents, and there is no understanding or agreement not
embodied in the Loan Documents between or among parties to the Loan Transactions
that would modify any term of any of the Loan Documents or any right or
obligation of a party.
          (vii) Borrower has, before or concurrently with the execution,
delivery and recordation in the Recording Office of the Security Deed,
sufficient rights in the Georgia Real

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 4
Property conveyed by the Security Deed to convey security title to the Georgia
Real Property to Grantee and to create the liens, security title and security
interest in the Georgia Real Property purported to be created by the Security
Deed. Borrower has, before or concurrently with the execution, delivery and
recordation in the Recording Office of the Security Deed, sufficient rights in
the Georgia Personal Property covered by the Security Deed for the security
interest of Lender to attach thereto, and to create the security interest in the
Georgia Personal Property purported to be created by the Security Deed.
          (viii) Borrower is a corporation duly organized and validly existing
under the laws of the State of Delaware, and has the power and authority under
the laws of the State of Delaware, and under Borrower’s Articles of
Incorporation and By-Laws, to own the Property and to carry on its business as
currently conducted; and Borrower maintains a public record showing Borrower to
be so organized.
          (ix) The Financing Statements set forth the correct organization
number for Borrower and mailing address for which information concerning the
security interest to be perfected thereby may be obtained.
          (x) The Borrower Delaware Certificate sets forth the correct legal
name of Borrower, and there has been no change in the status of Borrower since
the date of issuance of the Borrower Delaware Certificate which would be
reflected in a current certificate of formation, good standing and legal
existence certificate of Borrower issued by the Secretary of State for the State
of Delaware.
          (xi) GSCP (in its capacity as a Lender and in its capacity as the
Administrative Agent), and each of the Lenders in the Loan Transactions, have
acted in good faith and without notice of any defense against enforcement of
rights created by, or adverse claim to any property transferred as part of, the
Loan Transactions, and each party to the Loan Transactions (other than Borrower
with respect to the State Laws to the extent applicable to the Security Deed)
has complied with all laws applicable to it that affect the Loan Transactions.
          (xii) The Loan Transactions comply with any test required by law of
good faith or fairness, and each party will act in accordance with the terms and
conditions of the Loan Documents.
          (xiii) Each State Law for which this firm is deemed to be responsible
is published or accessible and generally available to lawyers practicing in
Georgia.
          (xiv) No discretionary act of Borrower or any Guarantor or on behalf
of Borrower or any Guarantor will be taken after the date of the Loan
Transactions if such act might result in a violation of law or breach or default
under any agreement, decree, writ, judgment or court order to which Borrower or
such Guarantor is a party or is subject.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 5
          (xv) Any Other Transaction Document to which Borrower or any Guarantor
is a party or by which Borrower or any Guarantor is bound will be enforced as
written.
          (xvi) With respect to the Loan Transactions and the Loan Documents,
there has been no mutual mistake of fact and there exists no fraud or duress.
          (xvii) No issue of unconstitutionality or invalidity of a relevant
State Law exists unless a reported case has so held.
          (xviii) The description of the Property is accurate and is sufficient
under the State Laws to create a binding contractual obligation; and such
description of the Property will appear in and be incorporated into each of the
Security Deed and the Financing Statements.
          (xix) One original of the Security Deed will have been duly and
properly filed and recorded in the Recording Office, and all necessary taxes
(including, without limitation, the correct amount, if any, of Intangible
Recording Tax as required under O.C.G.A. Section 48-6-61) and fees due upon
filing or recording of the aforementioned Security Deed shall have been paid.
          (xx) The Fixture Financing Statement will have been duly and properly
filed and recorded in the Recording Office, and all necessary taxes and fees due
upon filing or recording of the Fixture Financing Statement shall have been
paid. Lender will timely and properly file all necessary continuation statements
with regard thereto.
          (xxi) The Personalty Financing Statement will have been duly and
properly filed and recorded in each location required from time to time under
applicable law, and all necessary taxes and fees due upon filing or recording of
the Personalty Financing Statement shall have been paid. Lender will timely and
properly file all necessary continuation statements with regard thereto.
          (xxii) Borrower’s conveyance, grant, assignment, pledge and
hypothecation of liens, encumbrances, security title and security interests
upon, in and to the Property described in the Security Deed to secure, and as
collateral for, the Loans from Lenders to Borrower and the Guarantors are
supported by adequate and fair consideration and do not constitute a fraudulent
conveyance by Borrower.
          (xxiii) GSCP, in its capacity as Administrative Agent, is not a
“fiduciary” within the meaning of O.C.G.A. Section 7-1-242.
          (xxiv) For purposes of the last sentence of Section 8(a)(ii) of the
Security Deed, we have assumed that the reference to “Grantee, or its designee”
means only GSCP or a party placing a bid on behalf of GSCP at a foreclosure
sale.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 6
          (xxv) Neither GSCP nor any entity that controls or is under common
control with GSCP owns or controls a bank, bank holding company or thrift, or,
if the foregoing statement is not accurate, then GSCP has complied with the
registration requirements of O.C.G.A. § 7-1-593.
          (xxvi) A portion of the Secured Obligations shall have been disbursed
upon execution and delivery of the Loan Documents by the parties thereto.
OPINIONS
     Based on the foregoing, subject to the assumptions, qualifications,
exceptions and disclaimers stated herein, we are of the opinion that:
     1. Borrower is authorized to transact business as a foreign corporation in
the State. The foregoing statement is based solely upon the issuance of the
Georgia Borrower Certificate and is limited in meaning to the wording of the
Georgia Borrower Certificate.
     2. The Security Deed contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
practical realization against the Georgia Real Property of the benefits of the
Georgia Real Property, including realization by exercise of the power of sale
contained therein.
     3. The Security Deed is in proper form for recording under the applicable
State Laws, and the Security Deed is, under the State Laws, a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms. The Security Deed, upon due recordation in the Recording Office, will
create the liens, security title and security interest the Security Deed
purports to create in the Georgia Real Property as security for the payment of
the Secured Obligations.
     4. The recording of the Security Deed and the Fixture Financing Statement
in the Recording Office are the only recordings or filings necessary to publish
notice of the rights of the parties thereto, to convey the security title to the
Georgia Real Property to Grantee, and to perfect the security interests in the
Georgia UCC Collateral consisting of Georgia Fixtures created pursuant thereto.
     5. The Fixture Financing Statement is in form acceptable for filing and
recording. Upon the due and proper filing, indexing and recordation of the
Fixture Financing Statement in the Recording Office and payment of the filing
and recording fees required by State Laws, the security interest in the Georgia
UCC Collateral consisting of Georgia Fixtures will be perfected. We note that
the State UCC requires the periodic filing of continuation statements not more
than six (6) months prior to expiration of the five (5) year period after the
original filing, and not later than the expiration of said five (5) year period,
in order to maintain the perfection and priority of

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 7
the security interests in the Georgia UCC Collateral consisting of Georgia
Fixtures and to maintain the Fixture Financing Statement in effect.
     6. Pursuant to O.C.G.A. Section 11-9-307(e), Borrower, which is organized
under the laws of Delaware, is “located” in the State of Delaware for purposes
of the State UCC. In accordance with O.C.G.A. Section 11-9-301(1), while
Borrower is “located” in the State of Delaware, the laws of the State of
Delaware govern the perfection, the effect of perfection or non-perfection and
the priority of a security interest in the Georgia Personal Property (excluding
the Georgia Fixtures). Therefore, under State Laws, the laws of the State of
Delaware would determine the appropriate filing office, content and
effectiveness of the Personalty Financing Statement.
     7. Under the State Laws, and subject to and upon confirmation of the
exercise of the power of sale in accordance with the provisions of O.C.G.A.
Section 44-14-161, the exercise of the power of sale under the Security Deed
will not in any manner restrict, affect or impair the obligations of the
Borrower with respect to the Secured Obligations or the rights and remedies of
“Grantee” under the Security Deed with respect to the foreclosure or enforcement
in the State of any other security interests or liens securing the Secured
Obligations to the extent that a deficiency remains unpaid after application of
the proceeds of such exercise of the power of sale in accordance with the State
Laws.
     8. No state or local taxes, fees or other charges, including recording,
filing, privilege, documentary stamp, intangibles or other taxes must be paid in
connection with the execution, delivery, recordation or enforcement of the
Security Deed, except for nominal recording fees and the Georgia Intangible
Recording Tax pursuant to O.C.G.A. Section 48-6-61 payable upon the recordation
of the Security Deed, if the Security Deed secures a “long term note secured by
real estate.” Section 560-11-8-.03(3) of the State Revenue Rules defines a “long
term note” as any “note representing credits secured by real estate by means of
... deed to secure debt, ... or any other form of security instrument, when any
part of the principal of the note falls due more than three years from the date
of the note or from the date of any instrument executed to secure the note and
conveying or creating a lien or encumbrance on real estate for such purpose.”
Under O.C.G.A. Section 48-6-61, there is imposed an intangible recording tax
(the “Intangible Recording Tax”) at the rate of $1.50 for each $500.00 or
fraction thereof of the face amount “of the note secured by the recording of the
security instrument,” which is payable to the collecting officer of the County
at the time the Security Deed is filed for record in the Recording Office.
O.C.G.A. Section 48-6-61 states that the “maximum amount of any intangible
recording tax payable . . . with respect to any single note shall be
$25,000.00.” Section 560-11-8-.02 of the State Revenue Rules, however, provides
that the maximum amount of Intangible Recording Tax on a single security
instrument is $25,000.00. Because the Maturity Date of the Secured Obligations
(including any extension and renewal options which may be exercised by the
Borrower) is April 30, 2014, based upon O.C.G.A. Sections 48-6-60(4) and
48-6-61, it is our opinion that Intangible Recording Tax must be paid upon
recordation of each Security Deed

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 8
unless an exemption from the Intangible Recording Tax applies.
Section 560-11-8-.14 of the State Revenue Rules provides that “any . . . deed to
secure debt . . . is not subject to intangible recording tax where . . . the
instrument is recorded pursuant to a plan of reorganization confirmed under
Chapter 11 of the U.S. Code and where the instrument is accompanied by
documentation verifying confirmation of the plan of reorganization.” So long as
the Security Deed is recorded together with a certified copy of the confirmation
order verifying confirmation of the plan of reorganization confirmed under
Chapter 11 of the U.S. Code, it is our opinion that the Security Deed is exempt
from the Intangible Recording Tax and that no Intangible Recording Tax must be
paid upon recordation of the Security Deed.
     9. Under the State Laws, a foreign corporation is not required solely as a
lender making loans or extending credit secured by real property in the State of
Georgia to procure a certificate of authority to transact business or otherwise
qualify to do business in the State. As such, neither the Grantee under the
Security Deed, GSCP nor any of the Lenders shall, solely by reason of the
execution, delivery and performance of the obligations of Borrower and Lenders
under the Loan Documents (and the filing or recordation of the Security Deed or
the Fixture Financing Statement), (a) be required to qualify to do business in
the State of Georgia or to comply with the requirements of any foreign
registration or qualification statue of the State, (b) be subject to taxation by
the State, or any political subdivision of the State (except for the Intangible
Recording Tax and State income taxes), (c) be required to make any filing with
any court or other judicial administrative body in or of the State preceding
enforcement in order to carry out any of the transactions contemplated by the
Loan Documents or to avail itself of any remedies provided by the Security Deed,
or (d) be required to file any designation for service of process or file any
reports or comply with any statutory or regulatory requirements applicable only
to financial institutions chartered or qualified or required to be chartered or
qualified to do business in the State. We express no opinion with respect to the
foregoing matters addressed in this Opinion, however, in the event that: (i) any
Lender or any affiliate of any Lender acquires title, directly or indirectly, to
all or any part of the Property by foreclosure, deed in lieu of foreclosure,
exercise of any power of sale or otherwise; or (ii) any Lender or any affiliate
of any Lender takes possession of, or otherwise operates, directly or
indirectly, all or any part of the Property.
     10. The Loan Documents do not violate any code, order, law or regulation of
the State, or, to our knowledge, any code, order, law or regulation of any
county, municipal agency, body or tribunal or any public benefit corporation, or
other government or quasi-governmental authority, including without limitation,
any provision thereof regulating or restricting the amounts payable as interest,
principal or otherwise to the Lenders or the Borrower, as the case may be,
further including, without limitation, the Usury Laws and any provisions thereof
regulating or restricting amounts payable as Interest Charges.
     11. Subject to and upon confirmation of the exercise of the power of sale
in accordance with the provisions of O.C.G.A. Section 44-14-161, there is no
“single action” rule in

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 9
the State whereby a lender must exercise all its remedies against all parties
responsible for indebtedness or all collateral securing such indebtedness in a
single proceeding.
QUALIFICATIONS, EXCEPTIONS AND DISCLAIMERS
          In addition to the assumptions set forth above, the opinions set forth
above are also subject to the following qualifications, exceptions and
disclaimers:
          (a) We express no opinion with respect to the status of title to any
of the Property, either expressly, by implication (for example, that
enforceability of a remedy may be dependent upon the title to or ownership of
the Property or any part thereof) or otherwise.
          (b) We express no opinion with respect to the relative priority of the
liens, assignments, pledges, hypothecations, security titles or security
interests created by the Security Deed or the Financing Statements.
          (c) Other than respect to our Opinion regarding Usury Laws set forth
in Opinion 10, we express no opinion with regard to any of the Loan Documents or
any of the Other Transaction Documents, other than the Security Deed and the
Fixture Financing Statement. Furthermore, we express no opinion with respect to
other matters affecting Borrower, any property other than the Property, or any
matters of law affecting the Loan Transactions other than as expressly set forth
in this Opinion Letter.
          (d) The enforceability Opinion set forth above in Opinion 3 is subject
to the qualification that certain provisions of the Security Deed may not be
enforceable; nevertheless, such unenforceability will not render the Security
Deed invalid as a whole or preclude: (A) the judicial enforcement of the
obligation of the Borrower to repay the principal, together with interest
thereon, as provided in the Credit Agreement, as limited by the qualifications
in paragraph (g) below to the usury Opinion set forth above in Opinion 10, and
subject to the obligation to confirm an exercise of power of sale pursuant to
O.C.G.A. Section 44-14-161 as a prerequisite to the collection of any deficiency
judgment; (B) the acceleration of the obligation of Borrower to repay such
principal, together with such interest, upon a material default by Borrower in
the payment of such principal or interest; and (C) the non-judicial foreclosure
of the security title to the Georgia Real Property by exercise of power of sale
pursuant to the Security Deed in accordance with State Law upon maturity of the
indebtedness evidenced by the Credit Agreement or upon acceleration pursuant to
clause (B), above.
          (e) The Opinion set forth above in Opinion 9 is based upon the
assumption that Lenders do not maintain offices in the State, do not own
property in the State and do not otherwise transact business, directly or
indirectly, in the State. Moreover, we express no opinion as to whether Lenders
must register as a foreign entity or qualify to do business in the State: (A)

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 10
as a result of the particular legal or regulatory status of any Lender or the
compliance or non-compliance by any Lender with any laws or regulations
applicable to it on account of its particular legal or regulatory status; (B) in
the event any Lender or any affiliate thereof acquires title, directly or
indirectly, to all or any part of the Property by foreclosure, deed in lieu of
foreclosure, exercise of power of sale or otherwise (except to the extent
O.C.G.A. § 14-2-1501(b)(9) provides that “[o]wning, without more, real or
personal property” does not constitute transacting business within the meaning
of O.C.G.A. § 14-2-1501(a)); (C) in the event any Lender or any affiliate
thereof takes possession of or operates, directly or indirectly, all or any part
of the Property, or any other property located in the State; (D) in the event
that any Lender, directly or indirectly, now or hereafter conducts any business
in the State; or (E) in the event that any Lender is or were to become an “alien
corporation,” in which event compliance with O.C.G.A. Section 16-14-15 is or
would be required. Pursuant to O.C.G.A. Section 16-14-3(1), the term “alien
corporation” means a corporate organization organized under laws other than the
laws of the United States or the laws of any state of the United States.
          (f) No opinions are expressed with respect to perfection of
(A) possessory security interests in any of the Property; (B) security interests
in chattel paper, negotiable documents, instruments or investment property or
securities which are a part of the Property; and (C) security interests in any
Georgia Personal Property and Georgia Fixtures which cannot be perfected by
filing the Fixture Financing Statement.
          (g) No opinion is expressed with respect to the compliance with the
Usury Laws of any provisions in the Security Deed: (A) that purport to permit
Interest Charges, however denominated and regardless of whether or not
denominated as interest, to be charged, paid, collected or contracted for at a
rate in excess of five percent (5%) per month if and to the extent a violation
of O.C.G.A. Section 7-4-18 results (whether due to prepayment, acceleration,
redemption, cancellation, termination or otherwise); or (B) that purport to
permit interest to be charged or paid on interest if and to the extent such
provisions result in a violation of O.C.G.A. Section 7-4-17. No opinion is
expressed with respect to the enforceability or collectability of any payment
required to be paid under the Security Deed which is determined to be a penalty
or unreasonable.
          (h) Each of the Opinions herein contained covers only those matters
both essential to the conclusion stated by the Opinion and, based upon
prevailing norms and expectations found among experienced legal practitioners in
the State, reasonable in the circumstances. Other matters are not included in
any Opinion by implication. The following matters, including their effects and
the effects of noncompliance, are not covered by implication or otherwise in any
Opinion, unless coverage is specifically addressed in this opinion letter:
(A) other than to the extent of the Opinions set forth in Opinion 10, county,
municipal or other similar laws, ordinances or regulations of local
jurisdictions (other than those of the State); (B) antitrust and unfair
competition law; (C) securities law; (D) fiduciary obligations; (E) pension and
employee benefit law, e.g., ERISA; (F) Regulations G, T, U and X of the Board of

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 11
Governors of the Federal Reserve System; (G) fraudulent transfer law;
(H) environmental law; (I) zoning, land use, subdivision and other development
laws; (J) bulk transfer law; (K) tax law; (L) patent, copyright, trademark and
other intellectual property law; (M) racketeering law, e.g., RICO; (N) criminal
statutes of general application, e.g., mail fraud and wire fraud; (O) health and
safety law; (P) labor law; (Q) laws concerning national or local emergency; and
(R) laws concerning access by the disabled and building codes.
          (i) The Opinions set forth in this Opinion Letter are subject in all
respects to the following exceptions:
               (A) The effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights and remedies of
creditors. This exception includes, without limitation, the effect of the
Federal Bankruptcy Code in its entirety, including matters of contract
rejection, fraudulent conveyance and obligation, turn-over, preference,
equitable subordination, automatic stay, conversion of a nonrecourse obligation
into a recourse obligation, and substantive consolidation. This exception also
includes, without limitation, State Laws regarding fraudulent transfers,
obligations, and conveyances, including O.C.G.A. Sections 18-2-20 through
18-2-59, and State Laws regarding receiverships.
               (B) The effect of general principles of equity, whether applied
by a court of law or equity. This exception includes the following concepts:
(1) principles governing the availability of specific performance, injunctive
relief or other traditional equitable remedies; (2) principles affording
traditional equitable defenses (e.g., waiver, laches and estoppel); (3) good
faith and fair dealing; (4) reasonableness; (5) materiality of the breach;
(6) impracticability or impossibility of performance; (7) the effect of
obstruction, failure to perform or otherwise to act in accordance with an
agreement by any person other than Borrower; (8) the effect of O.C.G.A.
Section 11-1-102(3); (9) unconscionability; (10) the possible unenforceability
of provisions requiring indemnification for, or providing exculpation, release
or exemption from liability for, action or inaction to the extent that such
action or inaction involves negligence or willful misconduct or to the extent
otherwise contrary to public policy; (11) the possible unenforceability of
provisions imposing increased interest rates or late payment charges upon
delinquency in payment or default or providing for liquidated damages, or for
premiums on payment, acceleration, redemption, cancellation or termination, to
the extent any such provisions are deemed to be penalties or forfeitures;
(12) the possible unenforceability of waivers or advance consents that have the
effect of waiving statutes of limitations, marshalling of assets or similar
requirements, or as to the jurisdiction of courts, the venue of actions, the
right to jury trial, or in certain cases, notice; (13) the possible
unenforceability of provisions that waivers or consents by a party may not be
given effect unless in writing or in compliance with particular requirements or
that a person’s course of dealing, course of performance, or the like or failure
or delay in taking actions may not constitute a waiver of related rights or
provisions or that one or more waivers may not under certain circumstances
constitute a waiver of other matters of the same kind; (14) the effect of course
of dealing, course of performance, or the like, that would

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 12
modify the terms of an agreement or the respective rights or obligations of the
parties under an agreement; (15) the effect of O.C.G.A. Section 13-1-11 on
provisions relating to attorney’s fees; (16) the possible unenforceability of
provisions stating that determinations by a party or a party’s designee are
conclusive or presumed correct; (17) the possible unenforceability of provisions
permitting modifications of an agreement only in writing; (18) the possible
unenforceability of provisions that the provisions of an agreement are
severable; (19) the effect of State Laws requiring mitigation of damages;
(20) the possible unenforceability of provisions permitting the exercise, under
certain circumstances, of rights without notice or without providing opportunity
to cure failures to perform; (21) the effect of provisions as to rights of
set-off otherwise than in accordance with applicable State Laws; (22) the
possible unenforceability of certain self-help and non-judicial remedies, such
as a right, without judicial process, to enter upon, to take possession of, to
collect, retain, use and enjoy rents, issues and profits from property, or to
manage property; (23) the effect of provisions respecting sale or disposal of
collateral or property otherwise than in compliance with applicable State Laws;
(24) the effect of provisions purporting to entitle a party, as a matter of
right and without court approval after required showings, to the appointment of
a receiver or to obtain a writ of possession without notice or a hearing;
(25) the effect of provisions purporting to alter the rule of contract
construction that a contract shall be construed against the drafter thereof; and
(26) the possible unenforceability of provisions whereby Borrower purports to
appoint Lender as Borrower’s attorney-in-fact with full power and authority to
take actions and execute documents for and on behalf of Borrower (except in
connection with the exercise of the power of sale in accordance with the
Security Deed).
               (C) The rights of the United States under the Federal Tax Lien
Act of 1966, as amended.
               (D) The possible unenforceability of provisions purporting to
waive rights or defenses of guarantors.
               (E) The possible unenforceability of any provisions in the Loan
Documents which purport to subordinate the rights of parties (other than parties
to the Loan Transactions) in and to the Property to the rights of the Lenders or
the security title, security interests, assignments, pledges, hypothecations and
encumbrances of the Security Deed, or both.
          (j) Our Opinions: (A) are qualified to the extent that the perfection
of a security interest may be lost under circumstances set forth in O.C.G.A.
Section 11-9-315 with respect to Georgia UCC Collateral that is converted into
proceeds; (B) do not cover future events that might affect perfection; and
(C) are qualified to the extent that federal law has preempted the State UCC
with respect to the validity, enforceability or perfection of security interests
in the Georgia Personal Property or the Georgia Fixtures.
          (k) Our Opinions are subject to the following additional exceptions,
assumptions and qualifications: (A) we note that Section 552 of the Federal
Bankruptcy Code

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 13
limits the extent to which property acquired by a debtor after commencement of a
case under the Federal Bankruptcy Code may be subject to a security interest
arising under a security agreement entered into by the debtor prior to the
commencement of such case; (B) we express no opinion with respect to the
perfection of any security interest in any of the Property consisting of goods
that are standing timber to be cut, farm products, consumer goods, as-extracted
collateral, or goods covered by certificate of title; (C) we call your attention
to the fact that the perfection of a security interest perfected by the filing
of a financing statement in the State will be terminated (1) pursuant to
O.C.G.A. Section 11-9-507(c), as to any property covered thereby which is
acquired by a debtor more than four months after such debtor so changes its name
as to make the financing statement seriously misleading unless an amendment to
the financing statement which renders the financing statement not seriously
misleading is filed before the expiration of such four-month period,
(2) pursuant to O.C.G.A. Section 11-9-316, four months after a debtor changes
its location, which, for a “registered organization” (as such term is defined in
the State UCC), includes becoming organized under the laws of a state other than
the State, and (3) pursuant to O.C.G.A. Section 11-9-316, one year after the
transfer of any Georgia UCC Collateral by the debtor to a person that thereby
becomes a debtor and is located in another jurisdiction, including without
limitation any merger or consolidation of the debtor into another person, unless
such security interest becomes perfected under the laws of such other
jurisdiction prior to such termination; (D) we express no opinion as to the
validity, perfection or priority of the security interest with respect to any
Georgia UCC Collateral in the possession of Borrower on a “sale on approval”
basis or a “consignment” basis; (E) we call your attention to the fact that any
security interest created under the Security Deed in any of the Property
consisting of accounts, chattel paper or general intangibles may be subject to
the rights, claims or defenses of the account debtor obligated thereon and to
the terms of any applicable agreement between Borrower and such account debtor;
(F) we call your attention to the fact that the Security Deed is not effective
as a fixture filing under State Laws; and (G) we call your attention to the fact
that title to the Georgia Real Property shall revert to the Borrower or its
successors or assigns at the expiration of seven (7) years from the maturity
date of the Term Loan and the Revolving Loan or the maturity of the last
installment thereof as stated in the Security Deed, as recorded, unless prior
thereto Lender or its successors or assigns shall have complied with the
provisions of O.C.G.A. Section 44-14-80(b) or (c).
          (l) Our Opinion as to the validity, enforceability and binding effect
of any assignment of rents contained in the Security Deed is qualified by the
effect, if any, of the holding in the case styled In re: Polo Club Apartments
Associates Limited Partnership f/k/a Ashley Creek Associates, Limited
Partnership, United States Bankruptcy Court, Northern District of Georgia,
Atlanta Division, Chapter 7 Case No. A89-14227 (see Order dated January 11,
1993), in which the Court stated “a security deed grantee out of possession is
not presently entitled to receive rents merely upon the occurrence or existence
of default. The grantor being in possession and receiving rents may not be
disturbed in his right to the rents by the security deed grantee until he takes
possession or takes other appropriate action to subject the land and rents to

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 14
the debt. This means that affirmative action or positive steps must be taken by
security deed grantee before there is a present right to receive rents under
such written rent assignment.”
          (m) We express no opinion as to the enforceability of those portions
of the indemnity provisions or the representation, warranties or covenants of
the Security Deed which purport by their terms to survive for indeterminate time
periods. Furthermore, we express no opinion regarding the survival of any
agreements, terms, conditions provisions or warranties contained in the Security
Deed after the payment in full and performance of the Secured Obligations,
including, without limitation, the provisions of Section 15.15(f) of the
Security Deed.
          (n) Other than to the extent of the Opinion regarding Usury Laws set
forth in Opinion 10, we express no opinion as to the enforceability of any
provision of any of the Loan Documents or any other Other Transaction Documents
which is incorporated by reference into the Security Deed or as to the effect of
any such provision on the enforceability of the Security Deed or on any of our
Opinions set forth in this Opinion Letter.
          (o) We express no opinion as to the laws of any jurisdiction other
than the State and applicable federal laws. We expressly disclaim any duty or
obligation to supplement or update this Opinion Letter if any applicable State
Laws change after the date of this Opinion Letter, or if we become aware of any
facts that might change the Opinions expressed above after the date of this
Opinion Letter.
          (p) We express no opinion as to the right of Lenders to terminate
Borrower’s tenancy of all or any part of the Property after foreclosure without
first having given the notice required by State Laws.
          (q) The Opinion Giver has relied, without investigation, upon facts
asserted by the parties to the Loan Transactions in representations and
warranties embodied in the Loan Documents; provided: (A) if not established by a
Public Authority Document, the facts do not constitute a statement, directly or
in practical effect, of the legal conclusion in question; (B) the person or
entity providing facts is, in this firm’s professional judgment, an appropriate
source; and (C) if the facts are set forth in a certificate, this firm has used
reasonable professional judgment as to its form and content.
The Opinions expressed in this Opinion Letter are given solely for the benefit
of Opinion Recipient in connection with the Security Deed and the Fixture
Financing Statement. The Opinions expressed in this Opinion Letter may not be
relied upon, in whole or in part, by Opinion Recipient for any other purpose or
relied upon by any other person, firm or corporation

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
April 30, 2007
Page 15
for any purpose, without our prior written consent. The Opinions expressed in
this letter are rendered as of the date hereof, and we express no opinion as to
circumstances or events that may occur subsequent to such date.

            Very truly yours,

KILPATRICK STOCKTON LLP
      By:           Cindy A. Brazell, a partner           

 



--------------------------------------------------------------------------------



 



Schedule A
Defined Terms
     As used in the within and foregoing opinion letter, the following terms
have the indicated meanings:
     “Federal Bankruptcy Code” means the federal statutes governing bankruptcy
in effect on the date of this Opinion Letter.
     “Filing Date” means the date upon which the Security Deed is filed of
record in the Recording Office.
     “Georgia Court” means a State court or a federal court sitting in the State
as the forum state and applying State conflict of law rules.
     “Georgia Fixtures” means that portion of the Property consisting of goods
that have become so related to the Georgia Real Property that an interest in
them arises under real property laws of the State.
     “Georgia Personal Property” means that portion of the Property which is
personal property under State Laws.
     “Georgia Real Property” means that portion of the Property which is real
property under State Laws.
     “Georgia UCC Collateral” means such of the Georgia Personal Property and
Georgia Fixtures in which a security interest may be created under Article 9 of
the State UCC.
     “Interest Charges” means all interest, fees or other charges for the use of
money or extension of credit charged, paid, collected or contracted for under
the terms of the Security Deed.
     “Maximum Indebtedness” means $900,000,000.00.
     “O.C.G.A.” means the Official Code of Georgia Annotated in effect on the
date of this Opinion Letter.
     “Opinion Recipient” means GSCP, as a Lender and as the Administrative
Agent, together with the other Lenders signatory to the Credit Agreement from
time to time.
     “Property” means the “Collateral” described and defined in the Security
Deed.
     “Public Authority Documents” means certificates issued by a governmental
office or agency such as the Secretary of State of the State, or by a private
organization, which has access to and regularly reports on governmental files
and records, as to a person’s or entity’s property or status.

 



--------------------------------------------------------------------------------



 



     “Recording Office” means the office of the Clerk of the Superior Court of
Fulton County, Georgia.
     “Secured Obligations” means the “First Priority Obligations” described and
defined in the Security Deed.
     “State Laws” means the constitution, statutes, judicial and administrative
decisions and rules and regulations of governmental agencies of the State in
effect on the date of this opinion letter.
     “State Revenue Rules” means the Rules and Regulations of the Georgia
Department of Revenue.
     “State UCC” means the Uniform Commercial Code in effect in the State on the
date of this opinion letter.
     “Usury Laws” means State Laws governing interest and usury in effect in the
State on the date of this Opinion Letter.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
April 30, 2007
To the Lenders, the Administrative Agent and the Collateral Agent referred to
below,
c/o Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
     Re: Second Lien Term Loan and Guaranty Agreement
Ladies and Gentlemen:
     We have acted as special counsel to Comair, Inc., an Ohio corporation
(“Comair”), Comair Services, Inc., a Kentucky corporation (“Comair Services”)
and Delta AirElite Business Jets, Inc., a Kentucky corporation (“Delta AirElite”
and collectively with Comair and Comair Services the “Comair Guarantors”) in
connection with the Second Lien Term Loan and Guaranty Agreement dated as of
April 30, 2007 (the “Loan Agreement’) among Delta Air Lines, Inc., a Delaware
corporation, (the “Borrower”), Comair Holdings, LLC, a Delaware limited
liability company, DAL Global Services, LLC, a Delaware limited liability
company, DAL Moscow, Inc., a Delaware corporation, Delta Benefits Management,
Inc., a Delaware corporation, Delta Loyalty Management Services, LLC, a Delaware
limited liability company, Epsilon Trading, LLC, a Delaware limited liability
company, Kappa Capital Management, LLC, a Delaware limited liability company,
ASA Holdings, Inc., a Georgia corporation, Delta Technology, LLC, a Georgia
limited liability company, Crown Rooms, Inc., a New York corporation, Comair,
Comair Services, Delta AirElite and Delta Connection Academy, Inc., a Florida
corporation (each a “Guarantor” and collectively the “Guarantors”), Goldman
Sachs Credit Partners L.P., as administrative agent (in such capacity, the
“Administrative Agent”), and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”). Capitalized terms not otherwise defined
herein shall (unless otherwise specifically set forth) have the meanings given
to them in the Loan Agreement.
     This opinion is being furnished to you pursuant to Section 4.01 (i) (iii)
(B) of the Loan Agreement. Terms used but not defined herein shall have the
meanings assigned to them in the Loan Agreement.
     In giving this opinion, we have examined the following documents:
     (a) the Loan Agreement;
     (b) the Second Lien Security Agreement;
     (c) the Second Lien Pledge Agreement;

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 2
     (d) the Second Lien Slot, Gate and Route Security and Pledge Agreement;
     (e) the Second Lien Aircraft Spare Engines and Spare Parts Mortgage and
Security Agreement;
     (f) the Intercreditor Agreement;
     (g) Form of Uniform Commercial Code financing statements (“Financing
Statements”) attached hereto as Annex 1 naming each of the Comair Guarantors as
debtor and Collateral Agent as secured party (with respect to Comair, the “Ohio
Financing Statement” and with respect to Delta AirElite and Comair Services, the
“Kentucky Financing Statements”).
     (h) Certificates of the Secretary of State of Ohio and Kentucky with
respect to the good standing of each of the Comair Guarantors, each dated
April 16, 2007;
     (i) The Articles of Incorporation and Code of Regulations of Comair in the
form attached to the Certificate of Secretary dated April 30, 2007;
     (j) The Articles of Incorporation and By-Laws of each of Comair Services
and Delta AirElite in the form attached to the Certificate of Secretary dated
April 30, 2007; and
     (k) the resolutions of the respective boards of directors of each of the
Comair Guarantors, in each case, attached to the Certificates referred to in
items (i) and (j) above.
     The documents listed in items (a) through (g) above are sometimes
hereinafter referred to as the “Loan Documents”, and the documents listed in
items (b), (c), (d) and (e) are sometimes hereinafter referred to as the “Second
Lien Collateral Documents.”
     In giving this opinion, we have relied as to matters of fact material to
the opinions expressed herein upon the representations and warranties contained
in the Loan Agreement. We have made no independent investigation of such facts
and assume no obligation to do so. We have also assumed in rendering this
opinion the authenticity of all documents submitted to us as originals and the
due authorization, execution and delivery of the Loan Agreement, in each case,
in the manner required by the Loan Agreement by the respective parties thereto.
In all such examinations we have assumed, and have not independently verified,
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity with
the originals of all documents submitted to us as copies, and the accuracy of
all factual statements of parties (other than the Subsidiaries) made on or
before the date hereof (and have relied thereon as we have deemed appropriate).
We have also assumed that each agreement referred to herein constitutes the
legal, valid and binding obligation of each party thereto, enforceable against
each such party in accordance with its terms.

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 3
     Based upon and subject to the foregoing, and subject further to the
assumptions, limitations and qualifications set forth below, it is our opinion
that:
     1. Each of the Comair Guarantors is a corporation validly existing and in
good standing under the laws of the respective State of its incorporation.
     2. Each of the Comair Guarantors has all requisite corporate power and
authority and has taken all requisite corporate action necessary to enter into
the Loan Documents and perform its obligations under the Loan Documents and to
consummate the transactions contemplated in the Loan Documents.
     3. Each of the Loan Documents has been duly authorized, executed and
delivered by each of the Comair Guarantors party thereto.
     4. The execution and delivery by each Comair Guarantor of the Loan
Documents to which it is a party, and the performance by each Comair Guarantor
of its obligations under and granting of security pursuant to the Loan Documents
to which it is party, will not contravene the certificate of incorporation,
by-laws or code of regulations, as applicable of the relevant Comair Guarantor,
and, to the best of our knowledge, after reasonable investigation, other than
the filing of the Financing Statements, no consent, approval, authorization,
order of, registration or qualification with, any governmental body or agency in
the State of Ohio or the Commonwealth of Kentucky, is required for the
performance by each of the Comair Guarantors of its obligations under and
granting of security pursuant to the Loan Documents to which it is a party.
     5. The Ohio Financing Statement is in proper form for filing in the Office
of the Secretary of State of Ohio, and upon the filing in such office and paying
the applicable filing fee, the security interest created by the Second Lien
Collateral Documents in favor of the Collateral Agent in that portion of the
Collateral in which a security interest is perfected by filing a financing
statement in the Ohio filing office will be perfected.
     6. The Kentucky Financing Statements are in proper form for filing in the
Office of the Secretary of State of Kentucky, and upon the filing in such office
and paying the applicable filing fee, the security interest created by the
Second Lien Collateral Documents in favor of the Collateral Agent in that
portion of the Collateral in which a security interest is perfected by filing a
financing statement in the Kentucky filing office will be perfected.
     The foregoing opinions are subject to the following qualifications:
     (a) We are qualified to practice law in the State of Ohio and Commonwealth
of Kentucky and do not express any opinion concerning any laws other than the
laws of the State of Ohio and Commonwealth of Kentucky. Further, we do not
purport to give any opinion regarding the securities laws in any jurisdiction,
or the Federal Aviation Act of 1958 (49 USC 101 et seq.) or the regulations
promulgated thereunder (including the

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 4
authority of any Comair Guarantor to operate as an air carrier thereunder) or
with respect to the Employee Retirement Income Security Act of 1974, as amended.
     (b) The security interest in any of the UCC Collateral will not be
enforceable (i) with respect to, or attach to, any UCC Collateral until value
has been given and the Company has rights in such Collateral and (ii) against
the competing interests of those third parties who would, in accordance with the
provisions of the Uniform Commercial Code, take free of the security interest,
notwithstanding its perfection.
     (c) We express no opinion with respect to:
     i. the rights of each Comair Guarantor in, title to or legal or beneficial
ownership of any of the Collateral, or any Collateral acquired after the date
hereof;
     ii. the priority of any security interest in the Collateral;
     iii. any Collateral that (A) is not governed by Chapter 1309 of the Ohio
Revised Code (and not excluded therefrom by Section 1309.109(C) or (D) of the
Ohio Revised Code including any property which is subject to the Federal
Aviation Act or the Convention on International Interest in Mobile Equipment
and/or the protocol thereto on matters specific to Aircraft Equipment) with
respect to Comair or (B) is subject to Section 1309.311 or
Section 1309.501(A)(1) of the Ohio Revised Code with respect to Comair or (C) is
a trademark; and
     iv. any Collateral that (A) is not governed by Chapter 355 of the Kentucky
Revised Statutes (and not excluded therefrom by Section 355.9-109 (3) or (4) of
the Kentucky Revised Statutes including any property which is subject to the
Federal Aviation Act or the Convention on International Interest in Mobile
Equipment and/or the protocol thereto on matters specific to Aircraft Equipment)
with respect to Delta AirElite or Comair Services or (B) is not subject to
Section 355.9-311 Or Section 355.9-501(1) of the Kentucky Revised Statutes with
respect to Delta AirElite or Comair Services.
     (d) Notwithstanding any of the foregoing, we express no opinion as to the
validity, binding nature or enforceability of any of the Loan Documents, and we
have assumed that the Second Lien Security Agreement creates a valid security
interest in the Collateral described in paragraphs 5 and 6 above express no
opinion as to the attachment of any security interest.
     (e) Our opinion with respect to valid existence and good standing is based
solely on our review of the Certificates referred to in item (h) above.

 



--------------------------------------------------------------------------------



 



To the Lenders, the Administrative Agent and the Collateral Agent
April 30, 2007
Page 5
     (f) Our opinions contained herein are subject to compliance with federal
bankruptcy laws, rules and regulations applicable to the Comair Guarantors and
the Loan Documents. We do not purport to give an opinion regarding the
Bankruptcy Code or its effect on the authorization, execution or delivery of the
Loan Documents by the Comair Guarantors (including the power or authority of the
Bankruptcy Court to issue any orders relating to the Loan Documents or authorize
the transactions contemplated by the Loan Documents).
     (g) For purposes of this opinion, we have assumed that a plan of
reorganization has been confirmed and is effective with respect to each of the
Comair Guarantors, and the authorization execution, and delivery of the Loan
Documents is not in violation or contravention of such plan or the confirmation
order.
     We express no opinions except as expressly set forth herein, and no opinion
is implied or may be inferred beyond the opinions expressly stated herein. We
assume no obligation to advise you or any other Person or entity of any changes
concerning the above, whether or not deemed material, which may hereafter come
or be brought to our attention, including but not limited to, changes which
could result from pending or future legislation, law or jurisprudence.
     This opinion is being delivered for your sole benefit (and successors and
permitted assigns of each) and no other person or entity shall be entitled to
rely upon this opinion without our prior written consent, except that any Person
that becomes an Administrative Agent, Collateral Agent or Lender in accordance
with the provisions of the Loan Documents may rely upon this opinion as if it
were specifically addressed and delivered to such Person on the date hereof.

            KEATING, MUETHING & KLEKAMP, P.L.L.
      By:           Richard D. Siegel             

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4

     
Fort Lauderdale
Jacksonville
Los Angeles
Madison
Miami
New York
Orlando
  One Southeast Third Avenue
25th Floor
Miami, Florida 33131-1714

www.akerman.com

305 374 5600 tel 305 374 5095 fax
Tallahassee
   
Tampa
   
Tysons Corner
   
Washington, DC
   
West Palm Beach
   

April 30, 2007
Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement referred to below
Re: Delta Connection Academy, Inc.
Ladies and Gentlemen:
     We have acted as special Florida counsel to Delta Connection Academy, Inc.,
a Florida corporation (“Delta Connection”), in connection with the execution and
delivery of and the transactions contemplated by the Second Lien Term Loan and
Guaranty Agreement, dated as of the date hereof (the “Credit Agreement”), among
Delta Air Lines, Inc. (“Delta”), the subsidiaries of Delta party thereto
(including Delta Connection), the lenders from time to time party thereto (the
“Lenders”), Goldman Sachs Credit Partners L.P., as Administrative Agent and as
Collateral Agent (the “Agent”), Barclays Capital, as Syndication Agent, Goldman
Sachs Credit Partners L.P., as Co-Lead Arranger and Joint Bookrunner, Merrill
Lynch Commercial Finance Corp., as Co-Lead Arranger and Joint Bookrunner, and
Barclays Capital, as Joint Bookrunner. All capitalized terms not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.
     This opinion is furnished to you pursuant to Section 4.01(i)(iii)(C) of the
Credit Agreement. For purposes of the opinions expressed herein, we have
reviewed the documents set forth on Annex A (the “Loan Documents”).
     In addition to the Loan Documents, we have examined such certificates,
documents and records, and have made such examinations of law, as we have deemed
necessary to enable us to render the opinions expressed below. In addition, we
have examined, relied upon and assumed the occurrence of, as to matters of fact
in existence on the date hereof, the statements, representations and warranties
contained in the Credit Agreement, the other Loan Documents, related closing
certificates furnished to you and certificates of officers of Delta Connection,
including the Officer’s Certificate furnished to us and attached hereto as Annex
B. With your permission, all assumptions and statements of reliance herein have
been made without any independent investigation or verification on our part, and
we express no opinion with respect to the subject matter or accuracy of the
assumptions or items upon which we have relied.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 2
     For purposes of this opinion, the term “to our knowledge,” “known to us” or
other similar words means the actual, current knowledge of those attorneys in
our law firm who have provided substantive attention to legal matters in
representing Delta Connection and we have not made any independent investigation
of the applicable facts.
     The opinions expressed below are limited to matters governed by the laws of
the State of Florida. To the extent the opinions set forth below with respect to
the perfection of security interests in certain of the Collateral involve
conclusions under laws of any state other than Florida, such opinions are based
solely on our review of Articles 8 and 9 of the Uniform Commercial Code as in
effect in the State of Florida (the “Florida UCC”), and we have assumed that
Articles 8 and 9 of the Uniform Commercial Code as in effect in any such other
states are the same as Articles 8 and 9 of the Florida UCC.
     We have assumed the genuineness and due authorization of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as copies or versions to
be executed, and the authenticity of the originals of such copies. We have
assumed that all signatories were and are legally competent to execute and
deliver the documents executed by them. Except to the extent of our opinion in
paragraph 1(c) below, we have also assumed that each Loan Document was duly
executed and delivered by the parties thereto by the duly authorized
representatives of such parties, that “value” has been given to Delta Connection
pursuant to the Loan Documents and that Delta Connection “has rights” in the
respective Collateral in which it has granted a security interest under the
Security Documents (as defined in Annex A) (within the meaning of the term
“value” and the expression “has rights” for the purposes of Article 9 of the
Florida UCC). We have further assumed that the Confirmation Order is a final
order.
     In rendering the opinions set forth herein (except to the extent of our
opinion in paragraph 1 below), we have further assumed that:
          (a) all the parties to the Loan Documents are duly organized or
formed, validly existing, and either in good standing or, in the case of Florida
entities, in “active” status, under the laws of the respective jurisdictions of
organization or formation thereof, are authorized or qualified to do business in
each jurisdiction where it is necessary to do so, and have the requisite
corporate or other power and authority to enter into such Loan Documents and to
perform their respective obligations thereunder;
          (b) the execution and delivery of, and the performance by the parties
of their respective obligations under, the Loan Documents have been duly
authorized by all necessary corporate or other action and proceedings on the
part of such parties;
          (c) the respective terms and provisions of each Loan Document do not,
and the execution, delivery and performance thereof by each of the parties
thereto other than Delta Connection will not, violate or conflict with the
certificate or articles of incorporation, bylaws, certificate of organization,
operating agreement, partnership agreement or equivalent

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 3
organizational documents of any such other party, any contract, document,
instrument, agreement or indenture to which it is a party or by which it is
created or bound, or any law, order or decree of any court, administrative
agency or other governmental authority applicable to any such other party; and
          (d) any documents or instruments that are required to be recorded or
filed, other than the Florida Financing Statement (as defined in Annex A), have
been or will be so recorded or filed and all applicable recording and filing
fees therefor have been or will be paid.
     Based on the foregoing, and subject to the qualifications and limitations
stated herein, we are of the opinion that, as of the date hereof:
     1. Delta Connection (a) is a corporation incorporated under the laws of the
State of Florida and its status is active, (b) has the corporate power and
authority to execute, deliver and perform each of its obligations under the Loan
Documents to which it is a party, and to grant the security interests to be
granted by it pursuant to the Security Documents to which it is a party, and (c)
has duly authorized the execution, delivery and performance of each of the Loan
Documents to which it is a party.
     2. Neither the execution, delivery or performance by Delta Connection of
the Loan Documents to which it is a party, nor the consummation by Delta
Connection of the transactions contemplated thereby (including, without
limitation, the guaranty of the borrowings and the granting of the security
interests by it thereunder) and, will constitute a breach or default under or a
violation of (a) any of the terms, conditions or provisions of any order, writ,
judgment or decree known to us to which Delta Connection is a party or subject,
or (b) any present statute, rule or regulation of the State of Florida binding
on Delta Connection. Neither the execution, delivery or performance by Delta
Connection of the Loan Documents to which it is a party nor the consummation by
Delta Connection of the transactions contemplated thereby (including, without
limitation, the guaranty of the borrowings and the granting of the security
interests by it thereunder) will constitute a breach or default under or a
violation of any of the terms, conditions or provisions of the Articles of
Incorporation or Bylaws of Delta Connection. Except for (i) the filing of the
Florida Financing Statement in the Florida Secured Transaction Registry and
(ii) such consents, approvals, authorizations, registrations, declarations and
filings as have heretofore been obtained or made by Delta Connection, no
authorization, consent or approval or other action by, the State of Florida is
required in connection with the execution, delivery and performance by Delta
Connection of the Loan Documents to which it is a party.
     3. The filing of the Florida Financing Statement, together with the payment
of any required filing fees, in the Florida Secured Transaction Registry is
sufficient to perfect the security interest created by the Security Documents in
the interest of Delta Connection in those types of collateral (other than
fixtures, farm products, timber and as-extracted collateral) in which a security
interest may be perfected by the filing of a financing statement under the
Florida UCC (the “UCC-1 Collateral”).

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 4
     4. (a) You also have requested our opinion as to the enforceability under
Florida law of the New York choice of law provisions contained in the Loan
Documents. You have advised us that the Agent has its principal place of
business in New York; that the Loan Documents will be held by the holders
thereof in New York; and that the proceeds advanced under the Credit Agreement
have been or will be disbursed by the Agent to the Borrower with funds wired
from New York. In addition, we note that by their terms the Loan Documents
expressly select the laws of the State of New York as the law governing their
interpretation; that the Loan Documents were delivered to the Agent in New York;
and that payments required to be made under the Credit Agreement are payable in
the State of New York.
          (b) Based upon the foregoing assumptions and facts, it is our opinion
that it is more likely than not that a “normal” and “reasonable” relationship
exists between the transaction evidenced by the Loan Documents and the State of
New York, and therefore, under the holding of Continental Mortgage Investors v.
Sailboat Key, Inc., 395 So. 2d. 507 (Fla. 1981), and the line of subsequent
related decisions, while the matter is not free from doubt, it is our opinion
that, if the matter were properly presented today to a court in Florida having
jurisdiction, and assuming interpretation of the relevant law on a basis
consistent with existing authority, it is more likely than not that a Florida
court (or a federal court applying Florida choice of law rules) would conclude
as binding the designation of New York as the jurisdiction whose law is to
govern the provisions of the Loan Documents.
     The opinions expressed herein are also subject to the following
qualifications and limitations:
     A. We express no opinion with respect to the applicability of Section 547
or Section 548 of the Bankruptcy Code or any other preference or fraudulent
conveyance provision. In particular, we express no opinion as to whether the
indebtedness evidenced by the Credit Agreement constitutes new value or whether
a subsidiary may guarantee or otherwise become liable for, or pledge its assets
to secure, indebtedness incurred by its parent or another subsidiary of its
parent, except to the extent such subsidiary may be determined to have received
a benefit from the incurrence of such indebtedness by its parent or such other
subsidiary, or as to whether such benefit may be measured other than by the
extent to which the proceeds of the indebtedness incurred by the parent or such
other subsidiary are directly or indirectly made available to such subsidiary
for its corporate purposes. Additionally, Section 552 of the Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.
     B. We express no opinion as to the legality, validity, binding nature or
enforceability of any provision of the Loan Documents.
     C. We express no opinion as to the existence of, or the title of Delta
Connection to, any item of Collateral or the priority, or (except as set forth
in paragraph 3 above) the perfection,

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 5
of any security interest created by the Security Documents and specifically call
your attention to the following:
          (i) the effectiveness of the Florida Financing Statement terminates
five years after the date of filing unless a continuation statement with respect
to such financing statement is filed prior to such termination in accordance
with the Florida UCC;
          (ii) the Florida UCC provides that if the debtor so changes its name,
identity or corporate structure that a filed financing statement becomes
seriously misleading, the filing is not effective to perfect a security interest
in collateral acquired by the debtor more than four months after such change
unless a new appropriate financing statement is filed before the expiration of
that period;
          (iii) the Florida UCC provides that (a) if the debtor changes its
“location” within the meaning of Article 9 of the Florida UCC, the effectiveness
of the financing statement naming such debtor will lapse four months after such
change of location; and (b) if the debtor transfers any of the Collateral to a
person that thereby becomes a debtor under any of the Security Documents and is
located in another jurisdiction within the meaning of Article 9 of the Florida
UCC, the effectiveness of the applicable financing statement, with respect to
the Collateral transferred, will lapse one year after such transfer;
          (iv) under certain circumstances described in the Florida UCC, the
rights of a secured party to enforce a perfected security interest in proceeds
of collateral may be limited;
          (v) under certain circumstances described in the Florida UCC,
purchasers of collateral may take the same free of a perfected security
interest;
          (vi) certain types of collateral described in the Security Documents
may not be perfected by the filing of financing statements under the Florida
UCC;
          (vii) a transferee of money or funds from a deposit account takes such
money or funds free of a security interest in the deposit account unless the
transferee acts in collusion with the debtor in violating the rights of the
secured party;
          (viii) a bank with which a deposit account is maintained may exercise
any right of recoupment or set-off against a secured party that holds a security
interest in the deposit account, unless the secured party has obtained control
over the deposit account by becoming the bank’s customer with respect to such
account and the set-off is based on a claim against the debtor or unless the
bank agrees otherwise in an authenticated record;
          (ix) any security interest of the Agent and the Lenders: (a) with
respect to “future advances”, (b) in an interest of a party under a “lease
contract”, or (c) in the “lessor’s residual interest” in “goods,” and the
perfection, in each case, of such security interests, is limited to the extent
set forth in Article 9 of the Florida UCC;

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 6
          (x) we express no opinion with respect to the perfection or
enforceability of any security interest in any of the UCC-1 Collateral
consisting of claims against any government or governmental agency (including,
without limitation, the United States of America or any state thereof, or any
agency or department of the United States of America or any state thereof);
          (xi) we express no opinion as to the creation, enforceability,
attachment, assignment or priority whatsoever of any security interests, or the
existence of any claims, rights or other matters, in favor of any obligor under
the UCC-1 Collateral;
          (xii) we express no opinion as to the creation, validity, binding
effect, enforceability, effectiveness or perfection of any security interest not
governed exclusively by Article 8 or Article 9 of the Florida UCC;
          (xiii) any security interest in any of the UCC-1 Collateral which is
cash or cash equivalents, a “deposit account,” “tangible chattel paper,”
“instruments,” “negotiable documents,” “certificated securities,” “goods,”
“letter of credit rights,” “investment property” and certain other types of
collateral may be subject to the rights of other persons who take, or have
taken, possession, delivery or control of such UCC-1 Collateral pursuant to
Article 8 or 9 of the Florida UCC;
          (xiv) any security interest in any of the UCC-1 Collateral that is
subject to a statute, regulation or treaty referred to in Article 9 of the
Florida UCC is subject to the requirements of such statute, regulation or
treaty;
          (xv) any security interest arising from (a) an assignment of
“accounts” or “payment intangibles” which does not by itself or in conjunction
with other assignments to the same transferee transfer a significant part of the
assignor’s outstanding “accounts” or “payment intangibles,” (b) the delivery of
a “financial asset” under Article 9 of the Florida UCC, or (c) an assignment for
the benefit of all creditors of the transferor and subsequent transfers by the
assignee thereunder, is perfected when it attaches under Article 9 of the
Florida UCC;
          (xvi) we call to your attention that, under the Florida UCC, the
failure of a secured party to respond within two weeks after receipt of a
debtor’s request for approval or correction of such debtor’s statement of the
aggregate amount of unpaid obligations or such debtor’s list of collateral may
result in a loss of that secured party’s security interest in collateral as
against persons misled by that secured party’s failure to respond, and may also
result in liability of that secured party for any loss caused to such debtor
thereby; and
          (xvii) any security interest in after-acquired property, any security
interest in accessions, and any security interest in contracts, agreements and
accounts are subject in all respects to the limitations set forth in the Florida
UCC.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.,
as Agent, and the Lenders party to the
Credit Agreement
April 30, 2007
Page 7
     D. We express no opinion with respect to the perfection of any security
interest in any collateral consisting of goods that are or are to become
fixtures, standing timber to be cut, farm products, consumer goods, as-extracted
collateral, or goods covered by certificates of title.
     E. We express no opinion as to the perfection or enforcement of any
security interest in any collateral that is subject to an agreement that is or
purports to be non-assignable or that may not be assigned under applicable law
or regulation, other than collateral consisting of accounts, chattel paper,
general intangibles, health-care-insurance receivables, lease agreements and
promissory notes, to the extent provided in the Florida UCC, and we express no
opinion regarding the enforceability of provisions that purport to render void
and of no effect any transfers of Delta Connection’s rights in the collateral in
violation of the terms of the Loan Documents.
     F. We express no opinion as to the effect of any state or federal laws or
regulations applicable to the Agent or any Lender because of the Agent’s or such
Lender’s legal or regulatory status or nature of the Agent’s or such Lender’s
business.
     G. Our opinions in paragraph 2 above as to authorizations, consents and
approvals of, or other actions by any governmental authority, and as to
statutes, rules and regulations, are based upon a review of those laws,
statutes, rules or regulations that, in our experience, are normally applicable
to the transactions of the type contemplated by the Loan Documents.
     This opinion letter is limited to matters expressly stated herein and no
opinions are to be inferred or may be implied beyond the matters expressly so
stated. We assume no obligation to supplement this opinion letter if any
applicable laws change after the date hereof, or if we become aware of any facts
that might change the opinions expressed above after the date hereof.
     The foregoing opinions are solely for your benefit and may not be relied on
by any Person, except your permitted assignees and other Lenders under the Loan
Documents, without our prior written consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Annex A
Loan Documents

1.   Second Lien Term Loan and Guaranty Agreement, dated as of April 30, 2007.  
2.   Second Lien Security Agreement, dated as of April 30, 2007.   3.   Second
Lien Pledge Agreement, dated as of April 30, 2007.   4.   Second Lien Aircraft,
Spare Engines and Spare Parts Mortgage and Security Agreement, dated as of
April 30, 2007.   5.   Second Lien Slot, Gate and Route Security and Pledge
Agreement, dated as of April 30, 2007.   6.   Intercreditor Agreement, dated as
of April 30, 2007.   7.   UCC-1 Financing Statement naming Delta Connection, as
debtor, to be filed with the Florida Secured Transaction Registry, a copy of
which is attached hereto (the “Florida Financing Statement”).

 



--------------------------------------------------------------------------------



 



Annex B
Officer’s Certificate
See attached.

 



--------------------------------------------------------------------------------



 



Annex B to
Opinion of Counsel from
Akerman Senterfitt
dated April 30, 2007
Officer’s Certificate
April 30, 2007
     The undersigned, Jason Dauderman, Vice President of Finance and Chief
Financial Officer of Delta Connection Academy, Inc., a Florida corporation (the
“Company”), hereby certifies the following matters to Akerman Senterfitt
(“Counsel”) in order to induce Counsel to provide that certain opinion of even
date herewith (the “Opinion”) based, in part, upon the matters set forth in this
Officer’s Certificate (“Certificate”). Terms defined in the Loan Documents (as
defined in the Opinion) and in the Opinion shall have the same meanings when
used herein, unless otherwise defined herein.
     1. Representations and Warranties True and Correct. The representations and
warranties of the Company set forth in the Loan Documents to which it is a party
are true, correct and complete as of this date, with the same effect as if made
on this date.
     2. Resolutions. The Company has delivered to Counsel copies of all
resolutions (copies of which are attached hereto) adopted by the Company
relating to the Loan Documents and the transactions contemplated thereby, and
such actions remain in full force and effect and are the only resolutions
adopted by the Company relating to such matters. The contemplated actions set
forth therein are within the powers of the Company as set forth in its charter
documents. The foregoing documents which have been made available to you
constitute all of the documents which may affect the authorization of the Loan
Documents and the transactions contemplated thereby.
     3. Bylaws. The Bylaws delivered to Counsel have been in full force and
effect at all times since May 31, 1987 to and including the date hereof.
     4. No Dissolution. No action has been taken by the Company in contemplation
of filing any amendment to its Articles of Incorporation or of any liquidation
or dissolution of the Company, and the Company continues to exist under the laws
of the State of Florida.
     5. Authorization. The undersigned is not aware, and has received no
notices, that the Company does not have the corporate or other power to conduct
its business as presently conducted.
     6. No Conflict. The execution, delivery and performance by the Company of
the Loan Documents to which it is a party does not breach or conflict with any
material agreement, instrument, order, writ, judgment or decree, or result in
the creation of any Lien upon its properties or assets (other than with respect
to the creation of Liens pursuant to the Loan Documents).

 



--------------------------------------------------------------------------------



 



     7. No Consent. No consent, approval, authorization, order, rule or
regulation of any governmental person or entity is required for the Company to
execute, deliver and perform under the Loan Documents to which it is a party,
except those which have been previously obtained.
     8. Compliance. The Company has complied with all of its obligations
contained in the Loan Documents which are required to be complied with it
thereunder on or prior to the date hereof.
     9. Accuracy of Statements. The undersigned hereby certifies that he is not
aware of any facts that could render any of the foregoing statements to be
untrue or incomplete in any respect.
     The undersigned is rendering this Certificate in order to enable Counsel to
render the Opinion. The undersigned is aware that Counsel is relying on this
Certificate in rendering the Opinion and that this Certificate may be attached
as an exhibit to such Opinion. The undersigned has knowledge of all the facts
contained herein and hereby consents to Counsel’s issuance of the Opinion.
{Signature Page to Follow}

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned hereunto sets his hand as of the date
first above written.

         
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-5
April 30, 2007
Goldman Sachs Credit Partners L.P.
  as Collateral Agent
1 New York Plaza
New York, NY 10004
          Re: Delta Air Lines, Inc. et al.
Ladies and Gentlemen:
          We have acted as special Delaware counsel to Delta Air Lines, Inc., a
Delaware corporation (“Delta”), COMAIR Holdings, LLC, a Delaware limited
liability company (“COMAIR Holdings”), DAL Global Services, LLC, a Delaware
limited liability company (“DAL Global”), DAL Moscow, Inc., a Delaware
corporation (“Moscow”), Delta Benefits Management, Inc., a Delaware corporation
(“Delta Benefits”), Delta Loyalty Management Services, LLC, a Delaware limited
liability company (“Loyalty Management”), Epsilon Trading, LLC, a Delaware
limited liability company (“Epsilon”), and Kappa Capital Management, LLC, a
Delaware limited liability company (“Kappa Capital” and together with Delta,
COMAIR Holdings, DAL Global, Moscow, Delta Benefits, Loyalty Management, and
Epsilon, the “Companies” and each individually, a “Company”), in connection with
certain matters of Delaware law set forth below relating to (i) that certain
Second Lien Security Agreement dated as of April 30, 2007 (the “Security
Agreement”) among Delta, each of the other entities listed on the signature
pages thereto and Goldman Sachs Credit Partners L.P. (“GSCP”), as collateral
agent for the Second Priority Secured Parties, (ii) that certain Second Lien
Term Loan and Guaranty Agreement dated as of April 30, 2007 (the “Credit
Agreement”) among Delta, each of the other entities listed on the signature
pages thereto, each of the Lenders from time to time party thereto, GSCP, as
administrative agent and collateral agent, GSCP and Merrill Lynch Commercial
Finance Corp., as co-lead arrangers and joint bookrunners, Barclays Capital, as
syndication agent and joint bookrunner, and Credit Suisse Securities (USA) LLC
and C.I.T. Leasing Corporation, as co-documentation agents, (iii) that certain
Second Lien Pledge Agreement dated as of April 30, 2007 (the “Pledge Agreement”)
among Delta, each of the other

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 2
entities listed on the signature pages thereto and GSCP, as collateral agent for
the Second Priority Secured Parties, (iv) that certain Second Lien Slot, Gate
and Route Security and Pledge Agreement dated as of April 30, 2007 (the “SGR
Pledge Agreement”) made by Delta and COMAIR, Inc., an Ohio corporation
(“COMAIR”), to GSCP, as collateral agent, and (v) that certain Second Lien
Aircraft, Space Engines and Spare Parts Mortgage and Security Agreement dated as
of April 30, 2007 (the “Aircraft Mortgage”) made by Delta and COMAIR in favor of
GSCP, as collateral agent. For purposes of this opinion, (i) the term
“Collateral Agent” as used herein means GSCP in its capacity as collateral agent
under the Security Agreement, the Pledge Agreement, the SGR Pledge Agreement
and/or the Aircraft Mortgage, as applicable, and (ii) the term “Collateral” as
used herein means the Collateral (as defined in the Security Agreement), the
Collateral (as defined in the Pledge Agreement), the Collateral (as defined in
the SGR Pledge Agreement) and the Collateral (as defined in the Aircraft
Mortgage). Capitalized terms used herein and not otherwise herein defined are
used as defined in the Credit Agreement. Non-capitalized terms used in
connection with the opinions given herein with respect to matters within the
scope of Article 9 of the Uniform Commercial Code are used as defined in the
Uniform Commercial Code as enacted and presently in effect in the State of
Delaware (the “Delaware UCC”), to the extent that they are defined in the
Delaware UCC.
          In rendering this opinion, we have examined and relied upon copies of
the following documents in the forms provided to us: the Security Agreement; the
Credit Agreement; the Pledge Agreement, the SGR Pledge Agreement; the Aircraft
Mortgage; the UCC-1 Financing Statement naming Delta as “debtor” and the
Collateral Agent as “secured party” to be filed in the Office of the Secretary
of State of the State of Delaware (the “State Office”) in the form attached
hereto as Exhibit 1 (the “Delta Financing Statement”); the UCC-1 Financing
Statement naming COMAIR Holdings as “debtor” and the Collateral Agent as
“secured party” to be filed in the State Office in the form attached hereto as
Exhibit 2 (the “COMAIR Holdings Financing Statement”); the UCC-1 Financing
Statement naming DAL Global as “debtor” and the Collateral Agent as “secured
party” to be filed in the State Office in the form attached hereto as Exhibit 3
(the “DAL Global Financing Statement”); the UCC-1 Financing Statement naming
Moscow as “debtor” and the Collateral Agent as “secured party” to be filed in
the State Office in the form attached hereto as Exhibit 4 (the “Moscow Financing
Statement”); the UCC-1 Financing Statement naming Delta Benefits as “debtor” and
the Collateral Agent as “secured party” to be filed in the State Office in the
form attached hereto as Exhibit 5 (the “Delta Benefits Financing Statement”);
the UCC-1 Financing Statement naming Loyalty Management as “debtor” and the
Collateral Agent as “secured party” to be filed in the State Office in the form
attached hereto as Exhibit 6 (the “Loyalty Management Financing Statement”); the
UCC-1 Financing Statement naming Epsilon as “debtor” and the Collateral Agent as
“secured party” to be filed in the State Office in the form attached hereto as
Exhibit 7 (the “Epsilon Financing Statement”); the UCC-1 Financing Statement
naming Kappa Capital as “debtor” and the Collateral Agent as “secured party” to
be filed in the State Office in the form attached hereto as Exhibit 8 (the
“Kappa Capital Financing Statement” and together with the Delta Financing
Statement, the COMAIR Holdings Financing Statement, the DAL Global Financing
Statement, the Moscow Financing Statement, the Delta Benefits Financing
Statement,

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 3
the Loyalty Management Financing Statement and the Epsilon Financing Statement,
the “Financing Statements” and each individually, a “Financing Statement”); and
certifications of good standing of each of the Companies obtained as of a recent
date from the State Office. In such examinations, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as copies or drafts of documents to be executed and the legal competence and
capacity of natural persons to complete the execution of documents. We have
further assumed for purposes of this opinion: (i) the due formation or
organization, valid existence and good standing of each entity that is a
signatory to any of the documents examined by us under the laws of the
jurisdiction of its formation or organization; (ii) the due authorization,
authentication, adoption, approval, certification, acknowledgement, execution,
filing, indexing and delivery, as applicable, of each of the above referenced
documents by each of the parties thereto; (iii) that each Financing Statement
accurately provides the mailing address of the Company named as “debtor” therein
and the name and mailing address of the Collateral Agent and sufficiently
indicates the Filing Collateral (as defined below) in accordance with
Section 9-502 of the Delaware UCC; (iv) that each Company was not originally, is
not and will not be organized or existing under the laws of any jurisdiction
other than the State of Delaware; (v) that each of the Security Agreement,
Credit Agreement, the Pledge Agreement, the SGR Pledge Agreement and the
Aircraft Mortgage constitutes a legal, valid and binding agreement of each of
the parties thereto and is enforceable against each of the parties thereto in
accordance with its terms; and (vi) that the documents examined by us are in
full force and effect, express the entire understanding of the parties thereto
with respect to the subject matter thereof and have not been supplemented,
amended or otherwise modified, except as herein referenced. No opinion is
expressed herein with respect to the requirements of, or compliance with,
federal or state securities or blue sky laws. As to any facts material to our
opinion, other than those assumed, we have relied without independent
investigation on the above-referenced documents and on the accuracy as of the
date hereof of the matters therein contained. We have not reviewed any documents
other than those referenced above in connection with rendering this opinion and
we have assumed there are no documents that are contrary to or inconsistent with
the opinions herein expressed.
          Based on and subject to the foregoing and to the further assumptions
and qualifications set forth below, and limited in all respects to matters of
Delaware law, it is our opinion that:
          1. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement), the Collateral (as defined in the Pledge
Agreement), the Collateral (as defined in the SGR Pledge Agreement) and the
Collateral (as defined in the Aircraft Mortgage) owned or acquired by Delta (the
“Delta Collateral”), (A) the Delta Financing Statement is in sufficient form for
filing with the State Office under the Delaware UCC with respect to the portion
of Delta Collateral as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “Delta
Filing Collateral”), and (B) upon the proper

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 4
filing of the Delta Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the Delta Filing Collateral will be perfected.
          2. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by COMAIR Holdings (the “COMAIR Holdings
Collateral”), (A) the COMAIR Holdings Financing Statement is in sufficient form
for filing with the State Office under the Delaware UCC with respect to the
portion of COMAIR Holdings Collateral as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “COMAIR Holdings Filing Collateral”), and (B) upon the proper filing of
the COMAIR Holdings Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the COMAIR Holdings Filing Collateral will be perfected.
          3. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by DAL Global (the “DAL Global Collateral”),
(A) the DAL Global Financing Statement is in sufficient form for filing with the
State Office under the Delaware UCC with respect to the portion of DAL Global
Collateral as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “DAL Global
Filing Collateral”), and (B) upon the proper filing of the DAL Global Financing
Statement in the State Office pursuant to the provisions of the Delaware UCC,
the security interest of the Collateral Agent in the DAL Global Filing
Collateral will be perfected.
          4. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Moscow (the “Moscow Collateral”), (A) the
Moscow Financing Statement is in sufficient form for filing with the State
Office under the Delaware UCC with respect to the portion of Moscow Collateral
as to which a security interest can be perfected by filing a financing statement
in the State Office under the Delaware UCC (the “Moscow Filing Collateral”), and
(B) upon the proper filing of the Moscow Financing Statement in the State Office
pursuant to the provisions of the Delaware UCC, the security interest of the
Collateral Agent in the Moscow Filing Collateral will be perfected.
          5. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Delta Benefits (the “Delta Benefits
Collateral”), (A) the Delta Benefits Financing Statement is in sufficient form
for filing with the State Office under the Delaware UCC with respect to the

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 5
portion of Delta Benefits Collateral as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “Delta Benefits Filing Collateral”), and (B) upon the proper filing of
the Delta Benefits Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the Delta Benefits Filing Collateral will be perfected.
          6. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Loyalty Management (the “Loyalty
Management Collateral”), (A) the Loyalty Management Financing Statement is in
sufficient form for filing with the State Office under the Delaware UCC with
respect to the portion of Loyalty Management Collateral as to which a security
interest can be perfected by filing a financing statement in the State Office
under the Delaware UCC (the “Loyalty Management Filing Collateral”), and
(B) upon the proper filing of the Loyalty Management Financing Statement in the
State Office pursuant to the provisions of the Delaware UCC, the security
interest of the Collateral Agent in the Loyalty Management Filing Collateral
will be perfected.
          7. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Epsilon (the “Epsilon Collateral”),
(A) the Epsilon Financing Statement is in sufficient form for filing with the
State Office under the Delaware UCC with respect to the portion of Epsilon
Collateral as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “Epsilon
Filing Collateral”), and (B) upon the proper filing of the Epsilon Financing
Statement in the State Office pursuant to the provisions of the Delaware UCC,
the security interest of the Collateral Agent in the Epsilon Filing Collateral
will be perfected.
          8. Solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Agent in the Collateral
(as defined in the Security Agreement) and the Collateral (as defined in the
Pledge Agreement) owned or acquired by Kappa Capital (the “Kappa Capital
Collateral”), (A) the Kappa Capital Financing Statement is in sufficient form
for filing with the State Office under the Delaware UCC with respect to the
portion of Kappa Capital Collateral as to which a security interest can be
perfected by filing a financing statement in the State Office under the Delaware
UCC (the “Kappa Capital Filing Collateral”), and (B) upon the proper filing of
the Kappa Capital Financing Statement in the State Office pursuant to the
provisions of the Delaware UCC, the security interest of the Collateral Agent in
the Kappa Capital Filing Collateral will be perfected.
          In connection with the opinions set forth above, we have assumed
(i) that the Security Agreement creates or, with respect to after acquired
property, will create in favor of the Collateral Agent a valid security interest
in and to the portion of Collateral (as defined in the

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 6
Security Agreement) as to which a security interest can be perfected by filing a
financing statement in the State Office under the Delaware UCC (the “Security
Agreement Filing Collateral”) which security interest has attached or, with
respect to after acquired property, will attach under the Uniform Commercial
Code as in effect in the State of New York (the “New York UCC”), (ii) that the
Pledge Agreement creates or, with respect to after acquired property, will
create in favor of the Collateral Agent a valid security interest in and to the
portion of Collateral (as defined in the Pledge Agreement) as to which a
security interest can be perfected by filing a financing statement in the State
Office under the Delaware UCC (the “Pledge Agreement Filing Collateral”) which
security interest has attached or, with respect to after acquired property, will
attach under the New York UCC, (iii) that the SGR Pledge Agreement creates or,
with respect to after acquired property, will create in favor of the Collateral
Agent a valid security interest in and to the portion of Collateral (as defined
in the SGR Pledge Agreement) as to which a security interest can be perfected by
filing a financing statement in the State Office under the Delaware UCC (the
“SGR Pledge Agreement Filing Collateral”) which security interest has attached
or, with respect to after acquired property, will attach under the New York UCC,
(iv) that the Aircraft Mortgage creates or, with respect to after acquired
property, will create in favor of the Collateral Agent a valid security interest
in and to the portion of Collateral (as defined in the Aircraft Mortgage) as to
which a security interest can be perfected by filing a financing statement in
the State Office under the Delaware UCC (the “Aircraft Mortgage Filing
Collateral” and together with the Security Agreement Filing Collateral, the
Pledge Agreement Filing Collateral and the SGR Pledge Agreement Filing
Collateral, the “Filing Collateral”) which security interest has attached or,
with respect to after acquired property, will attach under the New York UCC, and
(v) that under the New York UCC, the substantive laws of the Delaware UCC (and
not the Delaware UCC choice-of-law rules) govern the perfection of a security
interest in the Filing Collateral.
          In addition, in connection with the opinions set forth above, we
express no opinion as to (i) the effect of perfection or nonperfection or the
priority of any security interest of the Collateral Agent in any portion of the
Filing Collateral, (ii) the existence, legality, validity, binding effect or
enforceability of any security interest under the Security Agreement, the Pledge
Agreement, the SGR Pledge Agreement, the Aircraft Mortgage or otherwise,
(iii) the rights or interests of any of the parties to the Security Agreement,
the Pledge Agreement, the SGR Pledge Agreement, the Aircraft Mortgage or any
other person or entity in, or title of any such parties, persons or entities to,
any of the Collateral, or as to the value of any such Collateral, (iv) any
Collateral until such Collateral is acquired by the applicable Company, (v) in
the case of any Collateral that is secured by other property, the rights or
interests of any of the parties to the Security Agreement, the Pledge Agreement,
the SGR Pledge Agreement, the Aircraft Mortgage or any other person or entity
in, or title of any such parties, persons or entities to, any of such underlying
property, (vi) any Collateral other than the Filing Collateral, (vii) any Filing
Collateral due from any government or any agency or instrumentality thereof,
(viii) any Filing Collateral that constitutes fixtures, as extracted collateral
or timber to be cut, (ix) any Filing Collateral that constitutes commercial tort
claims, (x) any Filing Collateral that constitutes consumer goods, (xi) any
Filing Collateral that constitutes goods subject to a negotiable

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 7
document of title and (xii) transactions excluded from the application of
Article 9 of the Delaware UCC pursuant to the provisions of Section 9-109
thereof. Further, to the extent the opinions set forth above relate to proceeds,
such opinions are subject to the qualification that the perfection of an
interest in proceeds is subject to the limitations and requirements of Section
9-315 of the Delaware UCC.
          Further, in connection with the opinions set forth above, we note that
the security interest of the Collateral Agent in certain Filing Collateral may
be subject to the rights of account debtors in respect of such Filing
Collateral, claims and defenses of such account debtors and terms of agreements
with such account debtors.
          In addition, in connection with the opinions set forth above, we
express no opinion as to any actions that may be required to be taken
periodically under the Delaware UCC or other applicable law in order for the
effectiveness of the Financing Statements, or the perfection of the security
interest of the Collateral Agent in the Filing Collateral, to be maintained. We
note, however, that the perfection of the security interest of the Collateral
Agent in the Filing Collateral and the effectiveness of each Financing Statement
will either terminate or be materially limited (i) unless an appropriate
continuation statement is properly filed (a) within the period of six months
prior to the expiration of the five-year period from the date of the original
filing of such Financing Statement and (b) if a prior continuation statement has
been filed, within the period of six months prior to the expiration of the
Financing Statement continued by such prior continuation statement, (ii) if a
Company changes its name so as to make the relevant Financing Statement
seriously misleading, unless an amendment to such Financing Statement that
renders such Financing Statement not seriously misleading is properly filed
within four months after such a change in name, (iii) if a Company changes its
jurisdiction of formation or organization to another jurisdiction, four months
after such Company changes its jurisdiction of formation or organization to
another jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, (iv) if a Company transfers the relevant Filing
Collateral to a person or entity that thereby becomes a debtor and is located in
another jurisdiction, one year after such Company transfers such Filing
Collateral to a person or entity that thereby becomes a debtor and is located in
another jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, and (v) if a Company becomes organized under the
laws of another jurisdiction in addition to the State of Delaware.
          Further, the opinions set forth above are subject to the effect of
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and remedies, as from time to time in effect, (ii) application
of equitable principles (regardless of whether such enforceability is considered
in a proceeding in equity or at law) and (iii) principles of course of dealing
or course of performance and standards of good faith, fair dealing, materiality
and reasonableness that may be applied by a court to the exercise of rights and
remedies by, and other acts of, a creditor.

 



--------------------------------------------------------------------------------



 



Goldman Sachs Credit Partners L.P.
  as Collateral Agent
April 30, 2007
Page 8
          The opinions expressed herein are intended solely for the benefit of
the addressee hereof in connection with the matters contemplated hereby and may
not be relied upon by any other person or entity or for any other purpose
without our prior written consent. This opinion speaks only as of the date
hereof and is based on our understandings and assumptions as to present facts
and our review of the above-referenced documents and the application of Delaware
law as the same exist on the date hereof, and we undertake no obligation to
update or supplement this opinion after the date hereof for the benefit of any
person or entity with respect to any facts or circumstances that may hereafter
come to our attention or any changes in facts or law that may hereafter occur or
take effect.
Very truly yours,
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Louis G. Hering

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
DELTA FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
COMAIR HOLDINGS FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
DAL GLOBAL FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
MOSCOW FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
DELTA BENEFITS FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
LOYALTY MANGEMENT FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
EPSILON FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
KAPPA CAPITAL FINANCING STATEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT G-6
July 29, 2007
To the Parties Named on
     Schedule 1 attached hereto

  RE:   the 104 aircraft described on Schedule 2 attached hereto (collectively,
the “Airframes”), the 226 engines described on Schedule 2 attached hereto
(collectively, the “Engines”) and the 2 spare parts locations described on
Schedule 2 attached hereto (collectively, the “Spare Parts Locations”)

Ladies and Gentlemen:
     This letter confirms that the following described instruments were recorded
by the Federal Aviation Administration (the “FAA”) on the dates and assigned the
Conveyance Numbers noted below:

  (a)   FAA Release dated April 30, 2007 (the “GECC Release”) by General
Electric Capital Corporation, as Administrative Agent and Collateral Agent,
which releases the collateral covered thereby from the terms of Conveyance Nos.
F092663, F092672, V010039 and MM030989, which GECC Release was recorded on
June 8, 2007 as Conveyance No. T081820;     (b)   FAA Release dated April 30,
2007 (the “AMEX Release”) by American Express Travel Related Services Company,
Inc., as Collateral Agent, which releases the collateral covered thereby from
the terms of Conveyance Nos. AA061328, II039889 and MM030990, which AMEX Release
was recorded on June 8, 2007 as Conveyance No. T081821;     (c)   FAA Release
dated April 30, 2007 (the “GECC Spare Parts Release”) by General Electric
Capital Corporation, as Administrative Agent and Collateral Agent, which
releases the collateral covered thereby from the terms of Conveyance Nos.
V007438 and H114354, which GECC Spare Parts Release was recorded on June 8, 2007
as Conveyance No. T081822;

 



--------------------------------------------------------------------------------



 



  (d)   FAA Release dated April 30, 2007 (the “AMEX Spare Parts Release”) by
American Express Travel Related Services Company, Inc., as Collateral Agent,
which releases the collateral covered thereby from the terms of Conveyance
No. P004482, which AMEX Spare Parts Release was recorded on June 8, 2007 as
Conveyance No. T081823;     (e)   First Lien Aircraft, Spare Engines and Spare
Parts Mortgage and Security Agreement dated as of April 30, 2007 by Delta Air
Lines, Inc. (“Delta”) and Comair, Inc. (“Comair”), as grantors, in favor of
JPMorgan Chase Bank, N.A., as Collateral Agent (“Chase”), with First Lien
Aircraft, Spare Engines and Spare Parts Mortgage and Security Agreement
Supplement No. 1 dated April 30, 2007 by Delta and Comair in favor of Chase
attached thereto, covering the Airframes, the Engines and the Spare Parts, as
such term is defined in the Chase Security Agreement and the Goldman Security
Agreement defined below (the “Spare Parts”) to be maintained by Delta and Comair
at the Spare Parts Locations (collectively, the “Chase Security Agreement”),
which Chase Security Agreement was recorded on May 31, 2007 as Conveyance
No. MM031123; and     (f)   Second Lien Aircraft, Spare Engines and Spare Parts
Mortgage and Security Agreement dated as of April 30, 2007 by Delta and Comair,
as grantors, in favor of Goldman Sachs Credit Partners L.P., as Collateral Agent
(“Goldman”), with Second Lien Aircraft, Spare Engines and Spare Parts Mortgage
and Security Agreement Supplement No. 1 dated April 30, 2007 by Delta and Comair
in favor of Goldman attached thereto, covering the Airframes, the Engines and
the Spare Parts to be maintained by Delta and Comair at the Spare Parts
Locations (collectively, the “Goldman Security Agreement”), which Goldman
Security Agreement was recorded on June 13, 2007 as Conveyance No. MM031159.

     Subsequent to the recordations mentioned above, we examined the records
maintained by the FAA for the Airframes, the Engines and the Spare Parts
Locations. Based upon such examination, it is our opinion that:

  7.   the GECC Release, the AMEX Release, the GECC Spare Parts Release, the
AMEX Spare Parts Release, the Chase Security Agreement and the Goldman Security
Agreement have been duly recorded by the FAA pursuant to and in accordance with
the provisions of Title 49 of the United States Code (the “Transportation
Code”);     8.   seven of the Airframes (N868CA, N986CA, N936CA, N937CA, N938CA,
N940CA and N941CA) are registered in the name of Comair pursuant to and

 



--------------------------------------------------------------------------------



 



      in accordance with the Transportation Code and the other of the Airframes
are registered in the name of Delta pursuant to and in accordance with the
Transportation Code; and     9.   the Airframes, the Engines and the Spare Parts
are free and clear of liens and encumbrances of record at the FAA except as
created by (i) the Chase Security Agreement; and (ii) the Goldman Security
Agreement.

     This opinion is subject to the same limitations and exceptions as were set
forth in our opinion letter to you dated June 3, 2007, covering the Airframes,
the Engines and the Spare Parts.
Very truly yours,
ROBIN D. JENSON
For the Firm

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delta Air Lines, Inc.
Comair, Inc.
JPMorgan Chase Bank, N.A. as Collateral Agent
Goldman Sachs Credit Partners L.P.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Description of Airframes

                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-88   49713   N926DL
McDonnell Douglas   MD-88   49714   N927DA McDonnell Douglas   MD-88   49715  
N928DL McDonnell Douglas   MD-88   49716   N929DL McDonnell Douglas   MD-88  
49717   N930DL McDonnell Douglas   MD-88   49718   N931DL McDonnell Douglas  
MD-88   49719   N932DL McDonnell Douglas   MD-88   49720   N933DL McDonnell
Douglas   MD-88   49721   N934DL McDonnell Douglas   MD-88   49722   N935DL
McDonnell Douglas   MD-88   49723   N936DL McDonnell Douglas   MD-88   49810  
N937DL McDonnell Douglas   MD-88   49811   N938DL McDonnell Douglas   MD-88  
49812   N939DL McDonnell Douglas   MD-88   49813   N940DL McDonnell Douglas  
MD-88   49814   N941DL McDonnell Douglas   MD-88   49815   N942DL McDonnell
Douglas   MD-88   49816   N943DL McDonnell Douglas   MD-88   49817   N944DL
McDonnell Douglas   MD-88   49818   N945DL McDonnell Douglas   MD-88   49879  
N948DL McDonnell Douglas   MD-88   49881   N950DL McDonnell Douglas   MD-88  
49882   N951DL McDonnell Douglas   MD-88   53312   N985DL

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-88   53313   N986DL
McDonnell Douglas   MD-88   53339   N988DL McDonnell Douglas   MD-88   53341  
N989DL McDonnell Douglas   MD-88   53343   N991DL McDonnell Douglas   MD-88  
53344   N992DL McDonnell Douglas   MD-88   53346   N994DL McDonnell Douglas  
MD-88   53362   N995DL McDonnell Douglas   MD-88   53364   N997DL McDonnell
Douglas   MD-88   53370   N998DL McDonnell Douglas   MD-88   53372   N900DE
McDonnell Douglas   MD-88   53378   N901DE McDonnell Douglas   MD-88   53380  
N903DE McDonnell Douglas   MD-88   53409   N904DE McDonnell Douglas   MD-88  
53415   N906DE McDonnell Douglas   MD-88   53416   N907DE McDonnell Douglas  
MD-88   53418   N909DE McDonnell Douglas   MD-88   53419   N910DE McDonnell
Douglas   MD-88   49997   N912DE McDonnell Douglas   MD-88   49956   N913DE
McDonnell Douglas   MD-88   53420   N915DE McDonnell Douglas   MD-88   53421  
N916DE McDonnell Douglas   MD-88   49959   N918DE McDonnell Douglas   MD-88  
53422   N919DE McDonnell Douglas   MD-90-30   53382   N902DA McDonnell Douglas  
MD-90-30   53383   N903DA McDonnell Douglas   MD-90-30   53385   N905DA
McDonnell Douglas   MD-90-30   53386   N906DA

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. McDonnell Douglas   MD-90-30   53388   N908DA
McDonnell Douglas   MD-90-30   53389   N909DA McDonnell Douglas   MD-90-30  
53391   N911DA McDonnell Douglas   MD-90-30   53392   N912DN McDonnell Douglas  
MD-90-30   53394   N914DN McDonnell Douglas   MD-90-30   53395   N915DN
McDonnell Douglas   MD-90-30   53396   N916DN Boeing   757-232   22808   N601DL
Boeing   757-232   22813   N606DL Boeing   757-232   22815   N608DA Boeing  
757-232   22820   N613DL Boeing   757-232   22821   N614DL Boeing   757-232  
22822   N615DL Boeing   757-232   23993   N639DL Boeing   757-232   23994  
N640DL Boeing   757-232   23996   N642DL Boeing   757-232   23997   N643DL
Boeing   757-232   23998   N644DL Boeing   757-232   24217   N646DL Boeing  
757-232   24218   N647DL Boeing   757-232   24372   N648DL Boeing   757-232  
24389   N649DL Boeing   757-232   24391   N651DL Boeing   757-232   24392  
N652DL Boeing   757-232   24395   N655DL Boeing   757-232   24396   N656DL
Boeing   757-232   25332   N671DN

 



--------------------------------------------------------------------------------



 



                      Manufacturer’s   United States Manufacturer   Model  
Serial No.   Registration No. Boeing   757-232   25977   N672DL Boeing   757-232
  25979   N674DL Boeing   757-232   25981   N676DL Boeing   757-232   25983  
N678DL Boeing   757-232   26955   N679DA Boeing   757-26D   28446   N900PC
Boeing   757-212   23125   N751AT Boeing   757-212   23126   N750AT Boeing  
757-212   23127   N757AT Boeing   757-212   23128   N752AT Boeing   767-332  
25984   N139DL Boeing   767-332   24759   N171DN Boeing   767-332   24800  
N173DN Boeing   767-332   24803   N175DN Boeing   767-332   27110   N183DN
Boeing   767-3P6   24984   N152DL Boeing   767-3P6   24985   N153DL Boeing  
767-3P6   25269   N155DL Boeing   767-3P6   25354   N156DL Bombardier  
CL-600-2B19   7427   N868CA Bombardier   CL-600-2B19   7174   N986CA Bombardier
  CL-600-2B19   7043   N936CA Bombardier   CL-600-2B19   7044   N937CA
Bombardier   CL-600-2B19   7046   N938CA Bombardier   CL-600-2B19   7048  
N940CA Bombardier   CL-600-2B19   7050   N941CA

 



--------------------------------------------------------------------------------



 



Description of Engines

                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219   P718170D Pratt & Whitney   JT8D-219   P718171D Pratt &
Whitney   JT8D-219   P718172D Pratt & Whitney   JT8D-219   P718175D Pratt &
Whitney   JT8D-219   P718176D Pratt & Whitney   JT8D-219   P718177D Pratt &
Whitney   JT8D-219   P718178D Pratt & Whitney   JT8D-219   P718202D Pratt &
Whitney   JT8D-219   P718203D Pratt & Whitney   JT8D-219   P718224D Pratt &
Whitney   JT8D-219   P718225D Pratt & Whitney   JT8D-219   P718212D Pratt &
Whitney   JT8D-219   P718208D Pratt & Whitney   JT8D-219   P718216D Pratt &
Whitney   JT8D-219   P718217D Pratt & Whitney   JT8D-219   P718218D Pratt &
Whitney   JT8D-219   P718223D Pratt & Whitney   JT8D-219   P718226D Pratt &
Whitney   JT8D-219   P718228D Pratt & Whitney   JT8D-219   P718247D Pratt &
Whitney   JT8D-219   P718248D Pratt & Whitney   JT8D-219   P725356D Pratt &
Whitney   JT8D-219   P718282D Pratt & Whitney   JT8D-219   P725358D Pratt &
Whitney   JT8D-219   P725368D Pratt & Whitney   JT8D-219   P725393D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726021D Pratt & Whitney   JT8D-219   P725395D Pratt
& Whitney   JT8D-219   P725416D Pratt & Whitney   JT8D-219   P725354D Pratt &
Whitney   JT8D-219   P725396D Pratt & Whitney   JT8D-219   P725403D Pratt &
Whitney   JT8D-219   P725419D Pratt & Whitney   JT8D-219   P725373DCN Pratt &
Whitney   JT8D-219   P725390DCN Pratt & Whitney   JT8D-219   P725488D Pratt &
Whitney   JT8D-219   P725489D Pratt & Whitney   JT8D-219   P718179D Pratt &
Whitney   JT8D-219   P718214D Pratt & Whitney   JT8D-219   P725513D Pratt &
Whitney   JT8D-219   P725514D Pratt & Whitney   JT8D-219   P725977D Pratt &
Whitney   JT8D-219   P725978D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726011D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P725989D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726015D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726007D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726047D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726088D Pratt & Whitney   JT8D-219   P725939D Pratt
& Whitney   JT8D-219   P725959D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726038D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726031D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726051D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726053D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726086D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726081D Pratt & Whitney   JT8D-219   P726067D Pratt
& Whitney   JT8D-219   P726069D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726074D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726077D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726082D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726087D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726052D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726822D Pratt & Whitney   JT8D-219   P726826D Pratt
& Whitney   JT8D-219   P726827D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P725998D Pratt & Whitney   JT8D-219 (shown as
JT8D-217C on FAA record)   P726872D Pratt & Whitney   JT8D-219   P726009D Pratt
& Whitney   JT8D-219   P726905D Pratt & Whitney   JT8D-219   P726907D Pratt &
Whitney   JT8D-219   P726908D Pratt & Whitney   JT8D-219   P726923D Pratt &
Whitney   JT8D-219   P726924D Pratt & Whitney   JT8D-219   P725380D Pratt &
Whitney   JT8D-219   P726918D Pratt & Whitney   JT8D-219   P726931D Pratt &
Whitney   JT8D-219   P726933D Pratt & Whitney   JT8D-219   P726865D Pratt &
Whitney   JT8D-219   P726932D Pratt & Whitney   JT8D-219   P726929D

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   JT8D-219   P726952D Pratt & Whitney   JT8D-219   P726950D Pratt &
Whitney   JT8D-219   P726951D Pratt & Whitney   JT8D-219   P726967D Pratt &
Whitney   JT8D-219   P726968D Pratt & Whitney   JT8D-219   P726976D Pratt &
Whitney   JT8D-219   P726979D International Aero Engines   V2528-D5   V20007
International Aero Engines   V2528-D5   V20008 International Aero Engines  
V2528-D5   V20009 International Aero Engines   V2528-D5   V20010 International
Aero Engines   V2528-D5   V20014 International Aero Engines   V2528-D5   V20015
International Aero Engines   V2528-D5   V20019 International Aero Engines  
V2528-D5   V20021 International Aero Engines   V2528-D5   V20025 International
Aero Engines   V2528-D5   V20026 International Aero Engines   V2528-D5   V20030
International Aero Engines   V2528-D5   V20027 International Aero Engines  
V2528-D5   V20035 International Aero Engines   V2528-D5   V20036 International
Aero Engines   V2528-D5   V20045 International Aero Engines   V2528-D5   V20046
International Aero Engines   V2528-D5   V20075 International Aero Engines  
V2528-D5   V20070 International Aero Engines   V2528-D5   V20079 International
Aero Engines   V2528-D5   V20074

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. International
Aero Engines   V2528-D5   V20084 International Aero Engines   V2528-D5   V20080
Pratt & Whitney   PW2037   P716336B Pratt & Whitney   PW2037   P716325B Pratt &
Whitney   PW2037   P716348B Pratt & Whitney   PW2037   P716308B Pratt & Whitney
  PW2037   P716385B Pratt & Whitney   PW2037   P716366B Pratt & Whitney   PW2037
  P716392B Pratt & Whitney   PW2037   P716305B Pratt & Whitney   PW2037  
P716505B Pratt & Whitney   PW2037   P716506B Pratt & Whitney   PW2037   P716507B
Pratt & Whitney   PW2037   P716512B Pratt & Whitney   PW2037   P716513B Pratt &
Whitney   PW2037   P716510B Pratt & Whitney   PW2037   P716310B Pratt & Whitney
  PW2037   P716514B Pratt & Whitney   PW2037   P716326B Pratt & Whitney   PW2037
  P716518B Pratt & Whitney   PW2037   P716522B Pratt & Whitney   PW2037  
P716523B Pratt & Whitney   PW2037   P716528B Pratt & Whitney   PW2037   P716359B
Pratt & Whitney   PW2037   P716524B Pratt & Whitney   PW2037   P716526B Pratt &
Whitney   PW2037   P716534B

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   PW2037   P716521B Pratt & Whitney   PW2037   P716536B Pratt & Whitney
  PW2037   P716537B Pratt & Whitney   PW2037   P716527B Pratt & Whitney   PW2037
  P716543B Pratt & Whitney   PW2037   P716544B Pratt & Whitney   PW2037  
P716545B Pratt & Whitney   PW2037   P716546B Pratt & Whitney   PW2037   P716577B
Pratt & Whitney   PW2037   P716578B Pratt & Whitney   PW2037   P716581B Pratt &
Whitney   PW2037   P716582B Pratt & Whitney   PW2037   P716586B Pratt & Whitney
  PW2037   P716587B Pratt & Whitney   PW2037   P716590B Pratt & Whitney   PW2037
  P716591B Pratt & Whitney   PW2037   P716595B Pratt & Whitney   PW2037  
P716596B Pratt & Whitney   PW2037   P716598B Pratt & Whitney   PW2037   P726701B
Pratt & Whitney   PW2037   P727211B Pratt & Whitney   PW2037   P727212B Pratt &
Whitney   PW2037   P716315 Pratt & Whitney   PW2037   P716324 Pratt & Whitney  
PW2037   P716341 Pratt & Whitney   PW2037   P716327 Pratt & Whitney   PW2037  
P716329

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. Pratt &
Whitney   PW2037   P716316 Pratt & Whitney   PW2037   P716339 Pratt & Whitney  
PW2037   P716320 General Electric   CF6-80A2   580144 Pratt & Whitney   PW4060  
P724146B Pratt & Whitney   PW4060   P724147B Pratt & Whitney   PW4060   P724681B
Pratt & Whitney   PW4060   P724682B General Electric   CF6-80C2B4   695307
General Electric   CF6-80C2B4   695376 General Electric   CF6-80C2B4   695476
General Electric   CF6-80C2B4   695438 General Electric   CF6-80C2B4   695442
General Electric   CF6-80C2B4   695334 General Electric   CF6-80C2B4   695374
General Electric   CF6-80C2B4   695521 General Electric   CF34-3A1   807634
General Electric   CF34-3A1   807633 General Electric   CF34-3A1   807477
General Electric   CF34-3A1   807488 General Electric   CF34-3A1   807149
General Electric   CF34-3A1   807146 General Electric   CF34-3A1   807147
General Electric   CF34-3A1   807151 General Electric   CF34-3A1   807161
General Electric   CF34-3A1   807654 General Electric   CF34-3A1   807169

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. General
Electric   CF34-3A1   807170 General Electric   CF34-3A1   807177 General
Electric   CF34-3A1   807178 General Electric   CF34-3A1   807070 General
Electric   CF34-3A1   807051 General Electric   CF34-3A1   807305 General
Electric   CF34-3A1   807226 General Electric   CF34-3A1   807318 General
Electric   CF34-3A1   807352 General Electric   CF34-3A1   807255 General
Electric   CF34-3A1   807421 General Electric   CF34-3A1   807465 General
Electric   CF34-3A1   807467 General Electric   CF34-3A1   807468 General
Electric   CF34-3A1   807512 General Electric   CF34-3A1   807444 General
Electric   CF34-3A1   807466 General Electric   CF34-3A1   807587 General
Electric   CF34-3A1   807441 General Electric   CF34-3A1   807590 General
Electric   CF34-3A1   807600 General Electric   CF34-3A1   807630 General
Electric   CF34-3A1   807648 General Electric   CF34-3A1   807623 General
Electric   CF34-3A1   807591 General Electric   CF34-3B1   873516 General
Electric   CF34-3B1   873173

 



--------------------------------------------------------------------------------



 



                  Manufacturer’s Manufacturer   Model   Serial No. General
Electric   CF34-3B1   873640 General Electric   CF34-3B1   873174 General
Electric   CF34-3B1   873947 General Electric   CF34-3B1   873763 General
Electric   CF34-3B1   873891 General Electric   CF34-8C1   965337 General
Electric   CF34-8C1   965291 General Electric   CF34-8C1   965443 Pratt &
Whitney   PW2037   716310 General Electric   CF34-8C1   965384

Description of Spare Parts Locations
Delta Air Lines, Inc.
Delta Tech Ops Center
1775 Aviation Blvd.
Atlanta, GA 30354-3743
USA
Comair, Inc.
82 Comair Blvd.
Erlanger, KY 41048

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to Second Lien Credit Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
TO SECOND LIEN CREDIT AGREEMENT
          ASSUMPTION AND JOINDER AGREEMENT dated as of                      (the
“Assumption Agreement”) made by [Insert Name of New Grantor] a [Insert State of
Organization] [corporation, limited partnership or limited liability company]
(the “Company”) for the benefit of the Second Priority Secured Parties (the
“Secured Parties”) (as such term is defined in that certain Second Lien Term
Loan and Guaranty Agreement, dated as of April 30, 2007 (as such agreement may
be amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”) among Delta Air Lines, Inc.,
a Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto (the “Guarantors”), Goldman Sachs Credit Partners L.P. (“GSCP”) as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), Barclays Capital,
as syndication agent, Goldman Sachs Credit Partners L.P. and Merrill Lynch
Commercial Finance Corp., as co-lead arrangers, Goldman Sachs Credit Partners
L.P., Merrill Lynch Commercial Finance Corp., and Barclays Capital, as joint
bookrunners, Credit Suisse Securities (USA) LLC and C.I.T. Leasing Corporation,
as co-documentation agents, and the financial institutions party thereto).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement.
W I T N E S S E T H
          The Company is a [Insert State of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Insert name
of Borrower or Guarantor]. Pursuant to Section 5.14 of the Credit Agreement, the
Company is required to execute this document as a newly [formed] [acquired]
subsidiary of [Insert name of Borrower or Guarantor].
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
hereby agrees as follows:
          SECTION 1. Assumption and Joinder. The Company hereby expressly
confirms that it hereby agrees to perform and observe, each and every one of the
covenants and agreements and hereby assumes the obligations and liabilities of
(i) a Guarantor under the Credit Agreement applicable to it as a Guarantor
thereunder, (ii) a Guarantor under the Intercreditor Agreement applicable to it
as a Guarantor thereunder [and (iii) a Grantor under [the SGR Security
Agreement/Security Agreement/other Collateral Document, as applicable] (any such
applicable documents, a “Company Security Document”)]1, in each case applicable
to it as a Grantor thereunder. By virtue of the foregoing, the Company hereby
accepts and assumes any liability of (w) a Guarantor related to each
representation or warranty, covenant or obligation
 

1   Include reference to applicable security documents to the extent that the
Company intends to pledge collateral contemporaneous with the delivery of this
Assumption Agreement.

 



--------------------------------------------------------------------------------



 



made by a Guarantor in the Credit Agreement, and hereby expressly affirms in all
material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company (x) a
Guarantor related to each representation or warranty, covenant or obligation
made by a Guarantor in the Intercreditor Agreement, and hereby expressly affirms
in all material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company, [and (y) a
Grantor related to each representation or warranty, covenant or obligation made
by a Grantor in each Company Security Document, and hereby expressly affirms in
all material respects, as of the date hereof, each of such representations,
warranties, covenants and obligations as they apply to the Company] and hereby
expressly affirms in all material respects, as of the date hereof, each of such
representations, warranties, covenants and obligations as they apply to the
Company.
          (a) Guarantee. (i) All references to the term “Guarantor” in the
Credit Agreement, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to, and shall include, the Company, in each
case as of the date hereof.
          (ii) The Company, as Guarantor, hereby joins in and agrees to be bound
by each and all of the provisions of the Credit Agreement, as of the date
hereof, as a Guarantor thereunder with the same force and effect as if
originally referred to therein as a Guarantor.
          (b) Intercreditor Agreement. (i) All references to the term
“Guarantor” in the Intercreditor Agreement, or in any document or instrument
executed and delivered or furnished, or to be executed and delivered or
furnished, in connection therewith shall be deemed to be references to, and
shall include, the Company as of the date hereof.
          (ii) The Company, as Guarantor, hereby joins in and agrees to be bound
by each and all of the provisions of the Intercreditor Agreement, as of the date
hereof, as a Guarantor thereunder with the same force and effect as if
originally referred to therein as a Guarantor.
          (c) [Collateral Documents. (i) All references to the term “Grantor” in
each Company Security Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be references to, and shall include, the
Company as of the date hereof.]
          (ii) [The Company, as Grantor, hereby joins in and agrees to be bound
by each and all of the provisions of each Company Security Document, as of the
date hereof, with the same force and effect as if originally referred to therein
as a Grantor.]
          SECTION 2. Representations and Warranties. The Company hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
the Secured Parties as follows:
          (a) The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Assumption Agreement
and to perform

2



--------------------------------------------------------------------------------



 



its obligations hereunder and under the Loan Documents to which it is a party.
The execution, delivery and performance of this Assumption Agreement by the
Company and the performance of its obligations hereunder and under the Loan
Documents to which it is a party, have been duly authorized by all necessary
[corporate, partnership or limited liability company] action, including the
consent of shareholders, partners or members where required. This Assumption
Agreement has been duly executed and delivered by the Company. This Assumption
Agreement and the Loan Documents to which it is a party each constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
          (b) The Company has delivered to the Administrative Agent any and all
schedules and documents required as (i) a Guarantor under the Credit Agreement,
(ii) a Guarantor under the Intercreditor Agreement, and (iii) a Grantor under
each Company Security Document.
          SECTION 3. Binding Effect. This Assumption Agreement shall be binding
upon the Company and shall inure to the benefit of the Second Priority Secured
Parties and their respective successors and assigns.
          SECTION 4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 5. Counterparts. This Assumption Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
constitute an original for all purposes, but all such counterparts taken
together shall constitute but one and the same instrument. Any signature
delivered by a party by facsimile or .pdf electronic transmission shall be
deemed to be an original signature thereto.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered by its duly authorized officer as of
the date first above written.

            [NAME OF COMPANY]
      By           Name:           Title:        

Signature Page to Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
INTERCREDITOR AGREEMENT
     Intercreditor Agreement, dated as of April 30, 2007 (this “Agreement”),
among JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), DELTA AIR LINES, INC. (the “Borrower”), and each of
the other Loan Parties (as defined below) party hereto.
Recitals:
     WHEREAS, the Borrower, the other Loan Parties, the First Priority
Representative and certain financial institutions and other entities are parties
to the First Lien Revolving Credit and Guaranty Agreement, dated as of April 30,
2007 (as amended or restated from time to time, the “Existing First Priority
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans and extend other financial accommodations to the
Borrower; and
     WHEREAS, the Borrower, the other Loan Parties, the Second Priority
Representative and certain financial institutions and other entities are parties
to the Second Lien Term Loan and Guaranty Agreement, dated as of April 30, 2007
(as amended or restated from time to time, the “Existing Second Priority
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans to the Borrower; and
     WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
     WHEREAS, the Borrower and the other Loan Parties propose to grant to the
Second Priority Representative junior security interests in the Common
Collateral as security for payment and performance of the Second Priority
Obligations; and
     WHEREAS, the Borrower and the other Loan Parties may also grant additional
junior security interests on the Common Collateral as contemplated herein;
     WHEREAS, the lenders under the Existing First Priority Agreement and under
the Existing Second Priority Agreement have agreed to permit the grant of such
junior security interests on the terms and conditions of this Agreement;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
     SECTION 1. Definitions.
     1.1. Defined Terms. The following terms, as used herein, have the following
meanings:
     “Additional Debt” has the meaning as set forth in Section 10.3(b).



--------------------------------------------------------------------------------



 



2

     “Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.
     “Aircraft” means any aircraft which is part of the Common Collateral.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Borrower” has the meaning set forth in the introductory paragraph hereof.
     “Cap Amount” means $2,100,000,000.
     “Cape Town Convention” means the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa, as
in effect in any applicable jurisdiction.
     “Cash Collateral” has the meaning as set forth in Section 3.7.
     “Common Collateral” means all assets that are First Priority Collateral and
Second Priority Collateral.
     “Comparable Second Priority Security Document” means, in relation to any
Common Collateral subject to any First Priority Security Document, the Second
Priority Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
     “Comparable Junior Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document or Second Priority
Security Document, the Junior Priority Security Document that creates a security
interest in the same Common Collateral, granted by the same Loan Party, as
applicable.
     “Credit-Linked Deposit” means “Credit-Linked Deposit” as defined in the
Existing First Priority Agreement.
     “Credit-Linked Deposit LC Exposure” means “Credit-Linked Deposit LC
Exposure” as defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Lenders” means “Credit-Linked Deposit Lenders” as
defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Letters of Credit” means “Credit-Linked Deposit
Letters of Credit” as defined in the Existing First Priority Agreement.
     “Credit-Linked Deposit Loans” means “Credit-Linked Deposit Loans” as
defined in the Existing First Priority Agreement.
     “Designated Cash Management Obligations” means, as applied to any Person,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of any treasury, depository and cash management services and automated
clearing house transfers of funds services provided by a First



--------------------------------------------------------------------------------



 



3

Priority Lender or any of its banking Affiliates, including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith, in each case as designated by the Borrower from time to
time by notice (a “Designated Cash Management Notice”) to the Representatives as
constituting “Designated Cash Management Obligations”.
     “Designated Cash Management Notice” has the meaning as set forth in the
definition of Designated Cash Management Obligations.
     “Designated Hedging Agreement” means any Hedging Agreement to the extent
that the indebtedness related thereto is owing to a First Priority Lender or any
of its Affiliates and is permitted by Section 6.03(f) or (g) of the Existing
First Priority Agreement and Section 6.03(f) or (g) of the Existing Second
Priority Agreement, designated by the Borrower from time to time by notice (a
“Designated Hedging Agreement Notice”) to the Representatives as a “Designated
Hedging Agreement”.
     “Designated Hedging Agreement Notice” has the meaning as set forth in the
definition of Designated Hedging Agreement.
     “Designated Hedging Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party under any Designated Hedging Agreement.
     “DIP Financing” has the meaning set forth in Section 5.2.
     “Enforcement Action” means, with respect to the First Priority Obligations,
the Second Priority Obligations or any Junior Obligations, the exercise of any
rights and remedies with respect to any Common Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies in respect of the Common Collateral under, as applicable,
the First Priority Security Documents, the Second Priority Documents or the
Junior Security Documents, or applicable law, including, without limitation, the
exercise of any rights of set-off or recoupment, the exercise of any rights
under the Cape Town Convention, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.
     “Enforcement Notice” has the meaning set forth in Section 3.7.
     “Engine” means any engine which is part of the Common Collateral.
     “Excess Credit-Linked Deposits” means “Excess Credit-Linked Deposits” as
defined in the Existing First Priority Agreement.
     “Existing First Priority Agreement” has the meaning set forth in the
recitals to this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
recitals to this Agreement.
     “FAA” has the meaning set forth in Section 2.1(a).
     “First Priority Agreement” means the collective reference to (a) the
Existing First Priority Agreement, (b) any Additional First Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing First Priority
Agreement, any Additional First Priority Agreement or any other



--------------------------------------------------------------------------------



 



4

agreement or instrument referred to in this clause (c) if such agreement or
instrument expressly provides that it is intended to be and is a First Priority
Agreement hereunder (a “Replacement First Priority Agreement”). Any reference to
the First Priority Agreement hereunder shall be deemed a reference to any First
Priority Agreement then extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.
     “First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
     “First Priority Guarantee” means any guarantee by any Loan Party of any or
all of the First Priority Obligations.
     “First Priority Lender” means any “Lender” as defined in the Existing First
Priority Agreement or any Replacement First Priority Agreement in respect
thereof.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to such First Priority Agreement, and (ii) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such First Priority Agreement, (c) all Designated
Hedging Obligations, (d) all Designated Cash Management Obligations and (e) all
other obligations, fees, expenses and other amounts payable from time to time
pursuant to the First Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any First Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Priority Secured
Party, Junior Priority Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, unless otherwise permitted by
the Second Priority Documents or agreed to by the Second Priority
Representative, if the sum of (without duplication) (A) Indebtedness
constituting the principal amount of loans outstanding under the First Priority
Agreements plus (B) the aggregate face amount of any letters of credit issued or
drawn but not reimbursed under the First Priority Agreements exceeds the Cap
Amount, then the amount of such excess shall not constitute First Priority
Obligations.
     “First Priority Obligations Payment Date” means the first date on which
(a) the First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations, Designated Hedging Obligations or Designated Cash
Management Obligations) have been paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Priority Documents),
(b) all commitments to extend credit under the First Priority Documents have
been terminated and all credit-linked deposits have been returned, (c) there are
no outstanding letters of credit or similar instruments issued under the First
Priority Documents (other than such as have been cash collateralized or defeased
in accordance with the terms of the First Priority Documents), and (d) the First
Priority Representative has



--------------------------------------------------------------------------------



 



5

delivered a written notice to the Second Priority Representative stating that
the events described in clauses (a), (b) and (c) have occurred to the
satisfaction of the First Priority Secured Parties.
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the event that the Existing First Priority
Agreement shall cease to be in effect, the First Priority Representative shall
be the Person identified as such in the applicable Replacement First Priority
Agreement.
     “First Priority Secured Parties” means the First Priority Representative,
the First Priority Lenders and any other holders of the First Priority
Obligations.
     “First Priority Security Documents” means the “Collateral Documents” as
defined in the Existing First Priority Agreement, and any other documents that
are designated under any First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future, fuel hedging or other derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
fuel or other commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “International Interest” means an “International Interest” as defined in
the Cape Town Convention.
     “International Registry” means “International Registry” as defined in the
Cape Town Convention.
     “Junior Priority Agreement” means the collective reference to any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness
incurred pursuant to Section 6.03(m) (and secured by Liens permitted pursuant to
Section 6.01(n)) of the Existing First Priority Agreement (or comparable
provisions in the Replacement First Priority Agreement) and Section 6.03(m) (and
secured by Liens permitted pursuant to Section 6.01(n)) of the Existing Second
Priority Agreement. Any reference to the Junior Priority Agreement hereunder
shall be deemed a reference to any Junior Priority Agreement then extant.
     “Junior Priority Collateral” means all Common Collateral, whether now owned
or hereafter acquired by the Borrower or any other Loan Party, in which a Lien
is granted or purported to be granted to any Junior Priority Secured Party as
security for any Junior Priority Obligation.
     “Junior Priority Documents” means the Junior Priority Agreement, each
Junior Priority Security Document and each Junior Priority Guarantee.
     “Junior Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Junior Priority Obligations.
     “Junior Priority Lien” means any Lien created by the Junior Priority
Security Documents.



--------------------------------------------------------------------------------



 



6

     “Junior Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the Junior Priority Agreement, (b) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the Junior Priority Agreement, and
(c) all other obligations, fees, expenses and other amounts payable from time to
time pursuant to the Junior Priority Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding, provided that the maximum
Indebtedness (as defined in the Existing First Priority Agreement as in effect
on the date hereof) in respect of Junior Priority Obligations that are secured
by Liens on the Common Collateral may not exceed $1,000,000,000 (except as
otherwise permitted under the First Priority Agreement and the Second Priority
Agreement). To the extent any payment with respect to any Junior Priority
Obligation (whether by or on behalf of any Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any First Priority Secured Party, any Second Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Junior Priority Secured Parties, the First
Priority Secured Parties and Second Priority Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
     “Junior Priority Representative” shall mean the Person identified from time
to time as such by the Borrower by notice to the First Priority Representative
and the Second Priority Representative, with such Person to become a party to
this Agreement by executing and delivering a Joinder Agreement in the form
attached hereto as Exhibit A, provided that the Borrower and the then current
Junior Priority Representative may deliver a notice to the First Priority
Representative and the Second Priority Representative rescinding the appointment
of such Junior Priority Representative. There shall be only one Junior Priority
Representative at any time who shall act for all Junior Priority Secured Parties
under this Agreement.
     “Junior Priority Secured Parties” means the Junior Priority Representative
and any holders of the Junior Priority Obligations.
     “Junior Priority Security Documents” means the documents pursuant to which
the Liens on the Junior Priority Collateral for the benefit of the Junior
Priority Secured Parties shall have been granted or purported to be granted.
     “Lien” means (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, easement (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-way,
reservations, encroachments, zoning, and other land use restrictions, claim or
any other title defect, lease, encumbrance, restriction, lien or charge of any
kind whatsoever and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing).
     “Loan Party” means the Borrower and each direct or indirect domestic
subsidiary of the Borrower that is now or hereafter becomes a party to any First
Priority Document or Second Priority Document. All references in this Agreement
to any Loan Party shall include such Loan Party as a debtor-in-possession and
any receiver or trustee for such Loan Party in any Insolvency Proceeding.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.



--------------------------------------------------------------------------------



 



7

     “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
     “Purchase” has the meaning set forth in Section 3.7.
     “Purchase Notice” has the meaning set forth in Section 3.7.
     “Purchase Price” has the meaning set forth in Section 3.7.
     “Purchasing Parties” has the meaning set forth in Section 3.7.
     “Recovery” has the meaning set forth in Section 5.5.
     “Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.
     “Replacement Second Priority Agreement” has the meaning set forth in the
definition of “Second Priority Agreement”.
     “Representatives” means the collective reference to the First Priority
Representative and the Second Priority Representative (if any).
     “Revolving Commitment” means “Revolving Commitment” as defined in the
Existing First Priority Agreement.
     “Revolving LC Exposure” means “Revolving LC Exposure” as defined in the
Existing First Priority Agreement.
     “Revolving Letter of Credit Available Amount” means “Revolving Letter of
Credit Available Amount” as defined in the Existing First Priority Agreement.
     “Revolving Letter of Credit” means “Revolving Letter of Credit” as defined
in the Existing First Priority Agreement.
     “Revolving Loan” means “Revolving Loan” as defined in the Existing First
Priority Agreement.
     “Second Priority Agreement” means the collective reference to (a) the
Existing Second Priority Agreement, (b) any Additional Second Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement, any Additional Second Priority Agreement or any other
agreement or instrument referred to in this clause (c) if such agreement or
instrument expressly provides that it is intended to be and is a Second Priority
Agreement hereunder (a “Replacement Second Priority Agreement”). Any reference
to the Second Priority Agreement hereunder shall be deemed a reference to any
Second Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.



--------------------------------------------------------------------------------



 



8

     “Second Priority Documents” means each Second Priority Agreement, each
Second Priority Security Document and each Second Priority Guarantee.
     “Second Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Priority Obligations.
     “Second Priority Lender” means any “Lender” as defined in the Existing
Second Priority Agreement or any Replacement Second Priority Agreement in
respect thereof.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (b) all other
obligations, fees, expenses and other amounts payable from time to time pursuant
to the Second Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Second Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Priority Secured
Party, Junior Priority Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Obligations Payment Date” means the first date on which
(a) the Second Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or, to the extent
applicable, cash collateralized or defeased in accordance with the terms of the
Second Priority Documents), (b) all commitments to extend credit under the
Second Priority Documents have been terminated, and (c) the Second Priority
Representative has delivered a written notice to the Junior Priority
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Second Priority Secured Parties.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the event that the Existing Second Priority
Agreement shall cease to be in effect, the Second Priority Representative shall
be the Person identified as such in the applicable Replacement Second Priority
Agreement.
     “Second Priority Secured Party” means the Second Priority Representative,
the Second Priority Lenders and any other holders of the Second Priority
Obligations.
     “Second Priority Security Documents” means the “Collateral Documents” as
defined in the Existing Second Priority Agreement and any documents that are
designated under any Second Priority Agreement as “Second Priority Security
Documents” for purposes of this Agreement.
     “Second Priority Term Loans” means “Term Loans” as defined in the Existing
Second Priority Agreement.
     “Secured Parties” means the First Priority Secured Parties, the Second
Priority Secured Parties and the Junior Priority Secured Parties.
     “Surviving Obligations” has the meaning as set forth in Section 3.7.



--------------------------------------------------------------------------------



 



9

     “Total Credit-Linked Deposit” means “Total Credit-Linked Deposit” as
defined in the Existing First Priority Agreement.
     “Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations or Second Priority Obligations, as the case may be, for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any First Priority Obligation or Second Priority
Obligation, as the case may be, and (b) contingent reimbursement obligations in
respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of First Priority Obligations or Second Priority Obligations, as the case
may be, for indemnification, no notice for indemnification has been issued by
the indemnitee) at such time.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.
     1.2. Other Terms. For purposes of the definitions of Designated Cash
Management Obligations and Designated Hedging Obligations, a holder of First
Priority Secured Obligations consisting of Designated Cash Management
Obligations and Designated Hedging Obligations, as the case may be, shall only
be required to be a First Priority Lender or an Affiliate of a First Priority
Lender at the time the Designated Cash Management Notice is provided or the
relevant Designated Hedging Agreement is entered into and the relevant
Designated Hedging Agreement Notice is provided, as the case may be.
     1.3. Amended Agreements. All references in this Agreement to agreements or
other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time.
     SECTION 2. Lien Priorities.
     2.1. Subordination of Liens. (a) Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing (including, without limitation, any filings
under the Uniform Commercial Code, filings with the Federal Aviation
Administration (the “FAA”) or any filings in the International Registry),
(ii) any provision of the Uniform Commercial Code, the Federal Aviation Act, the
Cape Town Convention or any applicable law or any First Priority Document or
Second Priority Document, the time of registration of International Interests in
the International Registry with respect to any Common Collateral, or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Priority Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.
     (b) Any and all Liens now existing or hereafter created or arising in favor
of any Junior Priority Secured Party securing the Junior Priority Obligations,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise are expressly junior in priority, operation and effect
to



--------------------------------------------------------------------------------



 



10

any and all Liens now existing or hereafter created or arising in favor of the
First Priority Secured Parties securing the First Priority Obligations and in
favor of the Second Priority Secured Parties securing the Second Priority
Obligations, notwithstanding (i) anything to the contrary contained in any
agreement or filing to which any Junior Priority Secured Party may now or
hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing (including, without limitation, any filings
under the Uniform Commercial Code, filings with the FAA or any filings in the
International Registry), (ii) any provision of the Uniform Commercial Code, the
Federal Aviation Act, the Cape Town Convention or any applicable law or any
First Priority Document, Second Priority Document or Junior Priority Document,
the time of registration of International Interests in the International
Registry with respect to any Common Collateral, or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Priority
Secured Party securing any of the First Priority Obligations or any such Liens
in favor of any Second Priority Secured Party securing any of the Second
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than, in the case of the Second Priority Obligations, the
First Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.
     (c) No First Priority Secured Party, Second Priority Secured Party or
Junior Priority Secured Party shall object to or contest, or support any other
Person in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any security interest in the Common Collateral
granted to the other. Notwithstanding any failure by any First Priority Secured
Party, Second Priority Secured Party or Junior Priority Secured Party to perfect
its security interests in the Common Collateral or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Priority
Secured Parties, the Second Priority Secured Parties or the Junior Priority
Secured Parties, the priority and rights as among the First Priority Secured
Parties, the Second Priority Secured Parties and the Junior Priority Secured
Parties with respect to the Common Collateral shall be as set forth herein.
     2.2. Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured
Parties, and the Junior Priority Representative on behalf of itself and the
other Junior Priority Secured Parties, acknowledge that a portion of the First
Priority Obligations represents debt that is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
First Priority Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of the First Priority Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Second Priority Secured Parties or the Junior Priority Secured Parties
and without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of any of the First Priority
Obligations, the Second Priority Obligations or the Junior Priority Obligations,
or any portion thereof.
     2.3. Agreements Regarding Actions to Perfect Liens.
     (a) The Second Priority Representative on behalf of itself and the other
Second Priority Secured Parties agrees that UCC-1 financing statements, filings
with the FAA, filings in the International Registry, patent, trademark or
copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Priority Representative shall be in form satisfactory to
the First Priority Representative. The Junior Priority Representative on behalf
of itself and the other Junior Priority



--------------------------------------------------------------------------------



 



11

Secured Parties agrees that UCC-1 financing statements, filings with the FAA,
filings in the International Registry, patent, trademark or copyright filings or
other filings or recordings filed or recorded by or on behalf of the Junior
Priority Representative shall be in form satisfactory to the First Priority
Representative and the Second Priority Representative.
     (b) The Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that all mortgages, deeds to secure debt,
deeds of trust, deeds and similar instruments (collectively, “mortgages”) now or
thereafter filed against real property in favor of or for the benefit of the
Second Priority Representative shall be in form satisfactory to the First
Priority Representative and shall contain the following notation: “The lien
created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed to secure
debt, deed of trust, deed or similar instrument now or hereafter granted to
JPMorgan Chase Bank, N.A., as collateral agent, and its successors and assigns,
in such property, in accordance with the provisions of the Intercreditor
Agreement dated as of April 30, 2007 among JPMorgan Chase Bank, N.A., as
collateral agent for the First Priority Secured Parties referred to therein,
Goldman Sachs Credit Partners L.P., as collateral agent for the Second Priority
Secured Parties referred to therein, Delta Air Lines, Inc. and the other Loan
Parties referred to therein, and any other Persons who become parties thereto,
as amended from time to time.”
     (c) The Junior Priority Representative agrees on behalf of itself and the
other Junior Priority Secured Parties that all mortgages (as defined above) now
or thereafter filed against real property in favor of or for the benefit of the
Junior Priority Representative shall be in form satisfactory to the First
Priority Representative and the Second Priority Representative and shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
JPMorgan Chase Bank, N.A., as collateral agent, and its successors and assigns,
and to the lien on such property created by any mortgage, deed of trust or
similar instrument now or hereafter granted to Goldman Sachs Credit Partners
L.P., as collateral agent, and its successors and assigns, in each case in such
property, in accordance with the provisions of the Intercreditor Agreement dated
as of April 30, 2007 among JPMorgan Chase Bank, N.A., as collateral agent for
the First Priority Secured Parties referred to therein, Goldman Sachs Credit
Partners L.P., as collateral agent for the Second Priority Secured Parties
referred to therein, Delta Air Lines, Inc. and the other Loan Parties referred
to therein, and any other Persons who become parties thereto, as amended from
time to time.”
     (d) The First Priority Representative hereby acknowledges that, to the
extent that (x) it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the First Priority Security Documents (including
without limitation, control agreements in respect of deposit accounts or
securities accounts) or (y) an assignment of moneys constituting amounts due or
to be due under government contracts pursuant to the Assignment of Claims Act of
1940, as amended, to the extent constituting Common Collateral, has been made to
the First Priority Representative pursuant to the First Priority Security
Documents (each, an “Assignment of Moneys”), such possession, control or
assignment is also for the benefit of the Second Priority Representative, the
other Second Priority Secured Parties, the Junior Priority Representative and
the other Junior Priority Secured Parties solely to the extent required to
perfect their security interest in such Common Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative, any other
Second Priority Secured Party, the Junior Priority Representative or any other
Junior Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement, the Second Priority
Security Documents or the Junior Priority Security Documents, as applicable,
provided that subsequent to the occurrence of the First Priority Obligations
Payment Date, the First Priority Representative shall



--------------------------------------------------------------------------------



 



12

(i) deliver to the Second Priority Representative, at the Borrower’s sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements, and in the case of any control agreements in respect
of deposit accounts or securities accounts or any Assignment of Moneys, execute,
at the Borrower’s sole cost and expense, any documents reasonably requested by
the Borrower and the Second Priority Representative to permit the Second
Priority Representative to become a party thereto as the replacement secured
party or assignee, as the case may be, in each case to the extent required by
the Second Priority Documents (at which point the Second Priority Representative
shall hold any applicable Common Collateral in accordance with this Section for
the benefit of the Junior Priority Secured Parties until the Second Priority
Obligations Payment Date) or (ii) direct and deliver such Common Collateral as a
court of competent jurisdiction otherwise directs, and provided, further, that
the provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First Priority Secured Parties, the Second
Priority Secured Parties and the Junior Priority Secured Parties, as applicable,
and shall not impose on the First Priority Secured Parties or the Second
Priority Secured Parties, as applicable, any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.
     2.4. Subordination of International Interests. The Second Priority
Representative agrees on behalf of itself and the other Second Priority Secured
Parties that it hereby authorizes and agrees to make filings with the
International Registry indicating the subordination of its International
Interests with respect to any of the Common Collateral which consists of
Aircraft or Engines to the International Interests of the First Priority
Representative in such Aircraft and Engines. The Junior Priority Representative
agrees on behalf of itself and the other Junior Priority Secured Parties that it
hereby authorizes and agrees to make filings with the International Registry
indicating the subordination of its International Interests with respect to any
of the Common Collateral which consists of Aircraft or Engines to the
International Interests of the First Priority Representative and the Second
Priority Representative in such Aircraft and Engines.
     SECTION 3. Enforcement Rights.
     3.1. Exclusive Enforcement. Until the First Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party or Junior Priority Secured Party, but subject to the
proviso set forth in Sections 3.2 and 5.1. After the First Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the Second Priority Secured Parties
shall have the exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Junior Priority Secured Party, but subject to the proviso set forth in
Section 5.1. Upon the occurrence and during the continuance of an event of
default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the First Priority Documents and applicable laws.
Upon the occurrence and during the continuance of an event of default under the
Second Priority Documents after the First Priority Obligations Payment Date has
occurred, the Second Priority Representative and the other Second Priority
Secured Parties may take and continue any Enforcement Action with respect to the
Second Priority Obligations and the Common Collateral in such order and manner
as they may determine in their sole discretion in accordance with the Second
Priority Documents and applicable laws.



--------------------------------------------------------------------------------



 



13

     3.2. Standstill and Waivers. (a) The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:
          (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
          (ii) they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer, repossession or other disposition
of the Common Collateral by any First Priority Secured Party or any other
Enforcement Action taken (or any forbearance from taking any Enforcement Action)
by or on behalf of any First Priority Secured Party (including, without
limitation, any rights under Section 1110 of the Bankruptcy Code or under the
Cape Town Convention);
          (iii) they have no right to (A) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or (B) consent or object to the exercise by the
First Priority Representative or any other First Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Priority Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (iii), whether as a junior lien creditor or
otherwise, they hereby irrevocably waive such right);
          (iv) they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;
          (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Second Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Second Priority Security Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, any Second Priority Security Document (other than filing
a proof of claim);
          (vi) they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Second Priority Security Documents; and
          (vii) they will not seek, and hereby waive any right, to have the
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral;
provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or



--------------------------------------------------------------------------------



 



14

applicable law (and any recovery therefrom shall be for the benefit of the First
Priority Secured Parties) after the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
First Priority Representative of its intention to exercise such rights and
remedies, which notice may only be delivered following the occurrence of and
during the continuation of an “Event of Default” under and as defined in the
Second Priority Agreement; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Second Priority Secured Party exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) any First Priority Secured Party shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to any of the Common Collateral (prompt notice of such
exercise to be given to the Second Priority Representative) or (ii) an
Insolvency Proceeding in respect of any Loan Party shall have been commenced;
and provided, further, that in any Insolvency Proceeding commenced by or against
any Loan Party, the Second Priority Representative and the Second Priority
Secured Parties may take any action expressly permitted by Section 5.
     (b) The Junior Priority Representative, on behalf of itself and the other
Junior Priority Secured Parties, agrees that, until the First Priority
Obligations Payment Date and the Second Priority Obligations Payment Date have
occurred, subject to the proviso set forth in Section 5.1:
          (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Junior Priority Obligation
pari passu with or senior to, or to give any Junior Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations, the First Priority Secured Parties, the Second Priority Obligations
or the Second Priority Secured Parties with respect to any of the Common
Collateral;
          (ii) they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer, repossession or other disposition
of the Common Collateral by any First Priority Secured Party or any Second
Priority Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Priority
Secured Party or any Second Priority Secured Party (including, without
limitation, any rights under Section 1110 of the Bankruptcy Code or under the
Cape Town Convention);
          (iii) they have no right to (i) direct either the First Priority
Representative, any other First Priority Secured Party, the Second Priority
Representative or any other Second Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Security Documents or the Second Priority Security Documents, as
applicable, or (ii) consent or object to the exercise by the First Priority
Representative, any other First Priority Secured Party, the Second Priority
Representative or any other Secured Priority Secured Party of any right, remedy
or power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or the Second Priority Security Documents, as applicable, or
to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
          (iv) they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any First
Priority Secured Party or Second Priority Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, and no First Priority Secured Party or Second Priority Secured Party
shall be liable for, any action taken or omitted to be taken by any First
Priority Secured Party or Second Priority Secured Party, as the case may be,
with respect to the Common Collateral or pursuant to the First Priority
Documents or the Second Priority Security Documents, as applicable;



--------------------------------------------------------------------------------



 



15

          (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Junior Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Junior Priority Security Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, any Junior Priority Security Document (other than filing
a proof of claim);
          (vi) they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Junior Priority Security Documents; and
          (vii) they will not seek, and hereby waive any right, to have the
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     3.3. Judgment Creditors. In the event that any Second Priority Secured
Party or Junior Priority Secured Party becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations and, in the case of Junior Priority Secured
Parties, in relation to the Second Priority Liens and the Second Priority
Obligations) to the same extent as all other Liens securing the Second Priority
Obligations or the Junior Priority Obligations, as the case may be, are subject
to the terms of this Agreement.
     3.4. Cooperation. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that each of them shall
take such actions as the First Priority Representative shall request in
connection with the exercise by the First Priority Secured Parties of their
rights set forth herein. The Junior Priority Representative, on behalf of itself
and the other Junior Priority Secured Parties, agree that each of them shall
take such actions as the First Priority Representative or Second Priority
Representative shall request in connection with the exercise of their rights set
forth herein.
     3.5. No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6, if any First Priority Secured Party, Second Priority
Secured Party or Junior Priority Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, no Loan Party shall be
entitled to use such violation as a defense to any action by any First Priority
Secured Party, Second Priority Secured Party or Junior Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party, Second Priority Secured
Party or Junior Priority Secured Party.
     3.6. Actions Upon Breach. (a) If any Second Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party.
     (b) Should any Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to



--------------------------------------------------------------------------------



 



16

take any action required by this Agreement, any First Priority Secured Party (in
its own name or in the name of the relevant Loan Party) or the relevant Loan
Party may obtain relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Second Priority Representative on behalf of
each Second Priority Secured Party that (i) the First Priority Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Second Priority Secured Party waives any defense that
the Loan Parties and/or the First Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.
     (c) If any Junior Priority Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against any Loan Party or
the Common Collateral, such Loan Party may interpose as a defense or dilatory
plea the making of this Agreement, and any First Priority Secured Party (or,
after the First Priority Obligations Payment Date, any Second Priority Secured
Party) may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.
     (d) Should any Junior Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (or, after the
First Priority Obligations Payment Date, any Second Priority Secured Party) (in
its own name or in the name of the relevant Loan Party) or the relevant Loan
Party may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Junior Priority Representative on behalf of
each Junior Priority Secured Party that (i) the First Priority Secured Parties’
and the Second Priority Secured Parties’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Junior
Priority Secured Party waives any defense that the Loan Parties and/or the First
Priority Secured Parties or Secured Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.
     3.7. Option to Purchase. (a) The First Priority Representative agrees that
it will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as the First
Priority Representative is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its senior Liens on a
material portion of the Common Collateral, including, without limitation, all
Enforcement Actions identified in such notice). Any Second Priority Secured
Party shall have the option, by irrevocable written notice (the “Purchase
Notice”) delivered by the Second Priority Representative to the First Priority
Representative no later than five business days after receipt by the Second
Priority Representative of the Enforcement Notice, to purchase all of the First
Priority Obligations from the First Priority Secured Parties. If the Second
Priority Representative so delivers the Purchase Notice, the First Priority
Representative shall terminate any existing Enforcement Actions and shall not
take any further Enforcement Actions, provided, that the Purchase (as defined
below) shall have been consummated on the date specified in the Purchase Notice
in accordance with this Section 3.7.
     (b) On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the First Priority
Representative of the Purchase Notice, the First Priority Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the Second Priority Secured Parties electing to purchase
pursuant to Section 3.7(a) (the “Purchasing Parties”), and the Purchasing
Parties shall purchase (the “Purchase”) from the First Priority Secured Parties,
the First Priority Obligations; provided, that the First Priority Obligations
purchased shall not



--------------------------------------------------------------------------------



 



17

include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).
     (c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
(or, if higher, the market price in respect thereof) therefor the full amount of
all First Priority Obligations then outstanding and unpaid (including principal,
interest, fees, breakage costs, reasonable attorneys’ fees and expenses, and, in
the case of any Designated Hedging Obligations, the amount that would be payable
by the relevant Loan Party thereunder if it were to terminate such Designated
Hedging Obligations on the date of the Purchase or, if not terminated, an amount
determined by the relevant First Priority Secured Party to be necessary to
collateralize its credit risk arising out of such Designated Hedging
Obligations), (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including reasonable attorneys’ fees and expenses) in connection with
any fees, costs or expenses related to any checks or other payments
provisionally credited to the First Priority Obligations and/or as to which the
First Priority Secured Parties have not yet received final payment and
(iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Parties at the time of the Purchase
which could reasonably be expected to result in any loss, cost, damage or
expense to any of the First Priority Secured Parties, provided that, in no event
shall any Purchasing Party have any liability for such amounts in excess of
proceeds of Common Collateral received by the Purchasing Parties.
     (d) The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 Noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 Noon, New York City time.
     (e) The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.



--------------------------------------------------------------------------------



 



18

     SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.
     4.1. Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has occurred, second, to the Second Priority
Representative for application to the Second Priority Obligations in accordance
with the terms of the Second Priority Documents until the Second Priority
Obligations Payment Date has occurred, and thereafter, to the Junior Priority
Representative for application in accordance with the Junior Priority Documents.
Until the occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Second Priority Secured Party or Junior
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party and
Junior Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative or Junior Priority Representative, as applicable (which
authorization, being coupled with an interest, is irrevocable). After the
occurrence of the First Priority Obligations Payment Date and until the
occurrence of the Second Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Junior Priority Secured Party in violation
of this Agreement shall be segregated and held in trust and promptly paid over
to the Second Priority Representative, for the benefit of the Second Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Priority Secured Party hereby authorizes the Second Priority
Representative to make any such endorsements as agent for the Junior Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).
     4.2. Releases of Second Priority Lien and Junior Priority Lien. (a) Upon
any release, sale or disposition of Common Collateral permitted pursuant to the
terms of the First Priority Documents (or, after the First Priority Obligations
Payment Date, the Second Priority Documents) that results in the release of the
First Priority Lien (or, after the First Priority Obligations Payment Date, the
Second Priority Lien) on any Common Collateral (excluding any sale or other
disposition that is expressly prohibited by the Second Priority Agreement or the
Junior Priority Agreement unless such sale or disposition is consummated in
connection with an Enforcement Action or consummated after the institution of
any Insolvency Proceeding), the Second Priority Lien and any Junior Priority
Lien on such Common Collateral (excluding any portion of the proceeds of such
Common Collateral remaining after the First Priority Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.
     (b) The Second Priority Representative or Junior Priority Representative,
as applicable, shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the Senior Representative
shall request to evidence any release of the Second Priority Lien and any Junior
Priority Lien described in paragraph (a) of this Section 4.2 (and the Second
Priority Representative or Junior Priority Representative, as applicable, shall
be entitled to conclusively reply on such written request). The Second Priority
Representative or Junior Priority Representative, as applicable, hereby appoints
the Senior Representative, and any officer or duly authorized person of the
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Priority Representative or Junior Priority Representative, as
applicable, and in the name of the Second Priority Representative or Junior
Priority



--------------------------------------------------------------------------------



 



19

Representative, as applicable, or in the Senior Representative’s own name, from
time to time, in the Senior Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including, without limitation, any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable). For purposes
hereof, “Senior Representative” means (i) with respect to the Second Priority
Representative and until the occurrence of the First Priority Obligations
Payment Date, the First Priority Representative and (ii) with respect to the
Junior Priority Representative, (A) until the occurrence of the First Priority
Obligations Payment Date, the First Priority Representative and (B) after the
occurrence of the First Priority Obligations Payment Date, the Second Priority
Representative.
     4.3. Inspection Rights and Insurance. (a) Any First Priority Secured Party
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Common Collateral pursuant to the provisions of the
First Priority Documents, and the First Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Second
Priority Secured Party or Junior Priority Secured Party or liability to any
Second Priority Secured Party or Junior Priority Secured Party. After the First
Priority Obligations Payment Date, any Second Priority Secured Party and its
representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral pursuant to the provisions of the
Second Priority Documents, and the Second Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Junior
Priority Secured Party or liability to any Junior Priority Secured Party
     (b) Until the First Priority Obligations Payment Date has occurred, the
First Priority Representative will have the sole and exclusive right (i) to be
named as additional insured and loss payee under any insurance policies
maintained from time to time by any Loan Party with respect to the Common
Collateral (except that the Second Priority Representative and Junior Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien or junior lien status is identified in a manner
satisfactory to the First Priority Representative); (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral, in each case to the extent
provided by the First Priority Documents. After the First Priority Obligations
Payment Date has occurred and until the Second Priority Obligations Payment Date
has occurred, the Second Priority Representative will have the sole and
exclusive right (A) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by any Loan Party with respect
to the Common Collateral (except that the Junior Priority Representative shall
have the right to be named as additional insured and loss payee so long as its
junior lien status is identified in a manner satisfactory to the Second Priority
Representative); (B) to adjust or settle any insurance policy or claim covering
the Common Collateral in the event of any loss thereunder and (C) to approve any
award granted in any condemnation or similar proceeding affecting the Common
Collateral, in each case to the extent provided by the Second Priority
Documents.
     SECTION 5. Insolvency Proceedings.
     5.1. Filing of Motions. Until the First Priority Obligations Payment Date
has occurred (and, in the case of the Junior Priority Representative and the
other Junior Priority Secured Parties, until both the First Priority Obligations
Payment Date and the Second Lien Obligations Payment Date have occurred),
(a) the Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that no Second Priority Secured Party shall, in
or in connection with any Insolvency



--------------------------------------------------------------------------------



 



20

Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, that in each
case (i) violates, or is prohibited by, this Section 5 (or, in the absence of an
Insolvency Proceeding, otherwise would violate or be prohibited by this
Agreement), (ii) asserts any right, benefit or privilege that arises in favor of
the Second Priority Representative or Second Priority Secured Parties, in whole
or in part, as a result of their interest in the Common Collateral or in the
Second Priority Lien (unless the assertion of such right is expressly permitted
by this Agreement) or (iii) relates in any way to the determination of any Liens
or claims held by the First Priority Representative (including the validity and
enforceability thereof) or any other First Priority Secured Party or the value
of any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise, and (b) the Junior Priority Representative agrees on behalf of itself
and the other Junior Priority Secured Parties that no Junior Priority Secured
Party shall, in or in connection with any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, that in each case (i) violates,
or is prohibited by, this Section 5 (or, in the absence of an Insolvency
Proceeding, otherwise would violate or be prohibited by this Agreement),
(ii) asserts any right, benefit or privilege that arises in favor of the Junior
Priority Representative or Junior Priority Secured Parties, in whole or in part,
as a result of their interest in the Common Collateral or in the Junior Priority
Lien (unless the assertion of such right is expressly permitted by this
Agreement) or (iii) relates in any way to the determination of any Liens or
claims held by (x) the First Priority Representative (including the validity and
enforceability thereof) or any other First Priority Secured Party or (y) the
Second Priority Representative (including the validity and enforceability
thereof) or any other Second Priority Secured Party, or the value of any claims
of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative and the Junior Priority
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Second Priority Representative or the Junior
Priority Representative, as applicable, imposed hereby.
     5.2. Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “DIP Financing”), then
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, and the Junior Priority Representative agrees,
on behalf of itself and the other Junior Priority Secured Parties, that each
Second Priority Secured Party or Junior Priority Secured Party, as applicable,
(a) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, provided that, except as otherwise agreed by the Second Priority
Representative, the principal amount of such DIP Financing does not exceed
(together with amounts outstanding under the First Priority Agreements which are
subject to the Cap Amount) the Cap Amount, (b) will not request or accept
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in paragraph 5.4 below and
(c) will subordinate (and will be deemed hereunder to have subordinated) the
Second Priority Liens or Junior Priority Liens, as the case may be, (i) to such
DIP Financing on the same terms as the First Priority Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the First Priority
Secured Parties and (iii) to any “carve-out” agreed to by the First Priority
Representative or the other First Priority Secured Parties, and (d) agrees that
notice received two calendar days prior to the entry of an order approving such
usage of cash collateral or approving such financing shall be adequate notice.
     5.3. Relief From the Automatic Stay. The Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, and
the Junior Priority Representative agrees, on behalf of itself and the other
Junior Priority Secured Parties, that none of them will seek relief from the



--------------------------------------------------------------------------------



 



21

automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Common Collateral,
without the prior written consent of the First Priority Representative.
     5.4. Adequate Protection. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, and the Junior Priority
Representative, on behalf of itself and the other Junior Priority Secured
Parties, each agree that none of them shall object, contest, or support any
other Person objecting to or contesting, (a) any request by the First Priority
Representative or the other First Priority Secured Parties for adequate
protection or any adequate protection provided to the First Priority
Representative or the other First Priority Secured Parties or (b) any objection
by the First Priority Representative or any other First Priority Secured Parties
to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection or (c) the payment of interest, fees, expenses or other
amounts to the First Priority Representative or any other First Priority Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2(b) (but
subject to all other provisions of this Agreement, including, without
limitation, Sections 5.2(a) and 5.3), in any Insolvency Proceeding, (i) if the
First Priority Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral (with replacement liens on such
additional collateral) and superpriority claims in connection with any DIP
Financing or use of cash collateral, and the First Priority Secured Parties do
not object to the adequate protection being provided to them, then in connection
with any such DIP Financing or use of cash collateral, the Second Priority
Representative, on behalf of itself and any of the Second Priority Secured
Parties, or the Junior Priority Representative agrees, on behalf of itself and
the other Junior Priority Secured Parties, as the case may be, may seek or
accept adequate protection consisting solely of (x) a replacement Lien on the
same additional collateral, subordinated to the Liens securing the First
Priority Obligations (and, in the case of the Junior Priority Liens,
subordinated to the Liens securing the Second Priority Obligations) and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement (or, in the case of the Junior Priority Liens, on the same basis as
the other Liens securing the Junior Priority Obligations are so subordinated to
the First Priority Obligations and the Second Priority Obligations under this
Agreement), (y) superpriority claims junior in all respects to the superpriority
claims granted to the First Priority Secured Parties (and, in the case of the
Junior Priority Secured Parties, the claims granted to the Second Priority
Secured Parties) and (z) subject to the right of the First Priority Secured
Parties to object thereto, the payment of post-petition interest at the
pre-default rate (provided, in the case of this clause (z), that the First
Priority Secured Parties have been granted post-petition interest, at a rate no
lower than the pre-default rate), provided, however, that the Second Priority
Representative and the Junior Priority Representative, as applicable, shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the Second Priority Secured Parties or the Junior Priority
Secured Parties, as applicable, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims and (ii) in the event the Second Priority Representative,
on behalf of itself and the Second Priority Secured Parties, or the Junior
Priority Representative, on behalf of itself and the Junior Priority Secured
Parties, seeks or accepts adequate protection in accordance with clause
(i) above and such adequate protection is granted in the form of additional
collateral, then the Second Priority Representative, on behalf of itself or any
of the Second Priority Secured Parties, or the Junior Priority Representative,
on behalf of itself or any of the Junior Priority Secured Parties, as
applicable, agrees that the First Priority Representative shall also be granted
a senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations or the Junior Priority
Obligations, as the case may be, shall be subordinated to the Liens on such
collateral securing the First Priority Obligations (and, in the case of the
Junior Priority Obligations, the Second Priority Obligations) and any such DIP



--------------------------------------------------------------------------------



 



22

Financing (and all obligations relating thereto) and any other Liens granted to
the First Priority Secured Parties (and, in the case of the Junior Priority
Secured Parties, the Liens granted to the Second Priority Secured Parties) as
adequate protection, with such subordination to be on the same terms that the
other Liens securing the Second Priority Obligations or the Junior Priority
Obligations, as the case may be, are subordinated to such First Priority
Obligations (and, in the case of the Junior Priority Obligations, the Second
Priority Obligations) under this Agreement. The Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, and the
Junior Priority Representative, on behalf of itself or any of the Junior
Priority Secured Parties, each agree that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the First Priority Representative (and, in the case of the
Junior Priority Secured Parties, the Second Priority Representative).
     5.5. Avoidance Issues. If any First Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties and the Junior Priority Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
     5.6. Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding, neither the Second Priority Representative, the Junior Priority
Representative nor any other Second Priority Secured Party or Junior Priority
Secured Party shall oppose any sale or disposition of any assets of any Loan
Party that is supported by the First Priority Secured Parties, and the Second
Priority Representative, the Junior Priority Representative and each other
Second Priority Secured Party and Junior Priority Secured Party will be deemed
to have consented under Section 363 of the Bankruptcy Code (and otherwise) to
any sale supported by the First Priority Secured Parties and to have released
their Liens on such assets.
     5.7. Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party and each Junior Priority Secured Party acknowledges and
agrees that (a) the grants of Liens pursuant to the First Priority Security
Documents, the Second Priority Security Documents and the Junior Priority
Security Documents constitute separate and distinct grants of Liens and (b)
because of, among other things, their differing rights in the Common Collateral,
the Second Priority Obligations and Junior Priority Obligations are
fundamentally different from the First Priority Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Priority Secured Parties, Second Priority Secured Parties and/or
Junior Priority Secured Parties in respect of the Common Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the Second Priority Secured Parties and Junior Priority
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Common Collateral, with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties and the Junior



--------------------------------------------------------------------------------



 



23

Priority Secured Parties), the First Priority Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Priority Secured Parties and the Junior Priority Secured
Parties. The Second Priority Secured Parties and the Junior Priority Secured
Parties hereby acknowledge and agree to turn over to the First Priority Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of the preceding sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties or the Junior Priority Secured Parties, as the case may be.
     5.8. No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Priority
Representative or any other First Priority Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Priority
Secured Party or Junior Priority Secured Party, including the seeking by any
Second Priority Secured Party or Junior Priority Secured Party of adequate
protection (except as provided in Section 5.4) or the asserting by any Second
Priority Secured Party or Junior Priority Secured Party of any of its rights and
remedies under the Second Priority Documents, the Junior Priority Documents or
otherwise.
     5.9. Other Matters. To the extent that the Second Priority Representative,
the Junior Priority Representative or any Second Priority Secured Party or
Junior Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative or the Junior Priority Representative, as
applicable, agrees, on behalf of itself and the other Second Priority Secured
Parties or the Junior Priority Secured Parties, as applicable, not to assert any
of such rights without the prior written consent of the First Priority
Representative (and, in the case of the Junior Priority Secured Parties, the
Second Priority Representative); provided that if requested by the First
Priority Representative, the Second Priority Representative and the Junior
Priority Representative shall timely exercise such rights in the manner
requested by the First Priority Representative, including any rights to payments
in respect of such rights.
     5.10. Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
     5.11. Effect After First Priority Obligations Payment Date. After the First
Priority Obligations Payment Date has occurred, the Second Priority
Representative and the other Second Priority Secured Parties shall be entitled
to the rights afforded to the First Priority Representative and the other First
Priority Secured Parties under this Section 5.
     SECTION 6. Second Priority Documents, Junior Priority Documents and First
Priority Documents.
     (a) Each Loan Party, the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, the Junior Priority
Representative, on behalf of itself and the Junior Priority Secured Parties,
agrees that it shall not at any time execute or deliver any amendment or other
modification to any of the Second Priority Documents or the Junior Priority
Documents, as the case may be, inconsistent with or in violation of this
Agreement.
     (b) Each Loan Party and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.



--------------------------------------------------------------------------------



 



24

     (c) In the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party and any comparable
provision of the Comparable Junior Priority Security Document without the
consent of or action by any Junior Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Documents or Junior
Priority Documents), (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Second Priority Secured
Parties or Junior Priority Secured Parties pursuant to any Second Priority
Security Document or Junior Priority Security Document, as the case may be,
except to the extent that a release of such Lien is permitted by Section 4.2 and
providing that there is a corresponding release of the Lien securing the First
Priority Obligations or Second Priority Obligations, as applicable, (ii) any
such amendment, waiver or consent that materially and adversely affects the
rights of the Second Priority Secured Parties or Junior Priority Secured Parties
and does not affect the First Priority Secured Parties in a like or similar
manner shall not apply to the Second Priority Security Documents without the
consent of the Second Priority Representative or to the Junior Priority Security
Documents without the consent of the Junior Priority Representative and
(iii) notice of such amendment, waiver or consent shall be given to the Second
Priority Representative and the Junior Priority Representative no later than
30 days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
     (d) The First Priority Documents may be amended, supplemented, revised,
replaced, restated or otherwise modified from time to time in accordance with
their terms, in each case, without notice to, or the consent of the Second Lien
Representative or the Second Priority Secured Parties, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that any such amendment, supplement, modification or Refinancing shall not:
          (i) contravene the provisions of this Agreement; or
          (ii) increase the “Applicable Margin” or similar component of the
interest rate by more than 3.0% per annum (excluding increases resulting from
the accrual of interest at the default rate under the First Priority Documents).
     (e) Without the prior written consent of the First Priority Representative,
no Second Priority Document may be amended, supplemented, revised, replaced,
restated, modified from time to time or otherwise entered into to the extent
such amendment, revision, replacement, restatement or modification, or the terms
of any new Second Priority Document, would:
          (i) contravene the provisions of this Agreement;
          (ii) increase the “Applicable Margin” or similar component of the
interest rate by more than 3.0% per annum (excluding increases resulting from
the accrual of interest at the default rate under the Second Priority
Documents);
          (iii) change (to earlier dates) any dates upon which payments of
principal are due thereon;



--------------------------------------------------------------------------------



 



25

          (iv) change the terms of any default or covenant thereunder which
contains a monetary limit or financial calculation which would make such default
or covenant more restrictive to the Loan Parties than the Existing First
Priority Agreement; or
          (v) add any financial maintenance covenants.
     SECTION 7. Reliance; Waivers; etc.
     7.1. Reliance. The First Priority Documents and Second Priority Documents
are deemed to have been executed and delivered, and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The Second Priority Representative, on behalf of itself and the
Second Priority Secured Parties, expressly waives all notice of the acceptance
of and reliance on this Agreement by the First Priority Secured Parties. The
Junior Priority Representative, on behalf of itself and the Junior Priority
Secured Parties, expressly waives all notice of the acceptance of and reliance
on this Agreement by the First Priority Secured Parties or the Second Priority
Secured Parties.
     7.2. No Warranties or Liability. The Second Priority Representative, the
First Priority Representative and the Junior Priority Representative each
acknowledges and agrees that none of them has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other First Priority Document, any other
Second Priority Document or any other Junior Priority Document. Except as
otherwise provided in this Agreement, the Second Priority Representative, the
First Priority Representative and the Junior Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.
     7.3. No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the First Priority Documents, the
Second Priority Documents or the Junior Priority Documents.
     SECTION 8. Obligations Unconditional.
     8.1. First Priority Obligations Unconditional. All rights and interests of
the First Priority Secured Parties hereunder, and all agreements and obligations
of the Second Priority Secured Parties and the Junior Priority Secured Parties
(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:
          (i) any lack of validity or enforceability of any First Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the First Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
First Priority Document;
          (iii) prior to the First Priority Obligations Payment Date, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Common Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or



--------------------------------------------------------------------------------



 



26

          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or any of the Second Priority Secured Parties or Junior Priority
Secured Parties in respect of this Agreement.
     8.2. Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the Junior Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
          (i) any lack of validity or enforceability of any Second Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;
          (iii) any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or
          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations or any First Priority Secured Party in respect of this
Agreement (other than the occurrence of the First Priority Obligations Payment
Date) or any Junior Priority Secured Party in respect of this Agreement.
     8.3. Junior Priority Obligations Unconditional. All rights and interests of
the Junior Priority Secured Parties hereunder, and, to the extent applicable,
all agreements and obligations of the Loan Parties hereunder, shall remain in
full force and effect irrespective of:
          (i) any lack of validity or enforceability of any Junior Priority
Document;
          (ii) any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;
          (iii) any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Junior Priority Obligations or any guarantee or guaranty
thereof; or
          (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Junior
Priority Obligations or any First Priority Secured Party or any Second Priority
Secured Party in respect of this Agreement (other than the occurrence of the
First Priority Obligations Payment Date or the Second Priority Obligations
Payment Date, as the case may be).



--------------------------------------------------------------------------------



 



27

     SECTION 9. Application of Proceeds
     9.1. Mandatory Prepayments. In the event of any required prepayment
pursuant to Section 2.12 of the Existing First Priority Agreement or
Section 2.10 of the Existing Second Priority Agreement (together, the “Specified
Prepayment Sections”), the order of such prepayments shall be, subject to the
other provisions of this Agreement, as follows:
     First, to the permanent prepayment of the Credit-Linked Deposit Loans (with
a corresponding reduction in the Total Credit-Linked Deposit), all in accordance
with the Existing First Priority Agreement;
     Second, to the permanent reduction of the Total Credit-Linked Deposit in an
amount equal to the Excess Credit-Linked Deposits (with a corresponding return
of Credit-Linked Deposits equal to such amount to be delivered to the
Credit-Linked Deposit Lenders), all in accordance with the Existing First
Priority Agreement;
     Third, to the reallocation of Credit-Linked Deposit Letters of Credit as
Revolving Letters of Credit in an amount equal to the lesser of (x) the
Revolving Letter of Credit Available Amount and (y) the Credit-Linked Deposit
Letters of Credit outstanding prior to giving effect to any such reallocation
(any such reallocation to be accompanied by a corresponding permanent reduction
in the Credit-Linked Deposit, with a corresponding return of Credit-Linked
Deposits equal to such amount to be delivered to the Credit-Linked Deposit
Lenders), all to the extent provided and in accordance with the Existing First
Priority Agreement;
     Fourth, to cash collateralize the outstanding Credit-Linked Deposit LC
Exposure (any such cash collateralization to be accompanied by a corresponding
permanent reduction in the Credit-Linked Deposit in an amount equal to the
Credit-Linked Deposit LC Exposure so collateralized and a return of
Credit-Linked Deposits equal to such amount to the Credit-Linked Deposit
Lenders), all in accordance with the Existing First Priority Agreement;
     Fifth, to the prepayment of the Second Priority Term Loans;
     Sixth, to the prepayment of the Revolving Loans (any such prepayment to be
accompanied by a corresponding permanent reduction in the Revolving Commitments)
in accordance with the Existing First Priority Agreement; and
     Seventh, to cash collateralize the outstanding Revolving LC Exposure, after
giving effect to any reallocation described above (any such cash
collateralization to be accompanied by a permanent reduction in the Revolving
Commitments in an amount equal to the Revolving LC Exposure so collateralized;
such reduction (or any part thereof, as applicable) to be effective upon any
release or application of such cash collateral in an amount equal to the amount
so released or applied).
All prepayments under the Specified Prepayment Sections shall be accompanied by
accrued but unpaid interest on the principal amount being prepaid to (but not
including) the date of prepayment, plus any fees, losses, costs and expenses
referenced in such Specified Prepayment Sections.



--------------------------------------------------------------------------------



 



28

     SECTION 10. Miscellaneous.
     10.1. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any First Priority Document, any Second
Priority Document or any Junior Priority Document, the provisions of this
Agreement shall govern.
     10.2. Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligations Payment Date and the Second Priority Obligation Payment
Date shall have occurred. This is a continuing agreement and the First Priority
Secured Parties, the Second Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, Borrower or any other Loan
Party on the faith hereof.
     10.3. Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative, the Second Priority
Representative, the Junior Priority Representative and the Borrower, provided
that any Secured Party may waive (but only as to such Secured Party) any
provision intended to benefit such Secured Party without the consent of any
other Secured Party or any Loan Party.
     (b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party or any Junior Priority Secured Party, may
in their discretion determine that a supplemental agreement (which make take the
form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional indebtedness or other obligations
(“Additional Debt”) of any of the Loan Parties become First Priority Obligations
or Second Priority Obligations, as the case may be, under this Agreement, which
supplemental agreement shall specify whether such Additional Debt constitutes
First Priority Obligations or Second Priority Obligations, provided, that such
Additional Debt is permitted to be incurred by the First Priority Agreement and
Second Priority Agreement then extant, and is permitted by said Agreements to be
subject to the provisions of this Agreement as First Priority Obligations or
Second Priority Obligations, as applicable.
     10.4. Information Concerning Financial Condition of the Borrower and the
other Loan Parties. Each of the First Priority Representative, the Second
Priority Representative and the Junior Priority Representative hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and each of the other Loan Parties and all other circumstances bearing
upon the risk of nonpayment of the First Priority Obligations, the Second
Priority Obligations or the Junior Priority Obligations. The First Priority
Representative, the Second Priority Representative and the Junior Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event any of the First Priority Representative, the Second
Priority Representative or the Junior Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
     10.5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.



--------------------------------------------------------------------------------



 



29

     10.6. Submission to Jurisdiction. (a) Each First Priority Secured Party,
each Second Priority Secured Party, each Junior Priority Secured Party and each
Loan Party hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall, to the extent permitted
by law, be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any First Priority Secured Party, Second Priority Secured
Party or Junior Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
     (b) Each First Priority Secured Party, each Second Priority Secured Party,
each Junior Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.7. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     10.7. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
     10.8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties, Second Priority Secured Parties and Junior Priority
Secured Parties and their respective successors and permitted assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any Common
Collateral.
     10.9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     10.10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



--------------------------------------------------------------------------------



 



30

     10.11. Other Remedies. For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any Second Priority Secured Party or
Junior Priority Secured Party from exercising any available remedy to accelerate
the maturity of any indebtedness or other obligations owing under the Second
Priority Agreement or any Junior Priority Agreement, as applicable, or to demand
payment under any guarantee in respect thereof.
     10.12. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
     10.13. Additional Loan Parties. Each Person that becomes a Loan Party after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of a Joinder Agreement in the form of Annex 1 to this
Agreement.



--------------------------------------------------------------------------------



 



31

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  JPMORGAN CHASE BANK, N.A., as First Priority Representative
for and on behalf of the First Priority Secured Parties
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:               Address for Notices:
 
                Attention:     Telecopy No.:
 
                GOLDMAN SACHS CREDIT PARTNERS L.P., as Second Priority
Representative for and on behalf of the Second Priority Secured Parties
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:               Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



32

                  DELTA AIR LINES, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                ASA HOLDINGS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR HOLDINGS, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                COMAIR SERVICES, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



33

                  CROWN ROOMS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DAL GLOBAL SERVICES, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DAL MOSCOW, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA AIRELITE BUSINESS JETS, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA BENEFITS MANAGEMENT, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



34

                  DELTA CONNECTION ACADEMY, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA LOYALTY MANAGEMENT SERVICES, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                DELTA TECHNOLOGY, LLC  
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:
 
                EPSILON TRADING, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



35

                  KAPPA CAPITAL MANAGEMENT, LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:             Address for Notices:
 
                Attention:     Telecopy No.:

Intercreditor Agreement



--------------------------------------------------------------------------------



 



EXHIBIT J
to Second Lien Credit Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated:                      __, 200_
     Reference is made to that certain Second Lien Term Loan and Guaranty
Agreement, dated as of April 30, 2007 (as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time in
accordance with its terms, the “Credit Agreement”), among Delta Air Lines, Inc.,
as borrower (the “Borrower”), the direct and indirect domestic subsidiaries of
the Borrower party thereto (the “Guarantors”), Goldman Sachs Credit Partners
L.P. (“GSCP”) as administrative agent (in such capacity, the “Administrative
Agent”), GSCP as collateral agent (in such capacity, the “Collateral Agent”),
the financial institutions party thereto (the “Lenders”), Barclays Capital, as
syndication agent, Goldman Sachs Credit Partners L.P. and Merrill Lynch
Commercial Finance Corp., as co-lead arrangers, Goldman Sachs Credit Partners
L.P., Merrill Lynch Commercial Finance Corp. and Barclays Capital, as joint
bookrunners, and Credit Suisse Securities (USA) LLC and C.I.T. Leasing
Corporation as co-documentation agents. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement. This Assignment and Acceptance between the Assignor (as set forth on
Schedule I hereto and made a part hereof) and the Assignee (as set forth on
Schedule I hereto and made a part hereof) is dated as of the Effective Date (as
set forth on Schedule I hereto and made a part hereof).
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, an undivided interest (the “Assigned Interest”) in and to all the
Assignor’s rights and obligations under the Credit Agreement with respect to the
outstanding Loan set forth on Schedule I, together with all unpaid interest
thereon accrued to the Effective Date.
2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other of the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other of the Loan Documents or
any other instrument or document furnished pursuant thereto, other than that it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement, any of the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (iii) requests that the Administrative Agent evidence the Assigned Interest
by recording the information contained on Schedule I in the Register which
reflects the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

 



--------------------------------------------------------------------------------



 



3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and that it is an Eligible Assignee;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis; (iii) agrees that it will,
independently and without reliance upon the Agents, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Agents by
the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; (vi) if the Assignee is organized under the laws of a jurisdiction
outside the United States, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying as to the Assignee’s exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement; and (vii) has supplied the information
requested on the administrative questionnaire heretofore supplied by the
Administrative Agent in which the Assignee has designated one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
4. Following the execution of this Assignment and Acceptance by the Assignee,
the Assignor and the [Borrower]1, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
Section 10.02 of the Credit Agreement, effective as of the Effective Date (which
Effective Date shall, unless otherwise agreed to by the Administrative Agent (in
writing), be within ten (10) Business Days after the execution of this
Assignment and Acceptance).
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee, whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and Assignee shall make
all appropriate adjustments in payments for periods prior to the Effective Date
by the Administrative Agent or with respect to the making of this assignment
directly between themselves.
6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder, and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement provided
that Assignor hereby represents and warrants that the restrictions set
 

1   Insert to the extent that Borrower’s consent is required pursuant to the
Credit Agreement.

2



--------------------------------------------------------------------------------



 



forth in Section 10.02 of the Credit Agreement pertaining to the minimum amount
of assignments have been satisfied.
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.

4



--------------------------------------------------------------------------------



 



            CONSENTED TO AND ACCEPTED:

GOLDMAN SACHS CREDIT PARTNERS L.P.
   as Administrative Agent
      By           Name:           Title:        

Signature Page to Assignment and Acceptance (Second Lien)

 



--------------------------------------------------------------------------------



 



            CONSENTED TO AND ACCEPTED:

DELTA AIR LINES, INC.
   as Borrower
      By           Name:           Title:        

Signature Page to Assignment and Acceptance (Second Lien)

 



--------------------------------------------------------------------------------



 



            CONSENTED TO AND ACCEPTED:


 
     as Assignor
      By           Name:           Title:        

Signature Page to Assignment and Acceptance (Second Lien)

 



--------------------------------------------------------------------------------



 



            CONSENTED TO AND ACCEPTED:


 
     as Assignee
      By           Name:           Title:        

Signature Page to Assignment and Acceptance (Second Lien)

 



--------------------------------------------------------------------------------



 



Schedule I to Assignment and Acceptance respecting that certain Second Lien Term
Loan and Guaranty Agreement, dated as of April 30, 2007, among Delta Air Lines,
Inc., the Guarantors named therein, the Lenders named therein, Goldman Sachs
Credit Partners L.P. as Administrative Agent and the other parties thereto.
Legal Name of Assignor:
                                                                                
Legal Name of Assignee:
                                                                                
[and is an Affiliate/Approved Fund of [Identify Lender]]
Effective Date of Assignment:
                                                                                

     
SECOND LIEN TERM LOAN
   
 
   
Principal Amount
  Percentage Assigned (to at least 8 decimals) shown as a percentage of
aggregate
Assigned
  principal amount of all Lenders
 
   
$                     
                      %

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 1 of 1
Delta Air Lines, Inc.
Form of Monthly Eligible Accounts Receivable Certificate
For the Month Ended                                                             

                                                                               
                                      in 000,000’s (Millions) USD              
Passenger Related A/R     Trade A/R     Cargo A/R     Other                    
              Domestic                                                    
Accrued                                                         Travel     Int’l
Travel                     Trade/                     (earned                  
                                      Agency     Agency                    
Sourcing/                     not yet                     Notes /         Total
A/R       Visa / MC     Other CC     (net)     (net)     BARTS     UATP    
Charter     DLMS     EPSILON     billed)     Freight     USPS     Interest  
Gross
      0.0                                                                      
                                     
 
                                                                               
                                   
Less ineligibles
                                                                               
                                   
Past due balances
      0.0                                                                      
                                     
Foreign Receivables
      0.0                                                                      
                                     
Credit in Prior
      0.0                                                                      
                                     
Intercompany
      0.0                                                                      
                                     
Owed from other airlines (contra)
      0.0                                                                      
                                     
Unapplied Pmts
      0.0                                                                      
                                     
Unearned Revenue
      0.0                                                                      
                                     
Est. potential refund liability
      0.0                                                                      
                                     
AMEX potential contra
      0.0                                                                      
                                     
Estimated interested related to debt instruments
      0.0                                                                      
                                     
Codeshare portion of Accrued A/R
      0.0                                                                      
                                     
0100 Restricted Cash
      0.0                                                                      
                                     
0185 DLMS Interest Receivable (restricted)
      0.0                                                                      
                                     
Other (per terms of Credit Agreement)
      0.0                                                                      
                                     
 
                                                                               
       
Total ineligibles
      0.0         0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0  
 
                                                                               
                                   
Eligible A/R
      0.0         0.0       0.0       0.0       0.0       0.0       0.0      
0.0       0.0       0.0       0.0       0.0       0.0       0.0  
 
                                                                               
                                   
A/R Balance per BS % Eligible as collateral
    #DIV/0!                                                                    
                                     
 
                                                                               
                                 



Officer’s Certification:
Pursuant to the Second Lien Revolving Credit and Guaranty Agreement dated as of
                                        , the undersigned certifies that the
information provided in this Certificate to Goldman Sachs Credit Partners L.P.,
as Administrative Agent is accurate and complete in all material respects based
on the accounting records of Delta Air Lines, Inc.

             
 
           
Signature & Title
      Date    

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
EXCLUDED FLIGHT SIMULATORS

              Owner   Equipment   Identification Number   ARB Financed1 DAFC2  
B737-700 FFS
  2NF3   Yes DAFC  
B767-300ER FFS
  2NH7   Yes DAFC  
B737 NG FTD
  2NK8   Yes DAFC  
B737-200 FFS
  2NK5   Yes DAFC  
B767-300ER FTD
  2NK7   Yes DAFC  
B737-NG CAPT
  2NM2   Yes DAFC  
B737-200 CAPT #1
  2NL9   Yes DAFC  
B737-200 CAPT #2
  2NM1   Yes DAFC  
B737-200 FTD
  2NK6   Yes DAFC  
B737-800 FFS
  2NT8   Yes DAFC  
B767-400ER FFS
  2NM5   Yes DAFC  
B737-800 Level 6 FTD
  2R33   Yes DAFC  
B737-800(#3) FFS
  2NU1   Yes DAFC  
B767-300ER FFS
  2RC2   Yes DAFC  
B757-200 CAPT #1
  2NM3   Yes DAFC  
B757-200 CAPT #2
  2NM4   Yes DAFC  
ESIG-3350 GT Computer for B737-700 FFS
  103303-047AB-26   Yes DAFC  
ESIG-3350 GT Computer for B767-300ER FFS
  103303-060AD-19   Yes DAFC  
ESIG-3350 GT Computer for B737-200 FFS
  103350-003AC-5   Yes DAFC  
ESIG-3350 GT Computer for B737-800 FFS
  103350-003AG-22   Yes DAFC  
ESIG-3350 GT Computer for B767-400 FFS
  103350-003AE-20   Yes DAFC  
ESIG-3350 GT Computer for B737-800 FFS
  103350-003AG-47   Yes DAFC  
ESIG-3350 GT Computer for B767-300ER FFS
  103350-003AN-54   Yes DAFC  
B777-200 FFS
  2NN6   No DAFC  
B777-200 FTD
  2NQ3   No DAFC  
ESIG-3350 GT Computer for B777-200 FFS
  103350-003AC-6   No

 

1   ARB means Special Facility Airport Revenue Bonds   2   All equipment shown
is being leased by Delta from the Development Authority of Fulton County
(“DAFC”)

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
IMMATERIAL SUBSIDIARIES
Aero Assurance, Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
RESTRICTED ACCOUNTS

                  Entity Name   Bank Name   Account Number   Type of Account  
Description
DAL Global Services, LLC
  JPMorgan Chase Manhattan Bank   XXXXX546   Airline Clearing House  
CashDGS-Chase-AirCl  
Delta Air Lines, Inc.
  Citibank, N.A.   XXX526   Collateral Account   Foreign Letters of Credit and
Local Bank Guarantees  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX416   Collateral Account   Risk Based Collateral  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX918   Escrow Account   CashCB-TRT-Disb (Tax Trust DDA)  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX117   Escrow Account   Tax Trust Fund Investment Account
 
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX033   Escrow Account   Delta PFC Account  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX116   Escrow Account   PFC Investment Account  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX234   Collateral Account   Delta-Boeing EETC Certificate
Account  
Delta Air Lines, Inc.
  Citibank, N.A.   XXXXX171   Collateral Account   Delta-Boeing MMDA  
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXX195   Collateral Account   ACE Workers
Comp & GA Self Insurance  
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXXX138   Airline Clearing House  
Cash-Chase-Airline Clearing House  
Delta Air Lines, Inc.
  JPMorgan Chase Manhattan Bank   XXXXXX662   FSA — UHC   Cash-Chase-FSA-USD  
Delta Air Lines, Inc.
  Custodial Accounts at Bank of America in name of Nihill & Riedley, as agent
for Liberty Mutual Insurance Company   XXXXXXX4-1-4 MSM
XXXXXXX0-1-2 MSM
XXXXXXX6-1-1 MSM
XXXXXXXX 0109   Collateral Account   Non-WorkComp Bond Requirement (Airport and
Misc. Commercial Surety Bonds) and WorkComp (Surety Bond)  
Delta Air Lines, Inc.
  Smith Barney   XXXXXXXXX9164   Collateral Account   Travelers Collateral for
Surety Bonds  
Delta Air Lines, Inc.
  The Bank of New York   XXX31   Collateral Account   ACE Workers Comp Trust  
Delta Air Lines, Inc.
  The Bank of New York   XXXX51   Collateral Account   GA Self Insurance Workers
Comp  
Delta Air Lines, Inc.
  The Bank of New York   N/A   Escrow Account   MassPort Boston Escrow

 



--------------------------------------------------------------------------------



 



                     Entity Name   Bank Name   Account Number   Type of Account
  Description
Delta Air Lines, Inc.
  U.S. Bank, N. A.   N/A   Collateral Account   Credit Card Holdback  
Delta Air Lines, Inc.
  NatWest Bank   N/A   Collateral Account   Credit Card Holdback  
Delta Air Lines, Inc.
  Royal Bank of Canada   N/A   Escrow Account   ALPA Settlement  
Delta Air Lines, Inc./DAL Global Services, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX195   Collateral Account   Miscellaneous
Letters of Credit (Covers DL, DGS)  
Delta Air Lines, Inc.
  Citibank, N.A.   N/A   Collateral Account   Boeing Collateral  
Delta Loyalty Management Services, LLC
  Citibank, N.A.   XXXXX292   AMEX Receipts   Cash-Citi-DLMSI Con2  
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX697   Benefits   Cash-Chase-DT FSA-US  
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX177   Benefits   Cash-Chase-DT/ML-USD  
Delta Technology, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX932   Benefits   Cash-Chase-DT/UHC-US  
Song, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX812   Benefits   Cash-Song-Den  
Song, LLC
  JPMorgan Chase Manhattan Bank   XXXXXX790   Benefits   Cash-Song-Med  
Comair, Inc.
  Fifth Third Bank   XXXX8300   Collateral Account   Overnight Investment
Account  
Comair, Inc.
  National City Bank   XXXXX9743   Collateral Account   Collateral Account  
Comair, Inc.
  National City Bank   XXXXX9007   FSA   Flexible Spending Account  
Comair, Inc.
  National City Bank   XXXXX1596   ALPA Claim   ALPA Claim Account  
Delta AirElite Business Jets, Inc.
  National City Bank   XXXX61   Customer Escrow Account   Customer Escrow
Account  
Delta AirElite Business Jets, Inc.
  PNC   XXXXXXX672   Customer Escrow Account   Customer Escrow Account  

 



--------------------------------------------------------------------------------



 



                          Entity Name   Bank Name   Account Number   Type of
Account   Description
Delta Connection Academy, Inc.
  Key Bank, N. A.   XXXXXXXX8785   Student Escrow Account   Student Escrow
Account  
Delta Connection Academy, Inc.
  Key Bank, N. A.   XXXXXXXX8793   Student Funds Account   Student Funds Account
 
Delta Connection Academy, Inc.
  Wachovia Bank   XXXXXXXXX0177   FSA   Flexible Spending Account

Bank Contact Information

                                  Bank Name   Accounts   Address   City   State
  Zip   Contact Phone
Bank of America, N.A.
  All   GA1-006-09-10
600 Peachtree Street N.E., 9th Floor, 600
Peachtree Street N.E., 9th Floor   Atlanta   GA   30308   404-607-5459  
Citibank, N.A.
  Non Collateral   400 Perimeter Center Terrace, Suite 600   Atlanta   GA  
30346-1233   770 668 8214  
Citibank, N.A.
  Collateral Accts   388 Greenwich Street, 23rd Floor   New York City   NY  
10013   212-816-5448  
Fifth Third Bank
  All   8100 Burlington Pike   Florence   KY   41042   859-283-8524  
JPMorgan Chase Manhattan Bank
  Non Collateral   One Chase Manhattan Plaza, 7th Floor   New York City   NY  
10005   212-552-5778  
JPMorgan Chase Manhattan Bank
  Collateral Accts   270 Park Avenue, 38th Floor   New York City   NY   10018  
212-270-5484  
Key Bank, N.A.
  All   127 Public Square, 7th Floor, OH-01-27-0725   Cleveland   OH   44114  
973-689-4421  
National City Bank
  All   One National City Center   Indianapolis   IN   46255   317-267-7607  
Smith Barney
  All   Citigroup Global Markets, Inc., 185 Asylum Street, 21st Floor   Hartford
  CT   06103   860-275-4499  
The Bank of New York
  All   5 Penn Plaza, 13th Floor   New York City   NY   10001   212-896-7175  
National City Bank
  All   One National City Center   Indianapolis   IN   46255   317-267-7607  
NatWest Bank
  Collateral Accts   Streamline International, Level 8, 2 1/2 Devonshire Square
  London       EC2M 4BA, England   44.20.7672.5362  
PNC Bank
  All   Two PNC Plaza, 7th Flr   Pittsburg   PA   15222   412-762-7017  
Wachovia Bank, N.A.
  All   191 Peachtree Street, MC-GA 8009   Atlanta   GA   30303   800-590-7868  
Royal Bank of Canada
  All   200 Bay St., 5th Floor N TWR Toronto, ON M5J 2W7   Toronto   ON   M5J
2W7   416-842-4637

 



--------------------------------------------------------------------------------



 



Schedule 1.01(d) — Restructuring Aircraft
The Restructuring Aircraft are the airframes listed below by registration
number, together with the associated engines:
DELTA AIR LINES, INC.

                     
N120DL
  N602DL   N633DL   N903DL   N955DL   N981DL  
N121DE
  N603DL   N634DL   N904DL   N956DL   N982DL  
N122DL
  N604DL   N635DL   N905DL   N957DL   N983DL  
N123DN
  N605DL   N636DL   N906DL   N958DL      
N124DE
  N607DL   N637DL   N907DL   N959DL      
N125DL
  N609DL   N638DL   N908DL   N960DL      
N126DL
  N610DL   N657DL   N909DL   N961DL      
N127DL
  N611DL   N658DL   N910DL   N962DL      
N128DL
  N612DL   N659DL   N911DL   N963DL      
N129DL
  N616DL   N660DL   N912DL   N964DL      
N130DL
  N617DL   N661DN   N913DL   N965DL      
N131DN
  N618DL   N662DN   N914DL   N966DL      
N132DN
  N619DL   N663DN   N915DL   N967DL      
N133DN
  N620DL   N664DN   N916DL   N968DL      
N134DL
  N621DL   N665DN   N917DL   N969DL      
N135DL
  N622DL   N666DN   N918DL   N970DL      
N136DL
  N623DL   N667DN   N919DL   N971DL      
N137DL
  N624DL   N668DN   N920DL   N972DL      
N1402A
  N625DL   N669DN   N921DL   N973DL      
N140LL
  N626DL   N675DL   N922DL   N974DL      
N178DN
  N627DL   N681DA   N923DL   N975DL      
N179DN
  N628DL   N682DA   N924DL   N976DL      
N180DN
  N629DL   N683DA   N925DL   N977DL      
N181DN
  N630DL   N684DA   N952DL   N978DL      
N182DN
  N631DL   N901DL   N953DL   N979DL      
N184DN
  N632DL   N902DL   N954DL   N980DL    

 



--------------------------------------------------------------------------------



 



COMAIR, INC.

                     
N317CA
  N447CA   N594SW   N796CA   N927CA   N988CA  
N331CA
  N451CA   N595SW   N797CA   N929CA   N989CA  
N340CA
  N455CA   N597SW   N798CA   N931CA   N991CA  
N354CA
  N468CA   N625CA   N804CA   N932CA   N995CA  
N355CA
  N471CA   N659CA   N805CA   N933CA   N999CA  
N367CA
  N472CA   N668CA   N806CA   N934CA      
N368CA
  N477CA   N669CA   N807CA   N949CA      
N374CA
  N479CA   N690CA   N809CA   N951CA      
N376CA
  N487CA   N708CA   N810CA   N954CA      
N378CA
  N494CA   N709CA   N811CA   N956CA      
N379CA
  N495CA   N710CA   N812CA   N957CA      
N390CA
  N496CA   N712CA   N814CA   N958CA      
N391CA
  N498CA   N713CA   N815CA   N959CA      
N398CA
  N506CA   N716CA   N816CA   N960CA      
N403CA
  N507CA   N719CA   N818CA   N962CA      
N408CA
  N510CA   N720SW   N819CA   N963CA      
N409CA
  N514CA   N721CA   N821CA   N964CA      
N416CA
  N518CA   N729CA   N912CA   N965CA      
N420CA
  N523CA   N735CA   N914CA   N966CA      
N427CA
  N526CA   N739CA   N915CA   N967CA      
N430CA
  N587SW   N779CA   N916CA   N969CA      
N435CA
  N588SW   N781CA   N917CA   N971CA      
N436CA
  N589SW   N783CA   N918CA   N973CA      
N442CA
  N590SW   N784CA   N920CA   N983CA      
N443CA
  N591SW   N785CA   N924CA   N984CA      
N446CA
  N592SW   N786CA   N926CA   N987CA    

2



--------------------------------------------------------------------------------



 



Schedule 3.06
SUBSIDIARIES OF DELTA AIR LINES, INC.
     The Subsidiaries of the Borrower and the percentages of voting securities
owned by the immediate parent of each Subsidiary are as follows:

              Percentage of     Voting     Securities     Owned by     Immediate
Name of Entity   Parent
Crown Rooms, Inc.
    100 %
DAL Global Services, LLC
    100 %
Delta Air Lines, Inc. and Pan American World Airways, Inc.—
       
Unterstutzungskasse GmbH
    100 %
Delta Air Lines Dublin Limited
    100 %
Delta Air Lines Private Limited
    51 %
Kappa Capital Management, LLC
    100 %
Aero Assurance, Ltd. (1)
    95 %
ASA Holdings, Inc.
    100 %
Comair Holdings, LLC
    100 %
Comair, Inc.
    100 %
Comair Services, Inc.
    100 %
Delta AirElite Business Jets, Inc.
    100 %
Delta Connection Academy, Inc.
    100 %
DAL Moscow, Inc.
    100 %
New Sky, Ltd.
    100 %
Delta Loyalty Management Services, LLC
    100 %
Delta Technology, LLC
    100 %
Delta Benefits Management, Inc.
    100 %
Epsilon Trading, LLC
    100 %

 

(1)   Kappa Capital Management, Inc., the immediate parent, owns 12,900,000
shares of Class A Preferred Stock. The remaining voting power is held by Delta
Air Lines, Inc., which owns 120,000 shares of Class A Common Stock and 500,000
shares of Class B Common Stock. All shares of voting stock have one vote per
share. ACE American Insurance Company owns 4,500,000 Class B Preferred Stock,
which does not have voting rights.

 



--------------------------------------------------------------------------------



 



Schedule 3.07
EXISTING LIENS
A. Encumbered Aircraft, Spare Engines, Spare Parts and Propellers
1. Encumbered Aircraft
I. Delta Air Lines, Inc.
Boeing 737-832; CFM 56-7B26

                                          Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N371DA
  29619   875354, 875362   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N372DA
  29620   875364, 874377   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N373DA
  29621   874384, 875403   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N374DA
  29622   874401, 874408   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N375DA
  29623   875386, 875387   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N376DA
  29624   875510, 874488   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N377DA
  29625   875678, 874691   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N378DA
  30265   874845, 874848   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N379DA
  30349   875867, 874871   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N380DA
  30266   875948, 874882   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N381DN
  30350   875893, 874900   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N382DA
  30345   874943, 874944   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N383DN
  30346   874953, 874954   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N384DA
  30347   874980, 876176   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N385DN
  30348   874981, 876122   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N386DA
  30373   876160, 876175   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N387DA
  30374   874868, 877188   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N388DA
  30375   876206, 876207   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N389DA
  30376   874896, 877366   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N390DA
  30536   876291, 876292   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N391DA
  30560   876332, 876330   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N392DA
  30561   876435, 876389   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N393DA
  30377   876426, 876429   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N394DA
  30562   876432, 877440   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N395DN
  30773   877473, 876469   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N396DA
  30378   876525, 876527   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N397DA
  30537   876537, 876554   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N398DA
  30774   876561, 876289   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N399DA
  30379   876610, 876581   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3730B
  30538   876583, 876591   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3731T
  30775   876629, 876592   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3732J
  30380   876582, 876608   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3733Z
  30539   877628, 876669   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3734B
  30776   876642, 876630   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3735D
  30381   876644, 876655   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3736C
  30540   876674, 876675   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3737C
  30799   888127, 876682   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3738B
  30382   888152, 888108   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3739P
  30541   888113, 888117   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust

 



--------------------------------------------------------------------------------



 



                                                            Mortgagee /
Indenture Reg.#   MS#   Engines   Transaction Type   Owner / Lessor   Trustee
N3740C
  30800   888118, 888122   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3741S
  30487   888153, 889162   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3742C
  30835   888223, 888169   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3743H
  30836   889195, 889199   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3744F
  30837   888270, 888279   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3745B
  32373   888325, 888326   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3746H
  30488   888349, 888350   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N3747D
  32374   888354, 888355   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3748Y
  30489   888396, 888399   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N3749D
  30490   888402, 888405   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3750D
  32375   888408, 888476   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3751B
  30491   889443, 889444   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3752
  30492   888452, 888467   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3753
  32626   888462, 889458   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3754A
  29629   888486, 888489   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3755D
  29627   888554, 888499   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3756
  30493   889495, 889498   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3757D
  30813   889570, 889510   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3758Y
  30814   889511, 889460   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3759
  30815   888411, 888572   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N3760C
  30816   888789, 888578   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3761R
  29628   888600, 888497   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3762Y
  30817   889506, 888607   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N3763D
  29629   888672, 888673   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N3764D
  30818   888787, 888684   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3765
  30819   888687, 888689   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3766
  30820   888788, 888731   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3767
  30821   888735, 888736   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3768
  29630   889775, 888786   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3769L
  30822   888790, 888793   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N37700
  29631   888825, 888826   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N3771K
  29632   888890, 888888   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
 
                    McDonnell Douglas MD-88; P&W JT8D-219                
N901DL
  49532   P718033D, P716783D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N902DL
  49533   P716789D, P716790D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N903DL
  49534   P718042D, P716797D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N904DL
  49535   P716800D, P718025D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N905DL
  49536   P718026D, P718027D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N906DL
  49537   P716782D, P718034D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N907DL
  49538   P718045D, P718049D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N908DL
  49539   P718048D, P718100D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N909DL
  49540   P718056D, P718159D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N910DL
  49541   P718080D, P718081D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N911DL1
  49542   P718086D, P718069D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N912DL
  49543   P718087D, P718088D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N913DL
  49544   P718120D, P718092D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N914DL
  49545   P718101D, P718103D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N915DL
  49546   P718104D, P718182D   Operating Lease   Wilmington Trust Company   The
Bank of New York

 

1   Subject to maintenance lien of Avborne Heavy Maintenance, Inc. FAA release
and Disclaimer filed on Friday, April 27, 2007, and removal of lien to be
confirmed on Monday, April 30, 2007.

2



--------------------------------------------------------------------------------



 



                                                                       
Mortgagee / Indenture Reg.#   MS#   Engines   Transaction Type   Owner / Lessor
  Trustee
N916DL
  49591   P718105D, P718124D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N917DL2
  49573   P718089D, P718125D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N918DL
  49583   P718126D, P718127D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N919DL
  49584   P718128D, P718129D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N920DL3
  49644   P718130D, P718131D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N921DL
  49645   P718145D, P718140D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N922DL
  49646   P718141D, P718151D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N923DL
  49705   P718153D, P718154D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N924DL
  49711   P718147D, P718148D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N925DL
  49712   P718149D, P718150D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N946DL
  49819   P725449DCN, P725450DCN   Mortgage   Delta Air Lines, Inc.   Wells
Fargo Bank Northwest N.A.
N947DL
  49878   P725483D, P725484D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N949DL
  49880   P725507D, P725512D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N952DL
  49883   P718239D, P718264D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N953DL
  49884   P718263D, P718268D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N954DL
  49885   P725522D, P725527D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N955DL
  49886   P725529D, P725530D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N956DL
  49887   P725528D, P725534D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N957DL
  49976   P725535D, P725532D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N958DL
  49977   P725536D, P725537D   Operating Lease   Wells Fargo Bank Northwest,
N.A.   The Bank of New York
N959DL
  49978   P725545D, P725548D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N960DL
  49979   P725582D, P725553D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N961DL
  49980   P725558D, P725552D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N962DL
  49981   P725619DCN, P725583D   Operating Lease   Wilmington Trust Company  
The Bank of New York
N963DL
  49982   P725638D, P725639D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N964DL
  49983   P725635D, P725627D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N965DL
  49984   P725599D, P725603D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N966DL
  53115   P725551D, P725720D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N967DL
  53116   P725718D, P725747D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N968DL
  53161   P725754D, P725779D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N969DL
  53172   P725736D, P725768D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N970DL
  53173   P725793D, P725775D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N971DL
  53214   P725772D, P725795D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N972DL
  53215   P725794D, P725790D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N973DL
  53241   P725835D, P725818D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N974DL
  53242   P725819D, P725820D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N975DL
  53243   P725812D, P725813D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N976DL
  53257   P725774D, P725837D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N977DL
  53258   P725840D, P725841D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N978DL
  53259   P725815D, P725844D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N979DL
  53266   P725865D, P725866D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N980DL
  53267   P725867D, P725869D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N981DL
  53268   P725861D, P725870D   Operating Lease   Wilmington Trust Company   The
Bank of New York

 

2   Subject to maintenance lien of Avborne Heavy Maintenance, Inc. FAA release
and Disclaimer filed on Friday, April 27, 2007, and removal of lien to be
confirmed on Monday, April 30, 2007.   3   Subject to maintenance lien of
Avborne Heavy Maintenance, Inc. FAA release and Disclaimer filed on Friday,
April 27, 2007, and removal of lien to be confirmed on Monday, April 30, 2007.

3



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N982DL
  53273   P725877D, P725878D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N983DL
  53274   P725817D, P725898D   Operating Lease   Wilmington Trust Company   The
Bank of New York
N984DL
  53311   P726005D, P725937D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N987DL
  53338   P726002D, P726003D   Mortgage   Delta Air Lines. Inc.   Wells Fargo
Bank Northwest N.A.
N990DL
  53342   P725944D, P725945D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N993DL
  53345   P725896D, P725921D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N996DL
  53363   P725365D, P726056D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N999DN
  53371   P725995D, P725997D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N902DE
  53379   P726010D, P726048D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N905DE
  53410   P726835D, P726838D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N908DE
  53417   P726915D, P726926D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N911DE
  49967   P726925D, P726934D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N914DE
  49957   P726943D, P726944D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N917DE
  49958   P726916D, P726958D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N920DE
  53423   P726980D, P726984D   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
 
                    McDonnell Douglas MD-90-30; IAE V2528-D5            
 
                   
N901DA
  53381   V20016, V20017   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
N904DA
  53384   V20012, V20013   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
N907DA
  53387   V20023, V20024   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
N910DN
  53390   V20031, V20032   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
N913DN
  53393   V20072, V20073   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
 
                   
Boeing 757-232; P&W PW2037
           
 
                   
N602DL
  22809   P716328B, P716307B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N603DL
  22810   P716309B, P716311B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N604DL
  22811   P716303B, P716384B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N605DL
  22812   P716317B, P716318B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N607DL
  22814   P716511B, P716517B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N609DL
  22816   P716361B, P716304B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest

4



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N610DL
  22817   P716363B, P716365B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N611DL
  22818   P716504B, P716515B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N612DL
  22819   P716333B, P716387B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest
N616DL
  22823   P716391B, P716397B   Operating Lease   Wilmington Trust Company   N/A
N617DL
  22907   P716398B, P716404B   Operating Lease   Wilmington Trust Company  
Erste Bank der Oesterreichischen Sparkassen AG, London Branch
N618DL
  22908   P716400B, P716401B   Operating Lease   Wilmington Trust Company   N/A
N619DL
  22909   P716408B, P716413B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N620DL
  22910   P716435B, P716429B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N621DL
  22911   P716432B, P716434B   Operating Lease   Wilmington Trust Company   N/A
N622DL
  22912   P716433B, P716426B   Operating Lease   Wilmington Trust Company   N/A
N623DL
  22913   P716448B, P716442B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N624DL
  22914   P716440B, P716443B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N625DL
  22915   P716456B, P716439B   Operating Lease   Wells Fargo Bank Northwest  
The Bank of New York
N626DL
  22916   P716447B, P716454B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N627DL
  22917   P716458B, P716438B   Operating Lease   Wells Fargo Bank Northwest  
The Bank of New York
N628DL
  22918   P716464B, P716465B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N629DL
  22919   P716462B, P716467B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N630DL
  22920   P716483B, P716383B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N631DL
  23612   P716471B, P716463B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N632DL
  23613   P716475B, P716480B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N633DL
  23614   P716474B, P716479B   Operating Lease   Wells Fargo Bank Northwest  
The Bank of New York
N634DL
  23615   P716481B, P716482B   Operating Lease   Wilmington Trust Company   N/A
N635DL
  23762   P716478B, P716484B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A.
N636DL
  23763   P716487B, P716485B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A.
N637DL
  23760   P716490B, P716488B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A
N638DL
  23761   P716489B, P716491B   Operating Lease   Wilmington Trust Company  
Wells Fargo Bank Northwest N.A
N641DL
  23995   P716508B, P716509B   Capital Lease   Wilmington Trust Company   Bank
Hapoalim B.M., New York Branch
N645DL
  24216   P716519B, P716520B   Capital Lease   Wilmington Trust Company   Bank
Hapoalim B.M., New York Branch
N650DL
  24390   P716525B, P716532B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N653DL
  24393   P716539B, P716540B   Capital Lease   Wilmington Trust Company   Bank
Hapoalim B.M., New York Branch
N654DL
  24394   P716541B, P716542B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N657DL
  24419   P716547B, P716548B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N658DL
  24420   P716549B, P716550B   Operating Lease   V16D-MD757, LLC   The Bank of
New York
N659DL
  24421   P716551B, P716552B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N660DL
  24422   P716553B, P716554B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N661DN
  24972   P716557B, P716558B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N662DN
  24991   P716559B, P716560B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N663DN
  24992   P716561B, P716562B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N664DN
  25012   P716563B, P716564B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N665DN
  25013   P716565B, P716566B   Operating Lease   Wilmington Trust Company   N.A.
N666DN
  25034   P726539B, P716568B   Operating Lease   Wilmington Trust Company   The
Bank of New York

5



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N667DN
  25035   P716569B, P716570B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N668DN
  25141   P716571B, P716572B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N669DN
  25142   P716573B, P716574B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N670DN
  25331   P716575B, P716576B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N673DL
  25978   P716584B, P716585B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N675DL
  25980   P716588B, P716589B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N677DL
  25982   P716592B, P716593B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N680DA
  26956   P716599B, P726702B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N681DA
  26957   P726709B, P726698BCN   Operating Lease   Wilmington Trust Company  
The Bank of New York
N682DA
  26958   P726689BCN, P726710B   Operating Lease   Wilmington Trust Company  
The Bank of New York
N683DA
  27103   P726715B, P726714B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N684DA
  27104   P727102CN, P726700CN   Operating Lease   Wilmington Trust Company  
The Bank of New York
N685DA
  27588   P727150B, P727151B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N686DA
  27589   P727156B, P727157B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N687DL
  27586   P727261B, P727262B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N688DL
  27587   P727265B, P727266B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N689DL
  27172   P727271B, P727272B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N690DL
  27585   P727274B, P727275B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N692DL
  29724   P727276B, P727277B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N693DL
  29725   P727284B, P727285B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N694DL
  29726   P727289B, P727290B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N695DL
  29727   P727297B, P727298B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N696DL
  29728   P728704B, P727288B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N697DL
  30318   P728721B, P728722B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N698DL
  29911   P728727B, P728728B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N699DL
  29970   P728731B, P728732B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6700
  30337   P728733B, P728734B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6701
  30187   P728737B, P728738B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6702
  30188   P728742B, P728744B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6703D
  30234   P728751B, P728752B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6704Z
  30396   P728753B, P728754B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6705Y
  30397   P728759B, P728760B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6706Q
  30422   P728761B, P728762B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6707A
  30395   P728763B, P728764B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6708D
  30480   P728766B, P728767B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6709
  30481   P728768B, P728769B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6710E
  30482   P728770B, P728771B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6711M
  30483   P728772B, P728773B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6712B
  30484   P728774B, P728775B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6713Y
  30777   P728776B, P728777B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6714Q
  30485   P728778B, P728780B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6715C
  30486   P728781B, P728783B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6716C
  30838   P728786B, P728787B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N6717
  30839   P728790B, P728791B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
 
                    Boeing 767-332; GE CF6-80A2            
 
                   
N102DA
  22214                
N120DL
  23279   580322, 580321   Operating Lease   Wilmington Trust Company   The Bank
of New York
N121DE
  23435   580327, 580292   Operating Lease   Wilmington Trust Company   The Bank
of New York

6



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N122DL
  23436   580325, 580329   Operating Lease   Wilmington Trust Company   The Bank
of New York
N123DN
  23437   580349, 580346   Operating Lease   Wilmington Trust Company   The Bank
of New York
N124DE
  23438   580350, 580351   Operating Lease   Wilmington Trust Company   The Bank
of New York
N125DL
  24075   580356, 580358   Operating Lease/ETC   Wilmington Trust Company   The
Bank of New York
N126DL
  24076   580366, 580363   Operating Lease/ETC   Wilmington Trust Company   The
Bank of New York
N127DL
  24077   580364, 580365   Operating Lease/ETC   Wilmington Trust Company   The
Bank of New York
N128DL
  24078   580370, 580367   Operating Lease   Wilmington Trust Company   The Bank
of New York
N129DL
  24079   580373, 580372   Operating Lease   Wilmington Trust Company   The Bank
of New York
N130DL
  24080   580362, 580371   Operating Lease   Wilmington Trust Company   The Bank
of New York
N131DN
  24852   580387, 580388   Operating Lease   Wilmington Trust Company   The Bank
of New York
N132DN
  24981   580393, 580390   Operating Lease   Wilmington Trust Company   The Bank
of New York
N133DN
  24982   580395, 580394   Operating Lease   Wilmington Trust Company   The Bank
of New York
N134DL
  25123   580398, 580396   Operating Lease   Wilmington Trust Company   The Bank
of New York
N135DL
  25145   580399, 580397   Operating Lease   Wilmington Trust Company   The Bank
of New York
N136DL
  25146   580401, 580402   Operating Lease   Wilmington Trust Company   The Bank
of New York
N137DL
  25306   580403, 580400   Operating Lease   Wilmington Trust Company   The Bank
of New York
N138DL
  25409   580405, 580406   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
 
                    Boeing 767-332ER; P&W PW4060            
 
                   
N140LL
  25988   P724687B, P724688B   Operating Lease/PTC   Wilmington Trust Company  
The Bank of New York
N1402A
  25989   P724691B, P724692B   Operating Lease/PTC   Wilmington Trust Company  
The Bank of New York
N143DA
  25991   P727830B, P727831B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N144DA
  27584   P727893B, P727894B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N172DN
  24775   P724138B, P724139B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N174DN
  24802   P724150B, P724151B   Mortgage   Delta Air Lines, Inc.   Wells Fargo
Bank Northwest N.A.
N176DN
  25061   P724163B, P724164B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N177DN
  25122   P724165B, P724166B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N178DN
  25143   P724168B, P724169B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N179DN
  25144   P724314B, P724171B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N180DN
  25985   P724415CN, P724416CN   Operating Lease   Wilmington Trust Company  
The Bank of New York
N181DN
  25986   P724638B, P724639B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N182DN
  25987   P724655B, P724656B   Operating Lease   Wilmington Trust Company   The
Bank of New York
N184DN
  27111   P724685B, P724686P   Operating Lease   Wilmington Trust Company   N/A
N185DN
  27961   P724715B, P724716B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N186DN
  27962   P724719B, P727524CN   EETC Mortgage   Delta Air Lines, Inc.   U.S.
Bank Trust
N187DN
  27582   P724740B, P724741B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N188DN
  27583   P724750B, P724751B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N189DN
  25990   P727620B, P727621B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N190DN
  28447   P727649B, P727650B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N191DN
  28448   P727654B, P727655B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N192DN
  28449   P727678B, P727679B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N193DN
  28450   P727707B, P727708B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N194DN
  28451   P727717B, P727718B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N195DN
  28452   P727723B, P727724B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N196DN
  28453   P727725B, P727726B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N197DN
  28454   P727738B, P727739B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N198DN
  28455   P727744B, P727745B   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N199DN
  28456   P727753B, P727754B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1200K
  28457   P727774B, P727775B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1201P
  28458   P727776B, P727777B   Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust

7



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee Boeing 767-3P6ER; GE
CF6-80C2B4            
 
                   
N1501P
  24983   695443, 695446   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
N154DL
  25241   695373, 695339   Mortgage   Delta Air Lines, Inc.   Wells Fargo Bank
Northwest N.A.
 
                    Boeing 767-332ER; GE CF6-80C2B6F            
 
                   
N394DL
  27394   704233, 704234   Operating Lease   Wilmington Trust Company   N/A
N169DZ
  29689   704702, 704703   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1602
  29694   704805, 704806   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1603
  29695   704808, 704809   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1604R
  30180   704865, 704866   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1605
  30198   704883, 704884   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N16065
  30199   704887, 704888   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1607B
  30388   704999, 706101   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1608
  30573   706106, 706110   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1609
  30574   706111, 706112   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1610D
  30594   706113, 706114   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1611B
  30595   706140, 706137   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1612T
  30575   706318, 706319   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N1613B
  32776   706354, 706355   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N171DZ
  29690   704738, 704739   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N172DZ
  29691   704750, 704747   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N173DZ
  29692   704736, 704746   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N174DZ
  29693   704749, 704751   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N175DZ
  29696   704823, 704824   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N176DZ
  29697   704848, 704849   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N177DZ
  29698   704871, 704872   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N178DZ
  30596   706131, 706136   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
 
                    Boeing 767-432ER; GE CF6-80C2B8FG01            
 
                   
N825MH
  29703   704897, 706174   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N826MH
  29713   704896, 704929   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N827MH
  29705   704952, 704953   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N828MH
  29699   706120, 706121   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N829MH
  29700   706150, 706151   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N830MH
  29701   706162, 706163   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N831MH
  29702   706164, 706165   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N832MH
  29704   706181, 706182   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N833MH
  29706   706192, 706193   EETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N834MH
  29707   706203, 706204   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N835MH
  29708   706205, 706206   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N836MH
  29709   706224, 706225   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N837MH
  29710   706232, 706233   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N838MH
  29711   706238, 706239   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N839MH
  29712   706253, 706254   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N840MH
  29718   706287, 706288   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N841MH
  29714   706385, 706386   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N842MH
  29715   706381, 706382   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N843MH
  29716   706412, 706413   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N844MH
  29717   706431, 706433   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N845MH
  29719   706446, 706447   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust

8



--------------------------------------------------------------------------------



 



                                             Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee Boeing 777-232; RR
RB211-Trent 892-17            
 
                   
N860DA
  29951   51145, 51146   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N861DA
  29952   51149, 51150   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N862DA
  29734   51175, 51177   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N863DA4
  29735   51188, 51191   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N864DA
  29736   51193, 51194   EEETC Mortgage   Delta Air Lines, Inc.   U.S. Bank
Trust
N865DA
  29737   51200, 51201   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N866DA
  29738   51204, 51205   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
N867DA
  29743   51360, 51361   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
 
                    Bombardier CL-600-2B19 (CRJ 200) ; GE CF 34-3B1        
 
                   
N928EV
  8006   950283, 950274   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N929EV
  8007   950285, 950284   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N930EV
  8014   950303, 950306   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N931EV
  8015   950331, 950332   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N932EV
  8016   950311, 950310   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N933EV
  8022   950325, 950329   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N934EV
  8028   950363, 950362   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N935EV
  8037   950387, 950409   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N936EV
  8038   950389, 950390   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N937EV
  8042   950406, 950404   Mortgage   Delta Air Lines, Inc.   Wilmington Trust
Company
N970EV (formerly N663BR)
  7527   873055, 873053   Operating Lease   Wachovia Bank, N.A.   N/A
N980EV (formerly N692BR)
  7759   873667, 873670   Operating Lease   Wachovia Bank, N.A.   N/A
N974EV (formerly N672BR)
  7594   873225, 873228   Operating Lease   Wachovia Bank, N.A.   N/A
N975EV (formerly N673BR)5
  7599   873245, 873242   Operating Lease   Wachovia Bank, N.A.   N/A
N976EV (formerly N674BR)
  7601   873251, 873254   Operating Lease   Wachovia Bank, N.A.   N/A
N977EV (formerly N687BR)
  7720   873587, 873588   Operating Lease   Wachovia Bank, N.A.   N/A
N981EV
  7768   873693, 873695   Operating Lease   Wachovia Bank, N.A.   N/A
N978EV (formerly N688BR)
  7723   873597, 873594   Operating Lease   Wachovia Bank, N.A.   N/A
N971EV (formerly N664BR)
  7528   873050, 873051   Operating Lease   Wachovia Bank, N.A.   N/A

 

4   Subject to purported maintenance lien of Triad International Maintenance
Corporation. FAA release and Disclaimer filed on Thursday, April 26, 2007 and
removal of lien to be confirmed on Monday, April 30, 2007.   5   Subject to tax
lien of Tarrant County. FAA release and Disclaimer to be filed and removal of
lien to be confirmed on Monday, April 30, 2007.

9



--------------------------------------------------------------------------------



 



                                          Mortgagee / Indenture Reg.#   MS#  
Engines   Transaction Type   Owner / Lessor   Trustee
N972EV (formerly N665BR)
  7534   873065, 873070   Operating Lease   Wachovia Bank, N.A.   N/A
N973EV (formerly N708BR)
  7575   873183, 873184   Operating Lease   Wachovia Bank, N.A.   N/A
N979EV (formerly N689BR)
  7737   873821, 873622   Operating Lease   Wachovia Bank, N.A.   N/A
 
                    Bombardier CL-600-2B19 (CRJ 700) ; CF34-3B1            
 
                   
N680BR
  7679   873482, 873483   Operating Lease   Delta Air Lines, Inc.   Wachovia
N684BR
  7708   873552, 873553   Operating Lease   Delta Air Lines, Inc.   Wachovia
N681BR
  7680   873480, 873481   Operating Lease   Delta Air Lines, Inc.   Wachovia
N682BR
  7691   873533, 873534   Operating Lease   Delta Air Lines, Inc.   Wachovia
N683BR
  7692   873519, 873520   Operating Lease   Delta Air Lines, Inc.   Wachovia
N685BR
  7712   873590, 873591   Operating Lease   Delta Air Lines, Inc.   Wachovia
N686BR
  7715   873572, 873573   Operating Lease   Delta Air Lines, Inc.   Wachovia
N629BR
  7251   872356, 872357   Operating Lease   Delta Air Lines, Inc.   Wachovia
N675BR
  7635   873328, 873356   Operating Lease   Delta Air Lines, Inc.   Wachovia
N659BR
  7509   872999, 873000   Operating Lease   Delta Air Lines, Inc.   Wachovia

The aircraft, engines, and propellers listed below are owned by Delta Air Lines,
Inc. or leased to Delta Air Lines, Inc. and leased or subleased to Atlantic
Southeast Airlines, Inc. and may be subject to other liens and encumbrances
securing indebtedness and obligations relating thereto.
Embraer EMB-120ER & EMB-120RT

              Reg.#   MS#   Engines   Propellers
N232AS
  120036   115503, 115514   901109, 871053
N500AS
  120272       911132, 920128
 
          911209, 890509
 
          860319, 910527
 
          911130, 910247
 
          930523, 880912
 
          890903, 920415
 
          900409, 910314
 
          860217, 901219
 
          841019, 920131
 
          871115, 900736
 
          910347, 900209
 
          881025, 920127
 
          911121, 870309
 
          910529, 880308

P&W PW147

              Reg.#   MS#   Engines   Propellers
PW147
  115301        
PW147
  115511        
PW147
  115358        
PW147
  127005        
PW147
  127150        
PW147
  127044        

10



--------------------------------------------------------------------------------



 



Hamilton Standard 14RF-9

              Reg.#   MS#   Engines   Propellers
Hamilton 14RF-9
  860910        
Hamilton 14RF-9
  880414        
Hamilton 14RF-9
  880712        
Hamilton 14RF-9
  890626        
Hamilton 14RF-9
  860624        
Hamilton 14RF-9
  940615        
Hamilton 14RF-9
  901019        
Hamilton 14RF-9
  880101        
Hamilton 14RF-9
  851003        
Hamilton 14RF-9
  890104        
Hamilton 14RF-9
  901112        
Hamilton 14RF-9
  870834        
Hamilton 14RF-9
  880533        
Hamilton 14RF-9
  901201        
Hamilton 14RF-9
  880912        
Hamilton 14RF-9
  870834        
Hamilton 14RF-9
  870515        
Hamilton 14RF-9
  870218        
Hamilton 14RF-9
  841020        
Hamilton 14RF-9
  850401        

ATR72-212; P&W PW127

          Reg.#   MS#   Engines
N640AS
  405    
N641AS
  387   127095, 127057
N642AS
  395   127098, 127147
N643AS
  413   127157, 127082

Hamilton Standard 247F-1

              Reg.#   MS#   Engines   Propellers
Hamilton 247F-1
  930310        
Hamilton 247F-1
  930311        
Hamilton 247F-1
  930312        
Hamilton 247F-1
  930313        
Hamilton 247F-1
  930414        
Hamilton 247F-1
  930510        
Hamilton 247F-1
  930511        
Hamilton 247F-1
  930512        
Hamilton 247F-1
  930513        
Hamilton 247F-1
  930514        
Hamilton 247F-1
  930413        
Hamilton 247F-1
  930515        
Hamilton 247F-1
  930612        
Hamilton 247F-1
  930713        
Hamilton 247F-1
  930714        
Hamilton 247F-1
  930715        
Hamilton 247F-1
  930910        
Hamilton 247F-1
  941114        
Hamilton 247F-1
  950317        

11



--------------------------------------------------------------------------------



 



              Reg.#   MS#   Engines   Propellers
Hamilton 247F-1
  951210        
Hamilton 247F-1
  930713        
Hartzell 247F-1
  941114        
Hamilton 247F-1
  940416        
Hamilton 247F-1
  930510        
Hamilton 247F-1
  930714        
Hamilton 247F-1
  930312        
Hamilton 247F-1
  940514        
Hamilton 247F-1
  940113        
Hamilton 247F-1
  930414        
Hamilton 247F-1
  951210        
Hamilton 247F-1
  950612        
Hamilton 247F-1
  930413        
Hamilton 247F-1
  930511        
Hamilton 247F-1
  930513        
Hamilton 247F-1
  940417        
Hamilton 247F-1
  930515        
Hamilton 247F-1
  930612        
Hamilton 247F-1
  930715        
Hamilton 247F-1
  950317        
Hamilton 247F-1
  950613        
Hamilton 247F-1
  940217        
Hamilton 247F-1
  931010        
Hamilton 247F-1
  940314        
Hamilton 247F-1
  940910        
Hamilton 247F-1
  930310        
Hamilton 247F-1
  930311        
Hamilton 247F-1
  930512        
Hamilton 247F-1
  930313        

DIP Aircraft and Engines6

                              FAA Registration   Manufacturer’s       Engines
Serial Aircraft Model   Number   Serial Number   Engine Model and Type   Number
Boeing 737-232
  N324DL   23096   Pratt & Whitney JT8D-15A   P709173B, P709175B
Boeing 737-232
  N325DL   23097   Pratt & Whitney JT8D-15A   P708176B, P709177B
Boeing 737-247
  N236WA   23184   Pratt & Whitney JT8D-15A   P709212B, P709213B
Boeing 737-247
  N237WA   23185   Pratt & Whitney JT8D-15A   P709216B, P709217B
Boeing 737-247
  N238WA   23186   Pratt & Whitney JT8D-15A   P709218B, P709219B
Boeing 737-247
  N239WA   23187   Pratt & Whitney JT8D-15A   P709226B, P709227B
McDonnell Douglas MD-88
  N926DL   49713   Pratt & Whitney JT8D-219   P718170D, P718171D
McDonnell Douglas MD-88
  N927DA   49714   Pratt & Whitney JT8D-219   P718172D
McDonnell Douglas MD-88
  N928DL   49715   Pratt & Whitney JT8D-219   P718175D, P718176D
McDonnell Douglas MD-88
  N929DL   49716   Pratt & Whitney JT8D-219   P718177D, P718178D
McDonnell Douglas MD-88
  N930DL   49717        
McDonnell Douglas MD-88
  N931DL   49718   Pratt & Whitney JT8D-219   P718202D, P718203D

 

6   To be removed substantially contemporaneously with closing.

12



--------------------------------------------------------------------------------



 



                      FAA Registration   Manufacturer’s       Engines Serial
Aircraft Model   Number   Serial Number   Engine Model and Type   Number
McDonnell Douglas MD-88
  N932DL   49719   Pratt & Whitney JT8D-219   P718224D, P718225D
McDonnell Douglas MD-88
  N933DL   49720   Pratt & Whitney JT8D-219   P718212D, P718208D
McDonnell Douglas MD-88
  N934DL   49721   Pratt & Whitney JT8D-219   P718216D, P718217D
McDonnell Douglas MD-88
  N935DL   49722   Pratt & Whitney JT8D-219   P718218D, P718223D
McDonnell Douglas MD-88
  N936DL   49723   Pratt & Whitney JT8D-219   P718226D, P718228D
McDonnell Douglas MD-88
  N937DL   49810   Pratt & Whitney JT8D-219   P718247D, P718248D
McDonnell Douglas MD-88
  N938DL   49811   Pratt & Whitney JT8D-219   P725356D, P718282D
McDonnell Douglas MD-88
  N939DL   49812   Pratt & Whitney JT8D-219   P725358D, P725368D
McDonnell Douglas MD-88
  N940DL   49813   Pratt & Whitney JT8D-219   P725393D,
 
          Pratt & Whitney JT8D-219 (shown as Pratt & Whitney JT8D-217 on FAA
record)   P726021D
McDonnell Douglas MD-88
  N941DL   49814   Pratt & Whitney JT8D-219   P725395D, P725416D
McDonnell Douglas MD-88
  N942DL   49815   Pratt & Whitney JT8D-219   P725354D, P725396D
McDonnell Douglas MD-88
  N943DL   49816   Pratt & Whitney JT8D-219   P725403D, P725419D
McDonnell Douglas MD-88
  N944DL   49817        
McDonnell Douglas MD-88
  N945DL   49818   Pratt & Whitney JT8D-219   P725373DCN, P725390DCN
McDonnell Douglas MD-88
  N948DL   49879   Pratt & Whitney JT8D-219   P725488D, P725489D
McDonnell Douglas MD-88
  N950DL   49881   Pratt & Whitney JT8D-219   P718179D, P718214D
McDonnell Douglas MD-88
  N951DL   49882   Pratt & Whitney JT8D-219   P725513D, P725514D
McDonnell Douglas MD-88
  N985DL   53312   Pratt & Whitney JT8D-219   P725977D, P725978D
McDonnell Douglas MD-88
  N986DL   53313   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726011D, P725989D
McDonnell Douglas MD-88
  N988DL   53339   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726015D, P726007D
McDonnell Douglas MD-88
  N989DL   53341   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726047D, P726088D
McDonnell Douglas MD-88
  N991DL   53343   Pratt & Whitney JT8D-219   P725939D, P725959D
McDonnell Douglas MD-88
  N992DL   53344   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726038D, P726031D
McDonnell Douglas MD-88
  N994DL   53346   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726051D, P726053D
McDonnell Douglas MD-88
  N995DL   53362   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726086D, P726081D
McDonnell Douglas MD-88
  N997DL   53364   Pratt & Whitney JT8D-219   P726067D, P726069D
McDonnell Douglas MD-88
  N998DL   53370   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726074D, P726077D
McDonnell Douglas MD-88
  N900DE   53372   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726082D, P726087D
McDonnell Douglas MD-88
  N901DE   53378   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P726052D, P726822D
McDonnell Douglas MD-88
  N903DE   53380   Pratt & Whitney JT8D-219   P726826D, P726827D

13



--------------------------------------------------------------------------------



 



                      FAA Registration   Manufacturer’s       Engines Serial
Aircraft Model   Number   Serial Number   Engine Model and Type   Number
McDonnell Douglas MD-88
  N904DE   53409   Pratt & Whitney JT8D-219 (shown as JT8D-217C on FAA record)  
P725998D, P726872D
McDonnell Douglas MD-88
  N906DE   53415   Pratt & Whitney JT8D-219   P726009D, P726905D
McDonnell Douglas MD-88
  N907DE   53416   Pratt & Whitney JT8D-219   P726907D, P726908D
McDonnell Douglas MD-88
  N909DE   53418   Pratt & Whitney JT8D-219   P726923D, P726924D
McDonnell Douglas MD-88
  N910DE   53419   Pratt & Whitney JT8D-219   P725380D, P726918D
McDonnell Douglas MD-88
  N912DE   49997   Pratt & Whitney JT8D-219   P726931D, P726933D
McDonnell Douglas MD-88
  N913DE   49956   Pratt & Whitney JT8D-219   P726865D, P726932D
McDonnell Douglas MD-88
  N915DE   53420   Pratt & Whitney JT8D-219   P726929D, P726952D
McDonnell Douglas MD-88
  N916DE   53421   Pratt & Whitney JT8D-219   P726950D, P726951D
McDonnell Douglas MD-88
  N918DE   49959   Pratt & Whitney JT8D-219   P726967D, P726968D
McDonnell Douglas MD-88
  N919DE   53422   Pratt & Whitney JT8D-219   P726976D, P726979D
McDonnell Douglas MD-90-30
  N902DA   53382   International Aero Engines V2528-D5   V20007, V20008
McDonnell Douglas MD-90-30
  N903DA   53383   International Aero Engines V2528-D5   V20009, V20010
McDonnell Douglas MD-90-30
  N905DA   53385   International Aero Engines V2528-D5   V20014, V20015
McDonnell Douglas MD-90-30
  N906DA   53386   International Aero Engines V2528-D5   V20019, V20021
McDonnell Douglas MD-90-30
  N908DA   53388   International Aero Engines V2528-D5   V20025, V20026
McDonnell Douglas MD-90-30
  N909DA   53389   International Aero Engines V2528-D5   V20030, V20027
McDonnell Douglas MD-90-30
  N911DA   53391   International Aero Engines V2528-D5   V20035, V20036
McDonnell Douglas MD-90-30
  N912DN   53392   International Aero Engines V2528-D5   V20045, V20046
McDonnell Douglas MD-90-30
  N914DN   53394   International Aero Engines V2528-D5   V20075, V20070
McDonnell Douglas MD-90-30
  N915DN   53395   International Aero Engines V2528-D5   V20079, V20074
McDonnell Douglas MD-90-30
  N916DN   53396   International Aero Engines V2528-D5   V20084, V20080
Boeing 757-232
  N601DL   22808   Pratt & Whitney PW2037   P716336B
Boeing 757-232
  N606DL   22813   Pratt & Whitney PW2037   P716325B
Boeing 757-232
  N608DA   22815   Pratt & Whitney PW2037   P716348B
Boeing 757-232
  N613DL   22820   Pratt & Whitney PW2037   P716308B, P716385B
Boeing 757-232
  N614DL   22821        
Boeing 757-232
  N615DL   22822   Pratt & Whitney PW2037   P716366B, P716392B
Boeing 757-232
  N639DL   23993   Pratt & Whitney PW2037   P716305B, P716505B
Boeing 757-232
  N640DL   23994   Pratt & Whitney PW2037   P716506B, P716507B
Boeing 757-232
  N642DL   23996   Pratt & Whitney PW2037   P716512B, P716513B
Boeing 757-232
  N643DL   23997   Pratt & Whitney PW2037   P716510B, P716310B
Boeing 757-232
  N644DL   23998   Pratt & Whitney PW2037   P716514B, P716326B
Boeing 757-232
  N646DL   24217   Pratt & Whitney PW2037   P716518B, P716522B
Boeing 757-232
  N647DL   24218   Pratt & Whitney PW2037   P716523B, P716528B

14



--------------------------------------------------------------------------------



 



                      FAA Registration   Manufacturer’s       Engines Serial
Aircraft Model   Number   Serial Number   Engine Model and Type   Number
Boeing 757-232
  N648DL   24372   Pratt & Whitney PW2037   P716359B, P716524B
Boeing 757-232
  N649DL   24389   Pratt & Whitney PW2037   P716526B, P716534B
Boeing 757-232
  N651DL   24391   Pratt & Whitney PW2037   P716521B, P716536B
Boeing 757-232
  N652DL   24392   Pratt & Whitney PW2037   P716537B, P716527B
Boeing 757-232
  N655DL   24395   Pratt & Whitney PW2037   P716543B, P716544B
Boeing 757-232
  N656DL   24396   Pratt & Whitney PW2037   P716545B, P716546B
Boeing 757-232
  N671DN   25332   Pratt & Whitney PW2037   P716577B, P716578B
Boeing 757-232
  N672DL   25977   Pratt & Whitney PW2037   P716581B, P716582B
Boeing 757-232
  N674DL   25979   Pratt & Whitney PW2037   P716586B, P716587B
Boeing 757-232
  N676DL   25981   Pratt & Whitney PW2037   P716590B, P716591B
Boeing 757-232
  N678DL   25983   Pratt & Whitney PW2037   P716595B, P716596B
Boeing 757-232
  N679DA   26955   Pratt & Whitney PW2037   P716598B, P726701B
Boeing 757-26D
  N900PC   28446   Pratt & Whitney PW2037   P727211B, P727212B
Boeing 757-212
  N751AT   23125   Pratt & Whitney PW2037   P716315, P716324
Boeing 757-212
  N750AT   23126   Pratt & Whitney PW2037   P716341, P716327
Boeing 757-212
  N757AT   23127   Pratt & Whitney PW2037   P716329, P716316
Boeing 757-212
  N752AT   23128   Pratt & Whitney PW2037   P716339, P716320
Boeing 767-332
  N139DL   25984   General Electric CF6-80A2   P580144
Boeing 767-332ER
  N171DN   24759        
Boeing 767-332ER
  N173DN   24800        
Boeing 767-332ER
  N175DN   24803   Pratt & Whitney PW4060   P724146B, P724147B
Boeing 767-332ER
  N183DN   27110   Pratt & Whitney PW4060   P724681B, P724682B
Boeing 767-3P6ER
  N152DL   24984   General Electric CF6-80C2B4   695307, 695376
Boeing 767-3P6ER
  N153DL   24985   General Electric CF6-80C2B4   695476, 695438
Boeing 767-3P6ER
  N155DL   25269   General Electric CF6-80C2B4   695442, 695334
Boeing 767-3P6ER
  N156DL   25354   General Electric CF6-80C2B4   695374, 695521

15



--------------------------------------------------------------------------------



 



II. Comair, Inc.
Bombardier CL-600-2C10; GE CF 34-8C1

                                          Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
N317CA
   10055   GE-E-965333; GE-E-965326   Debt   Comair, Inc.   Export Development
Canada
N331CA
   10061   GE-E-965350; GE-E-965349   Debt   Comair, Inc.   Export Development
Canada
N340CA
   10062   GE-E-965351; GE-E-965352   Debt   Comair, Inc.   Export Development
Canada
N354CA
   10064   GE-E-965359; GE-E-965360   Debt   Comair, Inc.   Export Development
Canada
N355CA
   10067   GE-E-965363; GE-E-965358   Debt   Comair, Inc.   Export Development
Canada
N367CA
   10069   GE-E-963365; GE-E-873366   Debt   Comair, Inc.   Export Development
Canada
N368CA
   10075   GE-E-965372 GE-E-965373   Debt   Comair, Inc.   Export Development
Canada
N374CA
   10090   GE-E-965403; GE-E-965418   Debt   Comair, Inc.   Wilmington Trust
Company
N376CA
   10092   GE-E-965432; GE-E-965417   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N378CA
   10097   GE-E-965421; GE-E-965424   Debt   Comair, Inc.   Wilmington Trust
Company
N379CA
   10102   GE-E-965420; GE-E-965426   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N390CA
   10106   GE-E-965439; GE-E-965432   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N391CA
   10108   GE-E-965437; GE-E-965438   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N398CA
   10112   GE-E-965451; GE-E-965444   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N369CA
   10079   GE-E-965380; GE-E-965381   Debt   Comair, Inc   Wells Fargo Bank
Northwest
N371CA
   10082   GE-E-965386; GE-E-965389   Debt   Comair, Inc   Wells Fargo Bank
Northwest
N625CA
   10113   GE-E-965453; GE-E-965438   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N641CA
   10122   GE-E-965478; GE-E-965471   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N642CA
   10125   GE-E-965477; GE-E-965458   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N653CA
   10129   GE-E-965486; GE-E-965487   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N655CA
   10134   GE-E-965496; GE-E-965497   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N656CA
   10143   GE-E965519; GE-E965520   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N658CA
   10148   GE-E-965528; GE-E-965533   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N659CA
   10153   GE-E965538; GE-E965543   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N668CA
   10162   GE-E965555; GE-E965558   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N669CA
   10176   GE-E965589; GE-E965590   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N690CA
   10182   GE-E-965600; GE-E-965623   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                     
 
                    Bombardier CL-600-2B19; GE CF 34-3A1                        
          Mortgagee/                     Indenture Reg. #   MS #   Engines  
Transaction Type   Owner/Lessor   Trustee
N403CA
   7428   GE-E-807635; GE-E-807636   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N408CA
   7440   GE-E-807637; GE-E-807638   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N409CA
   7441   GE-E-807639; GE-E-807640   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N416CA
   7450   GE-E-807644; GE-E-807645   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N420CA
   7451   GE-E-807646; GE-E- 807647   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N427CA
   7460   GE-E-807649; GE-E-807650   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N430CA
   7461   GE-E-807652; GE-E-807653   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N435CA
   7473   GE-E-807656; GE-E-807657   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N436CA
   7482   GE-E-807642; GE-E-807655   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N442CA
   7483   GE-E-807658; GE-E-807659   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N708CA
   7235   GE-E-807525; GE-E-807536   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N709CA
   7238   GE-E-807527; GE-E-807528   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N710CA
   7241   GE-E-807529; GE-E-807530   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N712CA
   7244   GE-E-807531; GE-E-807534   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N713CA
   7245   GE-E-807532; GE-E-807533   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N716CA
   7250   GE-E-807538; GE-E-807547   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N719CA
   7253   GE-E-807539; GE-E-807541   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N721CA
   7259   GE-E-807542; GE-E-807544   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N729CA
   7265   GE-E-807545; GE-E-807548   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N735CA
   7267   GE-E-807483; GE-E-807551   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N739CA
   7273   GE-E-807520; GE-E-807535   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N592SW (f/k/a/N759CA)
   7279   GE-E-807553; GE-E-807651   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N594SW (f/k/a/N767CA)
   7285   GE-E-807537; GE-E-807540   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N595SW (f/k/a/N769CA)
   7292   GE-E-807554; GE-E-807558   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N597SW (f/k/aN776CA)
   7293   GE-E-807559; GE-E-807560   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N720SW (f/k/a/N778CA)
   7297   GE-E-807563; GE-E-807568   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N779CA
   7306   GE-E-807571; GE-E-807572   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N781CA
   7312   GE-E-807462; GE-E-807552   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N783CA
   7315   GE-E-807432; GE-E-807429   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N784CA
   7319   GE-E-807556; GE-E-807557   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N785CA
   7326   GE-E-807581; GE-E-807582   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N786CA
   7333   GE-E-807583; GE-E-807584   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest

 



--------------------------------------------------------------------------------



 



                                          Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
N796CA
   7338   GE-E-807585; GE-E-807586   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N797CA
   7344   GE-E-807589; GE-E-807588   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N798CA
   7348   GE-E-807593; GE-E-807592   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N804CA
   7352   GE-E-807595; GE-E-807596   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N805CA
   7354   GE-E-807594; GE-E-807599   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N806CA
   7359   GE-E-807601; GE-E-807602   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N807CA
   7364   GE-E-807603; GE-E-807604   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N809CA
   7366   GE-E-807605; GE-E-807606   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N810CA
   7370   GE-E-807607; GE-E-807608   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N811CA
   7380   GE-E-807613; GE-E-807614   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N812CA
   7381   GE-E-807615; GE-E-807616   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N814CA
   7387   GE-E-807617; GE-E-807618   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N815CA
   7397   GE-E-807622; GE-E-807625   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N816CA
   7398   GE-E-807597; GE-E-807624   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N818CA
   7408   GE-E-807626; GE-E-807627   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N819CA
   7415   GE-E-807628; GE-E-807629   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N821CA
   7420   GE-E-807621; GE-E-807632   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N912CA
   7011   GE-E-807050; GE-E-807061   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N914CA
   7012   GE-E-807037; GE-E-807038   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N915CA
   7013   GE-E-807022; GE-E-807023   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N916CA
   7014   GE-E-807031; GE-E-807032   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N917CA
   7017   GE-E-807042; GE-E-807043   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N918CA
   7018   GE-E-807046; GE-E-807047   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N920CA
   7022   GE-E-807065; GE-E-807084   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N924CA
   7026   GE-E-807076; GE-E-807077   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N926CA
   7027   GE-E-807044; GE-E-807062   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N927CA
   7031   GE-E-807095; GE-E-807096   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N929CA
   7035   GE-E-807109; GE-E-807111   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company

 



--------------------------------------------------------------------------------



 



                                               Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
N931CA
   7037   GE-E-807118; GE-E-807123   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N932CA
   7038   GE-E-807087; GE-E-807088   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N933CA
   7040   GE-E-807100; GE-E-807162   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N934CA
   7042   GE-E-807142; GE-E-807143   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N587SW (f/k/a/N943CA)
   7062   GE-E-807227; GE-E-807228   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N588SW (f/k/a/N945CA)
   7069   GE-E-807253; GE-E-807254   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N589SW (f/k/a/N946CA)
   7072   GE-E-807260; GE-E-807261   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N590SW (f/k/a/N947CA)
   7077   GE-E-807310; GE-E-807311   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N591SW (f/k/a/N948CA)
   7079   GE-E-807285; GE-E-807316   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N949CA
   7080   GE-E-807283; GE-E-807288   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N951CA
   7091   GE-E-807324; GE-E-807329   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N954CA
   7100   GE-E-807319; GE-E-807354   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N956CA
   7105   GE-E-807360; GE-E-807361   Leveraged Lease   Wells Fargo   State
Street Bank and Trust Company
N957CA
   7109   GE-E-807371; GE-E-807372   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N958CA
   7111   GE-E-807377; GE-E-807332   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N959CA
   7116   GE-E-807381; GE-E-807384   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N960CA
   7117   GE-E-807383; GE-E-807382   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N962CA
   7123   GE-E-807393; GE-E-807394   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N963CA
   7127   GE-E-807402; GE-E-807403   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N964CA
   7129   GE-E-807407; GE-E-807408   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N965CA
   7131   GE-E-807414; GE-E-807415   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N966CA
   7132   GE-E-807417; GE-E-807248   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company

 



--------------------------------------------------------------------------------



 



                                          Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
N967CA
   7134   GE-E-807416; GE-E-807419   Leveraged Lease   Wachovia Bank   State
Street Bank and Trust Company
N969CA
   7141   GE-E-807434; GE-E-807435   Debt   Comair, Inc.   Commerzbank AG
N971CA
   7145   GE-E-807437; GE-E-807448   Debt   Comair, Inc.   Commerzbank AG
N973CA
   7146   GE-E-807449; GE-E-807450   Debt   Comair, Inc.   Commerzbank AG
N983CA
   7169   GE-E-807480; GE-E-807481   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N984CA
   7171   GE-E-807482; GE-E-807497   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N987CA
   7199   GE-E-807500; GE-E-807502   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N988CA
   7204   GE-E-807504; GE-E-807505   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N989CA
   7215   GE-E-807507; GE-E-807524   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N991CA
   7216   GE-E-807495; GE-E-807496   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N995CA
   7229   GE-E-807521; GE-E-807522   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
N999CA
   7230   GE-E-807523; GE-E-807526   Leveraged Lease   Wachovia Bank   Wells
Fargo Bank Northwest
 
                    Bombardier CL-600-2B19; GE CF 34-3B1            
 
                   
N443CA
   7539   GE-E-873077 GE-E-873078   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N446CA
   7546   GE-E-873024; GE-E-873092   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N447CA
   7552   GE-E-873109; GE-E-887110   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N451CA
   7562   GE-E-873135; GE-E-873136   Debt   Comair, Inc.   Export Development
Canada
N455CA
   7592   GE-E-873299; GE-E-873300   Debt   Comair, Inc.   Export Development
Canada
N468CA
   7649   GE-E-873395; GE-E-873392   Debt   Comair, Inc.   Export Development
Canada
N471CA
   7655   GE-E-873415; GE-E-873414   Debt   Comair, Inc.   Export Development
Canada
N472CA
   7667   GE-E-873443; GE-E-873456   Debt   Comair, Inc.   Export Development
Canada
N477CA
   7670   GE-E-873459; GE-E-873458   Debt   Comair, Inc.   Export Development
Canada
N479CA
   7675   GE-E-873470; GE-E-873464   Debt   Comair, Inc.   Export Development
Canada
N487CA
   7729   GE-E-873611; GE-E-873582   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N494CA
   7765   GE-E-873681; GE-E-873674   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N495CA
   7774   GE-E-873701; GE-E-873704   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N496CA
   7791   GE-E-873743; GE-E-873739   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N498CA
   7792   GE-E-873745 GE-E-873744   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                                          Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
N506CA
   7793   GE-E-873747; GE-E-873748   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N507CA
   7796   GE-E-873755; GE-E-873756   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N510CA
   7802   GE-E-873769; GE-E-873768   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N514CA
   7809   GE-E-873785; GE-E-873786   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N518CA
   7816   GE-E-873801; GE-E-873803   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N523CA
   7821   GE-E-873815; GE-E-873813   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N526CA
   7824   GE-E-873814; GE-E-873820   Debt   Comair, Inc.   Wells Fargo Bank
Northwest
N528CA
   7841   GE-E-873853; GE-E-873860   Debt   Comair, Inc.   Wells Fargo Bank
Northwest

 



--------------------------------------------------------------------------------



 



                                          Mortgagee/                    
Indenture Reg. #   MS #   Engines   Transaction Type   Owner/Lessor   Trustee
Bombardier CL-600-2B19; GE CF 34-3B1            
 
                   
N862AS
   7476   GE-E-872911, GE-E-872993   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N869AS
   7479   GE-E-873017, GE-E-872918   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N863AS
   7487   GE-E-872935, GE-E-872940   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N866AS
   7517   GE-E-872917, GE-E-872912   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N864AS
   7502   GE-E-872978, GE-E-872979   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N865AS
   7507   GE-E-872994, GE-E-873016   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N910EV
   7727   GE-E-873599, GE-E-873602   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N912EV
   7728   GE-E-873608, GE-E-873609   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N915EV
   7754   GE-E-873656, GE-E-873659   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
N913EV
   7731   GE-E-873614, GE-E-873664   Operating Lease   Atlantic Southeast
Airlines   Wilmington Trust Company
 
                    DIP Aircraft7            
 
                   
N868CA
   7427   GE-E-807634; GE-E-807633       Comair, Inc.    
N986CA
   7174   GE-E-807477; GE-E-807488       Comair, Inc.    
N936CA
   7043   GE-E-807149; GE-E-807146       Comair, Inc.    
N937CA
   7044   GE-E-807147; GE-E-807151       Comair, Inc.    
N938CA
   7046   GE-E-807161; GE-E-807654       Comair, Inc.    
N940CA
   7048   GE-E-807169; GE-E-807170       Comair, Inc.    
N941CA
   7050   GE-E-807177; GE-E-807178       Comair, Inc.    

 

7   To be removed substantially contemporaneously with closing.

 



--------------------------------------------------------------------------------



 



III. Delta AirElite Business Jets, Inc.

                                                  Mortgagee / Indenture Aircraft
Type   MS##   Reg.#   Engines   Transaction Type   Owner / Lessor   Trustee
Learjet Inc.
          PCE-305279,       Delta AerElite    
Model 60
  079   N95AG   PCE-305280   Operating Lease   Business Jets, Inc.   N/A
 
                  Delta AerElite    
Lear 35A
  405   N135DA   P89131, P74987   Operating Lease   Business Jets, Inc.   N/A
Lear 60
  028   N206HY   305173, 305175   Operating Lease   Merrill Lynch Capital   N/A
 
                  Delta AerElite    
Challenger CL604
  5398   N477DM   872443, 872444   Operating Lease   Business Jets, Inc.   N/A
 
                  Delta AerElite    
Challenger CL604
  5359   N497DM   872257, 872256   Operating Lease   Business Jets, Inc.   N/A
 
                  Delta AerElite    
Lear 31A
  163   N431DA   P99448, P99451   Operating Lease   Business Jets, Inc.   N/A

 



--------------------------------------------------------------------------------



 



IV. Delta Connection Academy, Inc.

                                          Mortgagee / Indenture Reg #   MS #  
Engines   Propeller   Owner / Lessor   Trustee (“IT”)
PA-28 Arrow
                   
 
                   
N2927Q
  28R-7737043   L-18366-51A   778843   First America Corporation   N/A
N38294
  28R-7737087   L-19511-51A   780172   First America Corporation   N/A
N378RS
  28R-7837239   L-18975-51A   781931   First America Corporation   N/A
N78WA
  28R-7837077   L-12490-51A   773480   First America Corporation   N/A
N6347C
  28R-7837160   L-16638-51A   DY4571B   First America Corporation   N/A
N186CF
  2844038   L-27244-51A   023106   Turk Aviation, LLC   N/A
N47839
  28R-7837006   L-27100-51A   023110   BG Chipmunks, Inc.   N/A
N809MS
  2837018   L-1922-51A   202897   VMC Aircraft, Inc.   N/A
N811MS
  2837042   L-19287-51A   022434   D&J Smith Enterprises   N/A  
Cessna 152/172
                     
N46555
              Tom Larrivee d/b/a T. and D. Ventures    
N4924B
              Tom Larrivee d/b/a T. and D. Ventures    
N6106Q
              Tom Larrivee d/b/a T. and D. Ventures    
N53655
              Tom Larrivee d/b/a T. and D. Ventures    
N54164
              Tom Larrivee d/b/a T. and D. Ventures    
N49005
  15281095   L-19485-15   QL004   BG Chipmunks, Inc.   N/A
N212JA
  15283945   L-13254-15   R773351   Tom Larrivee d/b/a T. and D. Ventures   N/A
N24941
  15280461   l-20265-15   R777365   Tom Larrivee d/b/a T. and D. Ventures   N/A
N25846
  15280815   RL-12837-15   K6432   Tom Larrivee d/b/a T. and D. Ventures   N/A
N5368L
  15284303   L-15646-15   WF43010   Tom Larrivee d/b/a T. and D. Ventures   N/A
N541G
  12584193   L-21951-15   ROC016   Tom Larrivee d/b/a T. and D. Ventures   N/A
N67852
  15285312   L-24097-15   RBC012   Tom Larrivee d/b/a T. and D. Ventures   N/A
N93483
  15285499   L-17949-15   K7002   Tom Larrivee d/b/a T. and D. Ventures   N/A
N52365
  17274504   L-10513-39A   83074   Tom Larrivee d/b/a T. and D. Ventures   N/A
N52841
  17274618   RL-18833-39A   XG44018   ASI Productions, Inc.   N/A
N53588
  17274782   L-9869-39A   723523   Oxford Aviation Corp.   N/A
N62046
  17275202   RL-18311-39A   83567   Tom Larrivee d/b/a T. and D. Ventures   N/A
N66090
  17275963   L-14457-39A   XJ44051   VMC Aircraft, Inc.   N/A
N89594
  17276009   L-10847-39A       Tom Larrivee d/b/a T. and D. Ventures   N/A
N96172
  17276031   L-13138-39A   XG44042   Tom Larrivee d/b/a T. and D. Ventures   N/A
N25379
  15280626   L-14005-15   R11032   T. and D. Ventures   N/A
N48251
  15283311   L-14689-15   K6126   T. and D. Ventures   N/A
N80427
  15285361   L-16152-15   KC111   T. and D. Ventures   N/A
N93772
  15285549   L-19546-15   VA43030   T. and D. Ventures   N/A
N52191
  17274431   L-14790-39A   83090   Brian W. Reid   N/A
N52295
  17274486   RL-18638-36A   83074   T. and D. Ventures   N/A
N52841
  17274618   RL-18833-39A   XG44018   D & J Enterprises   N/A
N62038
  17275201   L-11675-39A   UNK   T. and D. Ventures   N/A
N65517
  17275770   L-12040-39A   BE001   T. and D. Ventures   N/A

 



--------------------------------------------------------------------------------



 



                                                          Mortgagee / Indenture
Reg #   MS #   Engines   Propeller   Owner / Lessor   Trustee (“IT”)
C-90
                           
9426
                      Central Virginia Aviation    
761K
                      Central Virginia Aviation    

The aircraft listed below are owned by Delta Connection Academy, Inc. (the
“Academy”) and may be subject to liens and encumbrances securing indebtedness
and obligations of the Academy and its Affiliates.

              Reg.#   MS#   Engine   Propeller
Cessna 152
           
 
           
N4789B
  15283636   L-20261-15   WA43013
N49007
  15283401   L-22092-15   OB017
N5350P
  15284924   RL-12915-15   UG43036
N5394M
  15284578   L-12431-15   RDG030
N6224Q
  15285202   RL-23987-15   R775906
N46862
  15283124   RL-6254-15   UG43029
N46946
  15283147   RL-23333-15   WA43019
N6286H
  15284149   RL-24492-15   R774488
N6606L
  15284460   L-22947.15   TK016
N67913
  15282095   RL-17905-15   SA031
N89034
  15282604   L-14828-15   R11029
N93136
  15285412   RL-19261-15   R776697
N6285M
  15284653   RL-18403-15   UL43009
N65613
  15281652   RL-18179-15   WF43023
N82FP
  15282449   L-17203-15   UL43014
N68919
  15282402   L-23256-15   WF43015
N7339W
  15285060   RL-23761-15   K8433
 
           
Cessna 172
           
 
           
N51748
  17274342   L-7317-39A   YD44008
N52276
  17274476   L-19307-39A   GK006
N52747
  17274598   RL-19419-39A   728288
N5299K
  17274052   L-15287-39A   83012
N5302K
  17274054   L-16036-39A   724230
N53479
  17274054   RL-18414-39A   YG44044
N54180
  17274908   L-14293-39A   WA44012
N54291
  17274949   L-7192-39A   83240
N62283
  17275244   L-7514-39A   81968
N62354
  17275256   L-221-39A   XG44017
N62405
  17275263   L-5433-39A   XJ44029
N63715
  17275473   L-9679-39A   FJ042
N63959
  17275502   L-17281-39A   XG44042
N64791
  17275624   L-14865-39A   VJ44032
N89989
  17276019   RL-18551-39A   GK006
N51250
  17274289   RL-14567-39A   XD44023
N52806
  17274610   RL-10524-39A   WA44029
N54116
  17274880   L-15914-39A   731176
N65704
  17275824   L-13510-39A   732028.0
N51654
  17274334   L-7301-39A   83088
N51996
  17274392   L-11733-39A   83117.0
N54120
  17274884   RL-18958-39A   X144011
N54203
  17274915   L-17017-39A   733318
N54228
  17274927   L-11419-39A   81039.0
N5451K
  17274117   L-18236-39A   731177
N99347
  17276436   RL-19117-39A   XJ44047
N4NP
  17274731   RL-10622-39A   WC44012
N62166
  17275224   L-13460-39A   WA44050
N65866
  17275908   L-15958-39A   WA44006
N54094
  17274874   L-18189-39A   XG44021
N9536B
  172RG0862   L-18465-36A   020414
N40960
  172RG0540   L-6306-36A   811963

 



--------------------------------------------------------------------------------



 



              Reg.#   MS#   Engine   Propeller
N5267U
  172RG0313   L-8289-36A   803365
N6255V
  172RG0598   L-27422-36A   804354.0
N5311R
  172RG0052   L-6992-39A   020410
N6344V
  172RG0635   L-30885-36A   821175
N6383V
  172RG0646   L-31539-36A   022215
N4634V
  172RG0344   L-34536-36A   813873
N5177R
  172RG0045   L-21948-36A   798091
N154SL
  28R-7737154   L-5256-51A   030384
N2779Q
  28R-7737042   L-22274-51A   733656
N378RS
  28R-7837239   L-18975-51A   781931
N3986M
  28R-7837105   L-2779-51A   040559
N6347C
  28R-7837160   L-16638-51A   781931
N62FC
  28R-7737039   L-13862-51A   792532
N163CA
  44-96117   L-14717-36A   AU10600B
 
  GPS-OCT-28   L-213-71A   AU8050
N164CA
  44-96118   L-31664-36A   AU9787B
 
  GPS-OCT-28   L-621-71A   AU9788B
N166CA
  44-96124   L-23063-36A   AU8408A
 
  GPS-OCT-28   L-282-71A   AU10679B
N167CA
  44-96129   L-38605-36A   DN2610
 
  GPS-OCT-28   L-720-71A   DN3777
N171CA
  44-96131   L-38617-36A   AU10703B
 
  GPS-OCT-28   L-725-71A   AU10520B
N177CA
  44-96112   L-38444-36A   AU9675B
 
  GPS-OCT-28   L-703-71A   AU10710B
N178CA
  44-96111   L-38440-36A   AU10645B
 
  GPS-OCT-28   L-701-71A   AU10598B
N2105P
  44-7995231   RL-265-77T   AU5669
 
      L-346-72T   AU10572B
N2110F
  44-7995152   RL-351-77T   AU9552B
 
      RL-561-72T   AU9378B
 
      RL-472-72T   AU11445B
N25PE
  44-7995184   L-193-77T   AU11338B
 
      L-363-72T   AU9250B
N39670
  44-7995022   RL-576-77T   AU10595B
 
      L-128-72T   AU9679B
N445BA
  44-7995263   RL-157-77T   AU8079
 
      RL-399-72T   AU8386A
N2180B
  44-7995101   RL-294-77T   AU9399B
 
      L-375-72T   AU5651
N2219F
  44-7995159   RL-354-77T   AU9787B
 
      L-240-72T   AU10413B
N22390
  44-7995066   L-226-77T   AU9315B
 
      RL-359-72T   AU9602B
N81EF
  44-7995127   L-445-72T   AU10508B
 
      L-413-77T   AU5658
N2130V
  44-7995265   RL-344-77T   AU10702B
N55258
  34-7350192   L-8579-51A   AU6627
 
  GPS-12-25-03   RL-801-67A   AU9346B
 
           
O-360-C1C6
           
 
           
N2927Q
  8R-7737043   L-7637-51A   041445
N38294
  8R-7737087   L-27244-51A   060069
N78WA
  8R-7837077   RL-14488-51A   773480
 
           
Jet Simulator
           
 
           
 
  6244-001        

 



--------------------------------------------------------------------------------



 



Delta Connection Academy, Inc. Encumbered Spare Engines
Engines

                          Mortgagee / Indenture Part Number   Serial Number  
Owner / Lessor   Trustee (“IT”)
O-360-F1A6
  L-21156-36A        
O-320-D2J
  L-17146-39A        
O-320-D2J
  RL-10622-39A        
O-360-E1A6D
  L-193-77T        
O-360-E1A6D
  RL-344-77T        
O-320-D2J
  RL-10524-39A        
LO-360-E1A6D
  RL-399-72T        
LO-360-E1A6D
  L-445-72T        
O-320-D2J
  L-14567-39A        
IO-360-C1C6
  L-18366-51A        
LO-360-E1A6D
  RL-561-72T        
O-360-F1A6
  L-23321-36A        
IO-360-C1C6
  L-27100-51A        
O-320-D2J
  L-14457-39A        
O-360-E1A6D
  RL-359-72T        
LO-360-E1A6D
  RL-359-72T        
O-235-L2C
  RL-18179-15        
O-235-L2C
  RL-23987-15        
O-360-F1A6
  L-18465-36A        
IO-360-C1C6
  L-199511-51A        
O-235-L2C
  L-23256-15        
O-320-D2J
  L-18189-39A        
O-360-E1A6D
  RL-576-77T        
LO-360-E1A6D
  L-445-72T        
O-320-D2J
  L-13460-39A        
O-235-L2C
  L-25128-15        
O-235-L2C
  RL-18403-15        

 



--------------------------------------------------------------------------------



 



Delta Connection Academy, Inc. Encumbered Spare Propellers
Propellers

                          Mortgagee / Indenture Part Number   Serial Number  
Owner / Lessor   Trustee (“IT”)
1C160/DTM7557M1
  AAE44017        
1C160/DTM7557M1
  BE011        
HC-C2YR-2CEFU
  AU9315B        
B2D34C213
  773480        
HC-C2YR-2CLEUF
  AU9628B        
HC-C2YR-2CEUF
  AU8049        
HC-C2YR-2CLEUF
  AU9250B        
1C160/DTM7557M1
  XJ44029        
1C160/DTM7557M1
  82424        
1C160/DTM7557M1
  83567        
P2134392-41
  41445        
HC-C2YR-2CEFU
  AU9787B        
HC-C2YR-2CEFU
  AU10600B        
1C160/DTM7557M1
  ZD44046        
1A103TCM6958M1
  UL43014        
1A103TCM6958M1
  WF43023        
1C160/DTM7557M1
  732028        
1A103TCM6958M1
  UG43029        
HC-C2YR-2CEFU
  AU9774B        
1C160/DTM7557M1
  81968        

 



--------------------------------------------------------------------------------



 



2. Encumbered Spare Engines
Delta Air Lines, Inc.

                                          Mortgagee / Indenture Manufacturer  
Model   MS #   Transaction Type   Owner / Lessor   Trustee
CFMI
  CFM56-3B1   858965   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3B1   860155   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3C1   860225   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   874385   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   875255   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   876281   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   888194   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   888533   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-7B26   890155   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580104   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580106   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580112   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580113   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580161   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580209   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580348   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580380   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580384   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580385   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580389   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80A   580404   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B4   695689   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B4   695690   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6   690372   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   704696   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   704889   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B6F   706187   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   704857   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   706145   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
GE
  CF6-80C2B8F   706261   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20011   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20022   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20042   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20101   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20105   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
IAE
  V2528-D5   V20205   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718039   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718044   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718052   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718057   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718134   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718168   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718232   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   718233   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725423   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725436   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725445   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust

 



--------------------------------------------------------------------------------



 



                                          Mortgagee / Indenture Manufacturer  
Model   MS #   Transaction Type   Owner / Lessor   Trustee
P&W
  JT8D-219   725452   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725480   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725550   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725661   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725911   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   725935   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   726078   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  JT8D-219   726824   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716331   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716332   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716334   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716340   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716342   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716343   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716351   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716352   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716353   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716377   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716446   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716486   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716503   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716516   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716567   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716583   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716594   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   716597   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   726620   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   727053   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 2037   728705   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724144   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724142   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724145   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724148   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724149   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724158   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724178   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   724372   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723834   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723843   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   723844   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733727   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733733   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
P&W
  PW 4060   733746   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51156   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51228   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
RR
  Trent 892   51399   Mortgage   Delta Air Lines, Inc.   U.S. Bank Trust
CFMI
  CFM56-3B1   860155   Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
CFMI
  CFM56-7B26   889507   Sublease   Delta Air Lines, Inc   N/A
CFMI
  CFM56-7B26   888152   Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
CFMI
  CFM56-7B26   876487   Operating Lease   American Airlines   N/A
CFMI
  CFM56-7B26   874600   Operating Lease   American Airlines   N/A

 



--------------------------------------------------------------------------------



 



                                          Mortgagee / Indenture Manufacturer  
Model   MS #   Transaction Type   Owner / Lessor   Trustee
CFMI
  CFM56-7B26   874701   Operating Lease   American Airlines   N/A
 
                   
CFMI
  CFM56-7B26   888763   Operating Lease   Willis Lease Finance Corp.   N/A
CFMI
  CFM56-7B26   889507   Operating Lease   Engine Lease Finance   N/A
CFMI
  CFM56-7B26   892706   Operating Lease   Willis Lease Finance Corp.   N/A
P&W
  PW4460   733733   Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   727654   Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   724314   Operating Lease   Delta Air Lines, Inc   Wilmington Trust
Company
P&W
  PW4460   733818   Operating Lease   Delta Air Lines, Inc   N/A
P&W
  PW4460   733727   Mortgage   Delta Air Lines, Inc   U.S. Bank Trust
P&W
  PW4060   724844   Operating Lease   Hartford Aviation Group, Inc.   N/A
P&W
  PW2037   728784   Operating Lease   Pratt & Whitney - 2037   N/A
P&W
  PW2037   716430   Operating Lease   Willis Lease Finance Corp.   N/A
P&W
  PW2037   726634   Operating Lease   Willis Lease Finance Corp.   N/A
GE
  CF6-80A2   580156   Mortgage   Delta Air Lines, Inc   DIP
GE
  CF6-80A   580175   Operating Lease   ABX   N/A
GE
  CF6-80A   580117   Operating Lease   ABX   N/A
GE
  CF6-80C2(B8F)   704856   Operating Lease   GE Engine Services   N/A
GE
  CF6-80C2(B6F)   704199   Operating Lease   GE Engine Services   N/A
IAE
  V 2528-D5   V20126   Operating Lease   Chromalloy   N/A
RR
  RR Trent 890   51492   Operating Lease   Rolls Royce - Trent 892   N/A
IAE
  V 2528-D5   V20131   Storing   International Aero Engines   N/A

DIP Spare Engines8

      Engine Model and Type   Manufacturer’s Serial Number
Pratt & Whitney JT8D-2199
  726021
General Electric CF34-3A1
  807070
General Electric CF34-3A1
  807051
General Electric CF34-3A1
  807305
General Electric CF34-3A1
  807226
General Electric CF34-3A1
  807318
General Electric CF34-3A1
  807352
General Electric CF34-3A1
  807255
General Electric CF34-3A1
  807421
General Electric CF34-3A1
  807465
General Electric CF34-3A1
  807467
General Electric CF34-3A1
  807468
General Electric CF34-3A1
  807512
General Electric CF34-3A1
  807444
General Electric CF34-3A1
  807466
General Electric CF34-3A1
  807587
General Electric CF34-3A1
  807441
General Electric CF34-3A1
  807590
General Electric CF34-3A1
  807600
General Electric CF34-3A1
  807630
General Electric CF34-3A1
  807648

 

8   To be removed substantially contemporaneously with closing.   9   Shown as
JT8D-217C on the FAA records.

 



--------------------------------------------------------------------------------



 



      Engine Model and Type   Manufacturer’s Serial Number
General Electric CF34-3A1
  807623
General Electric CF34-3A1
  807591
General Electric CF34-3B1
  873516
General Electric CF34-3B1
  873173
General Electric CF34-3B1
  873640
General Electric CF34-3B1
  873174
General Electric CF34-3B1
  873947
General Electric CF34-3B1
  873763
General Electric CF34-3B1
  873891
General Electric CF34-8C1
  965337
General Electric CF34-8C1
  965291
General Electric CF34-8C1
  965443
General Electric CF6-80A
  580172

 



--------------------------------------------------------------------------------



 



3. Encumbered Spare Parts
The spare parts maintained by or on behalf of Delta Air Lines, Inc. at the
locations listed immediately below are subject to the liens and encumbrances of
record created by (i) the Spare Parts Security Agreement, dated as of April 15,
2003, between Delta Air Lines, Inc. and U.S. Bank Trust National Association, as
security trustee, as amended by Amendment No. 1 thereto, dated as of July 7,
2004, Amendment No. 2, dated as of November 30, 2004, and Amendment No. 3, dated
as of March 31, 2006, and (ii) the Subordinated Spare Parts Security Agreement
dated as of November 30, 2004, between Delta Air Lines, Inc. and U.S. Bank Trust
National Association as security trustee.

          Address   Plant Code   Location
DELTA AIR LINES INC.

  1050   ABQ Albuquerque NM
ABQ — ALBUQUERQUE, NM
2200 KIRTLAND DRIVE SUITE D
ALBUQUERQUE NM 87119
USA
       
 
       
ADW — Andrews AFB

  4110   ADW Andrews AFB
DELTA AIR LINES C-405 Program
1752 Arnold Ave. Bldg. 1752
ANDREWS AIR FORCE BA MD 20782-1762
USA
       
 
       
DELTA AIR LINES INC.

  1080   Augusta GA
AGS — AUGUSTA, GA
1518 AVIATION WAY
AUGUSTA GA 30905
USA
       
 
       
DELTA AIR LINES INC.

  1100   ALB Albany NY
ALB — ALBANY, NY
ALBANY COUNTY AIRPORT
ALBANY NY 12211
USA
       
 
       
DELTA AIR LINES INC

  1150   ANC Anchorage AK
ANC — ANCHORAGE, AK
3830 INTERNATIONAL AIRPORT RD
ANCHORAGE AK 99502
USA
       
 
       
DELTA AIR LINES INC

  1012   ATL Delta North
ATL — NORTH HANGAR
900 TOFFIE TERRACE
ATLANTA INTL AIRPORT GA 30320
USA
       
 
       
ATL — ATLANTA, GA — Tech Ops Center

  1010   ATL Repair Shops @ TOC
1775 AVIATION BLV
ATLANTA GA 30320
USA
       
 
       
ATL — ATLANTA, GA — Tech Ops Center

  1014   ATL Stores — Warehouse
1775 AVIATION BLV
ATLANTA GA 30320
USA
       
 
       
DELTA AIR LINES INC

  1015   ATL Atlanta Line International
ATL — ATLANTA, GA — INTL LINE
HARTSFIELD ATLANTA INTL AIRPORT
ATLANTA INTL AIRPORT GA 30320
USA
       
 
       
DELTA AIR LINES INC

  1005   ATL Airport/CTO/Cargo
ATL — ATLANTA, GA — LINE
HARTSFIELD ATLANTA INTL AIRPORT
ATLANTA INTL AIRPORT GA 30320
USA
       
 
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  1270   BDL Hartford
AUS — AUSTIN, TX
4005 AIRPORT BLVD., SUITE 2-300
AUSTIN TX 78723
USA
       
 
       
DELTA AIR LINES INC.

  1270   BDL Hartford
BDL — HARTFORD-BRADLEY, CT
BRADLEY INTL AIRPORT
WINDSOR LOCKS CT 05095
USA
       
 
       
DELTA AIR LINES INC

  1300   Bangor ME
BGR — BANGOR, ME
299 GODFREY BLVD., SUITE 15
BANGOR ME 04401-3022
USA
       
 
       
DELTA AIR LINES INC

  1310   BHM Birmingham AL
BHM — BIRMINGHAM, AL
BOX 27
BIRMINGHAM AL 35212
USA
       
 
       
DELTA AIR LINES INC

  1330   BIL Billings MT
BIL — BILLINGS, MT
LOGAN FIELD
BILLINGS MT 59105
USA
       
 
       
DELTA AIR LINES INC

  1370   BNA Nashville TN
BNA — NASHVILLE, TN
TERMINAL DRIVE, SUITE 318
NASHVILLE TN 37214
USA
       
 
       
DELTA AIR LINES INC

  1390   BOI Boise ID
BOI — BOISE, ID
2775 APOLLO
BOISE ID 83705
USA
       
 
       
DELTA AIR LINES INC

  1415   BOS Boston MA
BOS — BOSTON, MA
300 TERMINAL C
EAST BOSTON MA 02128
USA
       
 
       
DELTA AIR LINES INC

  1410   BOS Boston MA
BOS — GSE BOSTON, MA
239 PRESCOTT STREET EAST
BOSTON MA 02128
USA
       
 
       
DELTA AIR LINES INC

  1440   BTR Baton Rouge LA
BTR — BATON ROUGE, LA
METROPOLITAN AIRPORT
BATON ROUGE LA 70507
USA
       
 
       
DELTA AIR LINES INC

  1480   BUF Buffalo NY
BUF — BUFFALO, NY
279 CAYUGA ROAD
BUFFALO NY 14225
USA
       
 
       
DELTA AIR LINES INC

  1510   BWI Baltimore MD
DWI — BALTIMORE, MD
BLDG B-28
BALTIMORE MD 21240
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  1520   BZN Bozeman MT
BZN — BOZEMAN, MT
BOX 4 — GALLATIN FIELD
BELGRADE MT 59714
USA
       
 
       
DELTA AIR LINES INC

  1530   CAE Columbia SC
CAE — COLUMBIA, SC
3523 AIR COMMERCE DRIVE
WEST COLUMBIA SC 29169
USA
       
 
       
AIRPORT SERVICES

  1550   CAK Canton OH
CAK — CANTON, OH
5400 LAUBY ROAD
NORTH CANTON OH 44720
USA
       
 
       
DELTA AIR LINES INC

  1580   CHS Charleston SC
CHS — CHARLESTON, SC
5500 INTERNATIONAL BLVD #107
CHARLESTON SC 29418-5911
USA
       
 
       
DELTA AIR LINES INC

  1600   CLE Cleveland
CLE — CLEVELAND-HOPKINS, OH
5300 RIVERSIDE DR
CLEVELAND OH 44135
USA
       
 
       
DELTA AIR LINES INC

  1610   CLT Charlotte NC
CLT — CHARLOTTE, NC
4818A EXPRESS DR
CHARLOTTE NC 25219
USA
       
 
       
DELTA AIR LINES INC

  1630   CMH Columbus OH
CMH — COLUMBUS, OH
4609 INTERNATIONAL GATEWAY BLVD
COLUMBUS OH 43219
USA
       
 
       
DELTA AIR LINES INC

  1650   COS Colorado Springs CO
COS — COLORADO SPRINGS, CO
7564 DRENNAN RD
COLORADO SPRINGS CO 80916
USA
       
 
       
DELTA AIR LINES INC

  1706   CVG Cincinnati OH
CVG — CINCINNATI, OH
3318 LINCOLN DRIVE
HEBRON KY 41048
USA
       
 
       
DELTA AIR LINES INC

  1710   DAB Daytona Beach FL
DAB — DAYTONA BEACH, FL
401 CORAL SEA DR
DAYTONA BEACH FL 32114
USA
       
 
       
DELTA AIR LINES INC

  1720   DAY Dayton OH
DAY — DAYTON, OH
3532 CARGO RD
VANDALIA OH 45377
USA
       
 
       
DELTA AIR LINES INC

  1730   DCA Washington D.C.

DCA — WASHINGTON, D.C. — NAT’L AIRPORT
WASHINGTON DC 20001
USA
       
 
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  1750   DEN Denver, CO
DEN — DENVER, CO
7644 UNDERGROVE CR
DENVER C0 80249
USA
       
 
       
DFW Base Stores

  1030   Dallas Base Stores
DALLAS FT WORTH AIRP TX
USA
       
 
       
DFW — LINE STORES

  1035   DFW Dallas
DALLAS FT WORTH AIRP TX
USA
       
 
       
DELTA AIR LINES INC

  1031   DFW GSE
DFW — GSE DALLAS
2413 SE N. Support Rd DFW Airport
DALLAS FORT WORTH AI TX 75261
USA
       
 
       
DELTA AIR LINES INC

  1800   DTW Detroit
DTW — DETROIT-WAYNE, MI
AIR CARGO BLDG
DETROIT MI 48242
USA
       
 
       
DELTA AIR LINES INC

  3790   EGE Vail CO
EGE — VAIL, CO
871 COOLEY MESA RD
GYPSUM CO 81637
USA
       
 
       
DELTA AIR LINES INC

  1840   ELP El Paso TX
ELP — EL PASO TX
6501 CONVAIR DR
EL PASO TX 79925
USA
       
 
       
DELTA AIR LINES INC

  1856   EWR Newark NJ
EWR — NEWARK, NJ
BLDG 339
NEWARK NJ 07114
USA
       
 
       
DELTA AIR LINES INC

  1850   EWR Newark NJ GSE
EWR — NEWARK, NJ
DPT 587 E NEWARK INTL AIRPORT
NEWARK NJ 07114
USA
       
 
       
DELTA AIR LINES INC

  1860   Fairbanks AK
FAI — AIRBANKS, AK
6302 OLD AIRPORT RD
FAIRBANKS AK 99706
USA
       
 
       
DELTA AIR LINES INC

  1870   Fresno Ca
FAT — FRESNO, CA
2444 N ASHELY — SUITE 104
RAYMOND CA 93653
USA
       
 
       
DELTA AIR LINES INC

  1890   FCA Kalispell MT
FCA — KALISPELL, MT
GLACIER PARK INTL AIRPORT
KALISPELL MT 59901
USA
       
 
       
DELTA AIR LINES INC

  1916   FLL Fort Lauderdale FL
FLL — FORT LAUDERDALE, FL
100 TERMINAL DR
FORT LAUDERDALE FL 33315
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
FWH — NAS JRB Carswell

  4100   FWH Fort Worth
DELTA AIR LINES INC c/o BAC Ops
1050 Boyington Drive
FORT WORTH TX 76127-1050
USA
       
 
       
DELTA AIR LINES INC

  1980   GEG Spokane WA
GEG — SPOKANE, WA
POST OFFICE RD
SPOKANE WA 99219
USA
       
 
       
DELTA AIR LINES INC

  2020   GRR Grand Rapids MI
GRR — GRAND RAPIDS, MI
5500 44TH ST
GRAND RAPIDS MI 49508
USA
       
 
       
DELTA AIR LINES INC

  2040   GSO Greensboro NC
GSO — GREENSBORO, NC
6415 AIRPORT PKWY
GREENSBORO NC 27409
USA
       
 
       
DELTA AIR LINES INC

  2050   GSP Greenville SC
GSP — GREENVILLE, SC
1900 GSP DR — SUITE 20
GREER SC 29651
USA
       
 
       
DELTA AIR LINES INC

  2060   GTF Great Falls MT
GTF — GREAT FALLS, MT
2800 TERMINAL DR
GREAT FALLS MT 59401
USA
       
 
       
HIK — Hickam AFB

  4120   HIK Hickam AFB
DELTA AIR LINES C-40B Program
290 Vickers Ave.
HICKAM AFB HI 96853
USA
       
 
       
DELTA AIR LINES INC

  2140   HLN Helena MT
HLN — HELENA, MT
2850 SKYWAY DR
HELENA MT 59601
USA
       
 
       
DELTA AIR LINES INC

  2150   HNL Honolulu HI
HNL — HONOLULU, HI
3121 AOLELE ST
HONOLULU HI 96819
USA
       
 
       
DELTA AIR LINES INC

  2180   HOU Houston
HOU — HOUSTON-HOBBY, TX
7800 AIRPORT BLVD
HOUSTON TX 77061
USA
       
 
       
DELTA AIR LINES INC

  2170   HSV Huntsville AL
HSV — HUNTSVILLE, AL
1000 GLEN HEARN BLVD
HUNTSVILLE AL 35824
USA
       
 
       
DELTA AIR LINES INC

  2180   IAD Dulles
IAD — WASHINGTON, D.C. — DULLES AIRPORT
CARGO BLDG 2 DOOR
60 WEST SERVICE RD
DULLES INTERNATIONAL VA 20168
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  2190   IAH Houston
IAH — HOUSTON-INTERCONTINENTAL, TX
3150 IGLOO RD
HOUSTON TX 77205
USA
       
 
       
DELTA AIR LINES INC

  2230   IND Indianapolis IN
IND- INDIANAPOLIS, IN
2500 S HIGH SCHOOL RD
INDIANAPOLIS IN 46251
USA
       
 
       
DELTA AIR LINES INC

  2240   ISP Islip NY
ISP — ISLIP, NY
100 ARRIVAL AVE
RONKONKOMA NY 11779
USA
       
 
       
DELTA AIR LINES INC

  2270   JAC Jackson WY
JAC — JACKSON, WY
JACKSON HOLE AIRPORT
JACKSON WY 83001
USA
       
 
       
DELTA AIR LINES INC

  2290   JAN Jackson MS
JAN — JACKSON, MS
FREIGHTWAY DRIVE, CARGO BAY 2
PEARL MS 39208
USA
       
 
       
DELTA AIR LINES INC

  2300   JAX Jacksonville FL
JAX — JACKSONVILLE, FL
13905 THOMAS IMERSON AVE
JACKSONVILLE FL 32218
USA
       
 
       
DELTA AIR LINES INC

  2320   JFK Kennedy GSE
JFK — KENNEDY-NEW YORK, NY
BLDG 67
JAMAICA NY 11430
USA
       
 
       
DELTA AIR LINES INC

  2325   JFK Kennedy
JFK — KENNEDY-NEW YORK, NY
BLDG 67 JFK INT’L AIRPORT
JAMAICA NY 11430
USA
       
 
       
DELTA AIR LINES INC

  2350   Juneau AK
JNU — JUNEAU, AK
1873 SHELL SIMMONS
SITKA AK 99635
USA
       
 
       
DELTA AIR LINES INC

  2420   LAS Las Vegas NV
LAS — LAS VEGAS, NV
5875 S SPENCER, UNIT 101
LAS VEGAS NV 89111
USA
       
 
       
DELTA AIR LINES INC

  2436   LAX Los Angeles CA
LAX — LOS ANGELES, CA
6060 AVION DRIVE
LOS ANGELES CA 90045
USA
       
 
       
DELTA AIR LINES INC

  2450   LEX Lexington KY
LEX — LEXINGTON, KY
4012 VERSAILLES RD
LEXINGTON KY 40512
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  2476   LGA Laguardia
LGA -LAGUARDIA-NEW YORK, NY
LA GUARDIA AIRPORT
FLUSHING NY 11371
USA
       
 
       
DELTA AIR LINES INC

  2475   LGA SHUTTLE LA GUARDIA
LGA — SHUTTLE LA GUARDIA
LA GUARDIA AIRPORT
FLUSHING NY 11371
USA
       
 
       
DELTA AIR LINES INC

  2470   LGA La Guardia GSE
LGA — GSE LAGUARDIA, NY
DEPT 587 HGR #2 LGA AIRPORT
FLUSHING NY 11371
USA
       
 
       
AIRPORT SERVICES

  2540   LIT Little Rock AR
LIT — LITTLE ROCK, AR
1 AIRPORT ROAD
LITTLE ROCK AR 72202
USA
       
 
       
AIRPORT SERVICES

  2600   MCI — Kansas City MO
MCI — KANSAS CITY, MO
KANSAS CITY INTERNATIONAL AIRPORT
KANSAS CITY INTRNAT MO 54153
USA
       
 
       
DELTA AIR LINES INC

  2526   MCO Orlando FL
MCO — ORLANDO, FL
9474 AIRPORT BLVD
ORLANDO FL 32827
USA
       
 
       
DELTA AIR LINES INC

  2620   MCO Orlando FL GSE
MCO — GSE ORLANDO, FL
6212 CARGO ROAD
ORLANDO FL 32827
USA
       
 
       
DELTA AIR LINES INC

  2560   MDW Chicago
MDW — CHICAGO-MIDWAY, IL
5700 SOUTH CICERO AVE
CHICAGO IL 60538
USA
       
 
       
DELTA AIR LINES INC

  2660   MEM Memphis TN
MEM — MEMPHIS, TN
CARGO BLDG 2
MEMPHIS TN 38130
USA
       
 
       
DELTA AIR LINES INC

  2680   Montgomery AL
MGM — MONTGOMERY, AL
4485 SELMA HWY
MONTGOMERY AL 36108
USA
       
 
       
DELTA AIR LINES INC

  4020   MHT Manchester NH
MHT — MANCHESTER, NH
1 AIRPORT RD
MANCHESTER NH 03103
USA
       
 
       
DELTA AIR LINES INC

  2696   MIA Miami FL
MIA — MIAMI, FL
3077 PERIMETER RD
MIAMI FL 33122
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  2690   MIA Miami FL GSE
MIA — MIAMI, FL
GSE BLDG 3078 SE PERIMETER RD
MIAMI FL 33122
USA
       
 
       
DELTA AIR LINES INC

  2710   MKE Milwaukee WI
MKE — MILWAUKEE, WI
5300 S HOWELL AVE
MILWAUKEE WI 53207
USA
       
 
       
DELTA AIR LINES INC

  2720   MLB Melbourne FL
MLB — MELBOURNE, FL
1 AIR TERMINAL PKWY
MELBOURNE FL 32901
USA
       
 
       
DELTA AIR LINES INC

  2730   Monroe LA
MLU — MONROE, LA
5400 OPERATIONS RD, SUITE 107
MONROE LA 71203
USA
       
 
       
DELTA AIR LINES INC

  2750   MOB Mobile AL
MOB — MOBILE, AL
BATES FIELD
MOBILE AL 36508
USA
       
 
       
DELTA AIR LINES INC

  2780   MSO Missoula MT
MSO — MISSOULA, MT
JOHNSON-BELL FIELD
MISSOULA MT 59601
USA
       
 
       
DELTA AIR LINES INC

  2790   MSP — Minneapolis/St Paul MN
MSP — MINNEAPOLIS/ST PAUL, MN
7700 23RD AVE S
TWIN CITIES MN 55111
USA
       
 
       
DELTA AIR LINES INC

  2800   MSY New Orleans LA
MSY — NEW ORLEANS, LA
800 AIRLINES HWY
KENNER LA 70062
USA
       
 
       
NIP — NAS Jacksonville
  4130   NIP Jacksonville FL
DELTA AIR LINES c/o BAC Ops
Hangar 115A, NAS Jacksonville
JACKSONVILLE FL 32212
USA
       
 
       
DELTA AIR LINES INC

  2890   OAK Oakland, CA
OAK — OAKLAND, CA
1 AIRPORT WAY, BOX 38
OAKLAND CA 94621
USA
       
 
       
DELTA AIR LINES INC

  2900   OGG Kahului HI
OGG — KAHULUI, HI
KAHULUI AIRPORT
KAHULUI HI 96732
USA
       
 
       
DELTA AIR LINES INC

  2920   OKC Oklahoma City OK
OKC — OKLAHOMA CITY, OK
7100 TERMINAL DR, BOX 975
OKLAHOMA CITY OK 73159
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  2930   OMA Omaha NE
OMA- OMAHA NE
1871 FORT CT
OMAHA NE 68110
USA
       
 
       
DELTA AIR LINES INC

  2940   ONT Ontario CA
ONT — ONTARIO, CA

       
NO. 2 TERMINAL WAY
ONTARIO CA 91761
USA
       
 
       
DELTA AIR LINES INC

  2956   ORD Chicago-OHare
ORD — CHICAGO-O’HARE, IL
O’HARE INTL AIRPORT
CHICAGO IL 60666
USA
       
 
       
DELTA AIR LINES INC

  2950   ORD Chicago-Ohare GSE
ORD — CHICAGO-O’HARE, IL
BLDG 751 DEPT. 586
CHICAGO IL 60666
USA
       
 
       
DELTA AIR LINES INC

  2960   ORF Norfolk VA
ORF — NORFOLK, VA
6000 ROBIN HOOD RD
NORFOLK VA 23518
USA
       
 
       
DELTA AIR LINES INC

  3010   PBI West Palm Beach FL
PBI — WEST PALM BEACH, FL
1312 N. PERIMETER RD
WEST PALM BEACH FL 33406
USA
       
 
       
DELTA AIR LINES INC

  3026   PDX Portland OR
PDX — PORTLAND, OR
7000 N.E. AIRPORT WAY
PORTLAND OR 97218
USA
       
 
       
DELTA AIR LINES INC

  3020   PDX GSE
PDX — PORTLAND, OR
7000 NE AIRPORT WAY
PORTLAND OR 97218
USA
       
 
       
DELTA AIR LINES INC

  3040   PHL Philadelphia PA
PHL — PHILADELPHIA, PA
PHILADELPHIA INTL AIRPORT
PHILADELPHIA PA 19153
USA
       
 
       
DELTA AIR LINES INC

  3050   PHX Phoenix AZ
PHX — PHOENIX, AZ
1323 S. 27TH ST
PHOENIX AZ 85034
USA
       
 
       
DELTA AIR LINES INC

  3050   PIT Pittsburgh PA
PIT — PITTSBURGH, PA
GREATER PITTSBURGH INTL AIRPORT
PITTSBURGH PA 15231
USA
       
 
       
DELTA AIR LINES INC

  3070   PLS Providenciales
PLS — PROVIDENCIALES
PROVIDENCIALES
TURKISH CAICOSIN

       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  3080   PNS Pensacola FL
PNS — PENSACOLA, FL
2430 AIRPORT BLVD
PENSACOLA FL 32504
USA
       
 
       
DELTA AIR LINES INC

  3110   PSC Pasco/Kennewick WA
PSC — PASCO/KENNEWICK, WA
TRI-CITIES AIRPORT
PASCO WA 99301
USA
       
 
       
DELTA AIR LINES INC

  3120   PSP Palm Springs CA
PSP — PALM SPRINGS, CA
3400 TANQUITZ CANYON
PALM SPRINGS CA 92262
USA
       
 
       
DELTA AIR LINES INC

  3140   PVD Providence RI
PVD — PROVIDENCE, RI
2000 POST RD
WARWICK RI 02886
USA
       
 
       
DELTA AIR LINES INC

  3150   PWM Portland ME
PWM — PORTLAND, ME
10001 WESTBROOK ST
PORTLAND ME 04102
USA
       
 
       
DELTA AIR LINES INC

  3230   RDU Raleigh/Durham NC
RDU — RALEIGH/DURHAM, NC
1600 TERMINAL BLVD, TERMINAL A
RALEIGH DURHAM AIRPO NC 27623
USA
       
 
       
DELTA AIR LINES INC

  3250   RIC Richmond VA
RIC — RICHMOND, VA
CARGO FACILITY
RICHMOND VA 23231-5999
USA
       
 
       
DELTA AIR LINES INC

  3270   RNO — RENO, NV
RNO — RENO, NV
TERMINAL WAY, SUITE 1
RENO NV 89502
USA
       
 
       
DELTA AIR LINES INC

  3280   ROC Rochester NY
ROC — ROCHESTER, NY
1200 BROOKS AVE
ROCHESTER NY 14624
USA
       
 
       
DELTA AIR LINES INC

  3310   RSW Fort Myers FL
RSW — FORT MYERS, FL
16000 CHAMBERLAIN PKWY
FORT MYERS FL 33913
USA
       
 
       
DELTA AIR LINES INC

  3340   SAN San Diego CA
SAN — SAN DIEGO, CA
3707 N HARBOR DR
SAN DIEGO CA 92101
USA
       
 
       
DELTA AIR LINES INC

  3360   SAT San Antonio TX
SAT — SAN ANTONIO, TX
10000 JOHN SAUNDERS RD
SAN ANTONIO TX 78216
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  3370   SAV Savannah GA
SAV — SAVANNAH, GA
410 AIRWAYS AVE
SAVANNAH GA 31408
USA
       
 
       
DELTA AIR LINES INC

  3380   SBN — SOUTH BEND, IN
SBN — SOUTH BEND, IN
4529 TERMINAL DR
SOUTH BEND IN 46628
USA
       
 
       
DELTA AIR LINES INC

  3400   SDF Louisville KY
SDF — LOUISVILLE, KY
LOUISVILLE KY 40209
USA
       
 
       
DELTA AIR LINES INC

  3410   SEA Seattle WA GSE
SEA — SEATTLE, WA
16745 AIR CARGO RD
SEATTLE WA 98158
USA
       
 
       
DELTA AIR LINES INC

  3416   SEA Seattle WA
SEA — SEATTLE, WA
SEA TAC INT’L AIRPORT
SEATTLE WA 98158
USA
       
 
       
DELTA AIR LINES INC

  3436   SFO San Francisco CA
SFO — SAN FRANCISCO, CA
730 MCDONNELL RD
SAN FRANCISCO INTL A CA 94128
USA
       
 
       
DELTA AIR LINES INC

  3430   SFO — SAN FRANCISCO, CA GSE
SFO — SAN FRANCISCO, CA
DAL AIR CARGO BLDG GSE DEPT 587
SAN FRANCISCO INTL A CA 94128
USA
       
 
       
DELTA AIR LINES INC

  3440   SHV Shreveport LA
SHV — SHREVEPORT, LA
6125 INTERSTATE DR
SHREVEPORT LA 71109
USA
       
 
       
DELTA AIR LINES INC

  3460   SJC San Jose CA
SJC — SAN JOSE, CA
1521 AIRPORT BLVD, BAY 2
SAN JOSE CA 95110
USA
       
 
       
AIRPORT SERVICES

  3486   SJU San Juan
SJU — SAN JUAN
LUIS MUNOZ MARIN AIRPORT
SAN JUAN PR 00979
USA
       
 
       
DELTA AIR LINES INC

  3480   SJU — SAN JUAN GSE
SJU — SAN JUAN
GSE CARGO TERMINAL DEPT. 587
CAROLINA PR 00979
USA
       
 
       
DELTA AIR LINES INC

  3495   SLC Salt Lake City UT
SLC — SALT LAKE CITY, UT
SALT LAKE CITY INTL AIRPORT
SALT LAKE CITY UT 84122
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
DELTA AIR LINES INC

  3490   SLC GSE
SLC — SALT LAKE CITY, UT
3625 WEST 510 NORTH
SALT LAKE CITY UT 84122
USA
       
 
       
DELTA AIR LINES INC

  3500   SMF Sacramento CA
SMF — SACRAMENTO, CA
6737 LINDBERG DR. SUITE D
SACRAMENTO CA 95837
USA
       
 
       
DELTA AIR LINES INC

  3510   SNA Orange County CA
SNA — ORANGE COUNTY, CA
18601 AIRPORT WAY, SUITE 211
SANTA ANA CA 92707
USA
       
 
       
DELTA AIR LINES INC

  3530   SRQ Sarasota FL
SRQ — SARASOTA, FL
6000 AIRPORT CIRCLE
SARASOTA FL 34243
USA
       
 
       
DELTA AIR LINES INC

  3540   STL St Louis MO
STL — ST LOUIS, MO
9813 AIR CARGO RD
SAINT LOUIS MO 63145
USA
       
 
       
DELTA AIR LINES INC

  3540   SYR Syracuse NY
SYR — SYRACUSE, NY
HANCOCK INTL AIRPORT
SYRACUSE NY 13212
USA
       
 
       
DELTA AIR LINES INC

  3560   TLH Tallahassee FL
TLH — TALLAHASSEE, FL
3308-A CAPITAL CIRCLE SW
TALLAHASSEE FL 32310
USA
       
 
       
DELTA AIR LINES INC

  1021   TPA Tampa Base Stores
TPA — TAMPA, FL — HANGAR
4424 NORTH WEST SHORE BLVD
TAMPA FL 33614
USA
       
 
       
DELTA AIR LINES INC

  1025   TPA Tampa FL
TPA — Line
4424 N. WESTSHORE BLVD.
TAMPA FL 33614
USA
       
 
       
DELTA AIR LINES INC

  3740   TUL Tulsa OK
TUL — TULSA, OK
TULSA INTL AIRPORT
TULSA OK 74415
USA
       
 
       
DELTA AIR LINES INC

  3750   TUS Tucson AZ
TUS — TUCSON, AZ
TUCSON INTL AIRPORT
TUCSON AZ 85706
USA
       
 
       
DELTA AIR LINES INC

  3780   TYS Knoxville TN
TYS — KNOXVILLE, TN
2055 AIRPORT HWY
ALCOA TN 37701

       
USA
       

 



--------------------------------------------------------------------------------



 



          Address   Plant Code   Location
AIRPORT SERVICES

  3820   VPS Fort Walton Beach FL
VPS — FORT WALTON BEACH, FL
STATE ROAD 85
EGLIN AFB FL 32542
USA
       
 
       
 
       

The spare parts maintained by or on behalf of Delta Air Lines, Inc. at the
location listed immediately below are subject to the liens and encumbrances of
record created by: (i) the Spare Parts Security Agreement* dated as of
September 16, 2005, among Delta Air Lines, Inc., Comair, Inc. and General
Electric Capital Corporation, as administrative agent and collateral agent for
the secured parties, as amended by the Amended and Restated Spare Parts Security
Agreement, dated as of October 3, 2005, among Delta Air Lines, Inc., Comair,
Inc. and General Electric Capital Corporation, as administrative agent and
collateral agent for the secured parties, and (ii) the Spare Parts Security
Agreement*, dated as of September 16, 2005, between Delta Air Lines, Inc.,
Comair, Inc. and American Express Travel Related Services Company, Inc. as
collateral agent for itself and American Express Bank, F.S.B.

          Address   Plant Code   Location
DELTA AIR LINES INC.
  1010   ATL Repair Shops @ TOC
DELTA TECH OPS CENTER
1775 AVIATION BLVD.
ATLANTA< GA 30354-3743
USA
       

     The spare parts maintained by or on behalf of Comair, Inc. at the location
listed immediately below are subject to the liens and encumbrances of record
created by: (i) the Spare Parts Security Agreement* dated as of September 16,
2005, among Delta Air Lines, Inc., Comair, Inc. and General Electric Capital
Corporation, as administrative agent and collateral agent for the secured
parties, as amended by the Amended and Restated Spare Parts Security Agreement
dated as of October 3, 2005, among Delta Air Lines, Inc., Comair, Inc. and
General Electric Capital Corporation, as administrative agent and collateral
agent for the secured parties, and (ii) the Spare Parts Security Agreement*,
dated as of September 16, 2005, between Delta Air Lines, Inc., Comair, Inc. and
American Express Travel Related Services Company, Inc. as collateral agent for
itself and American Express Bank, F.S.B.

          Address   Plant Code   Location
COMAIR, INC.
82 COMAIR BLVD.
ERLANGER, KY 41048
USA
      82 COMAIR BLVD.
ERLANGER, KY 41048
USA

 

*   To be removed substantially contemporaneously with closing.

 



--------------------------------------------------------------------------------



 



Schedule 3.07
B. UCC Filings
Delta Air Lines, Inc.

                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description Secretary of State, DE — UCCs
  02/23/07  
IBM Credit Corporation
  10883194   08/07/01   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association, as
Loan Trustee
  11193361   09/19/01   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association, as
Loan Trustee
  11193395   09/19/01   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association, as
Loan Trustee
  11193411   09/19/01   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549281   10/30/01   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549299   02/23/07   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549307   02/23/07   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549315   02/23/07   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549323   02/23/07   Equipment        
 
                02/23/07  
DARR Equipment Operation Co LP
  11549331   02/23/07   Equipment        
 
                02/23/07  
C.I.T. Leasing Corporation
  11783435   12/27/01   Equipment        
 
                02/23/07  
C.I.T. Leasing Corporation
  63276490   09/22/06   Continuation of 11783435        
 
                02/23/07  
C.I.T. Leasing Corporation
  63293792   09/25/06   Amendment to Secured Party Information        
 
                02/23/07  
The Bank of New York as Indenture Trustee, BNY Business Center, Inc.
  11790562   12/27/01   Equipment        
 
                02/23/07  
The Bank of New York as Indenture Trustee, BNY Business Center, Inc.
  63276474   09/22/06   Continuation of 11790562

1



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20122832   12/12/01   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20527972   02/05/02   Assignment of Siemens Financial Services, Inc.        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20528772   02/05/02   Amendment to Secured Party Information        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  20142343   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62030021   06/14/06   Continuation of 20142343        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20142350   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62030484   06/14/06   Continuation of 20142350        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20143804   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62030179   06/14/06   Continuation of 20143804        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20143846   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62030310   06/14/06   Continuation of 20143846        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20143879   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62030419   06/14/06   Continuation of 20143879        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20143895   12/14/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62029817   06/14/06   Continuation of 20143895        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20195358   12/26/01   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  42561050   09/13/04   Assignment of BCC Equipment Leasing Corporation
(20195358)        
 
                02/23/07  
BCC Equipment Leasing Corporation
  43032911   10/27/04   Assignment of CEF 2002 Aircraft, LLC (20195358)        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  43224575   11/16/04   Added Equipment        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  63733300   10/26/06   Continuation of 20193538        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  20222715   12/28/01   Equipment

2



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The CIT Group/Equipment Financing, Inc.
  20222723   12/28/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  20222731   12/28/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62289882   07/03/06   Continuation of 20222731        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20222749   12/28/01   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62226447   06/28/06   Continuation of 20222749        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265631   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62292720   07/03/06   Continuation of 20265631        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62293025   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265649   07/03/06   Continuation of 20265649        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265672   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62292829   07/03/06   Continuation of 20265672        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265698   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62292662   07/03/06   Continuation of 20265698        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265763   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62293058   07/03/06   Continuation of 20265763        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265771   01/02/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  62292993   07/03/06   Continuation of 20265771        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc
  20265797   01/02/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270128   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63659018   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270128)

3



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270144   01/03/02   Equipment        
 
                   
State Street Bank and Trust Company of Connecticut, National Association
  63658663   10/20/2006   Assignment (referencing
20270144)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63658747   10/20/06   Continuation of 20270144        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270169   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63658036   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270169)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63658119   10/20/06   Continuation of 20270169        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270177   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63644325   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270177)        
 
                02/23/07  
U.S. Bank National Association as Loan Trustee
  63644424   10/19/06   Continuation of 20270177        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270185   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63643665   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270185)        
 
                02/23/07  
U.S. Bank National Association as Loan Trustee
  63643996   10/19/06   Continuation of 20270185        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270193   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63644754   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270193)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63644937   10/19/06   Continuation of 20270193        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270201   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63643079   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270201)

4



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  63643269   10/19/06   Continuation of 20270201        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270219   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63641883   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270219)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63642006   10/19/06   Continuation of 20270219        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270227   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63641404   10/19/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270227)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63641461   10/19/06   Continuation of 20270227        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270235   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63670429   10/23/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270235)        
 
                02/23/07  
U.S. Bank national Association, as Loan Trustee
  63670593   10/23/06   Continuation of 20270235        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270243   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63670999   10/23/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270243)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63671138   10/23/06   Continuation of 20270243        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270250   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63670114   10/23/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270250)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63670171   10/23/06   Continuation of 20270250        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270268   01/03/02   Equipment

5



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63663861   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270268)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63663945   10/20/06   Continuation of 20270268        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270276   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63663267   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270276)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63663333   10/20/06   Continuation of 20270276        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270284   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63662103   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270284)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63662392   10/20/06   Continuation of 20270284        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270292   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63662616   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270292)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63662681   10/20/06   Continuation of 20270292        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270318   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63661394   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270318)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63661535   10/20/06   Continuation of 20270318        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270326   01/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63660396   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270326)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63660552   10/20/06   Continuation of 20270326        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  20270334   01/03/02   Equipment

6



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  63659638   10/20/06   Assignment of U.S. Bank National Association, as Loan
Trustee (20270334)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63659729   10/20/06   Continuation of 20270334        
 
                02/23/07  
Wachovia Leasing Corporation
  20358246   01/08/02   Equipment Lease        
 
                02/23/07  
Wachovia Financial Services, Inc. successor by merger to Wachovia Leasing
Corporation
  63533148   10/12/06   Continuation of 20358246        
 
                02/23/07  
ACE USA
  20438725   02/19/02   Securities Account        
 
                02/23/07  
ACE USA
  20438725   08/03/04   Securities Account        
 
                02/23/07  
ACE USA
  530336769   01/27/05   Amendment to Secured Party Information        
 
                02/23/07  
ACE USA
  2007 0535780   02/04/07   Continuation of 20438725        
 
                   
IBM Credit Corporation
(Lessor)
  20488225   1/30/2002   Equipment        
 
                02/23/07  
The CT Bank and Trust Company
  20651392   03/13/02   In Lieu Filing of Financing Statement No. 672775, Filed
on 04/04/87 in SOS, DE.        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20675136   02/25/02   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  42509323   09/07/04   Assignment of BCC Equipment Leasing Corporation
(42509323)        
 
                02/23/07  
BCC Equipment Leasing Company
  43035005   10/27/04   Assignment of CEF 2002 Aircraft, LLC (20675136)        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  64302477   12/08/06   Continuation of 12/08/06        
 
                02/23/07  
Wilmington Trust Company
  20693816   03/18/02   In Lieu Filing of Financing Statement No. 08245, Filed
on 04/29/97 in SOS, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30255490   01/29/03   Amendment to Collateral Description        
 
                02/23/07  
Wilmington Trust Company
  20693881   03/18/02   In Lieu Filing of Financing Statement No. 05400, Filed
on 03/19/1992 in SOS, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30254840   01/29/03   Amendment to Collateral Description        
 
                02/23/07  
Wilmington Trust Company
  20693956   03/18/02   In Lieu Filing of Financing Statement No. 05401, Filed
on 03/19/97 in SOS, GA

7



--------------------------------------------------------------------------------



 



                              Jurisdiction   Index                 Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30263791   01/30/03   Amendment to Collateral Description        
 
                02/23/07  
Wilmington Trust Company
  20693964   03/18/02   In Lieu Filing of Financing Statement No. 05399, Filed
on 03/19/97 in SOS, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30250939   01/29/03   Amendment to Collateral Description        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  20790927   03/08/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  63116555   09/08/06   Continuation of 20790927        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  20790943   20790943   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  63116753   20790943   Continuation of 20790943        
 
                02/23/07  
IBM Credit Corporation
(Lessor)
  20896138   03/18/02   Equipment Lease        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  21088032   04/09/02   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  63499837   10/10/06   Continuation of 21088032        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21299753   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21299811   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21299837   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21299860   05/03/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21300221   05/03/02   In Lieu Filing of Financing 05/13/97 in SOS, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  32295288   09/05/03   Termination of 2130221        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21330296   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300387   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300411   05/03/02   Equipment

8



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300437   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300445   05/03/02   Equipment        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30570161   03/10/03   Amendment to Secured Party Information        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300478   05/03/02   Equipment        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30571151   03/10/03   Amendment to Secured Party Information        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21305528   05/03/02   Equipment        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30570708   03/10/03   Amendment to Secured Party Information        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300528   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300551   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300593   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300601   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21300619   05/03/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21311244   05/03/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21385404   05/13/02   In Lieu Statement of Financing Statement No. 09332,
Filed on 05/13/97 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30262074   01/30/03   Amendment to Collateral Description        
 
                02/23/07  
Bankers Trust Company
  21385503   05/13/02   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  41242165   05/04/04   Amendment to Secured Party Information ((21385503)

9



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Bankers Trust Company
  21385586   05/13/02   Equipment Lease        
 
                02/23/07  
Erste Bank der oesterreichischen Sparkassen AG, London Branch, as agent
  21440084   06/12/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21456726   05/20/02   In Lieu Filing of Financing Statement No. 09336, Filed
on 05/13/97 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as Debtor)
  30236938   01/28/03   Amendment to Collateral Description (21456726)        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as Debtor)
  53885010   12/15/05   Termination of 21456726        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  63136561   09/11/06   Assignment of Wilmington Trust Company, as Owner Trustee
(21456726)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21456767   05/20/02   In Lieu Filing of Financing Statement No. 09340, Filed
on 05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30557184   03/07/03   Amendment to Collateral Description (21456767)        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  53886083   12/15/05   Termination of 21456767        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  63154762   09/12/06   Assignment of Wilmington Trust Company, as Owner Trustee
(21456767)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21456783   05/20/02   In Lieu Filing of Financing Statement No. 16630, Filed
on 08/11/97 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30386113   02/13/03   Amendment to Collateral Description (21456783)        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  20070500750   05/20/02   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  42564393   09/13/04   Assignment of BCC Equipment Leasing Company (21463482)  
     
 
                02/23/07  
BCC Equipment Leasing
Company
  43032507   10/27/04   Assignment of CEF 2002 Aircraft, LLC (24163482)        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  43224906   11/16/04   Amendment to Collateral Description (21463482)        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  21463482   02/04/07   Continuation of 21463482

10



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank, N.A.
  2007020622   06/07/02/   In Lieu Filing of Financing Statement No. 147453,
Filed on 06/25/97 in OR, SOS        
 
                02/23/07  
U.S. Bank National Association, as Trustee
  2007020622   01/17/07   Amendment to Secured Party Information        
 
                   
U.S. Bank National Association, as Loan Trustee
  20070206226   1/17/2007   Amendment (referencing
21669104)        
 
                02/23/07  
The Port of Portland
  21669120   06/07/02   In Lieu Financing Statement No. 147454, Filed on
06/07/02 in OR, SOS        
 
                02/23/07  
U.S. Bank National Association, as Trustee
  21669120   01/17/07   Continuation of 21669120        
 
                02/23/07  
GMAC Business Credit, LLC
  21674633   07/10/02   Equipment Lease        
 
                02/23/07  
GMAC Business Credit, LLC
  61261221   04/14/06   Amendment to Secured Party Information        
 
                02/23/07  
GMAC Business Credit, LLC
  21674641   07/10/02   Equipment Lease        
 
                02/23/07  
GMAC Business Credit, LLC
  61261254   04/14/06   Amendment to Secured Party Information        
 
                02/23/07  
GMAC Business Credit, LLC
  21674708   07/10/02   Equipment Lease        
 
                02/23/07  
GMAC Business Credit, LLC
  61261270   04/14/06   Amendment to Secured Party Information        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21730310   06/17/02   In Lieu Filing of Financing Statement No. 09341, Filed
on 05/13/97 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30220577   01/27/03   Termination of 21730310        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21730328   06/17/02   In Lieu Filing of Financing Statement No. 21730328,
Filed on 06/17/02 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines, Inc. (authorizing as debtor)
  30256993   01/29/03   Termination of 21730328        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21730351   06/17/02   In Lieu Filing of Financing Statement No. 09328, Filed
on 05/13/97 in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30257934   01/29/03   Termination of 21730351        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21730393   06/17/02   In Lieu Filing of Financing Statement No. 09330, Filed
on 05/13/97, in Fulton County, GA

11



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Delta Air Lines
(authorizing as debtor)
  30258577   01/29/03   Termination of 21730393        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21730468   06/17/02   In Lieu Filing of Financing Statement No. 09321, Filed
on 05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  32295379   09/05/03   Termination of 21730468        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21730880   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21730930   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21730955   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21730997   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731011   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731045   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731078   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731002   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731110   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21731185   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21732613   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21733058   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21733124   06/17/02   Equipment

12



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21733199   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21733181   06/17/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  21742059   06/17/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21742075   06/17/02   In Lieu Filing for Financing Statement No. 09334, Filed
on 05/13/97, in Fulton Count, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  21742067   06/17/02   In Lieu Filing for Financing Statement No. 09316, Filed
on 05/13/97, in Fulton Count, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30408446   02/18/03   Amendment to Collateral Description (21742067)        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30374812   02/12/03   Amendment to Collateral Description (21742075)        
 
                02/23/07  
CitiCapital Commerical Corporation
  21801996   06/25/02   Equipment        
 
                   
UPS Capital Corporation
  21855877   7/1/2002   Equipment        
 
                02/23/07  
Air Liquide America Corporation
  21900400   07/31/02   Equipment        
 
                02/23/07  
Air Liquide America L.P.
  22645681   10/21/02   Amendment to Secured Party Information (21900400)      
 
 
                02/23/07  
IBM Credit Corporation
  21913437   07/10/02   Equipment        
 
                02/23/07  
First Fleet Corporation
  21918824   07/11/02   Equipment Lease        
 
                02/23/07  
First Fleet Corporation
  30270531   01/14/03   Assignment of ups Capital Corporation (21918824)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  22056905   06/17/02   In Lieu Filing for Financing Statement No. 09338, dated
05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30237431   01/28/03   Amendment to Collateral Description (21742075)        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  53885267   12/15/05   Termination of 22056905        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  63142643   09/11/06   Assignment of Wilmington Trust Company, as Owner Trustee
(22056905)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  22056921   08/08/02   In Lieu Filing for Financing Statement No. 09307, dated
05/13/97, in Fulton County, GA

13



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Delta Air Lines
(authorizing as debtor)
  30192511   01/23/03   Termination of 22056921        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  22056947   08/08/02   In Lieu Filing for Financing Statement No. 09323, dated
05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30192388   01/23/03   Termination of 22056947        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  22056970   08/08/02   In Lieu Filing for Financing Statement No. 09315, dated
05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30198781   01/23/03   Termination of 22056970        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  22056996   08/08/02   In Lieu Filing for Financing Statement No. 09318, dated
05/13/97, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30198195   01/23/03   Termination of 22056996        
 
                02/23/07  
IBM Credit Corporation
  22071235   08/09/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  22102832   07/15/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  22103111   07/05/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  22106395   08/15/02   Equipment        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  31724064   07/08/03   Termination of 22106395        
 
                02/23/07  
Sulzer Metco (USA) Inc.
  22114985   08/21/02   Equipment        
 
                02/23/07  
DAI-ICHI KANGYO TR. NY
  22227902   09/04/02   In Lieu Filing for Financing Statement No. 060199716607,
dated 08/11/97, in Fulton County, GA        
 
                02/23/07  
JPMorgan Chase Bank
  22228587   09/04/02   Amendment to Secured Party Information (22227902)      
 
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30938178   04/10/03   Amendment to Collateral Description (2227902)

14



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
DAI-ICHI KANGYO TR. NY
  22228702   09/04/02   In Lieu Filing for Financing Statement No. 060199716606,
dated 08/11/97, in Fulton County, GA        
 
                02/23/07  
JPMorgan Chase Bank
  22228777   09/04/02   Amendment to Secured Party Information (22228702)      
 
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30936909   04/10/03   Amendment to Collateral Description (22228702)        
 
                02/23/07  
DAI-ICHI KANGYO TR. NY
  22228835   09/04/02   In Lieu Filing for Financing Statement No. 060199716603,
dated 08/11/97, in Fulton County, GA        
 
                02/23/07  
JPMorgan Chase Bank
  22228884   09/04/02   Amendment to Secured Party Information (22228835)      
 
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30935091   04/10/03   Amendment to Collateral Description (22228835)        
 
                02/23/07  
Wilmington Trust Company
  22315269   09/10/02   Equipment Lease        
 
                02/23/07  
Wilmington Trust Company
  50982943   03/31/05   Termination of 22315269        
 
                02/23/07  
Sun Microsystems Finance, A Sun Microsystems, Inc., Business
  22322877   09/16/02   Equipment        
 
                02/23/07  
Sun Microsystems Finance, A Sun Microsystems, Inc., Business
  22351637   09/18/02   Equipment        
 
                02/23/07  
Transamerica Equipment Financial Services Corporation
  22495707   10/03/02   Equipment Lease        
 
                02/23/07  
Transamerica Equipment Financial Services Corporation
  22495723   10/03/02   Equipment Lease        
 
                02/23/07  
Transamerica Equipment Financial Services Corporation
  22495764   10/03/02   Equipment Lease        
 
                02/23/07  
Transamerica Equipment Financial Services Corporation
  22495780   10/03/02   Equipment Lease        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  22520694   09/30/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  22520850   09/30/02   Equipment        
 
                02/23/07  
IBM Corporation
  22553646   10/04/02   Equipment

15



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
IBM Corporation
  23107699   11/26/02   Termination of 22553646        
 
                02/23/07  
CitiCapital Commerical Leasing Corporation
  22989717   11/15/02   Equipment        
 
                02/23/07  
CitiCapital Commerical Leasing Corporation
  22989758   11/15/02   Equipment        
 
                02/23/07  
TW Metals, Inc.
  23019027   12/03/02   All Metal Products        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23079138   12/10/02   In Lieu Filing of Financing Statement No. 675780, Filed
on 05/18/87, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30198849   01/23/03   Termination of 23079138        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23079823   12/10/02   In Lieu Filing of Financing Statement No. 677869, Filed
on 06/25/87, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  30198401   01/23/03   Termination of 23079823        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23164799   12/11/02   In Lieu Filing of Financing Statement No. 775798, Filed
on 05/18/87, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  23097452   12/18/02   Termination of 23097452        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23098427   12/11/02   In Lieu Filing of Financing Statement No. 677867, Filed
on 06/25/87, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  23165085   12/18/02   Termination of 23098427        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23136110   12/16/02   In Lieu Filing of Financing Statement No. 742935, Filed
on 08/16/90, in Fulton County, GA        
 
                02/23/07  
Delta Air Lines
(authorizing as debtor)
  23151333   12/17/02   Termination of 23151333        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  23165879   12/03/02   In Lieu Filing of Financing Statement No. 9998027, Filed
on 02/12/01, in Caddo Parish, LA Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  23165994   12/03/02   In Lieu Filing of Financing Statement No. 09-996982,
Filed on 04/10/01, in Caddo Parish, LA Equipment Lease

16



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
IBM Corporation
  23166851   12/03/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23181025   12/19/02   In Lieu Filing of Financing Statement No. 794907, Filed
on 07/07/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  23181561   12/19/02   In Lieu Filing of Financing Statement No. 697270, Filed
on 05/18/88, in Fulton County, GA        
 
                02/23/07  
Landesbank Schleswig-Holstein, New York Branch, as Agent
  23259458   13/31/02   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30006620   01/02/063   In Lieu Filing of Financing Statement No. 697271, Filed
on 05/18/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30007529   01/02/003   In Lieu Filing of Financing Statement No. 697272, Filed
on 05/18/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30016694   01/03/03   In Lieu Filing of Financing Statement No. 739508, Filed
on 06/19/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30021231   01/03/03   In Lieu Filing of Financing Statement No. 735909, Filed
on 06/19/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30027881   01/03/03   In Lieu Filing of Financing Statement No. 739510, Filed
on 06/19/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30030448   01/03/03   In Lieu Filing of Financing Statement No. 794301, Filed
on 06/23/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30031404   01/06/03   In Lieu Filing of Financing Statement No. 698104, Filed
on 06/02/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30063704   01/09/03   In Lieu Filing of Financing Statement No. 697202, Filed
on 05/18/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30065311   01/09/03   In Lieu Filing of Financing Statement No. 698103, Filed
on 06/02/88, in Fulton County, GA

17



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30068588   01/09/03   In Lieu Filing of Financing Statement No. 796111, Filed
on 06/27/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30096324   01/13/03   In Lieu Filing of Financing Statement No. 794305, Filed
on 06/23/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30096985   01/13/03   In Lieu Filing of Financing Statement No. 794302, Filed
on 06/23/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30098338   01/13/03   In Lieu Filing of Financing Statement No. 753477, Filed
on 02/14/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30098478   01/13/03   In Lieu Filing of Financing Statement No. 753476, Filed
on 02/14/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30098874   01/13/03   In Lieu Filing of Financing Statement No. 754127, Filed
on 02/26/91, in Fulton County, GA        
 
                02/23/07  
First Fleet Corporation
  30117849   12/26/02   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30123748   01/15/03   In Lieu Filing of Financing Statement No. 759215, Filed
on 06/06/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30098874   01/13/03   In Lieu Filing of Financing Statement No. 754127, Filed
on 02/26/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30124142   01/15/03   In Lieu Filing of Financing Statement No. 759782, Filed
on 06/18/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30124811   01/15/03   In Lieu Filing of Financing Statement No. 060200101378,
Filed on 01/18/91, in Fulton County, GA        
 
                02/23/07  
Wilmington Trust Company
  40475188   02/04/04   Amendment to Collateral Description (30124811)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30125719   01/15/03   In Lieu Filing of Financing Statement No. 752114, Filed
on 01/25/91, in Fulton County, GA

18



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  30136757   12/31/02   Equipment        
 
                02/23/07  
Wilmington Trust Company
  40475055   02/04/04   Amendment to Collateral Description (30136872)        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  30136948   12/31/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  30137284   12/31/02   Equipment        
 
                02/23/07  
State Street Bank and Trust Company of Connecticut, National Association
  30137318   12/31/02   Equipment        
 
                02/23/07  
Bank Hapoalim B.M., New York Branch, as Assignee
  30137409   12/31/02   Equipment Lease        
 
                02/23/07  
Bank Hapoalim B.M., New York Branch, as Assignee
  30137482   12/31/02   Equipment Lease        
 
                02/23/07  
Bank Hapoalim B.M., New York Branch, as Assignee
  30137540   12/31/02   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30170111   01/21/03   In Lieu Filing of Financing Statement No. 060199803942,
Filed on 03/02/98, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30171432   01/21/03   In Lieu Filing of Financing Statement No. 696572, Filed
on 05/05/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30182405   01/22/03   In Lieu Filing of Financing Statement No. 794304, Filed
on 06/23/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30182637   01/22/03   In Lieu Filing of Financing Statement No. 794303, Filed
on 06/23/93, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30186786   01/22/03   In Lieu Filing of Financing Statement No. 060199803945,
Filed on 03/02/98, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30198062   01/23/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30198658   01/23/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30219157   01/27/03   Equipment Lease

19



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30221427   01/27/03   In Lieu Filing of Financing Statement No. 739511, Filed
on 06/19/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30256886   01/29/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30257595   01/29/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30258510   01/29/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  43139435   11/08/04   Amendment to Collateral Description (30258510)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30266125   01/30/03   In Lieu Filing of Financing Statement No. 699283, Filed
on 06/23/88, in Fulton County, GA        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30267594   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association
  30271315   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association
  30271372   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271422   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271455   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271505   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271539   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271562   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271596   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271661   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271695   01/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as Loan Trustee
  30271729   01/30/03   Equipment        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30336522   02/06/03   In Lieu Filing of Financing Statement No. 698870, Filed
on 06/16/88, in Fulton County, GA

20



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30337322   02/06/03   In Lieu Filing of Financing Statement No. 699285, Filed
on 06/23/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30337629   02/06/03   In Lieu Filing of Financing Statement No. 699284, Filed
on 06/23/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30376122   02/12/03   In Lieu Filing of Financing Statement No. 699828, Filed
on 06/23/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30376551   02/12/03   In Lieu Filing of Financing Statement No. 699286, Filed
on 06/23/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30378607   02/12/03   In Lieu Filing of Financing Statement No. 756856, Filed
on 04/18/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30384696   02/13/03   In Lieu Filing of Financing Statement No. 757150, Filed
on 04/25/91, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30389141   02/13/03   In Lieu Filing of Financing Statement No. 060199817798,
Filed on 08/25/88, in Fulton County, GA        
 
                02/23/07  
The Bank of New York
  30419104   02/19/03   In Lieu Filing of Financing Statement No. 740002, Filed
on 06/27/90, in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30448251   02/24/03   In Lieu Filing of Financing Statement No. 657029, Filed
on 06/30/86 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  62794386   08/11/06   Assignment of Wilmington Trust Company, as Owner Trustee
(30448251)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30449259   02/24/03   In Lieu Filing of Financing Statement No. 657028, Filed
on 06/30/86 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  62793883   08/11/06   Assignment of Wilmington Trust Company, as Owner Trustee
(30449259)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30450034   02/24/03   In Lieu Filing of Financing Statement No. 745354, Filed
on 09/27/90 in Fulton County, GA

21



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30452634   02/24/03   In Lieu Filing of Financing Statement No. 750426, Filed
on 12/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30454275   02/24/03   In Lieu Filing of Financing Statement No. 753475, Filed
on 02/14/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30455074   02/24/03   In Lieu Filing of Financing Statement No. 753474, Filed
on 02/14/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30456130   02/24/03   In Lieu Filing of Financing Statement No. 754296, Filed
on 03/01/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  60456650   02/24/03   In Lieu Filing of Financing Statement No. 755418, Filed
on 03/22/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30533532   03/05/03   In Lieu Filing of Financing Statement No. 05/18/88,
Filed on 05/18/88 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30538093   03/05/03   In Lieu Filing of Financing Statement No. 760374, Filed
on 06/27/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30538792   03/05/03   In Lieu Filing of Financing Statement No. 760443, Filed
on 06/28/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30539034   03/05/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30539869   03/05/03   In Lieu Filing of Financing Statement No. 000809124,
Filed on 04/11/94 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30559412   03/07/03   In Lieu Filing of Financing Statement No. 701607, Filed
on 08/03/88 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30562150   03/07/03   In Lieu Filing of Financing Statement No. 701608, Filed
on 08/03/88 in Fulton County, GA

22



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30571839   03/10/03   In Lieu Filing of Financing Statement No. 702021, Filed
on 08/11/88 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30572902   03/10/03   In Lieu Filing of Financing Statement No. 745355, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30574221   03/10/03   In Lieu Filing of Financing Statement No. 745356, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30574593   03/10/03   In Lieu Filing of Financing Statement No. 738794, Filed
on 06/06/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30574981   03/10/03   In Lieu Filing of Financing Statement No. 738793, Filed
on 06/06/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30576242   03/10/03   In Lieu Filing of Financing Statement No. 738792, Filed
on 06/06/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30576861   03/10/03   In Lieu Filing of Financing Statement No. 738791, Filed
on 06/06/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30577596   03/10/03   In Lieu Filing of Financing Statement No. 740003, Filed
on 06/27/90 in Fulton County, GA        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a/ Connell Equipment Leasing Company
  30603921   02/10/03   In Lieu Filing of Financing Statement No. 09-996982,
Filed on 04/10/01 in Caddo Parish, LA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30614043   03/13/03   In Lieu Filing of Financing Statement No. 745353, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30617046   03/13/03   In Lieu Filing of Financing Statement No. 745352, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30619372   03/13/03   In Lieu Filing of Financing Statement No. 745351, Filed
on 09/27/90 in Fulton County, GA

23



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York, as Indenture Trustee
  30620008   03/13/03   In Lieu Filing of Financing Statement No. 745350, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30621055   03/13/03   In Lieu Filing of Financing Statement No. 750427, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30623192   03/13/03   In Lieu Filing of Financing Statement No. 760376, Filed
on 06/27/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30619437   03/17/03   In Lieu Filing of Financing Statement No. 750428, Filed
on 09/27/90 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30654379   03/17/03   In Lieu Filing of Financing Statement No. 759211, Filed
on 06/06/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30654668   03/17/03   In Lieu Filing of Financing Statement No. 759210, Filed
on 06/06/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30655129   03/17/03   In Lieu Filing of Financing Statement No. 759212, Filed
on 06/06/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30655574   03/17/03   In Lieu Filing of Financing Statement No. 760377, Filed
on 06/27/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York — BNY Business Center, Inc., as Indenture Trustee
  30672884   02/26/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30683592   03/19/03   In Lieu Filing of Financing Statement No. 759214, Filed
on 06/06/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30684855   03/19/03   In Lieu Filing of Financing Statement No. 759213, Filed
on 06/06/91 in Fulton County, GA        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30685829   03/19/03   In Lieu Filing of Financing Statement No. 760375, Filed
on 06/27/91 in Fulton County, GA

24



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
General Electric Capital Corporation
  30687015   03/19/03   In Lieu Filing of Financing Statement No. 060199819195,
Filed on 09/16/98 in Fulton County, GA

Equipment Lease        
 
                02/23/07  
General Electric Capital Corporation
  30687791   03/19/03   In Lieu Filing of Financing Statement No. 060199819198,
Filed on 09/16/98 in Fulton County, GA

Equipment Lease        
 
                02/23/07  
General Electric Capital Corporation
  30688369   03/19/03   In Lieu Filing of Financing Statement No. 060199819196,
Filed on 09/16/98 in Fulton County, GA

Equipment Lease        
 
                02/23/07  
General Electric Capital Corporation
  30688872   03/19/03   In Lieu Filing of Financing Statement No. 060199819197,
Filed on 09/16/98 in Fulton County, GA

Equipment Lease        
 
                02/23/07  
Finova Capital Corporation
  30806193   03/28/03   Equipment        
 
                02/23/07  
Finova Capital Corporation
  32166976   08/20/03   Termination of 30806193        
 
                02/23/07  
Finova Capital Corporation
  30806367   03/28/03   Equipment Lease        
 
                02/23/07  
Finova Capital Corporation
  32167180   08/20/03   Termination of 30806367        
 
                02/23/07  
Finova Capital Corporation
  30806896   03/28/03   Equipment Lease        
 
                02/23/07  
Finova Capital Corporation
  32167396   08/20/03   Termination of 30806896        
 
                02/23/07  
State Street Bank and Trust Company
  30870710   04/03/03   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30900707   04/07/03   In Lieu Filing of Financing Statement No. 799052, Filed
on 09/27/93 in Fulton County, GA        
 
                02/23/07  
IBM Credit LLC
  30908395   04/08/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30977762   04/15/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283654   04/17/06   Amendment to Collateral Description (3097762)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30977986   04/15/03   Equipment Lease

25



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283696   04/17/06   Amendment to Collateral Description (30977986)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30978125   04/15/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283704   04/17/06   Amendment to Collateral Description (30978125)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30978224   04/15/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283712   04/17/06   Amendment to Collateral Description (30978224)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30978349   04/15/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283662   04/17/06   Amendment to Collateral Description (30978349)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  30979362   04/15/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61283621   04/17/06   Amendment to Collateral Description (30979362)        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  30991169   04/16/03   In Lieu Filing of Financing Statement No. 698101, Filed
on 06/02/88 in Fulton County, GA        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  31113904   04/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  31114118   04/30/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  31116667   04/16/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  42906255   10/15/04   Amendment to Collateral Description (31116667)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  31116832   04/16/03   Equipment

26



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  42906032   10/15/04   Amendment to Collateral Description (31116832)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Loan Trustee
  61284249   04/17/06   Amendment to Collateral Description (3116832)        
 
                02/23/07  
IBM Corporation
  31122004   04/17/03   Equipment        
 
                   
IBM Corporation
  31826661   6/12/2003   Termination
(referencing 31122004)        
 
                02/23/07  
IBM Credit LLC
  31132938   05/01/03   Equipment        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31187379   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283746   04/17/06   Amendment to Collateral Description (31187379)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31187577   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283761   04/17/06   Amendment to Collateral Description (31187577)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31187882   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284074   04/17/06   Amendment to Collateral Description (31187882)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31188146   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284090   04/17/06   Amendment to Collateral Description (31188146)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31188757   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284124   04/17/06   Amendment to Collateral Description (31188757)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31188849   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284181   04/17/06   Amendment to Collateral Description (3118849)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189094   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284199   04/17/06   Amendment to Collateral Description (31189094)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189391   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61284207   04/17/06   Amendment to Collateral Description (31189391)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189524   05/08/03   Equipment Lease

27



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189649   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283381   04/17/06   Amendment to Collateral Description (31189524)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283399   04/17/06   Amendment to Collateral Description (31189649)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189722   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283407   04/17/06   Amendment to Collateral Description (31189722)        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  31189854   05/08/03   Equipment Lease        
 
                02/23/07  
U.S. Bank Trust National Association, as the Trustee
  61283415   04/17/06   Amendment to Collateral Description (31189854)        
 
                02/23/07  
First Fleet Corporation
  31457202   06/10/03   Equipment Lease        
 
                02/23/07  
First Fleet Corporation
  31457624   06/10/03   Termination of 31457202        
 
                02/23/07  
HSH Nordbank AG, New York Branch, as Agent
  31479602   06/11/03   Equipment Lease        
 
                02/23/07  
Octagon Process, Inc.
  32023334   08/05/03   Specific Fluid        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  32069006   07/21/03   In Lieu Filing of Financing Statement No. 0004851, Filed
on 03/30/00 in NV, SOS

In Lieu Filing of Financing Statement No. 0104092, Filed on 03/21/01 in NV, SOS

In Lieu Filing of Financing Statement No. 0106692, Filed on 03/07/01 in NV, SOS
       
 
                02/23/07  
IBM Credit LLC
  32285487   08/12/03   Equipment        
 
                02/23/07  
First Fleet Corporation
  32341256   08/21/03   Equipment Lease        
 
                02/23/07  
IBM Corporation
  32568403   10/02/03   Equipment        
 
                02/23/07  
IBM Corporation
  32905605   11/05/03   Termination of 32568403        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672072   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  50231176   01/20/05   Termination of 32672072        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672288   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  50541442   02/17/05   Termination of 32672288

28



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Lombard Aviation Capital Limited
  32672338   10/14/03   Equipment        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672403   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  50637273   02/28/05   Termination of 32672338        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  50586421   02/23/05   Termination of 32672403        
 
                02/23/07  
Lombard Aviation Capital Limited
  62372445   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  50801507   03/14/05   Termination of 32672445        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672494   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  51197160   04/14/05   Termination of 32672494        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672528   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  51248633   04/22/05   Termination of 32672528        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672585   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  51583153   05/23/05   Termination of 32672585        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672627   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  51383125   05/05/05   Termination of 32672627        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672668   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  51954982   06/24/05   Termination of 32672668        
 
                02/23/07  
Lombard Aviation Capital Limited
  32672684   10/14/03   Equipment        
 
                02/23/07  
RBS Aerospace (f/k/a Lombard Aviation Capital Limited)
  52255454   07/21/05   Termination of 32672684

29



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
IBM Credit LLC
  32683418   10/02/03   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  32804584   10/21/03   In Lieu Filing of Financing Statement No. 223853, Filed
on 11/20/00 in NY, SOS

In Lieu Filing of Financing Statement No. 095041, Filed on 05/15/00 in NY, SOS

In Lieu Filing of Financing Statement No.
00-433645, Filed on 02/17/00 in TX, SOS

In Lieu Filing of Financing Statement No. 010507 7396, Filed on 05/07/01 in VA,
SOS

In Lieu Filing of Financing Statement No. 980000253360, Filed on 11/13/98 in FL,
SOS        
 
                02/23/07  
CIT Communications Finance Corporation
  32904251   11/05/03   Equipment Lease        
 
                02/23/07  
Hewlett-Packard Financial Services Company
  32980780   11/12/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33107946   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33108373   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33108688   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109413   11/25/03   Termination of 33108688        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33108886   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33108969   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109488   11/25/03   Termination of 31108969

30



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109074   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109264   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109496   11/25/03   Termination of 33109264        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109322   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109579   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109686   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109785   11/25/03   Equipment Lease        
 
                02/23/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  33109918   11/25/03   Equipment Lease        
 
                02/23/07  
First Fleet Corporation
  33245217   12/10/03   Equipment Lease        
 
                02/23/07  
IBM Corporation
  33372763   12/22/03   Equipment        
 
                02/23/07  
IBM Corporation
  33382044   12/23/03   Equipment        
 
                02/23/07  
IBM Corporation
  40563298   02/27/04   Termination of 33382044        
 
                02/23/07  
IBM Credit LLC
  40027716   12/19/03   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  40397895   01/23/04   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  40500241   02/09/04   Equipment Lease        
 
                02/23/07  
Connell Finance Company,
  40685182   03/08/04   Equipment Lease        
Inc. d/b/a Connell Equipment Leasing Company
                   
 
                   
Avaya, Inc.
  40729162   3/16/2004   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  40809964   03/16/04   Equipment Lease        
 
                02/23/07  
IBM Credit LLC
  40997363   04/08/04   Equipment        
 
                   
First Fleet Corporation
  41192675   4/29/2004   Equipment

31



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
First Fleet Corporation
  41192675   04/29/04   Equipment Lease        
 
                02/23/07  
Banc of America Leasing & Capital, LLC
  41202458   04/29/04   Equipment Lease        
 
                02/23/07  
Banc of America Leasing & Capital, LLC
  43579242   12/20/04   Amendment to Collateral Description (41202458)        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  41316126   04/23/04   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  41257734   04/19/04   Equipment Lease        
 
                02/23/07  
TLD America Corporation
  41352154   05/14/04   Equipment        
 
                02/23/07  
TLD America Corporation
  41621913   05/27/04   Amendment to Collateral Description (41352154)        
 
                02/23/07  
TLD America Corporation
  41621921   05/27/04   Amendment to Collateral Description (41352154)        
 
                02/23/07  
TLD America Corporation
  42494401   05/27/04   Amendment to Collateral Description (41352154)        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  41701004   06/07/04   Equipment Lease        
 
                02/23/07  
AFS Investments XXVII LLC
  42024828   07/19/04   Equipment Lease        
 
                02/23/07  
AFS Investments XXVII LLC
  42024877   07/19/04   Equipment Lease        
 
                02/23/07  
AFS Investments XXVII LLC
  42024919   07/19/04   Equipment Lease        
 
                   
GE Engine Services, Inc.
  42110304   7/27/2004   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  42196998   07/29/04   Equipment Lease        
 
                   
GE Engine Services, Inc.
  43303965   11/23/2004   Amendment (referencing
42110304)        
 
                02/23/07  
The Boelng Company
  42594192   09/15/04   Equipment        
 
                   
Citibank, N.A.
  42426312   8/27/2004   Pledge Shares        
 
                02/23/07  
The Boelng Company
  42732115   09/29/04   Termination of 42594192        
 
                02/23/07  
General Electric Capital Business Asset Funding Corporation
  42683037   09/23/04   Equipment Lease        
 
                   
First Fleet Corporation, as Trustee fro Delta B Trust
  42949867   10/20/2004   Equipment        
 
                   
First Fleet Corporation
  42949891   10/20/2004   Equipment        
 
                   
First Fleet Corporation
  42950121   10/20/2004   Equipment        
 
                02/23/07  
First Fleet as Trustee for Delta A Trust
  42950105   10/20/04   Equipment Lease

32



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The B.F. Goodrich Company, Commercial Wheel and Brake Division
  42961193   10/20/04   Equipment        
 
                02/23/07  
The B.F. Goodrich Company, Commercial Wheel and Brake Division
  42961219   10/20/04   Equipment        
 
                02/23/07  
First Fleet Corporation
  42965483   10/21/04   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  43025113   10/27/04   Equipment        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51517466   05/17/05   Amendment to Collateral Description (43025113)        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  43030170   10/27/04   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  43093863   10/27/04   Equipment        
 
                02/23/07  
General Electric Capital Corporation, as Collateral Agent for the Secured
Parties
  43392018   12/02/04   Real Property        
 
                02/23/07  
American Express Travel Related Service Company, Inc., as Collateral Agent
  43400605   12/02/04   Blanket Lien        
 
                02/23/07  
American Express Travel Related Service Company, Inc.
  50900457   03/22/05   Amendment to Collateral Description (43400605)        
 
                02/23/07  
American Express Travel Related Service Company, Inc.
  51573311   05/20/05   Amendment to Collateral Description (43400605)        
 
                02/23/07  
American Express Travel Related Service Company, Inc.
  52520204   08/12/05   Amendment to Collateral Description (43400605)        
 
                02/23/07  
American Express Travel
  52911411   09/20/05   Termination of 43400605        
Related Service Company, Inc., as Collateral Agent
                   
 
                02/23/07  
IBM Corporation
  43423466   12/06/04   Equipment        
 
                02/23/07  
IBM Corporation
  43425107   12/06/04   Equipment        
 
                02/23/07  
The Bank of New York Trust Company, N.A., as Trustee
  43445782   12/06/04   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  43492727   12/08/04   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  43510437   12/13/04   Equipment        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  50176421   01/12/05   In Lieu Filing of Financing Statement No. 060200001832,
Filed on 01/28/00 in Fulton County, GA

Equipment

33



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description        
The Goodyear Tire & Rubber Company
  50176454   1/14/2005   Equipment        
 
                02/23/07  
Wilmington Trust Company
  50322165   01/28/05   Equipment Lease        
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  50518077   02/08/05   In Lieu Filing of Financing Statement No. 06020004484,
Filed on 03/08/00 in Fulton County, GA        
 
                   
 
          In Lieu Filing of Financing Statement No. 1 20003135, Filed on
07/03/00 in Clayton County, GA

Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  50617564   02/14/05   Equipment Lease        
 
                02/23/07  
The Boeing Company, for itself and as agent for its Affiliates
  50700758   03/04/05   Equipment        
 
                02/23/07  
The Boeing Company, for itself and as agent for its Affiliates
  50700832   03/04/05   Certificates        
 
                02/23/07  
The Goodyear Tire & Rubber Company
  50798216   03/04/05   Equipment        
 
                02/23/07  
The Goodyear Tire & Rubber Company
  51494872   05/16/05   Termination of 50798216        
 
                02/23/07  
U.S. Bank National Association, not in its individual capacity, but solely as
Owner Trustee
  50799180   03/14/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  50870767   03/15/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887332   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887357   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887365   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887373   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887381   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887399   03/21/05   Equipment Lease

34



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association
  50887407   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887423   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887431   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887449   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887456   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887464   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887472   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887548   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887555   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887563   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887571   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887589   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887597   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887605   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887613   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887621   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887639   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887647   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887654   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887662   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887670   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887688   03/21/05   Equipment Lease

35



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association
  50887696   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50895830   03/21/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  50887613   03/21/05   Equipment Lease        
 
                02/23/07  
First Union Commercial Corporation, successor by Merger to Wachovia Leasing
Corporation
  50915828   03/24/05   Equipment        
 
                02/23/07  
General Electric Capital Corporation
  50900432   03/22/05   Amendment to Collateral Description ( 43375955)        
 
                02/23/07  
General Electric Capital Corporation
  43375955   12/01/04   Blanket Lien1        
 
                02/23/07  
General Electric Capital Corporation
  51573337   05/20/05   Amendment to Collateral Description ( 43375955)        
 
                02/23/07  
General Electric Capital Corporation
  52520170   08/12/05   Amendment to Collateral Description ( 43375955)        
 
                02/23/07  
Air Liquide Industrial U S LP
  51001388   04/01/05   Equipment        
 
                02/23/07  
Air Liquide Industrial U S LP
  52833094   09/13/05   Equipment        
 
                02/23/07  
U.S. Bank National Association
  51173633   04/15/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  51319384   04/21/05   Equipment Lease        
 
                02/23/07  
C.I.T. Leasing Corporation
  51412551   05/19/05   Equipment Lease        
 
                02/23/07  
C.I.T. Leasing Corporation
  51412627   05/19/05   Equipment Lease        
 
                02/23/07  
C.I.T. Leasing Corporation
  51412650   05/19/05   Equipment Lease        
 
                02/23/07  
C.I.T. Leasing Corporation
  51412734   05/19/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  51448811   04/28/05   Equipment Lease        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51453977   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454017   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454116   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454132   05/11/05   Equipment

 

1   Lien to be released at closing.

36



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454173   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454215   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454249   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454256   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454264   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454280   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454322   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454355   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454389   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454405   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454413   05/11/05   Equipment        
 
                02/23/07  
U.S. Bank, N.A., as Loan Trustee
  51454421   05/11/05   Equipment        
 
                   
CEF 2002 Aircraft, LLC
  51522920   5/17/2005   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51537597   05/18/05   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51551564   05/19/05   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51553222   05/19/05   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51554543   05/19/05   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51551564   05/19/05   Equipment Lease        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  51555136   05/19/05   Equipment Lease        
 
                02/23/07  
C.I.T. Leasing Corporation
  51601674   05/24/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51616540   05/25/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51616672   05/25/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51680579   06/01/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51680678   06/01/05   Equipment Lease

37



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  51743393   05/26/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  51758128   05/31/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51827097   06/14/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51826842   06/14/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  51902478   06/16/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51990895   06/28/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  51990929   06/28/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52086743   07/07/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52087154   07/07/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  52184050   07/06/05   Equipment Lease        
 
                   
NCR Self-Service Travel LLC
  52189000   7/15/2005   Equipment        
 
                02/23/07  
U.S. Bank National Association
  52223502   07/19/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52223577   07/19/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  52238641   07/12/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52367127   08/01/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52367283   08/01/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52414218   08/04/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52414424   08/04/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52494491   08/11/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52494640   08/11/05   Equipment Lease

38



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52542612   08/16/05   In Lieu Filing for Financing Statement No. 06020021418,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52542844   08/16/05   In Lieu Filing for Financing Statement No. 06020021419,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52543552   08/16/05   In Lieu Filing for Financing Statement No. 060200021420,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52544048   08/16/05   In Lieu Filing for Financing Statement No. 06020021421,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  52566264   08/12/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52573633   08/18/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52573682   08/18/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52612142   08/22/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52612290   08/22/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52622703   08/23/05   In Lieu Filing for Financing Statement No. 060200021422,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52623131   08/23/05   In Lieu Filing for Financing Statement No. 06020021423,
Filed on 11/16/00 in Fulton County, GA

Equipment

39



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52623255   08/23/05   In Lieu Filing for Financing Statement No. 06020021424,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52624378   08/23/05   In Lieu Filing for Financing Statement No. 060200021425,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52624691   08/23/05   In Lieu Filing for Financing Statement No. 52624691,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52625011   08/23/05   In Lieu Filing for Financing Statement No. 060200021427,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52625227   08/23/05   In Lieu Filing for Financing Statement No. 06020021428,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52625466   08/23/05   In Lieu Filing for Financing Statement No. 060200021429,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
NCR Corporation
  52708767   08/31/05   All Products        
 
                02/23/07  
First Union Commercial Corporation,
  43295047   11/17/04   In Lieu Filing for Financing Statement No. 060200000957,
Filed on 01/13/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52738525   09/02/05   In Lieu Filing for Financing Statement No. 060200021430,
Filed on 11/16/00 in Fulton County, GA

Equipment

40



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Volvo Aero Services LP
  52784743   09/08/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52794221   09/09/05   Equipment        
 
                   
Wilmington Trust Company
  52794577   9/9/2005   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52794890   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52795004   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52795087   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52795236   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52797596   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52797810   09/09/05   Equipment        
 
                02/23/07  
Wilmington Trust Company
  52798388   09/09/05   Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  52817006   09/06/05   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  52820299   09/13/05   Equipment Lease        
 
                   
U.S. Bank National Association;

Assignor Secured Party:
  52820414   9/13/2005   Equipment Lease        
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
                   
 
                02/23/07  
The CIT Group/Equipment Financing, Inc.
  52833300   09/0805   In Lieu Filing for Financing Statement No. 31 2005538,
Filed on 11/17/00 in GA, SOS

Equipment        
 
                02/23/07  
The Boeing Company
  52837665   09/13/05   Equipment        
 
                02/23/07  
First Union Commercial Corporation, successor by merger to Corestates Leasing,
Inc.
  52841592   09/14/05   Equipment        
 
                02/23/07  
First Union Commercial Corporation, successor by merger to Corestates Leasing,
Inc.
  52841865   09/14/05   Amendment to Secured Party Information (52841592)      
 
 
                02/23/07  
First Union Commercial Corporation, successor by merger to Wachovia Leasing
Corporation
  52841717   09/14/05   Equipment

41



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52875814   09/16/05   In Lieu Filing for Financing Statement No. 060200021431,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52876515   09/16/05   In Lieu Filing for Financing Statement No. 060200021433,
Filed on 11/16/00 in Fulton County, GA

Equipment          
U.S. Bank National Association, as Loan Trustee
  52876416   9/16/2005   In Lieu Filing for Financing Statement No.
060200021432, Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52876606   09/16/05   In Lieu Filing for Financing Statement No. 060200021434,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52876663   09/16/05   In Lieu Filing for Financing Statement No. 060200021435,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
General Electric Capital Corporation
  52877695   09/16/05   Blanket Lien2        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52939016   09/22/05   In Lieu Filing for Financing Statement No. 060200021436,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52948488   09/23/05   Amendment to Collateral Description (52939016)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52939230   09/22/05   In Lieu Filing for Financing Statement No. 06020021437,
Filed on 11/16/00 in Fulton County, GA

Equipment

 

2   Lien to be released at closing.

42



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52947944   09/23/05   Amendment to Collateral Description (52939230)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52948157   09/23/05   Amendment to Collateral Description (52939230)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52939750   09/22/05   In Lieu Filing for Financing Statement No. 060200021438,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                   
Delta Air Lines, Inc.
  52948223   9/23/2005   Amendment (referencing
52939750)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52940469   09/22/05   In Lieu Filing for Financing Statement No. 060200021439,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52941327   09/22/05   In Lieu Filing for Financing Statement No. 060200021440,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52943125   09/22/05   Blanket Lien3        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52950393   09/23/05   In Lieu Filing for Financing Statement No. 060200021441,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52950575   09/23/05   In Lieu Filing for Financing Statement No. 060200021455,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52950815   09/23/05   In Lieu Filing for Financing Statement No. 060200021456,
Filed on 11/16/00 in Fulton County, GA

Equipment

 

3   Lien to be released at closing.

43



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52950906   09/23/05   In Lieu Filing for Financing Statement No. 060200021414,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52951383   09/23/05   In Lieu Filing for Financing Statement No. 060200021415,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52951987   09/23/05   In Lieu Filing for Financing Statement No. 060200021416,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52952159   09/23/05   In Lieu Filing for Financing Statement No. 06020021417,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52952597   09/23/05   In Lieu Filing for Financing Statement No. 060200021442,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52953579   09/23/05   In Lieu Filing for Financing Statement No. 060200021443,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52953967   09/23/05   In Lieu Filing for Financing Statement No. 06020021444,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  52957786   09/19/05   Equipment Lease

44



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52973205   09/26/05   In Lieu Filing for Financing Statement No. 060200021445,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52973809   09/26/05   Amendment to Debtor Information (52973205)        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52973338   09/26/05   In Lieu Filing for Financing Statement No. 060200021446,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52975820   09/26/05   In Lieu Filing for Financing Statement No. 060200021447,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52976067   09/26/05   In Lieu Filing for Financing Statement No. 060200021448,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52981695   09/27/05   In Lieu Filing for Financing Statement No. 06020021449,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52985464   09/27/05   In Lieu Filing for Financing Statement No. 060200021450,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52985605   09/27/05   [No Description]        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52986330   09/27/05   In Lieu Filing for Financing Statement No. 060200021452,
Filed on 11/16/00 in Fulton County, GA

Equipment

45



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  52986439   09/27/05   In Lieu Filing for Financing Statement No. 060200021453,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  52986660   09/27/05   In Lieu Filing for Financing Statement No. 06020021454,
Filed on 11/16/00 in Fulton County, GA

Equipment        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  53320471   10/20/05   Equipment Lease        
 
                02/23/07  
General Electric Capital Corporation, as Collateral Agent for the Secured
Parties
  53321693   10/25/05   Real Property        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  53387199   10/27/05   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  53660546   11/18/05   Equipment Lease        
 
                02/23/07  
Wachovia Financial Services, Inc. successor by merger to Wachovia Leasing
Corporation
  53942605   12/20/05   In Lieu Filing for Financing Statement No.
0602000106697, Filed on 04/10/01 in Fulton County, GA

Equipment        
 
                02/23/07  
CEF 2002 Aircraft, LLC
  53955532   12/14/05   Equipment Lease        
 
                02/23/07  
Wachovia Financial Services, Inc. successor by merger to Wachovia Leasing
Corporation
  54035763   12/20/05   In Lieu Filing for Financing Statement No.
0602000100582, Filed on 01/19/01 in Fulton County, GA

Equipment        
 
                02/23/07  
The Bank of New York Trust Company, N.A.
  60135905   01/05/06   In Lieu Filing for Financing Statement No. 85-274962,
Filed on 11/13/85 in CA, SOS

In Lieu Filing for Financing Statement No. 0103160178, Filed on 01/29/01 in CA,
SOS

Certain Space and Facilities at LAX

46



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  60343079   01/23/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  60473934   01/30/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  61136308   03/27/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  61374792   04/17/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  61497601   04/28/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  61589159   05/05/06   Equipment Lease        
 
                02/23/07  
The Bank of New York, as Indenture Trustee
  61722990   05/22/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62020725   06/13/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62020782   06/13/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  62117158   06/16/06   Equipment Lease        
 
                02/23/07  
Connell Finance Company, Inc. d/b/a Connell Equipment Leasing Company
  62136380   06/21/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62291672   07/03/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62291730   07/03/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62457455   07/17/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  62457505   07/17/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  62765725   08/09/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  62765899   08/09/06   [No Collateral
Information Provided]

47



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63007002   08/29/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63272358   09/21/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63007093   08/29/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63272416   09/21*06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63007093   08/29/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63506995   10/11/06   Equipment Lease        
 
                02/23/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  63507027   10/11/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63530599   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63531217   10/12/06   Equipment        
 
                02/23/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  63531605   10/11/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63532249   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63532777   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63581477   10/16/06   Termination of 63532777        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63539491   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63581568   10/16/06   Termination of 63539491        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63540515   10/12/06   Equipment

48



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, as Loan Trustee
  63539657   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63541026   10/12/06   Equipment          
U.S. Bank National Association, as Loan Trustee
  63542669   10/12/2006   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63541752   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546108   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546108   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546413   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546686   10/12/06   Equipment        
 
                   
U.S. Bank National Association, as Loan Trustee
  63546710   10/12/2006   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546777   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546827   10/12/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63546876   10/12/06   Equipment        
 
                   
U.S. Bank National Association, as Loan Trustee
  63546900   10/12/2006   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63553922   10/13/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63554136   10/13/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63555158   10/13/06   Equipment        
 
                02/23/07  
U.S. Bank National Association, as Loan Trustee
  63555554   10/13/06   Equipment        
 
                02/23/07  
The Bank of New York Trust Company, N.A., as Indenture Trustee
  63604766   10/17/06   Equipment Lease        
 
                02/23/07  
The Bank of New York Trust Company, N.A., as Indenture Trustee
  63604774   10/17/06   Equipment Lease        
 
                02/23/07  
The Bank of New York Trust Company, N.A., as Indenture Trustee
  63604782   10/17/06   Equipment Lease

49



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
The Bank of New York Trust Company, N.A., as Indenture Trustee
  63604790   10/17/06   Equipment Lease        
 
                02/23/07  
Manufactures and Traders Trust Company, as Loan Trustee
  63802394   10/31/06   Equipment Lease        
 
                02/23/07  
Manufactures and Traders Trust Company, as Loan Trustee
  63802444   10/31/06   Equipment Lease        
 
                02/23/07  
Advantage Sign Supply, Inc.
  63932043   11/10/06   Equipment        
 
                02/23/07  
U.S. Bank National Association
  63989605   11/15/06   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association
  63989878   11/15/06   Equipment Lease        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0100544   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0100684   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0100718   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0100684   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102219   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102276   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102342   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102425   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102508   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102797   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0102904   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0103019   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0103076   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0103100   01/09/07   Equipment        
 
                02/23/07  
Aviation Capital Group Corp.
  2007 0103167   01/09/07   Equipment

50



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/23/07  
U.S. Bank National Association, not in its individual capacity, but solely as
owner trustee
  2007 0402163   01/31/07   Equipment Lease        
 
                02/23/07  
U.S. Bank National Association, not in its individual capacity, but solely as
owner trustee
  2007 0402353   01/31/07   Equipment Lease        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
           

Delta Air Lines, Inc. Subsidiaries

                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description ASA Holdings, Inc.      
 
                   
 
            Cooperative
Authority, GA -
UCCs   02/22/07  
General Electrical Capital Corporation, as Collateral Agent
  060-2005-11335   09/09/05   Blanket Lien        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  060-2005-11856   09/22/05   Termination of
060-2005-11335        
 
                02/22/07  
General Electrical Capital Corporation, as Collateral Agent
  060-2005-14859   12/02/05   Correction of
060-2005-011335. File No.
060-2005-011856 is void.
File No. 060-2005-011335
to remain active        
 
                02/22/07  
General Electrical Capital Corporation
  060-2005-11736   09/19/05   Blanket Lien4        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  060-2005-11943   09/23/05   Blanket Lien5

 

4   Lien to be released at closing.   5   Lien to be released at closing.

51



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                   Searched   File
Date   Secured Party   File No.   File Date   Description        
 
                02/22/07  
General Electrical Capital Corporation, as Collateral Agent
  060-2005-14022   11/09/05   Blanket Lien6        
 
            Comair Holdings, LLC      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
United Rentals
  50951963   03/29/05   Specific Equipment        
 
                02/23/07  
General Electrical Capital Corporation
  52877653   09/16/05   Blanket Lien7        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52942762   09/22/05   Blanket Lien8        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            Comair Services, Inc.      
 
                   
 
            Secretary of State, KY — UCCs   02/28/07  
General Electrical Capital Corporation
  2005-2117658-57   09/19/05   Blanket Lien9        
 
                02/28/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  2005-2118802-39   09/23/05   Blanket Lien10        
 
            Comair, Inc.      
 
                   
 
            Secretary of State, OH — UCCs   02/22/07  
Wilmington Trust Company
  AE97065

Roll/Frame:
/1276_1085   09/30/91   Equipment Lease        
 
                02/22/07  
Wilmington Trust Company
  71119603801

Roll/Frame:   07/11/96   Continuation of AE97065        
 
  /1621_2719        

 

6   Lien to be released at closing.   7   Lien to be released at closing.   8  
Lien to be released at closing.   9   Lien to be released at closing.   10  
Lien to be released at closing.

52



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   File Date
  Secured Party   File No.   File Date   Description     02/22/07  
Wilmington Trust Company
  4119705902

Roll/Frame:
/1663_0777   04/11/97   Amendment of AE97065 (change in collateral description)
       
 
                02/22/07  
Wilmington Trust Company
  20011160108

Roll/Frame:
/200111009858   04/18/01   Amendment of AE97065 (change in Debtor’s address)    
   
 
                02/22/07  
Wilmington Trust Company
  20011780818

Roll/Frame:   06/22/01   Continuation of AE97065        
 
  /200117701844                
 
                02/22/07  
Wilmington Trust Company
  20061430418

Roll/Frame:   05/22/06   Continuation of AE97065        
 
  /200614301008                
 
                02/22/07  
Wilmington Trust Company
  AE97066

Roll/Frame:   09/30/91   Equipment Lease        
 
  /1276_1089                
 
                02/22/07  
Wilmington Trust Company
  7119603802

Roll/Frame:   07/11/96   Continuation of AE97066        
 
  /1621_2718                
 
                02/22/07  
Wilmington Trust Company
  20011160110

Roll/Frame:
/200111009860   04/18/01   Amendment of AE97066 (change in Debtor’s address)    
   
 
                02/22/07  
Wilmington Trust Company
  20011990602

Roll/Frame:   07/10/01   Continuation of AE97066        
 
  /200119900964                
 
                02/22/07  
 
  20022900080

Roll/Frame:
/200229001286   10/15/02   COR (internal office correction of explanation code
for AE97066)        
 
                02/22/07  
Wilmington Trust Company
  20060960628

Roll/Frame:   04/06/06   Continuation of AE97066        
 
  /200609602092                
 
                02/22/07  
Wilmington Trust Company
  20063480060

Roll/Frame:   12/13/06   Termination of AE97066        
 
  /200634801144                
 
                02/22/07  
Wilmington Trust Company
  AH09282

Roll/Frame:   12/03/91   Equipment Lease        
 
  /1288_2907                
 
                02/22/07  
Wilmington Trust Company
  6189613803

Roll/Frame:   06/18/96   Continuation of AH09282        
 
  /1613_4583        

53



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wilmington Trust Company
  2003470472

Roll/Frame:
/200034700538   11/02/00   Amendment of AH09282 (change in collateral
description)        
 
                02/22/07  
Wilmington Trust Company
  20012780362

Roll/Frame:
/200127802116   04/18/01   Amendment of AH09282(change in Debtor’s address)    
   
 
                02/22/07  
 
  20012410446

Roll/Frame:
/200124003358   08/28/01   COR (internal office correction of AH09282)        
 
                02/22/07  
Wilmington Trust Company
  20012480220

Roll/Frame:   09/04/01   Continuation of AH09282        
 
  /200124801770                
 
                02/22/07  
Wilmington Trust Company
  20012480220

Roll/Frame:
/200124801770   09/04/01   Amendment of AH09282 (change in Debtor’s address)    
   
 
                02/22/07  
 
  20012780360

Roll/Frame:
/200127802114   10/05/01   COR (internal office correction of AH09282)        
 
                02/22/07  
Wilmington Trust Company
  20022030194

Roll/Frame:
/200220300516   07/18/02   Amendment of AH09282(change in collateral
description)        
 
                02/22/07  
Wilmington Trust Company
  20061861126

Roll/Frame:   07/03/06   Continuation of AH09282        
 
  /200618601486                
 
                02/22/07  
Wilmington Trust Company
  20063480064

Roll/Frame:   12/13/06   Termination of AH09282        
 
  /200634801148                
 
                02/22/07  
Wilmington Trust Company
  AH31586

Roll/Frame:   03/25/92   Equipment Lease        
 
  /1313_0586                
 
                02/22/07  
Wilmington Trust Company
  10189613301

Roll/Frame:   10/18/96   Continuation of AH31586        
 
  /1637_1708                
 
                02/22/07  
Wilmington Trust Company
  02249735101

Roll/Frame:   02/24/97   Continuation of AH31586        
 
  /1653_0321                
 
                02/22/07  
Wilmington Trust Company
  04119705901

Roll/Frame:
/1663_07761   04/11/97   Amendment of AH31586 (change in collateral description)

54



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wilmington Trust Company
  AH31587

Roll/Frame:   03/25/92   Equipment Lease        
 
  /1313_15901                
 
                02/22/07  
Wilmington Trust Company
  10189613302

Roll/Frame:   10/18/96   Continuation of AH31587        
 
  /1637_1709                
 
                02/22/07  
Wilmington Trust Company
  02249735102

Roll/Frame:   02/24/97   Continuation of AH31587        
 
  /1653_0322                
 
                02/22/07  
Mellon Financial Services Corporation #3
  AH52830

Roll/Frame:   06/30/92   Equipment Lease        

  /1357_1893                
 
                02/22/07  
Mellon Financial Services Corporation #3
  6249700601

Roll/Frame:   06/24/97   Continuation of AH52830        

  /1673_3856                
 
                02/22/07  
Mellon Financial Services Corporation #3
  20020730404

Roll/Frame:   03/12/02   Continuation of AH52830        

  /200207301604                
 
                02/22/07  
Mellon Financial Services Corporation #3
  AH64860

Roll/Frame:   08/31/92   Equipment Lease        

  /1360_2860                
 
                02/22/07  
Mellon Financial Services Corporation #3
  06249700602

Roll/Frame:   06/24/97   Continuation of AH64860        

  /1673_3857                
 
                02/22/07  
Mellon Financial Services Corporation #3
  20020730408

Roll/Frame:   03/12/02   Continuation of AH64860        

  /200207301606                
 
                02/22/07  
Mellon Financial Services Corporation #3
  200121960286

Roll/Frame:
/200219600174   07/11/02   Amendment to AH64860 (change in collateral
description)        
 
                02/22/07  
Star Bank National Association
  AL31144

Roll/Frame:   09/27/94   Specific Equipment        
 
  /1513_3521                
 
                02/22/07  
Firstar Bank, N.A.
  19991060105

Roll/Frame:
/199910600801   03/22/99   Amendment of AL31144 (name of secured party has
changed to Firstar Bank, N.A.)        
 
                02/22/07  
Firstar Bank, N.A.
  19991470107

Roll/Frame:   04/29/99   Continuation of AL31144        
 
  /199914700787        

55



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
U.S. Bank NA The Successor In Interest To Firstar Bank, N.A.
  20040900236

Roll/Frame:
/200409002184   03/30/04   Continuation and Amendment of AL31144        
 
                02/22/07  
U.S. Bank N.A., the successor in interest to Firstar Bank, N.A.
  20050950816

Roll/Frame:   04/04/05   Termination of AL31144        

  /200509501956                
 
                02/22/07  
Mellon Financial Services Corporation #3
  AN77502

Roll/Frame:   06/30/97   Equipment Lease        

  /1674_1132                
 
                02/22/07  
Mellon Financial Services Corporation #3
  20020730412

Roll/Frame:   03/12/02   Continuation of AN77502        

  /200207301608                
 
                02/22/07  
Mellon Financial Services Corporation #3
  20021960288

Roll/Frame:
/200219600176   07/11/02   Amendment of AN77502 (change in collateral
description)        
 
                02/22/07  
First Security Bank, National Association
  AP0262300

Roll/Frame:   08/14/00   Specific Equipment        

  /200023100061                
 
                02/22/07  
First Security Bank, National Association
  20002950318

Roll/Frame:
/200029500120   10/11/00   Amendment to AP0262300 (new collateral description)  
     
 
                02/22/07  
First Security Bank, National Association
  20020810110

Roll/Frame:
/200108101478   03/20/01   Amendment to AP0262300 (new collateral description
and change in Debtor’s address)        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  20013550090

Roll/Frame:
/200135501326   12/20/01   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, N.A. New collateral description.        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  20013600214

Roll/Frame:
/200136000520   12/21/01   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, N.A. New collateral description.        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association.
  20050480422

Roll/Frame:
/200504800860   02/16/05   Amendment to AP0262300. Secured Party of record is
now Wells Fargo Bank Northwest, National Association        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association.
  20050480426

Roll/Frame:   02/16/05   Continuation of AP0262300        

  /200504800862        

56



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
First Union National Bank, as Lessor
  AP280186

Roll/Frame:   09/14/00   Equipment Lease        

  /200027000064                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060466

Roll/Frame:
/200310501552   04/14/03   Amendment of AP280186 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051020110

Roll/Frame:   04/08/05   Continuation of AP280186        

  /200510103136                
 
                02/22/07  
First Union National Bank, as Lessor
  AP282471

Roll/Frame:   09/25/00   Equipment Lease        

  /200028600018                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060462

Roll/Frame:
/200310501548   04/14/03   Amendment of AP282471 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051020112

Roll/Frame:   04/08/05   Continuation of AP282471        

  /200510103138                
 
                02/22/07  
First Union National Bank, as Lessor
  AP282473

Roll/Frame:   09/25/00   Equipment Lease        

  /200028600020                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060482

Roll/Frame:
/200310501560   04/14/03   Amendment of AP282471 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051020114

Roll/Frame:   04/08/05   Continuation of AP282473        

  /200510103140                
 
                02/22/07  
First Union National Bank, as Lessor
  AP282475

Roll/Frame:   09/25/00   Equipment Lease        

  /200028600022                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060460

Roll/Frame:
/200310501546   04/14/03   Amendment of AP282475 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051020116

Roll/Frame:   04/08/05   Continuation of AP282475        

  /200510103142        

57



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
First Union National Bank, as Lessor
  AP282478

Roll/Frame:   09/25/00   Equipment Lease        

  /200028600024                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060480

Roll/Frame:
/200310501558   04/14/03   Amendment of AP282478 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051020118

Roll/Frame:   04/08/05   Continuation of AP282478        

  /200510103144                
 
                02/22/07  
First Union National Bank, as Lessor
  AP288871

Roll/Frame:   10/27/00   Equipment Lease        

  /200030700212                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060468

Roll/Frame:
/200310501554   04/14/03   Amendment of AP288871 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051650074

Roll/Frame:   06/13/05   Continuation of AP288871        

  /200516403110                
 
                02/22/07  
First Union National Bank, as Lessor
  AP288873

Roll/Frame:   10/27/00   Equipment Lease        

  /200030700214                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060476

Roll/Frame:
/200310501556   04/14/03   Amendment of AP28887371 (Secured party of record is
now Wells Fargo Bank Northwest, National Association, as Indenture Trustee)    
   
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060488

Roll/Frame:
/200310501566   04/14/03   Amendment of AP2888873 (Secured party of record is
now Wells Fargo Bank Northwest, National Association, as Indenture Trustee)    
   
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20051650076

Roll/Frame:   06/13/05   Continuation of AP288873        

  /200516403112                
 
                02/22/07  
First Union National Bank, as Lessor
  AP297326

Roll/Frame:   11/28/00   Equipment Lease        

  /200034200568        

58



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060484

Roll/Frame:
/200310501562   04/14/03   Amendment of AP297326 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20052280334
  08/12/05   Continuation of AP297326           Roll/Frame:
/200522800604                
 
                02/22/07  
First Union National Bank, as Lessor
  AP297327
  11/28/00   Equipment Lease        

  Roll/Frame:
/200034200570                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060490
Roll/Frame: /200310501568   04/14/03   Amendment of AP297327 (Secured party of
record is now Wells Fargo Bank Northwest, National Association, as Indenture
Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20052280332

Roll/Frame:   08/12/05   Continuation of AP297327        

  /200522800602                
 
                02/22/07  
First Union National Bank, as Lessor
  AP301657
  12/21/00   Equipment Lease        

  Roll/Frame:
/200100200474                
 
                02/22/07  
First Union National Bank, as Lessor
  20010670252

Roll/Frame:   03/02/01   Amendment of AP301657 (change in collateral
description)        
 
  /200100200474                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060496

Roll/Frame:
/200310501570   04/14/03   Amendment of AP301657 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20052280330
  08/12/05   Continuation of AP301657           Roll/Frame:
/200522800600                
 
                02/22/07  
First Union National Bank, as Lessor
  AP301658
  12/21/00   Equipment Lease        

  Roll/Frame:
/200100200476                
 
                02/22/07  
First Union National Bank, as Lessor
  20010670258

Roll/Frame:
/200106600786   03/02/01   Amendment of AP301658 (change in collateral
description)

59



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060486

Roll/Frame:
/200310501564   04/14/03   Amendment of AP301658 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20051860140

Roll/Frame:   06/30/05   Continuation of AP301658        
 
  /200518201744                
 
                02/22/07  
First Union National Bank, as Lessor
  AP309414

Roll/Frame:   01/30/01   Equipment Lease        

  /200104100394                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20031060498

Roll/Frame:
/200310501572   04/14/03   Amendment of AP309414 (Secured party of record is now
Wells Fargo Bank Northwest, National Association, as Indenture Trustee)        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Indenture Trustee
  20052490508

Roll/Frame:   09/01/05   Continuation of AP309414        
 
  /200524901370                
 
                02/22/07  
First Security Bank of Utah, National Association
  OH00038470796

Roll/Frame:
/200125600336   09/12/01   In-Lieu Filing of Financing Statement No. 187281,
Filed on 12/03/91 in Boone County, OH, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  20021570082

Roll/Frame:
/200215603052   06/04/02   Amendment of OH00038470796 (Secured party of record
is now Wells Fargo Bank Northwest, National Association)        
 
                02/22/07  
Wilmington Trust Company
  20030930394

Roll/Frame:
/200309301578   04/02/03   Amendment of OH00038470796 (change in collateral
description)        
 
                02/22/07  
Wilmington Trust Company
  20060960676

Roll/Frame:
/200609602124   04/06/06   Continuation of OH00038470796        
 
                02/22/07  
Wilmington Trust Company
  20063480062

Roll/Frame:
/200609602124   12/13/06   Termination of OH00038470796        
 
                02/22/07  
First Union National Bank, as Indenture Trustee, as Assignee of Secured Party
  OH00041653325

Roll/Frame:
/200133000294   11/23/01   In-Lieu Filing of Financing Statement No. 248165,
Filed on 01/28/97 in Boone County, KY, Equipment Lease

60



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20031060456

Roll/Frame:
/200310501542   04/14/03   Amendment of OH00041653325 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20061450636

Roll/Frame:
/200614501092   05/24/06   Continuation of OH00041653325        
 
                02/22/07  
First Union National Bank, as Indenture Trustee, as Assignee of Secured Party
  OH00041654004

Roll/Frame:
/200133000296   11/23/01   In-Lieu Filing of Financing Statement No. 248164,
Filed on 01/28/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20031060458

Roll/Frame:
/200310501544   04/14/03   Amendment of OH00041654004 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20061450638

Roll/Frame:
/200614501094   05/24/06   Continuation of OH00041654004        
 
                02/22/07  
First Union National Bank, as Indenture Trustee, as Assignee of Secured Party
  OH00041654559

Roll/Frame:
/200133000298   11/23/01   In-Lieu Filing of Financing Statement No. 248163,
Filed on 01/28/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20031060454

Roll/Frame:
/200310501540   04/14/03   Amendment of OH00041654559 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20061450642

Roll/Frame:
/200614501096   05/24/06   Continuation of OH00041654559        
 
                02/22/07  
First Union National Bank, as Indenture Trustee, as Assignee of Secured Party
  OH00041655561

Roll/Frame:
/200133000300   11/23/01   In-Lieu Filing of Financing Statement No. 250165,
Filed on 04//18/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20031060452

Roll/Frame:
/200310501538   04/14/03   Amendment of OH00041655561 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20061450646

Roll/Frame:
/200614501098   05/24/06   Continuation of OH00041655561

61



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
First Union National Bank, as Indenture Trustee, as Assignee of Secured Party
  OH00041655894

Roll/Frame:
/200133000302   11/23/01   In-Lieu Filing of Financing Statement No. 251102,
Filed on04/22/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20031060464

Roll/Frame:
/200310501550   04/14/03   Amendment of OH00041655894 (Secured party of record
is now Wachovia Bank, N.A., as Indenture Trustee)        
 
                02/22/07  
Wachovia Bank, N.A., as Indenture Trustee
  20061450650

Roll/Frame:
/200614501100   05/24/06   Continuation of OH00041655894        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00044362432

Roll/Frame:   01/23/02   Specific Equipment        
 
  /200202501748                
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  20062060940

Roll/Frame:
/200620601386   07/24/06   Continuation of OH00044362432        
 
                02/22/07  
Bombardier Capital Inc.
  OH00045727497

Roll/Frame:   02/27/02   Specific Equipment        
 
  /200205902952                
 
                02/22/07  
Bombardier Capital Inc.
  20023100162

Roll/Frame:
/200230902018   11/04/02   Termination of OH00045727497        
 
                02/22/07  
Bombardier Capital Inc.
  OH00047105966

Roll/Frame:   03/29/02   Specific Equipment        
 
  /200209102992                
 
                02/22/07  
Bombardier Capital Inc.
  20023100158

Roll/Frame:
/200230902016   11/04/02   Termination of OH00047105966        
 
                02/22/07  
Bombardier Capital Inc.
  OH00048813605

Roll/Frame:   05/03/02   Specific Equipment        
 
  /200212603524                
 
                02/22/07  
Bombardier Capital Inc.
  20023100156

Roll/Frame:
/200230902014   11/04/02   Termination of OH00048813605        
 
                02/22/07  
Bombardier Capital Inc.
  OH00048905842

Roll/Frame:   05/06/02   Specific Equipment        
 
  /200212702472                
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  OH00050222121

Roll/Frame:
/200215801052   06/06/02   In-Lieu Filing of Financing Statement No. 256841,
Filed on 09/24/97 in Boone County, KY, Equipment Lease

62



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20070120648

Roll/Frame:
/200701200954   01/11/07   Termination of OH00050222121        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  OH00050222676

Roll/Frame:
/200215801054   06/06/02   In-Lieu Filing of Financing Statement No. 256842,
Filed on 09/24/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20070120650

Roll/Frame:
/200701200956   01/11/07   Continuation of OH00050222676        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  OH00050222898

Roll/Frame:
/200215801056   06/06/02   In-Lieu Filing of Financing Statement No. 258563,
Filed on 11/25/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20070120656

Roll/Frame:
/200701200962   01/11/07   Continuation of OH00050222898        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  OH00050223133

Roll/Frame:
/200215801058   06/06/02   In-Lieu Filing of Financing Statement No. 258564,
Filed on 11/25/97 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20070120652

Roll/Frame:
/200701200958   01/11/07   Continuation of OH00050223133        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  OH00050223244

Roll/Frame:
/200215801060   06/06/02   In-Lieu Filing of Financing Statement No. 260248,
Filed on 11/27/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20070120654

Roll/Frame:
/200701200960   01/11/07   Continuation of OH00050223244        
 
                02/22/07  
Wilmington Trust Company, Lessor
  OH00050777732

Roll/Frame:   06/18/02   Equipment Lease        
 
  /200217002436                
 
                02/22/07  
Wilmington Trust Company, Lessor
  20070370244

Roll/Frame:
/200703700716   02/06/07   Continuation of OH00050777732        
 
                02/22/07  
Wilmington Trust Company, Lessor
  OH00050777843

Roll/Frame:   06/18/02   Equipment Lease        
 
  /200217002438                
 
                02/22/07  
Wilmington Trust Company, Lessor
  20022030190

Roll/Frame:
/200220300512   07/18/02   Amendment of OH00050777843 (new collateral
description)

63



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index                 Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A. as Trustee
  20052420362

Roll/Frame:
/200524201296   08/26/05   Assignment of OH00050777843 to Wells Fargo Bank
Northwest, N.A. as Trustee        
 
                02/22/07  
Wilmington Trust Company, Lessor
  OH00050777954

Roll/Frame:   06/18/02   Equipment Lease        
 
  /200217002440                
 
                02/22/07  
Wilmington Trust Company, Lessor
  20023020420

Roll/Frame:
/200230200852   10/25/02   Amendment of OH00050777954 (new collateral
description)        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  20063480068

Roll/Frame:
/200634801152   12/13/06   Termination of OH00050777954        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  OH00050778188

Roll/Frame:
/200217002442   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N264CA), dated as of 02/03/92        
 
                02/22/07  
Wilmington Trust Company
  20022030192

Roll/Frame:
/200220300514   07/18/02   Amendment of OH00050778188 (new collateral
description)        
 
                02/22/07  
Wilmington Trust Company, Indenture Trustee, Lessor
  20052420320

Roll/Frame:
/200524201294   08/26/05   Assignment of OH00050778188 to Wells Fargo Bank
Northwest, N.A. as Owner Trustee, Lessee        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  OH00050778300

Roll/Frame:
/200217002444   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N267CA), dated as of 03/23/92        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  20063480070

Roll/Frame:
/200634801154   12/13/06   Termination of OH00050778300        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  OH00050778411

Roll/Frame:
/200217002446   06/18/02   Debtor’s right, title and interest in and to the
Agency Agreement (N268CA), dated as of 03/23/92        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  20023020416

Roll/Frame:
/200230200850   10/25/02   Amendment to OH00050778411 (new collateral
description)        
 
                02/22/07  
Wilmington Trust Company, as Lessor
  20063480066

Roll/Frame:
/200634801150   12/13/06   Termination of OH00050778411        
 
                02/22/07  
Bombardier Capital Inc.
  OH00050873473

Roll/Frame:   06/20/02   Specific Equipment        
 
  /200217202302        

64



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  20023100150

Roll/Frame:
/200230902010   11/04/02   Termination of OH00050873473        
 
                02/22/07  
Bombardier Capital Inc.
  OH00050873584

Roll/Frame:   06/20/02   Specific Equipment        
 
  /200217202304                
 
                02/22/07  
Bombardier Capital Inc.
  20023100152

Roll/Frame:
/200230902012   11/04/02   Termination of OH00050873584        
 
                02/22/07  
Bombardier Capital Inc.
  OH00051624750

Roll/Frame:   07/09/02   Specific Equipment        
 
  /200219200160                
 
                02/22/07  
Bombardier Capital Inc.
  20023100146

Roll/Frame:
/200230902008   11/04/02   Termination of OH00051624750        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051997789

Roll/Frame:
/200219902106   07/17/02   In-Lieu Filing of Financing Statement No. 263171,
Filed on 03/30/981 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320640

Roll/Frame:
/200703200840   01/31/07   Continuation of OH00051997789        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051998135

Roll/Frame:
/200219902108   07/17/02   In-Lieu Filing of Financing Statement No. 263170,
Filed on 03/30/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320642

Roll/Frame:
/200703200842   01/31/07   Continuation of OH00051998135        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH0051998468

Roll/Frame:
/200219902110   07/17/02   In-Lieu Filing of Financing Statement No. 263169,
Filed on 03/30/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320644

Roll/Frame:
/200703200844   01/31/07   Continuation of OH0051998468        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH0051998791

Roll/Frame:
/200219902112   07/17/02   In-Lieu Filing of Financing Statement No. 266870,
Filed on 06/01/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320546

Roll/Frame:
/200703200766   01/31/07   Continuation of OH0051998791

65



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051999036

Roll/Frame:
/200219902114   07/17/02   In-Lieu Filing of Financing Statement No. 266871,
Filed on 06/01/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320550

Roll/Frame:
/200703200768   01/31/07   Continuation of OH00051999036        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051999369

Roll/Frame:
/200219902116   07/17/02   In-Lieu Filing of Financing Statement No. 268285,
Filed on 06/24/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320552

Roll/Frame:
/200703200770   01/31/07   Continuation of OH00051999369        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051999692

Roll/Frame:
/200219902118   07/17/02   In-Lieu Filing of Financing Statement No. 269593,
Filed on 07/28/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320558

Roll/Frame:
/200703200774   01/31/07   Continuation of OH00051999692        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00051999814

Roll/Frame:
/200219902120   07/17/02   In-Lieu Filing of Financing Statement No. 269592,
Filed on 07/28/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320562

Roll/Frame:
/200703200776   01/31/07   Continuation of OH00051999814        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052000183

Roll/Frame:
/200219902122   07/17/02   In-Lieu Filing of Financing Statement No. 270795,
Filed on 08/27/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320564

Roll/Frame:
/200703200778   01/31/07   Continuation of OH00052000183        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052000294

Roll/Frame:
/200219902124   07/17/02   In-Lieu Filing of Financing Statement No. 271984,
Filed on 09/28/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320566

Roll/Frame:
/200703200780   01/31/07   Continuation of OH00052000294

66



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052000638

Roll/Frame:
/200219902126   07/17/02   In-Lieu Filing of Financing Statement No. 273710,
Filed on 11/23/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320574

Roll/Frame:
/200703200786   01/31/07   Continuation of OH00052000638        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052000850

Roll/Frame:
/200219902128   07/17/02   In-Lieu Filing of Financing Statement No. 277797,
Filed on 03/09/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320580

Roll/Frame:
/200703200790   01/31/07   Continuation of OH00052000850        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052001084

Roll/Frame:
/200219902130   07/17/02   In-Lieu Filing of Financing Statement No. 277796,
Filed on 03/09/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320582

Roll/Frame:
/200703200792   01/31/07   Continuation of OH00052001084        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052001206

Roll/Frame:
/200219902132   07/17/02   In-Lieu Filing of Financing Statement No. 277795,
Filed on 03/09/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320584

Roll/Frame:
/200703200794   01/31/07   Continuation of OH00052001206        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052001428

Roll/Frame:
/200219902134   07/17/02   In-Lieu Filing of Financing Statement No. 283357,
Filed on 06/20/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320590

Roll/Frame:
/200703200798   01/31/07   Continuation of OH00052001428        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052002096

Roll/Frame:
/200219902136   07/17/02   In-Lieu Filing of Financing Statement No. 283358,
Filed on 06/28/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320592

Roll/Frame:
/200703200800   01/31/07   Continuation of OH00052002096

67



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052002218

Roll/Frame:
/200219902138   07/17/02   In-Lieu Filing of Financing Statement No. 283359,
Filed on 06/28/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320594

Roll/Frame:
/200703200802   01/31/07   Continuation of OH00052002218        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052002430

Roll/Frame:
/200219902140   07/17/02   In-Lieu Filing of Financing Statement No. 283360,
Filed on 06/28/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320598

Roll/Frame:
/200703200804   01/31/07   Continuation of OH00052002430        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052002541

Roll/Frame:
/200219902142   07/17/02   In-Lieu Filing of Financing Statement No. 286874,
Filed on 09/27/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320600

Roll/Frame:
/200703200806   01/31/07   Continuation of OH00052002541        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052002874

Roll/Frame:
/200219902144   07/17/02   In-Lieu Filing of Financing Statement No. 286456,
Filed on 09/15/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320602

Roll/Frame:
/200703200808   01/31/07   Continuation of OH00052002874        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052003119

Roll/Frame:
/200219902146   07/17/02   In-Lieu Filing of Financing Statement No. 286873,
Filed on 09/27/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320604

Roll/Frame:
/200703200810   01/31/07   Continuation of OH00052003119        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052003331

Roll/Frame:
/200219902148   07/17/02   In-Lieu Filing of Financing Statement No. 286978,
Filed on 10/26/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  20042390060

Roll/Frame:
/200423802054   08/23/04   Termination of OH00052003331

68



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052003664

Roll/Frame:
/200219902150   07/17/02   In-Lieu Filing of Financing Statement No. 268286,
Filed on 06/24/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320554

Roll/Frame:
/200703200772   01/31/07   Continuation of OH00052003664        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052003775

Roll/Frame:
/200219902152   07/17/02   In-Lieu Filing of Financing Statement No. 273349,
Filed on 11/10/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  20040150208

Roll/Frame:
/200401500006   01/12/04   Amendment of OH00052003775 (change in collateral
description)        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320568

Roll/Frame:
/200703200782   01/31/07   Continuation of OH00052003775        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052004010

Roll/Frame:
/200219902154   07/17/02   In-Lieu Filing of Financing Statement No. 273350,
Filed on 11/10/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320572

Roll/Frame:
/200703200784   01/31/07   Continuation of OH00052004010        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052004232

Roll/Frame:
/200219902156   07/17/02   In-Lieu Filing of Financing Statement No. 274915,
Filed on 12/24/98 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320576

Roll/Frame:
/200703200788   01/31/07   Continuation of OH00052004232        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052004454

Roll/Frame:
/200219902158   07/17/02   In-Lieu Filing of Financing Statement No. 278508,
Filed on 03/24/99 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320588

Roll/Frame:
/200703200796   01/31/07   Continuation of OH00052004454        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052325414

Roll/Frame:
/200220602564   07/25/02   In-Lieu Filing of Financing Statement No. 2008944,
Filed on 06/29/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320434

Roll/Frame:
/200703200740   01/31/07   Continuation of OH00052325414

69



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
National City Leasing Corporation
  OH00052326193

Roll/Frame:   07/25/02   Equipment Lease        
 
  /200220602778                
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052446016

Roll/Frame:
/200221101218   07/29/02   In-Lieu Filing of Financing Statement No. 2013237,
Filed on 09/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320526

Roll/Frame:
/200703200750   01/31/07   Continuation of OH00052446016        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052449264

Roll/Frame:
/200221101220   07/29/02   In-Lieu Filing of Financing Statement No. 2014327,
Filed on 10/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320528

Roll/Frame:
/200703200752   01/31/07   Continuation of OH00052449264        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052449597

Roll/Frame:
/200221101222   07/29/02   In-Lieu Filing of Financing Statement No. 2014328,
Filed on 10/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320530

Roll/Frame:
/200703200754   01/31/07   Continuation of OH00052449597        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052450065

Roll/Frame:
/200221101224   07/29/02   In-Lieu Filing of Financing Statement No. 2014990,
Filed on 11/28/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320534

Roll/Frame:
/200703200756   01/31/07   Continuation of OH00052450065        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052452867

Roll/Frame:
/200221101226   07/29/02   In-Lieu Filing of Financing Statement No. 2014991,
Filed on 11/28/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320536

Roll/Frame:
/200703200758   01/31/07   Continuation of OH00052452867        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453091

Roll/Frame:
/200221101228   07/29/02   In-Lieu Filing of Financing Statement No. 2015496,
Filed on 12/21/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320538

Roll/Frame:
/200703200760   01/31/07   Continuation of OH00052453091

70



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453102

Roll/Frame:
/200221101230   07/29/02   In-Lieu Filing of Financing Statement No. 2015497,
Filed on 12/21/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320542

Roll/Frame:
/200703200762   01/31/07   Continuation of OH00052453102        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453435

Roll/Frame:
/200221101232   07/29/02   In-Lieu Filing of Financing Statement No. 2016325,
Filed on 01/30/01 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320544

Roll/Frame:
/200703200764   01/31/07   Continuation of OH00052453435        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453657

Roll/Frame:
/200221101234   07/29/02   In-Lieu Filing of Financing Statement No. 2013238,
Filed on 09/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320438

Roll/Frame:
/200703200744   01/31/07   Continuation of OH00052453657        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453879

Roll/Frame:
/200221101236   07/29/02   In-Lieu Filing of Financing Statement No. 2013239,
Filed on 09/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320440

Roll/Frame:
/200703200746   01/31/07   Continuation of OH00052453879        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052453980

Roll/Frame:
/200221101238   07/29/02   In-Lieu Filing of Financing Statement No. 2013240,
Filed on 09/27/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320524

Roll/Frame:
/200703200748   01/31/07   Continuation of OH00052453980        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052454003

Roll/Frame:
/200221101240   07/29/02   In-Lieu Filing of Financing Statement No. 2012700,
Filed on 09/14/00 in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320436

Roll/Frame:
/200703200742   01/31/07   Continuation of OH00052454003

71



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Commerzbank AG Chicago Branch
  OH00052454114

Roll/Frame:
/200221101242   07/29/02   In-Lieu Filing of Financing Statement No. 246147,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320618

Roll/Frame:
/200703200820   01/31/07   Continuation of OH00052454114        
 
                02/22/07  
Commerzbank AG Chicago Branch
  OH00052454225

Roll/Frame:
/200221101244   07/29/02   In-Lieu Filing of Financing Statement No. 246145,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320620

Roll/Frame:
/200703200822   01/31/07   Continuation of OH00052454225        
 
                02/22/07  
Commerzbank AG Chicago Branch
  OH00052454336

Roll/Frame:
/200221101246   07/29/02   In-Lieu Filing of Financing Statement No. 246146,
Filed on 11/12/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320622

Roll/Frame:
/200703200824   01/31/07   Continuation of OH00052454336        
 
                02/22/07  
Societe Generale, Chicago Branch
  OH00052454447

Roll/Frame:
/200221101248   07/29/02   In-Lieu Filing of Financing Statement No. 247132,
Filed on 12/17/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320626

Roll/Frame:
/200703200828   01/31/07   Continuation of OH00052454447        
 
                02/22/07  
Societe Generale, Chicago Branch
  OH00052454558

Roll/Frame:
/200221101250   07/29/02   In-Lieu Filing of Financing Statement No. 247146,
Filed on 12/18/96, Most Recent Continuation Date 06/26/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320624

Roll/Frame:
/200703200826   01/31/07   Continuation of OH00052454558

72



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  OH00052636574

Roll/Frame:   08/02/02   Specific Equipment        
 
  /200221701678                
 
                02/22/07  
Bombardier Capital Inc.
  20023100144

Roll/Frame:
/200230902006   11/04/02   Termination of OH00052636574        
 
                02/22/07  
Bombardier Capital Inc.
  OH00052636685

Roll/Frame:   08/02/02   Specific Equipment        
 
  /200221701680                
 
                02/22/07  
Bombardier Capital Inc.
  20023100142

Roll/Frame:
/200230902004   11/04/02   Termination of OH00052636685        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052717687

Roll/Frame:
/200221801728   07/29/02   In-Lieu Filing of Financing Statement No. 207671,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052718033

Roll/Frame:
/200221801730   08/05/02   In-Lieu Filing of Financing Statement No. 207673,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052718477

Roll/Frame:
/200221801732   08/05/02   In-Lieu Filing of Financing Statement No. 207675,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052718811

Roll/Frame:
/200221801734   08/05/02   In-Lieu Filing of Financing Statement No. 207677,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052719045

Roll/Frame:
/200221801736   08/05/02   In-Lieu Filing of Financing Statement No. 207679,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052719378

Roll/Frame:
/200221801738   08/05/02   In-Lieu Filing of Financing Statement No. 207681,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment

73



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052719489

Roll/Frame:
/200221801740   08/05/02   In-Lieu Filing of Financing Statement No. 207683,
Filed on 09/29/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052719934

Roll/Frame:
/200221801742   08/05/02   In-Lieu Filing of Financing Statement No. 210115,
Filed on 12/20/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052720179

Roll/Frame:
/200221801744   08/05/02   In-Lieu Filing of Financing Statement No. 210114,
Filed on 12/20/93, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052720513

Roll/Frame:
/20021801746   08/05/02   In-Lieu Filing of Financing Statement No. 210612,
Filed on 01/13/94, Most Recent Continuation Date 07/14/98 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052720846

Roll/Frame:
/200221801748   08/05/02   In-Lieu Filing of Financing Statement No. 216564,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052721181

Roll/Frame:
/20021801750   08/05/02   In-Lieu Filing of Financing Statement No. 216566,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052721414

Roll/Frame:
/200221801752   08/05/02   In-Lieu Filing of Financing Statement No. 216568,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052721636

Roll/Frame:
/20021801754   08/05/02   In-Lieu Filing of Financing Statement No. 216570,
Filed on 06/21/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment

74



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, N.A., Owner Trustee
  OH00052722082

Roll/Frame:
/20021801756   08/05/02   In-Lieu Filing of Financing Statement No. 217045,
Filed on 07/05/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  OH00052722193

Roll/Frame:
/200221801758   08/05/02   In-Lieu Filing of Financing Statement No. 229127,
Filed on 06/26/95, Most Recent Continuation Date 04/05/00 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  OH00052722426

Roll/Frame:
/200221801760   08/05/02   In-Lieu Filing of Financing Statement No. 229129,
Filed on 06/26/95, Most Recent Continuation Date 04/19/00 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  OH00052722648

Roll/Frame:
/20221801762   08/05/02   In-Lieu Filing of Financing Statement No. 229160,
Filed on 06/27/95, Most Recent Continuation Date 05/19/00 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  OH00052722860

Roll/Frame:
/200221801764   08/05/02   In-Lieu Filing of Financing Statement No. 231083,
Filed on 08/24/95, Most Recent Continuation Date 04/25/00 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association
  OH00052723094

Roll/Frame:
/200221801766   08/05/02   In-Lieu Filing of Financing Statement No. 231559,
Filed on 09/08/95, Most Recent Continuation Date 04/25/00 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052735807

Roll/Frame:
/200221801786   08/05/02   In-Lieu Filing of Financing Statement No. 234123,
Filed on 12/01/95, Most Recent Continuation Date 04/19/00 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052736253

Roll/Frame:
/200221801788   08/05/02   In-Lieu Filing of Financing Statement No. 232198,
Filed on 09/27/95, Most Recent Continuation Date 04/19/00 in Boone County, KY,
Equipment Lease

75



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052736697

Roll/Frame:
/20021801790   08/05/02   In-Lieu Filing of Financing Statement No. 243653,
Filed on 12/20/95, Most Recent Continuation Date 06/21/00 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052736920

Roll/Frame:
/200221801792   08/05/02   In-Lieu Filing of Financing Statement No. 235467,
Filed on 01/24/96, Most Recent Continuation Date 11/01/00 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052737265

Roll/Frame:
/20021801794   08/05/02   In-Lieu Filing of Financing Statement No. 236426,
Filed on 01/28/96, Most Recent Continuation Date 11/01/00 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052737609

Roll/Frame:
/200221801796   08/05/02   In-Lieu Filing of Financing Statement No. 242728,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052738055

Roll/Frame:
/200221801798   08/05/02   In-Lieu Filing of Financing Statement No. 242727,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052738388

Roll/Frame:
/200221801800   08/05/02   In-Lieu Filing of Financing Statement No. 242725,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052738611

Roll/Frame:
/20021801802   08/05/02   In-Lieu Filing of Financing Statement No. 242724,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052738944

Roll/Frame:
/200221801804   08/05/02   In-Lieu Filing of Financing Statement No. 242726,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease

76



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052868101

Roll/Frame:
/200222100770   08/05/02   In-Lieu Filing of Financing Statement No. 2001593,
Filed on 02/14/00, in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320608

Roll/Frame:
/200703200812   01/31/07   Continuation of OH00052868101        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052868434

Roll/Frame:
/200222100772   08/07/02   In-Lieu Filing of Financing Statement No. 2003326,
Filed on 03/23/00, in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320614

Roll/Frame:
/200703200816   01/31/07   Continuation of OH00052868434        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052868878

Roll/Frame:
/200222100774   08/07/02   In-Lieu Filing of Financing Statement No. 2001592,
Filed on 02/14/00, in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320610

Roll/Frame:
/200703200814   01/31/07   Continuation of OH00052868878        
 
                02/22/07  
 
                   
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052869113

Roll/Frame:
/200222100776   08/07/02   In-Lieu Filing of Financing Statement No. 2003328,
Filed on 03/23/00, in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320616

Roll/Frame:
/200703200818   01/31/07   Continuation of OH00052869113        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A.
  OH00052869446

Roll/Frame:
/200222100778   08/07/02   In-Lieu Filing of Financing Statement No. 2008945,
Filed on 06/29/00, in Boone County, KY, Equipment Lease        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  20070320432

Roll/Frame:
/200703200738   01/31/07   Continuation of OH00052869446        
 
                02/22/07  
Firstar Bank, N.A.
  OH00052896887

Roll/Frame:   08/08/02   Specific Equipment        
 
  /200222101372                
 
                02/22/07  
U.S. Bank, N.A., the successor in interest to Firstar Bank N.A.
  20050950814

Roll/Frame:
/200509501954   04/04/05   Termination of OH00052896887

77



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00052897122

Roll/Frame:
/200222101374   08/08/02   In-Lieu Filing of Financing Statement No. 219128,
Filed on 09/02/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00052897677

Roll/Frame:
/200222101376   08/08/02   In-Lieu Filing of Financing Statement No. 219656,
Filed on 09/23/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20050950808

Roll/Frame:
/200509501950   04/04/05   Termination of OH00052897677        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00052897788

Roll/Frame:
/200222101378   08/08/02   In-Lieu Filing of Financing Statement No. 220417,
Filed on 10/17/94, Most Recent Continuation Date 04/22/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20050950806

Roll/Frame:
/200509501948   04/04/05   Termination of OH00052897788        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00052898023

Roll/Frame:
/200222101380   08/08/02   In-Lieu Filing of Financing Statement No. 220954,
Filed on 11/04/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20050950804

Roll/Frame:
/200509501946   04/04/05   Termination of OH00052898023        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052898245

Roll/Frame:
/200222101382   08/08/02   In-Lieu Filing of Financing Statement No. 242729,
Filed on 07/26/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052898467

Roll/Frame:
/200222101384   08/08/02   In-Lieu Filing of Financing Statement No. 242877,
Filed on 07/31/96, Most Recent Continuation Date 03/05/01 in Boone County, KY,
Equipment Lease

78



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052898790

Roll/Frame:
/200222101386   08/08/02   In-Lieu Filing of Financing Statement No. 243669,
Filed on 08/21/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Specific Equipment        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052899035

Roll/Frame:
/200222101388   08/08/02   In-Lieu Filing of Financing Statement No. 244064,
Filed on 09/04/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
U.S. Bank, N.A. f/k/a State Street Bank and Trust Company, as Trustee
  20050620524

Roll/Frame:
/200506201648   03/02/05   Amendment of OH00052899035 (change in collateral
description)        
 
                02/22/07  
State Street Bank and Trust Company, as Trustee
  OH00052899257

Roll/Frame:
/200222101390   08/08/02   In-Lieu Filing of Financing Statement No. 244477,
Filed on 09/17/96, Most Recent Continuation Date 03/28/01 in Boone County, KY,
Equipment Lease        
 
                02/22/07  
Bombardier Capital Inc.
  OH00053146435

Roll/Frame:   08/14/02   Specific Equipment        
 
  /200222800024                
 
                02/22/07  
Bombardier Capital Inc.
  20023100140

Roll/Frame:
/200230902002   11/04/02   Termination of OH00053146435        
 
                02/22/07  
Bombardier Capital Inc.
  OH00053626241

Roll/Frame:   08/27/02   Specific Equipment        
 
  /200224001302                
 
                02/22/07  
Bombardier Capital Inc.
  20023100138

Roll/Frame:
/200230902000   11/04/02   Termination of OH00053626241        
 
                02/22/07  
Bombardier Capital Inc.
  OH00053894985

Roll/Frame:   09/05/02   Specific Equipment        
 
  /200224801372                
 
                02/22/07  
Bombardier Capital Inc.
  20023100136

Roll/Frame:
/200230901998   11/04/02   Termination of OH00053894985        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00054133954

Roll/Frame:
/200225500880   09/11/02   In-Lieu Filing of Financing Statement No. 219128,
Filed on 09/02/94, Most Recent Continuation Date 04/28/99 in Boone County, KY,
Specific Equipment

79



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20050950812

Roll/Frame:
/200509501952   04/04/02   Termination of OH00054133954        
 
                02/22/07  
Bombardier Capital Inc.
  OH00054838312

Roll/Frame:   10/01/02   Specific Equipment        
 
  /200227600432                
 
                02/22/07  
Bombardier Capital Inc.
  20023100134

Roll/Frame:
/200230901996   11/04/02   Termination of OH00054838312        
 
                02/22/07  
Key Equipment Finance, a division of Key Corporate Capital Inc.
  OH00055157925

Roll/Frame:
/200228302820   10/09/02   Specific Equipment        
 
                02/22/07  
Bombardier Capital Inc.
  OH00055474836

Roll/Frame:   10/17/02   Specific Equipment        
 
  /200229401268                
 
                02/22/07  
Bombardier Capital Inc.
  20023650770

Roll/Frame:
/200236501722   12/30/02   Termination of OH00055474836        
 
                02/22/07  
Bombardier Capital Inc.
  OH00056071873

Roll/Frame:   10/31/02   Specific Equipment        
 
  /200230800090                
 
                02/22/07  
Bombardier Capital Inc.
  20023650772

Roll/Frame:
/200236501724   12/30/02   Termination of OH00056071873        
 
                02/22/07  
Bombardier Capital Inc.
  OH00056289773

Roll/Frame:   11/16/02   Specific Equipment        
 
  /200231200012                
 
                02/22/07  
Bombardier Capital Inc.
  20023650764

Roll/Frame:
/200236501720   12/30/02   Termination of OH00056289773        
 
                02/22/07  
Bombardier Capital Inc.
  OH00056289995

Roll/Frame:   11/06/02   Specific Equipment        
 
  /200231200022                
 
                02/22/07  
Bombardier Capital Inc.
  20023650774

Roll/Frame:
/200236501726   12/30/02   Termination of OH00056289995        
 
                02/22/07  
Bombardier Capital Inc.
  OH00057047146

Roll/Frame:   11/25/02   Specific Equipment        
 
  /200233001258        

80



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  OH00057209695

Roll/Frame:   12/02/02   Specific Equipment        
 
  /200233700918                
 
                02/22/07  
Bombardier Capital Inc.
  20030270368

Roll/Frame:
/200302701232   01/24/03   Termination of OH00057209695        
 
                02/22/07  
Bombardier Capital Inc.
  OH00057975032

Roll/Frame:   12/02/02   Specific Equipment        
 
  /200235201366                
 
                02/22/07  
Bombardier Capital Inc.
  20030270370

Roll/Frame:
/200302701234   01/24/03   Termination of OH00057975032        
 
                02/22/07  
Export Development Canada
  OH00058170673

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801042                
 
                02/22/07  
Export Development Canada
  OH00058171685

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801044                
 
                02/22/07  
Export Development Canada
  OH00058172364

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801046                
 
                02/22/07  
Export Development Canada
  OH00058172708

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801048                
 
                02/22/07  
Export Development Canada
  OH00058173043

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801050                
 
                02/22/07  
Export Development Canada
  OH00058173598

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801052                
 
                02/22/07  
Export Development Canada
  OH00058173821

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801054                
 
                02/22/07  
Export Development Canada
  OH00058174722

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801056                
 
                02/22/07  
Export Development Canada
  OH00058175289

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801058        

81



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Export Development Canada
  OH00058175845

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801060                
 
                02/22/07  
Export Development Canada
  OH00058176180

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801062                
 
                02/22/07  
Export Development Canada
  OH00058176413

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801064                
 
                02/22/07  
Export Development Canada
  OH00058177970

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235807066                
 
                02/22/07  
Export Development Canada
  OH00058178093

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801068                
 
                02/22/07  
Export Development Canada
  OH00058178104

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801070                
 
                02/22/07  
Export Development Canada
  OH00058178215

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801072                
 
                02/22/07  
Export Development Canada
  OH00058178326

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801074                
 
                02/22/07  
Export Development Canada
  Oh00058178548

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801076                
 
                02/22/07  
Export Development Canada
  OH00058178871

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801078                
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  OH00058178982

Roll/Frame:   12/23/02   Specific Equipment        

  /200235801028                
 
                02/22/07  
Export Development Canada
  OH00058179116

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801080                
 
                02/22/07  
Export Development Canada
  OH00058179449

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801082        

82



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Export Development Canada
  OH00058179661

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801084                
 
                02/22/07  
Export Development Canada
  OH00058179772

Roll/Frame:   12/23/02   Specific Equipment        
 
  /200235801086                
 
                02/22/07  
Bombardier Capital Inc.
  OH00059009693

Roll/Frame:   01/14/03   Specific Equipment        
 
  /200301501408                
 
                02/22/07  
Bombardier Capital Inc.
  20042220700

Roll/Frame:
/200422200892   08/05/04   Termination of OH00059009693        
 
                02/22/07  
Export Development Canada
  Oh00059209273

Roll/Frame:   01/21/03   Specific Equipment        
 
  /200302200614                
 
                02/22/07  
Bombardier Capital Inc.
  OH00059356204

Roll/Frame:   01/24/03   Specific Equipment        
 
  /200302701266                
 
                02/22/07  
Bombardier Capital Inc.
  20031840514

Roll/Frame:
/200318401436   07/02/03   Termination of OH00059356204        
 
                02/22/07  
Bombardier Capital Inc.
  OH00059754551

Roll/Frame:   02/05/03   Specific Equipment        
 
  /200302701264                
 
                02/22/07  
Bombardier Capital Inc.
  20032090180

Roll/Frame:
/200320900584   07/25/03   Termination of OH00059754551        
 
                02/22/07  
Bombardier Capital Inc.
  OH00059776486

Roll/Frame:   02/05/03   Specific Equipment        
 
  /200303702266                
 
                02/22/07  
Bombardier Capital Inc.
  20032090182

Roll/Frame:
/200320900586   07/25/03   Termination of OH00059776486        
 
                02/22/07  
Bombardier Capital Inc.
  OH00060355326

Roll/Frame:   02/24/03   Specific Equipment        
 
  /200305600174                
 
                02/22/07  
Bombardier Capital Inc.
  20031840512

Roll/Frame:
/200318401434   07/02/03   Termination of OH00060355326

83



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  OH00060471201

Roll/Frame:   02/26/03   Specific Equipment        
 
  /200305801290                
 
                02/22/07  
Bombardier Capital Inc.
  20031840510

Roll/Frame:
/200318401432   07/02/03   Termination of OH00060471201        
 
                02/22/07  
Bombardier Capital Inc.
  OH00060786309

Roll/Frame:   03/06/03   Specific Equipment        
 
  /200306900992                
 
                02/22/07  
Bombardier Capital Inc.
  20031840508

Roll/Frame:
/200318401430   07/02/03   Termination of OH00060786309        
 
                02/22/07  
Bombardier Capital Inc.
  OH00060970249

Roll/Frame:   03/12/03   Specific Equipment        
 
  /200307201038                
 
                02/22/07  
Bombardier Capital Inc.
  20042220698

Roll/Frame:
/200422200890   08/05/04   Termination of OH00060970249        
 
                02/22/07  
Bombardier Capital Inc.
  OH00061797666

Roll/Frame:   04/02/03   Specific Equipment        
 
  /200309301392                
 
                02/22/07  
Bombardier Capital Inc.
  20042220696

Roll/Frame:
/200422200888   08/05/04   Termination of OH00061797666        
 
                02/22/07  
Bombardier Capital Inc.
  OH00062300232

Roll/Frame:   04/14/03   Specific Equipment        
 
  /200310500794                
 
                02/22/07  
Bombardier Capital Inc.
  20031840518

Roll/Frame:
/200318401440   07/02/03   Termination of OH00062300232        
 
                02/22/07  
Bombardier Capital Inc.
  OH00062724896

Roll/Frame:   04/23/03   Specific Equipment        
 
  /200311401882                
 
                02/22/07  
Bombardier Capital Inc.
  20031840516

Roll/Frame:
/200318401438   07/02/03   Termination of OH00062724896        
 
                02/22/07  
Bombardier Capital Inc.
  OH00063496428

Roll/Frame:   05/08/03   Specific Equipment        
 
  /200312901850        

84



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  200422200912

Roll/Frame:
/200318401438   08/05/04   Termination of OH00063496428        
 
                02/22/07  
Bombardier Capital Inc.
  OH00063662693

Roll/Frame:   05/13/03   Specific Equipment        
 
  /200313400876                
 
                02/22/07  
Bombardier Capital Inc.
  20042220718

Roll/Frame:
/200422200910   08/05/04   Termination of OH00063662693        
 
                02/22/07  
Bombardier Capital Inc.
  OH00063720758

Roll/Frame:   05/14/03   Specific Equipment        
 
  /200313500876                
 
                02/22/07  
Bombardier Capital Inc.
  20042220716

Roll/Frame:
/200422200908   08/05/04   Termination of OH00063720758        
 
                02/22/07  
Bombardier Capital Inc.
  OH00063720970

Roll/Frame:   05/14/03   Specific Equipment        
 
  /200313500878                
 
                02/22/07  
Bombardier Capital Inc.
  20042220712

Roll/Frame:
/200422200904   08/05/04   Termination of OH00063720970        
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065846211

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800478                
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065846544

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800480                
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065846655

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800482                
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065847001

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800484                
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065847334

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800486                
 
                02/22/07  
Wilmington Trust Company, as Loan Trustee
  OH00065847667

Roll/Frame:   7/03/03   Specific Equipment        

  /200318800488        

85



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  OH00066352023

Roll/Frame:   07/07/03   Specific Equipment        
 
  /200319900888                
 
                02/22/07  
Bombardier Capital Inc.
  20042220714

Roll/Frame:
/200422200906   08/05/04   Termination of OH00066352023        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066352134

Roll/Frame:   07/17/03   Specific Equipment        
 
  /200319900890                
 
                02/22/07  
Bombardier Capital Inc.
  20041820288

Roll/Frame:
/200418100168   06/24/04   Termination of OH00066352134        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066352356

Roll/Frame:   07/17/03   Specific Equipment        
 
  /200319900892                
 
                02/22/07  
Bombardier Capital Inc.
  20041820290

Roll/Frame:
/200418100170   06/25/04   Termination of OH00066352356        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066352578

Roll/Frame:   07/17/03   Specific Equipment        
 
  /200319900894                
 
                02/22/07  
Bombardier Capital Inc.
  20042220710

Roll/Frame:
/200422200902   08/05/04   Termination of OH00066352578        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066352689

Roll/Frame:   07/17/03   Specific Equipment        
 
  /200319900896                
 
                02/22/07  
Bombardier Capital Inc.
  20042220708

Roll/Frame:
/200422200900   08/05/04   Termination of OH00066352689        
 
                02/22/07  
Wells Fargo Bank Northwest,
National Association, as Security Trustee
  OH00066466428

Roll/Frame:   07/22/03   Specific Equipment        
 
  /200320301040                
 
                02/22/07  
Wells Fargo Bank Northwest,
National Association, as Security Trustee
  OH00066469010

Roll/Frame:   07/22/03   Specific Equipment        
 
  /200320301042                
 
                02/22/07  
Bombardier Capital Inc.
  OH00066656097

Roll/Frame:   07/25/03   Specific Equipment        
 
  /200320900626        

86



--------------------------------------------------------------------------------



 



                      Jurisdiction   Index               Searched   Date  
Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  20041820292

Roll/Frame:
/200418100172   06/25/04   Termination of OH00066656097        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066806177

Roll/Frame:   07/30/03   Specific Equipment        
 
  /200321201126                
 
                02/22/07  
Bombardier Capital Inc.
  20041820298

Roll/Frame:
/200418100178   06/25/04   Termination of OH00066806177        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066806399

Roll/Frame:   07/30/03   Specific Equipment        
 
  /200321201128                
 
                02/22/07  
Bombardier Capital Inc.
  20041820296

Roll/Frame:
/200418100176   06/25/04   Termination of OH00066806399        
 
                02/22/07  
Bombardier Capital Inc.
  OH00066806733

Roll/Frame:   07/30/03   Specific Equipment        
 
  /200321201130                
 
                02/22/07  
Bombardier Capital Inc.
  20041820294

Roll/Frame:
/200418100174   06/25/04   Termination of OH00066806733        
 
                02/22/07  
Bombardier Capital Inc.
  OH00067851305

Roll/Frame:   08/27/03   Specific Equipment        
 
  /200324001740                
 
                02/22/07  
Bombardier Capital Inc.
  20041820300

Roll/Frame:
/200418100180   06/25/04   Termination of OH00067851305        
 
                02/22/07  
Bombardier Capital Inc.
  OH00068110629

Roll/Frame:   09/04/03   Specific Equipment        
 
  /200324801666                
 
                02/22/07  
Bombardier Capital Inc.
  20041820284

Roll/Frame:
/200418100166   06/25/04   Termination of OH00068110629        
 
                02/22/07  
Bombardier Capital Inc.
  OH00069621269

Roll/Frame:   01/16/03   Specific Equipment        
 
  /200329001202                
 
                02/22/07  
Bombardier Capital Inc.
  20040200474

Roll/Frame:
/200402000626   01/15/04   Termination of OH00069621269

87



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                   Searched   Date
  Secured Party   File No.   File Date   Description     02/22/07  
Bombardier Capital Inc.
  OH00070636809

Roll/Frame:   11/05/03   Specific Equipment        
 
  /200331800336                
 
                02/22/07  
Bombardier Capital Inc.
  20040200472

Roll/Frame:
/200402000624   01/15/04   Termination of OH00070636809        
 
                02/22/07  
Bombardier Capital Inc.
  OH00071808936

Roll/Frame:   12/12/03   Specific Equipment        
 
  /200334901784                
 
                02/22/07  
Bombardier Capital Inc.
  20040200476

Roll/Frame:
/200402000628   01/15/04   Termination of OH00071808936        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association,
as Loan Trustee, Mortgagee
  OH00072879360
Roll/Frame:
  01/14/04   Specific Equipment        
 
  /200401504212                
 
                02/22/07  
 
                   
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00072880949   01/14/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00072881406   01/14/04   Equipment        
 
                02/22/07  
Bombardier Capital, Inc.
  OH00073073111   01/20/04   Equipment        
 
                02/22/07  
Bombardier Capital, Inc.
  20040360686   02/03/04   Termination of OH00073073111        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00073618056   02/05/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00073618490   02/05/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00074056358   02/19/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00074056914   02/19/04   Equipment

88



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00074057471   02/19/04   Equipment        
 
                02/22/07  
Banc of America Leasing & Capital, LLC
  OH00074537732   03/04/04   Equipment Lease        
 
                02/22/07  
Banc of America Leasing & Capital, LLC
  20041050610   04/12/04   Amendment to Collateral Description        
 
                02/22/07  
Banc of America Leasing & Capital, LLC
  20062230528   08/10/06   Termination of 20041050610        
 
                02/22/07  
U.S. Bank National Association
  OH00075876690   04/08/04   In Lieu Filing for Financing Statement No.
94163843, Filed on 09/26/94 in Hamilton County, OH

In Lieu Filing for Financing Statement No. 219657, Filed on 09/230/94 in Boone
County, KY

Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00077195103   05/12/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078106460   06/07/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078859182   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078859415   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078859748   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078859960   06/25/04   Equipment

89



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078860216   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078860549   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078860872   06/25/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00078860872   06/25/04   Equipment        
 
                02/22/07  
Bombardier Capital Inc.
  OH0079258129   07/08/04   Equipment        
 
                02/22/07  
Bombardier Capital Inc.
  20051240482   05/03/05   Termination of OH0079258129        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080406086   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080406642   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080406864   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080407098   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080407210   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080407543   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080407765   08/09/04   Equipment

90



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080407987   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Loan Trustee, Mortgagee
  OH00080408111   08/09/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, N.A., as Trustee
  OH00080836491   08/23/04   In Lieu Filing for Financing Statement No. 287978,
Filed on 10/26/99 in Boone County, KY

Equipment Lease        
 
                02/22/07  
Bombardier Capital Inc.
  20051240484   05/03/05   Termination of OH00081321946        
 
                02/22/07  
Bombardier Capital Inc.
  20051240486   05/03/05   Termination of OH00083063778        
 
                02/22/07  
Bombardier Capital Inc.
  20051240488   05/03/05   Termination of OH00084267630        
 
                02/22/07  
Canon Financial Services, Inc.
  OH00084899750   12/27/04   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  OH00089033478   05/03/05   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  OH00089033812   05/03/05   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  OH00089034157   05/03/05   Equipment        
 
                02/22/07  
Wells Fargo Bank Northwest, National Association, as Security Trustee
  OH00089034268   05/03/05   Equipment        
 
                02/22/07  
The Goodyear Tire &
Rubber Company
  OH00089468833   05/17/05   Equipment, Tires        
 
                02/22/07  
The Goodyear Tire &
Rubber Company
  OH00089468944   05/17/05   Equipment, Tires        
 
                02/22/07  
The Goodyear Tire &
Rubber Company
  OH00089505075   05/17/05   Equipment, Tires        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093028796   09/07/05   Equipment Lease

91



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029142   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029364   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029586   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029697   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029819   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093029920   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093030054   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093030165   09/07/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093235462   09/13/05   Equipment Lease        
 
                02/22/07  
General Electric Capital Corporation
  OH00093409724   09/19/05   Blanket Lien11        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  OH00093537967   09/22/05   Equipment Lease        
 
                02/22/07  
Atlantic Southeast Airlines, Inc.
  20052840178   10/07/05   Termination of OH00093537967        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  OH00093597256   09/23/05   Blanket Lien12        
 
                02/22/07  
First Union Commercial Corp
  OH00097297931   01/03/06   In Lieu Filing for Financing Statement No.
990000056489, Filed on 03/31/91 in FL, SOS

Equipment Lease        
 
                02/22/07  
First Union Commercial Corp
  20061030476   04/13/06   Termination of OH00097297931        
 
                02/22/07  
First Union Commercial Corp
  OH00097474452   01/06/06   In Lieu Filing for Financing Statement No.
910000056488, Filed on 03/31/91 in FL, SOS

Equipment Lease

 

11   Lien to be released at closing.   12   Lien to be released at closing.

92



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
First Union Commercial Corp
  20062900482   10/17/06   Termination of OH00097474452        
 
                02/22/07  
Wilmington Trust Company
  OH00100815270   04/12/06   Equipment        
 
                02/22/07  
Wilmington Trust Company
  20063480058   12/13/06   Termination of OH00100815270        
 
                02/22/07  
Wilmington Trust Company
  OH00102464853   05/22/06   Equipment        
 
                02/22/07  
Wachovia Bank, National Association, not in its individual capacity, but solely
as owner trustee
  OH00107524654   10/10/06   Equipment Lease        
 
                02/22/07  
Manufactures and Traders Trust Company, as Loan Trustee
  OH00108337133   11/01/06   Equipment Lease        
 
                02/22/07  
U.S. Bank National Association
  OH00108927528   11/15/06   Equipment Lease        
 
                02/22/07  
U.S. Bank National Association, not in its individual capacity, but solely as
owner trustee
  OH00111529327   01/31/07   Equipment Lease        
 
                   
U.S. Bank National Association
  20071140120   04/24/07   Termination of OH00075876690        
 
                   
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20071140166   04/24/07   Termination of OH00052897122        
 
                   
Wells Fargo Bank Northwest, National Association, as Owner Trustee
  20071140150   04/24/07   Termination of OH00058178982        
 
            Crown Rooms, Inc.      
 
                   
 
            Secretary of State, NY — UCCs   02/26/07  
General Electrical Capital Corporation, as Collateral Agent
  200412011220321   12/01/04   Blanket Lien13        
 
                02/26/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200412031229652   12/03/04   Blanket Lien

 

13   Lien to be released at closing.

93



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/26/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200509201020637   09/20/05   Termination of 200412031229652        
 
                02/26/07  
General Electrical Capital Corporation
  200509191009438   09/19/05   Blanket Lien14        
 
                02/26/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200509231032804   09/23/05   Blanket Lien15        
 
            Secretary of State, NY — Federal Tax Liens   02/26/07  
Clear
  Clear   Clear   Clear        
 
            DAL Global
Services, LLC      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
Lease Corporation of America
  30756174   03/17/03   Equipment Lease        
 
                02/23/07  
Lektro, Inc.
  41286782   05/07/04   Specific Equipment        
 
                02/23/07  
Lektro, Inc.
  42608406   09/16/04   Termination of 41286782        
 
                02/23/07  
Lektro, Inc.
  41482050   05/27/04   Specific Equipment        
 
                02/23/07  
Lektro, Inc.
  42608307   09/16/04   Termination of 41482050        
 
                02/23/07  
Lektro, Inc.
  41754060   06/24/04   Specific Equipment        
 
                02/23/07  
DAL Global Service
  42608018   09/16/04   Termination of 41754060        
 
                02/23/07  
Lektro, Inc.
  42608687   09/16/04   Termination of 41754060        
 
                02/23/07  
Davin, Inc.
  42768101   10/01/04   Specific Equipment        
 
                02/23/07  
First Fleet Corporation
  42949826   10/20/04   Equipment Lease        
 
                02/23/07  
First Fleet Corporation
  42950071   10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)
       
 
                02/23/07  
First Fleet Corporation
  42950212   10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)
       
 
                02/23/07  
First Fleet Corporation as Trustee for Delta A Trust
  42950246   10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)

 

14   Lien to be released at closing.   15   Lien to be released at closing.

94



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
First Fleet Corporation as Trustee for Delta B Trust
  42950253   10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)
       
 
                02/23/07  
First Fleet Corporation
  42950329   10/20/04   Equipment Lease (Delta Air Lines, Inc. is Assignor S/P)
       
 
                02/23/07  
HSH Nordbank AG, New York Branch, it’s successors and/or assigns
  42998005   10/25/04   Equipment Lease (First Fleet Corporation is Assignor
S/P)        
 
                02/23/07  
Fortbrand Services, Inc.
  43241702   11/12/04   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  43241801   11/12/04   Specific Equipment        
 
                02/23/07  
General Electric Capital Corporation, as Collateral Agent
  43376060   12/01/04   Blanket Lien16        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43393735   12/02/04   Blanket Lien        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911445   09/20/05   Termination of 43393735        
 
                02/23/07  
Hillcrest Bank
  51034595   04/05/05   Specific Equipment        
 
                02/23/07  
Security Bank of Kansas City, Kansas
  61301134   04/05/06   Assignment of 51034595 to Security Bank of Kansas City,
Kansas        
 
                02/23/07  
Fortbrand Services, Inc.
  51464255   04/29/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  51489419   05/03/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  51584458   05/23/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  51721050   06/06/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  52132398   07/12/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  52678820   08/29/05   Specific Equipment

 

16   Lien to be released at closing.

95



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
Adaptive Engineering Ltd.
  52851351   09/14/05   Equipment Lease        
 
                02/23/07  
Adaptive Engineering Ltd.
  52851419   09/14/05   Specific Equipment        
 
                02/23/07  
Adaptive Engineering Ltd.
  60244889   01/20/06   Termination of 52851419        
 
                02/23/07  
General Electric Capital Corporation
  52877679   09/16/05   Blanket Lien17        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52943067   09/22/05   Blanket Lien18        
 
                02/23/07  
Fortbrand Services, Inc.
  53247427   10/20/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  53676435   11/29/05   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  61705037   05/19/06   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  62793545   08/11/06   Specific Equipment        
 
                02/23/07  
Fortbrand Services, Inc.
  63424223   10/03/06   Specific Equipment        
 
            DAL Moscow, Inc.      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
General Electric Capital Corporation, as Collateral Agent
  43376029   12/01/04   Blanket Lien19        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43393933   12/02/04   Blanket Lien        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  529911536   09/20/05   Termination of 43393933        
 
                02/23/07  
General Electric Capital Corporation
  52877687   09/16/05   Blanket Lien20

 

17   Lien to be released at closing.   18   Lien to be released at closing.   19
  Lien to be released at closing.   20   Lien to be released at closing.

96



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52942945   09/22/05   Blanket Lien21        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            Delta AirElite Business Jets, Inc.      
 
                   
 
            Secretary of State, KY-UCCs   02/28/07  
General Electric Capital Corporation
  2005-2117655-24   09/19/05   Blanket Lien22        
 
                02/28/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  2005-2118805-62   09/23/05   Blanket Lien23        
 
            Delta Benefits Management, Inc.      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
General Electric Capital Corporation, as Collateral Agent
  51644195   05/27/05   Blanket Lien24        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  51658526   05/27/05   Blanket Lien        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911478   09/20/05   Termination of 51658526        
 
                02/23/07  
General Electric Capital Corporation
  52877703   09/16/05   Blanket Lien25

 

21   Lien to be released at closing.   22   Lien to be released at closing.   23
  Lien to be released at closing.   24   Lien to be released at closing.   25  
Lien to be released at closing.

97



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
American Express Travel Related Services Company, Inc
  52942721   09/22/05   Blanket Lien26        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            Delta Connection Academy, Inc.      
 
                   
 
            Secured Transaction Registry, FL — UCCs   02/21/07  
Frasca International, Inc.
  200304667674   08/11/03   Equipment Lease        
 
                02/21/07  
American Express Business Finance
  200407065588   06/01/04   Blanket Lien        
 
                02/21/07  
American Express Business Finance
  200509033650   02/23/05   Specific Equipment        
 
                02/21/07  
GreatAmerica Leasing Corporation
  200509901377   06/10/05   Specific Equipment        
 
                02/21/07  
General Electric Capital Corporation
  200500721570   09/19/05   Blanket Lien27        
 
                02/21/07  
Frasca International, Inc.
  200602645075   05/15/06   Equipment Lease        
 
                02/21/07  
Frasca International, Inc.
  200602645083   05/15/06   Equipment Lease        
 
            Delta Loyalty
Management
Services, LLC      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
General Electric Capital Corporation, as Collateral Agent
  43376037   12/01/04   Blanket Lien28        
 
                   
American Express Travel Related Services Company, Inc., as Collateral Agent
  43400712   12/02/04   Blanket Lien

 

26   Lien to be released at closing.   27   Lien to be released at closing.   28
  Lien to be released at closing.

98



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description        
American Express Travel Related Services Company, Inc., as Collateral Agent
  50558495   02/18/05   Amendment to 43400712 (Debtor name changed to Delta
Loyalty Management Services, LLC)        
 
                   
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911544   09/20/05   Termination of 43400712        
 
                   
General Electric Capital Corporation, as Collateral Agent
  51634717   05/26/05   Blanket Lien29        
 
                   
General Electric Capital Corporation
  52877729   09/16/05   Blanket Lien30        
 
                   
American Express Travel Related Services Company, Inc., as Collateral Agent
  52943091   09/22/05   Blanket Lien31        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            Delta Technology,
LLC      
 
                   
 
            Cooperative
Authority, GA -
UCCs   02/22/07  
CISCO Systems Capital Corporation
  060-2002-02870   03/01/02   Specific Equipment        
 
                02/22/07  
CISCO Systems Capital Corporation
  060-2006-05869   05/09/06   Amendment to 060-2002-02870 (Debtor name changed
to Delta Technology, LLC)        
 
                02/22/07  
CISCO Systems Capital Corporation
  060-2007-02354   02/22/07   Continuation of 060-2002-02870        
 
                02/22/07  
Sun Microsystems Finance, A Sun Microsystems, Inc., Business
  067-2002-009637   09/17/02   Equipment Lease

 

29   Lien to be released at closing.   30   Lien to be released at closing.   31
  Lien to be released at closing.

99



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/22/07  
Sun Microsystems Finance, A Sun Microsystems, Inc., Business
  067-2002-009638   09/17/02   Specific Equipment        
 
                02/22/07  
Citicapital Commercial Corp
  007-2003-001742   02/18/03   Specific Equipment        
 
                02/22/07  
Citicapital Commercial Corp
  007-2003-009108   08/15/03   Termination of 007-2003-001742        
 
                02/22/07  
Thompson Tractor Co., Inc.
  067-2004-008585   08/23/04   Specific Equipment and proceeds of the collateral
       
 
                02/22/07  
General Electric Capital Corporation, as Collateral Agent
  060-2004-15220   12/02/04   Blanket Lien32        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  060-2004-15422   12/07/04   Blanket Lien        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  060-2005-11855   09/22/05   Termination of 060-2004-15422        
 
                02/22/07  
Precision Data Systems Inc.
  069-2005-1000   04/07/05   Specific Equipment        
 
                02/22/07  
General Electric Capital Corporation
  060-2005-11737   09/19/05   Blanket Lien33        
 
                02/22/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  060-2005-11941   09/23/05   Blanket Lien34        
 
            Epsilon Trading, LLC      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
General Electric Capital Corporation, as Collateral Agent
  43376045   12/01/04   Blanket Lien35

 

32   Lien to be released at closing.   33   Lien to be released at closing.   34
  Lien to be released at closing.   35   Lien to be released at closing.

100



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43394071   12/02/04   Blanket Lien        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911569   09/20/05   Termination of 43394071        
 
                02/23/07  
General Electric Capital Corporation
  52877851   09/16/05   Blanket Lien36        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52942812   09/22/05   Blanket Lien37        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            Kappa Capital Management, LLC.      
 
                   
 
            Secretary of State, DE — UCCs   02/23/07  
General Electric Capital Corporation, as Collateral Agent
  43376052   12/01/04   Blanket Lien38        
 
                02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43394469   12/02/04   Blanket Lien39        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  4339976   09/20/05   Termination of 43399765 Possible Error. Debtor is Kappa
Capital Management, Inc. but Filing No. is for Delta Corporate Identity        
 
                02/23/07  
General Electric Capital Corporation
  52877919   09/16/05   Blanket Lien40

 

36   Lien to be released at closing.   37   Lien to be released at closing.   38
  Lien to be released at closing.   39   Lien to be released at closing.   40  
Lien to be released at closing.

101



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     02/23/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52942986   09/22/05   Blanket Lien41        
 
            Secretary of State, DE — Federal Tax Liens   02/23/07  
Clear
  Clear   Clear   Clear        
 
            DAL Aircraft Trading      
 
                   
 
            Secretary of State, DE — UCCs   03/06/07  
General Electric Capital Corporation, as Collateral Agent
  43376003   12/01/04   Blanket Lien42        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43400456   12/02/04   Blanket Lien        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911429   09/20/05   Termination of 43400456        
 
                03/06/07  
General Electric Capital Corporation
  52877661   09/16/05   Blanket Lien43        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52943109   09/22/05   Blanket Lien44        
 
            Secretary of State, DE — Federal Tax Liens   03/06/07  
Clear
  Clear   Clear   Clear        
 
            Delta Corporate
Identity      
 
                   
 
            Secretary of State, DE — UCCs   03/06/07  
General Electric Capital Corporation, as Collateral Agent
  43375997   12/01/04   Blanket Lien45

 

41   Lien to be released at closing.   42   Lien to be released at closing.   43
  Lien to be released at closing.   44   Lien to be released at closing.   45  
Lien to be released at closing.

102



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43399765   12/02/04   Blanket Lien        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911486   09/20/05   Termination of 43399765        
 
                03/06/07  
General Electric Capital Corporation
  52877711   09/16/05   Blanket Lien46        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52943034   09/22/05   Blanket Lien47        
 
            Secretary of State, DE — Federal Tax Liens   03/06/07  
Clear
  Clear   Clear   Clear        
 
            Delta Ventures
III, LLC      
 
                   
 
            Secretary of State, DE — UCCs   03/06/07  
General Electric Capital Corporation, as Collateral Agent
  43376078   12/01/04   Blanket Lien48        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  43394410   12/02/04   Blanket Lien        
 
                03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52911551   09/20/05   Termination of 43394410        
 
                03/06/07  
General Electric Capital Corporation
  52877737   09/16/05   Blanket Lien49

 

46   Lien to be released at closing.   47   Lien to be released at closing.   48
  Lien to be released at closing.   49   Lien to be released at closing.

103



--------------------------------------------------------------------------------



 



                          Jurisdiction   Index                     Searched  
Date   Secured Party   File No.   File Date   Description     03/06/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  52942929   09/22/05   Blanket Lien50        
 
            Secretary of State, DE — Federal Tax Liens   03/06/07  
Clear
  Clear   Clear   Clear        
 
            SONG, LLC      
 
                   
 
            Secretary of State, NY — UCCs   03/09/07  
General Electric Capital Corporation, as Collateral Agent
  200412011220345   12/01/04   Blanket Lien51        
 
                03/09/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200412031229741   12/03/04   Blanket Lien        
 
                03/09/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200509201020598   09/19/05   Termination of 200412031229741        
 
                03/09/07  
General Electric Capital Corporation
  200509191009464   09/19/05   Blanket Lien52        
 
                03/09/07  
American Express Travel Related Services Company, Inc., as Collateral Agent
  200509231032765   09/23/05   Blanket Lien53        
 
            Secretary of State, NY — Federal Tax Liens   03/09/07  
Clear
  Clear   Clear   Clear

 

50   Lien to be released at closing.   51   Lien to be released at closing.   52
  Lien to be released at closing.   53   Lien to be released at closing.

104



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
C. Surety Bonds
Each of the Surety Bonds referred to on Schedule 6.03 (Indebtedness).

 



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
D. Cash Collateral, Restricted Cash and Escrow Accounts

                              LINE OF   Bond L/C   COLLATERALIZED   AMOUNT OF
L/C’s OR BANK FACILITY   CREDIT   Trust   AMOUNT   BONDS OUTSTANDING1
BARCLAYS SAFI
      RC     8,595,798.85       N/A  
 
                       
BARCLAYS2
  $52.6MM   L     45,793.187.55       43,612.559.00  
 
                       
BBVA
  EUR 150K   L     185,000.00       185,000.00  
 
            Approx USD Equivalent       Approx USD Equivalent  
 
            EUR 139,000.00          
 
                       
BONY
  $200 MM   T     139,449,591.00       N/A  
 
      T     7,136,449.00       N/A  
 
      T     1,654,807.00       N/A  
 
      T     15,000,000.00       N/A  
 
                       
CITIBANK, N. A.
  $250,000   RC     250,000.00       N/A  
 
  $3MM   L     1,561,667.43       1,280,796.003  
 
      RC     3,000,000.00       N/A  
(GE collateral to be released post-emergence)
      L     4,785,985.05       4,558,081.00  
 
                       
IATA
      RC     40,000,000.00       N/A  
 
                       
JPMORGAN CHASE
  $35MM   L     14,612,969.02       14,325,079.00  

 

1   The lists of outstanding Letters of Credit and Surety Bonds are provided in
Schedule 6.03 (Indebtedness).   2   The referenced letter of credit is provided
for the benefit of New Sky, Ltd., a wholly-owned subsidiary of Delta Air Lines,
Inc., on behalf of Delta Air Lines, Inc. and DAL Global Services, LLC. Amounts
are shown as of March 31, 2007.

 



--------------------------------------------------------------------------------



 



                              LINE OF   Bond L/C   COLLATERALIZED   AMOUNT OF
L/C’s OR BANK FACILITY   CREDIT   Trust   AMOUNT   BONDS OUTSTANDING1
KBC
  EUR 295K   L     183,897.39       183,987.39  
(Covers DL, DGS)  
            *Approx USD Equivalent       *Approx USD Equivalent  
 
            EUR 138,145.56          
 
                       
LIBERTY MUTUAL
  $45MM   B     43,938,785.13       38,056,371.39  
   
                       
NATWEST
  $22MM   RC     37,391,131.01       N/A  
   
            *Approx USD Equivalent          
   
            GBP11,547,165          
 
                       
SMITH BARNEY3
  $6MM   B     3,035,000.00       17,005,779.89  
 
  $13MM   L     15,873,025.98       15,500,000.00  
 
                       
US BANK
      RC     688,800,143.25       N/A  

 

*   CIBC Amount is an approximate USD equivalent   L=Letter of Credit   T=Trust
Agreement   B=Surety Bond   RC=Restricted Cash   3   This account is held at
Smith Barney, but the Security Agreement is with Travelers.

3



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
E. Liens Created Under the Following:
Special Facility Bond Agreements
Those certain agreements, styled lease agreements, use agreements, facility
agreements, and loan agreements and any and all similar agreements executed in
connection with the issuance of the following special facility bonds (and any
bonds that were refinanced or refunded with the proceeds of such special
facility bonds):

•   Development Authority of Clayton County Special Facilities Revenue Bonds,
Series 2000A ($64,985,000)

•   Development Authority of Clayton County Special Facilities Revenue Bonds,
Series 2000B ($115,555,000)

•   Development Authority of Clayton County Special Facilities Revenue Bonds,
Series 2000C ($120,355,000)

•   Kenton County Airport Board Special Facilities Revenue Bonds (Delta Air
Lines, Inc. Project), Series 2000A ($28,315,000)

•   Kenton County Airport Board Special Facilities Revenue Bonds (Delta Air
Lines, Inc. Project), Series 2000B ($33,800,000)

•   Salt Lake City, Salt Lake County, Utah Special Facilities Revenue Refunding
Bonds (Delta Air Lines, Inc. Project), Series 2000 ($23,510,000)

•   Chicago-O’Hare International Airport Special Facility Revenue Refunding
Bonds, Series 1992 (Delta Air Lines, Inc. Terminal Project)($33,880,000)

•   The Port Authority of New York and New Jersey Special Project Bonds,
Series 1R, Delta Air Lines, Inc. Project (LaGuardia Airport Passenger Terminal)
($96,500,000)

•   Regional Airports Improvement Corporation Facilities Sublease Refunding
Revenue Bonds, Issue of 1996, Delta Air Lines Inc. (Los Angeles International
Airport) ($88,000,000)

•   Massachusetts Port Authority Special Facilities Revenue Bonds (Delta Air
Lines, Inc. Project), Series 2001A, 2001B and 2001C ($497,585,000)

Leasehold Mortgage at LGA

•   Mortgagor: Delta Air Lines, Inc.

•   Mortgagee: The Bank of New York

•   Date: December 1, 1992

•   Expiration Date: Full repayment of the Bonds

•   Security Interest Granted: All of Delta’s right, title and interest in and
to its leasehold interest in a passenger terminal at LaGuardia Airport,
Flushing, New York, which was leased by Delta pursuant to a lease dated
December 10, 1980 (known as Lease No. AG-865)

•   Payments Secured: Debt Service payable by Delta under The Port Authority of
New York and New Jersey Special Project Bonds, Series 1R (authorized
November 23, 1992)

 



--------------------------------------------------------------------------------



 



Personal Property Security Interest at LGA

•   Grantor: Delta Air Lines, Inc.

•   Secured Party: The Port Authority of New York and New Jersey (which pursuant
to the Trust Indenture assigned all of its rights in such security interest to
the Bank of New York, as indenture trustee)

•   Date: December 1, 1992

•   Security Interest Granted: All of Delta’s right, title and interest in and
to certain personal property (including, among other property, conveyors,
loading bridges and a telephone system)

•   Payments Secured: Facility Rental payments as required under the Agreement
of Lease between Delta and the Port Authority of New York and New Jersey, dated
December 10, 1980 (known as Lease No. AG-865)

5



--------------------------------------------------------------------------------



 



Schedule 3.07
(continued)
F. Other:
Liens in favor of SunTrust Bank pursuant to the Banking Services Risk Agreement
dated October 6, 2004 between SunTrust Bank, Borrower and each of its
Subsidiaries party thereto.
Liens in favor of JPMorgan Chase Bank, N.A. pursuant to the Global Custody
Agreement dated March 7, 2001 between Kappa Capital Management, Inc. and
JPMorgan Chase Bank, N.A. (as successor to The Chase Manhattan Bank).
Liens in favor of The Boeing Company, pursuant to the Security Agreement dated
March 4, 2005, between Delta Air Lines, Inc. and The Boeing Company.

6



--------------------------------------------------------------------------------



 



Schedule 3.09
LITIGATION AND ENVIRONMENTAL MATTERS
Litigation matters:

  •   State and federal litigation arising from the crash of Comair Flight 5191
shortly after takeoff from the Blue Grass Airport in Lexington, Kentucky, on
August 27, 2006, as such litigation is more fully described on the Borrower’s
most recent Form 10-Q.

Environmental matters:
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.14
ERISA
A Termination Event has or is reasonably expected to occur as of the Closing
Date with respect to the following Plans:

  •   Delta Pilots Retirement Plan – As of December 31, 2006, the Pension
Benefit Guaranty Corporation assumed trusteeship of this Plan in connection with
the distress termination thereof.     •   Western Air Lines, Inc. Pilots Defined
Benefit Plan – During the week of April 23, 2007, the Borrower provided a notice
of intent to terminate this Plan in a standard termination.

 



--------------------------------------------------------------------------------



 



Schedule 3.15(a)
OWNED REAL ESTATE

                                  Owner   Building/Use   Approximate Acreage  
Street   City   State   Zip
Delta Air Lines, Inc.
  Reservations Center     17.97     700 S. Central Ave   Hapeville   GA    
30354  
 
                               
Delta Air Lines, Inc.
  Camp Creek Employee Parking Lot   57.558
(plus 0.5345 access easement)   Camp Creek Parkway   College Park   GA     30320
 
 
                               
Delta Air Lines, Inc.
  A-4 Building     2.5990     720 Doug Davis   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  Reliability Center     9.5038     760 Doug Davis   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  A-3 Building and Related Parking on North Side of International/Custer    
13.159     1001 International Blvd.   Hapeville   GA     30354  
 
                               
Delta Air Lines, Inc.
  Non-contiguous parking for A-3   2.696 (2.101 + 0.595 acres
– parking east of Lang and
south of Custer)    Corner of Custer, Lang and Elkins    Hapeville   GA     
30354   
 
                               
Delta Air Lines, Inc.
  unimproved land used for overflow parking for A-3   0.37 acre (16,226 square
feet)   3425 & 3429 Elkins Street   Hapeville   GA     30354  

 



--------------------------------------------------------------------------------



 



Schedule 3.17
TAXES
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.18
PRE-OCTOBER 22, 1994 SECTION 1110 COLLATERAL

                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N926DL   1988     49713     Pratt & Whitney JT8D-219   P718170D, P718171D
 
                           
McDonnell Douglas MD-88
  N927DA   1988     49714     Pratt & Whitney JT8D-219   P718172D
 
                           
McDonnell Douglas MD-88
  N928DL   1988     49715     Pratt & Whitney JT8D-219   P718175D, P718176D
 
                           
McDonnell Douglas MD-88
  N929DL   1988     49716     Pratt & Whitney JT8D-219   P718177D, P718178D
 
                           
McDonnell Douglas MD-88
  N930DL   1988     49717          
 
                           
McDonnell Douglas MD-88
  N931DL   1988     49718     Pratt & Whitney JT8D-219   P718202D, P718203D
 
                           
McDonnell Douglas MD-88
  N932DL   1989     49719     Pratt & Whitney JT8D-219   P718224D, P718225D
 
                           
McDonnell Douglas MD-88
  N933DL   1989     49720     Pratt & Whitney JT8D-219   P718212D, P718208D
 
                           
McDonnell Douglas MD-88
  N934DL   1989     49721     Pratt & Whitney JT8D-219   P718216D, P718217D
 
                           
McDonnell Douglas MD-88
  N935DL   1989     49722     Pratt & Whitney JT8D-219   P718218D, P718223D

 



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N936DL   1989     49723     Pratt & Whitney JT8D-219   P718226D, P718228D
 
                           
McDonnell Douglas MD-88
  N937DL   1989     49810     Pratt & Whitney JT8D-219   P718247D, P718248D
 
                           
McDonnell Douglas MD-88
  N938DL   1989     49811     Pratt & Whitney JT8D-219   P725356D, P718282D
 
                           
McDonnell Douglas MD-88
  N939DL   1989     49812     Pratt & Whitney JT8D-219   P725358D, P725368D
 
                           
McDonnell Douglas MD-88
  N940DL   1989     49813     Pratt & Whitney JT8D-219   P725393D,
 
                           
 
                      Pratt & Whitney JT8D-219 (shown as Pratt & Whitney
JT8D-217 on FAA record)   P726021D
 
                           
McDonnell Douglas MD-88
  N941DL   1989     49814     Pratt & Whitney JT8D-219   P725395D, P725416D
 
                           
McDonnell Douglas MD-88
  N942DL   1989     49815     Pratt & Whitney JT8D-219   P725354D, P725396D
 
                           
McDonnell Douglas MD-88
  N943DL   1989     49816     Pratt & Whitney JT8D-219   P725403D, P725419D
 
                           
McDonnell Douglas MD-88
  N944DL   1989     49817          

2



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N945DL   1989     49818     Pratt & Whitney JT8D-219   P725373DCN, P725390DCN
 
                           
McDonnell Douglas MD-88
  N948DL   1989     49879     Pratt & Whitney JT8D-219   P725488D, P725489D
 
                           
McDonnell Douglas MD-88
  N950DL   1990     49881     Pratt & Whitney JT8D-219   P718179D, P718214D
 
                           
McDonnell Douglas MD-88
  N951DL   1990     49882     Pratt & Whitney JT8D-219   P725513D, P725514D
 
                           
McDonnell Douglas MD-88
  N985DL   1991     53312     Pratt & Whitney JT8D-219   P725977D, P725978D
 
                           
McDonnell Douglas MD-88
  N986DL   1991     53313     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726011D, P725989D
 
                           
McDonnell Douglas MD-88
  N988DL   1991     53339     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726015D, P726007D
 
                           
McDonnell Douglas MD-88
  N989DL   1991     53341     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726047D, P726088D

3



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N991DL   1991     53343     Pratt & Whitney JT8D-219   P725939D, P725959D
 
                           
McDonnell Douglas MD-88
  N992DL   1991     53344     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726038D, P726031D
 
                           
McDonnell Douglas MD-88
  N994DL   1992     53346     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726051D, P726053D
 
                           
McDonnell Douglas MD-88
  N995DL   1992     53362     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726086D, P726081D
 
                           
McDonnell Douglas MD-88
  N997DL   1992     53364     Pratt & Whitney JT8D-219   P726067D, P726069D
 
                           
McDonnell Douglas MD-88
  N998DL   1992     53370     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726074D, P726077D

4



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N900DE   1992     53372     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726082D, P726087D
 
                           
McDonnell Douglas MD-88
  N901DE   1992     53378     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P726052D, P726822D
 
                           
McDonnell Douglas MD-88
  N903DE   1992     53380     Pratt & Whitney JT8D-219   P726826D, P726827D
 
                           
McDonnell Douglas MD-88
  N904DE   1992     53409     Pratt & Whitney JT8D-219 (shown as JT8D-217C on
FAA record)   P725998D, P726872D
 
                           
McDonnell Douglas MD-88
  N906DE   1992     53415     Pratt & Whitney JT8D-219   P726009D, P726905D
 
                           
McDonnell Douglas MD-88
  N907DE   1992     53416     Pratt & Whitney JT8D-219   P726907D, P726908D
 
                           
McDonnell Douglas MD-88
  N909DE   1992     53418     Pratt & Whitney JT8D-219   P726923D, P726924D
 
                           
McDonnell Douglas MD-88
  N910DE   1992     53419     Pratt & Whitney JT8D-219   P725380D, P726918D

5



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
McDonnell Douglas MD-88
  N912DE   1993     49997     Pratt & Whitney JT8D-219   P726931D, P726933D
 
                           
McDonnell Douglas MD-88
  N913DE   1993     49956     Pratt & Whitney JT8D-219   P726865D, P726932D
 
                           
McDonnell Douglas MD-88
  N915DE   1993     53420     Pratt & Whitney JT8D-219   P726929D, P726952D
 
                           
McDonnell Douglas MD-88
  N916DE   1993     53421     Pratt & Whitney JT8D-219   P726950D, P726951D
 
                           
McDonnell Douglas MD-88
  N918DE   1993     49959     Pratt & Whitney JT8D-219   P726967D, P726968D
 
                           
McDonnell Douglas MD-88
  N919DE   1993     53422     Pratt & Whitney JT8D-219   P726976D, P726979D
 
                           
Boeing 757-232
  N601DL   1985     22808     Pratt & Whitney PW2037   P716336B
 
                           
Boeing 757-232
  N606DL   1985     22813     Pratt & Whitney PW2037   P716325B
 
                           
Boeing 757-232
  N608DA   1985     22815     Pratt & Whitney PW2037   P716348B
 
                           
Boeing 757-232
  N613DL   1986     22820     Pratt & Whitney PW2037   P716308B, P716385B
 
                           
Boeing 757-232
  N614DL   1986     22821          
 
                           
Boeing 757-232
  N615DL   1986     22822     Pratt & Whitney PW2037   P716366B, P716392B
 
                           
Boeing 757-232
  N639DL   1988     23993     Pratt & Whitney PW2037   P716305B, P716505B

6



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 757-232
  N640DL   1988     23994     Pratt & Whitney PW2037   P716506B, P716507B
 
                           
Boeing 757-232
  N642DL   1988     23996     Pratt & Whitney PW2037   P716512B, P716513B
 
                           
Boeing 757-232
  N643DL   1989     23997     Pratt & Whitney PW2037   P716510B, P716310B
 
                           
Boeing 757-232
  N644DL   1989     23998     Pratt & Whitney PW2037   P716514B, P716326B
 
                           
Boeing 757-232
  N646DL   1989     24217     Pratt & Whitney PW2037   P716518B, P716522B
 
                           
Boeing 757-232
  N647DL   1989     24218     Pratt & Whitney PW2037   P716523B, P716528B
 
                           
Boeing 757-232
  N648DL   1989     24372     Pratt & Whitney PW2037   P716359B, P716524B
 
                           
Boeing 757-232
  N649DL   1989     24389     Pratt & Whitney PW2037   P716526B, P716534B
 
                           
Boeing 757-232
  N651DL   1989     24391     Pratt & Whitney PW2037   P716521B, P716536B
 
                           
Boeing 757-232
  N652DL   1989     24392     Pratt & Whitney PW2037   P716537B, P716527B
 
                           
Boeing 757-232
  N655DL   1990     24395     Pratt & Whitney PW2037   P716543B, P716544B
 
                           
Boeing 757-232
  N656DL   1990     24396     Pratt & Whitney PW2037   P716545B, P716546B
 
                           
Boeing 757-232
  N671DN   1992     25332     Pratt & Whitney PW2037   P716577B, P716578B
 
                           
Boeing 757-232
  N672DL   1992     25977     Pratt & Whitney PW2037   P716581B, P716582B
 
                           
Boeing 757-232
  N674DL   1992     25979     Pratt & Whitney PW2037   P716586B, P716587B

7



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 757-232
  N676DL   1992     25981     Pratt & Whitney PW2037   P716590B, P716591B
 
                           
Boeing 757-232
  N678DL   1992     25983     Pratt & Whitney PW2037   P716595B, P716596B
 
                           
Boeing 757-232
  N679DA   1992     26955     Pratt & Whitney PW2037   P716598B, P726701B
 
                           
Boeing 757-212
  N751AT   1984     23125     Pratt & Whitney PW2037   P716315, P716324
 
                           
Boeing 757-212
  N750AT   1984     23126     Pratt & Whitney PW2037   P716341, P716327
 
                           
Boeing 757-212
  N757AT   1984     23127     Pratt & Whitney PW2037   P716329, P716316
 
                           
Boeing 757-212
  N752AT   1984     23128     Pratt & Whitney PW2037   P716339, P716320
 
                           
Boeing 767-332
  N139DL   1992     25984     General Electric CF6-80A2   P580144
 
                           
Boeing 767-332
  N171DN   1990     24759          
 
                           
Boeing 767-332
  N173DN   1990     24800          
 
                           
Boeing 767-332
  N175DN   1990     24803     Pratt & Whitney PW4060   P724146B, P724147B
 
                           
Boeing 767-332
  N183DN   1993     27110     Pratt & Whitney PW4060   P724681B, P724682B
 
                           
Boeing 767-3P6
  N152DL   1990     24984     General Electric CF6-80C2B4   695307, 695376
 
                           
Boeing 767-3P6
  N153DL   1990     24985     General Electric CF6-80C2B4   695476, 695438
 
                           
Boeing 767-3P6
  N155DL   1991     25269     General Electric CF6-80C2B4   695442, 695334

8



--------------------------------------------------------------------------------



 



                                                      Engine         FAA        
          Model     Aircraft   Registration   Year of   Manufacturer’s   and  
Engines Serial Model   Number   Manufacture   Serial Number   Type   Number
Boeing 767-3P6
  N156DL   1991     25354     General Electric CF6-80C2B4   695374, 695521
 
                           
Canadair CL-600-2B19
  N936CA   1994     7043     General Electric CF34-3A1   807149, 807146
 
                           
Canadair CL-600-2B19
  N937CA   1994     7044     General Electric CF34-3A1   807147, 807151
 
                           
Canadair CL-600-2B19
  N938CA   1994     7046     General Electric CF34-3A1   807161, 807654
 
                           
Canadair CL-600-2B19
  N940CA   1994     7048     General Electric CF34-3A1   807169, 807170

DESCRIPTION OF ENGINES

                  Engine Model and Type   Year of Manufacture   Manufacturer’s
Serial Number
General Electric CF34-3A1
    1993       807070  
General Electric CF34-3A1
    1993       807051  

9



--------------------------------------------------------------------------------



 



Schedule 5.16
737-800 AIRCRAFT AGREEMENTS
1. Aircraft Sale and Purchase Agreement dated as of November 14, 2005, by and
between Delta Air Lines, Inc., as Seller, and C.I.T. Leasing Corporation, as
Buyer, for ten Boeing B737-800 Aircraft.
2. Aircraft Sale and Purchase Agreement dated as of December 6, 2006, by and
between Delta Air Lines, Inc., as Seller, and Babcock & Brown Aviation Finance
Limited, as Buyer, for 23 Boeing B737-800 Aircraft.
3. Aircraft Sale and Purchase Agreement dated as of December 6, 2006, by and
between Delta Air Lines, Inc., as Seller, and Aviation Capital Group Corp., as
Buyer for 15 Boeing B737-800 Aircraft.

 



--------------------------------------------------------------------------------



 



Schedule 6.03
INDEBTEDNESS
Intercompany Loans

                              Balance   Maximum         Outstanding as of  
Internal Credit Loan to:   Loan from:   4/30/07   Limit
Kappa Capital Management, Inc.
  Delta Benefits Management, Inc.   $ 182,518,228     $ 706,018,228  
Delta Air Lines, Inc.
  Kappa Capital Management, Inc.   $ 557,000,000     $ 900,000,000  
Delta Benefits Management, Inc.
  Kappa Capital Management, Inc.   $ 14,500,000     $ 200,000,000  
Epsilon Trading, LLC
  Kappa Capital Management, Inc.   $ 48,700,000     $ 300,000,000  
Delta Air Lines, Inc.
  Delta Technology, LLC   $ 260,000,000     $ 300,000,000  
Delta Air Lines, Inc.
  Delta Benefits Management, Inc.   $ 322,500,000     $ 322,500,000  
Delta Air Lines, Inc.
  DAL Global Services, LLC   $ 5,000,000     $ 25,000,000  
Delta Air Lines, Inc.
  ASA Holdings, Inc.   $ 522,165,287     $ 539,564,357  
Delta Loyalty Management, Inc.
  Kappa Capital Management, Inc.   $ 0     $ 50,000,000  

1



--------------------------------------------------------------------------------



 



Delta Air Lines, Inc. (As of 4/30/07)*

                              Fixed/     Amount   Floating
Unsecured Debt
               
CVG Call Center Loan
    1,401,634     Fixed
Atlanta City Loan
    4,945,218     Fixed
Boston Terminal A Obligation
    134,211,526     Fixed
 
               
Tax-Exempt Debt
               
 
               
2000 Clayton County
               
Series A due 2029
    64,985,000     Floating
Series B due 2035
    110,155,000     Floating
Series C due 2035
    120,355,000     Floating
Off Balance Sheet
               
Hillsborough County LOC Draw
    14,020,750     Floating
2000 Salt Lake City
    23,510,000     Floating
2000 A Kenton County
    28,315,000     Floating
2000 B Kenton County
    33,800,000     Floating
1996 Los Angeles 6.35%
    46,855,000     Fixed
Series 1R Port Authority of NY & NJ 6.8%
    96,500,000     Fixed
1992 City of Chicago 6.45%
    33,880,000     Fixed
 
               
Secured Debt
               
 
               
2000-1 EETC
               
7.38% A-1 Tranche
    136,374,973     Fixed
7.57% A-2 Tranche
    738,136,000     Fixed
7.92% B Tranche
    182,497,000     Fixed
2001-1 EETC
               
6.62% A-1 Tranche
    129,977,115     Fixed
7.11% A-2 Tranche
    571,148,000     Fixed
7.71% B Tranche
    207,070,000     Fixed
2001-2 EEETC
               
A Tranche
    305,411,000     Floating
B Tranche
    137,853,000     Floating
C Tranche
    60,938,446     Floating
2002-1 EETC
               
6.72% G-1 Tranche
    420,917,320     Fixed
6.42% G-2 Tranche
    370,286,000     Fixed
7.78% C Tranche
    94,374,475     Fixed
8.27%D Tranche
    90,043,000     Fixed
2003-1 EETC
               
G Tranche
    278,455,379     Floating
C Tranche
    135,423,000     Floating
D Tranche
    6,804,638     Floating
Senior Secured Notes Due 2012
    182,132,283     Floating

2



--------------------------------------------------------------------------------



 



                              Fixed/     Amount   Floating
Misc. Aircraft and Equipment Mortgages
               
GECC Spare Parts (Aircraft) Due 2011
    108,744,158     Floating
GECC Spare Parts (Engines) Due 2011
    152,735,789     Floating
GECC Spare Parts (Parts) Due 2011
    246,329,410     Floating
RBS 210,000,000 Due 2014
    182,331,831     Floating
NORD/LB N3746H Due 2018
    24,641,930     Floating
NORD/LB N3748Y Due 2018
    24,641,930     Floating
Halifax N845MH/N867DA Due 2018
    115,926,488     Floating
RBS N3762Y Due 2019
    25,403,669     Floating
RBS N3763D Due 2019
    25,403,669     Floating
 
               
Comair, Inc. aircraft financings
    506,146,921     Floating
 
               
Consolidated Total*
    6,173,081,552          

 

*   Excludes Operating Leases

3



--------------------------------------------------------------------------------



 



Delta Air Lines, Inc.
Schedule of Capital Leases
Balances as of 4/30/2007

                      Asset Description   Fair Value
B767-332, N122DL, Ship # 122
    11,924,711  
B757-232, N602DL, Ship # 602
    7,101,654  
B757-232, N603DL, Ship # 603
    7,101,654  
B757-232, N604DL, Ship # 604
    7,101,654  
B757-232, N605DL, Ship # 605
    7,101,654  
B757-232, N607DL, Ship # 607
    7,101,654  
B757-232, N609DL, Ship # 609
    7,101,654  
B757-232, N609DL, Ship # 610
    7,101,654  
B757-232, N609DL, Ship # 611
    7,101,654  
B757-232, N609DL, Ship # 612
    7,101,654  
B757-232, N623DL, Ship # 623
    7,299,597  
B757-232, N624DL, Ship # 624
    7,299,597  
B757-232, N625DL, Ship # 625
    7,299,597  
B757-232, N627DL, Ship # 627
    7,299,597  
B757-232, N629DL, Ship # 629
    7,299,597  
B757-232, N630DL, Ship # 630
    7,299,597  
B757-232, N631DL, Ship # 631
    7,299,597  
B757-232, N632DL, Ship # 632
    7,299,597  
B757-232, N633DL, Ship # 633
    7,299,597  
B757-232, N635DL, Ship # 635
    7,950,271  
B757-232, N636DL, Ship # 636
    7,950,271  
B757-232, N637DL, Ship # 637
    7,950,271  
B757-232, N638DL, Ship # 638
    7,950,271  
B757-232, N641DL, Ship # 641
    7,950,271  
B757-232, N645DL, Ship # 645
    8,633,824  
B757-232, N653DL, Ship # 653
    9,351,934  
B757-232, N661DN, Ship # 661
    9,351,934  
B757-232, N662DN, Ship # 662
    10,106,364  
B757-232, N663DN, Ship # 663
    10,106,364  
B757-232, N664DN, Ship # 664
    10,106,364  
B757-232, N664DN, Ship # 666
    10,106,364  
B757-232, N667DN, Ship # 667
    10,106,364  
B757-232, N669DN, Ship # 669
    10,106,364  
MD-88, N901DL, Ship # 901
    3,557,997  
MD-88, N902DL, Ship # 902
    3,557,997  
MD-88, N903DL, Ship # 903
    3,557,997  
MD-88, N904DL, Ship # 904
    3,557,997  
MD-88, N905DL, Ship # 905
    3,557,997  
MD-88, N906DL, Ship # 906
    3,557,997  
MD-88, N907DL, Ship # 907
    3,557,997  
MD-88, N908DL, Ship # 908
    3,557,997  
MD-88, N909DL, Ship # 909
    3,557,997  
MD-88, N910DL, Ship # 910
    3,557,997  
MD-88, N911DL, Ship # 911
    3,557,997  

4



--------------------------------------------------------------------------------



 



                      Asset Description   Fair Value
MD-88, N912DL, Ship # 912
    3,557,997  
MD-88, N914DL, Ship # 914
    3,697,380  
MD-88, N915DL, Ship # 915
    3,697,380  
MD-88, N916DL, Ship # 916
    3,697,380  
MD-88, N917DL, Ship # 917
    3,697,380  
MD-88, N918DL, Ship # 918
    3,697,380  
MD-88, N919DL, Ship # 919
    3,697,380  
MD-88, N920DL, Ship # 920
    3,697,380  
MD-88, N921DL, Ship # 921
    3,697,380  
MD-88, N922DL, Ship # 922
    3,697,380  
MD-88, N923DL, Ship # 923
    3,697,380  
MD-88, N924DL, Ship # 924
    3,697,380  
MD-88, N925DL, Ship # 925
    3,697,380  
MD-88, N966DL, Ship # 966
    4,014,339  
MD-88, N967DL, Ship # 967
    4,014,339  
MD-88, N971DL, Ship # 971
    4,187,848  
MD-88, N972DL, Ship # 972
    4,187,848  
MD-88, N976DL, Ship # 976
    4,187,848  
MD-88, N978DL, Ship # 978
    4,187,848  
MD-88, N980DL, Ship # 980
    4,187,848  
MD-88, N981DL, Ship # 981
    4,845,575  
Avaya Communications Equipment
    9,059,121  
Record Cisco Capital Lease
    1,035,887  
Cisco lease equipment
    1,870,344  
 
       
Record Cisco Lease
    61,186  
Record HPFS Superdone Lease
    244,898  
Data Warehouse Renewal Capital Lease
    994,464  
Teredata Capital Lease
    129,850  
IFS Galley Carts — Capital Lease — Schedule 5
    61,495  
IFS Galley Carts — Capital Lease — Schedule 6
    63,679  
IFS Galley Carts — Capital Lease — Schedule 7
    168,455  
IFS Galley Carts — Capital Lease — Schedule 8
    139,283  
IFS Galley Carts — Capital Lease — Schedule 9
    166,108.00  
 
    404,135,988  

5



--------------------------------------------------------------------------------



 



Delta/GE Capital Reimbursement Agreement
General Electric Capital Corporation (“GE Capital”) and Delta Air lines, Inc.,
(“Delta”) are parties to a Reimbursement Agreement, dated as of May 1, 2003 (the
“Reimbursement Agreement”), pursuant to which GE Capital issued certain Letters
of Credit to provide credit and liquidity support for certain tax exempt special
facility bond issues that had been issued to refinance project costs for various
facilities improvement projects at Cincinnati/Northern Kentucky International
Airport, Hartsfield-Jackson Atlanta International Airport, Salt Lake City
International Airport and Tampa International Airport. Among other things, the
Reimbursement Agreement provides for Delta to reimburse GE Capital in accordance
with the terms of the Reimbursement Agreement for draws made on the Letters of
Credit by trustees for the applicable bond issues. GE Capital issued seven
(7) Letters of Credit pursuant to the Reimbursement Agreement, with a total
amount of $404 million.

6



--------------------------------------------------------------------------------



 



Letters of Credit

                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Delta Air Lines, Inc.
  Banco Safra S.A.   30-Apr-09   22-763-190   $ 52,080.32  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211961(3999-271005-357014)   $ 80,005.87  
Delta Air Lines, Inc.
  BBVA       ?   In process of being issued   $ 1,487.86  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211925   $ 1,137.14  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211960(3999-271004-357013)   $ 4,010.92  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211924   $ 551.99  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211968(3999-271007-357016)   $ 11,280.84  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211921(3999-270997-357006)   $ 1,134.77  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211927(3999-271001-357010)   $ 80,005.87  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211958(3999-271203-357012)   $ 1,200.09  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211928(3999-271002-357011)   $ 92.85  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   0182000211922(3999-270998-357007)   $ 555.78  
Delta Air Lines, Inc.
  BBVA   06-Nov-07   0182000453061 (3999-988-377600011)   $ 1,773.66  
Delta Air Lines, Inc.
  BBVA   07-Jan-08   01820003371885 (3999-988-337600010)   $ 1,375.46  
Delta Air Lines, Inc.
  CITIBANK   30-Jul-07   61617503 / GC-09089902   $ 3,854.40  
Delta Air Lines, Inc.
  CITIBANK   30-Jul-07   61617505 / GC-09089901   $ 963.60  
Delta Air Lines, Inc.
  CITIBANK   18-Aug-07   61620166 / 6820   $ 14,339.17  
Delta Air Lines, Inc.
  CITIBANK   01-Sep-07   30030730 / 11900 PERFORMANCE BOND   $ 171,428.57  
Delta Air Lines, Inc.
  CITIBANK   20-Nov-07   30035490 / 5433220506   $ 135,878.11  
Delta Air Lines, Inc.
  CITIBANK   02-Nov-07   30030957 / 5311334001   $ 258,550.87  
Delta Air Lines, Inc.
  CITIBANK   31-Jul-07   61602500 / 116   $ 261,074.22  
Delta Air Lines, Inc.
  CITIBANK   01-May-07   61640598 / 5525117518   $ 114,358.00  
Delta Air Lines, Inc.
  CITIBANK / CB LIM   19-Dec-07   30034007 / 8602332005   $ 50,000.00  
Delta Air Lines, Inc.
  CITIBANK / CB LIM   13-Jul-07   30032895 / 8602178004   $ 4,268.14  
Delta Air Lines, Inc.
  CITIBANK BOM/ CB NYC   06-Sep-07   30035152 / 35617   $ 21,442.13  
Delta Air Lines, Inc.
  CITIBANK DEL / CB NYC   31-Mar-08   61645008 / 5525321516   $ 1,143.58  
Delta Air Lines, Inc.
  CITIBANK DEL / CB NYC   01-May-08   30021147 / 4821   $ 6,335.43  
Delta Air Lines, Inc.
  CITIBANK FRA / CB NYC   30-Nov-07   30031452 / 5020185001   $ 44,580.90  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   01-May-08   30021148 / 4764   $ 10,635.29  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   17-Jan-08   30034108 / 5132339547   $ 19,588.25  
Delta Air Lines, Inc.
  CITIBANK LON / CB NYC   01-Aug-07   6165117 / 5366303502   $ 8,107.00  
Delta Air Lines, Inc.
  CITIBANK SAL / CB NYC   31-Dec-07   30030659 / 1301   $ 11,748.00  
Delta Air Lines, Inc.
  CITIBANK SAL / CB NYC   30-Sep-07   61645007 / GC-14110502   $ 5,828.35  
Delta Air Lines, Inc.
  CITIBANK, N. A.   01-Jul-07   61617523 / CCL/CBG 2305   $ 3,697.40  
Delta Air Lines, Inc.
  CITIBANK, N. A.   14-Feb-08   61647965 / 3518   $ 51,000.00  
Delta Air Lines, Inc.
  CITIBANK, N. A.   07-Feb-08   61647797 / 3517   $ 51,000.00  

7



--------------------------------------------------------------------------------



 



                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Delta Air Lines, Inc.
  CITIBANK   30-Sep-07   61653489 / 0000244   $ 19,988.00  
Delta Air Lines, Inc.
  CITIBANK   31-Mar-08   61647122 / 0000211   $ 26,232.00  
Delta Air Lines, Inc.
  CITIBANK   09-Apr-08   61659943 / 53670965509   $ 30,000.00  
Delta Air Lines, Inc.
  CITIBANK   28-Feb-08   61659900 / 0000268   $ 6,510.00  
Delta Air Lines, Inc.
  CITIBANK   31-Mar-08   61661583 / 273   $ 26,022.00  
Delta Air Lines, Inc.
  CITIBANK   02-Mar-08   61661586 / 272   $ 0.00  
Delta Air Lines, Inc.
  DEUTSCHE BANK AG   20-Mar-08   220BGG0300080   $ 13,598.19  
Delta Air Lines, Inc.
  DEUTSCHE BANK AG   23-May-08   220BGG0300182   $ 59,903.36  
DAL Global Services, Inc
  JPMORGAN CHASE   10-Sep-07   P241012   $ 21,000.00  
DAL Global Services, Inc.
  JPMORGAN CHASE   29-Oct-07   P-242383   $ 62,000.00  
Delta Air Lines, Inc. and Atlantic Southeast Airlines, Inc.
  JPMORGAN CHASE   30-Oct-07   P-218820   $ 1,796,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   28-Nov-07   P-219679   $ 1,306,079.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   10-Mar-08   P246404   $ 8,940,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   29-Apr-08   P-236882   $ 1,000,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   16-Jun-07   TPTS-638409   $ 650,000.00  
Delta Air Lines, Inc.
  JPMORGAN CHASE   16-Jun-07   TPTS-638413   $ 550,000.00  
Delta Air Lines, Inc.
  KBC BANK N.V.   31-Dec-07   437-7504851-96   $ 31,440.94  
Delta Air Lines, Inc.
  KBC BANK N.V.   31-Dec-07   3669-7507-88   $ 152,456.46  
Delta Air Lines, Inc.
  STANDARD CHARTERED BANK   15-Jun-06   777-52-0038674-L   $ 15,500,000.00  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   15-Jun-07   90   $ 4,637.73  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   31-Jul-07   83   $ 8,264.46  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   11-Mar-08   20325   $ 100,000.00  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   03-May-07   10   $ 100,458.14  
Delta Air Lines, Inc.
  TURKISH FOREIGN TRADE   15-Sep-07   383   $ 33,497.96  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446043W   $ 1,442,400.00  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446044W   $ 1,757,000.00  
Delta Air Lines, Inc.
  Wachovia   01-Feb-08   SE446041W   $ 379,781.00  
Delta Air Lines, Inc.
  Wachovia   30-Apr-07   SE447047W   $ 244,000.00  
Delta Air Lines, Inc.
  Wachovia   05-Jan-08   SE447046W   $ 50,000.00  
Delta Air Lines, Inc.
  Wachovia   18-Jan-08   SE446042W   $ 684,900.00  
Comair, Inc.
  The Fifth Third Bank   01-May-07   S400204   $ 1,800.00  
Comair, Inc.
  The Fifth Third Bank   02-May-07   S400861   $ 1,000.00  
Comair, Inc.
  The Fifth Third Bank   08-May-07   S400865   $ 7,931.00  
Comair, Inc.
  National City   31-Dec-07   S012344   $ 3,300,000.00  
Comair, Inc.
  National City   13-Apr-08   S012346   $ 60,171.75  
Comair, Inc.
  National City   13-Apr-08   S012352   $ 261,000.00  

8



--------------------------------------------------------------------------------



 



                                              TOTAL         EXPIRATION      
AGGREGATE         OR       COVERAGE         RENEWAL   IDENTIFICATION OR POLICY  
(US$ DELTA ENTITY   PROVIDER   DATE   NUMBER   Equivalent)
Comair, Inc.
  National City   04-May-08   S012472   $ 5,400.00  
Comair, Inc.
  National City   04-May-08   S012473   $ 100,000.00  
Comair, Inc.
  National City   04-May-08   S012474   $ 15,500.00  
Comair, Inc.
  National City   04-May-08   S012475   $ 10,000.00  
Comair, Inc.
  National City   04-May-08   S012476   $ 26,000.00  
Comair, Inc.
  National City   04-May-08   S012477   $ 100,000.00  
Comair, Inc.
  National City   04-May-08   S012478   $ 1,800.00  
Comair, Inc.
  National City   12-May-08   S012484   $ 227,565.00  
Comair, Inc.
  National City   12-May-08   S012455   $ 7,865.00  
Comair, Inc.
  National City   12-May-08   S012486   $ 33,311.00  
Comair, Inc.
  National City   12-May-08   S012487   $ 5,000.00  
Comair, Inc.
  National City   12-May-08   S012488   $ 45,000.00  
Comair, Inc.
  National City   12-May-08   S012489   $ 41,618.00  
Comair, Inc.
  National City   12-May-08   S012490   $ 4,873.00  
Comair, Inc.
  National City   12-May-08   S012491   $ 2,750.00  
Comair, Inc.
  National City   12-May-08   S012492   $ 7,585.00  
Comair, Inc.
  National City   12-May-08   S012493   $ 20,000.00  
Comair, Inc.
  National City   12-May-08   S012494   $ 5,000.00  
Comair, Inc.
  National City   18-Dec-08   S012532   $ 1,500,000.00  
Comair, Inc.
  National City   23-May-08   S012533   $ 52,491.00  
Comair, Inc.
  National City   23-May-08   S012534   $ 2,100.00  
Comair, Inc.
  National City   23-May-08   S012535   $ 173,406.88  
Comair, Inc.
  National City   03-Jul-07   S012712   $ 7,800.00  
Comair, Inc.
  National City   03-Jul-08   S012714   $ 26,249.00  
Comair, Inc.
  National City   03-Jul-08   S012715   $ 3,927.00  
Comair, Inc.
  National City   12-Jul-07   S012741   $ 40,000.00  
Comair, Inc.
  National City   31-Aug-07   S012922   $ 62,578.16  
Comair, Inc.
  National City   27-Nov-07   S013225   $ 50,000.00  
Comair, Inc.
  National City   27-Nov-07   S013226   $ 50,000.00  
Comair, Inc.
  National City   27-Nov-07   S013227   $ 175,000.00  
Comair, Inc.
  National City   15-Mar-08   S013509   $ 25,750.00  
New Sky, Ltd. (on behalf of DL and DGS)
  Barclays   01-Feb-08   MRG14788961   $ 43,612,559.00  

9



--------------------------------------------------------------------------------



 



SURETY BONDS

                                  Total                   Aggregate      
Expiration or   Bond     Coverage (US       Renewal Date   Number     Equiv)    
Provider
1/1/2008
    16001384     $ 197,000     Liberty Mutual Insurance Company
8/31/2007
    16002524     $ 39,333     Liberty Mutual Insurance Company
5/5/2007
    16002554     $ 100,000     Liberty Mutual Insurance Company
9/30/2007
    16002567     $ 1,289,000     Liberty Mutual Insurance Company
5/31/2007
    16002586     $ 5,000     Liberty Mutual Insurance Company
2/28/2008
    16002620     $ 72,765     Liberty Mutual Insurance Company
7/1/2007
    16002626     $ 10,500     Liberty Mutual Insurance Company
1/28/2009
    16002640     $ 1,000     Liberty Mutual Insurance Company
10/31/2007
    16006872     $ 2,000     Liberty Mutual Insurance Company
12/31/2007
    16006895     $ 2,500     Liberty Mutual Insurance Company
5/31/2007
    16006903     $ 21,200     Liberty Mutual Insurance Company
6/1/2007
    16006911     $ 100,000     Liberty Mutual Insurance Company
7/1/2007
    16006930     $ 100,000     Liberty Mutual Insurance Company
7/13/2007
    16006933     $ 25,000     Liberty Mutual Insurance Company
9/30/2007
    16006947     $ 5,000     Liberty Mutual Insurance Company
1/22/2008
    16007610     $ 2,784,875     Liberty Mutual Insurance Company
10/5/2007
    16007620     $ 1,000     Liberty Mutual Insurance Company
12/31/2008
    16008641     $ 5,000     Liberty Mutual Insurance Company
12/31/2008
    16008642     $ 5,000     Liberty Mutual Insurance Company
9/30/2008
    16008645     $ 1,000     Liberty Mutual Insurance Company
9/30/2008
    16008646     $ 1,000     Liberty Mutual Insurance Company
9/30/2008
    16008647     $ 1,000     Liberty Mutual Insurance Company
9/30/2008
    16008661     $ 1,000     Liberty Mutual Insurance Company
12/31/2008
    16008678     $ 145,000     Liberty Mutual Insurance Company
9/30/2007
    16018351     $ 895,849     Liberty Mutual Insurance Company
7/31/2007
    16018390     $ 20,000     Liberty Mutual Insurance Company
10/15/2007
    16018396     $ 1,000     Liberty Mutual Insurance Company
5/1/2007
    16018398     $ 2,601     Liberty Mutual Insurance Company
5/31/2007
    16018409     $ 6,000     Liberty Mutual Insurance Company
10/11/2007
    16018463     $ 685,000     Liberty Mutual Insurance Company
10/14/2007
    16018465     $ 2,000     Liberty Mutual Insurance Company
11/5/2007
    16018467     $ 34,466     Liberty Mutual Insurance Company
5/3/2007
    16018471     $ 10,029     Liberty Mutual Insurance Company
11/20/2007
    16018474     $ 2,000,000     Liberty Mutual Insurance Company
11/20/2007
    16018476     $ 1,000     Liberty Mutual Insurance Company
12/31/2007
    16018477     $ 5,000     Liberty Mutual Insurance Company
11/20/2007
    16018478     $ 37,000     Liberty Mutual Insurance Company
11/20/2007
    16018480     $ 1,000     Liberty Mutual Insurance Company
11/20/2007
    16018481     $ 100,000     Liberty Mutual Insurance Company
6/30/2007
    16018483     $ 1,000     Liberty Mutual Insurance Company
11/20/2007
    16018484     $ 1,000     Liberty Mutual Insurance Company
11/20/2007
    16018485     $ 1,000     Liberty Mutual Insurance Company
11/20/2007
    16018486     $ 207,000     Liberty Mutual Insurance Company
11/20/2007
    16018488     $ 1,500     Liberty Mutual Insurance Company
3/15/2007
    16028347     $ 574,631     Liberty Mutual Insurance Company

10



--------------------------------------------------------------------------------



 



                                  Total                   Aggregate      
Expiration or   Bond     Coverage (US       Renewal Date   Number     Equiv)    
Provider
1/31/2006
    16028378     $ 1,067,426     Fianzas Mexico Bital (Fiamex)
11/20/2007
    16028621     $ 418,188     Liberty Mutual Insurance Company
11/20/2007
    16028623     $ 11,751     Liberty Mutual Insurance Company
11/20/2007
    16028624     $ 10,000     Liberty Mutual Insurance Company
11/20/2007
    16028625     $ 10,000     Liberty Mutual Insurance Company
12/30/2007
    16028627     $ 500,000     Liberty Mutual Insurance Company
12/26/2007
    16028628     $ 200,000     Liberty Mutual Insurance Company
12/28/2007
    16028629     $ 400,000     Liberty Mutual Insurance Company
12/28/2007
    16028630     $ 50,000     Liberty Mutual Insurance Company
12/28/2007
    16028635     $ 150,000     Liberty Mutual Insurance Company
11/20/2007
    16028636     $ 1,594     Liberty Mutual Insurance Company
11/20/2007
    16028637     $ 14,700     Liberty Mutual Insurance Company
11/20/2007
    16028638     $ 2,312,208     Liberty Mutual Insurance Company
11/20/2007
    16028639     $ 47,475     Liberty Mutual Insurance Company
11/20/2007
    16028642     $ 341,421     Liberty Mutual Insurance Company
11/20/2007
    16028643     $ 3,000,000     Liberty Mutual Insurance Company
11/20/2007
    16028644     $ 806,889     Liberty Mutual Insurance Company
11/20/2007
    16028646     $ 333,841     Liberty Mutual Insurance Company
12/1/2007
    16028647     $ 10,000     Liberty Mutual Insurance Company
1/1/2008
    16028651     $ 2,896,781     Liberty Mutual Insurance Company
11/30/2007
    16028664     $ 6,000     Travelers Casualty and Surety Company of America
12/31/2007
    16028698     $ 2,500     Liberty Mutual Insurance Company
11/20/2007
    16028701     $ 50,000     Liberty Mutual Insurance Company
11/20/2007
    16028702     $ 3,000     Liberty Mutual Insurance Company
11/20/2007
    16028703     $ 20,000     Liberty Mutual Insurance Company
6/30/2007
    16028704     $ 5,000     Liberty Mutual Insurance Company
11/20/2007
    16028706     $ 36,000     Liberty Mutual Insurance Company
10/30/2007
    16028707     $ 50,000     Liberty Mutual Insurance Company
11/20/2007
    16028708     $ 1,600     Liberty Mutual Insurance Company
12/26/2007
    16028769     $ 75,000     Liberty Mutual Insurance Company
10/13/2007
    16028930     $ 500,000     Liberty Mutual Insurance Company
10/19/2007
    16028931     $ 1,050     Liberty Mutual Insurance Company
11/9/2007
    16028933     $ 40,576     Liberty Mutual Insurance Company
2/28/2008
    16031475     $ 63,108     Liberty Mutual Insurance Company
7/1/2007
    16031486     $ 150,000     Liberty Mutual Insurance Company
1/18/2008
    16031501     $ 302,400     Liberty Mutual Insurance Company
5/20/2007
    16031508     $ 5,000     Liberty Mutual Insurance Company
5/2/2007
    16031509     $ 5,000     Liberty Mutual Insurance Company
12/31/2006
    16031521     $ 12,500     Liberty Mutual Insurance Company
12/15/2006
    16031542     $ 136,000     Liberty Mutual Insurance Company
11/17/2007
    16031548     $ 7,400     Liberty Mutual Insurance Company
10/19/2007
    16031550     $ 57,702     Liberty Mutual Insurance Company
11/8/2007
    16031551     $ 364,925     Liberty Mutual Insurance Company
1/1/2008
    16031552     $ 91,224     Liberty Mutual Insurance Company
7/1/2007
    16031553     $ 2,000,000     Liberty Mutual Insurance Company
2/28/2008
    16031554     $ 181,000     Liberty Mutual Insurance Company
9/29/2007
    16032995     $ 100,000     Liberty Mutual Insurance Company
9/29/2007
    16032996     $ 50,000     Liberty Mutual Insurance Company
7/31/2007
    16033001     $ 35,244     Liberty Mutual Insurance Company
12/31/2006
    16033008     $ 4,995     Liberty Mutual Insurance Company

11



--------------------------------------------------------------------------------



 



                                  Total                   Aggregate      
Expiration or   Bond     Coverage (US       Renewal Date   Number     Equiv)    
Provider
12/31/2006
    16033009     $ 4,516     Liberty Mutual Insurance Company
1/1/2007
    16033010     $ 2,325     Liberty Mutual Insurance Company
3/16/2007
    16033011     $ 24,917     Liberty Mutual Insurance Company
1/31/2007
    16033013     $ 2,330     Liberty Mutual Insurance Company
3/1/2007
    16033014     $ 3,348     Liberty Mutual Insurance Company
3/1/2007
    16033015     $ 448     Liberty Mutual Insurance Company
2/1/2007
    16033016     $ 2,557     Liberty Mutual Insurance Company
2/6/2007
    16033017     $ 3,086     Liberty Mutual Insurance Company
2/5/2007
    16033018     $ 3,117     Liberty Mutual Insurance Company
1/19/2007
    16033019     $ 2,717     Liberty Mutual Insurance Company
1/19/2007
    16033020     $ 2,709     Liberty Mutual Insurance Company
3/1/2007
    16033022     $ 3,078     Liberty Mutual Insurance Company
10/7/2007
    16033035     $ 360,262     Liberty Mutual Insurance Company
3/22/2008
    40227014     $ 100,000     Travelers Casualty and Surety Company of America
10/31/2007
    60922006     $ 9,800,000     Liberty Mutual Insurance Company
7/1/2007
    103291757     $ 238,000     Travelers Guarantee Company of Canada
5/24/2007
    104083173     $ 1,400     Travelers Casualty and Surety Company of America
5/2/2007
    104083175     $ 1,000     Travelers Casualty and Surety Company of America
5/2/2007
    104083179     $ 1,000     Travelers Casualty and Surety Company of America
5/7/2007
    104083196     $ 120,000     Travelers Casualty and Surety Company of America
6/1/2007
    104083202     $ 1,000     Travelers Casualty and Surety Company of America
3/10/2008
    104282728     $ 15,000     Travelers Casualty and Surety Company of America
4/1/2007
    104338675     $ 14,808     Travelers Casualty and Surety Company of America
12/1/2006
    104387728     $ 318,130     Travelers Casualty and Surety Company of America
12/31/2006
    104387804     $ 2,200     Travelers Casualty and Surety Company of America
12/31/2006
    104387805     $ 2,300     Travelers Casualty and Surety Company of America
12/31/2006
    104387821     $ 1,300     Travelers Casualty and Surety Company of America
12/7/2007
    104397574     $ 3,000     Travelers Casualty and Surety Company of America
12/7/2007
    104397575     $ 10,000     Travelers Casualty and Surety Company of America
10/22/2007
    104397577     $ 21,589     Travelers Casualty and Surety Company of America
10/31/2007
    104397580     $ 25,000     Travelers Casualty and Surety Company of America
11/30/2005
    104448693     $ 4,400     Travelers Casualty and Surety Company
10/31/2007
    104448694     $ 4,893     Travelers Casualty and Surety Company of America
11/30/2005
    104448695     $ 24,029     Travelers Casualty and Surety Company of America
12/31/2005
    104448771     $ 7,987     Travelers Casualty and Surety Company of America
12/31/2005
    104448772     $ 5,572     Travelers Casualty and Surety Company of America
12/31/2005
    104448773     $ 15,483     Travelers Casualty and Surety Company of America
2/28/2006
    104448776     $ 55,212     Travelers Casualty and Surety Company of America
2/28/2006
    104448777     $ 6,307     Travelers Casualty and Surety Company of America
6/29/2007
    104483663     $ 2,405     Travelers Casualty and Surety Company of America
6/29/2006
    104483664     $ 788     Travelers Casualty and Surety Company of America
12/31/2006
    104483665     $ 1,157     Travelers Casualty and Surety Company of America
12/31/2006
    104483666     $ 10,008     Travelers Casualty and Surety Company of America
6/29/2006
    104483667     $ 3,788     Travelers Casualty and Surety Company of America
6/29/2006
    104483668     $ 2,990     Travelers Casualty and Surety Company of America
6/29/2007
    104483674     $ 546     Travelers Casualty and Surety Company of America
6/29/2007
    104483675     $ 7,366     Travelers Casualty and Surety Company of America
6/29/2007
    104483676     $ 1,046     Travelers Casualty and Surety Company of America
6/29/2007
    104483677     $ 287     Travelers Casualty and Surety Company of America
6/29/2007
    104483678     $ 1,842     Travelers Casualty and Surety Company of America

12



--------------------------------------------------------------------------------



 



                                  Total                   Aggregate      
Expiration or   Bond     Coverage (US       Renewal Date   Number     Equiv)    
Provider
6/29/2007
    104483679     $ 2,492     Travelers Casualty and Surety Company of America
6/29/2007
    104483680     $ 1,719     Travelers Casualty and Surety Company of America
4/30/2007
    104483681     $ 8,932     Travelers Casualty and Surety Company of America
5/7/2007
    104510911     $ 5,000     Travelers Casualty and Surety Company of America
5/7/2007
    104510913     $ 1,000     Travelers Casualty and Surety Company of America
6/7/2007
    104510926     $ 1,000     Travelers Casualty and Surety Company of America
6/7/2007
    104510927     $ 1,000     Travelers Casualty and Surety Company of America
6/27/2007
    104510928     $ 3,200     Travelers Casualty and Surety Company of America
6/15/2007
    104511008     $ 15,500,000     Travelers Casualty and Surety Company of
America
7/26/2007
    104545352     $ 152,000     Travelers Guarantee Company of Canada
7/2/2006
    104557287     $ 94,215     Travelers Casualty and Surety Company of America
7/31/2007
    104557300     $ 20,023     Travelers Casualty and Surety Company of America

13



--------------------------------------------------------------------------------



 



Schedule 6.08
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.09
EXISTING INVESTMENTS
          The Borrower holds, directly or indirectly, equity investments in the
Subsidiaries set forth on Schedule 3.06.
          Each of the intercompany loans listed on Schedule 6.03.
          The Borrower made a capital contribution to New Sky, Ltd. for the
purpose of cash collateralizing letters of credit listed on Schedule 6.03 issued
for the account of such Subsidiary.
          Delta Air Lines, Inc. owns:

  •   14.3% of ARINC, Inc.     •   49,563 shares in Verticalnet, Inc.     •  
1,945,138 restricted common shares of G2 Switchworks Corp.     •   142 shares of
U.S. Airways Group, Inc.     •   356 shares of Continental Airlines, Inc.
Class B     •   38 shares of common stock of Ace Aviation Holdings, Inc.     •  
340 shares of common stock Atlas Air Worldwide Holdings, Inc.     •   260 shares
of common stock of Federated Department Stores, Inc.     •   39,690 shares of
FRAC Wave Community Newspaper     •   1 share of common stock of Franklin
Electronic Publishers, Inc.     •   2129 shares of common stock of Hawaiian
Holdings, Inc.     •   10 shares of common stock of SeraCare Life Sciences, Inc.
    •   3210 shares of common stock of Atlantic G Communities Z     •   335
shares of common stock of Continental Info Systems     •   368 shares of common
stock of Weiners Stores Inc.     •   100 shares of common stock of Atlanta
Airlines Terminal Corporation     •   7 membership interest units (Class A) of
Kaiser Ventures LLC     •   1 share of Airline Clearing House     •   119 shares
of Air Cargo Facilities, Inc.     •   1 share of Airline Reporting Corp.     •  
4.125% of Atlanta Housing Equity Fund, L.P.     •   10 shares of Central Air
Terminal     •   1000 share of Hudson General     •   10 shares of Manhattan Air
Terminal     •   2 shares of Midway Airport Corp.     •   200 shares of VT
Development CR Corp.     •   2 shares of Wave Community Newspapers Co.     •   2
shares of Wickes Companies, Inc.     •   21,053 warrants to purchase stock of
LastMinuteTravel.com     •   250,000 warrants to purchase stock of CentrPort    
•   2,053,887 warrants to purchase stock of Sparkfly     •   600,000 warrants to
purchase stock of WheelTug     •   1,500 warrants to purchase stock of GFX     •
  Warrant to purchase up to five percent (5%) of the fully diluted equity of ATH
Group.

 



--------------------------------------------------------------------------------



 



          DAL Moscow, Inc. owns 50% of DATE, a Russian closed joint stock
company.
          DATE owns 19.45% of TASM.1
Joint Ventures and Partnerships of Borrower

  •   Borrower is a 33.33% member of U.S. Cargo Sales Joint Venture, LLC.     •
  Borrower is party to numerous international alliance, marketing and codeshare
arrangements (collectively, “Codeshare Ventures”) whereby Borrower places its
flight designator code on certain flights operated by other carriers, and vice
versa. These Codeshare Ventures also generally include the provision of
reciprocal frequent flier and customer lounge use benefits for the carriers’
respective passengers.     •   Borrower owns 1,000 shares of common stock of
Guardant, Inc. (“Guardant”), which constitutes 1/3 of the outstanding shares of
common stock. The other shareholders of Guardant are Societe Air France and
Korean Air Lines Co., Ltd, each of which also owns 1,000 shares of the common
stock of Guardant. Guardant was organized for the purpose as registrant/owner,
of applying for and registering trademarks in various countries on behalf of
Skyteam.

Borrower, either directly or through one or more of its Subsidiaries, is a
participant or member in the following fuel farm consortia:
ABQ Fuel Company LLC
Anchorage Fueling and Service Company
Arizona Fueling Facilities Corporation
ATLECON Fuel Corp.
Austin Fuel Committee
BOSFUEL Corp.
Charlotte Fuel Committee
Chicago Midway Fuel Committee
DCA Fuel Committee
Denver International Airport Fuel Committee
 

1   Dormant.

 



--------------------------------------------------------------------------------



 



DFW Fuel Committee
Fort Lauderdale Fuel Committee
Fort Myers Fuel Committee
Honolulu Fueling Facilities Corporation
Hooker’s Point Fuel Committee
Houston Hobby Fuel Committee [under agreement with Allied Aviation Fueling
Company of Houston, LP]
IAD Fuels LLC
Indianapolis Fuel Facilities LLC
JFK Fuel Committee [under agreement with Allied New York Services, Inc.]
LaGuardia Fuel Facilities Corporation
LASFUEL Corp.
LAXFUEL Corp.
MCI Fuel Company LLC
Memphis Fuel Committee
Miami Fuel Committee
Milwaukee Fuel Committee
Minneapolis Fueling Committee
Newark Fuel Committee
Oakland Fuel Facilities Corp.
ONTFUEL Corporation
ORD Fuel Committee
Orlando Fuel Committee
Philadelphia Fuel Facilities Corporation
Pittsburg Fuel Committee
Portland Fuel Facilities Corporation

 



--------------------------------------------------------------------------------



 



Reno Fueling Facilities Corporation
Rochester Fuel Committee
Salt Lake City Fuel Committee
San Diego International Airport Fuel Committee
SEATAC Fuel Facilities LLC
SFO Fuel Company, LLC
SJC Fuel Company LLC
SNAFUEL Corp.
STL Fuel Committee [under agreement with Allied Aviation Fueling Co. of STL
Inc.]
Tampa Fuel Committee
Tulsa Fuel Committee

 